EXHIBIT 10.2   AS AMENDED BY AMENDMENT NO. 3

 
CREDIT AGREEMENT
among
DOLE FOOD COMPANY, INC.
as BORROWER,
VARIOUS LENDERS
and
DEUTSCHE BANK AG NEW YORK BRANCH,
as ADMINISTRATIVE AGENT
 
Dated as of April 12, 2006,
as amended on March 18, 2009,
as amended on October 26, 2009,
as amended on March 2, 2010
 
WELLS FARGO CAPITAL FINANCE, LLC
and
BANK OF AMERICA, N.A.,
as CO-SYNDICATION AGENTS,
THE BANK OF NOVA SCOTIA
COBANK, ACB
and
U.S. BANK NATIONAL ASSOCIATION,
as CO-DOCUMENTATION AGENTS
and
DEUTSCHE BANK SECURITIES INC
WELLS FARGO CAPITAL FINANCE, LLC
and
BANC OF AMERICA SECURITIES LLC,
as JOINT LEAD ARRANGERS AND JOINT BOOK RUNNING MANAGERS
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
SECTION 1. Definitions and Accounting Terms
    1  
 
       
1.01. Defined Terms
    1  
 
       
SECTION 2. Amount and Terms of Credit
    42  
 
       
2.01. The Commitments
    42  
2.02. Minimum Amount of Each Borrowing
    44  
2.03. Notice of Borrowing
    44  
2.04. Disbursement of Funds
    45  
2.05. Notes
    47  
2.06. Conversions
    47  
2.07. Pro Rata Borrowings
    48  
2.08. Interest
    48  
2.09. Interest Periods
    49  
2.10. Increased Costs, Illegality, etc.
    50  
2.11. Compensation
    53  
2.12. Change of Lending Office
    53  
2.13. Replacement of Lenders
    53  
2.14. Incremental Commitments
    55  
2.15. Revolving Loans Refunding
    56  
 
       
SECTION 3. Letters of Credit
    57  
 
       
3.01. Letters of Credit
    57  
3.02. Maximum Letter of Credit Outstandings; Final Maturities
    58  
3.03. Letter of Credit Requests; Minimum Stated Amount
    58  
3.04. Letter of Credit Participations
    59  
3.05. Agreement to Repay Letter of Credit Drawings
    61  
3.06. Increased Costs
    62  
 
       
SECTION 4. Commitment Commission; Fees; Reductions of Commitment
    62  
 
       
4.01. Fees
    62  
4.02. Voluntary Termination of Unutilized Revolving Loan Commitments
    63  
4.03. Mandatory Reduction of Commitments
    64  
4.04. Fees to Revolving Participants
    64  
 
       
SECTION 5. Prepayments; Payments; Taxes
    64  
 
       
5.01. Voluntary Prepayments
    64  
5.02. Mandatory Repayments and Commitment Reductions
    65  
5.03. Method and Place of Payment; Payments and Computations; Maintenance of
Accounts; Statement of Accounts
    68  
5.04. Net Payments
    70  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
SECTION 6. [Reserved]
    71  
 
       
SECTION 7. Conditions Precedent to All Credit Events
    71  
 
       
7.01. Limitation on Cash on Hand
    71  
7.02. No Default; Representations and Warranties
    72  
7.03. Notice of Borrowing; Letter of Credit Request
    72  
 
       
SECTION 8. Representations, Warranties and Agreements
    72  
 
       
8.01. Company Status
    72  
8.02. Company Power and Authority
    72  
8.03. No Violation
    73  
8.04. Litigation
    73  
8.05. Use of Proceeds; Margin Regulations
    73  
8.06. Governmental Approvals
    73  
8.07. Investment Company Act
    74  
8.08. True and Complete Disclosure
    74  
8.09. Financial Condition; Financial Statements
    74  
8.10. Security Interests
    75  
8.11. Compliance with ERISA
    75  
8.12. Subsidiaries
    76  
8.13. Intellectual Property, etc.
    77  
8.14. Compliance with Statutes; Agreements, etc.
    77  
8.15. Environmental Matters
    77  
8.16. Properties
    78  
8.17. Labor Relations
    78  
8.18. Tax Returns and Payments
    78  
8.19. Insurance
    79  
8.20. Subordination
    79  
8.21. Aggregate Borrowing Base Calculation
    79  
 
       
SECTION 9. Affirmative Covenants
    79  
 
       
9.01. Information Covenants
    79  
9.02. Books, Records and Inspections
    84  
9.03. Insurance
    84  
9.04. Payment of Taxes
    85  
9.05. Existence; Franchises
    85  
9.06. Compliance with Statutes; etc.
    85  
9.07. Compliance with Environmental Laws
    85  
9.08. ERISA
    86  
9.09. Good Repair
    87  
9.10. End of Fiscal Years; Fiscal Quarters
    87  
9.11. Additional Security; Additional Guaranties; Actions with Respect to
Non-Guarantor Subsidiaries; Further Assurances
    87  
9.12. Use of Proceeds
    90  
9.13. Ownership of Subsidiaries
    90  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
9.14. Maintenance of Company Separateness
    91  
9.15. Performance of Obligations
    91  
9.16. Margin Stock
    91  
9.17. Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real
Estate Purchases
    91  
 
       
SECTION 10. Negative Covenants
    92  
 
       
10.01. Changes in Business; etc.
    92  
10.02. Consolidation; Merger and Sale of Assets; etc.
    92  
10.03. Liens
    94  
10.04. Indebtedness
    97  
10.05. Advances; Investments; Loans
    99  
10.06. Restricted Payments; etc.
    101  
10.07. Transactions with Affiliates
    102  
10.08. Fixed Charge Coverage Ratio
    103  
10.09. Limitation on Voluntary Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; Issuances of Capital Stock; etc.
    103  
10.10. Limitation on Issuance of Equity Interests
    104  
10.11. Limitation on Certain Restrictions on Subsidiaries
    104  
10.12. Special Restrictions Relating to Principal Property
    104  
10.13. No Additional Deposit Accounts; etc.
    105  
 
       
SECTION 11. Events of Default
    105  
 
       
11.01. Payments
    105  
11.02. Representations, etc.
    105  
11.03. Covenants
    105  
11.04. Default Under Other Agreements
    105  
11.05. Bankruptcy, etc.
    106  
11.06. ERISA
    106  
11.07. Security Documents
    107  
11.08. Guaranties
    107  
11.09. Judgments
    107  
11.10. Ownership
    108  
11.11. Denial of Liability
    108  
 
       
SECTION 12. The Administrative Agent
    108  
 
       
12.01. Appointment
    108  
12.02. Nature of Duties
    109  
12.03. Lack of Reliance on the Administrative Agent
    109  
12.04. Certain Rights of the Administrative Agent
    109  
12.05. Reliance
    110  
12.06. Indemnification
    110  
12.07. The Administrative Agent in Its Individual Capacity
    110  
12.08. Holders
    110  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
12.09. Resignation by the Administrative Agent
    111  
12.10. Collateral Matters
    112  
12.11. Delivery of Information
    112  
12.12. Withholding Tax
    113  
 
       
SECTION 13. Miscellaneous
    113  
 
       
13.01. Payment of Expenses, etc.
    113  
13.02. Right of Setoff
    114  
13.03. Notices
    115  
13.04. Benefit of Agreement; Assignments; Participations
    115  
13.05. No Waiver; Remedies Cumulative
    117  
13.06. Payments Pro Rata
    117  
13.07. Calculations; Computations
    118  
13.08. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
    119  
13.09. Counterparts
    120  
13.10. Effectiveness
    120  
13.11. Headings Descriptive
    120  
13.12. Amendment or Waiver; etc.
    120  
13.13. Survival
    122  
13.14. Domicile of Loans
    122  
13.15. Register
    122  
13.16. Confidentiality
    122  
13.17. Special Provisions Regarding Pledges of Equity Interests in, and
Promissory Notes Owed by, Persons Not Organized in the United States
    123  
13.18. Patriot Act
    124  

-iv-



--------------------------------------------------------------------------------



 



     
SCHEDULE
     
SCHEDULE I
  Commitments
SCHEDULE II
  Lender Addresses
SCHEDULE III
  Accounts
SCHEDULE IV
  Existing Indebtedness
SCHEDULE V
  Real Property
SCHEDULE VI
  Plans
SCHEDULE VII
  Capitalization
SCHEDULE VIII
  Subsidiaries
SCHEDULE IX
  Existing Investments
SCHEDULE X
  Tax Matters
SCHEDULE XI
  Insurance
SCHEDULE XII
  [Reserved]
SCHEDULE XIII
  Non-Guarantor Subsidiaries, Excluded Foreign Subsidiaries
SCHEDULE XIV
  [Reserved]
SCHEDULE XV
  [Reserved]
SCHEDULE XVI
  Transactions with Affiliates
SCHEDULE XVII
  Principal Properties
SCHEDULE XVIII
  Existing Liens
SCHEDULE XIX
  Existing Letters of Credit
 
   
EXHIBIT
   
 
   
EXHIBIT A-1
  Form of Notice of Borrowing
EXHIBIT A-2
  Form of Notice of Conversion/Continuation
EXHIBIT B-1
  Form of Revolving Note
EXHIBIT B-2
  Form of Swingline Note
EXHIBIT C
  Form of Letter of Credit Request
EXHIBIT D
  Form of Section 5.04(b)(ii) Certificate
EXHIBIT E
  Form of Opinion of Paul, Hastings, Janofsky & Walker LLP, special counsel to
the Credit Parties
EXHIBIT F
  Form of Officers’ Certificate
EXHIBIT G
  Form of Subsidiaries Guaranty
EXHIBIT H
  Form of Intercompany Subordination Agreement
EXHIBIT H1
  Form of Intercompany Subordination Agreement Acknowledgement
EXHIBIT I
  Form of Pledge Agreement
EXHIBIT J
  Form of Security Agreement
EXHIBIT K
  Form of Intercreditor Agreement
EXHIBIT L
  Form of Solvency Certificate
EXHIBIT M
  Form of Borrowing Base Certificate
EXHIBIT N
  Form of Intercompany Note
EXHIBIT O
  [Reserved]
EXHIBIT P
  Form of Compliance Certificate
EXHIBIT Q
  Form of Assignment and Assumption Agreement
EXHIBIT R
  Form of Incremental Commitment Agreement
EXHIBIT S
  Form of Landlord Personal Property Collateral Access Agreements

-v-



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT, dated as of April 12, 2006, as amended on March 18,
2009, as further amended on October 26, 2009 and as further amended on March 2,
2010, among DOLE FOOD COMPANY, INC., a Delaware corporation (the “Borrower”),
the Lenders party hereto from time to time, DEUTSCHE BANK AG New York Branch
(“DBNY”), as Administrative Agent, WELLS FARGO CAPITAL FINANCE, LLC and BANK OF
AMERICA, N.A., as Co-Syndication Agents, THE BANK OF NOVA SCOTIA, COBANK ACB and
U.S. BANK NATIONAL ASSOCIATION, as Co-Documentation Agents, DEUTSCHE BANK
SECURITIES INC., WELLS FARGO CAPITAL FINANCE, LLC and BANC OF AMERICA SECURITIES
LLC, as Joint Lead Arrangers and Joint Book Running Managers. All capitalized
terms used herein and defined in Section 1.01 are used herein as therein
defined.
W I T N E S S E T H:
          WHEREAS, subject to and upon the terms and conditions set forth
herein, the Lenders are willing to make available to the Borrower the respective
credit facilities provided for herein;
          NOW, THEREFORE, IT IS AGREED:
          SECTION 1. Definitions and Accounting Terms.
          1.01. Defined Terms. As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):
          “ABL Obligations” shall have the meaning provided in the Intercreditor
Agreement.
          “ABL Priority Collateral” shall have the meaning provided in the
Intercreditor Agreement.
          “ABL Secured Parties” shall have the meaning provided in the
Intercreditor Agreement.
          “Account” shall mean an “account” (as such term is defined in
Article 9 of the UCC), and any and all supporting obligations in respect
thereof.
          “Account Debtor” shall mean each Person who is obligated on an
Account, chattel paper, or a General Intangible.
          “Acquired Entity or Business” shall mean either (x) the assets
constituting a business, division or product line of any Person not already a
Subsidiary of the Borrower, which assets are acquired by the Borrower or any of
its Subsidiaries or (y) any Person, which shall, as a result of the acquisition
of its Equity Interests, become a Subsidiary of the Borrower (or shall be merged
with and into the Borrower or another Subsidiary of the Borrower).
          “Act” shall have the meaning provided in Section 13.18.
          “Additional Collateral” shall mean all property (whether real or
personal) in which security interests are granted (or have been purported to be
granted) (and continue to be in effect at the time of determination) pursuant to
Section 9.11.
          “Additional Mortgage” shall have the meaning provided in
Section 9.11(a).

 



--------------------------------------------------------------------------------



 



          “Additional Mortgaged Property” shall have the meaning provided in
Section 9.11(a).
          “Additional Security Documents” shall mean all mortgages, pledge
agreements, security agreements and other security documents entered into from
time to time pursuant to Section 9.11, as each such document may be modified,
supplemented or amended from time to time in accordance with the terms hereof
and thereof.
          “Adjustment Date” shall mean the first day of each Fiscal Quarter of
the Borrower.
          “Administrative Agent” shall mean Deutsche Bank AG New York Branch, in
its capacity as Administrative Agent for the Lenders hereunder and under the
other Credit Documents, and shall include any successor to the Administrative
Agent appointed pursuant to Section 12.09.
          “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling (including but not limited to all directors
and officers of such Person), controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power (i) to vote 10% or more
of the securities having ordinary voting power for the election of directors (or
equivalent governing body) of such Person; provided that such Person is required
to filed a Form 13D and is not permitted to file a Form 13G, in each case, with
the SEC on account of such possession or (ii) to direct or cause the direction
of the management and policies of such other Person, whether through the
ownership of voting securities, by contract or otherwise.
          “Agent” shall mean the Administrative Agent, the Syndication Agent,
each Co-Documentation Agent and each Lead Arranger and shall include any
successor to any such Person appointed pursuant to Section 12.09.
          “Agent Advance” shall have the meaning provided in Section 2.01(e).
          “Agent Advance Period” shall have the meaning provided in
Section 2.01(e).
          “Aggregate Exposure” at any time shall mean the sum of (i) the
aggregate principal amount of all Revolving Loans then outstanding (for this
purpose, using the Dollar Equivalent of each Euro Denominated Loan and each
Sterling Denominated Loan then outstanding), (ii) the aggregate amount of all
Letter of Credit Outstandings (for this purpose, using the Dollar Equivalent of
all amounts expressed in Euros or Sterling) at such time and (iii) the aggregate
principal amount of all Swingline Loans (exclusive of Swingline Loans which are
repaid with the proceeds of, and simultaneously with the incurrence of, the
respective incurrence of Revolving Loans).
          “Agreement” shall mean this Credit Agreement, as modified,
supplemented, amended, restated, extended, renewed refinanced and/or replaced
from time to time.
          “Amendment 1” shall mean Amendment 1 to this Agreement, dated as of
March 18, 2009.
          “Amendment No. 3” shall mean Amendment 3 to this Agreement, dated as
of March 2, 2010.
          “Amendment No. 3 Effective Date” shall mean March 2, 2010.

-2-



--------------------------------------------------------------------------------



 



          “Applicable Commitment Commission Percentage” shall mean for Extended
Revolving Loan Commitments, for each day on which the Aggregate Exposure is
(i) less than or equal to 50% of the Total Commitment, 0.75%, (ii) greater than
50% of the Total Commitment, 0.50%.
          “Applicable Margin” shall mean, in the case of Loans maintained as
(A) Base Rate Loans 2.00% and (B) Euro Rate Loans, 3.00%; provided that the
Applicable Margin shall be adjusted quarterly on a prospective basis on each
Adjustment Date (commencing with the first Adjustment Date to occur during the
second Fiscal Quarter to commence after the Initial Borrowing Date) in
accordance with the table below based on the Average Historical Borrowing
Availability for such Adjustment Date:

                              Base Rate Revolving     Euro Rate Revolving   Loan
and     Loan and Euro   Swingline Loan Base Average Historical Borrowing
Availability   Rate Margin   Rate Margin
Less than 33% of the Total Commitment
    3.50 %     2.50 %
 
               
Greater than or equal to 33% of the Total Commitment but less than 66% of the
Total Commitment
    3.25 %     2.25 %
 
               
Greater than or equal to 66% of the Total Commitment
    3.00 %     2.00 %

          The Applicable Margin as so determined shall apply, except as set
forth in the succeeding sentence, from the relevant Adjustment Date to the next
Adjustment Date. Notwithstanding anything to the contrary contained above in
this definition, the Applicable Margin shall be the highest set forth in the
table above at all times during which there shall exist any Specified Default or
any Event of Default.
          “Asset Sale” shall mean any sale, transfer or other disposition by the
Borrower or any of its Subsidiaries to any Person other than the Borrower or any
Wholly-Owned Subsidiary of the Borrower of any asset or Property (including,
without limitation, any capital stock or other securities of, or other Equity
Interests in, another Person, but excluding the sale by the Borrower of its own
capital stock) of the Borrower or such Subsidiary other than (i) sales,
transfers or other dispositions of inventory made in the ordinary course of
business, (ii) other sales and dispositions that generate Net Sale Proceeds of
less than $15,000,000 in the aggregate in any Fiscal Year of the Borrower or
(iii) sales or liquidations of Cash Equivalents, it being understood and agreed
that the grant of a Lien by the Borrower or any of its Subsidiaries in favor of
another Person shall not in and of itself constitute an “Asset Sale” for
purposes of this definition.
          “Assignment and Assumption Agreement” shall mean an Assignment and
Assumption Agreement substantially in the form of Exhibit Q (appropriately
completed).
          “Authorized Officer” shall mean, with respect to (i) delivering
Notices of Borrowing, Notices of Conversion/Continuation and similar notices,
the Chairman, the Chief Executive Officer, the Chief Financial Officer, the
General Counsel, the Treasurer or any Assistant Treasurer of the Borrower any
person or persons that has or have been authorized by the board of directors of
the Borrower to deliver such notices pursuant to this Agreement and that has or
have appropriate signature cards on file with the Administrative Agent, the
Swingline Lender or the respective Issuing Lender, (ii) delivering financial
information and officer’s certificates pursuant to this Agreement, the chief
financial officer, the treasurer or any financial officer of the Borrower, and
(iii) any other matter in connection with this

-3-



--------------------------------------------------------------------------------



 



Agreement or any other Credit Document, any officer (or a person or persons so
designated by any two officers) of the Borrower.
          “Available Currency” shall mean Dollars, Euros and Sterling.
          “Average Historical Borrowing Availability” shall mean, at any
Adjustment Date, the average daily Borrowing Availability for the three-month
period immediately preceding such Adjustment Date (with the Borrowing Base for
any such day used to determine “Borrowing Availability” calculated by reference
to the most recent Borrowing Base Certificate delivered to the Administrative
Agent on or prior to such day pursuant to Section 9.01(n)).
          “Bankruptcy Code” shall have the meaning provided in Section 11.05.
          “Base Rate” shall mean, at any time, the higher of (i) the Prime
Lending Rate at such time and (ii) 1/2 of 1% in excess of the overnight Federal
Funds Rate at such time.
          “Base Rate Loan” shall mean (i) each Swingline Loan and (ii) each
other Loan designated or deemed designated as such by the Borrower at the time
of the incurrence thereof or conversion thereto.
          “Bermuda Company” shall mean Solvest, Ltd., a company organized under
the laws of Bermuda.
          “Bermuda Partnership” shall mean Dole Foreign Holdings, Ltd., a
limited liability company organized under the laws of Bermuda.
          “Bermuda Partnership Partner #1” shall mean Dole Fresh Fruit Company,
Inc., a corporation organized under the laws of Nevada and a Wholly-Owned
Subsidiary of the Borrower.
          “Bermuda Partnership Partner #2” shall mean Dole Ocean Cargo Express,
Inc., a corporation organized under the laws of Nevada and a Wholly-Owned
Subsidiary of the Borrower.
          “Bermuda Partnership Partners” shall mean and include Bermuda
Partnership Partner #1 and Bermuda Partnership Partner #2.
          “Borrower” shall have the meaning provided in the first paragraph of
this Agreement.
          “Borrower Common Stock” shall mean the issued and outstanding common
stock, par value $0.001 per share, of the Borrower.
          “Borrowing” shall mean the borrowing of one Type of Loan from all the
Lenders having Revolving Loan Commitments (or from the Swingline Lender in the
case of Swingline Loans) on a given date (or resulting from a conversion or
conversions on such date) having in the case of Euro Rate Loans the same
Interest Period, provided that Base Rate Loans incurred pursuant to Section
2.10(b) shall be considered part of the related Borrowing of Euro Rate Loans.
          “Borrowing Availability” shall mean, as of any date of determination,
(i) the lesser of (x) the Total Commitment and (y) the Borrowing Base minus
(ii) the Aggregate Exposure.
          “Borrowing Availability Limitation” shall mean at any time that the
Borrowing Availability at such time is less than (x) in all cases other than as
provided in clause (y), the greater of (a)

-4-



--------------------------------------------------------------------------------



 



$70,000,000 and (b) 20% of the Total Commitment at such time and (y) in the case
of Section 9.01(n), $50,000,000.
          “Borrowing Base” shall mean, as of any date of determination, the
result of:
     (a) 85% of the amount of Eligible Accounts (determined in the case of
Eligible Accounts denominated in Canadian Dollars by using the Dollar Equivalent
thereof), plus
     (b) the lowest of
     (i) the sum total of the following:

  (A)   72% of the lower of (x) cost (determined on a first in first out basis)
in accordance with U.S. GAAP and (y) fair market value of Eligible Inventory
consisting of the type produced, marketed and/or distributed by Dole Packaged
Foods, LLC on the Effective Date,     (B)   57% of the lower of (x) cost
(determined on a first in first out basis) in accordance with U.S. GAAP and
(y) fair market value of Eligible Inventory consisting of the type produced,
marketed and/or distributed by Dole Fresh Vegetables, Inc. on the Effective Date
and     (C)   70% of the lower of (x) cost (determined on a first in first out
basis) in accordance with U.S. GAAP and (y) fair market value of Eligible
Inventory consisting of the type produced, marketed and/or distributed by Dole
Fresh Fruit Company on the Effective Date, and

     (ii) the sum of 85% of the Net Orderly Liquidation Value of Eligible
Inventory included in each of the Borrower’s Business Segments (e.g., on the
Amendment No. 3 Effective Date, calculated as the sum of (x) 85% of the Net
Orderly Liquidation Value of Eligible Inventory of Dole Packaged Foods, LLC plus
(y) 85% of the Net Orderly Liquidation Value of Eligible Inventory of Dole Fresh
Vegetables, Inc. plus (z) 85% of the Net Orderly Liquidation Value of Eligible
Inventory of Dole Fresh Fruit Company), minus
     (c) the sum of (i) the PACA Reserve, (ii) Dilution Reserve, (iii) Rent
Reserve, (iv) the Inbound Freight Reserve and (v) the aggregate amount of
reserves, if any, established by the Administrative Agent under Section 2.01(d)
with respect to the Borrowing Base.
          “Borrowing Base Certificate” shall have the meaning provided in
Section 9.01(n).
          “Business Day” shall mean (i) for all purposes other than as covered
by clauses (ii) and (iii) below, any day excluding Saturday, Sunday and any day
which shall be in the City of New York (or, with respect to an Issuing Lender
not located in the City of New York, the location of such Issuing Lender) a
legal holiday or a day on which banking institutions are authorized by law or
other governmental actions to close, (ii) with respect to all notices and
determinations in connection with, and payments of principal, Unpaid Drawings
and interest on or with respect to, Euro Denominated Loans or any Euro
Denominated Letters of Credit, any day which is a Business Day described in
clause (i) and

-5-



--------------------------------------------------------------------------------



 



which is also (A) a day for trading by and between banks in the London interbank
market and which shall not be a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close in London or New York City and (B) in relation to any payment in Euros, a
day on which the Trans-European Automated Real-Time Gross Settlement Express
Transfer (TARGET) System is open and (iii) with respect to all notices and
determinations in connection with, and payments of principal, Eurodollar Loans
and Unpaid Drawings and interest on or with respect to, Eurodollar Loans and
Sterling Denominated Loans or any Sterling Denominated Letters of Credit, any
day which is a Business Day described in clause (i) and which is also a day for
trading by and between banks in the London interbank market and which shall not
be a legal holiday or a day on which banking institutions are authorized or
required by law or other government action to close in London.
          “Business Segment” shall mean a reportable segment as discussed in
Statement of Financial Accounting Standards No. 131 “Disclosure about Segments
of an Enterprise and Related Information.”
          “Canadian Dollars” shall mean the freely transferable lawful currency
of Canada.
          “Capital Expenditures” shall mean, with respect to any Person, for any
period, all expenditures by such Person with respect to fixed or capital assets
which should be capitalized in accordance with U.S. GAAP during such period
(including, without limitation, expenditures for maintenance and repairs which
should be capitalized in accordance with U.S. GAAP), but excluding (i) any
expenditures representing the reinvestment of the Net Sale Proceeds of any Asset
Sale or any proceeds of any Casualty Event and (ii) any expenditures out of the
proceeds of any long-term Indebtedness (other than the Loans).
          “Capital Lease,” as applied to any Person, shall mean any lease of any
Property by that Person as lessee which, in conformity with U.S. GAAP, is
accounted for as a capital lease on the balance sheet of that Person.
          “Capitalized Lease Obligations” of any Person shall mean all
obligations under such Person, in each case taken at the amount thereof
accounted for as indebtedness in accordance with U.S. GAAP.
          “Cash” shall mean money, currency or a credit balance in any demand or
Deposit Account.
          “Cash Equivalents” shall mean (i) Dollars, Euros, Sterling, Swedish
Krona and, in the case of any of Foreign Subsidiaries of the Borrower, such
local currencies held by them from time to time in the ordinary course of their
businesses, (ii) securities issued or directly fully guaranteed or insured by
the governments of the United States, the United Kingdom, Sweden, Switzerland,
Japan, Canada and members of the European Union or any agency or instrumentality
thereof (provided that the full faith and credit of the respective such
government is pledged in support thereof) having maturities of not more than six
months from the date of acquisition, (iii) securities issued by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof maturing within six months from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s, (iv) certificates of deposit and
eurodollar time deposits with maturities of six months or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding six months and
overnight bank deposits, in each case with any domestic commercial bank or
commercial bank of a foreign country recognized by the United States, (x) in the
case of a domestic commercial bank, having capital and surplus in excess of
$500,000,000 and outstanding debt which is rated “A” (or similar equivalent
thereof) or higher by at least one nationally recognized statistical rating

-6-



--------------------------------------------------------------------------------



 



organization (as defined under Rule 436 under the Securities Act) and (y) in the
case of a foreign commercial bank, having capital and surplus in excess of
$250,000,000 (or the foreign currency equivalent thereof), (v) repurchase
obligations with a term of not more than seven days for underlying securities of
the types described in clauses (ii) and (iv) above entered into with any
financial institution meeting the qualifications specified in clause (iv) above,
(vi) commercial paper having a rating of at least A-1 from S&P or at least P-1
from Moody’s and in each case maturing within six months after the date of
acquisition and (vii) investments in money market funds which invest
substantially all their assets in securities of the types described in clauses
(i) through (vi) above. Furthermore, with respect to Foreign Subsidiaries of the
Borrower that are not organized in one or more Qualified Jurisdictions, Cash
Equivalents shall include bank deposits (and investments pursuant to operating
account agreements) maintained with various local banks in the ordinary course
of business consistent with past practice of the Borrower’s Foreign
Subsidiaries.
          “Cash Management Control Agreement” shall mean a “control agreement”
in form and substance acceptable to the Administrative Agent and containing
terms regarding the treatment of all cash and other amounts on deposit in the
Collection Account governed by such Cash Management Control Agreement consistent
with the requirements of Section 5.03.
     ”Change of Control” shall mean
     (i) any “person” (as defined in Section 13(d) of the Exchange Act) other
than the Permitted Holders shall become the owner, directly or indirectly,
beneficially or of record, of shares representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Borrower;
     (ii) the Board of Directors of the Borrower shall cease to consist of a
majority of Continuing Directors, or
     (iii) a “change of control” or similar event shall occur as provided in any
Term Credit Document, the Existing Senior Notes or any Permitted Refinancing
Indebtedness in respect thereof.
          “Chief Executive Office” shall mean, with respect to any Person, the
location from which such Person manages the main part of its business operations
or other affairs.
          “Claims” shall have the meaning provided in the definition of
“Environmental Claims.”
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
Section references to the Code are to the Code, as in effect at the Amendment
No. 3 Effective Date and any subsequent provisions of the Code, amendatory
thereof, supplemental thereto or substituted therefor.
          “Collateral” shall mean all property (whether real or personal) with
respect to which any security interests have been granted (or purported to be
granted) pursuant to any Security Document (including any Additional Security
Document), including, without limitation, all Pledge Agreement Collateral, all
Security Agreement Collateral, all Mortgaged Properties and all cash and Cash
Equivalents delivered as collateral pursuant to Section 11 or any Credit
Document and all Additional Collateral, if any. It is understood and agreed that
the term “Collateral” shall not include any Property which constitutes Excluded
Collateral, for so long as same constitutes Excluded Collateral.

-7-



--------------------------------------------------------------------------------



 



          “Collateral Agent” shall mean the Administrative Agent acting as
collateral agent for the Secured Creditors pursuant to the Security Documents.
          “Collection Account” shall mean each account established at a
Collection Bank subject to a Cash Management Control Agreement into which funds
shall be transferred as provided in Section 5.03(b).
          “Collection Banks” shall have the meaning provided in Section 5.03(b).
          “Commingled Inventory” shall mean Inventory of the Borrower or any
Subsidiary Guarantor that is commingled (whether pursuant to a consignment, a
toll manufacturing agreement or otherwise) with Inventory of another Person
(other than the Borrower or any Subsidiary Guarantor) at a location owned or
leased by the Borrower or any Subsidiary Guarantor to the extent that such
Inventory of the Borrower or a Subsidiary Guarantor is not readily identifiable.
          “Commitment Commission” shall have the meaning provided in
Section 4.01(a).
          “Commodity Agreements” shall mean commodity agreements, hedging
agreements and other similar agreements or arrangements designed to protect
against price fluctuations of commodities (e.g., fuel) used in the business of
the Borrower and its Subsidiaries.
          “Company” shall mean any corporation, limited liability company,
partnership or other business entity (or the adjectival form thereof, where
appropriate).
          “Compliance Period” shall mean any period (x) commencing on the date
on which the Borrowing Availability is less than the Minimum Availability Amount
for three consecutive Business Days and (y) ending on the first date thereafter
on which the Borrowing Availability has been equal to or greater than the
Minimum Availability Amount 30 consecutive days.
          “Consolidated EBIT” shall mean, for any period, the Consolidated Net
Income (without giving effect to (x) any extraordinary gains or losses and
(y) any gains or losses from sales of assets other than inventory sold in the
ordinary course of business) before (i) total interest expense (inclusive of
amortization of deferred financing fees and any other original issue discount)
of the Borrower and its Consolidated Subsidiaries determined on a consolidated
basis for such period, and (ii) provision for taxes based on income and foreign
withholding taxes, in each case to the extent deducted in determining
Consolidated Net Income for such period.
          “Consolidated EBITDA” shall mean for any period, Consolidated EBIT,
adjusted by (x) adding thereto (in each case to the extent deducted in
determining Consolidated Net Income for such period and not already added back
in determining Consolidated EBIT) the amount of (i) all depreciation and
amortization expense that were deducted in determining Consolidated EBIT for
such period, (ii) any other non-cash charges incurred in such period (including
non-cash share-based compensation expense), to the extent that same were
deducted in arriving at Consolidated EBIT for such period, (iii) the amount of
all fees and expenses incurred in connection with the Refinancing or any
Permitted Refinancing Indebtedness in respect of the Specified Indebtedness for
such period to the extent same were deducted in arriving at Consolidated EBIT
for such period, and (iv) any losses attributable to the interest component of
cross-currency hedging arrangements even if such transactions are treated for
U.S. GAAP purposes as foreign exchange transactions to the extent same were
deducted in arriving at Consolidated EBIT for such period, and (y) subtracting
therefrom, (i) to the extent included in arriving at Consolidated EBIT for such
period, the amount of non-cash gains during such period, (ii) the aggregate
amount of all cash payments made during such period in connection with non-cash
charges incurred in a prior period, to the extent

-8-



--------------------------------------------------------------------------------



 



such non-cash charges were added back pursuant to clause (x)(ii) above in a
prior period and (iii) any gains attributable to the interest component of
cross-currency hedging arrangements even if such transactions are treated for
U.S. GAAP purposes as foreign exchange transactions to the extent same were
included in arriving at Consolidated EBIT for such period. Notwithstanding the
foregoing, (x) Consolidated EBITDA of the Borrower for the Fiscal Quarters ended
March 28, 2009, June 20, 2009, October 10, 2009 and January 2, 2010 shall be
deemed to be $122,300,000, $144,500,000, $80,800,000 and $68,900,000,
respectively, and notwithstanding anything to the contrary in the definition of
Pro Forma Basis, no adjustment shall be made to such amounts as a result of any
transaction occurring prior to the Amendment No. 3 Effective Date.
          “Consolidated Fixed Charges” shall mean, for any period, the sum,
without duplication, of the following amounts (in each case, determined for the
Borrower and its Subsidiaries on a consolidated basis for such period):
(i) Consolidated Interest Expense payable in cash; (ii) scheduled payments of
principal on Consolidated Total Debt (including, without limitation, the
capitalized portion of any Capital Lease) (except, in each case, to the extent
made with the proceeds of Indebtedness other than any Loan); (iii) Capital
Expenditures; (iv) Dividends paid pursuant to Sections 10.06(vii) and (viii) and
(v) the portion of taxes based on income actually paid in cash (net of any cash
refunds received during such period and excluding any repatriation taxes) and
provisions for cash income taxes.
          “Consolidated Interest Expense” shall mean, for any period, (i) the
total consolidated interest expense of the Borrower and its Subsidiaries
(including, without limitation, all commissions, discounts and other commitment
and banking fees and charges (e.g., fees with respect to letters of credit,
Interest Rate Protection Agreements and Other Hedging Agreements, but only to
the extent such commissions, discounts, and other fees and charges are treated
as “interest expense” pursuant to U.S. GAAP) for such period, adjusted to
exclude (to the extent same would otherwise be included in the calculation above
in this clause (i)) the amortization of any deferred financing costs for such
period plus (ii) without duplication, (x) that portion of Capitalized Lease
Obligations of the Borrower and its Subsidiaries on a consolidated basis
representing the interest factor for such period, (y) the “deemed interest
expense” (i.e., the interest expense which would have been applicable if the
respective obligations were structured as on-balance sheet financing
arrangements) with respect to all Indebtedness of the Borrower and its
Subsidiaries of the type described in clause (viii) of the definition of
Indebtedness contained herein (to the extent same does not arise from a
financing arrangement constituting an operating lease) for such period and
(z) gains or losses attributable to the interest component of cross-currency
hedging arrangements even if such transactions are treated for U.S. GAAP
purposes as foreign exchange transactions.
          “Consolidated Net Debt” shall mean, at any time, the remainder of
(I) the sum of (without duplication) (i) all Indebtedness of the Borrower and
its Consolidated Subsidiaries (on a consolidated basis) as would be required to
be reflected as debt or Capital Leases on the liability side of a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries in accordance
with U.S. GAAP, (ii) all Indebtedness of the Borrower and its Consolidated
Subsidiaries of the type described in clauses (ii) and (vii) of the definition
of “Indebtedness” and (iii) all Contingent Obligations of the Borrower and its
Consolidated Subsidiaries in respect of Indebtedness of any third Person of the
type referred to in preceding clauses (i) and (ii) minus (II) the aggregate
amount of Unrestricted Cash and Unrestricted Cash Equivalents of the Borrower
and its Subsidiaries at such time to the extent same would be reflected on a
consolidated balance sheet of the Borrower if same were prepared at such time;
provided that (w) the amount available to be drawn under all letters of credit,
bankers’ acceptances, bank guaranties and similar obligations issued for the
account of the Borrower or any of its Consolidated Subsidiaries (but excluding,
for avoidance of doubt, all unpaid drawings or other monetary obligations owing
in respect of such letters of credit, bankers’ acceptances, bank guaranties and
similar obligations) shall not be included

-9-



--------------------------------------------------------------------------------



 



in any determination of “Consolidated Net Debt,” (x) for purposes of this
definition, the amount of Indebtedness in respect of the Interest Rate
Protection Agreements, Other Hedging Agreements and Commodities Agreements shall
be at any time (A) in the case of any such agreements entered into for
speculative purposes, the unrealized net loss position, if any, of the Borrower
and/or its Consolidated Subsidiaries thereunder on a marked-to-market basis
determined no more than one month prior to such time and (B) in the case of any
other Interest Rate Protection Agreement, Other Hedging Agreement or Commodity
Agreement, zero, (y) obligations arising under Synthetic Leases shall be
included in determining Consolidated Net Debt and (z) any Preferred Equity of
the Borrower or any of its Consolidated Subsidiaries shall be treated as
Indebtedness, with an amount equal to the greater of the liquidation preference
or the maximum fixed repurchase price of any such outstanding Preferred Equity
deemed to be a component of Consolidated Net Debt.
          “Consolidated Net Income” shall mean, for any period, the net income
(or loss) of the Borrower and its Consolidated Subsidiaries determined on a
consolidated basis for such period (taken as a single accounting period) in
accordance with U.S. GAAP, provided that the following items shall be excluded
in computing Consolidated Net Income (without duplication): (i) except for
determinations expressly required to be made on a Pro Forma Basis, the net
income (or loss) of any Person accrued prior to the date it becomes a
Consolidated Subsidiary or all or substantially all of the property or assets of
such Person are acquired by a Consolidated Subsidiary and (ii) the net income of
any Consolidated Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Consolidated Subsidiary of such net
income is not at the time permitted by the operation of the terms of its charter
or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Consolidated Subsidiary.
          “Consolidated Senior Secured Net Debt” shall mean, at any time,
(x) the amount of Consolidated Net Debt at such time less (y) all amounts
reflected therein attributable to Indebtedness which is totally unsecured.
          “Consolidated Subsidiary” shall mean, with respect to any Person, at
any date, any other Person the Equity Interests of which are owned by such
Person and whose financial results are consolidated in the financial statements
of such Person in accordance with U.S. GAAP (and consistent with the
consolidation practices of the Borrower as in effect on the Amendment No. 3
Effective Date), if such statements were prepared as of such date.
          “Consolidated Total Debt” shall mean Consolidated Net Debt prior to
any calculation made pursuant to clause (II) of the definition thereof.
          “Contemplated Asset Sale” shall mean any sale of assets by the
Borrower and/or one or more of its Subsidiaries (including Real Property and
Equity Interests held by such Persons but excluding Equity Interests in the
Bermuda Company and any Person which owns, directly or indirectly, Equity
Interests therein); provided, however, that (x) any such assets are not material
to the operations of the Borrower and its Subsidiaries, (y) on a Pro Forma
Basis, after giving effect to such transaction, the Borrower would be in
compliance with Section 9.12 of the Term Credit Agreement (as in effect on the
Amendment No. 3 Effective Date) as of the most recently completed test period
and (z) the Borrower shall have provided a certificate to the Administrative
Agent stating that such sale is made as a, and complies with the requirements of
the definition of, Contemplated Asset Sale.
          “Contingent Obligation” shall mean, as to any Person, any obligation
of such Person as a result of such Person being a general partner of any other
Person, unless the underlying obligation is expressly made non-recourse as to
such general partner, and any obligation of such Person guaranteeing or intended
to guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”)

-10-



--------------------------------------------------------------------------------



 



of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (x) for the purchase or payment of any such primary obligation or
(y) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term Contingent Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the lesser of (x) the stated or determinable amount of the
primary obligation in respect of which such Contingent Obligation is made or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith and (y) the stated amount of such
Contingent Obligation.
          “Continuing Directors” shall mean the directors of the Borrower on the
Amendment No. 3 Effective Date and each other director if such director’s
election to, or nomination for the election to, the Board of Directors of the
Borrower is recommended or approved by a majority of then Continuing Directors.
          “Core Concentration Account” shall have the meaning provided in
Section 5.03(d).
          “Credit Account” shall have the meaning provided in Section 5.03(f).
          “Credit Documents” shall mean this Agreement, the Subsidiaries
Guaranty, the Pledge Agreement, the Security Agreement, the Intercompany
Subordination Agreement and, after the execution and delivery thereof pursuant
to the terms of this Agreement, each Note and each other Security Document.
          “Credit Event” shall mean the making of any Loan or the issuance of
any Letter of Credit.
          “Credit Party” shall mean the Borrower and each Subsidiary Guarantor.
          “Customer” shall mean the account debtor with respect to any account
and/or prospective purchaser of goods, services or both with respect to any
contract or contract right, and/or any party who enters into or proposes to
enter into any contract or other arrangement with any Credit Party, pursuant to
which such Credit Party is to sell any personal property or perform any
services.
          “DBNY” shall mean Deutsche Bank AG New York Branch, in its individual
capacity, and any successor corporation thereto by merger, consolidation or
otherwise.
          “Default” shall mean any event, act or condition which with notice or
lapse of time, or both, would constitute an Event of Default.
          “Defaulting Lender” shall mean any Lender with respect to which a
Lender Default is in effect.

-11-



--------------------------------------------------------------------------------



 



          “Deposit Account” shall mean a demand, time, savings, passbook or like
account with a bank, savings and loan association, credit union or like
organization, other than an account evidenced by a negotiable certificate of
deposit.
          “Dilution” shall mean, as of any date of determination, a percentage,
based upon the experience of the immediately prior 13 fiscal periods, that is
the result of dividing the Dollar amount of (a) bad debt write-downs, discounts,
advertising allowances, credits, or other dilutive items with respect to the
Accounts of the Borrower and each Wholly-Owned Subsidiary Guarantor during such
period, by (b) the billings of the Borrower and each Wholly-Owned Subsidiary
Guarantor with respect to their Accounts during such period.
          “Dilution Reserve” shall mean, as of any date of determination, an
amount sufficient to reduce the advance rate against Eligible Accounts by one
percentage point (1%) for each percentage point by which Dilution is in excess
of 5%.
          “Dividend” shall have the meaning provided in Section 10.06.
          “Documents” shall mean, collectively, (i) the Credit Documents and
(ii) the Term Credit Documents.
          “Dollars” and the sign “$” shall each mean freely transferable lawful
money of the United States.
          “Dollar Denominated Letter of Credit” shall mean each Letter of Credit
denominated in Dollars.
          “Dollar Equivalent” of an amount denominated in a currency other than
Dollars shall mean, at any time for the determination thereof, the amount of
Dollars which could be purchased with the amount of such currency involved in
such computation at the spot exchange rate therefor as quoted by the
Administrative Agent as of 11:00 A.M. (New York time) on the date two Business
Days prior to the date of any determination thereof for purchase on such date;
provided that (i) for purposes of (x) determining compliance with
Sections 2.01(a), 2.01(b), 3.02, 5.02(a) and 7.01 and (y) calculating Fees
pursuant to Section 4.01, the Dollar Equivalent of any amounts denominated in a
currency other than Dollars shall be revalued on a monthly basis using the spot
exchange rates therefor as quoted in The Wall Street Journal (or, if same does
not provide such exchange rates, on such other basis as is reasonably
satisfactory to the Administrative Agent) on the first Business Day of each
calendar month, (ii) at any time during a calendar month, if the Aggregate
Exposure (for the purposes of the determination thereof, using the Dollar
Equivalent as recalculated based on the spot exchange rate therefor as quoted in
The Wall Street Journal (or, if same does not provide such exchange rates, on
such other basis as is reasonably satisfactory to the Administrative Agent) on
the respective date of determination pursuant to this exception) would exceed
85% of the lesser of (x) the Total Commitment and (y) the Borrowing Base at such
time, then in the sole discretion of the Administrative Agent or at the request
of the Required Lenders, the Dollar Equivalent shall be reset based upon the
spot exchange rates on such date as quoted in The Wall Street Journal (or, if
same does not provide such exchange rates, on such other basis as is reasonably
satisfactory to the Administrative Agent), which rates shall remain in effect
until the last Business Day of such calendar month or such earlier date, if any,
as the rate is reset pursuant to this proviso and (iii) notwithstanding anything
to the contrary contained in this definition, at any time that a Default or an
Event of Default then exists, the Administrative Agent may revalue the Dollar
Equivalent of any amounts outstanding under the Credit Documents in a currency
other than Dollars in its sole discretion using the spot exchange rates therefor
as quoted in The Wall Street Journal (or, if the same does not provide such
exchange rates, on such other basis as is reasonably satisfactory to the
Administrative Agent).

-12-



--------------------------------------------------------------------------------



 



          “Domestic Subsidiary” of any Person shall mean any Subsidiary of such
Person incorporated or organized in the United States or any State thereof or
the District of Columbia.
          “Drawing” shall have the meaning provided in Section 3.05(b).
          “Effective Date” shall have the meaning provided in Section 13.10.
          “Eligible Accounts” shall mean those Accounts created by the Borrower
and the Wholly-Owned Subsidiary Guarantors in the ordinary course of its
business, that arise out of their sale of goods or rendition of services, that
comply with each of the representations and warranties respecting Eligible
Accounts made in the Credit Documents, and that are not excluded as ineligible
by virtue of one or more of the excluding criteria set forth below; provided,
however, that such criteria may be revised from time to time by Administrative
Agent in its Permitted Discretion to address the results of any audit performed
by or on behalf of the Administrative Agent from time to time after the
Effective Date. Administrative Agent shall have the right to establish, modify
or eliminate Reserves against Eligible Accounts from time to time on its
Permitted Discretion. In determining the amount to be included, Eligible
Accounts shall be calculated net of customer deposits and unapplied cash.
Eligible Accounts shall not include the following:
     (a) Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date or which are 60 days or more past due,
     (b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or
more of the total amount of all Accounts owed by that Account Debtor (or its
Affiliates) are deemed ineligible under clause (a) above,
     (c) the amount of any credit balances greater than 90 days past their
invoice date with respect to any Account,
     (d) Accounts with selling terms of more than 60 days,
     (e) Accounts with respect to which the Account Debtor is (i) an Affiliate
of the Borrower or (ii) an employee or agent of the Borrower or any Affiliate of
the Borrower,
     (f) Accounts arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional,
     (g) Accounts that are not payable in U.S. Dollars or Canadian Dollars;
     (h) Accounts with respect to which the Account Debtor is a non-Governmental
Authority unless: (i) the Account Debtor either (A) maintains its Chief
Executive Office in the United States or Canada, or (B) is organized under the
laws of the United States, Canada or any state, territory, province or
subdivision thereof; or (ii) (A) the Account is supported by an irrevocable
letter of credit satisfactory to Administrative Agent, in its Permitted
Discretion (as to form, substance, and issuer or domestic confirming bank), that
has been delivered to Administrative Agent and is directly drawable by
Administrative Agent, or (B) the Account is covered by credit insurance in form,
substance, and amount, and by an insurer, satisfactory to Administrative Agent,
in its Permitted Discretion,

-13-



--------------------------------------------------------------------------------



 



     (i) Accounts with respect to which the Account Debtor is the government of
any foreign country or sovereign state, or of any state, province, municipality,
or other political subdivision thereof, or of any department, agency, public
corporation, or other instrumentality thereof, unless (i) the Account is
supported by an irrevocable letter of credit satisfactory to Administrative
Agent, in its Permitted Discretion (as to form, substance, and issuer or
domestic confirming bank), that has been delivered to Administrative Agent and
is directly drawable by Administrative Agent, or (ii) the Account is covered by
credit insurance in form, substance, and amount, and by an insurer, satisfactory
to Administrative Agent, in its Permitted Discretion,
     (j) Accounts with respect to which the Account Debtor is (i) the federal
government of Canada or any department, agency or instrumentality of Canada or
(ii) the federal government of the United States or any department, agency or
instrumentality of the United States (exclusive, however, of Accounts with
respect to which the Borrower has complied, to the reasonable satisfaction of
Administrative Agent, with the Assignment of Claims Act, 31 USC § 3727),
     (k) Accounts with respect to which the Account Debtor is a creditor of the
Borrower or any Subsidiary of the Borrower, has or has asserted a right of
setoff, or has disputed its obligation to pay all or any portion of the Account,
to the extent (including, without limitation, with respect to rebates) of such
claim, right of setoff, or dispute,
     (l) Accounts with respect to an Account Debtor whose total obligations
owing to Borrower or any Subsidiary of the Borrower exceed 20% (or in the case
of an Eligible Investment Grade Account Debtor, 30%) (in each case, such
percentage as applied to a particular Account Debtor being subject to reduction
by Administrative Agent in its Permitted Discretion if the creditworthiness of
such Account Debtor deteriorates or is otherwise unacceptable) of all Eligible
Accounts, to the extent of the obligations owing by such Account Debtor in
excess of such percentage; provided, however, that, in each case, the amount of
Eligible Accounts that are excluded because they exceed the foregoing percentage
shall be determined by Administrative Agent based on all of the otherwise
Eligible Accounts prior to giving effect to any eliminations based upon the
foregoing concentration limit,
     (m) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, has gone out of business, or as to which any Credit Party
has received notice of an imminent Insolvency Proceeding or a material
impairment of the financial condition of such Account Debtor,
     (n) Accounts with respect to which the Account Debtor is located in a
state, province or jurisdiction (e.g., New Jersey, Minnesota, and West Virginia)
that requires, as a condition to access to the courts of such jurisdiction, that
a creditor qualify to transact business, file a business activities report or
other report or form, or take one or more other actions, unless the Borrower or
Wholly-Owned Subsidiary Guarantor, as the case may be, has so qualified, filed
such reports or forms, or taken such actions (and, in each case, paid any
required fees or other charges), except to the extent that the Borrower or
Wholly-Owned Subsidiary Guarantor, as the case may be, may qualify subsequently
as a foreign entity authorized to transact business in such state or
jurisdiction and gain access to such courts, without incurring any cost or
penalty viewed by Administrative Agent, in its Permitted Discretion, to be
significant in amount, and such later qualification cures any access to such
courts to enforce payment of such Account,
     (o) Accounts that are not subject to a valid and perfected First Priority
Lien in favor of the Collateral Agent pursuant to the relevant Security Document
as provided in the Intercreditor Agreement,

-14-



--------------------------------------------------------------------------------



 



     (p) Accounts with respect to which (i) the goods giving rise to such
Account have not been shipped and billed to the Account Debtor, or (ii) the
services giving rise to such Account have not been performed and billed to the
Account Debtor, or
     (q) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
Borrower of the subject contract for goods or services.
          “Eligible Inventory” shall mean all of the Inventory owned by the
Borrower or any Wholly-Owned Subsidiary Guarantor and reflected in the most
recent Borrowing Base Certificate delivered by the Borrower to Administrative
Agent, except any Inventory to which any of the exclusionary criteria set forth
below applies. Administrative Agent shall have the right to establish, modify or
eliminate Reserves against Eligible Inventory from time to time in its Permitted
Discretion. In addition, Administrative Agent shall have the right, from time to
time, to adjust any of the criteria set forth below and to establish new
criteria with respect to Eligible Inventory, in its Permitted Discretion.
Eligible Inventory shall not include any Inventory of the Borrower or a
Wholly-Owned Subsidiary Guarantor that:
     (a) is not owned by the Borrower or a Wholly-Owned Subsidiary Guarantor
free and clear of all Liens and rights of any other Person (including the rights
of a purchaser that has made progress payments and the rights of a surety that
has issued a bond to assure the Borrower’s or Wholly-Owned Subsidiary
Guarantor’s performance with respect to that Inventory), except the First
Priority Lien in favor of the Collateral Agent on behalf of the ABL Secured
Parties, a Second Priority Lien in favor of the Term Collateral Agent on behalf
of the Term Secured Parties, Liens securing Notes Obligations (as defined in the
Intercreditor Agreement) and Permitted Liens in favor of landlords, bailees and
freight carriers and forwarders to the extent permitted in the provisions of
this Agreement (subject to Reserves established by Administrative Agent in
accordance with the provisions of this Agreement and other Permitted Liens);
     (b) one of the following is not applicable to such Inventory: (i) is
located on premises (including, without limitation, farms) owned, leased or
rented by the Borrower or a Wholly-Owned Subsidiary Guarantor and in the case of
leased or rented premises either (x) if requested by the Administrative Agent a
reasonably satisfactory landlord waiver has been delivered to the Administrative
Agent or (y) Reserves (including, without limitation, Reserves for grower
payables), reasonably satisfactory to the Administrative Agent have been
established with respect thereto or (ii) is stored with a bailee (including,
without limitation, a processor or converter) at a leased location, and either
(x) a reasonably satisfactory landlord waiver has been delivered to the
Administrative Agent, or (y) Reserves (including Reserves for grower payables)
reasonably satisfactory to the Administrative Agent have been established with
respect thereto, or (iii) is stored with a bailee or warehouseman and (x) a
reasonably satisfactory, acknowledged bailee letter has been received by the
Administrative Agent and Reserves reasonably satisfactory to the Administrative
Agent have been established with respect thereto or (y) Reserves reasonably
satisfactory to the Administrative Agent have been established with respect
thereto, or (iv) is located at an owned location subject to a mortgage or other
security interest in favor of a creditor other than the Collateral Agent or the
Term Collateral Agent unless a Landlord Personal Property Collateral Access
Agreement has been delivered to the Administrative Agent, or (v) is located on
premises owned, leased or rented by a Customer of the Borrower or a Wholly-Owned
Guarantor Subsidiary, unless (A) the Administrative Agent has been notified
thereof in advance, (B) such Inventory of the Borrower or such Subsidiary
Guarantor is clearly segregated from all Inventory of such customer in a manner
satisfactory to the Administrative Agent in its Permitted Discretion,

-15-



--------------------------------------------------------------------------------



 



(C) all UCC filings deemed necessary or desirable by the Administrative Agent
have been made, including, without limitation, all UCC filings in respect of
consigned inventory naming Customer as debtor and the Borrower or Subsidiary
Guarantor as secured party and all assignments of such UCC filings by the
Borrower or any Subsidiary Guarantor to Collateral Agent as assignee of the
secured party and (D) a satisfactory collateral agreement, with respect to,
among other things, access, acknowledgment of Collateral Agent’s first priority
Lien, UCC consignment filings and said Customer’s agreement to notify Collateral
Agent in advance if it changes its jurisdiction of organization, has been
delivered to Collateral Agent by such Customer, or (vi) is in transit and clause
(A), clause (B) or clause (C) of clause (d) below is applicable;
     (c) is placed on consignment unless Reserves reasonably satisfactory to the
Administrative Agent have been established with respect thereto;
     (d) is in transit, except inventory that is in transit (A) between
locations owned or leased by the Borrower or one or more of Subsidiary
Guarantors, or (B) is in transit within the United States and Canada and is
under the control of the Borrower, or (C) is in transit from a jurisdiction
other than the United States and Canada to the United States or Canada and
consists solely of inventory consisting of the type produced, marketed and/or
distributed by Dole Packaged Foods, LLC on the Effective Date on a maritime
vessel and, in the case of clauses (B) and (C) with respect to which Reserves
reasonably satisfactory to the Administrative Agent and determined in the
Administrative Agent’s Permitted Discretion have been established with respect
thereto;
     (e) is covered by a negotiable document of title, unless, at the Collateral
Agent’s request, such document has been delivered to Collateral Agent or an
agent thereof and take such other actions as the Administrative Agent requests
in order to create a perfected First Priority security interest in favor of the
Collateral Agent in such Inventory with all necessary endorsements, free and
clear of all Liens except those in favor of Collateral Agent and the Term
Collateral Agent and the amount of any shipping fees, costs and expenses shall
be reflected in Inbound Freight Reserves;
     (f) is excess, obsolete, unsalable, seconds, damaged or unfit for sale;
     (g) consists of display items or packaging material (other than
linerboard), or shipping materials, supplies, fuel or replacement parts for
equipment of the Borrower and its Subsidiaries;
     (h) consists of goods that have been returned by the buyer and are not in
salable condition;
     (i) is not of a type held for sale in the ordinary course of the Borrower’s
or any Wholly-Owned Subsidiary Guarantor’s business;
     (j) is not subject to a First Priority Lien in favor of the Collateral
Agent on behalf of the ABL Secured Parties as provided in the Intercreditor
Agreement; provided, that no Inventory subject to a Permitted Lien shall be
Eligible Inventory to the extent, but only to the extent, a Permitted Lien
primes the First Priority Lien granted to Collateral Agent, as determined by the
Administrative Agent in its Permitted Discretion;
     (k) breaches in any material respect any of the representations or
warranties pertaining to Inventory set forth in the Credit Documents;

-16-



--------------------------------------------------------------------------------



 



     (l) does not conform to all standards imposed by any governmental agency,
division or department thereof which has regulatory authority over such goods or
the use or sale thereof;
     (m) is Commingled Inventory;
     (n) is located outside of the United States of America or Canada; other
than Inventory which is in transit as to which sub-clause (C) of clause
(d) above is applicable;
     (o) is subject to a license agreement or other arrangement with a third
party which, in the Administrative Agent’s determination, restricts the ability
of the Administrative Agent to exercise its rights under the Credit Documents
with respect to such Inventory unless such third party has entered into an
agreement in form and substance reasonably satisfactory to the Administrative
Agent permitting the Administrative Agent to exercise its rights with respect to
such Inventory or the Administrative Agent has otherwise agreed to allow such
Inventory to be eligible in the Administrative Agent’s Permitted Discretion; or
     (p) is otherwise unacceptable to Administrative Agent in its Permitted
Discretion.
          “Eligible Investment Grade Account Debtor” means an Account Debtor
that (x) is acceptable to the Administrative Agent and (y) has a minimum rating
of at least (i) A- (with stable outlook) from S&P and (ii) A3 (with stable
outlook) from Moody’s.
          “Eligible Transferee” shall mean and include a commercial bank, an
insurance company, a finance company, a financial institution, any fund that
invests in loans or any other “accredited investor” (as defined in Regulation D
of the Securities Act), but in any event excluding the Borrower, its
Subsidiaries and Affiliates.
          “Environmental Claims” shall mean any and all administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of non-compliance or violation, investigations or proceedings relating
in any way to any violation (or alleged violation) by the Borrower or any of its
Subsidiaries under any Environmental Law or any permit issued to the Borrower or
any of its Subsidiaries under any such law (hereafter “Claims”), including,
without limitation, (a) any and all Claims by governmental or regulatory
authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law, and (b) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment.
          “Environmental Law” shall mean any federal, state or local policy
having the force and effect of law, statute, law, rule, regulation, ordinance,
code or rule of common law now or hereafter in effect and in each case as
amended, and any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent, decree or judgment (for purposes
of this definition (collectively, “Laws”)), relating to the indoor or outdoor
environment, or Hazardous Materials or health and safety to the extent such
health and safety issues arise under the Occupational Safety and Health Act of
1970, as amended, or any such similar Laws.
          “Equity Interests” of any Person shall mean any and all shares,
interests, rights to purchase, warrants, options, participation or other
equivalents of or interest in (however designated) equity of such Person,
including any common stock, preferred stock, any limited or general partnership
interest and any limited liability company membership interest.

-17-



--------------------------------------------------------------------------------



 



          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and rulings
issued thereunder. Section references to ERISA are to ERISA, as in effect on the
Amendment No. 3 Effective Date and any subsequent provisions of ERISA,
amendatory thereof, supplemental thereto or substituted therefor.
          “ERISA Affiliate” shall mean each person (as defined in Section 3(9)
of ERISA) which together with the Borrower or a Subsidiary of the Borrower would
be deemed to be a “single employer” (i) within the meaning of Section 414(b),
(c), (m) or (o) of the Code or (ii) as a result of the Borrower or a Subsidiary
of the Borrower being or having been a general partner of such Person.
          “Euro Denominated Loan” shall mean all Loans denominated in Euros.
          “Euro Denominated Obligations” shall mean the principal aggregate
amount of all Euro Denominated Loans and the Stated Amount of all Euro
Denominated Letters of Credit.
          “Euro Denominated Letter of Credit” shall mean each Letter of Credit
denominated in Euros.
          “Euro LIBOR” shall mean, with respect to each Borrowing of Euro
Denominated Loans, (i) the rate per annum for deposits in Euros as determined by
the Administrative Agent for a period corresponding to the duration of the
relevant Interest Period which appears on Reuters Page EURIBOR-01 (or any
successor page) at approximately 11:00 A.M. (Brussels time) on the date which is
two Business Days prior to the commencement of such Interest Period or (ii) if
such rate is not shown on Reuters Page EURIBOR-01 (or any successor page), the
average offered quotation to prime banks in the Euro-zone interbank market by
the Administrative Agent for Euro deposits of amounts comparable to the
principal amount of the Euro Denominated Loan to be made by the Administrative
Agent as part of such Borrowing with maturities comparable to the Interest
Period to be applicable to such Loan (rounded upward to the next whole multiple
of 1/16 of 1%), determined as of 11:00 A.M. (Brussels time) on the date which is
two Business Days prior to the commencement of such Interest Period; provided
that in the event the Administrative Agent has made any determination pursuant
to Section 2.10(a)(i) in respect of Loans denominated in Euros, or in the
circumstances described in clause (i) to the proviso to Section 2.10(b) in
respect of Loans denominated in Euros, Euro LIBOR determined pursuant to this
definition shall instead be the rate determined by the Administrative Agent as
the all-in-cost of funds for the Administrative Agent (or such other Lender) to
fund a Borrowing of Loans denominated in Euros with maturities comparable to the
Interest Period applicable thereto.
          “Euro Rate” shall mean and include each of the Eurodollar Rate, Euro
LIBOR and Sterling LIBOR.
          “Euro Rate Loan” shall mean each Eurodollar Loan, each Euro
Denominated Loan and each Sterling Denominated Loan.
          “Eurodollar Loan” shall mean each Loan (other than a Swingline Loan)
designated as such by the Borrower at the time of the incurrence thereof or
conversion thereto.
          “Eurodollar Rate” shall mean (a) for any Interest Period, the British
Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; provided that if such rate is not
available at such time for any reason, then the rate

-18-



--------------------------------------------------------------------------------



 



pursuant to this clause (x) for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Loan being made, continued or
converted with a term equivalent to such Interest Period would be offered by
Deutsche Bank’s London Branch to major banks in the London interbank eurodollar
market at their request at approximately 11:00 a.m. (London time) two Business
Days prior to the commencement of such Interest Period, divided (and rounded
upward to the nearest 1/16 of 1%) by (b) a percentage equal to 100% minus the
then stated maximum rate of all reserve requirements (including, without
limitation, any marginal, emergency, supplemental, special or other reserves
required by applicable law) applicable to any member bank of the Federal Reserve
System in respect of Eurocurrency funding or liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D).
          “European Commission Decision” means the €45.6 million fine imposed by
the European Commission on the Borrower and certain of its Subsidiaries as more
particularly described in a press release issued by the European Commission on
October 15, 2008.
          “Event of Default” shall have the meaning provided in Section 11.
          “Excluded Collateral” shall mean and include (i) each Principal
Property of the Borrower and any of its Restricted Subsidiaries, (ii) all shares
of capital stock or Indebtedness (as defined in the Existing 2013 Senior Notes
Indenture as in effect on the Amendment No. 3 Effective Date) of any Restricted
Subsidiary of the Borrower (which Indebtedness (as so defined) is then held by
the Borrower or any Restricted Subsidiary), and (iii) Margin Stock owned or held
by the Borrower or any of its Subsidiaries; provided that the collateral
described in preceding clauses (i) and (ii) shall cease to constitute “Excluded
Collateral” upon the repayment in full of all Existing 2013 Senior Notes.
          “Excluded Deposit Accounts” shall mean (i) Deposit Accounts with an
aggregate monthly balance of less than $500,000, provided that, with respect to
this clause (i) only, the aggregate amount in all such Deposit Accounts excluded
pursuant to this clause (i) does not exceed $5,000,000 at any time, (ii) deposit
accounts specially and exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of the U.S. Dole
Group’s salaried employees and (iii) such other accounts used solely for
disbursement purposes, provided that the aggregate balance maintained in the
accounts described in clauses (i), (ii) and (iii) above shall not exceed
$25,000,000 for more than five consecutive Business Days.
          “Excluded Domestic Subsidiary” shall mean County Line Mutual Water
Company, a Wholly-Owned Domestic Subsidiary of the Borrower.
          “Excluded JV” shall mean any Subsidiary of the Borrower in which the
Borrower owns less than 90% of the voting stock and which has been designated by
the Borrower to the Administrative Agent as an “Excluded JV”; provided that the
aggregate Investments of the Borrower and its Restricted Subsidiaries
outstanding in Excluded JVs (measured on the date each such Investment was made
and without giving effect to subsequent changes in value) shall not exceed
$50,000,000.
          “Existing Indebtedness” shall mean and include Indebtedness
outstanding on the Amendment No. 3 Effective Date and listed on Schedule IV.
          “Existing Letters of Credit” shall have the meaning provided in
Section 3.01(c).
          “Existing Senior Notes” shall mean and include the Existing 2013
Senior Notes, the Existing 2014 Senior Notes and the Existing 2016 Senior Notes.

-19-



--------------------------------------------------------------------------------



 



          “Existing Senior Notes Indenture” shall mean and include (i) the
Existing 2013 Senior Notes Indenture, (ii) the Existing 2014 Senior Notes
Indenture and (iii) the Existing 2016 Senior Notes Indenture.
          “Existing 2011 Senior Notes” shall mean the Borrower’s 8-7/8% Senior
Notes due 2011, issued pursuant to the Existing 2011 Senior Notes Indenture.
          “Existing 2011 Senior Notes Indenture” shall mean the Indenture, dated
as of March 28, 2003, among the Borrower, any Subsidiary Guarantors from time to
time party thereto and the trustee therefor, as in effect on the Amendment No. 3
Effective Date.
          “Existing 2013 Senior Notes” shall mean the Borrower’s 7-7/8% Senior
Notes due 2013, issued pursuant to the Existing 2013 Senior Notes Indenture, as
in effect on the Amendment No. 3 Effective Date and as the same may be amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof.
          “Existing 2013 Senior Notes Indenture” shall mean the Indenture, dated
as of July 15, 1993, among the Borrower, any Subsidiary Guarantors from time to
time party thereto and the trustee therefor, as in effect on the Amendment No. 3
Effective Date and as the same may be amended, modified or supplemented from
time to time in accordance with the terms hereof and thereof.
          “Existing 2014 Senior Notes” shall mean the Borrower’s 13-7/8% Senior
Secured Notes due 2014, issued pursuant to the Existing 2014 Senior Notes
Indenture, as in effect on the Amendment No. 3 Effective Date and as the same
may be amended, modified or supplemented from time to time in accordance with
the terms hereof and thereof.
          “Existing 2014 Senior Notes Indenture” shall mean the Indenture, dated
as of March 18, 2009, among the Borrower, any Subsidiary Guarantors from time to
time party thereto and the trustee therefor, as in effect on the Amendment No. 3
Effective Date and as the same may be amended, modified or supplemented from
time to time in accordance with the terms hereof and thereof.
          “Existing 2016 Senior Notes” shall mean the Borrower’s 8% Senior
Secured Notes due 2016, issued pursuant to the Existing 2016 Senior Notes
Indenture, as in effect on the Amendment No. 3 Effective Date and as the same
may be amended, modified or supplemented from time to time in accordance with
the terms hereof and thereof.
          “Existing 2016 Senior Notes Indenture” shall mean the Indenture, dated
as of September 25, 2009, among the Borrower, any Subsidiary Guarantors from
time to time party thereto and the trustee therefor, as in effect on the
Amendment No. 3 Effective Date and as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.
          “Expenses” shall mean all present and future reasonable and invoiced
expenses incurred by or on behalf of the Administrative Agent or any Issuing
Lender in connection with this Agreement, any other Credit Document or otherwise
in its capacity as the Administrative Agent under this Agreement or as the
Collateral Agent under any Security Document or as an Issuing Lender under this
Agreement, whether incurred heretofore or hereafter, which expenses shall
include, without limitation, the cost of record searches, the reasonable fees
and expenses of attorneys and paralegals, all reasonable and invoiced costs and
expenses incurred by the Administrative Agent (and the Collateral Agent) in
opening bank accounts, depositing checks, electronically or otherwise receiving
and transferring funds, and any other charges imposed on the Administrative
Agent (and the Collateral Agent) due to insufficient funds of deposited checks
and the standard fee of the Administrative Agent (and the Collateral Agent)
relating

-20-



--------------------------------------------------------------------------------



 



thereto, collateral examination fees and expenses, reasonable fees and expenses
of accountants, appraisers or other consultants, experts or advisors employed or
retained by the Administrative Agent (and the Collateral Agent), fees and taxes
related to the filing of financing statements, costs of preparing and recording
any other Credit Documents, all expenses, costs and fees set forth in this
Agreement and the other Credit Documents, all other fees and expenses required
to be paid pursuant to any other letter agreement and all fees and expenses
incurred in connection with releasing Collateral and the amendment or
termination of any of the Credit Documents.
          “Exposure” shall mean, for any Lender, an amount equal to its RL
Percentage of the Aggregate Exposure.
          “Extended Revolving Loan Commitment” shall mean, for each Lender, the
amount set forth opposite such Lender’s name in Schedule I directly below the
column entitled “Extended Revolving Loan Commitment,” as same may be (x) reduced
from time to time or terminated pursuant to Sections 4.02, 4.03 and/or 11, as
applicable, (y) increased from time to time pursuant to Section 2.14 or
(z) adjusted from time to time as a result of assignments to or from such Lender
pursuant to Sections 2.13 and/or 13.04(b), as applicable.
          “Facing Fee” shall have the meaning provided in Section 4.01(c).
          “Fair Market Value” shall mean, with respect to any asset (including
any Equity Interests of any Person), the price at which a willing buyer, not an
Affiliate of the seller, and a willing seller who does not have to sell, would
agree to purchase and sell such asset, as determined in good faith by the board
of directors or other governing body or, pursuant to a specific delegation of
authority by such board of directors or governing body, a designated senior
executive officer, of the Borrower, or the Subsidiary of the Borrower selling
such asset.
          “Federal Funds Rate” shall mean, for any period, a fluctuating
interest rate equal for each day during such period to the weighted average of
the rates on overnight Federal Funds transactions with members of the Federal
Reserve System arranged by Federal Funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.
          “Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.
          “First Priority” shall mean, with respect to any Lien purported to be
created on any Collateral pursuant to any Security Document, that such Lien is
prior in right to any other Lien thereon, other than any Permitted Liens
(excluding Permitted Liens as described in clause (iii) of Section 10.03)
applicable to such Collateral which as a matter of law (and giving effect to any
actions taken pursuant to the last paragraph of Section 10.03) have priority
over the respective Liens on such Collateral created pursuant to the relevant
Security Document.
          “Fiscal Month” shall mean each period of four calendar weeks
commencing on the Sunday following the last day of the Borrower’s immediately
preceding Fiscal Year or the first day after the last day of the preceding
Fiscal Month and terminating four weeks after it commences except that the last
Fiscal Month of each Fiscal Year shall be extended as needed to coincide with
the last day of such Fiscal Year.

-21-



--------------------------------------------------------------------------------



 



          “Fiscal Quarter” shall mean, for any Fiscal Year, each of (i) the
first twelve weeks of such Fiscal Year, (ii) the thirteenth week of such Fiscal
Year through the twenty-fourth week of such Fiscal Year, (iii) the twenty-fifth
week of such Fiscal Year through the forty-first week of such Fiscal Year and
(iv) the forty-second week of such Fiscal Year through the last day of such
Fiscal Year, as the case may be. For purposes of this Agreement, a reference to
the 1st Fiscal Quarter of any Fiscal Year shall be a reference to the period
referred to in clause (i) above; a reference to the 2nd Fiscal Quarter of any
Fiscal Year shall be a reference to the period referred to in clause (ii) above;
a reference to the 3rd Fiscal Quarter of any Fiscal Year shall be a reference to
the period referred to in clause (iii) above; and a reference to the 4th Fiscal
Quarter of any Fiscal Year shall be a reference to the period referred to in
clause (iv) above.
          “Fiscal Year” shall mean the fiscal year of the Borrower and its
Subsidiaries ending on the Saturday nearest to December 31 of each calendar
year. For purposes of this Agreement, any particular Fiscal Year shall be
designated by reference to the calendar year in which the majority of such
Fiscal Year falls.
          “Fixed Charge Coverage Ratio” shall mean the ratio as of the last day
of any Fiscal Quarter of (i) Consolidated EBITDA for the four consecutive Fiscal
Quarters then ending to (ii) Consolidated Fixed Charges for such four-Fiscal
Quarter period.
          “Foreign Pension Plan” shall mean any plan, fund (including, without
limitation, any superannuation fund) or other similar program established or
maintained outside the United States of America by the Borrower or any one or
more of its Subsidiaries primarily for the benefit of employees of the Borrower
or any of its Subsidiaries residing outside the United States of America, which
plan, fund or other similar program provides, or results in, retirement income,
a deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the Code.
          “Foreign Subsidiary” shall mean, as to any Person, any Subsidiary of
such Person that is not a Domestic Subsidiary of such Person.
          “Fronting Lender” shall mean the Administrative Agent in its capacity
as Fronting Lender under the Revolving Loans, together with its successors and
assigns in such capacity.
          “General Intangibles” shall mean “general intangibles” (as such term
is defined in Article 9 of the UCC), including payment intangibles, contract
rights, rights to payment, rights arising under common law, statutes, or
regulations, choses or things in action, goodwill, patents, trade names, trade
secrets, trademarks, servicemarks, copyrights, blueprints, drawings, purchase
orders, customer lists, monies due or recoverable from pension funds, route
lists, rights to payment and other rights under any royalty or licensing
agreements, infringement claims, computer programs, information contained on
computer disks or tapes, software, literature, reports, catalogs, insurance
premium rebates, tax refunds, and tax refund claims, and any and all supporting
obligations in respect thereof, and any other personal property other than
Accounts, Deposit Accounts, goods, Investment Property, and Negotiable
Collateral.
          “Governmental Authority” shall mean the government of the United
States of America, any other nation or any political subdivision thereof,
whether state, provincial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

-22-



--------------------------------------------------------------------------------



 



          “Guaranteed Obligations” shall mean the full and prompt payment when
due (whether at the stated maturity, by acceleration or otherwise) of the
principal and interest on each Note issued by, and all Loans made to, the
Borrower under this Agreement and all reimbursement obligations and Unpaid
Drawings with respect to Letters of Credit, together with all the other
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due), indebtedness and
liabilities (including, without limitation, indemnities, fees and interest
(including any interest accruing after the commencement of any bankruptcy,
insolvency, receivership or similar proceeding at the rate provided for herein,
whether or not such interest is an allowed claim in any such proceeding)
thereon) of the Borrower to the Lenders, the Issuing Lenders, the Administrative
Agent and the Collateral Agent now existing or hereafter incurred under, arising
out of or in connection with this Agreement and each other Credit Document to
which the Borrower is a party and the due performance and compliance by the
Borrower with all the terms, conditions and agreements contained in the Credit
Agreement and in each such other Credit Document.
          “Hazardous Materials” shall mean (a) any petrochemical or petroleum
products, radioactive materials, asbestos in any form that is or could become
friable, urea formaldehyde foam insulation, transformers or other equipment that
contain dielectric fluid containing levels of polychlorinated biphenyls, and
radon gas; and (b) any chemicals, materials or substances defined as or included
in the definition of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “restricted hazardous materials,” “extremely hazardous wastes,”
“restrictive hazardous wastes,” “toxic substances,” “toxic pollutants,”
“contaminants” or “pollutants,” or words of similar meaning and regulatory
effect.
          “Holdings” shall mean DHM Holding Company, Inc.
          “Inbound Freight Reserve” shall mean reserves established by the
Administrative Agent from time to time in its Permitted Discretion for all
inbound freight costs.
          “Incremental Commitment” shall mean, for any Lender, any commitment by
such Lender to increase its Extended Revolving Loan Commitment (in the case of
an existing Lender with an Extended Revolving Loan Commitment) or become party
to this Agreement and provide an Extended Revolving Loan Commitment, in each
case, as set forth in the respective Incremental Commitment Agreement delivered
pursuant to Section 2.14; it being understood, however, that on each date upon
which an Incremental Commitment of any Lender becomes effective, such
Incremental Commitment of such Lender shall be added to (and thereafter become a
part of) an Extended Revolving Loan Commitment of such Lender for all purposes
of this Agreement as contemplated by Section 2.14.
          “Incremental Commitment Agreement” shall mean each Incremental
Commitment Agreement in the form of Exhibit R (appropriately completed) executed
and delivered in accordance with Section 2.14.
          “Incremental Commitment Date” shall mean each date upon which an
Incremental Commitment under an Incremental Commitment Agreement becomes
effective as provided in Section 2.14(b).
          “Incremental Commitment Requirements” shall mean with respect to any
provision of an Incremental Commitment on a given Incremental Commitment Date,
the satisfaction of each of the following conditions on or prior to the
effective date of the respective Incremental Commitment Agreement: (t) no
Default or Event of Default then exists or would result therefrom (for purposes
of such determination, assuming the relevant Loans in an aggregate principal
amount equal to the full amount of Incremental Commitments then provided had
been incurred, and the proposed Permitted Acquisition (if

-23-



--------------------------------------------------------------------------------



 



any) to be financed with the proceeds of such Loans had been consummated, on
such date of effectiveness) and all of the representations and warranties
contained herein and in the other Credit Documents are true and correct in all
material respects at such time (unless stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date); (u) the Borrower and
its Subsidiaries shall have delivered such amendments, modifications and/or
supplements to the Security Documents as are necessary, or in the reasonable
opinion of the Administrative Agent desirable, to insure that the additional
obligations are secured by, and entitled to the benefits of, the Security
Documents; (v) the delivery by the Borrower to Administrative Agent of an
officer’s certificate executed by the chief financial officer of the Borrower
and certifying as to compliance with preceding clause (u); (w) the delivery by
the Borrower to Administrative Agent of an acknowledgement in form and substance
reasonable satisfactory to Administrative Agent and executed by each Subsidiary
Guarantor, acknowledging that such Incremental Commitment and all Loans
subsequently incurred pursuant to such Incremental Commitment shall constitute
(and be included in the definition of) “Guaranteed Obligations”; (x) the
delivery by the Borrower to Administrative Agent of an opinion or opinions, in
form and substance reasonably satisfactory to Administrative Agent, from counsel
to the Credit Parties reasonably satisfactory to Administrative Agent and dated
such date, covering such of the matters set forth in the opinions of counsel
delivered to Administrative Agent on the Amendment No. 3 Effective Date as may
be reasonably requested by Administrative Agent, and such other matters incident
to the transactions contemplated thereby as Administrative Agent may reasonably
request, (y) the delivery by each Credit Party to Administrative Agent of such
other officers’ certificates, board of director (or equivalent governing body)
resolutions and evidence of good standing (to the extent available under
applicable law) as Administrative Agent shall reasonably request, and (z) the
completion by each Credit Party of such other actions as Administrative Agent
may reasonably request in connection with such Incremental Loan Commitment.
          “Incremental Lender” shall have the meaning specified in
Section 2.14(b).
          “Indebtedness” shall mean, as to any Person, without duplication,
(i) all indebtedness (including principal, interest, fees and charges) of such
Person for borrowed money or for the deferred purchase price of property or
services, (ii) the maximum amount available to be drawn or paid under all
letters of credit, bankers’ acceptances, bank guaranties and similar obligations
issued for the account of such Person and all unpaid drawings and unreimbursed
payments in respect of such letters of credit, bankers’ acceptances, bank
guaranties and similar obligations, (iii) all indebtedness of the types
described in clause (i), (ii), (iv), (v), (vi) or (vii) of this definition
secured by any Lien on any property owned by such Person, whether or not such
indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such indebtedness, such
indebtedness shall be deemed to be in an amount equal to the Fair Market Value
of the property to which such Lien relates as determined in good faith by such
Person), (iv) the aggregate amount of all Capitalized Lease Obligations of such
Person, (v) all obligations of such Person to pay a specified purchase price for
goods or services, whether or not delivered or accepted, i.e., take-or-pay and
similar obligations, (vi) all Contingent Obligations of such Person, (vii) all
obligations under any Interest Rate Protection Agreement, any Other Hedging
Agreement, Commodity Agreements or under any similar type of agreement and
(viii) obligations arising under Synthetic Leases. Notwithstanding the
foregoing, Indebtedness shall not include trade payables, accrued expenses and
deferred tax and other credits incurred by any Person in accordance with
customary practices and in the ordinary course of business of such Person.
          “Initial Borrowing Date” shall mean the date occurring on or after the
Effective Date on which the initial Borrowing of Loans occurs.

-24-



--------------------------------------------------------------------------------



 



          “Initial Revolving Loan Commitment” shall mean, for each Lender, the
amount set forth opposite such Lender’s name in Schedule I (immediately prior to
giving effect to Amendment No. 3) directly below the column entitled “Revolving
Loan Commitment,” as same may be (x) reduced from time to time or terminated
pursuant to Sections 4.02, 4.03 and/or 11, as applicable, or (y) adjusted from
time to time as a result of assignments to or from such Lender pursuant to
Section 2.13 or 13.04(b).
          “Insolvency Proceeding” shall mean any proceeding commenced by or
against any Person under any provision of the Bankruptcy Code, the Bankruptcy
and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada)
or under any other state, provincial or federal bankruptcy or insolvency law,
assignments for the benefit of creditors, formal or informal moratoria,
compositions, extensions generally with creditors, or proceedings seeking
reorganization, arrangement, or other similar relief.
          “Intercompany Debt” shall mean any Indebtedness, payables or other
obligations, whether now existing or hereafter incurred, owed by the Borrower or
any Subsidiary of the Borrower to the Borrower or any other Subsidiary of the
Borrower.
          “Intercompany Distribution Transactions” shall mean the loans and or
dividends made by the Bermuda Company or any of the Bermuda Partnership Partners
to their respective parent companies and Affiliates in connection with the
going-private merger transaction in 2003.
          “Intercompany Note” shall mean a promissory note evidencing
Intercompany Debt, duly executed and delivered substantially in the form of
Exhibit N (or such other form as shall be satisfactory to the Administrative
Agent in its sole discretion), with blanks completed in conformity herewith.
          “Intercompany Existing Indebtedness” shall mean all Indebtedness
listed on Part B of Schedule VI.
          “Intercompany Subordination Agreement” shall mean the Intercompany
Subordination Agreement, dated as of April 12, 2006, made by Holdings and
various of its Subsidiaries party thereto in favor of the Administrative Agent,
as the same may be amended, restated, modified and/or supplemented from time to
time in accordance with the terms thereof. A copy of the Intercompany
Subordination Agreement as in effect on the Effective Date is attached hereto as
Exhibit H.
          “Intercompany Subordination Agreement Acknowledgement” shall mean the
acknowledgment in the form of Exhibit H-1, dated as of the Effective Date,
executed and delivered by each Credit Party and each other Subsidiary of
Holdings which is an obligee or obligor with respect to any Intercompany Debt.
          “Intercreditor Agreement” shall mean the amended and restated
intercreditor agreement, dated as of March 19, 2009 and as amended on the
Amendment No. 3 Effective Date, by and among the Collateral Agent, the Term
Collateral Agent, each Credit Party and the collateral agent for the holders of
“Notes Obligations” (as defined therein).
          “Interest Determination Date” shall mean, with respect to any
Eurodollar Loan, the second Business Day prior to the commencement of any
Interest Period relating to such Eurodollar Loan.
          “Interest Period” shall have the meaning provided in Section 2.09.

-25-



--------------------------------------------------------------------------------



 



          “Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.
          “Inventory” shall mean “inventory” (as such term is defined in
Article 9 of the UCC).
          “Investment Property” shall mean “investment property” (as such term
is defined in Article 9 of the UCC), and any and all supporting obligations in
respect thereof.
          “Investments” shall have the meaning provided in Section 10.05.
          “Issuing Lender” shall mean each of DBNY (except as otherwise provided
in Section 12.09) and any other Lender reasonably acceptable to the
Administrative Agent which agrees to issue Letters of Credit hereunder. Any
Issuing Lender may, in its discretion, arrange for one or more Letters of Credit
to be issued by one or more Affiliates of such Issuing Lender (and such
Affiliate shall be deemed to be an “Issuing Lender” for all purposes of the
Credit Documents). With respect to the Existing Letters of Credit, the Lender
designated as the Issuer thereof on Schedule XIX shall be the Issuing Lender
thereof.
          “Landlord Personal Property Collateral Access Agreement” shall mean a
Landlord Waiver and Consent Agreement substantially in the form of Exhibit S,
with such amendments, modifications or supplements as may be approved by
Collateral Agent.
          “L/C Supportable Obligations” shall mean (i) obligations of the
Borrower or any of its Subsidiaries with respect to insurance obligations and
workers compensation, surety bonds and other similar statutory obligations and
(ii) such other obligations of the Borrower or any of its Subsidiaries as are
reasonably acceptable to the Administrative Agent and the respective Issuing
Lender and otherwise permitted to exist pursuant to the terms of this Agreement.
          “Lead Arrangers” shall mean Deutsche Bank Securities Inc., Wells Fargo
Capital Finance, LLC and Banc of America Securities LLC each in its capacity as
Lead Arranger, and any successor thereto.
          “Leaseholds” of any Person shall mean all the right, title and
interest of such Person as lessee or licensee in, to and under leases or
licenses of land, improvements and/or fixtures.
          “Leasehold Property” shall mean each Real Property leased by the
Borrower or any of its Subsidiaries and for which Landlord Personal Property
Collateral Access Agreements shall be required pursuant to this Agreement.
          “Lender” shall mean each financial institution (including the
Revolving Participants) listed on Schedule I, as well as any Person that becomes
a “Lender” hereunder pursuant to Section 2.13 or 13.04(b).
          “Lender Default” shall mean (i) the wrongful refusal (which has not
been retracted) or the failure of a Lender to make available its portion of any
Borrowing (including any Mandatory Borrowing) or to fund its portion of any
unreimbursed payment under Section 3.04(c) or (ii) a Lender having notified in
writing the Borrower and/or the Administrative Agent that such Lender does not
intend to comply with its obligations under Section 2.01(a), 2.01(b), 2.01(c) or
3.
          “Letter of Credit” shall have the meaning provided in Section 3.01(a).

-26-



--------------------------------------------------------------------------------



 



          “Letter of Credit Fee” shall have the meaning provided in
Section 4.01(b).
          “Letter of Credit Outstandings” shall mean, at any time, the sum of
(i) the aggregate Stated Amount of all outstanding Letters of Credit at such
time which have not been terminated at such time and (ii) the aggregate amount
of all Unpaid Drawings in respect of all Letters of Credit at such time.
          “Letter of Credit Request” shall have the meaning provided in
Section 3.03(a).
          “Lien” shall mean any mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), preference,
priority or other security agreement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any financing or similar statement or notice filed under the UCC or
any other similar recording or notice statute, and any lease having
substantially the same effect as any of the foregoing).
          “Loan” shall mean each Revolving Loan and each Swingline Loan.
          “Mandatory Borrowing” shall have the meaning provided in
Section 2.01(c).
          “Mandatory Cost” shall mean, in the case of a Euro Denominated Loans
or Sterling Denominated Loans, the cost imputed to each Lender of compliance
with any reserve asset requirements of the European Central Bank.
          “Margin Regulations” shall mean, collectively, Regulation T,
Regulation U and Regulation X.
          “Margin Stock” shall have the meaning provided in Regulation U.
          “Material Adverse Effect” shall mean (i) a material adverse effect on
the business, properties, assets, nature of assets, operations, liabilities,
condition (financial or otherwise) or prospects of the Borrower and its
Subsidiaries taken as a whole, or (ii) a material adverse effect (x) on the
rights or remedies of the Lenders or any Agent hereunder or under any other
Credit Document or (y) on the ability of any Credit Party to perform its
obligations to the Lenders or any Agent hereunder or under any other Credit
Document.
          “Maturity Date” shall mean (i) with respect to Revolving Loans made
pursuant to the Extended Revolving Commitments, the Revolving Loan Maturity Date
and (ii) with respect to Swingline Loans, the Swingline Expiry Date.
          “Maximum Euro Denominated Obligations Amount” shall mean $75,000,000.
          “Maximum Incremental Commitment Amount” shall mean $50,000,000 plus
the amount by which the Initial Revolving Credit Commitments are reduced
following the Amendment No. 3 Effective Date (including any reduction that
occurs concurrently with the establishment of Incremental Revolving Credit
Commitments).
          “Maximum Sterling Denominated Obligations Amount” shall mean
$75,000,000.
          “Maximum Swingline Amount” shall mean $50,000,000.
          “Minimum Availability Amount” shall mean, at any time, the greater of
(x) $37,500,000 and (y) 12.5% of the Total Commitment at such time.

-27-



--------------------------------------------------------------------------------



 



          “Minimum Borrowing Amount” shall mean (i) for Revolving Loans,
$5,000,000, and (ii) for Swingline Loans, $1,000,000.
          “Moody’s” shall mean Moody’s Investors Service, Inc.
          “Mortgage” shall mean a mortgage, leasehold mortgage, deed of trust,
leasehold deed of trust, deed to secure debt, leasehold deed to secure debt or
similar security instrument.
          “Mortgage Policy” shall mean a Lender’s title insurance policy
(Form 1992).
          “Mortgaged Property” shall mean any Real Property owned or leased by
any Credit Party which is encumbered (or required to be encumbered) by a
Mortgage pursuant to the terms hereof.
          “Multiemployer Plan” shall mean (i) any plan, as defined in
Section 4001(a)(3) of ERISA, which is maintained or contributed to (or to which
there is an obligation to contribute to) by the Borrower or a Subsidiary of the
Borrower or an ERISA Affiliate and that is subject to Title IV of ERISA, and
(ii) each such plan for the five year period immediately following the latest
date on which the Borrower, a Subsidiary of the Borrower or an ERISA Affiliate
maintained, contributed to or had an obligation to contribute to such plan.
          “NAIC” shall mean the National Association of Insurance Commissioners.
          “Negotiable Collateral” shall mean letters of credit, letter of credit
rights, instruments, promissory notes, drafts, documents, and chattel paper
(including electronic chattel paper and tangible chattel paper), and any and all
supporting obligations in respect thereof.
          “Net Cash Proceeds” shall mean for any event requiring a prepayment of
the Loans pursuant to Section 5.02, the gross cash proceeds (including any cash
received by way of deferred payment pursuant to a promissory note, receivable or
otherwise, but only as and when received) received from such event, net of
reasonable transaction costs (including, as applicable, any underwriting,
brokerage or other customary commissions and reasonable legal, advisory and
other fees and expenses associated therewith) received from any such event.
          “Net Orderly Liquidation Value” shall mean (a) the “net orderly
liquidation value” determined by an unaffiliated valuation company acceptable to
Administrative Agent after performance of an inventory valuation to be done at
Administrative Agent’s request and the Borrower’s expense, less the amount
estimated by such valuation company for marshalling, reconditioning, carrying,
and sales expenses designated to maximize the resale value of such Inventory and
assuming that the time required to dispose of such Inventory is customary with
respect to such Inventory; or (b) if no such inventory valuation has been
requested by Administrative Agent, the value customarily attributed to Inventory
in the appraisal industry for Inventory of similar quality and quantity, and
similarly dispersed (under similar and relevant circumstances under standard
asset-based lending procedures), at the time of the valuation, less the amount
customarily estimated in the appraisal industry at the time of any determination
for marshalling, recondition, carrying, and sales expenses designed to maximize
the resale value of such Inventory and assuming that the time required to
dispose of such Inventory is customary with respect to such Inventory.
          “Net Sale Proceeds” shall mean for any sale or other disposition of
assets, the gross cash proceeds (including any cash received by way of deferred
payment pursuant to a promissory note, receivable or otherwise, but only as and
when received) received from such sale or other disposition of assets, net of
(i) reasonable transaction costs (including, without limitation, any
underwriting, brokerage

-28-



--------------------------------------------------------------------------------



 



or other customary selling commissions, reasonable legal, advisory and other
fees and expenses (including title and recording expenses), associated therewith
and sales, VAT and transfer taxes arising therefrom), (ii) payments of unassumed
liabilities relating to the assets sold or otherwise disposed of at the time of,
or within 30 days after, the date of such sale or other disposition, (iii) the
amount of such gross cash proceeds required to be used to permanently repay any
Indebtedness (other than Indebtedness of the Lenders pursuant to this Agreement)
which is secured by the respective assets which were sold or otherwise disposed
of, (iv) the estimated net marginal increase in income taxes which will be
payable by the Borrower consolidated group or any Subsidiary of the Borrower
with respect to the Fiscal Year in which the sale or other disposition occurs as
a result of such sale or other disposition; and (v) in the event of any such
sale or disposition of assets owned by a Non-Wholly Owned Subsidiary, the
proportionate share thereof attributable to minority interests (based upon such
Persons’ relative holdings of Equity Interests in such Subsidiary); provided,
however, that such gross proceeds shall not include any portion of such gross
cash proceeds which the Borrower determines in good faith should be reserved for
post-closing adjustments (to the extent the Borrower delivers to the Lenders a
certificate signed by its chief financial officer or treasurer, controller or
chief accounting officer as to such determination), it being understood and
agreed that on the day that all such post-closing adjustments have been
determined (which shall not be later than six months following the date of the
respective asset sale), the amount (if any) by which the reserved amount in
respect of such sale or disposition exceeds the actual post-closing adjustments
payable by the Borrower or any of its Subsidiaries shall constitute Net Sale
Proceeds on such date received by the Borrower and/or any of its Subsidiaries
from such sale or other disposition.
          “Non-Defaulting Lender” shall mean and include each Lender, other than
a Defaulting Lender.
          “Non-Dollar Currencies” shall mean and include Euros and Sterling.
          “Non-Dollar Denominated Loans” shall mean and include Euro Denominated
Loans and Sterling Denominated Loans.
          “Non-Guarantor Subsidiaries” shall mean (i) on the Amendment No. 3
Effective Date, each Subsidiary of the Borrower listed on Part A of
Schedule XIII and (ii) after the Amendment No. 3 Effective Date, any Subsidiary
of the Borrower that is not at such time a Subsidiary Guarantor.
          “Non-U.S. Dole Group” shall mean the Consolidated Subsidiaries of the
Borrower which are not members of the U.S. Dole Group.
          “Non-Wholly Owned Subsidiary” shall mean, as to any Person, each
Subsidiary of such Person which is not a Wholly-Owned Subsidiary of such Person.
          “Note” shall mean each Revolving Note and the Swingline Note.
          “Notice of Borrowing” shall have the meaning provided in
Section 2.03(a).
          “Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06.
          “Notice Office” shall mean the office of the Administrative Agent
located at 60 Wall Street, New York, New York 10005, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

-29-



--------------------------------------------------------------------------------



 



          “Obligations” shall mean all amounts owing to the Administrative
Agent, the Collateral Agent, any Issuing Lender, the Swingline Lender or any
Lender pursuant to the terms of this Agreement or any other Credit Document.
          “Other Hedging Agreements” shall mean any foreign exchange contracts,
currency swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.
          “Overnight Euro Rate” on any date shall mean the offered quotation to
first-class banks in the Euro-Zone interbank market by the Issuing Lender for
Euro overnight deposits of amounts in immediately available funds comparable to
the outstanding principal amount of any Unpaid Drawings denominated in Euros as
of 11:00 A.M. (Brussels time) on such date; provided, that in the event the
Administrative Agent has made any determination pursuant to Section 2.10(a)(i)
in respect of Unpaid Drawings denominated in Euros, or in the circumstances
described in clause (i) to the proviso to Section 2.10(b) in respect of Unpaid
Drawings denominated in Euros, the Overnight Euro Rate determined pursuant to
this definition shall instead be the rate determined by the Issuing Lender as
the all-in-cost of funds for the Issuing Lender to fund such Unpaid Drawing.
          “PACA Reserves” shall mean Reserves established by the Administrative
Agent in its Permitted Discretion in respect of Inventory subject to the
provisions and regulations of the Perishable Agriculture Commodities Act of 1930
(7 U.S.C. 499a-499t).
          “Participant” shall have the meaning provided in Section 3.04(a).
          “Participating Interest” shall mean with respect to any transferee,
assignee or participant referenced in Section 13.04 hereof, such Person’s
obligations hereunder to fund a Participating Interest in Revolving Loans
hereunder from the Fronting Lender.
          “Payment Conditions” shall mean that each of the following conditions
are satisfied at the time of each action or proposed action and after giving
effect thereto: (i) no Default or an Event of Default shall have occurred and be
continuing, (ii) Borrowing Availability (on the date of such action or proposed
action) and Average Historical Borrowing Availability (for the three month
period ending on the date of such action or proposed action), in each case,
calculated on a Pro Forma Basis as if such action or proposed action had
occurred on the first day of such measurement period, shall exceed the greater
of (A) $75,000,000 (or, in the case of a Permitted Acquisition, $60,000,000) and
(B) 25% of the Total Commitment as then in effect (or, in the case of a
Permitted Acquisition, 20% of the Total Commitment as then in effect), (iii) the
Borrower shall have a Fixed Charge Coverage Ratio of not less than 1.15:1.00 for
the Test Period then most recently ended for which financial statements have
been delivered pursuant to Section 9.01(a) or (c) on a Pro Forma Basis as if
such action or proposed action had occurred on the first day of such Test Period
(or, in the case of a Permitted Acquisition, in lieu of such requirement, the
Borrower shall be in pro forma compliance with each of the covenants set forth
in Section 9.12 of the Term Credit Agreement (as such covenants are in effect on
the Amendment No. 3 Effective Date) as of the most recently ended Test Period
for which financial statements have been delivered pursuant to Section 9.01(a)
or (c) on a Pro Forma Basis); provided that this clause (iii) shall not apply to
prepayments of up to an aggregate of $50,000,000 of Specified Indebtedness so
long as on a Pro Forma Basis for any such prepayment, Borrowing Availability (on
the date of such action or proposed action) and Average Historical Borrowing
Availability (for the three month period ending on the date of such action or
proposed action), in each case, calculated on a Pro Forma Basis as if such
action or proposed action had occurred on the first day of such measurement
period, shall exceed the greater of (A) $120,000,000 and (B) 40% of the Total
Commitment as then in effect and (iv) the Borrower shall have delivered to the
Administrative Agent a certificate of an Authorized Officer of the Borrower
certifying as to compliance

-30-



--------------------------------------------------------------------------------



 



with preceding clauses (i) through (iii) and demonstrating (in reasonable
detail) the calculations required by the preceding clauses (ii) and (iii).
          “Payment Office” shall mean the office of the Administrative Agent
located at 60 Wall Street, New York, New York 10005 or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Section 4002 of ERISA, or any successor thereto.
          “Permitted Acquired Debt” shall have the meaning set forth in
Section 10.04(b)(vi).
          “Permitted Acquisition” shall mean the acquisition by the Borrower or
any of its Subsidiaries of assets constituting a business, division or product
line of any Person, not already a Subsidiary of the Borrower or any of its
Subsidiaries, or of Equity Interests of any such Person, which Person shall, as
a result of such acquisition, become a Subsidiary of the Borrower, provided that
(A) no Default or Event of Default shall be in existence at the time of the
consummation of the proposed Permitted Acquisition or immediately after giving
effect thereto, (B) the Acquired Entity or Business shall be a Permitted
Business, (C) the aggregate amount expended by the Borrower and its Subsidiaries
in connection with all Permitted Acquisitions following the Amendment No. 3
Effective Date with respect to assets that are not owned by Credit Parties
(including Persons that become Credit Parties in connection therewith)
(excluding assets acquired in exchange for shares of Common Stock of the
Borrower), as determined in good faith by the Borrower, does not exceed
$350,000,000 and (D) the Borrower shall have delivered to the Administrative
Agent not later than the date of consummation of any such acquisition, a
certificate executed by an Authorized Officer of the Borrower stating that such
acquisition is a “Permitted Acquisition” and containing a calculation
demonstrating compliance with the requirements set forth in clause (C) of this
definition.
          “Permitted Business” shall mean any business which is the same,
similar, ancillary or reasonably related to the business in which the Borrower
or any of its Subsidiaries is engaged on the Amendment No 3. Effective Date.
          “Permitted Discretion” shall mean the reasonable exercise of
Administrative Agent’s good faith judgment in consideration of any factor which
is reasonably likely to (i) adversely affect the value of any Collateral, the
enforceability or priority of the Liens thereon or the amount that
Administrative Agent and Lenders would be likely to receive (after giving
consideration to delays in payment and costs of enforcement) in the liquidation
thereof, (ii) suggest that any collateral report or financial information
delivered to Administrative Agent, Collateral Agent or Lenders by any Person on
behalf of the Borrower or any Subsidiary Guarantor is incomplete, inaccurate or
misleading in any material respect, or (iii) materially increase the likelihood
that the Lenders would not receive payment in full in cash for all of the
Obligations. In exercising such judgment, Administrative Agent may consider such
factors already included in or tested by the definition of Eligible Accounts or
Eligible Inventory, as well as any of the following: (i) the changes in
collection history and dilution or collectibility with respect to the Accounts;
(ii) changes in demand for, pricing of, or product mix of Inventory;
(iii) changes in any concentration of risk with respect to the Borrower’s and
Wholly-Owned Subsidiary Guarantor’s Accounts or Inventory; and (iv) any other
factors that change the credit risk of lending to the Borrower or any
Wholly-Owned Subsidiary Guarantor on the security of the Borrower’s or any
Wholly-Owned Subsidiary Guarantor’s Accounts or Inventory. The burden of
establishing lack of good faith hereunder shall be on the Borrower and its
Wholly-Owned Subsidiary Guarantor.

-31-



--------------------------------------------------------------------------------



 



          “Permitted Encumbrance” shall mean, with respect to any Mortgaged
Property, such exceptions to title as are set forth in the Mortgage Policy
delivered with respect thereto, all of which exceptions must be acceptable to
the Administrative Agent in its reasonable discretion.
          “Permitted Holders” shall mean David H. Murdock, a Qualified Trust and
any majority-owned and controlled Affiliate of David H. Murdock or a Qualified
Trust.
          “Permitted Installment Note” shall mean a promissory note issued as
consideration to the Borrower or any of its Subsidiaries in connection with a
Contemplated Asset Sale, which note (i) shall be secured by the assets subject
to the respective Contemplated Asset Sale and (ii) in the case of a Contemplated
Asset Sale made by a Credit Party, shall be pledged to the Collateral Agent
pursuant to the relevant Security Documents; provided that no such note may be
issued in connection with a Contemplated Asset Sale if the aggregate principal
amount of such note, when added to the aggregate outstanding principal amount of
all other Permitted Installment Notes theretofore issued (without regard to any
write-downs or write-offs thereof), would exceed $35,000,000.
          “Permitted Liens” shall have the meaning provided in Section 10.03.
          “Permitted Refinancing Indebtedness” shall mean any Indebtedness of
the Borrower and its Subsidiaries issued or given in exchange for, or the
proceeds of which are used to, extend, refinance, renew, replace or refund any
Indebtedness, so long as (a) such Indebtedness has a weighted average life to
maturity greater than or equal to the weighted average life to maturity of the
Indebtedness being extended, refinanced, renewed, replaced or refunded, (b) such
extension, refinancing, renewal, replacement or refunding does not (i) increase
the amount of such Indebtedness outstanding immediately prior to such extension,
refinancing, renewal, replacement or refunding (except to the extent of
reasonable fees, premiums, commissions and expenses actually paid in connection
with such extension, refinancing, renewal, replacement or refunding) or (ii) add
guarantors, obligors or security from that which applied to such Indebtedness
being extended, refinanced, renewed, replacement or refunding except that
unsecured Indebtedness of the Borrower that is guaranteed by the Subsidiary
Guarantors may be refinanced with Indebtedness that is secured by junior Liens
on the Collateral of the Credit Parties on the basis applicable to “Notes
Obligations” under the Intercreditor Agreement if either (x) the Indebtedness
being refinanced constituted “Notes Obligations” under the Intercreditor
Agreement or (y) immediately after giving effect to such refinancing on a Pro
Forma Basis, the Senior Secured Leverage Ratio as of the last day of the most
recent Test Period for which financial statements are available pursuant to
Section 9.01(b) or (c) would have been less than or equal to 3.75 to 1.00,
(c) such Indebtedness has the same (or, from the perspective of the Lenders,
more favorable) subordination provisions, if any, as applied to the Indebtedness
being extended, renewed, refinanced, replaced or refunded, and (d) all other
terms of such extension, refinancing, renewal, replacement or refunding
(including, without limitation, with respect to the amortization schedules,
redemption provisions, maturities, covenants, defaults and remedies, but
excluding interest rates so long as on market terms at the time of issuance
thereof) are not less favorable in any material respect to the respective
borrower than those previously existing with respect to the Indebtedness being
extended, refinanced, renewed, replaced or refunded, provided, however, that any
Intercompany Existing Indebtedness (and subsequent extensions, refinancings,
renewals, replacements and refundings thereof as provided above in this
definition) may only be extended, refinanced, renewed, replaced or refunded as
provided above in this definition if the Indebtedness so extended, refinanced,
renewed, replaced or refunded has the same obligors(s) and obligee(s) as the
Indebtedness being extended, refinanced, renewed, replaced or refunded.
          “Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any Governmental Authority.

-32-



--------------------------------------------------------------------------------



 



          “Plan” shall mean any pension plan as defined in Section 3(2) of ERISA
(other than a Multiemployer Plan), which is maintained or contributed to by (or
to which there is an obligation to contribute of) the Borrower or a Subsidiary
of the Borrower or an ERISA Affiliate, and each such plan for the five year
period immediately following the latest date on which the Borrower, or a
Subsidiary of the Borrower or an ERISA Affiliate maintained, contributed to or
had an obligation to contribute to such plan.
          “Pledgee” shall have the meaning provided in the Pledge Agreement.
          “Pledge Agreement” shall mean the Amended and Restated Pledge
Agreement, dated as of the Effective Date, executed and delivered by each Credit
Party in the form of Exhibit I (as amended, modified, restated and/or
supplemented from time to time in accordance with the terms hereof and thereof).
          “Pledge Agreement Collateral” shall mean all “Collateral” as defined
in the Pledge Agreement.
          “Preferred Equity,” as applied to the Equity Interests of any Person,
shall mean Equity Interests of such Person (other than common Equity Interests
of such Person) of any class or classes (however designed) that ranks prior, as
to the payment of dividends or as to the distribution of assets upon any
voluntary or involuntary liquidation, dissolution or winding up of such Person,
to shares of Equity Interests of any other class of such Person.
          “Prime Lending Rate” shall mean the rate which the Administrative
Agent announces from time to time as its prime lending rate, the Prime Lending
Rate to change when and as such prime lending rate changes. The Prime Lending
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer by the Administrative Agent, which may
make commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.
          “Principal Property” shall mean “Principal Property,” as defined in
the Existing 2013 Senior Notes Indenture (as in effect (and as each component
definition used therein is in effect) on the Amendment No. 3 Effective Date.
          “Pro Forma Basis” shall mean, in connection with any calculation of
the Senior Secured Leverage Ratio or Fixed Charge Coverage Ratio, the
calculation of Consolidated EBITDA, Consolidated Fixed Charges and Consolidated
Senior Secured Net Debt as used therein, after giving effect on a pro forma
basis to the acquisition of any Acquired Entity or Business, the payment of any
Dividend pursuant to Sections 10.06(vii) and (viii), any Significant Asset Sale
or incurrence or repayment of Significant Indebtedness then being consummated as
well as any other Significant Asset Sale or incurrence or repayment of
Significant Indebtedness consummated (i) for purposes of calculating compliance
with Section 10.08 during the relevant Test Period or (ii) for purposes of
calculating the Senior Secured Leverage Ratio or Fixed Charge Coverage Ratio for
any other purpose hereunder after the first day of the relevant Test Period and
on or prior to the date of the required determination of the Senior Secured
Leverage Ratio and/or Fixed Charge Coverage Ratio, as the case may be, as if
same had occurred on the first day of the respective Test Period, in each case,
taking into account factually supportable and identifiable cost savings and
expenses which would otherwise be accounted for as an adjustment pursuant to
Article 11 of Regulation S-X under the Securities Act, as if such cost savings
or expenses were realized on the first day of the respective period.
          “Projections” means detailed projected consolidated financial
statements of the Borrower and its Consolidated Subsidiaries certified by the
Chief Financial Officer of the Borrower for the three

-33-



--------------------------------------------------------------------------------



 



Fiscal Years ended after the Amendment No. 3 Effective Date delivered to the
Administrative Agent on or prior to the Amendment No. 3 Effective Date.
          “Property” of a Person shall mean any and all property, whether real,
personal, tangible, intangible or mixed, of such Person, or other assets owned,
leased, or operated by such Person.
          “Qualified Indebtedness” shall mean Indebtedness of the Borrower
(which may be guaranteed on a subordinated basis by any of the Subsidiary
Guarantors pursuant to subordination provisions that are not materially less
favorable to the Lenders than those applicable to the guarantees of the Existing
Senior Notes); provided that (i) no portion of such Indebtedness matures prior
to the 91st day following the final scheduled maturity of the Loans outstanding
at the time such Indebtedness is incurred, (ii) the documentation governing such
Indebtedness does not require the repurchase or repayment of such Indebtedness
prior to the final maturity thereof except pursuant to a “change of control” or
asset sale, (iii) either such Indebtedness is (x) unsecured or (y) to the extent
after giving effect to the Incurrence of such Indebtedness and the use of
proceeds therefrom on a Pro Forma Basis, the Senior Secured Leverage Ratio as of
the last day of the most recent Test Period for which financial statements are
available pursuant to Section 9.01(b) or (c) would have been less than or equal
to 3.75 to 1.00, secured solely by Liens on the Collateral of the Credit Parties
to the extent such Indebtedness constitutes “Notes Obligations” under the
Intercreditor Agreement and (iv) the other terms of such Indebtedness are on
market terms as determined in good faith by the Borrower.
          “Qualified Preferred Stock” shall mean any Preferred Equity of the
Borrower, the express terms of which shall provide that dividends thereon shall
not be required to be paid at any time (and to the extent) that such payment
would be prohibited by the terms of this Agreement or any other agreement of the
Borrower or any of its Subsidiaries relating to outstanding indebtedness and
which, by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable), or upon the happening of any event
(including any change of control event), cannot mature (excluding any maturity
as the result of an optional redemption by the issuer thereof) and is not
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, and
is not redeemable, or required to be repurchased, at the sole option of the
holder thereof (including, without limitation, upon the occurrence of an change
of control event), in whole or in part, on or prior to 3 months following the
Revolving Loan Maturity Date.
          “Qualified Trust” shall mean the David H. Murdock Living Trust, dated
May 28, 1986, as amended, or another trust established by Mr. Murdock to hold
and control the Borrower Common Stock and, in each case, the remainder of his
estate in the event of his death, so long as any such trust described above
(i) is at all times controlled by David H. Murdock or by a majority of
experienced business persons and is not controlled by members of Mr. Murdock’s
family and (ii) holds all or substantially all of the assets of Mr. Murdock.
          “Quarterly Payment Date” shall mean the last Business Day of each
March, June, September and December occurring after the Initial Borrowing Date.
          “Real Property” of any Person shall mean all the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds.
          “Recovery Event” shall mean the receipt by the Borrower or any of its
Subsidiaries of any cash insurance proceeds or condemnation awards payable
(i) by reason of theft, loss, physical destruction, damage, taking or any other
similar event with respect to any property or assets of the Borrower or any of
its Subsidiaries and (ii) under any policy of insurance required to be
maintained under Section 9.03.

-34-



--------------------------------------------------------------------------------



 



          “Refinancing” shall mean the borrowing of the Tranche B-1 Term Loans
and Tranche C-1 Term Loans on the Amendment No. 3 Effective Date under the Term
Credit Agreement and the application of the proceeds therefrom to repay in full
the Tranche B Term Loans and the Tranche C Term Loans outstanding under the Term
Credit Agreement and redeem all of the outstanding Existing 2011 Senior Notes,
the execution and delivery of Amendment No. 3 and the related amendment to the
Term Credit Agreement.
          “Refinancing Documents” shall mean the documents, instruments and
agreements entered into in connection with the Refinancing.
          “Register” shall have the meaning provided in Section 13.15.
          “Regulation D” shall mean Regulation D of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof establishing reserve requirements.
          “Regulation T” shall mean Regulation T of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.
          “Regulation U” shall mean Regulation U of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.
          “Regulation X” shall mean Regulation X of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.
          “Release” shall mean disposing, discharging, injecting, spilling,
pumping, leaking, leaching, dumping, emitting, escaping, emptying, pouring,
seeping, or the like, into or upon any land or water or air, or otherwise
entering into the environment.
          “Rent Reserve” shall mean, a reserve established by the Administrative
Agent in respect of rent payments made by the Borrower or any Wholly-Owned
Subsidiary Guarantor for each location at which Inventory of the Borrower and/or
its Subsidiaries is located that is not subject to a Landlord Personal Property
Collateral Access Agreement (as reported to the Administrative Agent by the
Borrower from time to time as requested by the Administrative Agent), as
adjusted from time to time by the Administrative Agent in its Permitted
Discretion.
          “Replaced Lender” shall have the meaning provided in Section 2.13.
          “Replacement Lender” shall have the meaning provided in Section 2.13.
          “Reportable Event” shall mean an event described in Section 4043(c) of
ERISA with respect to a Plan that is subject to Title IV of ERISA other than
those events as to which the 30-day notice period is waived under subsection
.22, .23, .25, .27 or .28 of PBGC Regulation Section 4043.
          “Required Appraisal” shall have the meaning provided in
Section 9.11(g).
          “Required Lenders” shall mean, at any time, Non-Defaulting Lenders the
sum of whose Revolving Loan Commitments at such time (or, after the termination
thereof, outstanding Revolving Loans and RL Percentages of (x) outstanding
Swingline Loans at such time and (y) Letter of Credit Outstandings at such time)
represents at least a majority of the Total Commitment in effect at such time
less the Revolving Loan Commitments of all Defaulting Lenders at such time (or,
after the termination

-35-



--------------------------------------------------------------------------------



 



thereof, the sum of then total outstanding Revolving Loans of Non-Defaulting
Lenders and the aggregate RL Percentages of all Non-Defaulting Lenders of the
total outstanding Swingline Loans and Letter of Credit Outstandings at such
time).
          “Reserves” shall mean (a) reserves reasonably established by
Administrative Agent from time to time against Eligible Inventory pursuant to
Section 2.01(d), (b) reserves established by Administrative Agent from time to
time against Eligible Inventory, in the full amount necessary to cover all
shipping and other charges for items shipped by boat, (c) reserves established
by Administrative Agent pursuant to specific terms of Credit Documents other
than this Agreement, and (d) such other reserves against Eligible Accounts or
Eligible Inventory of the Borrower or any Subsidiary Guarantor, that
Administrative Agent may, in its Permitted Discretion, establish from time to
time, including, without limitation, (i) reserves established on account of any
Liens which may be prior in right to the First Priority Lien of Collateral Agent
for the benefit of the ABL Secured Parties, including, without limitation, any
Liens which may be permitted under Section 10.03, (ii) Dilution Reserves
(iii) PACA Reserves, (iv) Inbound Freight Reserves and (v) Rent Reserves.
          “Restricted” shall mean, when referring to cash or Cash Equivalents of
the Borrower or any of its Subsidiaries, that such cash or Cash Equivalents
(i) appears (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Borrower or of any such Subsidiary (unless such appearance
is related to the Credit Documents or Liens created thereunder), (ii) are
subject to any Lien in favor of any Person other than (x) the Collateral Agent
for the benefit of the Secured Creditors or (y) a Person whose Lien is subject
to the terms of the Intercreditor Agreement or (iii) are not otherwise generally
available for use by the Borrower or such Subsidiary.
          “Restricted Subsidiary” of any Person shall mean any Subsidiary (as
defined in the Existing 2013 Senior Notes Indenture as in effect on the
Amendment No. 3 Effective Date (without giving effect to any termination
thereof)) of such Person other than any Subsidiary (as so defined) of such
Person that is engaged primarily in the management, development and sale or
financing of real property.
          “Returns” shall have the meaning provided in Section 8.18.
          “Revolving Loan” shall have the meaning provided in Section 2.01(a).
          “Revolving Loan Commitment” shall mean, for each Lender, the aggregate
amount of Initial Revolving Loan Commitments and/or Extended Revolving Loan
Commitments.
          “Revolving Loan Maturity Date” shall mean the earlier of (x) March 2,
2014 and (y) to the extent any Existing 2014 Senior Notes are outstanding on
December 14, 2013, December 14, 2013.
          “Revolving Note” shall have the meaning provided in Section 2.05(a).
          “Revolving Participant” shall mean each Lender for whom the Fronting
Lender will make Euro Denominated Loans or Sterling Denominated Loans as set
forth on Schedule I or a separate written agreement between the Fronting Lender
and such Lender.
          “RL Percentage” of any Lender at any time shall mean a fraction
(expressed as a percentage) the numerator of which is the Revolving Loan
Commitment of such Lender at such time and the denominator of which is the Total
Commitment at such time, provided that if the RL Percentage of any Lender is to
be determined after the Total Commitment has been terminated, then the RL
Percentages of such Lender shall be determined immediately prior (and without
giving effect) to such termination.

-36-



--------------------------------------------------------------------------------



 



          “S&P” shall mean Standard & Poor’s Ratings Services, a division of
McGraw Hill, Inc.
          “Sale-Leaseback Transaction” shall mean the sale and leaseback of the
corporate aircraft named “Global Express” prior to the Initial Borrowing Date.
          “SEC” shall mean the Securities and Exchange Commission or any
successor thereto.
          “Second Priority” shall mean, with respect to any Lien purported to be
created on any Collateral pursuant to the Security Documents, that such Lien is
prior in right to any other Lien thereon, other than (x) Liens permitted
pursuant to clause (y) of Section 10.03(iii) and (y) Permitted Liens permitted
to be prior to the Liens on the Collateral in accordance with the definition
“First Priority” contained herein; provided that in no event shall any such
Permitted Lien be permitted (on a consensual basis) to be junior and subordinate
to any Permitted Liens as described in clause (x) above and senior in priority
to the relevant Liens created pursuant to the Security Documents.
          “Second-Tier Material Real Property” of any Person, shall mean any
fee-owned (or equivalent) Real Property acquired by such Person after the
Amendment No. 3 Effective Date with a value (determined using the initial
purchase price paid by such Person for such Real Property) of greater than
$5,000,000 but less than or equal to $10,000,000.
          “Section 5.04(b)(ii) Certificate” shall have the meaning provided in
Section 5.04(b)(ii).
          “Secured Creditors” shall have the meaning assigned that term in the
respective Security Documents.
          “Securities Act” shall mean the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.
          “Security Agreement” shall mean the Amended and Restated Security
Agreement, dated as of the Effective Date, executed and delivered by each Credit
Party in the form of Exhibit J (as amended, modified, restated and/or
supplemented from time to time in accordance with the terms hereof and thereof).
          “Security Agreement Collateral” shall mean all “Collateral” as defined
in the Security Agreement.
          “Security Document” shall mean and include each of the Intercreditor
Agreement, the Security Agreement, the Pledge Agreement, each Mortgage and,
after the execution and delivery thereof, each Additional Security Document.
          “Senior Officer” shall mean senior executive management of the
Borrower.
          “Senior Secured Leverage Ratio” shall mean, on any date of
determination, the ratio of (i) Consolidated Senior Secured Net Debt on such
date to (ii) Consolidated EBITDA for the Test Period most recently ended on or
prior to such date; provided that for all purposes of this Agreement,
Consolidated EBITDA for purposes of the Senior Secured Leverage Ratio shall be
determined on a Pro Forma Basis.
          “Settlement Date” shall have the meaning provided in
Section 2.04(b)(i).

-37-



--------------------------------------------------------------------------------



 



          “Shell Corporation” shall mean any Person created or established by
the Borrower or any of its Wholly-Owned Subsidiaries, so long as (i) the
aggregate amount of assets at any time held by any such Person does not exceed
$10,000 and (ii) the aggregate amount of assets at any time held by all Shell
Corporations at any time in existence does not exceed $100,000, it being
understood that at such time as the assets of any Person which was a “Shell
Corporation” exceed $10,000 or the assets of all Persons which were “Shell
Corporations” exceeds $100,000, all such Persons shall cease to be Shell
Corporations for purposes of this definition.
          “Significant Asset Sale” shall mean each Asset Sale which generates
Net Sale Proceeds of at least $10,000,000.
          “Significant Indebtedness” means any Indebtedness of any Credit Party
of at least $5,000,000.
          “Specified Default” shall mean any Default under either of
Sections 11.01 or 11.05.
          “Specified Indebtedness” shall mean, collectively, (i) the Existing
Senior Notes, (ii) any Qualified Indebtedness incurred pursuant to
Section 10.04(a) and (iii) any Permitted Refinancing Indebtedness in respect of
the foregoing.
          “Stated Amount” of each Letter of Credit shall mean, at any time, the
maximum amount available to be drawn thereunder (in each case determined without
regard to whether any conditions to drawing could then be met, but after giving
effect to all previous drawings made thereunder), provided that, except as such
term is used in Section 3.03(c), the Stated Amount of each Euro Denominated
Letter of Credit and each Sterling Denominated Letter of Credit shall be, on any
date of calculation, the Dollar Equivalent of the maximum amount available to be
drawn in Euros or Sterling, as the case may be, thereunder (determined without
regard to whether any conditions to drawing could then be met but after giving
effect to all previous drawings made thereunder).
          “Sterling” and “£” shall mean freely transferable lawful money of the
United Kingdom (expressed in pounds sterling).
          “Sterling Denominated Letter of Credit” shall mean each Letter of
Credit denominated in Sterling.
          “Sterling Denominated Loan” shall mean each Loan denominated in
Sterling.
          “Sterling Denominated Obligations” shall mean the principal aggregate
amount of all Sterling Denominated Loans and the Stated Amount of all Sterling
Denominated Letters of Credit.
          “Sterling LIBOR” shall mean shall mean, with respect to each Interest
Period applicable to any Sterling Denominated Loan, the British Bankers
Association Interest Settlement Rate that appears on page 3750 (or other
appropriate page if the relevant Primary Alternate Currency does not appear on
such page) of the Dow Jones Telerate Screen (or any successor page) for deposits
in Sterling with maturities comparable to such Interest Period as of 11:00 A.M.
(London time) on the date which is the same day as the commencement of such
Interest Period or, if such rate does not appear on the Dow Jones Telerate
Screen (or any successor page), the offered quotations to prime banks in the
London interbank market by the Administrative Agent for deposits in Sterling of
amounts in same day funds comparable to the outstanding principal amount of such
Sterling Denominated Loan with maturities comparable to such Interest Period
determined as of 11:00 A.M. (London time) on the date which is two Business Days
prior to the commencement of such Interest Period; provided that in the event
the Administrative Agent has

-38-



--------------------------------------------------------------------------------



 



made any determination pursuant to Section 2.10(a)(i) in respect of Sterling
Denominated Loans, or in the circumstances described in clause (i) to the
proviso to Section 2.10(b) in respect of Sterling Loans, Sterling LIBOR
determined pursuant to this definition shall instead be the rate determined by
the Administrative Agent as the all-in-cost of funds for the Administrative
Agent to fund the respective Sterling Denominated Loan with maturities
comparable to the Interest Period applicable thereto.
          “Subsidiary” of any Person shall mean and include (i) any corporation
more than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through one or more Subsidiaries of such Person and (ii) any
partnership, association, limited liability company, joint venture or other
entity (other than a corporation) in which such Person directly or indirectly
through one or more Subsidiaries of such Person, has more than a 50% Equity
Interest at the time.
          “Subsidiaries Guaranty” shall mean the Amended and Restated
Subsidiaries Guaranty, dated as of Effective Date executed and delivered by each
Subsidiary Guarantor in the form of Exhibit G (as further amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof).
          “Subsidiary Guarantor” shall mean (i) each Wholly-Owned Domestic
Subsidiary of the Borrower as of the Effective Date (other than the Excluded
Domestic Subsidiary) and (ii) each other Wholly-Owned Domestic Subsidiary of the
Borrower created, established or acquired after the Effective Date which
executes and delivers a. Subsidiaries Guaranty, unless and until such time as
the respective Domestic Subsidiary ceases to constitute a Domestic Subsidiary or
is released from all of its obligations under its Subsidiaries Guaranty in
accordance with the terms and provisions thereof.
          “Supermajority Lenders” shall mean those, Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement,
if the reference to “a majority” contained therein were changed to “66 2/3%”.
          “Swingline Expiry Date” shall mean that date which is five Business
Days prior to the Revolving Loan Maturity Date.
          “Swingline Lender” shall mean the Administrative Agent, in its
capacity as Swingline Lender hereunder.
          “Swingline Loan” shall have the meaning provided in Section 2.01(b).
          “Swingline Note” shall have the meaning provided in Section 2.05(a).
          “Synthetic Lease” shall mean a lease transaction under which the
parties intend that (i) the lease will be treated as an “operating lease” by the
lessee and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.
          “Taxes” shall have the meaning provided in Section 5.04(a).
          “Term Collateral Agent” shall mean the “Collateral Agent” as defined
in the Term Credit Agreement or any collateral agent under any Permitted
Refinancing Indebtedness of the Term Credit Agreement.

-39-



--------------------------------------------------------------------------------



 



          “Term Credit Agreement” shall mean the Credit Agreement, dated as of
the date hereof and as amended to the Amendment No. 3 Effective Date, by and
among the Borrower, the Bermuda Company, various lending institutions party
thereto, DBNY, as Administrative Agent and as Deposit Bank, Banc of America
Securities LLC, as Syndication Agent, the Bank of Nova Scotia, as Documentation
Agent and DBSI, as lead arranger and sole book running manager, as it may be
further amended, supplemented or otherwise modified from time to time in
accordance with the terms herewith and therewith.
          “Term Credit Documents” shall mean the Credit Documents under (and as
defined in) the Term Credit Agreement.
          “Term Loans” shall mean the Term Loans under (and as defined in) the
Term Credit Agreement, and includes any Permitted Refinancing Indebtedness
thereof.
          “Term Pledge Agreement” shall mean the U.S. Pledge Agreement as
defined in the Term Credit Agreement.
          “Term Secured Parties” shall mean the Secured Creditors as defined in
the Term Credit Agreement, or in any credit agreement or comparable document in
respect of a Permitted Refinancing of the Term Loan.
          “Term Security Documents” shall mean the Security Documents as defined
in the Term Credit Agreement, or in any credit agreement or comparable document
in respect of a Permitted Refinancing of the Term Loan.
          “Test Period” shall mean each period of four consecutive Fiscal
Quarters then last ended, in each case taken as one accounting period.
          “Third Party Location” shall have the meaning provided in the
definition of Eligible Inventory.
          “TL Priority Collateral” shall have the meaning assigned to such term
in the Intercreditor Agreement.
          “Total Commitment” shall mean, at any time, the sum of the Revolving
Loan Commitments of each of the Lenders at such time.
          “Total Unutilized Revolving Loan Commitment” shall mean, at any time,
an amount equal to the remainder of (x) the Total Commitment in effect at such
time less (y) the sum of (i) the aggregate principal amount of all Revolving
Loans and Swingline Loans outstanding at such time plus (ii) the aggregate
amount of all Letter of Credit Outstandings at such time.
          “Treasury Services Agreement” shall mean any agreement relating to
treasury, depositary and cash management services or automated clearinghouse
transfer of funds.
          “Type” shall mean the type of Loan determined with regard to the
interest option applicable thereto, i.e., whether a Base Rate Loan or a Euro
Rate Loan.
          “UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the relevant jurisdiction.

-40-



--------------------------------------------------------------------------------



 



          “Unfunded Current Liability” shall mean the amount, if any, by which
the actuarial present value of accumulated benefits of any Plan subject to Title
IV of ERISA as of the close of its most recent plan year, determined using
actuarial assumptions at such time consistent with those prescribed by Financial
Account Standards No. 87, exceeds the fair market value of the assets allocable
to such liabilities.
          “United States” and “U.S.” shall each mean the United States of
America.
          “Unpaid Drawing” shall have the meaning provided in Section 3.05(a).
          “Unrestricted” shall mean, when referring to cash or Cash Equivalents
of the Borrower or any of its Subsidiaries, that such cash or Cash Equivalents
are not Restricted.
          “Unutilized Revolving Loan Commitment” shall mean, with respect to any
Lender at any time, such Lender’s Revolving Loan Commitment at such time less
the sum of (i) the aggregate outstanding principal amount of all Revolving
Loans, (taking the Dollar Equivalent of any such Loans denominated in Euros or
Sterling) made by such Lender at such time and (ii) such Lender’s RL Percentage
of the Letter of Credit Outstandings at such time.
          “U.S. Dole Group” shall mean the Borrower and the Subsidiary
Guarantors.
          “U.S. Dollars,” “Dollars” and the sign “$” shall each mean freely
transferable lawful money of the United States of America.
          “U.S. GAAP” shall mean generally accepted accounting principles in the
United States of America as in effect from time to time.
          “U.S. Mortgaged Property” shall mean each Real Property located in the
United States or any State or territory thereof with respect to which a Mortgage
is required to be delivered pursuant to the terms of this Agreement.
          “Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary.
          “Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Foreign Subsidiary.
          “Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any
corporation 100% of whose capital stock is at the time owned by such Person
and/or one or more Wholly-Owned Subsidiaries of such Person and (ii) any
partnership, limited liability company, association, joint venture or other
entity in which such Person and/or one or more Wholly-Owned Subsidiaries of such
Person has a 100% equity interest at such time (other than, in the case of a
Foreign Subsidiary of the Borrower with respect to the preceding clauses (i) and
(ii), director’s qualifying shares and/or other nominal amount of shares
required to be held by Persons other than the Borrower and its Subsidiaries
under applicable law).
          “Wholly-Owned Subsidiary Guarantor” shall mean each Subsidiary
Guarantor which is a Wholly-Owned Subsidiary.

-41-



--------------------------------------------------------------------------------



 



          SECTION 2. Amount and Terms of Credit.
          2.01. The Commitments.
          (a) Subject to and upon the terms and conditions set forth herein,
each Lender severally agrees to make, at any time and from time to time on or
after the Initial Borrowing Date and prior to the Revolving Loan Maturity Date
for its Revolving Loan Commitment, a revolving loan or revolving loans (each, a
“Revolving Loan” and, collectively, the “Revolving Loans”) to the Borrower,
which Revolving Loans (i) shall be denominated in the respective Available
Currency elected by the Borrower, (ii) shall, at the option of Borrower, be
incurred and maintained as, and/or converted into, Base Rate Loans, Eurodollar
Loans, Euro Denominated Loans or Sterling Denominated Loans, provided that
except as otherwise specifically provided in Section 2.10(b), all Revolving
Loans comprising the same Borrowing shall at all times be of the same Type,
(iii) may be repaid and reborrowed in accordance with the provisions hereof,
(iv) shall not be made (and shall not be required to be made) by any Lender in
any instance where the incurrence thereof (after giving effect to the use of the
proceeds thereof on the date of the incurrence thereof to repay any amounts
theretofore outstanding pursuant to this Agreement) would cause the Aggregate
Exposure to exceed the lesser of (A) the Total Commitment and (B) the Borrowing
Base at such time (based on the Borrowing Base Certificate last delivered) and
(v) in the case of any Borrowing of (A) Euro Denominated Loans shall not be made
(and shall not be required to be made) by any Lender in any instance where the
incurrence thereof would cause the Euro Denominated Obligations to exceed the
Maximum Euro Denominated Obligations Amount or (B) Sterling Denominated Loans
shall not be made (and shall not be required to be made) by any Lender in any
instance where the incurrence thereof would cause the Sterling Denominated
Obligations to exceed the Maximum Sterling Denominated Loan Amount.
          (b) Subject to and upon the terms and conditions set forth herein, the
Swingline Lender agrees to make, at any time and from time to time on or after
the Initial Borrowing Date and prior to the Swingline Expiry Date, a revolving
loan or revolving loans (each, a “Swingline Loan” and, collectively, the
“Swingline Loans”) to the Borrower, which Swingline Loans (i) shall be incurred
and maintained as Base Rate Loans, (ii) shall be denominated in Dollars,
(iii) may be repaid and reborrowed in accordance with the provisions hereof,
(iv) shall not exceed in aggregate principal amount at any time outstanding,
when combined with the aggregate principal amount of all Revolving Loans then
outstanding and the aggregate amount of all Letter of Credit Outstandings at
such time, an amount equal to the Total Commitment at such time, (v) shall not
be made (and shall not be required to be made) by any Lender in any instance
where the incurrence thereof (after giving effect to the use of the proceeds
thereof on the date of the incurrence thereof to repay any amounts theretofore
outstanding pursuant to this Agreement) would cause the Aggregate Exposure to
exceed the Borrowing Base at such time (based on the Borrowing Base Certificate
last delivered) and (vi) shall not exceed in aggregate principal amount at any
time outstanding the Maximum Swingline Amount. Notwithstanding anything to the
contrary contained in this Section 2.01(b), (i) the Swingline Lender shall not
be obligated to make any Swingline Loans at a time when a Lender Default exists
with respect to an Lender unless the Swingline Lender has entered into
arrangements satisfactory to it and the Borrower to eliminate the Swingline
Lender’s risk with respect to the Defaulting Lender’s or Defaulting Lenders’
participation in such Swingline Loans, including by cash collateralizing such
Defaulting Lender’s or Defaulting Lenders’ RL Percentage of the outstanding
Swingline Loans, and (ii) the Swingline Lender shall not make any Swingline Loan
after it has received written notice from the Borrower, any other Credit Party
or the Required Lenders stating that a Default or an Event of Default exists and
is continuing until such time as the Swingline Lender shall have received
written notice (A) of rescission of all such notices from the party or parties
originally delivering such notice or notices or (B) of the waiver of such
Default or Event of Default by the Required Lenders.

-42-



--------------------------------------------------------------------------------



 



          (c) On any Business Day, the Swingline Lender may, in its sole
discretion, give notice to the Lenders that the Swingline Lender’s outstanding
Swingline Loans shall be funded with one or more Borrowings of Revolving Loans
(provided that such notice shall be deemed to have been automatically given upon
the occurrence of a Default or an Event of Default under Section 11.05 or upon
the exercise of any of the remedies provided in the last paragraph of
Section 11), in which case one or more Borrowings of Revolving Loans
constituting Base Rate Loans (each such Borrowing, a “Mandatory Borrowing”)
shall be made on the immediately succeeding Business Day by all Lenders pro rata
based on each such Lender’s RL Percentage (determined before giving effect to
any termination of the Revolving Loan Commitments pursuant to the last paragraph
of Section 11) and the proceeds thereof shall be applied directly by the
Swingline Lender to repay the Swingline Lender for such outstanding Swingline
Loans. Each Lender hereby irrevocably agrees to make Revolving Loans upon one
Business Day’s notice pursuant to each Mandatory Borrowing in the amount and in
the manner specified in the preceding sentence and on the date specified in
writing by the Swingline Lender notwithstanding (i) the amount of the Mandatory
Borrowing may not comply with the Minimum Borrowing Amount otherwise required
hereunder, (ii) whether any conditions specified in Section 7 are then
satisfied, (iii) whether a Default or an Event of Default then exists, (iv) the
date of such Mandatory Borrowing, and (v) the amount of the Borrowing Base or
Total Commitment at such time. In the event that any Mandatory Borrowing cannot
for any reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding under the Bankruptcy
Code with respect to the Borrower), then each Lender hereby agrees that it shall
forthwith purchase (as of the date the Mandatory Borrowing would otherwise have
occurred, but adjusted for any payments received from the Borrower on or after
such date and prior to such purchase) from the Swingline Lender such
participations in the outstanding Swingline Loans as shall be necessary to cause
the Lenders to share in such Swingline Loans ratably based upon their respective
RL Percentages (determined before giving effect to any termination of the
Revolving Loan Commitments pursuant to the last paragraph of Section 11),
provided that (x) all interest payable on the Swingline Loans shall be for the
account of the Swingline Lender until the date as of which the respective
participation is required to be purchased and, to the extent attributable to the
purchased participation, shall be payable to the participant from and after such
date and (y) at the time any purchase of participations pursuant to this
sentence is actually made, the purchasing Lender shall be required to pay the
Swingline Lender interest on the principal amount of participation purchased for
each day from and including the day upon which the Mandatory Borrowing would
otherwise have occurred to but excluding the date of payment for such
participation, at the overnight Federal Funds Rate for the first three days and
at the interest rate otherwise applicable to Revolving Loans maintained as Base
Rate Loans hereunder for each day thereafter.
          (d) Notwithstanding anything to the contrary in Section 2.01(a) or
elsewhere in this Agreement, the Administrative Agent shall have the right to
establish reserves in such amounts, and with respect to such matters, as the
Administrative Agent in its Permitted Discretion shall deem necessary or
appropriate, against the Borrowing Base, including, without limitation, reserves
with respect to (i) sums that the Borrower is or will be required to pay (such
as taxes, assessments, insurance premiums, or, in the case of leased assets,
rents or other amounts payable under such leases) and have not yet paid
(including, without limitation, a Rent Reserve against Eligible Inventory
included in the Borrowing Base) and (ii) amounts owing by the Borrower or its
Subsidiaries to any Person to the extent secured by a Lien on, or trust over,
any of the Collateral, which Lien or trust, in the Permitted Discretion of the
Administrative Agent is capable of ranking senior in priority to or pari passu
with one or more of the Liens granted in the Security Documents (such as Liens
or trusts in favor of landlords, warehousemen, carriers, mechanics, materialmen,
laborers, or suppliers, or Liens or trusts for ad valorem, excise, sales, or
other taxes where given priority under applicable law) in and to such item of
the Collateral. In addition to the foregoing, the Administrative Agent shall
have the right to have the Borrower’s and each Wholly-Owned Subsidiary
Guarantor’s Inventory reappraised by a qualified appraisal company selected by
the Administrative Agent in

-43-



--------------------------------------------------------------------------------



 



           accordance with Section 9.01(o) after the Initial Borrowing Date for
the purpose of re-determining the Net Orderly Liquidation Value of the Eligible
Inventory, and, as a result, re-determining the Borrowing Base.
          (e) In the event that the Administrative Agent in its Permitted
Discretion deems necessary or desirable (i) to preserve or protect the
Collateral, or any portion thereof, (ii) to enhance the likelihood of repayment
of the Obligations, or (iii) to pay any other amount chargeable to the Borrower
pursuant to the terms of this Agreement, including, without limitation, expenses
and Fees, in the event the Borrower is unable to comply with (A) the Borrowing
Base limitations set forth in Sections 2.01(a) or (B) the conditions precedent
to the making of Revolving Loans or the issuance of Letters of Credit set forth
in Section 7, (x) the Lenders authorize the Administrative Agent, for the
account of the Lenders, to make Revolving Loans to the Borrower, which, in each
case, may only be made as Base Rate Loans (each, an “Agent Advance”) for a
period commencing on the date the Administrative Agent first receives a Notice
of Borrowing requesting an Agent Advance until the earlier of (i) the twentieth
Business Day after such date, (ii) the date the Borrower is again able to comply
with the Borrowing Base limitations and the conditions precedent to the making
of Revolving Loans and issuance of Letters of Credit, or obtains an amendment or
waiver with respect thereto or (iii) the date the Required Lenders instruct the
Administrative Agent to cease making Agent Advances (in each case, the “Agent
Advance Period”). The Administrative Agent shall not make any Agent Advance to
the extent that at such time the amount of such Agent Advance, either (I) when
added to the aggregate outstanding amount of all other Agent Advances made to
the Borrower at such time, would exceed 10% of the Borrowing Base at such time
(based on the Borrowing Base Certificate last delivered) or (II) which are
incurred as Revolving Loans, when added to the Aggregate Exposure as then in
effect (immediately prior to the incurrence of such Agent Advance), would exceed
the Total Commitment at such time. It is understood and agreed that, subject to
the requirements set forth above, Agent Advances may be made by the
Administrative Agent in its sole discretion and that the Borrower shall have no
right to require that any Agent Advances be made. Agent Advances will be subject
to periodic settlement with the Lenders pursuant to Section 2.04.
          2.02. Minimum Amount of Each Borrowing. The aggregate principal amount
of each Borrowing of Loans shall not be less than the Minimum Borrowing Amount.
More than one Borrowing may occur on the same date, but at no time shall there
be outstanding more than 15 Borrowings of Euro Rate Loans.
          2.03. Notice of Borrowing.
          (a) Whenever the Borrower desires to incur (x) Eurodollar Loans
hereunder, the Borrower shall give the Administrative Agent at the Notice Office
at least three Business Days’ prior notice of each Eurodollar Loan to be
incurred hereunder and (y) Base Rate Loans hereunder (excluding Swingline Loans
and Revolving Loans made pursuant to a Mandatory Borrowing), the Borrower shall
give the Administrative Agent at the Notice Office at least one Business Day’s
prior notice of each Base Rate Loan to be incurred hereunder, provided that (in
each case) any such notice shall be deemed to have been given on a certain day
only if given before 2:00 P.M. (New York City time) on such day. Each such
notice (each, a “Notice of Borrowing”), except as otherwise expressly provided
in Section 2.10, shall be irrevocable and shall be in writing, or by telephone
promptly confirmed in writing, in the form of Exhibit A-1, appropriately
completed to specify: (i) the aggregate principal amount of the Loans to be
incurred pursuant to such Borrowing (stated in the relevant currency), (ii) the
date of such Borrowing (which shall be a Business Day) and (iii) whether the
Loans being incurred pursuant to such Borrowing are to be initially maintained
as Base Rate Loans or, to the extent permitted hereunder, Euro Rate Loans and,
if Euro Rate Loans, the initial Interest Period to be applicable thereto. The
Administrative Agent shall promptly give each Lender which is required to make
Loans specified in the respective Notice of

-44-



--------------------------------------------------------------------------------



 



           Borrowing, notice of such proposed Borrowing, of such Lender’s
proportionate share thereof and of the other matters required by the immediately
preceding sentence to be specified in the Notice of Borrowing.
          (b) (i) Whenever the Borrower desires to incur Swingline Loans
hereunder, the Borrower shall give the Swingline Lender no later than 1:00 P.M.
(New York City time) on the date that a Swingline Loan is to be incurred,
written notice or telephonic notice promptly confirmed in writing of each
Swingline Loan to be incurred hereunder. Each such notice shall be irrevocable
and specify in each case (A) the date of Borrowing (which shall be a Business
Day) and (B) the aggregate principal amount of the Swingline Loans to be
incurred pursuant to such Borrowing.
          (ii) Mandatory Borrowings shall be made upon the notice specified in
Section 2.01(c), with the Borrower irrevocably agreeing, by its incurrence of
any Swingline Loan, to the making of the Mandatory Borrowings as set forth in
Section 2.01(c).
          (c) Without in any way limiting the obligation of the Borrower to
confirm in writing any telephonic notice of any Borrowing or prepayment of
Loans, the Administrative Agent or the Swingline Lender, as the case may be, may
act without liability upon the basis of telephonic notice of such Borrowing or
prepayment, as the case may be, believed by the Administrative Agent or the
Swingline Lender, as the case may be, in good faith to be from an Authorized
Officer of the Borrower, prior to receipt of written confirmation. In each such
case, the Borrower hereby waives the right to dispute the Administrative Agent’s
or the Swingline Lender’s record of the terms of such telephonic notice of such
Borrowing or prepayment of Loans, as the case may be, absent manifest error.
          2.04. Disbursement of Funds.
          (a) No later than 1:00 P.M. (New York City time) on the date specified
in each Notice of Borrowing (or (x) in the case of Swingline Loans, no later
than 3:00 P.M. (New York City time) on the date specified pursuant to
Section 2.03(b)(i) or (y) in the case of Mandatory Borrowings, no later than
10:00 A.M. (New York City time) on the date specified in Section 2.01(c)), each
Lender with a Revolving Loan Commitment will make available its pro rata portion
(determined in accordance with Section 2.07) of each such Borrowing requested to
be made on such date (or in the case of Swingline Loans, the Swingline Lender
will make available the full amount thereof and in the case of any Euro
Denominated Loans or Sterling Denominated Loans, the Fronting Lender shall make
available each applicable Revolving Participant’s pro rata portion of such Loan;
provided that the Fronting Lender shall not be obligated to make available the
pro rata portion of any Defaulting Lender’s Loan). All such amounts will be made
available in Dollars (in the case of Dollar Denominated Loans), in Euros (in the
case of Euro Denominated Loans) or in Sterling (in the case of Sterling
Denominated Loans) and in immediately available funds at the Payment Office, and
the Administrative Agent will, except in the case of Revolving Loans made
pursuant to a Mandatory Borrowing, make available to the Borrower at the Payment
Office the aggregate of the amounts so made available by the Lenders. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
Borrowing that such Lender does not intend to make available to the
Administrative Agent such Lender’s portion of any Borrowing to be made on such
date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower and the
Borrower shall immediately pay such corresponding amount to the

-45-



--------------------------------------------------------------------------------



 



Administrative Agent. The Administrative Agent also shall be entitled to recover
on demand from such Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower until the
date such corresponding amount is recovered by the Administrative Agent, at a
rate per annum equal to (i) if recovered from such Lender, the overnight Federal
Funds Rate for the first three days and at the interest rate otherwise
applicable to such Loans for each day thereafter and (ii) if recovered from the
Borrower, the rate of interest applicable to the respective Borrowing, as
determined pursuant to Section 2.08. Nothing in this Section 2.04 shall be
deemed to relieve any Lender from its obligation to make Loans hereunder or to
prejudice any rights which the Borrower may have against any Lender as a result
of any failure by such Lender to make Loans hereunder.
          (b) Unless the Required Lenders have instructed the Administrative
Agent to the contrary, the Administrative Agent on behalf of the Lenders may,
but shall not be obligated to, make Revolving Loans to the Borrower that are
maintained as Base Rate Loans under Section 2.01 without prior notice of the
proposed Borrowing to the Lenders as follows:
     (i) The amount of each Lender’s RL Percentage of Revolving Loans shall be
computed weekly (or more frequently in the Administrative Agent’s sole
discretion) and shall be adjusted upward or downward on the basis of the amount
of outstanding Revolving Loans as of 5:00 P.M. (New York time) on the last
Business Day of each week, or such other period specified by the Administrative
Agent (but in any event no less frequently than weekly) (each such date, a
“Settlement Date”). The Lenders shall transfer to the Administrative Agent, or
the Administrative Agent shall transfer to the Lenders such amounts as are
necessary so that (after giving effect to all such transfers) the amount of
Revolving Loans made by each Lender shall be equal to such Lender’s RL
Percentage of the aggregate amount of Revolving Loans outstanding as of such
Settlement Date. If a notice from the Administrative Agent of any such necessary
transfer is received by a Lender on or prior to 12:00 Noon (New York time) on
any Business Day, then such Lender shall make transfers described above in
immediately available funds no later than 3:00 P.M. (New York time) on the day
such notice was received; and if such notice is received by a Lender after 12:00
Noon (New York time) on any Business Day, such Lender shall make such transfers
no later than 1:00 P.M. (New York time) on the next succeeding Business Day. The
obligation of each of the Lenders to transfer such funds shall be irrevocable
and unconditional and without recourse to, or without representation or warranty
by, the Administrative Agent. Each of the Administrative Agent and each Lender
agrees and the Lenders agree to mark their respective books and records on each
Settlement Date to show at all times the dollar amount of their respective RL
Percentage of the outstanding Revolving Loans on such date.
     (ii) To the extent that the settlement described in preceding clause
(i) shall not yet have occurred with respect to any particular Settlement Date,
upon any repayment of Revolving Loans by the Borrower prior to such settlement,
the Administrative Agent may apply such amounts repaid directly to the amounts
that would otherwise be made available by the Administrative Agent pursuant to
this Section 2.04(b).
     (iii) Because the Administrative Agent on behalf of the Lenders may be
advancing and/or may be repaid Revolving Loans prior to the time when the
Lenders will actually advance and/or be repaid Revolving Loans, interest with
respect to Revolving Loans shall be allocated by the Administrative Agent to
each Lender and the Administrative Agent in accordance with the amount of
Revolving Loans actually advanced by and repaid to each Lender and the
Administrative Agent and shall accrue from and including the date such Revolving
Loans are so

-46-



--------------------------------------------------------------------------------



 



advanced to but excluding the date such Revolving Loans are either repaid by the
Borrower in accordance with the terms of this Agreement or actually settled by
the Administrative Agent or the applicable Lender as described in this
Section 2.04(b).
          2.05. Notes.
          (a) If requested by any Lender, the Borrower’s obligation to pay the
principal of, and interest on, the Loans made by each Lender shall be evidenced
in the Register maintained by the Administrative Agent pursuant to Section 13.15
and shall, if requested by such Lender, also be evidenced (i) in the case of
Revolving Loans, by a promissory note duly executed and delivered by the
Borrower substantially in the form of Exhibit B-1, with blanks appropriately
completed in conformity herewith (each, a “Revolving Note” and, collectively,
the “Revolving Notes”) and indicating the applicable Revolving Loan Maturity
Date with respect to such Lender’s Revolving Loan Commitment, and (ii) in the
case of Swingline Loans, by a promissory note duly executed and delivered by the
Borrower substantially in the form of Exhibit B-2, with blanks appropriately
completed in conformity herewith (the “Swingline Note”).
          (b) The Swingline Note issued to the Swingline Lender shall (i) be
executed by the Borrower, (ii) be payable to the order of the Swingline Lender
or its registered assigns and be dated the Initial Borrowing Date, (iii) be in a
stated principal amount (expressed in Dollars) equal to the Maximum Swingline
Amount and be payable in Dollars in the principal amount of the outstanding
Swingline Loans evidenced thereby from time to time, (iv) mature on the
Swingline Expiry Date, (v) bear interest as provided in the appropriate clause
of Section 2.08 in respect of the Base Rate Loans evidenced thereby, (vi) be
subject to voluntary prepayment as provided in Section 5.01 and mandatory
repayment as provided in Section 5.02 and (vii) be entitled to the benefits of
this Agreement and the other Credit Documents.
          (c) Each Lender will note on its internal records the amount of each
Loan made by it and each payment in respect thereof and prior to any transfer of
any of its Notes will endorse on the reverse side thereof the outstanding
principal amount of Loans evidenced thereby. Failure to make any such notation
or any error in such notation shall not affect the Borrower’s obligations in
respect of such Loans.
          2.06. Conversions. The Borrower shall have the option to convert, on
any Business Day beginning three Business Days following the Initial Borrowing
Date, all or a portion equal to at least the Minimum Borrowing Amount of the
outstanding principal amount of Loans (other than Swingline Loans which may not
be converted pursuant to this Section 2.06) made pursuant to one or more
Borrowings of one or more Types of Loans into a Borrowing of another Type of
Loan, provided that, (i) except as otherwise provided in Section 2.10(b),
Eurodollar Loans may be converted into Base Rate Loans only on the last day of
an Interest Period applicable to the Loans being converted and no such partial
conversion of Eurodollar Loans shall reduce the outstanding principal amount of
such Eurodollar Loans made pursuant to a single Borrowing to less than the
Minimum Borrowing Amount applicable thereto, (ii) unless the Required Lenders
otherwise agree, Base Rate Loans may only be converted into Eurodollar Loans if
no Default or Event of Default is in existence on the date of the conversion,
and (iii) no conversion pursuant to this Section 2.06 shall result in a greater
number of Borrowings of Eurodollar Loans than is permitted under Section 2.02.
Each such conversion shall be effected by the Borrower by giving the
Administrative Agent at the Notice Office prior to 2:00 P.M. (New York City
time) at least (x) in the case of conversions of Base Rate Loans into Eurodollar
Loans, three Business Days’ prior notice and (y) in the case of conversions of
Eurodollar Loans into Base Rate Loans, one Business Day’s prior notice (each, a
“Notice of Conversion/Continuation”), in each case in the form of Exhibit A-2,

-47-



--------------------------------------------------------------------------------



 



appropriately completed to specify the Loans to be so converted, the Borrowing
or Borrowings pursuant to which such Loans were incurred and, if to be converted
into Euro Rate Loans, the Interest Period to be initially applicable thereto.
The Administrative Agent shall give each Lender prompt notice of any such
proposed conversion affecting any of its Loans.
          2.07. Pro Rata Borrowings. All Borrowings of Revolving Loans under
this Agreement shall be incurred from the Lenders pro rata on the basis of their
Revolving Loan Commitments as in effect at the time of such Borrowing, provided
that all Mandatory Borrowings shall be incurred from the Lenders pro rata on the
basis of their RL Percentages; provided, further, that in the case of any Euro
Denominated Loans or Sterling Denominated Loans, the Fronting Lender shall make
available each applicable Revolving Participant’s pro rata share of such
Revolving Loan; provided that the Fronting Lender shall not be obligated to make
available the pro rata portion of any Defaulting Lender’s Revolving Loan. It is
understood that no Lender shall be responsible for any default by any other
Lender of its obligation to make Loans hereunder and that each Lender shall be
obligated to make the Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder. It is further
understood that in determining the pro rata share of the Fronting Lender in its
capacity as such with respect to any Borrowing, such pro rata share should be
the sum of the pro rata share of such Borrowing of all Revolving Participants
(other than any Revolving Participant that is a Defaulting Lender) on whose
behalf the Fronting Lender is making available Loans included in such Borrowing.
          2.08. Interest.
          (a) The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Base Rate Loan from the date of Borrowing thereof until
the earlier of (i) the maturity thereof (whether by acceleration or otherwise)
and (ii) the conversion of such Base Rate Loan to a Eurodollar Loan pursuant to
Section 2.06 or 2.09, as applicable, at a rate per annum which shall be equal to
the sum of the relevant Applicable Margin plus the Base Rate, each as in effect
from time to time.
          (b) The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Eurodollar Loan from the date of Borrowing thereof
until the earlier of (i) the maturity thereof (whether by acceleration or
otherwise) and (ii) the conversion of such Eurodollar Loan to a Base Rate Loan
pursuant to Section 2.06, 2.09 or 2.10, as applicable, at a rate per annum which
shall, during each Interest Period applicable thereto, be equal to the sum of
the relevant Applicable Margin as in effect from time to time during such
Interest Period plus the Eurodollar Rate for such Interest Period.
          (c) The Borrower hereby agrees to pay interest in respect of the
unpaid principal amount of each Euro Denominated Loan made to it from the date
of the Borrowing thereof until the maturity thereof (whether by acceleration,
prepayment or otherwise) at a rate per annum which shall, during each Interest
Period applicable thereto, be equal to the sum of the relevant Applicable Margin
as in effect from time to time plus Euro LIBOR for such Interest Period plus any
Mandatory Costs.
          (d) The Borrower hereby agrees to pay interest in respect of the
unpaid principal amount of each Sterling Denominated Loan made to it from the
date of the Borrowing thereof until the maturity thereof (whether by
acceleration, prepayment or otherwise) at a rate per annum which shall, during
each Interest Period applicable thereto, be equal to the sum of the relevant
Applicable Margin as in effect from time to time plus Sterling LIBOR for such
Interest Period plus any Mandatory Costs.
          (e) Overdue principal and, to the extent permitted by law, overdue
interest in respect of (1) in the case of overdue principal of, and interest or
other overdue amounts owing with respect to, Euro Denominated Loans, equal to 2%
per annum in excess of the relevant Applicable Margin as in effect

-48-



--------------------------------------------------------------------------------



 



from time to time plus Euro LIBOR for such successive periods not exceeding
three months as the Administrative Agent may determine from time to time in
respect of amounts comparable to the amount not paid plus any Mandatory Costs,
(2) in the case of overdue principal of, and interest or other amounts owing
with respect to, Sterling Denominated Loans, equal to 2% per annum in excess of
the Applicable Margin for Sterling Denominated Loans as in effect from time to
time plus Sterling LIBOR for such successive periods not exceeding three months
as the Administrative Agent may determine from time to time in respect of
amounts comparable to the amount not paid plus any Mandatory Costs, and (3) for
each other Loan, each Loan shall, in each case, bear interest at a rate per
annum equal to the greater of (x) the rate which is 2% in excess of the rate
then borne by such Loans and (y) the rate which is 2% in excess of the rate
otherwise applicable to Base Rate Loans, and all other overdue amounts payable
hereunder and under any other Credit Document shall bear interest at a rate per
annum equal to the rate which is 2% in excess of the rate applicable to
Revolving Loans that are maintained at Base Rate Loans from time to time.
Interest that accrues under this Section 2.08(e) shall be payable on demand.
          (f) Accrued (and theretofore unpaid) interest shall be payable (i) in
respect of each Swingline Loan and Base Rate Loan, (x) quarterly in arrears on
each Quarterly Payment Date, (y) on the date of any repayment or prepayment in
full of all outstanding Base Rate Loans or Swingline Loans, and (z) at maturity
(whether by acceleration or otherwise) and, after such maturity, on demand, and
(ii) in respect of each Euro Rate Loan, (x) on the last day of each Interest
Period applicable thereto and, in the case of an Interest Period in excess of
three months, on each date occurring at three month intervals after the first
day of such Interest Period, and (y) on the date of any repayment or prepayment
(on the amount repaid or prepaid), at maturity (whether by acceleration or
otherwise) and, after such maturity, on demand.
          (g) Upon each Interest Determination Date, the Administrative Agent
shall determine the Euro Rate for each Interest Period applicable to the
respective Euro Rate Loans and shall promptly notify the Borrower and the
Lenders thereof. Each such determination shall, absent manifest error, be final
and conclusive and binding on all parties hereto.
          2.09. Interest Periods. At the time the Borrower gives any Notice of
Borrowing or Notice of Conversion/Continuation in respect of the making of, or
conversion into, any Euro Rate Loan (in the case of the initial Interest Period
applicable thereto) or prior to 11:00 A.M. (New York City time) on the third
Business Day prior to the expiration of an Interest Period applicable to such
Euro Rate Loan (in the case of any subsequent Interest Period), the Borrower
shall have the right to elect the interest period (each, an “Interest Period”)
applicable to such Euro Rate Loan, which Interest Period shall, at the option of
the Borrower be a one, two, three, six or, to the extent approved by each Lender
with Loans and/or Revolving Loan Commitments, any other period, provided that
(in each case):
     (i) all Euro Rate Loans comprising a Borrowing shall at all times have the
same Interest Period;
     (ii) the initial Interest Period for any Euro Rate Loan shall commence on
the date of Borrowing of such Euro Rate Loan (including the date of any
conversion thereto from a Base Rate Loan) and each Interest Period occurring
thereafter in respect of such Euro Rate Loan shall commence on the day on which
the next preceding Interest Period applicable thereto expires;
     (iii) if any Interest Period for a Euro Rate Loan begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month;

-49-



--------------------------------------------------------------------------------



 



     (iv) if any Interest Period for a Euro Rate Loan would otherwise expire on
a day which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
Euro Rate Loan would otherwise expire on a day which is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the next preceding Business Day;
     (v) unless the Required Lenders otherwise agree, no Interest Period may be
selected at any time when a Default or an Event of Default is then in existence;
and
     (vi) no Interest Period in respect of any Borrowing shall be selected which
extends beyond the Revolving Loan Maturity Date.
With respect to any Non-Dollar Denominated Loans, at the end of any Interest
Period applicable to a Borrowing thereof, the Borrower, may elect to split the
respective Borrowing into two or more Borrowings of the same Type or combine two
or more Borrowings of the same Type into a single Borrowing, in each case, by
having an Authorized Officer of the Borrower give notice thereof together with
its election of one or more Interest Periods, in each case so long as each
resulting Borrowing (x) has an Interest Period which complies with the foregoing
requirements of this Section 2.09, (y) has a principal amount which is not less
than the Minimum Borrowing Amount, and (z) does not cause a violation of the
requirements of Section 2.02. If upon the expiration of any Interest Period
applicable to a Borrowing of Euro Rate Loans, the Borrower has failed to elect,
or are not permitted to elect, a new Interest Period to be applicable to such
Euro Rate Loans as provided above, the Borrower shall be deemed to have elected
(x) if Eurodollar Loans, to convert such Eurodollar Loans into Base Rate Loans
and (y) if Non-Dollar Denominated Loans, to select a one-month Interest Period
for such Non-Dollar Denominated Loans, in any such case effective as of the
expiration date of such current Interest Period.
          2.10. Increased Costs, Illegality, etc.
          (a) In the event that any Lender shall have determined in good faith
(which determination shall, absent manifest error, be final and conclusive and
binding upon all parties hereto but, with respect to clause (i) below, may be
made only by the Administrative Agent):
     (i) on any Interest Determination Date that, by reason of any changes
arising after the date of this Agreement affecting the applicable interbank
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of Euro Rate; or
     (ii) at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Euro Rate Loan because of (x) any change since the Effective Date in any
applicable law or governmental rule, regulation, order, guideline or request
(whether or not having the force of law) or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, order, guideline or request, such as, for
example, but not limited to: (A) a change in the basis of taxation of payment to
any Lender of the principal of or interest on the Loans or the Notes or any
other amounts payable hereunder (except for changes in the rate of tax on, or
determined by reference to, the net income or net profits of such Lender imposed
by the jurisdiction in which its principal office or applicable lending office
is located) or (B) a change in official reserve requirements, but, in all
events, excluding reserves required under Regulation D to the extent included in
the computation of the Eurodollar Rate and/or (y) other circumstances arising
since the Effective Date affecting such Lender, the interbank market or the
position of

-50-



--------------------------------------------------------------------------------



 



such Lender in such market (whether or not such Lender was a Lender at the time
of such occurrence);
     (iii) at any time, that the making or continuance of any Euro Rate Loan has
been made unlawful by any law or governmental rule, regulation or order (or
would conflict with any governmental rule, regulation, guideline, request or
order not having the force of law but with which such Lender customarily
complies even though the failure to comply therewith would not be unlawful), or
impracticable as a result of a contingency occurring after the Effective Date
which materially and adversely affects the applicable interbank market; or
     (iv) at any time that a Non-Dollar Currency is not available in sufficient
amounts, as determined in good faith by the Administrative Agent, to fund any
Borrowing of Non-Dollar Denominated Loans requested pursuant to Section 2.01;
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone confirmed in
writing) to the Borrower and, except in the case of clause (i) above, to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (w) in
the case of clause (i) above, (A) in the event Eurodollar Loans are so affected,
Eurodollar Loans shall no longer be available until such time as the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist, and any Notice of Borrowing or Notice of Conversion/Continuation given by
the Borrower with respect to Eurodollar Loans which have not yet been incurred
(including by way of conversion) shall be deemed rescinded by the Borrower and
(B) in the event that any Non-Dollar Denominated Loan is so affected, the
relevant Euro Rate shall be determined on the basis provided in the proviso to
the definition of the relevant Euro Rate, (x) in the case of clause (ii) above,
the Borrower agrees to pay to such Lender, upon written demand therefor, such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Lender in its sole discretion
shall determine) as shall be required to compensate such Lender for such
increased costs or reductions in amounts received or receivable hereunder (with
the written notice as to the additional amounts owed to such Lender, submitted
to the Borrower by such Lender in accordance with the foregoing to be, absent
manifest error, final and conclusive and binding on all the parties hereto,
although the failure to give any such notice shall not release or diminish any
of the Borrower’s obligations to pay additional amounts pursuant to this
Section 2.10(a) upon the subsequent receipt of such notice), (y) in the case of
clause (iii) above, the Borrower or shall take one of the actions specified in
Section 2.10(b) as promptly as possible and, in any event, within the time
period required by law and (z) in the case of clause (iv) above, Non-Dollar
Denominated Loans denominated in the affected Non-Dollar Currency (exclusive of
any such Non-Dollar Denominated Loans which have theretofore been funded) shall
no longer be available until such time as the Administrative Agent notifies the
Borrower and the Lenders that the circumstances giving rise to such notice by
the Administrative Agent no longer exist, and any Notice of Borrowing or notice
pursuant to Section 2.03(b)(i) given by the Borrower with respect to such
Non-Dollar Denominated Loans which have not been incurred shall be deemed
rescinded by the Borrower. Each of the Administrative Agent and each Lender
agrees that if it gives notice to the Borrower of any of the events described in
clause (i), (ii), (iii) or (iv) above, it shall promptly notify the Borrower
and, in the case of any such Lender, the Administrative Agent, if such event
ceases to exist.
          (b) At any time that any Euro Rate Loan is affected by the
circumstances described in Section 2.10(a)(ii) or (iii), the Borrower may (and
in the case of a Euro Rate Loan affected by the circumstances described in
Section 2.10(a)(iii) shall) either (x) if the affected Euro Rate Loan is then
being made initially or pursuant to a conversion, cancel the respective
Borrowing by giving the

-51-



--------------------------------------------------------------------------------



 



Administrative Agent telephonic notice (confirmed in writing) on the same date
that the Borrower was notified by the affected Lender or the Administrative
Agent pursuant to Section 2.10(a)(ii) or (iii) or (y) if the affected Euro Rate
Loan is then outstanding, upon at least three Business Days’ written notice to
the Administrative Agent, (A) in the case of a Eurodollar Loan, require the
affected Lender to convert such Eurodollar Loan into a Base Rate Loan (which
conversion, in the case of the circumstance described in Section 2.10(a)(iii),
shall occur no later than the last day of the Interest Period then applicable to
such Eurodollar Loan or such earlier day as shall be required by applicable law)
and (B) in the case of any Euro Rate Loan (other than a Eurodollar Loan), repay
all outstanding Borrowings which include such affected Euro Rate Loans in full
in accordance with the applicable requirements of Section 5.01; provided that,
(i) if the circumstances described in Section 2.10(a)(iii) apply to any
Non-Dollar Denominated Loan, the Borrower, may, in lieu of taking the actions
described above, maintain such Non-Dollar Denominated Loan outstanding, in which
case, (x) in the case of Euro Denominated Loans, the applicable Euro Rate shall
be determined on the basis provided in the proviso to the definition of “Euro
LIBOR” or (y) in the case of Sterling Denominated Term Loans, the applicable
Euro Rate shall be determined on the basis provided in the proviso to the
definition of Sterling LIBOR, as the case may be, unless the maintenance of such
Non-Dollar Denominated Loan outstanding on such basis would not stop the
conditions described in Section 2.10(a)(iii) from existing (in which case the
actions described above, without giving effect to the proviso, shall be required
to be taken) and (ii) if more than one Lender is affected at any time, then all
affected Lenders must be treated the same pursuant to this Section 2.10(b).
          (c) If any Lender determines that after the Effective Date the
introduction of or any change in any applicable law or governmental rule,
regulation, order, guideline, directive or request (whether or not having the
force of law) concerning capital adequacy, or any change in interpretation or
administration thereof by the NAIC or any Governmental Authority, central bank
or comparable agency, will have the effect of increasing the amount of capital
required or expected to be maintained by such Lender or any corporation
controlling such Lender based on the existence of such Lender’s Revolving Loan
Commitments hereunder or its obligations hereunder, then the Borrower agrees to
pay to such Lender, upon its written demand therefor, such additional amounts as
shall be required to compensate such Lender or such other corporation for the
increased cost to such Lender or such other corporation or the reduction in the
rate of return to such Lender or such other corporation as a result of such
increase of capital. In determining such additional amounts, each Lender will
act reasonably and in good faith and will use averaging and attribution methods
which are reasonable, provided that such Lender’s determination of compensation
owing under this Section 2.10(c) shall, absent manifest error, be final and
conclusive and binding on all the parties hereto. Each Lender, upon determining
in good faith that any additional amounts will be payable pursuant to this
Section 2.10(c), will give prompt written notice thereof to the Borrower, which
notice shall set forth such Lender’s basis for asserting its rights under this
Section 2.10(c) and the calculation, in reasonable detail, of such additional
amounts claimed hereunder, although the failure to give any such notice shall
not release or diminish the Borrower’s obligations to pay additional amounts
pursuant to this Section 2.10(c) upon the subsequent receipt of such notice. A
Lender’s good faith determination of compensation owing under this Section
2.10(c) shall, absent manifest error, be final and conclusive and binding on all
the parties hereto.
          In the event that any Lender shall in good faith determine (which
determination shall, absent manifest error, be final and conclusive and binding
on all parties hereto) at any time that such Lender is required to maintain
reserves (including, without limitation, any marginal, emergency, supplemental,
special or other reserves required by applicable law) which have been
established by any Federal, state, local or foreign court or governmental
agency, authority, instrumentality or regulatory body with jurisdiction over
such Lender (including any branch, Affiliate or funding office thereof) in
respect of any Non-Dollar Denominated Loans or any category of liabilities which
includes deposits by reference to which the interest rate on any Non-Dollar
Denominated Loan is determined or any category

-52-



--------------------------------------------------------------------------------



 



of extensions of credit or other assets which includes loans by a non-United
States office of any Lender to non-United States residents, then, unless such
reserves are included in the calculation of the interest rate applicable to such
Non-Dollar Denominated Loans or in Section 2.10(a)(ii), such Lender shall
promptly notify the Borrower in writing specifying the additional amounts
required to indemnify such Lender against the cost of maintaining such reserves
(such written notice to provide in reasonable detail a computation of such
additional amounts) and the Borrower shall pay to such Lender such specified
amounts as additional interest at the time that the Borrower is otherwise
required to pay interest in respect of such Non-Dollar Denominated Loan or, if
later, on written demand therefor by such Lender.
          2.11. Compensation. The Borrower agrees to compensate each Lender,
upon its written request (which request shall set forth in reasonable detail the
basis for requesting such compensation), for all losses, expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Eurodollar Loans but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender or the Administrative Agent) a Borrowing of, or
conversion from or into, Eurodollar Loans does not occur on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation (whether
or not withdrawn by the Borrower or deemed withdrawn pursuant to
Section 2.10(a)); (ii) if any prepayment or repayment (including any prepayment
or repayment made pursuant to Section 5.01, Section 5.02 or as a result of an
acceleration of the Loans pursuant to Section 11) or conversion of any of its
Eurodollar Loans occurs on a date which is not the last day of an Interest
Period with respect thereto; (iii) if any prepayment of any of its Eurodollar
Loans is not made on any date specified in a notice of prepayment given by the
Borrower; or (iv) as a consequence of (x) any other default by the Borrower to
repay Eurodollar Loans when required by the terms of this Agreement or any Note
held by such Lender or (y) any election made pursuant to Section 2.10(b). Each
Lender’s calculation of the amount of compensation owing pursuant to this
Section 2.11 shall be made in good faith. A Lender’s basis for requesting
compensation pursuant to this Section 2.11 and a Lender’s calculation of the
amount thereof, shall, absent manifest error, be final and conclusive and
binding on all parties hereto.
          2.12. Change of Lending Office. Each Lender agrees that on the
occurrence of any event giving rise to the operation of Section 2.10(a)(ii) or
(iii), Section 2.10(c), Section 3.06 or Section 5.04 with respect to such
Lender, it will, if requested by the Borrower, use reasonable efforts (subject
to overall policy considerations of such Lender) to designate another lending
office for any Loans or Letters of Credit affected by such event, provided that
such designation is made on such terms that such Lender and its lending office
suffer no economic, legal or regulatory disadvantage, with the object of
avoiding the consequence of the event giving rise to the operation of such
Section. Nothing in this Section 2.12 shall affect or postpone any of the
obligations of Borrower or the right of any Lender provided in Sections 2.10,
3.06 and 5.04.
          2.13. Replacement of Lenders. (x) If any Lender becomes a Defaulting
Lender, (y) upon the occurrence of any event giving rise to the operation of
Section 2.10(a)(ii) or (iii), Section 2.10(c), Section 3.06 or Section 5.04 with
respect to any Lender which results in such Lender charging to the Borrower
increased costs materially in excess of the average costs being charged by the
other Lenders or (z) in the case of a refusal by a Lender to consent to a
proposed change, waiver, discharge or termination with respect to this Agreement
which has been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the Borrower shall have the right, in accordance with
Section 13.04(b), if no Event of Default then exists or would exist after giving
effect to such replacement, to replace such Lender (the “Replaced Lender”) with
one or more other Eligible Transferees, none of whom shall constitute a
Defaulting Lender at the time of such replacement (collectively, the
“Replacement Lender”) and each of which shall be reasonably acceptable to the

-53-



--------------------------------------------------------------------------------



 



Administrative Agent with identical Revolving Loan Commitments and/or Loans
provided by the Replacement Lender; provided that:
     (a) at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Replacement Lender and/or the Replaced
Lender (as may be agreed to at such time by and among the Borrower, the
Replacement Lender and the Replaced Lender)) pursuant to which the Replacement
Lender shall acquire all of the Revolving Loan Commitments and outstanding Loans
(or, in the case of the replacement of only the Revolving Loan Commitment, the
Revolving Loan Commitment and outstanding Revolving Loans and participations in
Letter of Credit Outstandings) of, and in each case all participations in
Letters of Credit by, the Replaced Lender and, in connection therewith, shall
pay to (x) the Replaced Lender in respect thereof an amount equal to the sum of
(A) an amount equal to the principal of, and all accrued interest on, all
outstanding Loans of the Replaced Lender with respect to which such Replaced
Lender is being replaced, (B) an amount equal to all Unpaid Drawings (unless
there are no Unpaid Drawings) that have been funded by (and not reimbursed to)
such Replaced Lender, together with all then unpaid interest with respect
thereto at such time and (C) an amount equal to all accrued, but theretofore
unpaid, Fees owing to the Replaced Lender pursuant to Section 4.01, (y) each
Issuing Lender an amount equal to such Replaced Lender’s RL Percentage of any
Unpaid Drawing relating to Letters of Credit issued by such Letter of Credit
Issuer (which at such time remains an Unpaid Drawing) to the extent such amount
was not theretofore funded by such Replaced Lender and (z) in the case of any
replacement of Revolving Loan Commitments, the Swingline Lender an amount equal
to such Replaced Lender’s RL Percentage of any Mandatory Borrowing to the extent
such amount was not theretofore funded by such Replaced Lender to the Swingline
Lender; and
     (b) all obligations of the Borrower then due and owing to the Replaced
Lender (other than those (a) specifically described in clause (a) above in
respect of which the assignment purchase price has been, or is concurrently
being, paid, but including all amounts, if any, owing under Section 2.11 or
(b) relating to any Loans and/or Revolving Loan Commitments of the respective
Replaced Lender which will remain outstanding after giving effect to the
respective replacement) shall be paid in full to such Replaced Lender
concurrently with such replacement.
Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.13, the Administrative Agent shall be entitled (but
not obligated) and authorized to execute an Assignment and Assumption Agreement
on behalf of such Replaced Lender, and any such Assignment and Assumption
Agreement so executed by the Administrative Agent and the Replacement Lender
shall be effective for purposes of this Section 2.13 and Section 13.04. Upon the
execution of the respective Assignment and Assumption Agreement, the payment of
amounts referred to in clauses (a) and (b) above, recordation of the assignment
on the Register by the Administrative Agent pursuant to Section 13.15 and, if so
requested by the Replacement Lender, delivery to the Replacement Lender of the
appropriate Note or Notes executed by the Borrower, the Replacement Lender shall
become a Lender hereunder and, unless the respective Replaced Lender continues
to have outstanding a Revolving Loan Commitment hereunder, the Replaced Lender
shall cease to constitute a Lender hereunder, except with respect to
indemnification provisions under this Agreement (including, without limitation,
Sections 2.10, 2.11, 3.06, 5.04, 12.06, 13.01 and 13.06), which shall survive as
to such Replaced Lender, the RL Percentages of the Lenders shall be
automatically adjusted at such time to give effect to such replacement.

-54-



--------------------------------------------------------------------------------



 



          2.14. Incremental Commitments.
          (a) The Borrower shall have the right, in consultation and
coordination with, Administrative Agent as to all of the matters set forth below
in this Section 2.14, but without requiring the consent of any of the Lenders,
to request at any time and from time to time after the Amendment No. 3 Effective
Date and prior to the date which is three months prior to the Revolving Loan
Maturity Date, that one or more Lenders (and/or one or more other Persons which
are Eligible Transferees and which will become Lenders as provided below)
provide Incremental Commitments, it being understood and agreed, however, that
(i) no Lender shall be obligated to provide an Incremental Commitment as a
result of any such request by the Borrower, and until such time, if any, as such
Lender has agreed in its sole discretion to provide an Incremental Commitment
and executed and delivered to the Administrative Agent an Incremental Commitment
Agreement in respect thereof as provided in clause (b) of this Section 2.14,
such Lender shall not be obligated to fund any Revolving Loans or participate in
Swingline Loans or Letters of Credit in excess of its Commitment as in effect
prior to giving effect to such Incremental Commitment provided pursuant to this
Section 2.14, (ii) any Lender (including any Eligible Transferee who will become
a Lender) may so provide an Incremental Commitment without the consent of any
other Lender, (iii) each provision of Incremental Commitments on a given date
pursuant to this Section 2.14 shall be in a minimum aggregate amount (for all
Lenders (including any Eligible Transferee who will become a lender)) of at
least $10,000,000 and in integral multiples of $5,000,000 in excess thereof, and
(iv) the aggregate amount of all Incremental Commitments provided pursuant to
this Section 2.14 shall not exceed the Maximum Incremental Commitment Amount.
          (b) At the time of the provision of Incremental Commitments pursuant
to this Section 2.14, the Borrower, the Administrative Agent and each such
Lender or other Eligible Transferee which agrees to provide an Incremental
Commitment (each, an “Incremental Lender”) shall execute and deliver to
Administrative Agent an Incremental Commitment Agreement, with the effectiveness
of such Incremental Lender’s Incremental Commitment to occur on the date set
forth in such Incremental Commitment Agreement, which date in any event shall be
no earlier than the date on which (w) all fees required to be paid in connection
therewith at the time of such effectiveness shall have been paid (including,
without limitation, any agreed upon up-front or arrangement fees owing to
Administrative Agent (or any affiliate thereof)), (x) all Incremental Commitment
Requirements are satisfied, (y) all other conditions set forth in this
Section 2.14 shall have been satisfied, and (z) all other conditions precedent
that may be set forth in such Incremental Commitment Agreement shall have been
satisfied. Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Incremental Commitment Agreement, and at such time,
(i) the Total Commitment under, and for all purposes of, this Agreement shall be
increased by the aggregate amount of such Incremental Commitments,
(ii) Appendix A shall be deemed modified to reflect the revised Revolving Loan
Commitments of the affected Lenders and (iii) to the extent requested by any
Incremental Lender, Revolving Loan Notes will be issued, at the expense of the
Borrower, to such Incremental Lender in conformity with the requirements of
Section 2.05.
          (c) At the time of any provision of Incremental Commitments pursuant
to this Section 2.14, the Borrower shall, in coordination with Administrative
Agent, repay outstanding Revolving Loans of certain of the Lenders, and incur
additional Revolving Loans from certain other Lenders (including the Incremental
Lenders), in each case to the extent necessary so that all of the Lenders
participate in each outstanding borrowing of Revolving Loans pro rata on the
basis of their respective Revolving Loan Commitments (after giving effect to any
increase in the Total Commitment pursuant to this Section 2.14) and with the
Borrower being obligated to pay to the respective Lenders any costs of the type
referred to in Section 2.10 in connection with any such repayment and/or
incurrence.

-55-



--------------------------------------------------------------------------------



 



          2.15. Revolving Loans Refunding.
          (a) If any Default or Event of Default shall occur and be continuing,
the Fronting Lender may, in its sole and absolute discretion, direct that the
Revolving Loans owing to it in its capacity as such be refunded by delivering a
notice (with such detail as the Administrative Agent shall request, a “Notice of
Revolving Loan Refunding”) to the Administrative Agent. Upon receipt of such
notice, the Administrative Agent shall promptly give notice of the contents
thereof to the applicable Revolving Participants. Each such Notice of Revolving
Loan Refunding shall be deemed to constitute delivery of a notice to the
Administrative Agent requesting each applicable Revolving Participant to fund
its undivided Participating Interest in the outstanding Revolving Loans fronted
by the Fronting Lender whereupon each applicable Revolving Participant shall
fund its pro rata portion of such outstanding Revolving Loans and related
Obligations (including accrued and unpaid interest thereon) in an amount equal
to such Revolving Participant’s share of the aggregate principal amount of such
Revolving Loans held by such Fronting Lender on behalf of such Revolving
Participant. Each Revolving Participant shall promptly transfer or, if a Notice
of Revolving Loan Refunding is delivered after 11:00 a.m. (New York City time),
transfer by 11:00 a.m. (New York City time) on the next Business Day, to the
Fronting Lender, in immediately available funds, the amount of its Participating
Interest in the same currency as the underlying Revolving Loan was made by the
Fronting Lender (unless otherwise agreed by the applicable Fronting Lender and
Revolving Participant); provided, however, that if a Revolving Participant shall
have previously notified the Fronting Lender that it will make such payment in
Dollars, such Revolving Participant shall be permitted to transfer the Dollar
Equivalent of the amount of its Participating Interest.
          (b) Whenever, at any time after a Revolving Participant has funded its
pro rata portion of the outstanding Revolving Loans fronted by a Fronting Lender
and related Obligations, such Fronting Lender receives any payment on account
thereof, such Fronting Lender will distribute to the Administrative Agent for
delivery to each such Revolving Participant its Participating Interest in such
amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Revolving Participant’s Participating Interest
was outstanding and funded); provided, however, that in the event that such
payment received by the Fronting Lender is required to be returned, such
Revolving Participant will return to the Administrative Agent for delivery to
the Fronting Lender any portion thereof previously delivered by the
Administrative Agent or the Fronting Lender to it.
          (c) Each Revolving Participant’s obligation to fund its portion of the
outstanding Revolving Loans fronted by a Fronting Lender on such Revolving
Lender’s behalf and related Obligations referred to in this Section 2.15 shall
be absolute and unconditional and shall not be affected by any circumstances,
including, without limitation, (i) any setoff, counterclaim, recoupment, defense
or other right which such Revolving Participant or the Borrower may have against
such Fronting Lender, any Revolving Participant, the Borrower or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of an Event
of Default, (iii) any adverse change in the condition (financial or otherwise)
of the Borrower, (iv) any breach of this Agreement or any other Credit Document
by any Credit Party or any other Revolving Participant, or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
          (d) Notwithstanding anything in this Agreement to the contrary, if at
any time the Obligations, are converted to Dollars in accordance with
Section 11, then each Revolving Participant shall be deemed to have acquired its
Participating Interest in the Revolving Loans and related Obligations advanced
by the Fronting Lender on its behalf immediately prior to such conversion (and
each such Revolving Participant shall promptly make payment to the Fronting
Lender therefor in accordance with the foregoing procedures).

-56-



--------------------------------------------------------------------------------



 



          SECTION 3. Letters of Credit.
          3.01. Letters of Credit.
          (a) Subject to and upon the terms and conditions set forth herein, a
Borrower may request that an Issuing Lender issue, at any time and from time to
time on and after the Initial Borrowing Date and prior to the fifth Business Day
(or the 30th day in the case of trade Letters of Credit described in clause
(y) below (each a “Trade Letter of Credit”)) prior to the Revolving Loan
Maturity Date, for the account of the Borrower and for the benefit of (x) any
holder (or any trustee, agent or other similar representative for any such
holders) of L/C Supportable Obligations, an irrevocable standby letter of
credit, in a form customarily used by such Issuing Lender or in such other form
as is reasonably acceptable to such Issuing Lender, and (y) sellers of goods to
the Borrower or any of its Subsidiaries, an irrevocable trade letter of credit,
in a form customarily used by such Issuing Lender or in such other form as has
been approved by such Issuing Lender (each such letter of credit, a “Letter of
Credit” and, collectively, the “Letters of Credit”). All Letters of Credit shall
be denominated in Dollars, Euros or Sterling and shall be issued on a sight
basis only.
          (b) Subject to and upon the terms and conditions set forth herein,
each Issuing Lender agrees that it will, at any time and from time to time on
and after the Initial Borrowing Date and prior to the fifth Business Day (or the
30th day in the case of Trade Letter of Credit) prior to the Revolving Loan
Maturity Date, following its receipt of the respective Letter of Credit Request,
issue for account of the Borrower, one or more Letters of Credit in support of
such obligations as are permitted to remain outstanding hereunder without giving
rise to a Default or an Event of Default, provided that no Issuing Lender shall
be under any obligation to issue any Letter of Credit of the types described
above if at the time of such issuance:
     (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect with respect to such Issuing
Lender on the date hereof, or any unreimbursed loss, cost or expense which was
not applicable or in effect with respect to such Issuing Lender as of the date
hereof and which such Issuing Lender reasonably and in good faith deems material
to it; or
     (ii) such Issuing Lender shall have received from the respective Borrower,
any other Credit Party or the Required Lenders prior to the issuance of such
Letter of Credit notice of the type described in the second sentence of
Section 3.03(b).
          (c) Part A of Schedule XIX hereto contains a description of certain
letters of credit issued and outstanding on the Initial Borrowing Date (and
setting forth, with respect to each such letter of credit, (i) the name of the
issuing lender, (ii) the letter of credit number, (iii) the name(s) of the
account party or account parties, (iv) the stated amount (including the currency
in which such letter of credit is denominated, which shall be Dollars or an
Alternative Currency), (v) the name of the beneficiary, (vi) the expiry date and
(vii) whether such letter of credit constitutes a standby letter of credit or a
trade letter of credit). Each such letter of credit, including any extension or
renewal thereof (each, as amended from time to time in accordance with the terms
thereof and hereof, an “Existing Letter of Credit”) shall constitute a “Letter
of Credit” for all purposes of this Agreement and issued, for purposes of
Section

-57-



--------------------------------------------------------------------------------



 



3.04(a), on the Initial Borrowing Date. Any Lender hereunder (and any of such
Lender’s Affiliates and/or branches) which has issued an Existing Letter of
Credit shall constitute an “Issuing Lender” for all purposes of this Agreement.
          3.02. Maximum Letter of Credit Outstandings; Final Maturities.
          (a) Notwithstanding anything to the contrary contained in this
Agreement, (i) no Letter of Credit shall be issued the Stated Amount of which,
when added to the Letter of Credit Outstandings (exclusive of Unpaid Drawings
which are repaid on the date of, and prior to the issuance of, the respective
Letter of Credit) at such time would exceed either (x) $150,000,000, (y) when
added to the sum of (I) the aggregate principal amount of all Revolving Loans
then outstanding and (II) the aggregate principal amount of all Swingline Loans
then outstanding, an amount equal to the Total Commitment at such time or
(z) cause the Aggregate Exposure to exceed the Borrowing Base at such time
(based on the Borrowing Base Certificate last delivered), (ii) each Letter of
Credit shall by its terms terminate (x) in the case of standby Letters of
Credit, on or before the earlier of (A) the date which occurs 12 months after
the date of the issuance thereof (although any such standby Letter of Credit may
be extendible for successive periods of up to 12 months, but, in each case, not
beyond the fifth Business Day prior to the Revolving Loan Maturity Date, on
terms acceptable to the Issuing Lender) and (B) five Business Days prior to the
Revolving Loan Maturity Date; provided that a standby Letter of Credit issued to
support obligations under any Specified Existing Ship Lease may terminate by its
terms on or prior to the earlier to occur of (1) the date which occurs 24 months
after the date of the issuance thereof and (2) the fifth Business Day preceding
the Revolving Loan Maturity Date, and (y) in the case of trade Letters of
Credit, on or before the earlier of (A) the date which occurs 180 days after the
date of issuance thereof and (B) 30 days prior to the Revolving Loan Maturity
Date and (iii) the Issuing Lender shall have no obligation to issue, amend or
extend any Letter of Credit at any time that a Lender Default is in effect with
respect to any Lender unless the Borrower shall have taken action satisfactory
to the Issuing Lender to eliminate the Issuing Lender’s exposure to such Lender
(including by cash collateralizing such Lender’s RL Percentage of such Letter of
Credit).
          (b) Notwithstanding the foregoing, (i) no Euro Denominated Letter of
Credit shall be issued the Stated Amount of which when added to the Euro
Denominated Obligations (exclusive of Unpaid Drawings which are repaid on the
date of, and prior to the issuance of, the respective Letter of Credit) would
exceed the Maximum Euro Denominated Loan Amount and (ii) no Sterling Denominated
Letter of Credit shall be issued the Stated Amount of which when added to the
Sterling Denominated Obligations (exclusive of Unpaid Drawings which are repaid
on the date of, and prior to the issuance of, the respective Letter of Credit)
would exceed the Maximum Sterling Denominated Loan Amount.
          3.03. Letter of Credit Requests; Minimum Stated Amount.
          (a) Whenever the Borrower desires that a Letter of Credit be issued
for its account, the Borrower shall give the Administrative Agent and the
respective Issuing Lender at least three Business Days’ (or such shorter period
as is acceptable to such Issuing Lender) written notice thereof (including by
way of facsimile) including without limitation by specifying the Available
Currency such Letter of Credit is to be denominated. Each notice shall be in the
form of Exhibit C, appropriately completed (each, a “Letter of Credit Request”).
          (b) The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by the Borrower to the Lenders that such Letter of
Credit may be issued in accordance with, and will not violate the requirements
of, Section 3.02. Unless the respective Issuing Lender has received notice from
the Borrower, any other Credit Party or the Required Lenders before it issues a
Letter of Credit that one or more of the conditions specified in Section 7 are
not then satisfied, or

-58-



--------------------------------------------------------------------------------



 



that the issuance of such Letter of Credit would violate Section 3.02, then such
Issuing Lender shall, subject to the terms and conditions of this Agreement,
issue the requested Letter of Credit for the account of the Borrower in
accordance with such Issuing Lender’s usual and customary practices. Upon the
issuance of or modification or amendment to any standby Letter of Credit, each
Issuing Lender shall promptly notify the Borrower and the Administrative Agent,
in writing of such issuance, modification or amendment and such notice shall be
accompanied by a copy of such Letter of Credit or the respective modification or
amendment thereto, as the case may be. Promptly after receipt of such notice the
Administrative Agent shall notify the Participants, in writing, of such
issuance, modification or amendment. On the first Business Day of each week,
each Issuing Lender shall furnish the Administrative Agent with a written
(including via facsimile) report of the daily aggregate outstandings of trade
Letters of Credit issued by such Issuing Lender for the immediately preceding
week. Notwithstanding anything to the contrary contained in this Agreement, in
the event that a Lender Default exists with respect to a Lender, (i) no Issuing
Lender shall be required to issue any Letter of Credit unless such Issuing
Lender has entered into arrangements satisfactory to it and the Borrower to
eliminate such Issuing Lender’s risk with respect to the participation in
Letters of Credit by the Defaulting Lender or Lenders, including by cash
collateralizing such Defaulting Lender’s or Lenders’ RL Percentage of the Letter
of Credit Outstandings and (ii) upon the occurrence of a Lender Default with
respect to any Lender and within three Business Days of receiving notice thereof
from the Administrative Agent, the Borrower shall cash collateralize such
Defaulting Lender’s RL Percentage of each then outstanding Letter of Credit (for
so long as a Lender Default is in effect with respect to such Lender).
          (c) The Stated Amount of each Letter of Credit upon issuance shall be
not less than (x) in the case of a Dollar Denominated Letter of Credit,
$250,000, (y) in the case of a Euro Denominated Letter of Credit, €150,000 and
(z) in the case of a Sterling Denominated Letter of Credit, £150,000, or in each
case such lesser amount as is reasonably acceptable to the respective Issuing
Lender.
          3.04. Letter of Credit Participations.
          (a) Immediately upon the issuance by an Issuing Lender of any Letter
of Credit, such Issuing Lender shall be deemed to have sold and transferred to
each Lender, and each such Lender (in its capacity under this Section 3.04, a
“Participant”) shall be deemed irrevocably and unconditionally to have purchased
and received from such Issuing Lender, without recourse or warranty, an
undivided interest and participation, to the extent of such Participant’s RL
Percentage, in such Letter of Credit, each drawing or payment made thereunder
and the obligations of the Borrower under this Agreement with respect thereto,
and any security therefor or guaranty pertaining thereto. Upon any change in the
Revolving Loan Commitments or RL Percentages of the Lenders pursuant to
Section 2.13, 2.14 or 13.04(b), it is hereby agreed that, with respect to all
outstanding Letters of Credit and Unpaid Drawings relating thereto, there shall
be an automatic adjustment to the participations pursuant to this Section 3.04
to reflect the new RL Percentages of the assignor and assignee Lender, as the
case may be.
          (b) In determining whether to pay under any Letter of Credit, no
Issuing Lender shall have any obligation relative to the other Lenders other
than to confirm that any documents required to be delivered under such Letter of
Credit appear to have been delivered and that they appear to substantially
comply on their face with the requirements of such Letter of Credit. Any action
taken or omitted to be taken by an Issuing Lender under or in connection with
any Letter of Credit issued by it shall not create for such Issuing Lender any
resulting liability to the Borrower, any other Credit Party, any Lender or any
other Person unless such action is taken or omitted to be taken with gross
negligence or willful misconduct on the part of such Issuing Lender (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).

-59-



--------------------------------------------------------------------------------



 



          (c) In the event that an Issuing Lender makes any payment under any
Letter of Credit issued by it and the Borrower shall not have reimbursed such
amount in full to such Issuing Lender pursuant to Section 3.05(a), such Issuing
Lender shall promptly notify the Administrative Agent, which shall promptly
notify each Participant of such failure, and each Participant shall promptly and
unconditionally pay to such Issuing Lender the amount of such Participant’s RL
Percentage of such unreimbursed payment in the currency of the respective Unpaid
Drawing and in same day funds. If the Administrative Agent so notifies, prior to
12:00 Noon (New York City time) on any Business Day, any Participant required to
fund a payment under a Letter of Credit, such Participant shall make available
to the respective Issuing Lender in Dollars or such other currency, as
applicable, such Participant’s RL Percentage of the amount of such payment on
such Business Day in same day funds. If and to the extent such Participant shall
not have so made its RL Percentage of the amount of such payment available to
respective Issuing Lender, such Participant agrees to pay to such Issuing
Lender, forthwith on demand such amount, together with interest thereon, for
each day from such date until the date such amount is paid to such Issuing
Lender at the overnight Federal Funds Rate (or in the case of amounts owed in
Euros, at the Overnight Euro Rate) for the first three days and at the interest
rate applicable to Revolving Loans that are maintained as Base Rate Loans for
each day thereafter. The failure of any Participant to make available to an
Issuing Lender its RL Percentage of any payment under any Letter of Credit
issued by such Issuing Lender shall not relieve any other Participant of its
obligation hereunder to make available to such Issuing Lender its RL Percentage
of any payment under any Letter of Credit on the date required, as specified
above, but no Participant shall be responsible for the failure of any other
Participant to make available to such Issuing Lender such other Participant’s RL
Percentage of any such payment.
          (d) Whenever an Issuing Lender receives a payment of a reimbursement
obligation as to which it has received any payments from the Participants
pursuant to clause (c) above, such Issuing Lender shall pay to each such
Participant which has paid its RL Percentage thereof, in Dollars (or in Euros or
Sterling in the case of payments to be made in Euros or Sterling pursuant to
Section 3.04(c)) and in same day funds, an amount equal to such Participant’s
share (based upon the proportionate aggregate amount originally funded by such
Participant to the aggregate amount funded by all Participants) of the principal
amount of such reimbursement obligation and interest thereon accruing after the
purchase of the respective participations.
          (e) Upon the request of any Participant, each Issuing Lender shall
furnish to such Participant copies of any standby Letter of Credit issued by it
and such other documentation as may reasonably be requested by such Participant.
          (f) The obligations of the Participants to make payments to each
Issuing Lender with respect to Letters of Credit shall be irrevocable and not
subject to any qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:
     (i) any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;
     (ii) the existence of any claim, setoff, defense or other right which the
Borrower or any of its Subsidiaries may have at any time against a beneficiary
named in a Letter of Credit, any transferee of any Letter of Credit (or any
Person for whom any such transferee may be acting), the Administrative Agent,
any Participant, or any other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower or any
Subsidiary of the Borrower and the beneficiary named in any such Letter of
Credit);

-60-



--------------------------------------------------------------------------------



 



     (iii) any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
     (iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or
     (v) the occurrence of any Default or Event of Default.
          3.05. Agreement to Repay Letter of Credit Drawings.
          (a) The Borrower agrees to reimburse each Issuing Lender, by making
payment to the Administrative Agent in immediately available funds at the
Payment Office, for any payment or disbursement made by such Issuing Lender
under any Letter of Credit issued by it (each such amount, so paid until
reimbursed by the Borrower, an “Unpaid Drawing”), by making payment in Dollars
(in the case of all Dollar Denominated Letters of Credit), Euros (in the case of
Euro Denominated Letters of Credit) or Sterling (in the case of Sterling
Denominated Letters of Credit) not later than one Business Day following receipt
by the Borrower of notice of such payment or disbursement (provided that no such
notice shall be required to be given if a Default or an Event of Default under
Section 11.05 shall have occurred and be continuing, in which case the Unpaid
Drawing shall be due and payable immediately without presentment, demand,
protest or notice of any kind (all of which are hereby waived by the Borrower)),
with interest on the amount so paid or disbursed by such Issuing Lender, to the
extent not reimbursed prior to 1:00 P.M. (New York City time) on the date of
such payment or disbursement, from and including the date paid or disbursed to
but excluding the date such Issuing Lender was reimbursed by the Borrower
therefor at a rate per annum equal to the Base Rate as in effect from time to
time plus the Applicable Margin as in effect from time to time for Revolving
Loans that are maintained as Base Rate Loans; provided, however, to the extent
such amounts are not reimbursed prior to 1:00 P.M. (New York time) on the third
Business Day following notice to the Borrower by the Administrative Agent or the
respective Issuing Lender of such payment or disbursement, interest shall
thereafter accrue on the amounts so paid or disbursed by such Issuing Lender
(and until reimbursed by the respective Account Party) at a rate per annum which
shall be (x) in the case of Dollar Denominated Letters of Credit, Sterling
Denominated Letters of Credit, the Base Rate in effect from time to time plus
the Applicable Margin for Revolving Loans in each case maintained as Base Rate
Loans, as in effect from time to time plus 2% and (y) in the case of Euro
Denominated Letters of Credit, the Overnight Euro Rate in effect from time to
time plus the Applicable Margin for Euro Denominated Loans as in effect from
time to time plus any Mandatory Costs plus 2%, in each such case, with interest
to be payable on demand, provided further, that it is understood and agreed,
however, that the notices referred to above in this clause (a) and in the
immediately preceding proviso shall not be required to be given if a Default or
an Event of Default under Section 11.05 shall have occurred and be continuing
(in which case the Unpaid Drawings shall be due and payable immediately without
presentment, demand, protest or notice of any kind (all of which are hereby
waived by each Credit Party) and shall bear interest at the rate provided in the
foregoing proviso on and after the third Business Day following the respective
Drawing). The respective Issuing Lender shall give the Borrower prompt notice of
each Drawing under any Letter of Credit, provided that the failure to give, or
any delay in giving, any such notice shall in no way affect, impair or diminish
the Borrower’s obligations under this Agreement.
          (b) The obligations of the Borrower under this Section 3.05 to
reimburse each Issuing Lender with respect to drafts, demands and other
presentations for payment under Letters of Credit issued by it (each, a
“Drawing”) (including, in each case, interest thereon) shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to

-61-



--------------------------------------------------------------------------------



 



payment which the Borrower or any Subsidiary of the Borrower may have or have
had against any Lender (including in its capacity as an Issuing Lender or as a
Participant), including, without limitation, any defense based upon the failure
of any drawing under a Letter of Credit to conform to the terms of the Letter of
Credit or any nonapplication or misapplication by the beneficiary of the
proceeds of such Drawing; provided, however, that the Borrower shall not be
obligated to reimburse any Issuing Lender for any wrongful payment made by such
Issuing Lender under a Letter of Credit issued by it as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of
such Issuing Lender (as determined by a court of competent jurisdiction in a
final and non-appealable decision).
          3.06. Increased Costs. If at any time after the Effective Date, the
introduction of or any change in any applicable law, rule, regulation, order,
guideline or request or in the interpretation or administration thereof by the
NAIC or any Governmental Authority charged with the interpretation or
administration thereof, or compliance by any Issuing Lender or any Participant
with any request or directive by the NAIC or by any such Governmental Authority
(whether or not having the force of law), shall either (i) impose, modify or
make applicable any reserve, deposit, capital adequacy or similar requirement
against letters of credit issued by any Issuing Lender or participated in by any
Participant, or (ii) impose on any Issuing Lender or any Participant any other
conditions relating, directly or indirectly, to this Agreement or any Letter of
Credit; and the result of any of the foregoing is to increase the cost to any
Issuing Lender or any Participant of issuing, maintaining or participating in
any Letter of Credit, or reduce the amount of any sum received or receivable by
any Issuing Lender or any Participant hereunder or reduce the rate of return on
its capital with respect to Letters of Credit (except for changes in the rate of
tax on, or determined by reference to, the net income or net profits of such
Issuing Lender or such Participant pursuant to the laws of the jurisdiction in
which it is organized or in which its principal office or applicable lending
office is located or any subdivision thereof or therein), then, upon the
delivery of the certificate referred to below to the Borrower by any Issuing
Lender or any Participant (a copy of which certificate shall be sent by such
Issuing Lender or such Participant to the Administrative Agent), the Borrower
agrees to pay to such Issuing Lender or such Participant such additional amount
or amounts as will compensate such Issuing Lender or such Participant for such
increased cost or reduction in the amount receivable or reduction on the rate of
return on its capital. Any Issuing Lender or any Participant, upon determining
that any additional amounts will be payable to it pursuant to this Section 3.06,
will give prompt written notice thereof to the Borrower, which notice shall
include a certificate submitted to the Borrower by such Issuing Lender or such
Participant (a copy of which certificate shall be sent by such Issuing Lender or
such Participant to the Administrative Agent), setting forth in reasonable
detail the basis for the calculation of such additional amount or amounts
necessary to compensate such Issuing Lender or such Participant. The certificate
required to be delivered pursuant to this Section 3.06 shall, absent manifest
error, be final and conclusive and binding on the Borrower.
          SECTION 4. Commitment Commission; Fees; Reductions of Commitment.
          4.01. Fees.
          (a) The Borrower agrees to pay to the Administrative Agent for
distribution to each Non-Defaulting Lender a commitment commission (the
“Commitment Commission”) for the period from and including the Effective Date to
and including the Revolving Loan Maturity Date for such Lender’s Revolving Loan
Commitment (or such earlier date on which the Total Commitment has been
terminated) computed at a rate per annum equal to the Applicable Commitment
Commission Percentage of the Unutilized Revolving Loan Commitment of such
Non-Defaulting Lender as in effect from time to time. Accrued Commitment
Commission shall be due and payable quarterly in arrears on each Quarterly
Payment Date and on the date upon which the Total Commitment is terminated (and,
in the case of the Initial Revolving Loan Commitments, upon the Amendment No. 3
Effective Date).

-62-



--------------------------------------------------------------------------------



 



          (b) The Borrower agrees to pay to the Administrative Agent for
distribution to each Lender (based on each such Lender’s respective RL
Percentage) a fee in respect of each Letter of Credit (the “Letter of Credit
Fee”) for the period from and including the date of issuance of such Letter of
Credit to and including the date of termination or expiration of such Letter of
Credit, computed at a rate per annum equal to the Applicable Margin as in effect
from time to time during such period with respect to Revolving Loans that are
maintained as Eurodollar Loans on the daily Stated Amount of each such Letter of
Credit. Accrued Letter of Credit Fees shall be due and payable quarterly in
arrears on each Quarterly Payment Date (and, in the case of Letter of Credit
Fees payable to Lenders in respect of the Initial Revolving Loan Commitments,
upon the Amendment No. 3 Effective Date) and on the first day on or after the
termination of the Total Commitment upon which no Letters of Credit remain
outstanding.
          (c) The Borrower agrees to pay to each Issuing Lender, for its own
account, a facing fee in respect of each Letter of Credit issued by it (the
“Facing Fee”) for the period from and including the date of issuance of such
Letter of Credit to and including the date of termination or expiration of such
Letter of Credit, computed at a rate per annum equal to 1/8 of 1% on the daily
Stated Amount of such Letter of Credit, provided that in any event the minimum
amount of Facing Fees payable in any twelve-month period for each Letter of
Credit shall be not less than $500, it being agreed that, on the day of issuance
of any Letter of Credit and on each anniversary thereof prior to the termination
or expiration of such Letter of Credit, if $500 will exceed the amount of Facing
Fees that will accrue with respect to such Letter of Credit for the immediately
succeeding twelve-month period, the full $500 shall be payable on the date of
issuance of such Letter of Credit and on each such anniversary thereof. Except
as otherwise provided in the proviso to the immediately preceding sentence,
accrued Facing Fees shall be due and payable quarterly in arrears on each
Quarterly Payment Date and upon the first day on or after the termination of the
Total Commitment upon which no Letters of Credit remain outstanding.
          (d) The Borrower agrees to pay to each Issuing Lender, for its own
account, upon each payment under, issuance of, or amendment to, any Letter of
Credit issued by it, such amount as shall at the time of such event be the
administrative charge and the reasonable expenses which such Issuing Lender is
generally imposing in connection with such occurrence with respect to letters of
credit.
          (e) The Borrower agrees to pay to the Administrative Agent such fees
as may be agreed to in writing from time to time by the Borrower or any of its
Subsidiaries and the Administrative Agent.
          4.02. Voluntary Termination of Unutilized Revolving Loan Commitments.
          (a) Upon at least three Business Days’ prior written notice to the
Administrative Agent at the Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), the Borrower shall have the
right, at any time or from time to time, without premium or penalty to terminate
the Total Unutilized Revolving Loan Commitment in whole, or reduce it in part,
pursuant to this Section 4.02(a), in an integral multiple of $5,000,000 in the
case of partial reductions to the Total Unutilized Revolving Loan Commitment,
provided that each such reduction shall apply, proportionately to reduce the
Extended Revolving Loan Commitment, if any, of each Lender.
          (b) In the event of certain refusals by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Borrower shall have the right, subject
to obtaining the consents required by Section 13.12(b), upon five Business Days’
prior written notice to the Administrative Agent at the Notice Office (which
notice the Administrative Agent shall promptly transmit to each of the Lenders),
to terminate the entire Revolving Loan Commitment of such Lender, so long as all
Loans, together with accrued and unpaid interest, Fees and all other amounts,

-63-



--------------------------------------------------------------------------------



 



owing to such Lender (including all amounts, if any, owing pursuant to
Section 2.11 are repaid concurrently with the effectiveness of such termination
(at which time Schedule I shall be deemed modified to reflect such changed
amounts) and such Lender’s RL Percentage of all outstanding Letters of Credit is
cash collateralized in a manner satisfactory to the Administrative Agent and the
respective Issuing Lenders, and at such time, such Lender shall no longer
constitute a “Lender” for purposes of this Agreement, except with respect to
indemnifications under this Agreement (including, without limitation,
Sections 2.10, 2.11, 3.06, 5.04, 12.06, 13.01 and 13.06), which shall survive as
to such repaid Lender.
          4.03. Mandatory Reduction of Commitments. To the extent not previously
terminated in accordance with Section 4.02 or otherwise, (i) each Initial
Revolving Loan Commitment shall terminate on the Amendment No. 3 Effective Date
concurrently with the effectiveness of Amendment No. 3 and (ii) each Extended
Revolving Loan Commitment shall terminate on the Revolving Loan Maturity Date.
          4.04. Fees to Revolving Participants. When, as and only to the extent
that interest is received by the Fronting Lender with respect to any Revolving
Loan actually funded by the Fronting Lender on behalf of any Revolving
Participant, the Fronting Lender shall pay such Revolving Participant a fee in
Dollars equal to the Dollar Equivalent of the Applicable Margin received by the
Fronting Lender with respect to such Revolving Loan for such period minus 0.25%
per annum of the amount of such Revolving Loan during the period with respect to
which such interest was paid.
          SECTION 5. Prepayments; Payments; Taxes.
          5.01. Voluntary Prepayments.
          (a) The Borrower shall have the right to prepay the Loans, without
premium or penalty, in whole or in part at any time and from time to time on the
following terms and conditions: (i) the Borrower shall give the Administrative
Agent prior to 12:00 Noon (New York City time) at the Notice Office (x) at least
one Business Day’s prior written notice (or telephonic notice promptly confirmed
in writing) of its intent to prepay Base Rate Loans (or same day notice in the
case of a prepayment of Swingline Loans) and (y) at least three Business Days’
prior written notice (or telephonic notice promptly confirmed in writing) of its
intent to prepay Euro Rate Loans, which notice (in each case) shall specify
whether Revolving Loans or Swingline Loans shall be prepaid, the amount of such
prepayment and the Types of Loans to be prepaid and, in the case of Euro Rate
Loans, the specific Borrowing or Borrowings pursuant to which such Euro Rate
Loans were made, and which notice the Administrative Agent shall, except in the
case of a prepayment of Swingline Loans, promptly transmit to each of the
Lenders; (ii) (x) each partial prepayment of Revolving Loans pursuant to this
Section 5.01(a) shall be in an aggregate principal amount of at least $5,000,000
(or such lesser amount as is acceptable to the Administrative Agent) and
(z) each partial prepayment of Swingline Loans pursuant to this Section 5.01(a)
shall be in an aggregate principal amount of at least $1,000,000 (or such lesser
amount as is acceptable to the Administrative Agent in any given case), provided
that if any partial prepayment of Euro Rate Loans made pursuant to any Borrowing
shall reduce the outstanding principal amount of Euro Rate Loans made pursuant
to such Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto, then such Borrowing may not be continued as a Borrowing of Euro Rate
Loans (and same shall automatically be converted into a Borrowing of Base Rate
Loans) and any election of an Interest Period with respect thereto given by the
Borrower or Borrower shall have no force or effect; (iii) each prepayment
pursuant to this Section 5.01(a) in respect of any Loans made pursuant to a
Borrowing shall be applied pro rata among such Loans, provided that at the
Borrower’s election in connection with any prepayment of Revolving Loans
pursuant to this Section 5.01(a), such prepayment shall not, so long as no
Default or Event of Default then exists, be applied to any Revolving Loan of a
Defaulting Lender;

-64-



--------------------------------------------------------------------------------



 



          (b) In the event of certain refusals by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Borrower may, upon three Business
Days’ prior written notice to the Administrative Agent at the Notice Office
(which notice the Administrative Agent shall promptly transmit to each of the
Lenders), repay all Loans of such Lender (including all amounts, if any, owing
pursuant to Section 2.11), together with accrued and unpaid interest, Fees and
all other amounts then owing to such Lender in accordance with, and subject to
the requirements of, said Section 13.12(b), so long as (A) in the case of the
repayment of Revolving Loans of any Lender pursuant to this clause (b), (x) the
Revolving Loan Commitment of such Lender is terminated concurrently with such
repayment pursuant to Section 4.02(b) (at which time Schedule I shall be deemed
modified to reflect the changed Revolving Loan Commitments) and (y) such
Lender’s RL Percentage of all outstanding Letters of Credit is cash
collateralized in a manner satisfactory to the Administrative Agent and the
respective Issuing Lenders and (B) the consents, if any, required by
Section 13.12(b) in connection with the repayment pursuant to this clause (b)
shall have been obtained.
          5.02. Mandatory Repayments and Commitment Reductions.
          (a) (i) On any day on which the (other than during an Agent Advance
Period) Aggregate Exposure exceeds the lesser of (x) the Total Commitment at
such time and (y) the Borrowing Base at such time (based on the Borrowing Base
Certificate last delivered), the Borrower shall prepay on such day the principal
of Swingline Loans and, after all Swingline Loans have been repaid in full or if
no Swingline Loans are outstanding, Revolving Loans in an amount equal to such
excess. If, after giving effect to the prepayment of all outstanding Swingline
Loans and Revolving Loans, the aggregate amount of the Letter of Credit
Outstandings exceeds the lesser of (A) the Total Commitment at such time, and
(B) the Borrowing Base at such time (based on the Borrowing Base Certificate (as
delivered)), the Borrower shall pay to the Administrative Agent at the Payment
Office on such day an amount of cash and/or Cash Equivalents equal to the amount
of such excess (up to a maximum amount equal to the Letter of Credit
Outstandings at such time), such cash and/or Cash Equivalents to be held as
security for all Obligations of the Borrower to the Issuing Lenders and the
Lenders hereunder in a cash collateral account to be established by the
Administrative Agent.
          (ii) On any day on which the Dollar Equivalent of the aggregate
outstanding principal amount of all Euro Denominated Obligations exceeds the
Maximum Euro Denominated Loan Amount, the Borrower shall prepay on such day the
principal of outstanding Euro Denominated Loans in an amount (taking the Dollar
Equivalent of the amounts paid in the respective currency in which payments on
such Euro Denominated Loans are owing) equal to such excess. If, after giving
effect to the prepayment of all outstanding Euro Denominated Loans, the
aggregate amount of the Letter of Credit Outstandings of Euro Letters of Credit
exceeds the Maximum Euro Denominated Loan Amount, the Borrower shall pay to the
Administrative Agent at the Payment Office on such day an amount of cash and/or
Cash Equivalents equal to the amount of such excess (up to a maximum amount
equal to the Letter of Credit Outstandings at such time), such cash and/or Cash
Equivalents to be held as security for all Obligations of the Borrower to the
Issuing Lenders and the Lenders hereunder in a cash collateral account to be
established by the Administrative Agent.
          (iii) On any day on which the Dollar Equivalent of the aggregate
outstanding principal amount of all Sterling Denominated Loans exceeds the
Maximum Sterling Denominated Loan Amount, the Borrower shall prepay on such day
the principal of outstanding Sterling Denominated Loans in an amount (taking the
Dollar Equivalent of the amounts paid in the respective currency in which
payments on such Sterling Denominated Loans are owing) equal to such excess. If,
after giving effect to the prepayment of all outstanding Sterling Denominated
Loans, the aggregate amount of the Letter of

-65-



--------------------------------------------------------------------------------



 



Credit Outstandings of Sterling Letters of Credit exceeds the Maximum Sterling
Denominated Loan Amount, the Borrower shall pay to the Administrative Agent at
the Payment Office on such day an amount of cash and/or Cash Equivalents equal
to the amount of such excess (up to a maximum amount equal to the Letter of
Credit Outstandings at such time), such cash and/or Cash Equivalents to be held
as security for all Obligations of the Borrower to the Issuing Lenders and the
Lenders hereunder in a cash collateral account to be established by the
Administrative Agent.
          (b) Not later than the fifth Business Day after the Borrower or any of
its Subsidiaries receives Net Sale Proceeds from any Asset Sale that is
consummated after the Amendment No. 3 Effective Date, an amount equal to 100% of
the Net Sale Proceeds from such Asset Sale shall be applied as a mandatory
repayment in accordance with the requirements of Section 5.02(e); provided that
(I) Net Sale Proceeds from any Asset Sale (other than (x) Net Sale Proceeds from
any Contemplated Asset Sale, (y) the proceeds from any sale of Principal
Properties (other than one Principal Property) made in reliance of
Section 10.02(xiii) and (z) Net Sale Proceeds from a Asset Sale of ABL Priority
Collateral) shall not give rise to a mandatory repayment on such date as
otherwise required above, so long as no Specified Default and no Event of
Default exists at the time such Net Sale Proceeds are received and an Authorized
Officer of the Borrower has delivered a certificate to the Administrative Agent
on or prior to such date stating that such Net Sale Proceeds shall be used (or
contractually committed to be used) to purchase capital assets used or to be
used in a Permitted Business (other than inventory) within 360 days following
the date of receipt of such Net Sale Proceeds from such Asset Sale; provided,
however, that (I) if all or any portion of such Net Sale Proceeds are not so
used within such 360-day period (or contractually committed within such period
to be used), such remaining portion shall be applied on the last day of such
period as a mandatory repayment as provided above (without giving effect to the
immediately preceding proviso) and (II) if all or any portion of such Net Sale
Proceeds are not required to be applied on the last day of such 360-day period
referred to in clause (I) of this proviso because such amount is contractually
committed within such period to be used and then either (A) subsequent to such
date such contract is terminated or expires without such portion being so used
or (B) such contractually committed portion is not so used within six months
after the last day of such 360-day period referred to in clause (I) of this
proviso, such remaining portion, in the case of either of the preceding clauses
(A) or (B), shall be applied as a mandatory repayment as provided above (without
giving effect to the immediately preceding proviso).
          (c) On each date on or after the Amendment No. 3 Effective Date on
which the Borrower or any of its Subsidiaries receives any cash proceeds from
any incurrence of Indebtedness which is not permitted to be incurred by this
Agreement, an amount equal to 100% of the Net Cash Proceeds of the respective
incurrence of Indebtedness shall be applied as a mandatory repayment in
accordance with the requirements of Section 5.02(e).
          (d) Within 10 days following each date on or after the Amendment No. 3
Effective Date on which the Borrower or any of its Subsidiaries receives any
proceeds from any Recovery Event (other than proceeds from Recovery Events in an
amount less than $10,000,000 per Recovery Event), an amount equal to 100% of the
proceeds of such Recovery Event (net of reasonable costs (including, without
limitation, legal costs and expenses) and taxes incurred in connection with such
Recovery Event and the amount of such proceeds required to be used to repay any
Indebtedness (other than Indebtedness of the Lenders pursuant to this Agreement)
which is secured by the respective assets subject to such Recovery Event) shall
be applied as a mandatory repayment and/or commitment reduction in accordance
with the requirements of Section 5.02(e); provided that so long as no Specified
Default and no Event of Default then exists, such proceeds (other than any
proceeds from a Recovery Event with respect to ABL Priority Collateral) shall
not be required to be so applied on such date to the extent that an Authorized
Officer of the Borrower has delivered a certificate to the Administrative Agent
on or prior to such date

-66-



--------------------------------------------------------------------------------



 



stating that such proceeds shall be used (or contractually committed to be used)
within 360 days following the date of receipt of such proceeds from such
Recovery Event to replace or restore any properties or assets in respect of
which such proceeds were paid, and provided further, that (I) if all or any
portion of such proceeds are not so used (or contractually committed to be used)
within such 360-day period, such remaining portion shall be applied as a
mandatory repayment and/or commitment reduction as provided above (without
giving effect to the immediately preceding proviso) and (II) if all or any
portion of such proceeds are not required to be applied on the last day of such
360-day period referred to in clause (I) of this proviso because such amount is
contractually committed to be used and then either (A) subsequent to such date
such contract is terminated or expires without such portion being so used or
(B) such contractually committed portion is not so used within six months after
the last day of such 360-day period referred to in clause (I) of this proviso,
such remaining portion, in the case of either of the preceding clauses (A) or
(B), shall be applied as a mandatory repayment and/or commitment reduction as
provided above (without giving effect to the immediately preceding proviso).
          (e) Each amount required to be applied pursuant to Sections 5.02(b),
(c) and (d) in accordance with this Section 5.02(e) (other than any Net Sale
Proceeds from a Asset Sale or proceeds from a Recovery Event, in each case, with
respect to any ABL Priority Collateral) shall be applied first, to repay
outstanding Term Loans under the Term Credit Agreement to the extent required
thereunder, second, to repay Swingline Loans, and third to repay Revolving Loans
in each case without any reduction in the Revolving Loan Commitments; provided
that any Net Sale Proceeds from a Asset Sale or proceeds from a Recovery Event,
in each case, with respect to any ABL Priority Collateral shall not be applied
to repay outstanding Term Loans under the Term Credit Agreement but shall be
applied first to repay Swingline Loans, and second to repay Revolving Loans in
each case without any reduction in the Revolving Loan Commitments.
          (f) With respect to each repayment of Loans required by this
Section 5.02, the Borrower may designate the Types of Loans which are to be
repaid and, in the case of Euro Rate Loans, the specific Borrowing or Borrowings
pursuant to which such Eurodollar Loans were made, provided that: (i) repayments
of Euro Rate Loans pursuant to this Section 5.02 may only be made on the last
day of an Interest Period applicable thereto unless all Euro Rate Loans with
Interest Periods ending on such date of required repayment and all Base Rate
Loans have been paid in full; (ii) if any repayment of Euro Rate Loans made
pursuant to a single Borrowing shall reduce the outstanding Euro Rate Loans made
pursuant to such Borrowing to an amount less than the Minimum Borrowing Amount
applicable thereto, such Borrowing shall be automatically converted into a
Borrowing of Base Rate Loans; and (iii) each repayment of any Loans made
pursuant to a Borrowing shall be applied pro rata among such Loans. In the
absence of a designation by the Borrower as described in the preceding sentence,
the Administrative Agent shall, subject to the above, make such designation in
its sole discretion.
          (g) All then outstanding (i) Revolving Loans made pursuant to the
Initial Revolving Loan Commitments shall be repaid in full on the Amendment
No. 3 Effective Date, (ii) Revolving Loans made pursuant to the Extended
Revolving Loan Commitments shall be repaid in full on the Revolving Loan
Maturity Date and (iii) Swingline Loans shall be repaid on the Swingline Expiry
Date.
          (h) Each Swingline Loan will be repaid (for the avoidance of doubt,
such repayment may be made with proceeds from Revolving Loans) no later than the
seventh day following the incurrence thereof; provided that, if the seventh day
is not a Business Day, such Swingline Loan shall be repaid on the next Business
Day.
          (i) For purposes of clarity, it is understood and agreed that none of
Sections 5.02(b) through (d), inclusive, shall require that amounts received by
any Foreign Subsidiary or Foreign

-67-



--------------------------------------------------------------------------------



 



Subsidiaries be used to repay Obligations owed by any Credit Parties, but that
such Sections merely determine the amounts required to be applied by the
Borrower to the repayment of its Obligations as more fully described in this
Section 5.02.
          5.03. Method and Place of Payment; Payments and Computations;
Maintenance of Accounts; Statement of Accounts.
          (a) Except as otherwise specifically provided herein, all payments
under this Agreement and under any Note shall be made to the Administrative
Agent for the account of the Lender or Lenders entitled thereto not later than
12:00 Noon (New York time) on the date when due and shall be made (x) in Dollars
in immediately available funds at the Payment Office of the Administrative Agent
in respect of any obligation of the Borrower under this Agreement except as
otherwise provided in the immediately following clauses (y) and (z), (y) Euros
in immediately available funds at the Payment Office of the Administrative
Agent, if such payment is made in respect of principal of or interest on Euro
Denominated Loans and (z) Sterling in immediately available funds at the Payment
Office of the Administrative Agent, if such payment is made in respect of
principal of or interest on Sterling Denominated Loans. Nothing in the
succeeding clauses of this Section 5.03 shall affect or alter the Borrower’s
obligations to the Administrative Agent, the Collateral Agent, the Issuing
Lenders and the Lenders with respect to all payments otherwise required to be
made by the Borrower in accordance with the terms of this Agreement and the
other Credit Documents. Whenever any payment to be made hereunder or under any
Note shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable at the applicable
rate during such extension.
          (b) Each of the Borrower and its Domestic Subsidiaries shall, along
with the Collateral Agent and certain financial institutions selected by the
Borrower and acceptable to the Administrative Agent (the “Collection Banks”),
enter into on or prior to the Effective Date (or such later date as provided in
Section 13.19) and thereafter maintain separate Cash Management Control
Agreements. The Borrower and each of its Domestic Subsidiaries shall instruct
all Account Debtors of the Borrower and such Domestic Subsidiaries to remit all
payments to the applicable “P.O. Boxes” or “Lockbox Addresses” of the applicable
Collection Bank with respect to all Accounts of such Account Debtor, which
remittances shall be collected by the applicable Collection Bank and deposited
in the applicable Collection Account. All amounts received by the Borrower, any
of its Domestic Subsidiaries and any Collection Bank in respect of any Account,
in addition to all other cash received from any other source, shall upon receipt
be deposited into a Collection Account or directly into the Core Concentration
Account.
          (c) The Borrower and its respective Domestic Subsidiaries shall, along
with the Collateral Agent and each of those banks in which the Deposit Accounts
(other than Excluded Deposit Accounts but including all Collection Accounts and
the Core Concentration Account) are maintained, enter into on or prior to the
Effective Date (or such later date as provided in Section 13.19) and thereafter
maintain separate Cash Management Control Agreements.
          (d) Upon the terms and subject to the conditions set forth in the Cash
Management Control Agreements, all collected amounts held in all of the
Collection Accounts, with respect to the Borrower and its Domestic Subsidiaries
shall be wired by the close of business on each Business Day into an account
(the “Core Concentration Account”). Except as, and to the extent, all of the
Collection Accounts shall be “zero” balance accounts. So long as no Event of
Default or Compliance Period then exists, the Borrower and its Domestic
Subsidiaries shall be permitted to transfer cash from the Core Concentration
Account to the Excluded Deposit Accounts to be used for working capital and
general

-68-



--------------------------------------------------------------------------------



 



corporate purposes, all subject to the requirements of this Section 5.03(d) and
pursuant to procedures and arrangements to be determined by the Administrative
Agent. If an Event of Default or Compliance Period exists, all collected amounts
held in the Core Concentration Account shall be applied as provided in
Section 5.03(e).
          (e) During the continuance of a Compliance Period and upon and during
the continuance of an Event of Default, all collected amounts held in the Core
Concentration Account shall be distributed and applied on a daily basis in the
following order (in each case, to the extent the Administrative Agent has actual
knowledge of the amounts owing or outstanding as described below and any
applications otherwise described in following clauses (x) and (y), and after
giving effect to the application of any such amounts (x) otherwise required to
be applied pursuant to Sections 5.02(b), (c), (d), (e), (f) or (g) or
(y) constituting proceeds from any Collateral otherwise required to be applied
pursuant to the terms of the respective Security Document): (1) first, to the
payment (on a ratable basis) of any outstanding Expenses actually due and
payable to the Administrative Agent and/or the Collateral Agent under any of the
Credit Documents and to repay or prepay outstanding Swingline Loans and
Revolving Loans advanced by the Administrative Agent on behalf of the Lenders
pursuant to Sections 2.01(e) and 2.04(b); (2) second, to the extent all amounts
referred to in preceding clause (1) have been paid in full, to pay (on a ratable
basis) all outstanding Expenses actually due and payable to each Issuing Lender
under any of the Credit Documents and to repay all outstanding Unpaid Drawings
and all interest thereon; (3) third, to the extent all amounts referred to in
preceding clauses (1) and (2) have been paid in full, to pay (on a ratable
basis) all accrued and unpaid interest actually due and payable on the Revolving
Loans and all accrued and unpaid Fees actually due and payable to the
Administrative Agent, the Issuing Lenders and the Lenders under any of the
Credit Documents; (4) fourth, to the extent all amounts referred to in preceding
clauses (1) through (3), inclusive, have been paid in full, to repay (on a
ratable basis) the outstanding principal of Revolving Loans (whether or not then
due and payable), and (5) fifth, to the extent all amounts referred to in
preceding clauses (1) through (4), inclusive, have been paid in full, to pay (on
a ratable basis) all other outstanding Obligations then due and payable to the
Administrative Agent, the Collateral Agent and the Lenders under any of the
Credit Documents.
          (f) Without limiting the provisions set forth in Section 13.15, the
Administrative Agent shall maintain an account on its books in the name of the
Borrower (collectively, the “Credit Account”) in which the Borrower will be
charged with all loans and advances made by the Lenders to the Borrower for the
Borrower’s account, including the Loans, the Letter of Credit Outstandings, and
the Fees, Expenses and any other Obligations relating thereto. The Borrower will
be credited, in accordance with this Section 5.03, with all amounts received by
the Lenders from the Borrower or from others for its account, including, as set
forth above, all amounts received by the Administrative Agent and applied to the
Obligations. In no event shall prior recourse to any Accounts or other
Collateral be a prerequisite to the Administrative Agent’s right to demand
payment of any Obligation upon its maturity. Further, the Administrative Agent
shall have no obligation whatsoever to perform in any respect any of the
Borrower’s or any of its Subsidiaries’ contracts or obligations relating to the
Accounts.
          (g) After the end of each month, the Administrative Agent shall send
the Borrower and each Lender a statement accounting for the charges, loans,
advances and other transactions occurring among and between the Administrative
Agent, the Lenders, the Issuing Lenders and the Borrower during that month. The
monthly statements shall, absent manifest error, be final, conclusive and
binding on the Borrower and the Lenders.

-69-



--------------------------------------------------------------------------------



 



          5.04. Net Payments.
          (a) All payments made by the Borrower hereunder and under any Note
(which, for purposes of this Section 5.04 shall be deemed to include any
payments made by the Fronting Lender to any Revolving Participant pursuant to
Section 4.04) will be made without setoff, counterclaim or other defense. Except
as provided in Section 5.04(b), all such payments will be made free and clear
of, and without deduction or withholding for, any present or future taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature
now or hereafter imposed by any jurisdiction or by any political sub-division or
taxing authority thereof or therein with respect to such payments (but
excluding, except as provided in the second succeeding sentence, any tax imposed
on or measured by the net income or net profits of a Lender (which, for purposes
of this Section 5.04 shall be deemed to include any Revolving Participant in
respect of payments made pursuant to Section 4.04) pursuant to the laws of the
jurisdiction in which it is organized or the jurisdiction in which the principal
office or applicable lending office of such Lender is located or any subdivision
thereof or therein) and all interest, penalties or similar liabilities with
respect to such non-excluded taxes, levies, imposts, duties, fees, assessments
or other charges (all such non-excluded taxes, levies, imposts, duties, fees,
assessments or other charges being referred to collectively as “Taxes”). If any
Taxes are so levied or imposed, the Borrower agrees to pay the full amount of
such Taxes, and such additional amounts as may be necessary so that every
payment of all amounts due under this Agreement or under any Note, after
withholding or deduction for or on account of any Taxes by the Borrower, the
Administrative Agent or the Fronting Lender, will not be less than the amount
provided for herein or in such Note. If any amounts are payable in respect of
Taxes pursuant to the preceding sentence, the Borrower agrees to reimburse each
Lender, upon the written request of such Lender, for taxes imposed on or
measured by the net income or net profits of such Lender pursuant to the laws of
the jurisdiction in which such Lender is organized or in which the principal
office or applicable lending office of such Lender is located or under the laws
of any political subdivision or taxing authority of any such jurisdiction in
which such Lender is organized or in which the principal office or applicable
lending office of such Lender is located and for any withholding of taxes as
such Lender shall determine are payable by, or withheld from, such Lender, in
respect of such amounts so paid to or on behalf of such Lender pursuant to the
preceding sentence and in respect of any amounts paid to or on behalf of such
Lender pursuant to this sentence. The Borrower will furnish to the
Administrative Agent within 45 days after the date the payment of any Taxes is
due pursuant to applicable law certified copies of tax receipts evidencing such
payment by the Borrower. The Borrower agrees to indemnify and hold harmless each
Lender, and reimburse such Lender upon its written request, for the amount of
any Taxes so levied or imposed and paid by such Lender.
          (b) Each Lender that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes
agrees to deliver to the Borrower and the Administrative Agent and (if
applicable) the Fronting Lender on or prior to the Effective Date or, in the
case of a Lender that is an assignee or transferee of an interest under this
Agreement pursuant to Section 2.13 or 13.04(b) (unless the respective Lender was
already a Lender hereunder immediately prior to such assignment or transfer), on
the date of such assignment or transfer to such Lender, (i) two accurate and
complete original signed copies of Internal Revenue Service Form W-8ECI or Form
W-8BEN (with respect to a complete exemption under an income tax treaty) (or
successor forms) certifying to such Lender’s entitlement as of such date to a
complete exemption from United States withholding tax with respect to payments
to be made under this Agreement and under any Note, or (ii) if the Lender is not
a “bank” within the meaning of Section 881(c)(3)(A) of the Code and cannot
deliver either Internal Revenue Service Form W-8ECI or Form W-8BEN (with respect
to a complete exemption under an income tax treaty) (or any successor forms)
pursuant to clause (i) above, (x) a certificate substantially in the form of
Exhibit D (any such certificate, a “Section 5.04(b)(ii) Certificate”) and
(y) two accurate and complete original signed copies of Internal Revenue Service
Form W-8BEN (with respect to the portfolio

-70-



--------------------------------------------------------------------------------



 



interest exemption) (or successor form) certifying to such Lender’s entitlement
as of such date to a complete exemption from United States withholding tax with
respect to payments of interest to be made under this Agreement and under any
Note. In addition, each Lender agrees that from time to time after the Effective
Date, when a lapse in time or change in circumstances renders the previous
certification obsolete or inaccurate in any material respect, such Lender will
deliver to the Borrower and the Administrative Agent two new accurate and
complete original signed copies of Internal Revenue Service Form W-8ECI, Form
W-8BEN (with respect to the benefits of any income tax treaty), or Form W-8BEN
(with respect to the portfolio interest exemption) and a Section 5.04(b)(ii)
Certificate, as the case may be, and such other forms as may be required in
order to confirm or establish the entitlement of such Lender to a continued
exemption from or reduction in United States withholding tax with respect to
payments under this Agreement and any Note, or such Lender shall immediately
notify the Borrower and the Administrative Agent of its inability to deliver any
such Form or Certificate, in which case such Lender shall not be required to
deliver any such Form or Certificate pursuant to this Section 5.04(b).
Notwithstanding anything to the contrary contained in Section 5.04(a), but
subject to Section 13.04(b) and the immediately succeeding sentence, (x) the
Borrower, the Administrative Agent or the Fronting Lender (as applicable) shall
be entitled, to the extent it is required to do so by law, to deduct or withhold
income or similar taxes imposed by the United States (or any political
subdivision or taxing authority thereof or therein) from interest, Fees or other
amounts payable hereunder for the account of any Lender which is not a United
States person (as such term is defined in Section 7701(a)(30) of the Code) for
U.S. Federal income tax purposes to the extent that such Lender has not provided
U.S. Internal Revenue Service Forms that establish a complete exemption from
such deduction or withholding and (y) the Borrower shall not be obligated
pursuant to Section 5.04(a) to gross-up payments to be made to a Lender (other
than any amounts payable by a Fronting Lender to a Revolving Participant
pursuant to Section 4.04) in respect of income or similar taxes imposed by the
United States if (I) such Lender has not provided the Internal Revenue Service
Forms required to be provided pursuant to this Section 5.04(b) or (II) in the
case of a payment, other than interest, to a Lender described in clause
(ii) above, to the extent that such forms do not establish a complete exemption
from withholding of such taxes. Notwithstanding anything to the contrary
contained in the preceding sentence or elsewhere in this Section 5.04 and except
as set forth in Section 13.04(b), the Borrower agrees to pay any additional
amounts and to indemnify each Lender in the manner set forth in Section 5.04(a)
(without regard to the identity of the jurisdiction requiring the deduction or
withholding) in respect of any amounts deducted or withheld by it as described
in the immediately preceding sentence as a result of any changes that are
effective after the Effective Date in any applicable law, treaty, governmental
rule, regulation, guideline or order, or in the interpretation thereof, relating
to the deducting or withholding of such Taxes.
          SECTION 6. [Reserved].
          SECTION 7. Conditions Precedent to All Credit Events.
          The obligation of each Lender to make Loans (including Loans made on
the Initial Borrowing Date), and the obligation of each Issuing Lender to issue
Letters of Credit (including Letters of Credit issued, or Existing Letters of
Credit deemed issued, on the Initial Borrowing Date), is subject, at the time of
each such Credit Event (except as hereinafter indicated), to the satisfaction of
the following conditions:
          7.01. Limitation on Cash on Hand. The aggregate amount of Unrestricted
Cash owned or held by the Borrower and its Domestic Subsidiaries (determined
after giving pro forma effect to the making of each such Revolving Loan and/or
Swingline Loan and the application of proceeds therefrom and from any other
Unrestricted Cash on hand (to the extent such proceeds and/or other Unrestricted
Cash are actually utilized by the Borrower and/or any other Subsidiary of the
Borrower on

-71-



--------------------------------------------------------------------------------



 



the date of the incurrence of the respective such Revolving Loan and/or
Swingline Loan for a permitted purpose under this Agreement other than an
investment in Cash Equivalents)) shall not exceed $25,000,000 for more than five
consecutive Business Days (for purposes of Unrestricted Cash denominated in a
currency other than Dollars, taking the Dollar Equivalent of such Unrestricted
Cash as determined on the date of the incurrence of the respective such
Revolving Loan and/or Swingline Loan).
          7.02. No Default; Representations and Warranties. At the time of each
such Credit Event and also after giving effect thereto (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on the date of such Credit Event (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date).
          7.03. Notice of Borrowing; Letter of Credit Request.
          (a) Prior to the making of each Loan (other than a Swingline Loan or a
Revolving Loan made pursuant to a Mandatory Borrowing), the Administrative Agent
shall have received a Notice of Borrowing meeting the requirements of
Section 2.03(a). Prior to the making of each Swingline Loan, the Swingline
Lender shall have received the notice referred to in Section 2.03(b)(i).
          (b) Prior to the issuance of each Letter of Credit (other than the
Existing Letters of Credit), the Administrative Agent and the respective Issuing
Lender shall have received a Letter of Credit Request meeting the requirements
of Section 3.03(a).
          The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Borrower to the Administrative Agent and each
of the Lenders that all the conditions specified in this Section 7 (with respect
to Credit Events on or after the Initial Borrowing Date) and applicable to such
Credit Event are satisfied as of that time.
          SECTION 8. Representations, Warranties and Agreements.
          In order to induce the Lenders to enter into this Agreement, to make
(and/or continue) the Loans and issue and/or participate in the Letters of
Credit as provided for herein, the Borrower makes the following representations,
warranties and agreements with the Lenders, all of which shall survive the
execution and delivery of this Agreement, the making of the Loans and the
issuance (or deemed issuance) of the Letters of Credit:
          8.01. Company Status. Each of the Borrower and each of its
Subsidiaries (i) is a duly organized and validly existing Company in good
standing (or its equivalent) under the laws of the jurisdiction of its
organization, (ii) has the Company power and authority to own its property and
assets and to transact the business in which it is engaged and presently
proposes to engage and (iii) is duly qualified and is authorized to do business
and is in good standing (or its equivalent) in all jurisdictions where it is
required to be so qualified (or its equivalent) and where the failure to be so
qualified has had, or could reasonably be expected to have, a Material Adverse
Effect.
          8.02. Company Power and Authority. Each Credit Party and each
Subsidiary thereof has the Company power and authority to execute, deliver and
carry out the terms and provisions of the Credit Documents to which it is a
party and has taken all necessary Company action to authorize the execution,
delivery and performance of the Credit Documents to which it is a party. Each
Credit Party and each Subsidiary thereof has duly executed and delivered each
Credit Document to which it is a party

-72-



--------------------------------------------------------------------------------



 



and each such Credit Document constitutes the legal, valid and binding
obligation of such Credit Party enforceable in accordance with its terms, except
to the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws generally
affecting creditors’ rights and by equitable principles (regardless of whether
enforcement is sought in equity or at law).
          8.03. No Violation.
          (a) Neither the execution, delivery or performance by any Credit Party
or any Subsidiary thereof of the Documents to which it is a party, nor
compliance by any Credit Party or any such Subsidiary with the terms and
provisions thereof, nor the consummation of the transactions contemplated herein
or therein, (i) will contravene any material provision of any applicable law,
statute, rule or regulation, or any order, writ, injunction or decree of any
court or governmental instrumentality, (ii) will conflict or be inconsistent
with or result in any breach of, any of the terms, covenants, conditions or
provisions of, or constitute a default under, or (other than pursuant to the
Security Documents) result in the creation or imposition of (or the obligation
to create or impose) any Lien upon any of the material property or assets of the
Borrower or any of its Subsidiaries pursuant to the terms of any indenture,
mortgage, deed of trust, loan agreement, credit agreement or any other material
agreement, contract or instrument to which the Borrower or any of its
Subsidiaries is a party or by which it or any of its material property or assets
are bound or to which it may be subject or (iii) will violate any provision of
the certificate of incorporation, by-laws, certificate of partnership,
partnership agreement, certificate of limited liability company, limited
liability company agreement or equivalent organizational document, as the case
may be, of the Borrower or any of its Subsidiaries.
          8.04. Litigation. There are no actions, suits, proceedings or
investigations pending or, to the knowledge of any Senior Officer, threatened
that have had, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Additionally, there does not exist any
judgment, order or injunction prohibiting or imposing material adverse
conditions upon the occurrence of any Credit Event.
          8.05. Use of Proceeds; Margin Regulations.
          (a) All proceeds of Revolving Loans and Swingline Loans shall be used
for the Borrower’s and its Subsidiaries’ ongoing working capital requirements
and general corporate purposes (including to effect Permitted Acquisitions (to
the extent permitted by this Agreement)).
          (b) At the time of each Credit Event occurring on or after the
Amendment No. 3 Effective Date, the aggregate value of all Margin Stock (other
than treasury stock) owned by the Borrower and its Subsidiaries (for such
purpose, using the initial purchase price paid by the Borrower or such
Subsidiary for the respective shares of Margin Stock) does not exceed
$10,000,000. Neither the making of any Loan nor the use of the proceeds thereof
nor the occurrence of any other Credit Event will violate or be inconsistent
with the provisions of Regulation T, Regulation U or Regulation X.
          8.06. Governmental Approvals. Except as may have been obtained or made
on or prior to the Amendment No. 3 Effective Date (and which remain in full
force and effect on the Amendment No. 3 Effective Date), no order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with, or exemption by, any foreign or domestic governmental or
public body or authority, or any subdivision thereof, is required to authorize
or is required in connection with (i) the execution, delivery and performance of
any Document or (ii) the legality, validity, binding effect or enforceability of
any Document.

-73-



--------------------------------------------------------------------------------



 



          8.07. Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
          8.08. True and Complete Disclosure. All factual information (taken as
a whole) heretofore or contemporaneously furnished by or on behalf of the
Borrower or any of its Subsidiaries in writing to any Agent or any Lender
(including, without limitation, all information contained in the Documents) for
purposes of or in connection with this Agreement, the other Documents or any
transaction contemplated herein or therein is, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of any such
Persons in writing to any Agent or any Lender will be, true and accurate in all
material respects on the date as of which such information is dated or certified
and not incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not misleading in any material respect at such
time in light of the circumstances under which such information was provided, it
being understood and agreed that for purposes of this Section 8.08, such factual
information shall not include the Projections or any projected financial
information contained in any financial projections delivered pursuant to
Section 9.01.
          8.09. Financial Condition; Financial Statements.
          (a) On and as of the Amendment No. 3 Effective Date, on a pro forma
basis after giving effect to the Refinancing, with respect to each Borrower (on
a stand-alone basis) and the Borrower and its Subsidiaries (on a consolidated
basis) (x) the sum of the assets, at a fair valuation, of the Borrower (on a
stand-alone basis) and the Borrower and its Subsidiaries (on a consolidated
basis) will exceed its or their debts, (y) it has or they have not incurred nor
intended to, nor believes or believe that it or they will, incur debts beyond
its or their ability to pay such debts as such debts mature and (z) it or they
will have sufficient capital with which to conduct its or their business. For
purposes of this Section 8.09(a), “debt” means any liability on a claim, and
“claim” means (i) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (ii) right to an
equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured. The amount of contingent liabilities at any time shall be computed
as the amount that, in the light of all facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability.
          (b) The audited consolidated statements of financial condition of the
Borrower and its Consolidated Subsidiaries at December 30, 2006, December 29,
2007 and January 3, 2009 and the related consolidated statements of income and
cash flows and changes in shareholders’ equity of the Borrower and its
Consolidated Subsidiaries for the fiscal years of the Borrower ended on such
dates, in each case furnished to the Lenders prior to the Amendment No. 3
Effective Date, present fairly in all material respects the consolidated
financial position of the Borrower and its Consolidated Subsidiaries at the date
of said financial statements and the results for the respective periods covered
thereby. All of the financial statements referred to in the immediately
preceding sentence have been prepared in accordance with U.S. GAAP consistently
applied, except to the extent provided in the notes to said financial
statements.
          (c) Since January 3, 2009, nothing has occurred that has had, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
          (d) Except as fully reflected in the financial statements described in
Section 8.09(b) and as otherwise permitted by Section 10.04, (i) there were as
of the Amendment No. 3 Effective Date

-74-



--------------------------------------------------------------------------------



 



(and after giving effect to any Loans made on such date), no liabilities or
obligations with respect to the Borrower or any of its Subsidiaries of any
nature whatsoever (whether absolute, accrued, contingent or otherwise and
whether or not due) which, either individually or in the aggregate, could
reasonably be expected to be material to the Borrower and its Subsidiaries taken
as a whole and (ii) the Borrower does not know of any basis for the assertion
against the Borrower or any of its Subsidiaries of any such liability or
obligation which, either individually or in the aggregate, has had, or could
reasonably be expected to have, a Material Adverse Effect.
          (e) The Projections have been prepared on a basis consistent with the
financial statements referred to in Section 8.09(b) and are based on good faith
estimates and assumptions made by the management of the Borrower, and on the
Amendment No. 3 Effective Date, the Borrower believe that the Projections are
reasonable and attainable, it being recognized by the Lenders that such
projections of future events are not to be viewed as facts and that actual
results during the period or periods covered by any such Projections may differ
from the projected results contained therein. There is no fact known to the
Borrower or any of its Subsidiaries which has had, or could reasonably be
expected to have, a Material Adverse Effect, which has not been disclosed herein
or in such other documents, certificates and statements furnished to the Lenders
for use in connection with the transactions contemplated hereby.
          8.10. Security Interests. On and after the Amendment No. 3 Effective
Date, each of the Security Documents creates (or after the execution and
delivery thereof will create), as security for the Obligations covered thereby,
a valid and enforceable perfected security interest in and Lien on all of the
Collateral subject thereto, superior to and prior to the rights of all third
Persons, and subject to no other Liens (except that, subject to the provisions
of the Intercreditor Agreement, (i) the Security Agreement Collateral may be
subject to Permitted Liens, (ii) the Pledge Agreement Collateral may be subject
to the Liens described in clauses (i) and (v) of Section 10.03 and clause (y) of
Section 10.03(iii) and (iii) the security interest and mortgage lien created on
any Mortgaged Property may be subject to the Permitted Encumbrances related
thereto), in favor of the Collateral Agent (or such other trustee or sub-agent
as may be required or desired under local law). No filings or recordings are
required in order to perfect and/or render enforceable as against third parties
the security interests created under any Security Document except for filings or
recordings required in connection with any such Security Document which shall
have been made on or prior to the Effective Date or on or prior to the execution
and delivery thereof as contemplated by Section 9.11.
          8.11. Compliance with ERISA.
          (a) Schedule VI sets forth, as of the Amendment No. 3 Effective Date,
each Plan and each Multiemployer Plan. Each Plan (and each related trust,
insurance contract or fund) is in compliance in all respects with its terms and
in all respects with all applicable laws, including, without limitation, ERISA
and the Code, except to the extent that any such noncompliances, individually or
in the aggregate, would not result in a Material Adverse Effect; except as would
not reasonably be expected to have a Material Adverse Effect, each Plan (and
each related trust, if any) which is intended to be qualified under Section
401(a) of the Code has received a determination letter from the Internal Revenue
Service to the effect that it meets the requirements of Sections 401(a) and
501(a) of the Code (or the sponsor has applied for such determination letter
within the remedial amendment period); except as would not reasonably be
expected to have a Material Adverse Effect, (1) no Reportable Event has
occurred; (2) to the knowledge of any Senior Officer, no Multiemployer Plan is
insolvent or in reorganization; (3) no Plan has an Unfunded Current Liability;
(4) no Plan which is subject to Section 412 of the Code or Section 302 of ERISA
has an accumulated funding deficiency, within the meaning of such Sections of
the Code or ERISA, or has applied for or received a waiver of an accumulated
funding deficiency or an extension of any amortization period, within the
meaning of Section 412 of the Code or Section 303 or 304 of ERISA;

-75-



--------------------------------------------------------------------------------



 



(5) all required contributions with respect to a Plan and a Multiemployer Plan
have been made; (6) neither the Borrower nor any Subsidiary of the Borrower nor
any ERISA Affiliate has incurred any outstanding material liability (including
any indirect, contingent or secondary liability) to or on account of a Plan or a
Multiemployer Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29), 4971 or 4975 of
the Code or expects to incur any such material liability under any of the
foregoing Sections with respect to any Plan or a Multiemployer Plan; (7) no
condition exists which presents a material risk to the Borrower or any
Subsidiary of the Borrower or any ERISA Affiliate of incurring a material
liability to or on account of a Plan or a Multiemployer Plan pursuant to the
foregoing provisions of ERISA and the Code; (8) no involuntary proceedings have
been instituted to terminate or appoint a trustee to administer any Plan which
is subject to Title IV of ERISA; (9) no action, suit, proceeding, hearing, audit
or investigation with respect to the administration, operation or the investment
of assets of any Plan (other than routine claims for benefits) is pending,
expected or threatened; (10) using actuarial assumptions and computation methods
consistent with Part 1 of subtitle E of Title IV of ERISA, the aggregate
liabilities of the Borrower and its Subsidiaries and ERISA Affiliates to any
Multiemployer Plans in the event of a withdrawal therefrom, as of the close of
the most recent fiscal year of each such Multiemployer Plan ended prior to the
date of the most recent Credit Event would not exceed $10,000,000; (11) each
group health plan (as defined in Section 607(1) of ERISA or Section 4980B(g)(2)
of the Code) which covers or has covered employees or former employees of the
Borrower, any Subsidiary of the Borrower, or any ERISA Affiliate has at all
times been operated in compliance with the provisions of Part 6 of subtitle B of
Title I of ERISA and Section 4980B of the Code other than any non-compliance
which would not result in a material liability to the Borrower or any Subsidiary
of the Borrower; (12) no lien imposed under the Code or ERISA on the assets of
the Borrower or any Subsidiary of the Borrower or any ERISA Affiliate exists, is
likely to arise on account of any Plan or any Multiemployer Plan; and (13) and
neither the Borrower nor any Subsidiary of the Borrower maintains or contributes
to (a) any employee welfare benefit plan (as defined in Section 3(1) of ERISA)
which provides benefits to retired employees and/or other former employees
(other than as required by Section 601 of ERISA) or (b) any Plan, the
obligations with respect to which could reasonably be expected to have a
Material Adverse Effect.
          (b) Except as would not reasonably be expected to have a Material
Adverse Effect, each Foreign Pension Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities. Except as
would not reasonably be expected to have a Material Adverse Effect, all required
contributions with respect to a Foreign Pension Plan have been made. Except as
would not reasonably be expected to have a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries has incurred any material outstanding
obligation in connection with the termination of or withdrawal from any Foreign
Pension Plan. Except as would not reasonably be expected to have a Material
Adverse Effect, the present value of the accrued benefit liabilities (whether or
not vested) under each Foreign Pension Plan, determined as of the end of the
Borrower ’s most recently ended fiscal year on the basis of actuarial
assumptions, each of which is reasonable, did not exceed the current value of
the assets of such Foreign Pension Plan allocable to such benefit liabilities or
alternatively, the Foreign Pension Plan is funded in compliance with applicable
law in all material respects and the Borrower and its Subsidiaries have
established adequate reserves for the present value of such accrued benefit
liabilities under such Foreign Pension Plan in the financial statements
delivered pursuant to Section 9.01(a) and (b).
          8.12. Subsidiaries. Schedule VIII correctly sets forth, as of the
Amendment No. 3 Effective Date, (i) the percentage ownership (direct and
indirect) of the Borrower in each class of capital stock or other Equity
Interests of each of its Subsidiaries and also identifies the direct owner
thereof and (ii) the jurisdiction of organization of each such Subsidiary. All
outstanding shares of capital stock or

-76-



--------------------------------------------------------------------------------



 



other Equity Interests of each Subsidiary of the Borrower have been duly and
validly issued, are fully paid and non-assessable and, have been issued free of
preemptive rights. Except as set forth on Part B of Schedule VII attached
hereto, no Subsidiary of the Borrower, as of the Amendment No. 3 Effective Date,
has outstanding (i) any securities convertible into or exchangeable for its
capital stock or other Equity Interests (ii) any right to subscribe for or to
purchase, or any options or warrants for the purchase of, or any agreement
providing for the issuance (contingent or otherwise) of or any calls,
commitments or claims of any character relating to, its capital stock or
(iii) other Equity Interests or any stock appreciation or similar rights. Except
for the existing investments described on Schedule IX, as of the Amendment No. 3
Effective Date, neither the Borrower nor any of its Subsidiaries owns or holds,
directly or indirectly, any capital stock or equity security of, or any other
Equity Interests in, any Person other than its Subsidiaries indicated on
Schedule VIII.
          8.13. Intellectual Property, etc. Each of the Borrower and each of its
Subsidiaries owns or has the right to use all domestic and foreign patents,
trademarks, permits, domain names, service marks, trade names, copyrights,
licenses, franchises, inventions, trade secrets, proprietary information and
know-how of any type, whether or not written (including, but not limited to,
rights in computer programs and databases) and formulas, or other rights with
respect to the foregoing, and has obtained assignments of all leases, licenses
and other rights of whatever nature, in each case necessary for the conduct of
its business, without any known conflict with the rights of others which, or the
failure to obtain which, as the case may be, individually or in the aggregate,
has had, or could reasonably be expected to have, a Material Adverse Effect.
          8.14. Compliance with Statutes; Agreements, etc. Each of the Borrower
and each of its Subsidiaries is in compliance with (i) all applicable statutes,
regulations, rules and orders of, and all applicable restrictions imposed by,
all governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property and (ii) all contracts and agreements
to which it is a party, except such non-compliances as have not had, and could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
          8.15. Environmental Matters. Except as would not reasonably be
expected to have a Material Adverse Effect, each of the Borrower and each of its
Subsidiaries has complied with, and on the date of each Credit Event is in
compliance with, all applicable Environmental Laws and the requirements of any
permits issued under such Environmental Laws and neither the Borrower nor any of
its Subsidiaries is liable for any penalties, fines or forfeitures for failure
to comply with any of the foregoing. Except as would not reasonably be expected
to have a Material Adverse Effect, there are no pending or past or, to the
knowledge of any Senior Officer, threatened Environmental Claims against the
Borrower or any of its Subsidiaries or any Real Property owned, leased or
operated by the Borrower or any of its Subsidiaries (including any such claim
arising out of the ownership, lease or operation by the Borrower or any of its
Subsidiaries of any Real Property formerly owned, leased or operated by the
Borrower or any of its Subsidiaries but no longer owned, leased or operated by
the Borrower or any of its Subsidiaries). Except as would not reasonably be
expected to have a Material Adverse Effect, there are no facts, circumstances,
conditions or occurrences on any Real Property owned, leased or operated by the
Borrower or any of its Subsidiaries (including, to the knowledge of a Senior
Officer, any Real Property formerly owned, leased or operated by the Borrower or
any of its Subsidiaries but no longer owned, leased or operated by the Borrower
or any of its Subsidiaries) or on any property adjoining or in the vicinity of
any such Real Property that would reasonably be expected (i) to form the basis
of an Environmental Claim against the Borrower or any of its Subsidiaries or any
such Real Property or (ii) to cause any such Real Property to be subject to any
restrictions on the ownership, occupancy, use or transferability of such Real
Property by the Borrower or any of its Subsidiaries under any applicable
Environmental Law.

-77-



--------------------------------------------------------------------------------



 



          Except as would not reasonably be expected to have a Material Adverse
Effect, Hazardous Materials have not at any time been generated, used, treated
or stored on, or transported to or from, any Real Property owned, leased or
operated by the Borrower or any of its Subsidiaries except in compliance with
all applicable Environmental Laws and in connection with the operation, use and
maintenance of such Real Property by the Borrower’s or such Subsidiary’s
business. Except as would not reasonably be expected to have a Material Adverse
Effect, Hazardous Materials have not at any time been Released on or from any
Real Property owned, leased or operated by the Borrower or any of its
Subsidiaries or by any person acting for or under contract to the Borrower or
any of its Subsidiaries, or to the knowledge of the Borrower, by any other
Person in respect of Real Property owned, leased or operated by the Borrower or
any of its Subsidiaries (including, to the knowledge of the Borrower, any Real
Property owned, leased or operated by the Borrower or any of its Subsidiaries
but no longer owned, leased or operated by the Borrower or any of its
Subsidiaries), except in compliance with all applicable Environmental Laws.
          8.16. Properties. All Real Property (other than Real Property with an
individual Fair Market Value less than $1,000,000 as of the Amendment No. 3
Effective Date) and vessels owned by the Borrower or any of its Subsidiaries,
and all material Leaseholds leased by the Borrower or any of its Subsidiaries,
in each case as of the Amendment No. 3 Effective Date, and the nature of the
interest therein, is correctly set forth in Schedule V (and, to the extent that
any such Real Property (or any portion thereof) constitutes “Principal Property”
(as defined in the Existing 2013 Senior Notes Indenture), Schedule XVII
correctly identifies such Real Property (or the applicable portion thereof) as
“Principal Property”). Each of the Borrower and each of its Subsidiaries has
good and marketable title to, or a validly subsisting leasehold interest in, all
material properties owned or leased by it, including all Real Property and
vessels reflected in Schedule XVII and in the financial statements referred to
in Section 8.09(b) (except (x) such properties sold in the ordinary course of
business since the dates of the respective financial statements referred to
therein, (y) such properties otherwise sold or transferred as permitted by the
terms of this Agreement and (z) such Real Properties owned by the Borrower or
any of its Subsidiaries which may be subject to immaterial defects of title
which do not impair the use of such Real Property or the business conducted by
the Borrower or such Subsidiary thereon), free and clear of all Liens, other
than Permitted Liens.
          8.17. Labor Relations. Neither the Borrower nor any of its
Subsidiaries is engaged in any unfair labor practice that has had, or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. There is (i) no unfair labor practice complaint pending
against the Borrower or any of its Subsidiaries or, to the knowledge of any
Senior Officer, threatened against any of them, before the National Labor
Relations Board or any similar foreign tribunal or agency, and no grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement is so pending against the Borrower or any of its Subsidiaries or, to
the knowledge of any Senior Officer, threatened against any of them, (ii) no
strike, labor dispute, slowdown or stoppage pending against the Borrower or any
of its Subsidiaries or, to the knowledge of any Senior Officer, threatened
against the Borrower or any of its Subsidiaries and (iii) no union
representation question existing with respect to the employees of the Borrower
or any of its Subsidiaries and no union organizing activities are taking place,
except (with respect to any matter specified in clause (i), (ii) or (iii) above,
either individually or in the aggregate) such as has not had, or could
reasonably be expected to have, a Material Adverse Effect.
          8.18. Tax Returns and Payments. the Borrower and each of its
Subsidiaries has timely filed (including applicable extensions), or has had
filed on its behalf, with the appropriate taxing authority, all material
returns, statements, forms and reports for taxes (the “Returns”) required to be
filed by or with respect to the income, properties or operations of the Borrower
and each of its Subsidiaries. The Returns accurately reflect in all material
respects all liability for taxes of the Borrower and each of its

-78-



--------------------------------------------------------------------------------



 



Subsidiaries as a whole for the periods covered thereby. The Borrower and each
of its Subsidiaries have paid all material taxes payable by them other than
those contested in good faith and adequately disclosed and for which adequate
reserves have been established in accordance with U.S. GAAP. Except as set forth
on Schedule X hereto, as of the Amendment No. 3 Effective Date, there is no
action, suit, proceeding, investigation, audit, or claim now pending or, to the
knowledge of any Senior Officer, threatened by any authority regarding any taxes
relating to the Borrower and each of its Subsidiaries. Except as set forth on
Schedule X hereto, as of the Amendment No. 3 Effective Date, neither the
Borrower nor any of its Subsidiaries has entered into an agreement or waiver or
been requested to enter into an agreement or waiver extending any statute of
limitations relating to the payment or collection of taxes of the Borrower or
any of its Subsidiaries, or is aware of any circumstances that would cause the
taxable years or other taxable periods of the Borrower or any of its
Subsidiaries not to be subject to the normally applicable statute of
limitations.
          8.19. Insurance. Set forth on Schedule XI hereto is a true, correct
and complete summary of all insurance maintained by the Borrower and its
Subsidiaries on and as of the Amendment No. 3 Effective Date, with the amounts
insured (and any deductibles) set forth therein.
          8.20. Subordination. The subordination provisions contained in the
Existing Senior Notes Documents are enforceable against (i) the Subsidiary
Guarantors party thereto, and (ii) the holders of the Existing Senior Notes. All
Guaranteed Obligations (as defined in the Subsidiaries Guaranty) of the
Subsidiary Guarantors and all Obligations of the Borrower under the Credit
Documents to which it is a party, are within the definitions of “Guarantor
Senior Debt” and “Designated Guarantor Senior Debt” or “Senior Debt” and
“Designated Senior Debt,” as applicable, included in such subordination
provisions.
          8.21. Aggregate Borrowing Base Calculation. The calculation by the
Borrower of the Borrowing Base and the valuation thereunder is complete and
accurate in all respects.
          SECTION 9. Affirmative Covenants.
          The Borrower hereby covenants and agrees that as of the Amendment
No. 3 Effective Date and thereafter for so long as this Agreement is in effect
and until the Total Commitment and all Letters of Credit have been terminated,
and the Loans, Notes and Unpaid Drawings, together with interest, Fees and all
other Obligations (other than any indemnities described in Section 13.13 which
are not then due and payable) incurred hereunder, are paid in full:
          9.01. Information Covenants. The Borrower will furnish, or will cause
to be furnished, to the Administrative Agent (who shall furnish to each Lender):
     (a) Monthly Reports. Within 30 days after the end of each Fiscal Month of
the Borrower (other than the last Fiscal Month of each Fiscal Quarter of the
Borrower), the balance sheet of the Borrower and its Consolidated Subsidiaries
(and, if available the Borrower agrees to use its commercially reasonable
efforts to make same available, of the U.S. Dole Group) as at the end of such
Fiscal Month and the related consolidated statement of income for such Fiscal
Month and for the elapsed portion of the Fiscal Year ended with the last day of
such Fiscal Month.
     (b) Quarterly Financial Statements. Within 3 Business Days following the
45th day after the close of the first three quarterly accounting periods in each
Fiscal Year of the Borrower (i) (x) the consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as at the end of such quarterly
accounting period and the related consolidated statements of income and of cash
flows for such quarterly accounting period and for the elapsed portion of the
Fiscal Year ended with the last day of such quarterly accounting period, in each
case setting forth

-79-



--------------------------------------------------------------------------------



 



comparative figures for the corresponding quarterly accounting period in the
prior Fiscal Year, (y) the consolidated balance sheet of each Business Segment
as at the end of such quarterly accounting period and the related consolidated
statement of income of such Business Segment for such quarterly accounting
period and for the elapsed portion of the Fiscal Year ended with the last day of
such quarterly accounting period, in each case setting forth comparative figures
for the corresponding quarterly accounting period in the prior Fiscal Year, and
(z) the consolidated balance sheets of the U.S. Dole Group and the Non-U.S. Dole
Group as at the end of such quarterly accounting period and the related
consolidated statements of income of each such group for such quarterly
accounting period and for the elapsed portion of the Fiscal Year ended with the
last day of such quarterly accounting period, all of the foregoing of which
shall be in reasonable detail and, in the case of the financial statements
described in subclause (x) above, be certified by an Authorized Officer of the
Borrower that they fairly present in all material respects in accordance with
U.S. GAAP the financial condition of the Borrower and its Consolidated
Subsidiaries as of the dates indicated and the results of their operations
and/or changes in their cash flows for the periods indicated, subject to normal
year-end audit adjustments and the absence of footnotes and (ii) management’s
discussion and analysis of the important operational and financial developments
during such quarterly accounting period; provided, however, that for any
quarterly accounting period for which the Borrower has filed a Form 10-Q Report
with the SEC, the furnishing of (I) the Borrower’s Form 10-Q Report filed with
the SEC for such quarterly accounting period and (II) the consolidated balance
sheet of each Business Segment as at the end of such quarterly accounting period
and the related consolidated statement of income of such Business Segment for
such quarterly accounting period, shall satisfy the requirements of subclause
(i) and (ii) of this Section 9.01(b).
     (c) Annual Financial Statements. Within 3 Business Days following the 90th
day after the close of each Fiscal Year of the Borrower, (i) (x) the
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
at the end of such Fiscal Year and the related consolidated statements of income
and stockholders’ equity and of cash flows for such Fiscal Year and setting
forth comparative consolidated figures for the preceding Fiscal Year, (y) the
consolidated balance sheet of each Business Segment as at the end of such Fiscal
Year and the related consolidated statements of income of each Business Segment
for such Fiscal Year and setting forth comparative consolidated figures for the
preceding Fiscal Year and (z) the consolidated balance sheet of each of the U.S.
Dole Group and the Non-U.S. Dole Group as at the end of such Fiscal Year and the
related consolidated statements of income of each such group for such Fiscal
Year and setting forth comparative consolidated figures for the preceding Fiscal
Year, (ii) in the case of the financial statements referred to in subclause
(i)(x) above, together with a certification by Deloitte & Touche LLP or such
other independent certified public accountants of recognized national standing
as shall be acceptable to the Administrative Agent, in each case to the effect
that such statements fairly present in all material respects the financial
condition of the Borrower and its Consolidated Subsidiaries as of the dates
indicated and the results of their operations and changes in financial position
for the periods indicated in conformity with U.S. GAAP applied on a basis
consistent with prior years which certification shall be made without
qualification or expression of uncertainty, in each case as to going concern,
and with a statement that no Default or Event of Default pursuant to
Section 10.08 has come to their attention and (iii) management’s discussion and
analysis of the important operational and financial developments during such
Fiscal Year; provided, however, that for any Fiscal Year for which the Borrower
has filed a Form 10-K Report with the SEC, the furnishing of (I) the Borrower’s
Form 10-K Report filed with the SEC for such Fiscal Year and (II) the
consolidated balance sheet of each Business Segment as at the end of such Fiscal
Year and the related consolidated statement of

-80-



--------------------------------------------------------------------------------



 



income of such Business Segment for such Fiscal Year, shall satisfy the
requirements of subclause (i) and (iii) of this Section 9.01(c).
     (d) Financial Projections, etc. Not more than 90 days after the
commencement of each Fiscal Year of the Borrower commencing after the Amendment
No. 3 Effective Date, financial projections in form reasonably satisfactory to
the Administrative Agent (including projected statements of income, sources and
uses of cash and balance sheets, and a projected Borrowing Base, in each case,
taking into account any Significant Asset Sales intended to be consummated
during such Fiscal Year) prepared by the Borrower (i) for the four Fiscal
Quarters of such Fiscal Year prepared in detail and (ii) for each of the
immediately succeeding two Fiscal Years prepared in summary form, in each case,
on a consolidated basis, for the Borrower and its Consolidated Subsidiaries and
setting forth, with appropriate discussion, the principal assumptions upon which
such financial projections are based.
     (e) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 9.01(a), (b) and (c), (with respect to
clause (c) for each Fiscal Year ended on or after the Initial Borrowing Date), a
certificate of the Chief Financial Officer or other Authorized Officer of the
Borrower to the effect that no Default or Event of Default exists or, if any
Default or Event of Default does exist, specifying the nature and extent
thereof, which certificate shall (i) if delivered in connection with the
financial statements required by Section 9.01(b) or (c), (x) set forth in
reasonable detail the calculations required to establish whether the Borrower
and its Subsidiaries were in compliance with the provisions of Sections 5.02 and
10.08 (whether or not a Compliance Period is then in effect) and (y) the
calculation of the Senior Secured Leverage Ratio as at the end of such Fiscal
Quarter or Fiscal Year of the Borrower, as the case may be, and (ii) certify
that there have been no changes to Annexes A through G of the Security
Agreement, Annexes A through G of the Pledge Agreement and the annexes or
schedules to any other Security Document, in each case since the Amendment No. 3
Effective Date or, if later, since the date of the most recent certificate
delivered pursuant to this Section 9.01(e), or if there have been any such
changes, a list in reasonable detail of such changes (but, in each case with
respect to this clause (ii), only to the extent that such changes are required
to be reported to the Collateral Agent pursuant to the terms of such Security
Documents) and whether the Borrower and the other Credit Parties have otherwise
taken all actions required to be taken by them pursuant to such Security
Documents in connection with any such changes.
     (f) Notice of Default or Litigation. Promptly, and in any event within five
Business Days after a Senior Officer obtains knowledge thereof, notice of
(i) the occurrence of any event which constitutes a Default or an Event of
Default, which notice shall specify the nature and period of existence thereof
and what action of the Borrower or such Subsidiary proposes to take with respect
thereto, (ii) any litigation or proceeding pending or threatened (x) against the
Borrower or any of its Subsidiaries which has had, or could reasonably be
expected to have, a Material Adverse Effect or (y) with respect to the Term
Credit Agreement, any Existing Senior Notes Document and (iii) any other event,
change or circumstance which has had, or could reasonably be expected to have, a
Material Adverse Effect.
     (g) Management Letters. Promptly upon receipt thereof, a copy of any
“management letter” submitted to the Borrower or any of its Subsidiaries by its
independent accountants in connection with any annual, interim or special audit
made by them of the financial statements of the Borrower or any of its
Subsidiaries and management’s responses thereto.

-81-



--------------------------------------------------------------------------------



 



     (h) Environmental Matters. Within five Business Days after an Authorized
Officer of the Borrower obtains knowledge of any of the following (but only to
the extent that any of the following, either individually or in the aggregate,
has had, or could reasonably be expected to, (i) reduce the value of any ABL
Priority Collateral by at least $10,000,000 or (ii) have a Material Adverse
Effect), written notice of:
     (i) any pending or threatened Environmental Claim against the Borrower or
any of its Subsidiaries or any Real Property owned, leased or operated by the
Borrower or any of its Subsidiaries;
     (ii) any condition or occurrence on any Real Property owned, leased or
operated by the Borrower or any of its Subsidiaries that (x) results in
noncompliance by the Borrower or any of its Subsidiaries with any applicable
Environmental Law or (y) could reasonably be anticipated to form the basis of an
Environmental Claim against the Borrower or any of its Subsidiaries or any such
Real Property;
     (iii) any condition or occurrence on any Real Property owned, leased or
operated by the Borrower or any of its Subsidiaries that could reasonably be
anticipated to cause such Real Property to be subject to any restrictions on the
ownership, lease, occupancy, use or transferability by the Borrower or such
Subsidiary, as the case may be, of its interest in such Real Property under any
Environmental Law; and
     (iv) the taking of any removal or remedial action in response to the actual
or alleged presence of any Hazardous Material on any Real Property owned, leased
or operated by the Borrower or any of its Subsidiaries.
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s response or proposed response thereto. In addition, the Borrower
agrees to provide the Lenders (by delivery to the Administrative Agent) with
copies of such detailed reports relating to any of the matters set forth in
clauses (i)-(iv) above as may reasonably be requested by the Administrative
Agent or any Lender.
     (i) Reports. Within 3 Business Days following transmission thereof, copies
of any filings and registrations with, and reports to, the SEC by the Borrower
or any of its Subsidiaries and copies of all financial statements, proxy
statements, notices and reports as the Borrower or any of its Subsidiaries shall
send generally to the holders of Indebtedness or (following the public issuance
of Equity Interests of the Borrower or any of its Subsidiaries) their Equity
Interests in their capacity as such holders (provided that such information
(other than the information required by Sections 9.01(b) and (c)) shall not be
required to be delivered to the Administrative Agent and the Lenders to the
extent the same is publicly available on the SEC’s website).
     (j) New Subsidiaries; etc. Within 3 Business Days after the 45th day
following the close of each of the first three Fiscal Quarters of each Fiscal
Year of the Borrower and within 3 Business Days after the 90th day following the
close of each Fiscal Year of the Borrower, (x) a list showing each Subsidiary of
the Borrower established, created or acquired during the respective Fiscal
Quarter or Fiscal Year, and each Subsidiary which has had any Equity Interests
transferred during the respective Fiscal Quarter or Fiscal Year (in each case
describing in reasonable detail the respective transfer of Equity Interests), in
each case naming the direct owner of all Equity Interests in such Subsidiary and
describing such Equity Interests in reasonable detail, and certifying that each
such Subsidiary, and each Credit Party which owns any Equity

-82-



--------------------------------------------------------------------------------



 



Interests therein, has taken all actions, if any, required pursuant to
Section 9.11 and the relevant Security Documents.
     (k) Annual Meetings with Lenders. At the request of the Administrative
Agent, the Borrower shall, within 120 days after the close of each Fiscal Year
of the Borrower, hold a meeting (which may be by conference call or
teleconference), at a time and place selected by the Borrower and reasonably
acceptable to the Administrative Agent, with all of the Lenders that choose to
participate, to review the financial results of the previous Fiscal Year and the
financial condition of the Borrower and its Subsidiaries and the budgets
presented for the current Fiscal Year of the Borrower and its Subsidiaries.
     (l) Notice of Mandatory Repayments. On or prior to the date of any
prepayment of the loans pursuant to Sections 5.02(b) through (e), inclusive, the
Borrower shall provide written notice of the amount of the respective repayment
and the calculations therefor (in reasonable detail).
     (m) Hedging Agreements. Upon request of the Administrative Agent, a
schedule of all Interest Rate Protection Agreements and Other Hedging Agreements
entered into by the Borrower or any of its Subsidiaries with any Lender and/or
any of its affiliates.
     (n) Borrowing Base Certificate. (u) On the Initial Borrowing Date, (v) not
later than 5:00 P.M. (New York time) on the forty-fifth day following the end of
the first Fiscal Month of the Borrower following the Closing Date, (w) not later
than 5:00 P.M. (New York time) on the fifteenth Business Day following the end
of each Fiscal Month of the Borrower thereafter, (x) during the continuance of a
Borrowing Availability Limitation, not later than 5:00 p.m. (New York time) on
the fifth Business Day after the end of each fiscal week of the Borrower (or at
such other times as the Administrative Agent may request), (y) not later than
5:00 P.M. (New York time) on the third Business Day following any Permitted
Acquisition and (z) not later than 5:00 P.M. (New York time) within five
Business Days following any Authorized Officer of the Borrower obtaining
knowledge of (i) any Asset Sale with respect to any ABL Priority Collateral with
a fair market value of at least $5,000,000 or (ii) any theft, loss, physical
destruction, damage, taking or any other similar event which reduces the value
of any ABL Priority Collateral by at least $5,000,000, a borrowing base
certificate setting forth the Borrowing Base (with supporting calculations)
substantially in the form of Exhibit M (each, a “Borrowing Base Certificate”),
which shall be prepared (A) as of the end of the Borrower’s second period of
2010 in the case of the first Borrowing Base Certificate delivered after the
Amendment No. 3 Effective Date and (B) as of the last Business Day of fiscal
month or week, as the case may be, of the Borrower in the case of each
subsequent Borrowing Base Certificate but after giving effect to any event
described in subclause (z) above (it being understood, however, that any
Eligible Accounts reflected in any Borrowing Base Certificate may be as of the
last Business Day of fiscal month or week, as the case may be, of the Borrower)
provided that, upon the occurrence and continuation of a Default or an Event of
Default or if otherwise required by Administrative Agent in its Permitted
Discretion, such Borrowing Base Certificates and any additional schedules and
other information shall be delivered as often as reasonably requested by
Administrative Agent. Each such Borrowing Base Certificate shall include such
supporting information with respect to the Borrower’s accounts receivable,
accounts payable, inventory reports as may be requested from time to time by the
Administrative Agent.
     (o) Field Examinations; Appraisals. Once during each Fiscal Year of the
Borrower and, at any time a Default, or Event of Default or Borrowing
Availability Limitation exists, at

-83-



--------------------------------------------------------------------------------



 



such other times as the Administrative Agent may request, (x) an appraisal of
the Inventory of the Borrower and its Subsidiaries and (y) a collateral
examination of the Inventory and receivables of the Borrower and its
Subsidiaries, in each case, in scope, and from a third-party appraiser and a
third-party consultant, respectively, satisfactory to the Collateral Agent and
completed at the cost and expense of the Borrower.
     (p) Other Information. From time to time, such other information or
documents (financial or otherwise) with respect to the Borrower or its
Subsidiaries as the Administrative Agent or any Lender may reasonably request.
          9.02. Books, Records and Inspections. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and accounts in
which full, true and correct entries which permit the preparation of financial
statements in accordance with U.S. GAAP and which conform to all requirements of
law, shall be made of all dealings and transactions in relation to its business
and activities. The Borrower will, and will cause each of its Subsidiaries to,
permit officers and designated representatives of the Administrative Agent or,
if any Specified Default or, any Event of Default then exists, any Lender, to
visit and inspect, under guidance of officers of the Borrower or such
Subsidiary, any of the properties of the Borrower or such Subsidiary, and to
examine the books of account of the Borrower or such Subsidiary and discuss the
affairs, finances and accounts of the Borrower or such Subsidiary with, and be
advised as to the same by, its and their officers and independent accountants,
all upon reasonable prior notice and at such reasonable times and intervals and
to such reasonable extent as the Administrative Agent or such Lender may
reasonably request.
          9.03. Insurance.
          (a) The Borrower will, and will cause each of its Subsidiaries to,
(i) maintain, with financially sound and reputable insurance companies,
insurance on all its property in at least such amounts and against at least such
risks as is consistent and in accordance with industry practice and (ii) furnish
to the Administrative Agent, upon request by the Administrative Agent or any
Lender, full information as to the insurance carried. Such insurance shall in
any event include physical damage insurance on all real and personal property
(whether now owned or hereafter acquired) on an all risk basis and business
interruption insurance.
          (b) The Borrower will, and will cause each of its Subsidiaries to, at
all times keep the Collateral of the Borrower and its Subsidiaries insured in
favor of the Collateral Agent, and all policies or certificates with respect to
such insurance (and any other insurance maintained by, or on behalf of, the
Borrower or any of its Subsidiaries) with respect to the Collateral (i) shall be
endorsed to the Collateral Agent’s satisfaction for the benefit of the
Collateral Agent (including, without limitation, by naming the Collateral Agent
as certificate holder, mortgagee and loss payee with respect to real property,
certificate holder and loss payee with respect to personal property, additional
insured with respect to general liability and umbrella liability coverage and
certificate holder with respect to workers’ compensation insurance) and
(ii) shall state that such insurance policies shall not be canceled or
materially changed without at least 30 days’ prior written notice thereof by the
respective insurer to the Collateral Agent.
          (c) If the Borrower or any of its Subsidiaries shall fail to comply
with this Section 9.03, the Administrative Agent and/or the Collateral Agent
shall have the right (but shall be under no obligation), upon ten Business Days’
notice to the Borrower, to procure such insurance, and the Borrower agrees to
reimburse the Administrative Agent or the Collateral Agent, as the case may be,
for all costs and expenses of procuring such insurance.

-84-



--------------------------------------------------------------------------------



 



          9.04. Payment of Taxes. The Borrower will pay and discharge, and will
cause each of its Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, in each case on a timely basis, and all
lawful claims which, if unpaid, might become a lien or charge upon any
properties of the Borrower or any of its Subsidiaries not otherwise permitted
under Section 10.03(i); provided that none of the Borrower and its Subsidiaries
shall be required to pay any such tax, assessment, charge, levy or claim which
is being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with U.S. GAAP.
          9.05. Existence; Franchises. The Borrower will do, and will cause each
of its Subsidiaries to do, or cause to be done, all things necessary to preserve
and keep in full force and effect its existence and its material rights,
franchises, authorities to do business, licenses, certifications, accreditations
and patents; provided, however, that nothing in this Section 9.05 shall prevent
(i) sales of assets and other transactions by the Borrower or any of its
Subsidiaries in accordance with Section 10.02, (ii) the withdrawal by the
Borrower or any of its Subsidiaries of its qualification as a foreign
corporation, partnership or limited liability company, as the case may be, in
any jurisdiction where such withdrawal could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect or (iii) the
dissolution of the Excluded Domestic Subsidiary or any Foreign Subsidiary.
          9.06. Compliance with Statutes; etc. The Borrower will, and will cause
each of its Subsidiaries to, comply with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all governmental
bodies, domestic or foreign, in respect of the conduct of its business and the
ownership of its property, except for such noncompliances as, individually or in
the aggregate, have not had, and could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
          9.07. Compliance with Environmental Laws. (i) The Borrower will
comply, and will cause each of its Subsidiaries to comply, in all material
respects with all Environmental Laws applicable to the ownership or use of its
Real Property and vessels now or hereafter owned, leased or operated by the
Borrower or any of its Subsidiaries, will promptly pay or cause to be paid all
costs and expenses incurred in connection with such compliance, and will keep or
cause to be kept all such Real Property and vessels free and clear of any Liens
imposed pursuant to such Environmental Laws and (ii) neither the Borrower nor
any of its Subsidiaries will generate, use, treat, store, Release or dispose of,
or permit the generation, use, treatment, storage, Release or disposal of,
Hazardous Materials on any Real Property or vessels owned, leased or operated by
the Borrower or any of its Subsidiaries, or transport or permit the
transportation of Hazardous Materials to or from any such Real Property, except
as required in the ordinary course of business of the Borrower and its
Subsidiaries and as allowed by (and in compliance with) applicable law or
regulation and except for any failures to comply with the requirements specified
in clause (i) or (ii) above, which, either individually or in the aggregate,
have not had, and could not reasonably be expected to have, a Material Adverse
Effect. If the Borrower or any of its Subsidiaries, or any tenant or occupant of
any Real Property or vessel owned, leased or operated by the Borrower or any of
its Subsidiaries, causes or permits any intentional or unintentional act or
omission resulting in the presence or Release of any Hazardous Material (except
in compliance with applicable Environmental Laws), the Borrower agrees to
undertake, and/or to cause any of its Subsidiaries, tenants or occupants to
undertake, at their sole expense, any clean up, removal, remedial or other
action required pursuant to Environmental Laws to remove and clean up any
Hazardous Materials from any Real Property or vessel except where the failure to
do so has not had, and could not reasonably be expected to have, a Material
Adverse Effect.

-85-



--------------------------------------------------------------------------------



 



          9.08. ERISA. As soon as possible and, in any event, within twenty
(20) Business Days after the Borrower, any Subsidiary of the Borrower or any
ERISA Affiliate knows or has reason to know of the occurrence of any of the
following, the Borrower will deliver to the Administrative Agent written notice
of the chief financial officer, vice president of human resources or other
Authorized Officer of the Borrower setting forth, to the extent known, and in
reasonable detail, such occurrence and the action, if any, that the Borrower,
such Subsidiary or such ERISA Affiliate is required or proposes to take,
together with any notices required or proposed to be given to or filed by the
Borrower, such Subsidiary, the Plan administrator or such ERISA Affiliate to or
with, the PBGC or any other governmental agency, or a Plan or Multiemployer Plan
participant, and any notices received by the Borrower, such Subsidiary or ERISA
Affiliate from the PBGC or other governmental agency or a Plan or Multiemployer
Plan participant or the Plan administrator with respect thereto: that a
Reportable Event has occurred (except to the extent that the Borrower has
previously delivered to the Administrative Agent a notice (if any) concerning
such event pursuant to the next clause hereof); that a contributing sponsor (as
defined in Section 4001(a)(13) of ERISA) of a Plan subject to Title IV of ERISA
is subject to the advance reporting requirement of PBGC Regulation Section
4043.61 (without regard to subparagraph (b)(1) thereof), and an event described
in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC
Regulation Section 4043 is reasonably expected to occur with respect to such
Plan within the following 30 days; that an accumulated funding deficiency,
within the meaning of Section 412 of the Code or Section 302 of ERISA, has been
incurred or an application may be or has been made for a waiver or modification
of the minimum funding standard (including any required installment payments) or
an extension of any amortization period under Section 412 of the Code or
Section 303 or 304 of ERISA with respect to a Plan; that any contribution
required to be made with respect to a Plan or Multiemployer Plan or Foreign
Pension Plan has been made more than sixty (60) days late; that a Plan or
Multiemployer Plan has been or may be involuntarily terminated, reorganized,
partitioned or declared insolvent under Title IV of ERISA; that a Plan or
Multiemployer Plan has a material Unfunded Current Liability; that involuntary
proceedings may be or have been instituted to terminate or appoint a trustee to
administer a Plan which is subject to Title IV of ERISA; that an involuntary
proceeding has been instituted pursuant to Section 515 of ERISA to collect a
delinquent contribution to a Plan or Multiemployer Plan; that the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate will or may incur any material
liability (including any indirect, contingent, or secondary liability) to or on
account of the termination of or withdrawal from a Plan or Multiemployer Plan
under Section 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or with
respect to a Plan or Multiemployer Plan under Section 401(a)(29), 4971, 4975 or
4980 of the Code or Section 409 or 502(i) or 502(l) of ERISA or with respect to
a group health plan (as defined in Section 607(1) of ERISA or
Section 4980B(g)(2) of the Code) under Section 4980B of the Code; or that the
Borrower or any Subsidiary of the Borrower may incur any liability pursuant to
any employee welfare benefit plan (as defined in Section 3(1) of ERISA) that
provides benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA) or any Plan or any Foreign Pension Plan in
addition to the liability that existed on the Effective Date pursuant to any
such plan or plans by an amount that would be material to the Borrower or any
Subsidiary of the Borrower. To the extent that the financial statements set
forth with particularity a liability for which notice would otherwise be
required to be given hereunder, a separate notice thereof shall not be required
hereunder. At the request of the Administrative Agent, the Borrower and the
Borrower will deliver to the Administrative Agent copies of any records,
documents or other information that must be furnished to the PBGC with respect
to any Plan pursuant to Section 4010 of ERISA. The Borrower will also deliver
upon written request to the Administrative Agent a complete copy of the annual
report (on Internal Revenue Service Form 5500-series) of each Plan (including,
to the extent required, the related financial and actuarial statements and
opinions and other supporting statements, certifications, schedules and
information) required to be filed with the Internal Revenue Service. In addition
to any notices delivered to the Administrative Agent pursuant to the first
sentence hereof, copies of annual reports and any records, documents or other
information required to be furnished to the PBGC or any other government agency,
and any material notices received by the Borrower, any

-86-



--------------------------------------------------------------------------------



 



Subsidiary of the Borrower or any ERISA Affiliate with respect to any Plan or
Foreign Pension Plan or received from any government agency or plan
administrator or sponsor or trustee with respect to any Multiemployer Plan,
shall, upon request of the Administrative Agent, be delivered to the
Administrative Agent no later than twenty (20) Business Days after the date of
such request. The Borrower and each of its applicable Subsidiaries shall ensure
that all Foreign Pension Plans administered by it or into which it makes
payments obtain or retain (as applicable) registered status under and as
required by applicable law and is administered in a timely manner in all
respects in compliance with all applicable laws except where the failure to do
any of the foregoing has not had, and could not reasonably be expected to have,
a Material Adverse Effect.
          9.09. Good Repair. The Borrower will, and will cause each of its
Subsidiaries to, ensure that its material properties and equipment required to
be used in its business are kept in reasonably good repair, working order and
condition, ordinary wear and tear excepted, and that from time to time there are
made in such properties and equipment all needful and proper repairs, renewals,
replacements, extensions, additions, betterments and improvements thereto, to
the extent and in the manner useful or customary for companies in similar
businesses.
          9.10. End of Fiscal Years; Fiscal Quarters. The Borrower will cause
(i) each of its, and each of its Subsidiaries’, fiscal years to end on the
Saturday closest to December 31 of each calendar year and (ii) each of its, and
each of its Subsidiaries’, fiscal quarters to end on the last day of each period
described in the definition of “Fiscal Quarter”; provided that Foreign
Subsidiaries of the Borrower shall not be required to maintain the fiscal year
and fiscal quarter ends described above if it is not practicable for such
Foreign Subsidiary to maintain same as a result of foreign statutes, rules or
law applicable to such Foreign Subsidiary.
          9.11. Additional Security; Additional Guaranties; Actions with Respect
to Non-Guarantor Subsidiaries; Further Assurances.
          (a) The Borrower will, and will cause its Subsidiaries which are
Subsidiary Guarantors to, grant to the Collateral Agent security interests and
mortgages (each, an “Additional Mortgage”) in: (i) each vessel acquired by such
Person after the Amendment No. 3 Effective Date and having an initial book value
in excess of $1,000,000, (ii) such fee-owned (or the equivalent) Real Property
acquired by such Person after the Amendment No. 3 Effective Date and having an
initial book value in excess of $10,000,000 which is not covered by the original
Mortgages (each such Real Property referred to in preceding clause (i) and this
clause (ii), an “Additional Mortgaged Property”); provided, however, that if the
aggregate initial book value of all Second-Tier Material Real Properties (for
such purpose, using the initial purchase price paid by such Person for the
respective Second-Tier Material Real Properties) acquired by such Persons after
the Amendment No. 3 Effective Date which are not then covered by Mortgages,
equals or exceeds $20,000,000, the Borrower and each Subsidiary Guarantor shall
grant to the Collateral Agent security interests and mortgages in all such
Second-Tier Material Real Properties owned by any such Person which are not then
covered by Mortgages (and not just those required to reduce the aggregate value
of all Second-Tier Material Real Properties (determined as provided above) at
such time below $20,000,000). All such Additional Mortgages shall be granted
pursuant to documentation in form reasonably satisfactory to the Administrative
Agent. All such Additional Mortgages shall constitute valid and enforceable
Liens, superior to and prior to the rights of all third Persons and subject to
no other Liens (except as are permitted by Section 10.03), in favor of the
Collateral Agent (or such other trustee or subagent as may be required or
desired under local law). The Additional Mortgages or instruments related
thereto shall be duly recorded or filed in such manner and in such places as are
required by law to create, maintain, effect, perfect, preserve, maintain and
protect the

-87-



--------------------------------------------------------------------------------



 



Liens in favor of the Collateral Agent required to be granted pursuant to the
Additional Mortgages and all taxes, fees and other charges payable in connection
therewith shall be paid in full.
          (b) The Borrower will, and will cause each of its Subsidiaries to, at
its own expense, take such further actions relating to the Collateral covered by
any of the Security Documents as the Collateral Agent may reasonably require
pursuant to this Section 9.11. Furthermore, the Borrower will cause to be
delivered to the Collateral Agent such opinions of counsel and other related
documents as may be reasonably requested by the Collateral Agent to assure
itself that this Section 9.11 has been complied with.
          (c) Subject to the provisions of clause (e) below, if at any time any
Domestic Subsidiary of the Borrower is created, established or acquired (other
than an Excluded JV), such Subsidiary shall be required to execute and deliver
counterparts of the Subsidiaries Guaranty, the Intercompany Subordination
Agreement, the Intercreditor Agreement and such Security Documents as may be
specified by the Administrative Agent, and in each case shall take all action in
connection therewith as may be specified by the Administrative Agent.
          (d) At such time as any Equity Interests owned by any Credit Party
cease to be Excluded Collateral, the Credit Parties shall take such actions as
may be required by the U.S. Pledge Agreement and the other Security Documents or
that are reasonably requested by the Collateral Agent in order to ensure that
the Collateral Agent has a perfected first priority security interest therein,
provided that, in the case of any Foreign Subsidiary that is a corporation (or
treated as such for U.S. tax purposes) which is owned by a Credit Party, not
more than 65% of the total outstanding voting Equity Interests of such Person
shall be required to be pledged in support of such Credit Party’s obligations
(x) as the Borrower under the Credit Agreement or (y) under its Subsidiaries
Guaranty in respect of the Obligations of the Borrower.
          (e) Each action required above by Section 9.11(a), (b), (c) or
(d) shall be completed as soon as possible, but in no event later than 90 days
(or, in the case of actions relating to assets located outside the United
States, such greater number of days (not to exceed 120 days) as the
Administrative Agent shall agree to in its sole and absolute discretion in any
given case) after such action is requested to be taken by the Administrative
Agent or the Required Lenders. The Borrower further agrees that (x) each action
required above by Section 9.11(a), (b), (c) or (d) with respect to a newly
formed, created or acquired Domestic Subsidiary, shall be completed
contemporaneously with the formation, creation or acquisition of such Domestic
Subsidiary, (provided that (x) the Credit Documents required to be executed and
delivered pursuant to Section 9.11(c) by such newly formed, created or acquired
Domestic Subsidiary shall not be required to be so executed and delivered until
45 days after the formation, creation or acquisition of such Subsidiary, (y) in
the case of a Shell Corporation formed, created or established by the Borrower
or any of its Subsidiaries, such actions shall not be required to be taken (so
long as same remains a Shell Corporation) until 60 days after the formation,
creation or establishment of such Shell Corporation and (z) all actions required
to be taken pursuant to the last sentence of Section 9.11(c) shall be taken as
promptly as practicable, and in any event within 45 days, after the Borrower
receives the respective request from the Administrative Agent or the Required
Lenders.
          (f) Notwithstanding anything to the contrary contained in clauses
(c) through (e) above, to the extent the taking of any action as described above
by a new Subsidiary acquired pursuant to an acquisition permitted by
Section 10.05 which is subject to Permitted Acquired Debt which at such time
remains in existence as permitted by Section 10.04(b)(vi), then to the extent
that the terms of the respective Permitted Acquired Debt prohibit the taking of
any actions which would otherwise be required of such Subsidiary by this
Section 9.11, the time for taking the respective actions (to the extent
prohibited

-88-



--------------------------------------------------------------------------------



 



by the terms of the respective Permitted Acquired Debt) shall be extended until
10 Business Days after the earlier of (i) the date of repayment of such
Permitted Acquired Debt and (ii) the first date on which the taking of such
actions would not violate the terms of the respective issue of Permitted
Acquired Debt. To the extent the terms of any Permitted Acquired Debt prohibit
the taking of actions otherwise required by this Section 9.11, upon the request
of the Administrative Agent or the Required Lenders, the Borrower shall, or
shall cause the respective Subsidiaries of the Borrower to, (x) prepay any such
Permitted Acquired Debt which is permitted to be prepaid and/or (y) use
reasonable efforts to obtain such consents or approvals as are needed so that
the taking of the actions otherwise specified in this Section 9.11 would not
violate the terms of the respective issue of Permitted Acquired Debt.
Furthermore, to the extent any Subsidiary which is not a Wholly-Owned Subsidiary
is acquired pursuant to an acquisition permitted by Section 10.05, then for so
long as such Subsidiary is not a Wholly-Owned Subsidiary, to the extent the
Borrower in good faith determines that the respective Subsidiary is not able
under applicable requirements of law (whether because of fiduciary duties under
applicable law or other requirements of applicable law) to execute and deliver a
Subsidiaries Guaranty or one or more Security Documents, such Subsidiary shall
not be required to become a Subsidiary Guarantor or execute and deliver such
Security Documents as otherwise required above.
          (g) In the event that the Administrative Agent or the Required Lenders
at any time after the Initial Borrowing Date determine in their reasonable
discretion (whether as a result of a position taken by an applicable bank
regulatory agency or official, or otherwise) that real estate appraisals
satisfying the requirements set forth in 12 C.F.R., Part 34-Subpart C, or any
successor or similar statute, role, regulation, guideline or order (any such
appraisal, a “Required Appraisal”) are or were required to be obtained, or
should be obtained, in connection with any Mortgaged Property or Mortgaged
Properties, then, within 90 days after receiving written notice thereof from the
Administrative Agent or the Required Lenders, as the case may be, the Borrower
shall cause such Required Appraisal to be delivered, at the expense of the
Borrower, to the Administrative Agent, which Required Appraisal, and the
respective appraiser, shall be satisfactory to the Administrative Agent.
          (h) Notwithstanding anything to the contrary contained above in this
Section 9.11 or elsewhere in this Agreement or the other Credit Documents, no
Credit Party shall be required to grant a security interest in, or Lien on, any
Excluded Collateral (so long as the respective Property constitutes Excluded
Collateral), and the value of any Excluded Collateral shall not be taken into
account in making determinations pursuant to the foregoing clauses of this
Section 9.11.
          (i) No later than 45 days after the Amendment No. 3 Effective Date (or
such later date as the Administrative Agent shall agree in its sole discretion),
the applicable Credit Parties shall cause to be executed and/or delivered, as
applicable, to the Administrative Agent:
     (i) with respect to each Mortgage in favor of the Collateral Agent with
respect to any Mortgaged Property, an amendment (each, a “Mortgage Amendment”)
duly executed and acknowledged by the applicable Credit Party in form and
substance reasonably satisfactory to the Collateral Agent;
     (ii) with respect to each Mortgage Amendment (other than with respect to
the Mortgage Amendment for the Mortgaged Properties in Florida and Hawaii), an
endorsement or other modification to the existing Mortgage Policy providing
assurance reasonably satisfactory to the Collateral Agent that the lien on such
Mortgaged Property in favor of the Collateral Agent shall continue to have the
enforceability and priority in effect immediately prior to the effectiveness of
Amendment 1;

-89-



--------------------------------------------------------------------------------



 



     (iii) with respect to each Mortgage Amendment (other than with respect to
the Mortgage Amendment for the U.S. Mortgaged Property in Florida), opinions of
counsel to the Credit Parties covering customary matters and in form and
substance reasonably satisfactory to the Collateral Agent;
     (iv) with respect to each Mortgaged Property requested by the Collateral
Agent, a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination and for each improved parcel of Real Property located
in a special flood hazard area (x) a notice about special flood hazard area
status and flood disaster assistance duly executed by the applicable Credit
Parties and (y) evidence of flood insurance in amounts and otherwise sufficient
to comply with applicable law; and
     (v) a copy of, or a certificate as to coverage under, the insurance
policies required by Section 8.03 in form and substance satisfactory to the
Collateral Agent.
          9.12. Use of Proceeds. The Borrower will, and will cause each of its
Subsidiaries to, use the proceeds of the Loans for the purposes specified in
Section 8.05. The Borrower will not, nor will it permit any of its Subsidiaries
to, use any of the proceeds of the Loans or any Letter of Credit to finance the
acquisition of any Person that has not been approved and recommended by the
board of directors (or functional equivalent thereof) or the requisite
shareholders of such Person.
          9.13. Ownership of Subsidiaries.
          (a) Notwithstanding anything to the contrary contained in this
Agreement, (x) the Borrower shall at all times own directly or indirectly 100%
of the capital stock of the Bermuda Company and (y) subject to the proviso to
the first sentence of Section 9.16(a), the Borrower shall at all times own
directly or indirectly (through one or more Wholly-Owned Domestic Subsidiaries
(as opposed to through Foreign Subsidiaries)) all of the capital stock or other
Equity Interests (to the extent owned by the Borrower or any of its
Subsidiaries) of each Domestic Subsidiary of the Borrower (other than any
Excluded JV).
          (b) The Borrower shall take all actions so that, at all times from and
after the Amendment No. 3 Effective Date, all the assets of the Borrower and its
Subsidiaries located within the United States, all Equity Interests in all
Domestic Subsidiaries or other U.S. Persons and all or substantially all of the
business of the Borrower and its Subsidiaries (other than any Excluded JV)
conducted in the United States are, in each case, owned or conducted, as the
case may be, by the Borrower and one or more Domestic Subsidiaries which are not
direct or indirect Subsidiaries of any Subsidiary of the Borrower which is a
Foreign Subsidiary, provided that if a Foreign Subsidiary (not itself created or
established in contemplation of an acquisition) is acquired by the Borrower or
any Subsidiary which Foreign Subsidiary has (either directly or through one or
more Domestic Subsidiaries) assets or operations in the United States, the
Borrower shall have a reasonable period of time (not to exceed 60 days) to
effect the transfer of U.S. assets and operations (including all Equity
Interests in any Domestic Subsidiaries or other U.S. Persons held by it) of the
respective Foreign Subsidiary to one or more Qualified Obligors; provided
further, that the respective transfer shall not be required to be made if the
Borrower in good faith determines that such transfer would give rise to adverse
tax consequences to the Borrower and its Subsidiaries or would give rise to any
material breach or violation of law or contract (in which case, the Borrower and
its Subsidiaries shall transfer such assets and operations at such time, if any,
as such adverse tax consequences or breach or violation would not exist and,
until such time, shall use good faith efforts so that any growth in the assets
or operations of the entity so acquired, to the extent located in the United
States, is made within the Borrower or one or more Wholly-Owned Subsidiary
Guarantors).

-90-



--------------------------------------------------------------------------------



 



          9.14. Maintenance of Company Separateness. The Borrower will, and will
cause each of its Subsidiaries to, satisfy customary Company formalities,
including the holding of regular board of directors’ and shareholders’ meetings
or action by directors or shareholders without a meeting and the maintenance of
Company records. Neither the Borrower nor any other Credit Party shall make any
payment to a creditor of any Non-Guarantor Subsidiary in respect of any
liability of any Non-Guarantor Subsidiary, and no bank account of any
Non-Guarantor Subsidiary shall be commingled with any bank account of the
Borrower or any other Credit Party. Any financial statements distributed to any
creditors of any Non-Guarantor Subsidiary shall clearly establish or indicate
the corporate separateness of such Non-Guarantor Subsidiary from the Borrower
and its other Subsidiaries. Finally, neither the Borrower nor any of its
Subsidiaries shall take any action, or conduct its affairs in a manner, which is
likely to result in the Company existence of the Borrower, any Subsidiary
Guarantor or any Non-Guarantor Subsidiaries being ignored, or in the assets and
liabilities of the Borrower or any other Credit Party being substantively
consolidated with those of any other such Person or any Non-Guarantor Subsidiary
in a bankruptcy, reorganization or other insolvency proceeding.
          9.15. Performance of Obligations. The Borrower will, and will cause
each of its Subsidiaries to, perform all of its obligations under the terms of
each mortgage, deed of trust, indenture, loan agreement or credit agreement and
each other material agreement, contract or instrument by which it is bound,
except such non-performances as, individually or in the aggregate, have not
caused, and could not reasonably be expected to cause, a Default or Event of
Default hereunder or a Material Adverse Effect.
          9.16. Margin Stock. The Borrower shall take all actions so that at all
times the aggregate value of all Margin Stock (other than treasury stock) owned
by the Borrower and its Subsidiaries (for such purpose, using the initial
purchase price paid by the Borrower or such Subsidiary for the respective shares
of Margin Stock) shall not exceed $10,000,000. So long as the aggregate value of
Margin Stock (other than treasury stock) owned by the Borrower and its
Subsidiaries (determined as provided in the preceding sentence) does not exceed
$10,000,000, all Margin Stock at any time owned by the Borrower and its
Subsidiaries shall not constitute Collateral and no security interest shall be
granted therein pursuant to any Credit Document. Without excusing any violation
of the first sentence of this Section 9.16, if at any time the aggregate value
of all Margin Stock (other than treasury stock) owned by the Borrower and its
Subsidiaries (determined as provided in the first sentence of this Section 9.16)
exceeds $10,000,000, then (x) all Margin Stock owned by the Credit Parties
(except to the extent constituting Excluded Collateral) shall be pledged, and
delivered for pledge, pursuant to the relevant Security Documents and (y) the
Borrower shall execute and deliver to the Lenders appropriate completed forms
(including, without limitation, Forms G-3 and U-1, as appropriate) establishing
compliance with the Margin Regulations.
          9.17. Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and
Real Estate Purchases. Each Credit Party shall use its reasonable efforts to
obtain a landlord’s agreement, mortgagee agreement or bailee letter, as
applicable, from the lessor of each leased property (including, without
limitation, farms), mortgagee of owned property or bailee with respect to any
warehouse, processor or converter facility or other location where ABL Priority
Collateral with a book value in excess of $5,000,000 is stored or located, which
agreement or letter shall (unless otherwise agreed to in writing by
Administrative Agent) contain a waiver or subordination of all Liens or claims
that the landlord, mortgagee or bailee may assert against the Collateral at that
location, and shall otherwise be reasonably satisfactory in form and substance
to Administrative Agent. With respect to such locations or warehouse space
leased or owned as of the Initial Borrowing Date and thereafter, if the
Collateral Agent has not received a landlord or mortgagee agreement or bailee
letter as of the Initial Borrowing Date (or, if later, as of the date such
location is acquired or leased), any Eligible Inventory at that location shall,
in

-91-



--------------------------------------------------------------------------------



 



Administrative Agent’s reasonable discretion, be subject to such Reserves as may
be established by Administrative Agent in its Permitted Discretion. Each Credit
Party shall timely and fully pay and perform its obligations under all leases
and other agreements with respect to each leased location or public warehouse
where any Collateral is or may be located except to the extent that the same are
being contested in good faith.
          SECTION 10. Negative Covenants.
          The Borrower hereby covenants and agrees that as of the Amendment
No. 3 Effective Date and thereafter for so long as this Agreement is in effect
and until the Total Commitment has terminated, no Letters of Credit, Bank
Guaranties or Notes are outstanding and the Loans, together with interest, Fees
and all other Obligations (other than any indemnities described in Section 13.13
which are not then due and payable) incurred hereunder, are paid in full:
          10.01. Changes in Business; etc. The Borrower will not, nor will it
permit any of its Subsidiaries to, engage in any business that would cause the
Borrower and its Subsidiaries, taken as a whole, to be primarily engaged in a
business other than a Permitted Business.
          10.02. Consolidation; Merger and Sale of Assets; etc. The Borrower
will not, nor will it permit any of its Subsidiaries to, wind up, liquidate or
dissolve its affairs or enter into any transaction of merger or consolidation,
or convey, sell, lease or otherwise dispose of all or any part of its property
or assets, except that the following shall be permitted:
     (i) Investments permitted by Section 10.05 and Dividends permitted by
Section 10.06;
     (ii) the Borrower and its Subsidiaries may, in the ordinary course of
business, sell or otherwise dispose of assets (excluding Equity Interests in,
Subsidiaries and joint ventures) which, in the reasonable opinion of such
Person, are obsolete, uneconomic or worn-out;
     (iii) the Borrower and its Subsidiaries may sell assets (excluding Equity
Interests of any Wholly-Owned Subsidiary unless all of the capital stock or
other Equity Interests of such Wholly-Owned Subsidiary are sold in accordance
with this clause (iii)), so long as (v) no Event of Default then exists or would
result therefrom, (w) the Borrower or the applicable Subsidiary receives total
consideration in an amount at least equal to the Fair Market Value of such
assets, (x) except for customary post-closing adjustments, at least 75% of the
total consideration received by the Borrower or such Subsidiary is paid in cash
at the time of the closing of such sale or disposition (provided that sales of
assets for aggregate consideration of $20,000,000 (based on the Fair Market
Value of any non-cash consideration) in any Fiscal Year of the Borrower shall
not be subject to the minimum cash requirement set forth above in this subclause
(x)), (y) the Net Sale Proceeds therefrom are applied and/or reinvested as (and
to the extent) required by Section 5.02(b) and (z) the aggregate amount of the
proceeds received from all assets sold pursuant to this clause (v) shall not
exceed $150,000,000 in any Fiscal Year of the Borrower;
     (iv) each of the Borrower and its Subsidiaries may sell or discount, in
each case without recourse and in the ordinary course of business, overdue
accounts receivable arising in the ordinary course of business, but only in
connection with the compromise or collection thereof and not as part of any
financing transaction;

-92-



--------------------------------------------------------------------------------



 



     (v) each of the Borrower and its Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons not materially interfering
with the conduct of the business of the Borrower or any of its Subsidiaries;
     (vi) (x) any Subsidiary of the Borrower may be merged, consolidated or
liquidated with or into the Borrower (so long as the Borrower is the surviving
corporation of such merger, consolidation or liquidation) or any Subsidiary
Guarantor (so long as, except in the case of a merger, consolidation or
liquidation into the Borrower, a Subsidiary Guarantor is the surviving
corporation of such merger consolidation or liquidation) and (y) any Subsidiary
of the Borrower that is not a Credit Party may be merged, consolidated or
liquidated with or into any other Subsidiary of the Borrower that is not a
Credit Party; provided, in the case of any merger, consolidation or liquidation
pursuant to this clause (vi) involving a Credit Party, the Borrower shall notify
the Administrative Agent thereof and shall take such action as may be requested
by the Administrative Agent for purposes of ensuring the continued
enforceability of the Collateral Agent’s security interest in the Collateral of
such Credit Party;
     (vii) the Borrower and its Subsidiaries may transfer inventory in a
non-cash or cash transfer to Subsidiaries of the Borrower in each case so long
as (I) any such transfer is made in the ordinary course of its business and
consistent with past practice of the Borrower and its Subsidiaries as in effect
on the Effective Date, (II) the Borrower reasonably determines that the transfer
is not reasonably likely to be adverse to the interests of the Lenders in any
material respect and (III) no Specified Default and no Event of Default then
exists or would exist immediately after giving effect to the respective
transfer;
     (viii) so long as no Event of Default exists at the time of the respective
transfer or immediately after giving effect thereto, Credit Parties shall be
permitted to transfer additional assets (other than inventory, cash, Cash
Equivalents and Equity Interests in any Credit Party) to other Subsidiaries of
the Borrower, so long as cash in an amount at least equal to the Fair Market
Value of the assets so transferred is received by the respective transferor;
     (ix) the Borrower and its Subsidiaries may sell or exchange specific items
of equipment, in connection with the exchange or acquisition of replacement
items of equipment which are useful in a Permitted Business;
     (x) each of the Borrower and its Subsidiaries may sell or liquidate Cash
Equivalents;
     (xi) the Borrower and its Subsidiaries may sell inventory to their
respective customers in the ordinary course of business;
     (xii) each of the Borrower and its Subsidiaries may effect Contemplated
Asset Sales, so long as (i) no Event of Default then exists or would exist
immediately after giving effect thereto, (ii) each such sale is an arm’s-length
transaction and the Borrower or the respective Subsidiary receives at least Fair
Market Value, (iii) either (x) at least 75% of the total consideration received
by the Borrower or such Subsidiary is paid in cash at the time of the closing of
such sale or (y) (1) the consideration therefor consists solely of cash and/or
Permitted Installment Notes (to the extent the same may be issued in accordance
with the definition thereof) and (2) at least 50% of the total consideration
received by the Borrower or such Subsidiary is paid in cash at the time of the
closing of such sale and (iv) the Net Sale Proceeds therefrom are applied as,
and to the extent, required by Section 5.02(b); and

-93-



--------------------------------------------------------------------------------



 



     (xiii) the Borrower and its Domestic Subsidiaries may sell and leaseback
Principal Properties, so long as (v) no Default or Event of Default then exists
or would result therefrom, (w) each such sale is made pursuant to an
arm’s-length transaction, (x) 100% of the total consideration received by the
Borrower or such Subsidiary is paid in cash at the time of the closing of such
sale, (y) the Net Sale Proceeds therefrom equal at least 90% of the Fair Market
Value of the Property subject to such sale-leaseback transaction and (z) the Net
Sale Proceeds therefrom are applied as a mandatory repayment and/or commitment
reduction and/or reinvested, in any case, in accordance with the requirements of
Section 5.02(b).
To the extent any Collateral is sold or otherwise disposed of as permitted by
this Section 10.02, such Collateral (unless transferred to a Credit Party) shall
be sold or otherwise disposed of free and clear of the Liens created by the
Security Documents and the Administrative Agent shall take such actions
(including, without limitation, directing the Collateral Agent to take such
actions) as are appropriate in connection therewith.
          10.03. Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of any kind (real or personal, tangible or
intangible) of the Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired, or sell any such property or assets subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
or assets (including sales of accounts receivable or notes with recourse to the
Borrower or any of its Subsidiaries) or assign any right to receive income or
permit the filing of any financing statement under the UCC or any other similar
notice of Lien under any similar recording or notice statute; provided that the
provisions of this Section 10.03 shall not prevent the creation, incurrence,
assumption or existence of the following (Liens described below are herein
referred to as “Permitted Liens”):
     (i) inchoate Liens for taxes, assessments or governmental charges or levies
not yet due and payable or that are being contested in good faith and by
appropriate proceedings and for which adequate reserves have been established in
accordance with U.S. GAAP;
     (ii) Liens imposed by law which were incurred in the ordinary course of
business and which have not arisen to secure Indebtedness for borrowed money,
such as carriers’, warehousemen’s and mechanics’ Liens, statutory landlord’s
Liens, maritime Liens and other similar Liens and which either (x) do not in the
aggregate materially detract from the value of such property or assets or
materially impair the use thereof in the operation of the business of the
Borrower or any of its Subsidiaries or (y) are being contested in good faith by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property or asset subject to such Lien;
     (iii) (x) Liens created by or pursuant to this Agreement and the Security
Documents (including Liens securing obligations under any Secured Cash
Management Agreement (as defined in the Security Agreement)), (y) Liens created
by or pursuant to the Term Credit Agreement and the Term Security Documents,
securing Indebtedness incurred pursuant to clause (b)(xx) of Section 10.04 and
(z) Liens (but only on the Collateral of the Credit Parties) securing Existing
2014 Senior Notes, Existing 2016 Senior Notes and Qualified Indebtedness, so
long as such Existing 2014 Senior Notes, Existing 2016 Senior Notes and
Qualified Indebtedness constitute Notes Obligations (as defined in the
Intercreditor Agreement); provided that with respect to any Liens securing
Qualified Indebtedness, after giving effect to the Incurrence of such Qualified
Indebtedness and the use of proceeds therefrom, the Senior Secured Leverage
Ratio as of the last day of the most recent Test Period for which financial
statements are available

-94-



--------------------------------------------------------------------------------



 



pursuant to Section 8.01(a) or (b) would have been less than or equal to 3.75 to
1.00 on a Pro Forma Basis;
     (iv) Liens in existence on the Amendment No. 3 Effective Date which are
listed in Schedule XVIII, renewals, replacements and extensions of such Liens,
provided that (x) the aggregate principal amount of the Indebtedness, if any,
secured by such Liens does not increase from that amount outstanding at the time
of any such renewal, replacement or extension except in accordance with the
definition of Permitted Refinancing Indebtedness, and (y) any such renewal,
replacement or extension does not encumber any additional assets or properties
of the Borrower or any of its Subsidiaries;
     (v) Liens (x) arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 11.09,
(y) arising in connection with the deposit or payment of cash or other Property
with or to any court or other governmental authority in connection with any
pending claim or litigation and (z) arising in connection with the deposit of
cash or other Property in connection with the issuance of stay and appeal bonds,
provided that the Fair Market Value of all Property (including cash) subject to
Liens pursuant to clause (v)(y) or (v)(z) (whether pledged, paid, deposited or
otherwise) shall not exceed at any time the sum of (1) $75,000,000 (net of any
insurance proceeds actually received (and not returned) by the Borrower and its
Subsidiaries in connection therewith) plus (2) in the case of Properties of
Subsidiaries of the Borrower located outside the United States and subject to a
Lien pursuant to this clause (v), an additional $50,000,000 (net of any
insurance proceeds actually received (and not returned) by the Borrower and its
Subsidiaries in connection therewith);
     (vi) Liens (other than any Lien imposed by ERISA) (x) incurred or deposits
made in the ordinary course of business of the Borrower and its Subsidiaries in
connection with workers’ compensation, unemployment insurance and other types of
social security, (y) to secure the performance by the Borrower and its
Subsidiaries of tenders, statutory obligations (other than excise taxes not
described in Section 10.03(i)), surety and customs bonds, statutory bonds, bids,
leases, government contracts, trade contracts, performance and return of money
bonds and other similar obligations (exclusive of (I) obligations for the
payment of borrowed money and (II) stay and appeal bonds and other obligations
described in Section 10.03(v) above) or (z) to secure the performance by the
Borrower and its Subsidiaries of leases of Real Property, to the extent incurred
or made in the ordinary course of business consistent with past practices,
provided that the aggregate Fair Market Value of all Property pledged or
deposited at any time pursuant to preceding subclauses (y) and (z) shall not
exceed $25,000,000 in the aggregate (it being understood that letters of credit
and bank guaranties issued in support of customs bonds, licensing arrangements
and similar obligations do not constitute Property pledged or deposited to
support such obligations);
     (vii) licenses, sublicenses, leases or subleases granted to third Persons
in the ordinary course of business not interfering in any material respect with
the business of the Borrower or any of its Subsidiaries;
     (viii) (x) Permitted Encumbrances and (y) easements, rights-of-way,
restrictions, encroachments, municipal and zoning ordinances and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and not materially interfering with the conduct of the business of
the Borrower or any of its Subsidiaries;

-95-



--------------------------------------------------------------------------------



 



     (ix) Liens of a lessor arising under any operating lease entered into by
the Borrower and its Subsidiaries in the ordinary course of business and
relating solely to such lease and the assets leased thereunder;
     (x) Liens upon assets of the Borrower or any of its Subsidiaries subject to
Capitalized Lease Obligations permitted pursuant to Section 10.04(b)(iv),
provided that the Lien encumbering the asset giving rise to the Capitalized
Lease Obligation does not encumber any other asset of the Borrower or any of its
Subsidiaries;
     (xi) Liens arising pursuant to purchase money mortgages or security
interests securing Indebtedness representing the purchase price (or financing of
the purchase price within 90 days after the respective purchase) of assets
acquired after the Amendment No. 3 Effective Date by the Borrower and its
Subsidiaries, provided that (x) any such Liens attach only to the assets so
purchased, (y) the principal amount of Indebtedness secured by any such Lien
does not exceed 100% of the Fair Market Value or the purchase price of the
property being purchased at the time of the incurrence of such Indebtedness and
(z) the Indebtedness secured thereby is permitted to be incurred pursuant to
Section 10.04(b)(iv);
     (xii) Liens on property or assets acquired pursuant to an acquisition of an
Acquired Entity or Business, or on property or assets of a Subsidiary of the
Borrower in existence at the time such Subsidiary is acquired pursuant to such
an acquisition, provided that (i) any Indebtedness that is secured by such Liens
is permitted to exist under Section 10.04(b)(vi), (ii) such Liens are not
incurred in connection with, or in contemplation or anticipation of, such
acquisition and do not attach to any other asset of the Borrower or any of its
Subsidiaries and (iii) such Liens do not apply to ABL Priority Collateral;
     (xiii) restrictions imposed in the ordinary course of business and
consistent with past practices on the sale or distribution of designated
inventory pursuant to agreements with customers under which such inventory is
consigned by the customer or such inventory is designated for sale to one or
more customers;
     (xiv) Liens in favor of customs or revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
     (xv) bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more of
the accounts described below, in each case granted in the ordinary course of
business in favor of the bank or banks with which the accounts are maintained,
securing amounts owing to such bank with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements, provided that in no case shall any such Liens secure
(either directly or indirectly) the repayment of any Indebtedness;
     (xvi) Liens securing Permitted Refinancing Indebtedness permitted pursuant
to Section 10.04(b).
     (xvii) Liens on the assets of a Foreign Subsidiary securing Indebtedness
incurred by such Foreign Subsidiary in accordance with the terms of
Section 10.04(b)(vii);
     (xviii) Liens over promissory notes evidencing grower loans pledged in
favor of financial institutions securing Indebtedness permitted to be incurred
pursuant to Section 10.05(xiii); and

-96-



--------------------------------------------------------------------------------



 



     (xix) other Liens of the Borrower or any Subsidiary of the Borrower that
(w) were not incurred in connection with borrowed money, (x) do not materially
impair the use of such Property in the operation of the business of the Borrower
or such Subsidiary, (y) do not encumber any Accounts or Inventory or other ABL
Priority Collateral and (z) do not secure obligations in excess of $100,000,000
in the aggregate for all such Liens.
In connection with the granting of Liens of the type described in clauses (iv),
(ix), (x), (xi), (xii), (xvi), (xvii) and (xix) of this Section 10.03 by the
Borrower or any of its Subsidiaries, the Administrative Agent and the Collateral
Agent shall be authorized, at the request of the Borrower, to take any actions
deemed appropriate by it in connection therewith (including, without limitation,
by executing appropriate lien releases or lien subordination agreements in favor
of the holder or holders of such Liens, in either case solely with respect to
the assets subject to such Liens). No Credit Party will permit any Lien on any
Accounts or Inventory of such Credit Party other than Liens pursuant to clauses
(i), (ii), (iii), (v), (xiii), (xiv) and (xvi) of this Section 10.03.
          10.04. Indebtedness.
          (a) The Borrower will not, and will not permit any of its Subsidiaries
to contract, create, incur, assume or suffer to exist (collectively, “incur”)
any Indebtedness; provided, however, that the Borrower and each Domestic
Subsidiary of the Borrower which is a Credit Party may incur Qualified
Indebtedness so long as on a Pro Forma Basis: (i) the Borrower would be in
compliance with the covenants set forth in Section 9.12 of the Term Credit
Agreement (as such covenants are in effect on the Amendment No. 3 Effective
Date) as of the most recently ended Test Period for which financial statements
have been delivered pursuant to Section 9.01(a) or (c) (in each case, both
immediately prior to the incurrence of such Indebtedness and immediately after
giving effect thereto); and (ii) no Default or Event of Default exists
immediately after the respective incurrence.
          (b) The foregoing limitations in Section 10.04(a) will not apply to
the following:
     (i) Indebtedness incurred pursuant to this Agreement, and the other Credit
Documents;
     (ii) (x) Existing Indebtedness listed on Schedule IV and any Permitted
Refinancing Indebtedness in respect thereof and (y) Permitted Refinancing
Indebtedness with respect to Indebtedness incurred pursuant to Section 10.04(a);
     (iii) Indebtedness under Interest Rate Protection Agreements, Other Hedging
Agreements and Commodity Agreements entered into to protect the Borrower and its
Subsidiaries against fluctuations in interest rates, currency exchange rates and
commodity prices and not for speculative purposes;
     (iv) Capitalized Lease Obligations, Indebtedness of the Borrower and its
Subsidiaries incurred to finance the acquisition of fixed, capital or long term
assets and Permitted Refinancing Indebtedness in respect thereof, provided that
the aggregate amount of Indebtedness outstanding pursuant to this
Section 10.04(b)(iv) shall not exceed $50,000,000 at any time;
     (v) intercompany Indebtedness of the Borrower and its Subsidiaries to the
extent permitted by Section 10.05;
     (vi) Indebtedness of a Subsidiary of the Borrower acquired pursuant to the
acquisition of an Acquired Entity or Business (or Indebtedness assumed at the
time of such an acquisition of

-97-



--------------------------------------------------------------------------------



 



an asset securing such Indebtedness) (such Indebtedness, “Permitted Acquired
Debt”) and any Permitted Refinancing Indebtedness in respect thereof, provided
that (x) such Indebtedness (A) is not secured by Liens on ABL Priority
Collateral and (B) was not incurred in connection with, or in anticipation or
contemplation of, such acquisition and (y) the aggregate principal amount of all
Indebtedness outstanding pursuant to this Section 10.04(b)(vi) at any time shall
not exceed $50,000,000;
     (vii) Indebtedness of Foreign Subsidiaries of the Borrower, provided that
the aggregate principal amount of all such Indebtedness outstanding at any time
under this Section 10.04(b)(vii) shall not exceed $75,000,000;
     (viii) additional unsecured Indebtedness of the Borrower consisting of
unsecured guarantees of (x) obligations (which guaranteed obligations do not
themselves constitute Indebtedness) of one or more Subsidiaries of the Borrower,
(y) leases pursuant to which one or more Subsidiaries of the Borrower are the
respective lessees and (z) Indebtedness of Subsidiaries of the Borrower of the
type permitted pursuant to Section 10.04(b)(xi);
     (ix) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business, so long as such Indebtedness is extinguished within five
Business Days of the incurrence thereof;
     (x) (x) Indebtedness of the Borrower or any of its Subsidiaries evidenced
by completion guarantees and performance and surety bonds (but excluding appeal,
performance and other bonds and/or guaranties issued in respect of obligations
arising in connection with litigation) incurred in the ordinary course of
business for purposes of insuring the performance of the Borrower or such
Subsidiary in an aggregate amount not to exceed $50,000,000 at any time
outstanding, (y) Indebtedness of the Borrower or any of its Subsidiaries
evidenced by appeal, performance and other bonds and/or guaranties issued in
respect of obligations arising in connection with litigation for purposes of
insuring the performance of the Borrower or such Subsidiary in an aggregate
amount not to exceed $50,000,000 at any time outstanding and (z) Indebtedness of
the Borrower or any of its Subsidiaries evidenced by appeal bonds and/or
guaranties issued in respect of obligations arising in connection with the
European Commission Decision pending appeal by the Borrower or such Subsidiaries
of such decision in an aggregate amount not to exceed €45,000,000 at any time
outstanding;
     (xi) Indebtedness of the Borrower or any Subsidiary of the Borrower arising
from agreements of the Borrower or a Subsidiary of the Borrower providing for
indemnification, adjustment of purchase price or other similar obligations, in
each case, incurred or assumed in connection with the disposition or acquisition
of any business, assets or a Subsidiary of the Borrower permitted under this
Agreement (other than guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or Subsidiary for the
purpose of financing such acquisition);
     (xii) unsecured Indebtedness of the Borrower evidenced by a guaranty of the
Indebtedness or other obligations of any other Person (including Indebtedness of
Foreign Subsidiaries permitted pursuant to Section 10.04(b)(vii) above), so long
as the aggregate amount of the Contingent Obligations of the Borrower pursuant
to this Section 10.04(b)(xii) does not exceed $75,000,000 at any time;

-98-



--------------------------------------------------------------------------------



 



(xiii) Indebtedness of Foreign Subsidiaries of the Borrower under bank
guaranties and letters of credit issued by financial institutions (on behalf of
such Foreign Subsidiaries) in an aggregate amount not to exceed $50,000,000 at
any time;
     (xiv) (x) Indebtedness of Foreign Subsidiaries incurred in connection with
grower loan programs in an aggregate principal amount not to exceed $75,000,000
at any time outstanding and (y) unsecured Indebtedness of the Borrower evidenced
by a guaranty of Indebtedness permitted pursuant to preceding subclause (x) of
this Section 10.04(b)(xiv);
     (xv) Indebtedness of the Borrower which may be deemed to exist under its
non-qualified excess savings plan for employees;
     (xvi) Indebtedness under letters of credit or bank guarantees not to exceed
$150,000,000 at one time outstanding;
     (xvii) additional unsecured Indebtedness of the Borrower and its
Subsidiaries not otherwise permitted hereunder not exceeding $100,000,000 in
aggregate principal amount at any time outstanding, provided that no such
additional Indebtedness shall be incurred at any time a Default or Event of
Default then exists or would result therefrom; and
     (xviii) the Borrower, the Subsidiary Guarantors and any Foreign Subsidiary
may incur and remain liable with respect to the Indebtedness under the Term
Credit Agreement and the other Term Credit Documents.
          10.05. Advances; Investments; Loans. The Borrower will not and will
not permit any of its Subsidiaries to, directly or indirectly, lend money or
extend credit or make advances to any Person, or purchase or acquire any stock,
obligations or securities of, or any other Equity Interest in, or make any
capital contribution to, any Person, or purchase or own a futures contract or
otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract, or hold any
cash or Cash Equivalents (each of the foregoing an “Investment” and,
collectively, “Investments”), except:
     (i) (w) the Borrower and its Subsidiaries may acquire and hold cash and
Cash Equivalents; provided, however, that at any time a Loan is outstanding, the
aggregate amount of Unrestricted Cash held by any of the Borrower and its
Domestic Subsidiaries shall not exceed $25,000,000 for any period of five
consecutive Business Days;
     (ii) the Borrower and its Subsidiaries may acquire and hold receivables
owing to it, if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary trade terms (including the
dating of receivables) of the Borrower or such Subsidiary;
     (iii) the Borrower and its Subsidiaries may acquire and own investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of suppliers, trade creditors, licensees, licensors and customers
and in good faith settlement of delinquent obligations of, and other disputes
with, suppliers, trade creditors, licensees, licensors and customers arising in
the ordinary course of business;
     (iv) Interest Rate Protection Agreements, Other Hedging Agreements and
Commodity Agreements entered into in compliance with Section 10.04(b)(iii) shall
be permitted;

-99-



--------------------------------------------------------------------------------



 



     (v) (x) Investments constituting Intercompany Existing Indebtedness in
existence on the Amendment No. 3 Effective Date and any Permitted Refinancing
Indebtedness in respect thereof, (y) such other Investments in existence on the
Amendment No. 3 Effective Date and listed on Schedule IX (without giving effect
to any additions thereto or replacements thereof); provided that any additional
Investments made with respect to the Investments described in preceding
subclause (y) of this Section 10.05(v) shall be permitted only if independently
justified under the other provisions of this Section 10.05 and (z) so long as no
Event of Default has occurred and is continuing, transfers of cash and Cash
Equivalents among the Borrower and its Subsidiaries in the ordinary course of
business for working capital purposes;
     (vi) Investments (x) by any Credit Party in any Credit Party, (y) by any
Subsidiary that is not a Credit Party in the Borrower or any Subsidiary and
(z) so long as the Payment Conditions are satisfied both before and after giving
effect to such Investments, by the Credit Parties in Subsidiaries that are not
Credit Parties;
     (vii) (x) loans by the Borrower and its Subsidiaries to officers, employees
and directors of the Borrower and its Subsidiaries for bona fide business
purposes, in each case incurred in the ordinary course of business, in an
aggregate outstanding principal amount not to exceed $5,000,000 at any time
outstanding (determined without regard to any write-downs or write-offs of such
loans and advances) shall be permitted and (y) advances of reimbursable expenses
by the Borrower and its respective Subsidiaries to officers, employees and
directors of the Borrower and its Subsidiaries for bona fide purposes, in each
case incurred in the ordinary course of business;
     (viii) so long as the Payment Conditions are satisfied both before and
after giving effect thereto, the U.S. Dole Group may make Permitted
Acquisitions;
     (ix) the Borrower and its Subsidiaries may own the capital stock of, or
other Equity Interests in, their respective Subsidiaries created or acquired in
accordance with the terms of this Agreement;
     (x) the Borrower and its Subsidiaries may acquire and hold non-cash
consideration issued by the purchaser of assets in connection with a sale of
such assets to the extent permitted by Sections 10.02(iii) and (xiii);
     (xi) The Borrower may acquire and hold obligations of one or more officers,
directors or other employees of the Borrower or any of its Subsidiaries in
connection with such officers’, directors’ or employees’ acquisition of shares
of capital stock of the Borrower, so long as no cash is paid by the Borrower or
any of its Subsidiaries to such officers, directors or employees in connection
with the acquisition of any such obligations;
     (xii) loans or advances by any Subsidiary of the Borrower in connection
with grower loan programs; provided that (I) at no time shall the aggregate
outstanding principal amount of all such loans and advances made pursuant to
this Section 10.05(xii) exceed $75,000,000 (determined without regard to
write-downs or write-offs thereof) and (II) no loans or advances may be made
pursuant to this Section 10.05(xii) at any time any Specified Default or any
Event of Default is in existence (or would be in existence after giving effect
thereto);
     (xiii) any Non-Wholly Owned Subsidiary of the Borrower may make loans to
its shareholders generally so long as (x) the Borrower or its respective
Subsidiary which owns the Equity Interest in the Subsidiary making such loans
receives at least its proportionate share of

-100-



--------------------------------------------------------------------------------



 



such loans (based upon its relative holding of the Equity Interests in the
Subsidiary making such loans), (y) unless the entering into of the Intercompany
Subordination Agreement requires the consent of the minority shareholder of such
Non-Wholly Owned Subsidiary (and such consent is not obtained), such
Non-Wholly-Owned Subsidiary (as obligee of such loan) and the Borrower or such
other Subsidiary (as obligor of such loan) shall be subject to the provisions of
the Intercompany Subordination Agreement and (z) the aggregate outstanding
principal amount of all loans pursuant to this clause (xii) which are not
subject to the subordination provisions of the Intercompany Subordination
Agreement shall not exceed $50,000,000 at any time;
     (xiv) Investments constituting guaranties permitted by Section 10.04;
     (xv) the Bermuda Partnership Partners may make additional Investments in
the Bermuda Partnership not otherwise permitted by this Section, so long as
(x) the Bermuda Partnership promptly (and in any event within one Business Day
of receipt thereof) uses 100% of the cash proceeds of such Investment to make a
prepayment on the intercompany loan owing by it to the Bermuda Company and
incurred pursuant to the Intercompany Distribution Transactions, and (y) any
Investment in the form of an intercompany loan or advance pursuant to this
clause (xiv) shall be subject to subordination as, and to the extent required
by, the Intercompany Subordination Agreement;
     (xvi) so long as the Payment Conditions are satisfied both before and after
giving effect to such Investments, the Borrower and its Subsidiaries may make
additional Investments not otherwise permitted under this Section 10.05; and
     (xvii) so long as no Default or Event of Default then exists or would
result therefrom, the Borrower and its respective Subsidiaries may make
Investments not otherwise permitted by Sections (i) through (xv); provided that
(x) the aggregate amount of Investments made pursuant to this
Section 10.05(xvii) after the Amendment No. 3 Effective Date shall not exceed
$25,000,000 (determined without regard to any write-downs or write-offs
thereof).
          10.06. Restricted Payments; etc.
          The Borrower will not, and will not permit any of its Subsidiaries to,
declare or pay any dividends (other than dividends payable solely in
non-redeemable common stock or comparable common equity interests of the
Borrower or any such Subsidiary, as the case may be) or return any equity
capital to, its stockholders, partners, members or other equity holders or
authorize or make any other distribution, payment or delivery of property or
cash to its stockholders, partners, members or other equity holders as such, or
redeem, retire, purchase or otherwise acquire, directly or indirectly, for a
consideration, any shares of any class of its capital stock or other Equity
Interests, now or hereafter outstanding (or any warrants for or options or stock
appreciation rights in respect of any of such shares or other Equity Interests),
or set aside any funds for any of the foregoing purposes, and the Borrower will
not permit any of its Subsidiaries to purchase or otherwise acquire for a
consideration any shares of any class of the capital stock or other Equity
Interests of any direct or indirect parent of such Subsidiary now or hereafter
outstanding (or any options or warrants or stock appreciation rights issued by
such Person with respect to its capital stock or other Equity Interests) (all of
the foregoing “Dividends”) except that:
     (i) (x) any Subsidiary of the Borrower may pay Dividends to the Borrower or
any Wholly-Owned Subsidiary of the Borrower and (y) any non-Wholly-Owned
Subsidiary of the Borrower may pay cash Dividends to its shareholders generally
so long as the Borrower or its Subsidiary which owns the Equity Interest in the
Subsidiary paying such Dividends receives at least its proportionate share
thereof (based upon its relative holding of the Equity Interests in the
Subsidiary paying such Dividends and taking into account the relative
preferences, if any, of the

-101-



--------------------------------------------------------------------------------



 



various classes of Equity Interests of such Subsidiary); provided that any
Dividend made pursuant to the preceding clause (x) by any Credit Party to any
Wholly-Owned Subsidiary that is not a Credit Party may only be made if (A)
(I) no Specified Default and no Event of Default then exists or would result
therefrom and (II) such Wholly-Owned Subsidiary promptly distributes and/or
transfer any Property received pursuant to such Dividend (directly or indirectly
through other Wholly-Owned Subsidiaries) to a Credit Party or (B) the Subsidiary
making such Dividend is not a Credit Party;
     (ii) the Borrower may redeem or purchase shares of the Borrower Common
Stock or options to purchase the Borrower Common Stock, held by former officers
or employees of the Borrower or any of its Subsidiaries following the death,
disability, retirement or termination of employment of such officers or
employees, provided that (x) the only consideration paid by the Borrower in
respect of such redemptions and/or purchases shall be cash, (y) the aggregate
amount paid by the Borrower in cash in respect of all such redemptions and/or
purchases shall not exceed $10,000,000 in any Fiscal Year of the Borrower, and
(z) at the time of any redemption or purchase pursuant to this
Section 10.06(ii), no Specified Default or Event of Default shall then exist or
result therefrom;
     (iii) the Borrower may pay regularly scheduled Dividends on Qualified
Preferred Stock issued by it pursuant to the terms thereof solely through the
issuance of additional shares of such Qualified Preferred Stock rather than in
cash;
     (iv) the Borrower may make repurchases of Equity Interests of the Borrower
or any Subsidiary of the Borrower deemed to occur upon exercise of stock options
or warrants to the extent such Equity Interests represent a portion of the
exercise price of such options or warrants;
     (v) the Borrower may make repurchases of Equity Interests of the Borrower
in lieu of the issuance of fractional shares upon the exercise of options or
warrants to purchase Borrower Common Stock;
     (vi) the Borrower may make distributions of rights to holders of Borrower
Common Stock pursuant to a customary shareholder rights plan and the redemption
of such rights for nominal consideration;
     (vii) the Borrower may make additional Dividends not otherwise permitted
under this Section 10.06 in an aggregate after the Amendment No. 3 Effective
Date not to exceed $25,000,000; and
     (viii) so long as the Payment Conditions are satisfied both before and
after giving effect to the payment of such Dividends, the Borrower and its
Subsidiaries may pay additional Dividends not otherwise permitted under this
Section 10.06.
          10.07. Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any transaction or series of
transactions with any Affiliate of the Borrower except on terms and conditions
substantially as favorable to the Borrower or such Subsidiary as would be
reasonably expected to be obtainable by the Borrower or such Subsidiary at the
time in a comparable arm’s-length transaction with a Person other than an
Affiliate; provided that the following shall in any event be permitted:
(i) intercompany transactions among the Borrower and its Subsidiaries; (ii) the
payment of consulting or other fees to the Borrower by any of its Subsidiaries
in the ordinary course of business; (iii) customary fees to directors of the
Borrower and its Subsidiaries; (iv) the Borrower and its Subsidiaries may enter
into the employment arrangements with respect to the procurement of services

-102-



--------------------------------------------------------------------------------



 



with their respective officers and employees in the ordinary course of business;
(v) Dividends may be paid by the Borrower to the extent permitted by
Section 10.06; (vi) transactions between the Borrower and/or any of its
Subsidiaries and their respective Affiliates listed on Schedule XVI hereto; and
(vii) Investments in, and transactions with, any Person that is an Affiliate of
the Borrower solely as a result of the Borrower’s or a Subsidiary’s ownership of
Equity Interests of such Person.
          10.08. Fixed Charge Coverage Ratio. During any Compliance Period, the
Borrower shall not permit (i) the Fixed Charge Coverage Ratio to be less than
1.00:1.00 for the four Fiscal Quarters most recently ended for which financial
statements are available immediately prior to the beginning of such Compliance
Period and (ii) the Fixed Charge Coverage Ratio for each four-Fiscal Quarter
period ending during such Compliance Period to be less than 1.00:1.00.
          10.09. Limitation on Voluntary Payments and Modifications of
Indebtedness; Modifications of Certificate of Incorporation, By-Laws and Certain
Other Agreements; Issuances of Capital Stock; etc.
          (a) The Borrower will not, and will not permit any of its Subsidiaries
to:
     (i) make any voluntary or optional payment or prepayment on or redemption,
repurchase or acquisition for value of (including, without limitation, by way of
depositing with the trustee or administrative agent with respect thereto or any
other Person money or securities before due for the purpose of paying when due),
or any prepayment, repurchase, redemption or acquisition for value as a result
of any asset sale, change of control or similar event of any Specified
Indebtedness or Indebtedness under the Term Credit Agreement other than (v)
refinancings of Specified Indebtedness in exchange for or with the proceeds of
any Permitted Refinancing Indebtedness, (w) retirement of Specified Indebtedness
or Indebtedness under the Term Credit Agreement in exchange for Borrower Common
Stock or any Qualified Preferred Stock, (x) mandatory prepayments required by,
and in accordance with the terms of, the Term Credit Agreement, (y) so long as
the amount of Investments (net of any actual return of such Investments) by the
Credit Parties in Subsidiaries that are not Credit Parties made following the
Amendment No. 3 Effective Date is zero or less, prepayments of Indebtedness
under the Term Credit Agreement by Subsidiaries that are not Credit Parties (but
not by any Credit Party) and (z) so long as the Payment Conditions are satisfied
both before and after giving effect to such other repurchases or redemptions of
Specified Indebtedness or any voluntary prepayment or other repurchase or
redemption of the Term Loans;
     (ii) amend or modify, or permit the amendment or modification of, any
provision of any Specified Indebtedness, in any manner that is adverse in any
material respect to the interests of the Lenders; or
     (iii) amend, modify or change any Qualified Preferred Stock, its
certificate of incorporation (including, without limitation, by the filing or
modification of any certificate of designation), by-laws, certificate of
partnership, partnership agreement, certificate of limited liability company,
limited liability company agreement (or equivalent organizational documents) or
any agreement entered into by it, with respect to its capital stock or other
Equity Interests, or enter into any new agreement with respect to its capital
stock or other Equity Interests, other than (x) any amendments, modifications or
changes pursuant to this Section 10.09(a) and any such new agreements which do
not adversely affect the interests of the Lenders in any material respect and
(y) any amendment to such Person’s respective certificates of incorporation or
other organizational documents to authorize the issuance of capital stock or
other Equity Interests otherwise permitted to be issued pursuant to the terms of
this Agreement.

-103-



--------------------------------------------------------------------------------



 



          (b) Neither the Borrower nor any of its Subsidiaries shall designate
any Indebtedness (other than the Obligations and obligations under the Term
Credit Agreement) as “Designated Guarantor Senior Debt” or “Designated Senior
Debt” for purposes of any agreement governing Specified Indebtedness.
          10.10. Limitation on Issuance of Equity Interests. The Borrower will
not issue (i) any Preferred Equity (or any options, warrants or rights to
purchase Preferred Equity) other than Qualified Preferred Stock or (ii) any
redeemable common stock or equivalent common Equity Interests.
          10.11. Limitation on Certain Restrictions on Subsidiaries. The
Borrower will not, nor will permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective,
any encumbrance or restriction on the ability of any such Subsidiary to (x) pay
dividends or make any other distributions on its capital stock or any other
Equity Interests or participation in its profits owned by the Borrower or any
Subsidiary of the Borrower, or pay any Indebtedness owed to the Borrower or a
Subsidiary of the Borrower, (y) make loans or advances to the Borrower or any
Subsidiary of the Borrower or (z) transfer any of its properties or assets to
the Borrower or any of its Subsidiaries, except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) this
Agreement and the other Credit Documents, (iii) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of the
Borrower or a Subsidiary of the Borrower, (iv) customary provisions restricting
assignment of any licensing agreement (in which the Borrower or any of its
Subsidiaries is the licensee) or any other contract entered into by the Borrower
or any Subsidiary of the Borrower in the ordinary course of business, (v) any
agreement or instrument governing Permitted Acquired Debt, which encumbrance or
restriction is not applicable to any Person or the properties or assets of any
Person other than the Person or the properties or assets of the Person acquired
pursuant to the respective acquisition and so long as the respective
encumbrances or restrictions were not created (or made more restrictive) in
connection with or in anticipation of such acquisition, (vi) restrictions
applicable to any Non-Wholly Owned Subsidiary existing at the time of the
acquisition thereof as a result of an Investment pursuant to Section 10.05;
provided that the restrictions applicable to such joint venture are not made
more burdensome, from the perspective of the Borrower and its Subsidiaries, than
those as in effect immediately before giving effect to the consummation of the
respective Investment, (vii) any restriction or encumbrance with respect to
assets subject to Liens permitted by Sections 10.03(iv), (x), (xi), (xii) and
(xvi), (viii) the Term Credit Documents, (ix) restrictions set forth in the
documents governing Existing Indebtedness and (x) restrictions in the documents
governing Indebtedness incurred following the Amendment No. 3 Effective Date
which are not materially more restrictive than the restrictions described in the
foregoing clause (vii).
          10.12. Special Restrictions Relating to Principal Property. The
Borrower will not, and will not permit any Subsidiary Guarantor to, (i) own or
acquire any Principal Property (other than the Principal Properties designated
on Schedule XVII hereto) or (ii) directly or indirectly, create, incur, issue,
assume, guarantee or otherwise become liable for or suffer to exist any
Indebtedness secured by a Lien on any Principal Property; provided however that,
notwithstanding the foregoing, (x) the Borrower and its Subsidiaries may acquire
(by way of third-party purchase) up to (but not more than) two Principal
Properties after the Amendment No. 3 Effective Date and, thereafter, own such
Principal Properties and (y) the Borrower and its Subsidiaries may own
additional Principal Properties which are not Principal Properties on the
Amendment No. 3 Effective Date (or, if acquired after the Amendment No. 3
Effective Date, on such date of acquisition) if (x) the respective Principal
Property becomes a Principal Property after the Amendment No. 3 Effective Date
(or such date of acquisition) as a result of the making of capital expenditures
or other investments in such Property by the Borrower or the respective
Subsidiary or (y) the respective Principal Property is constructed by the
Borrower or the respective Subsidiary. The restrictions

-104-



--------------------------------------------------------------------------------



 



set forth in this Section 10.12 shall cease to apply following the date that
Principal Properties cease to constitute Excluded Property.
          10.13. No Additional Deposit Accounts; etc. The Borrower will not, and
will not permit any Subsidiary Guarantor, directly or indirectly, open, maintain
or otherwise have any checking, savings, deposit, securities or other accounts
at any bank or other financial institution where cash or Cash Equivalents are or
may be deposited or maintained with any Person, other than (i) the Core
Concentration Account, (ii) the Collection Accounts set forth on Part A of
Schedule III, and (iii) the Excluded Deposit Accounts; provided that the
Borrower or any Subsidiary Guarantor may open new Collection Accounts, not set
forth in such Schedule III, so long as prior to opening any such account (i) the
Administrative Agent has consented in writing to such opening (which consent
shall not be unreasonably withheld or delayed), (ii) the Borrower has delivered
an updated Schedule III to the Administrative Agent listing such new account if
such account is a Collection Account and (iii) in the case of any new Collection
Account), the financial institution with which such account is opened, together
with the Borrower or the Subsidiary Guarantor which has opened such account and
the Collateral Agent have executed and delivered to the Administrative Agent a
Cash Management Control Agreement.
          SECTION 11. Events of Default.
          Upon the occurrence of any of the following specified events (each, an
“Event of Default”):
          11.01. Payments. The Borrower shall (i) default in the payment when
due of any principal of any Loan, (ii) default, and such default shall continue
for three or more Business Days, in the payment when due of any Unpaid Drawing,
any interest on any Loan or any Fees or (iii) default, and such default shall
continue for 10 or more Business Days after notice to the Borrower by the
Administrative Agent or any Lender, in the payment when due of any other amounts
owing hereunder or under any other Credit Document; or
          11.02. Representations, etc. Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any other Credit Document
(other than a Foreign Security Document) or in any statement or certificate
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or
          11.03. Covenants. The Borrower or any of its Subsidiaries shall
(a) default in the due performance or observance by it of any term, covenant or
agreement contained in Sections 9.01(f)(i), 9.10 or 10, or (b) default in the
due performance or observance by it of any term, covenant or agreement contained
in Section 9.01(n) and such default shall continue unremedied for at least one
Business Day or (c) default in the due performance or observance by it of any
term, covenant or agreement contained in this Agreement (other than those
referred to in Sections 11.01, 11.02 or clause (a) or clause (b) of this
Section 11.03) and such default shall continue unremedied for a period of at
least 30 days; or
          11.04. Default Under Other Agreements. (a) The Borrower or any of its
Subsidiaries shall (i) default in any payment with respect to any Indebtedness
(other than the Obligations) beyond the period of grace, if any, provided in the
instrument or agreement under which Indebtedness was created or (ii) default in
the observance or performance of any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause (determined without regard to whether any notice is
required), any such Indebtedness to become due prior to its stated maturity; or
(b) any Indebtedness (other than the

-105-



--------------------------------------------------------------------------------



 



Obligations) of the Borrower or any of its Subsidiaries shall be declared to be
(or shall become) due and payable, or shall be required to be prepaid other than
by a regularly scheduled required prepayment, prior to the stated maturity
thereof; provided that it shall not constitute an Event of Default pursuant to
clause (a) or (b) of this Section 11.04 unless the principal amount of any one
issue of such Indebtedness, or the aggregate amount of all such Indebtedness
referred to in clauses (a) and (b) above, equals or exceeds $25,000,000; or
          11.05. Bankruptcy, etc. The Borrower or any of its Subsidiaries shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy,” as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”); or an involuntary case is commenced against the
Borrower or any of its Subsidiaries and the petition is not controverted within
10 days, or is not dismissed within 60 days, after commencement of the case; or
a custodian (as defined in the Bankruptcy Code) is appointed for, or takes
charge of, all or substantially all of the property of the Borrower or any of
its Subsidiaries; or the Borrower or any of its Subsidiaries commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Borrower or any
of its Subsidiaries; or there is commenced against the Borrower or any of its
Subsidiaries any such proceeding which remains undismissed for a period of
60 days; or the Borrower or any of its Subsidiaries is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Borrower or any of its Subsidiaries suffers any
appointment of any custodian or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; or the
Borrower or any of its Subsidiaries makes a general assignment for the benefit
of creditors; or any Company action is taken by the Borrower or any of its
Subsidiaries for the purpose of effecting any of the foregoing; or
          11.06. ERISA. (a) Any Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof under Section 412 of the
Code or Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof) and an event described in subsection .62, .63, .64, .65, .66,
.67 or .68 of PBGC Regulation Section 4043 shall be reasonably expected to occur
with respect to such Plan within the following 30 days which will result in a
Material Adverse Effect, any Plan which is subject to Title IV of ERISA shall
have had or is likely to have a trustee appointed to administer such Plan
pursuant to Section 4042(b) of ERISA, any Plan or Multiemployer Plan which is
subject to Title IV of ERISA is, shall have been or is likely to be
involuntarily terminated or to be the subject of termination proceedings under
ERISA, any Plan subject to Title IV of ERISA shall have an Unfunded Current
Liability, a contribution required to be made with respect to a Plan subject to
Title IV of ERISA or Multiemployer Plan or a Foreign Pension Plan has not been
made within 60 days of when due, the Borrower or any Subsidiary of the Borrower
or any ERISA Affiliate has incurred or is likely to incur any liability to or on
account of a Plan subject to Title IV of ERISA or Multiemployer Plan under
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or Section 401(a)(29), 4971 or 4975 of the Code or on account of a group
health plan (as defined in Section 607(1) of ERISA or Section 4980B(g)(2) of the
Code) under Section 4980B of the Code, or the Borrower or any Subsidiary of the
Borrower has incurred or is likely to incur liabilities pursuant to one or more
employee welfare benefit plans (as defined in Section 3(1) of ERISA) that
provide benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA) or Plans or Foreign Pension Plans, a “default”
within the meaning of Section 4219(c)(5) of ERISA, shall occur with respect to
any Plan or Multiemployer Plan; (b) there shall result from any such event or
events described above in this Section 10.06 the imposition of a lien, the
granting of a security

-106-



--------------------------------------------------------------------------------



 



interest, or a liability or a material risk of incurring a liability resulting
from any event described in clause (a) above; and (c) such lien, security
interest or liability, individually and/or in the aggregate, in the reasonable
opinion of the Required Lenders, has had, or could reasonably be expected to
have, a Material Adverse Effect; or
          11.07. Security Documents. (a) Any Security Document shall cease to be
in full force and effect (except in accordance with the terms thereof), or
shall, subject to the Intercreditor Agreement, cease to give the Collateral
Agent for the benefit of the Secured Creditors the Liens, rights, powers and
privileges purported to be created thereby (including, without limitation, a
perfected security interest in, and Lien on, all of the Collateral), in favor of
the Collateral Agent, superior to and prior to the rights of all third Persons
(except as permitted by Section 10.03), and subject to no other Liens (except as
permitted by Section 10.03), or (b) any Credit Party shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to any such Security Document and such default
shall continue beyond any cure or grace period specifically applicable thereto
pursuant to the terms of any such Security Document; provided that the failure
to have a perfected and enforceable Lien on Collateral in favor of the
Collateral Agent shall not give rise to an Event of Default under this
Section 11.07, unless the aggregate fair market value of all Collateral over
which the Collateral Agent fails to have a perfected and enforceable Lien
(exclusive of Collateral that is the subject of an Excluded Event) equals or
exceeds $10,000,000; or
          11.08. Guaranties. Any Subsidiaries Guaranty or any provision thereof
shall cease to be in full force or effect as to the relevant Subsidiary
Guarantor, or any Subsidiary Guarantor or Person acting by or on behalf of such
Subsidiary Guarantor shall deny or disaffirm such Subsidiary Guarantor’s
obligations under the relevant Subsidiaries Guaranty, or any Subsidiary
Guarantor shall default in the due performance or observance of any term,
covenant or agreement on its part to be performed or observed pursuant to its
Subsidiaries Guaranty; or
          11.09. Judgments. One or more judgments or decrees shall be entered
against the Borrower or any of its Subsidiaries involving a liability (to the
extent not paid or covered by a reputable and solvent insurance company (with
any portion of any judgment or decree not so covered to be included in any
determination hereunder)) equal to or in excess of $25,000,000 for all such
judgments and decrees and all such judgments or decrees shall either be final
and non-appealable or shall not have been vacated, discharged or stayed or
bonded pending appeal for any period of 60 consecutive days; provided, however,
that for the avoidance of doubt, the European Commission Decision shall be
deemed to have been stayed for so long as such decision is not final and
non-appealable and the Borrower and its applicable Subsidiaries are diligently
pursuing an appeal of such decision and have complied with all requirements of
the European Commission with respect to the posting of bonds, bank guarantees or
other security for the European Commission Decision (after giving effect to any
waiver by the European Commission of any such requirements); provided, further,
that the rendering of any other such judgment(s) or decree(s) by courts outside
of the United States and Bermuda shall not be an Event of Default under this
Section 11.09 unless (i) the Borrower and its Subsidiaries which are subject to
the judgment(s) or decree(s), as of the date of the issuance of such judgment(s)
or decree(s) (or any later date while such judgment(s) or decree(s) are still in
effect) have at least $25,000,000 in net assets (determined on a book basis
without regard to any write-down or write-off of such assets as a result of such
judgment(s) or decree(s)) located in the jurisdictions (i.e., the relevant
country or countries or any larger jurisdiction of the respective court(s)) of
the courts rendering such judgment(s) or decree(s) (which is (or are) final and
non-appealable or has (or have) not been vacated, discharged, stayed or bonded
pending appeal for any period of 60 consecutive days) or (ii) an order or orders
enforcing such judgment(s) or decree(s) (which is (or are) final and
non-appealable or has (or have) not been vacated, discharged, stayed or bonded
pending appeal for any period of 60 consecutive days) is entered by a court or
courts of competent jurisdiction in a

-107-



--------------------------------------------------------------------------------



 



jurisdiction or jurisdictions where the Borrower and/or its Subsidiaries subject
to the order, as of the date of the entry of such order of enforcement (or any
later date while any such order is still in effect), have at least $25,000,000
in net assets located in such jurisdiction or jurisdictions (determined on a
book basis without regard to any write-down or write-off of such assets as a
result of such judgment(s) or decree(s)); or
          11.10. Ownership. A Change of Control shall have occurred; or
          11.11. Denial of Liability. The Borrower shall deny its obligations
under this Agreement, any Note or any other Credit Document;
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent may and, upon the written
request of the Required Lenders, shall by written notice to the Borrower, take
any or all of the following actions, without prejudice to the rights of any
Agent or any Lender to enforce its claims against any Credit Party (provided
that if an Event of Default specified in Section 11.05 shall occur with respect
to the Borrower, the result which would occur upon the giving of written notice
by the Administrative Agent as specified in clauses (i) and (ii) below shall
occur automatically without the giving of any such notice): (i) declare the
Total Commitment terminated, whereupon the Revolving Loan Commitment of each
Lender shall forthwith terminate immediately and any Commitment Commission and
any other Fees shall forthwith become due and payable without any other notice
of any kind; (ii) declare the principal of and any accrued interest in respect
of all Loans and all Obligations owing hereunder (including Unpaid Drawings) to
be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; (iii) enforce, as Collateral Agent (or direct the
Collateral Agent to enforce), subject to the Intercreditor Agreement, any or all
of the Liens and security interests created pursuant to the Security Documents;
(iv) terminate any Letter of Credit which may be terminated in accordance with
its terms; (v) direct the Borrower to pay (and the Borrower agrees that upon
receipt of such notice, or upon the occurrence of an Event of Default specified
in Section 11.05 with respect to the Borrower, it will pay) to the
Administrative Agent at the Payment Office such additional amount of cash, to be
held as security by the Administrative Agent, as is equal to the aggregate
Stated Amount of all Letters of Credit issued for the account of the Borrower
and then outstanding; and (vi) apply any cash collateral held by the
Administrative Agent as provided in Section 5.02 to the repayment of the
Obligations.
          SECTION 12. The Administrative Agent.
          12.01. Appointment. The Lenders hereby irrevocably designate and
appoint DBNY as Administrative Agent (for purposes of this Section 12 and
Section 13.01, the term “Administrative Agent” also shall include DBNY in its
capacity as Collateral Agent pursuant to the Security Documents) to act as
specified herein and in the other Credit Documents. Each Lender hereby
irrevocably authorizes, and each holder of any Note by the acceptance of such
Note shall be deemed irrevocably to authorize, the Administrative Agent to take
such action on its behalf under the provisions of this Agreement, the other
Credit Documents and any other instruments and agreements referred to herein or
therein and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of the Administrative
Agent by the terms hereof and thereof and such other powers as are reasonably
incidental thereto. The Administrative Agent may perform any of its respective
duties hereunder by or through its officers, directors, agents, employees or
affiliates.

-108-



--------------------------------------------------------------------------------



 



          12.02. Nature of Duties.
          (a) The Administrative Agent shall not have any duties or
responsibilities except those expressly set forth in this Agreement and in the
other Credit Documents. Neither the Administrative Agent nor any of its
officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Credit
Document or in connection herewith or therewith, unless caused by its or their
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). The duties of the
Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Lender or the holder
of any Note; and nothing in this Agreement or in any other Credit Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein.
          (b) Notwithstanding any other provision of this Agreement or any
provision of any other Credit Document, the Lead Arrangers are named as such for
recognition purposes only, and in their capacities as such shall have no powers,
duties, responsibilities or liabilities with respect to this Agreement or the
other Credit Documents or the transactions contemplated hereby and thereby; it
being understood and agreed that each Lead Arranger shall be entitled to all
indemnification and reimbursement rights in favor of the Administrative Agent
as, and to the extent, provided for under Sections 12.06 and 13.01. Without
limitation of the foregoing, no Lead Arranger shall, solely by reason of this
Agreement or any other Credit Documents, have any fiduciary relationship in
respect of any Lender or any other Person.
          12.03. Lack of Reliance on the Administrative Agent. Independently and
without reliance upon the Administrative Agent, each Lender and the holder of
each Note, to the extent it deems appropriate, has made and shall continue to
make (i) its own independent investigation of the financial condition and
affairs of the Borrower and its Subsidiaries in connection with the making and
the continuance of the Loans and the taking or not taking of any action in
connection herewith and (ii) its own appraisal of the creditworthiness of the
Borrower and its Subsidiaries and, except as expressly provided in this
Agreement, the Administrative Agent shall not have any duty or responsibility,
either initially or on a continuing basis, to provide any Lender or the holder
of any Note with any credit or other information with respect thereto, whether
coming into its possession before the making of the Loans or at any time or
times thereafter. The Administrative Agent shall not be responsible to any
Lender or the holder of any Note for any recitals, statements, information,
representations or warranties herein or in any document, certificate or other
writing delivered in connection herewith or for the execution, effectiveness,
genuineness, validity, enforceability, perfection, collectibility, priority or
sufficiency of this Agreement or any other Credit Document or the financial
condition of the Borrower or any of its Subsidiaries or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Credit Document, or the
financial condition of the Borrower or any of its Subsidiaries or the existence
or possible existence of any Default or Event of Default.
          12.04. Certain Rights of the Administrative Agent. If the
Administrative Agent requests instructions from the Required Lenders with
respect to any act or action (including failure to act) in connection with this
Agreement or any other Credit Document, the Administrative Agent shall be
entitled to refrain from such act or taking such action unless and until the
Administrative Agent shall have received instructions from the Required Lenders;
and the Administrative Agent shall not incur liability to any Lender by reason
of so refraining. Without limiting the foregoing, neither any Lender nor the
holder of any Note shall have any right of action whatsoever against the
Administrative Agent as a result of the

-109-



--------------------------------------------------------------------------------



 



Administrative Agent acting or refraining from acting hereunder or under any
other Credit Document in accordance with the instructions of the Required
Lenders.
          12.05. Reliance. The Administrative Agent shall be entitled to rely,
and shall be fully protected in relying, upon any note, writing, resolution,
notice, statement, certificate, telex, teletype or telecopier message,
cablegram, radiogram, order or other document or telephone message signed, sent
or made by any Person that the Administrative Agent believed to be the proper
Person, and, with respect to all legal matters pertaining to this Agreement and
any other Credit Document and its duties hereunder and thereunder, upon advice
of counsel selected by the Administrative Agent.
          12.06. Indemnification. To the extent the Administrative Agent (or any
Affiliate thereof) is not reimbursed and indemnified by the Borrower, the
Lenders will reimburse and indemnify the Administrative Agent (and any Affiliate
thereof) in proportion to their respective “percentage” as used in determining
the Required Lenders (determined as if there were no Defaulting Lenders) for and
against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature which may be imposed on, asserted against or incurred by the
Administrative Agent (or any Affiliate thereof) in performing its duties
hereunder or under any other Credit Document or in any way relating to or
arising out of this Agreement or any other Credit Document; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s (or such Affiliate’s)
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). Each Revolving Participant
agrees to indemnify the Fronting Lender, in its capacity as such (to the extent
not reimbursed by the Borrower and without limiting the obligations of the
Borrower to do so), for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits costs, expenses or disbursements of any
kind whatsoever that may at any time (including at any time following the
payment of the Loans) be imposed on or incurred by or asserted against the
Fronting Lender in its capacity as such; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Fronting Lender’s gross negligence or willful misconduct of
the Fronting Lender as determined by a final judgment of a court of competent
jurisdiction.
          12.07. The Administrative Agent in Its Individual Capacity. With
respect to its obligation to make Loans, or issue or participate in Letters of
Credit, under this Agreement, the Administrative Agent shall have the rights and
powers specified herein for a “Lender” and may exercise the same rights and
powers as though it were not performing the duties specified herein; and the
term “Lender,” “Required Lenders,” “Holders of Notes” or any similar terms
shall, unless the context clearly indicates otherwise, include the
Administrative Agent in its respective individual capacities. The Administrative
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, investment banking, trust or other business with,
or provide debt financing, equity capital or other services (including financial
advisory services) to any Credit Party or any Affiliate of any Credit Party (or
any Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.
          12.08. Holders.
          (a) The Administrative Agent may deem and treat the payee of any Note
as the owner thereof for all purposes hereof unless and until a written notice
of the assignment, transfer or

-110-



--------------------------------------------------------------------------------



 



endorsement thereof, as the case may be, shall have been filed with the
Administrative Agent. Any request, authority or consent of any Person who, at
the time of making such request or giving such authority or consent, is the
holder of any Note shall be conclusive and binding on any subsequent holder,
transferee, assignee or endorsee, as the case may be, of such Note or of any
Note or Notes issued in exchange therefor.
          (b) Without limiting the provisions of preceding clause (a), the
parties hereto acknowledge and agree that any Agent hereunder may also act in
individual or agency capacities in connection with other financings, including,
without limitation, pursuant to the Term Credit Documents. The parties hereto
agree to each of the Agents acting in such other individual and agency
capacities, and shall not raise any claim in connection therewith (except to the
extent resulting from the gross negligence or willful misconduct of the
respective such Person as an Agent hereunder).
          12.09. Resignation by the Administrative Agent.
          (a) The Administrative Agent may resign from the performance of all
its respective functions and duties hereunder and/or under the other Credit
Documents at any time by giving 15 Business Days’ prior written notice to the
Lenders and, unless a Default or an Event of Default under Section 11.05 then
exists, the Borrower. Any such resignation by an Administrative Agent hereunder
shall also constitute its resignation as an Issuing Lender and the Swingline
Lender, in which case the resigning Administrative Agent (x) shall not be
required to issue any further Letters of Credit or make any additional Swingline
Loans hereunder and (y) shall maintain all of its rights as Issuing Lender or
Swingline Lender, as the case may be, with respect to any Letters of Credit
issued by it, or Swingline Loans made by it, prior to the date of such
resignation. Such resignation shall take effect upon the appointment of a
successor Administrative Agent pursuant to clauses (b) and (c) below or as
otherwise provided below.
          (b) Upon any such notice of resignation by the Administrative Agent,
the Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if an Event of
Default then exists).
          (c) If a successor Administrative Agent shall not have been so
appointed within such 15 Business Day period, the Administrative Agent, with the
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed, provided that the Borrower’s consent shall not be required if an Event
of Default then exists), shall then appoint a successor Administrative Agent who
shall serve as Administrative Agent hereunder or thereunder until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided above.
          (d) If no successor Administrative Agent has been appointed pursuant
to clause (b) or (c) above by the 20th Business Day after the date such notice
of resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.
          (e) Upon a resignation of the Administrative Agent pursuant to this
Section 12.09, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Credit Documents and the provisions of
this Section 12 (and the analogous provisions of the other Credit

-111-



--------------------------------------------------------------------------------



 



Documents) shall continue in effect for the benefit of the Administrative Agent
for all of its actions and inactions while serving as the Administrative Agent.
          12.10. Collateral Matters.
          (a) Each Lender authorizes and directs the Collateral Agent to enter
into the Security Documents and the Intercreditor Agreement. Each Lender hereby
agrees, and each holder of any Note by the acceptance thereof will be deemed to
agree, that, except as otherwise set forth herein, any action taken by the
Required Lenders in accordance with the provisions of this Agreement or the
Security Documents, and the exercise by the Required Lenders of the powers set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders. The
Collateral Agent is hereby authorized on behalf of all of the Lenders, without
the necessity of any notice to or further consent from any Lender, from time to
time prior to an Event of Default, to take any action with respect to any
Collateral or Security Documents which may be necessary to perfect and maintain
perfected the security interest in and liens upon the Collateral granted
pursuant to the Security Documents.
          (b) The Lenders hereby authorize the Collateral Agent, at its option
and in its discretion, to release any Lien granted to or held by the Collateral
Agent upon any Collateral (i) upon termination of the Revolving Loan Commitments
(and all Letters of Credit) and payment and satisfaction of all of the
Obligations (other than inchoate indemnification obligations) at any time
arising under or in respect of this Agreement or the Credit Documents or the
transactions contemplated hereby or thereby, (ii) constituting property being
sold or otherwise disposed of (to Persons other than the Borrower and its
Subsidiaries) upon the sale or other disposition thereof in compliance with
Section 10.02, (iii) if approved, authorized or ratified in writing by the
Required Lenders (or all of the Lenders hereunder, to the extent required by
Section 13.12), (iv) as otherwise may be expressly provided in the relevant
Security Documents. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Collateral Agent’s authority to release
particular types or items of Collateral pursuant to this Section 12.10 or (v)
constituting Equity Interests or assets of any Subsidiary of the Borrower upon
the liquidation or dissolution of such Subsidiary in a transaction permitted by
the Credit Documents.
          (c) The Collateral Agent shall have no obligation whatsoever to the
Lenders or to any other Person to assure that the Collateral exists or is owned
by any Credit Party or is cared for, protected or insured or that the Liens
granted to the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section 12.10 or in any of the Security Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the Collateral as one of the Lenders and that the Collateral Agent shall have
no duty or liability whatsoever to the Lenders, except for its gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).
          12.11. Delivery of Information. The Administrative Agent shall not be
required to deliver to any Lender originals or copies of any documents,
instruments, notices, communications or other information received by the
Administrative Agent from any Credit Party, any Subsidiary, the Required
Lenders, any Lender or any other Person under or in connection with this
Agreement or any other Credit Document except (i) as specifically provided in
this Agreement or any other Credit Document and (ii) as specifically requested
from time to time in writing by any Lender with respect to a

-112-



--------------------------------------------------------------------------------



 



specific document, instrument, notice or other written communication received by
and in the possession of the Administrative Agent at the time of receipt of such
request and then only in accordance with such specific request.
          12.12. Withholding Tax. To the extent required by any applicable law,
the Administrative Agent and any Fronting Lender shall withhold from any payment
to any Lender an amount equivalent to any applicable withholding tax. If the
Internal Revenue Service or any other authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent or the Fronting
Lender did not properly withhold tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent or the Fronting Lender of a
change in circumstance that rendered the exemption from, or reduction of,
withholding tax ineffective), such Lender shall indemnify and hold harmless the
Administrative Agent and the Fronting Lender (to the extent that the
Administrative Agent or the Fronting Lender has not already been reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so) for
all amounts paid, directly or indirectly, by the Administrative Agent or the
Fronting Lender as tax or otherwise, including any interest, additions to tax or
penalties thereto, together with all expenses incurred, including legal expenses
and any other out-of-pocket expenses, whether or not such tax were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent or Fronting Lender shall be conclusive absent
manifest error.
          SECTION 13. Miscellaneous.
          13.01. Payment of Expenses, etc. The Borrower hereby agrees to:
(i) whether or not the transactions herein contemplated are consummated, pay all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including, without limitation, the reasonable fees and disbursements of Cahill
Gordon & Reindel llp and local and foreign counsel and the Administrative
Agent’s other counsel and consultants) in connection with the preparation,
execution, delivery and administration of this Agreement and the other Credit
Documents and the documents and instruments referred to herein and therein and
any amendment, waiver or consent relating hereto or thereto, of the
Administrative Agent and its Affiliates in connection with its or their
syndication efforts with respect to this Agreement and of the Administrative
Agent and, after the occurrence of an Event of Default, each of the Issuing
Lenders and Lenders in connection with the enforcement of this Agreement and the
other Credit Documents and the documents and instruments referred to herein and
therein or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy proceedings (including, in each case
without limitation, the reasonable fees and disbursements of counsel and
consultants (including, without limitation, any inventory consultants) for the
Administrative Agent and, after the occurrence of an Event of Default, counsel
for each of the Issuing Lenders and Lenders); (ii) pay and hold the
Administrative Agent, each of the Issuing Lenders and each of the Lenders
harmless from and against any and all present and future stamp, excise and other
similar documentary taxes with respect to the foregoing matters and save the
Administrative Agent, each of the Issuing Lenders and each of the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission (other than to the extent attributable to the
Administrative Agent, such Issuing Lender or such Lender) to pay such taxes; and
(iii) indemnify the Administrative Agent, each Issuing Lender and each Lender,
and each of their respective officers, directors, employees, representatives,
advisors, agents, affiliates, trustees and investment advisors from and hold
each of them harmless against any and all liabilities, obligations (including
removal or remedial actions), losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses and disbursements (including reasonable
attorneys’ and consultants’ fees and disbursements) incurred by, imposed on or
assessed against any of them as a result of, or arising out of, or

-113-



--------------------------------------------------------------------------------



 



in any way related to, or by reason of, (a) any investigation, litigation or
other proceeding (whether or not the Administrative Agent, any Issuing Lender or
any Lender is a party thereto and whether or not such investigation, litigation
or other proceeding is brought by or on behalf of any Credit Party) related to
the entering into and/or performance of this Agreement or any other Credit
Document or the use of any Letter of Credit or the proceeds of any Loans
hereunder or the consummation of any other transactions contemplated herein or
in any other Credit Document or the exercise of any of their rights or remedies
provided herein or in the other Credit Documents, or (b) the actual or alleged
presence of Hazardous Materials in the air, surface water or groundwater or on
the surface or subsurface of any Real Property at any time owned, leased or
operated by the Borrower or any of its Subsidiaries, the generation, storage,
transportation, handling or disposal of Hazardous Materials by the Borrower or
any of its Subsidiaries at any location, whether or not owned, leased or
operated by the Borrower or any of its Subsidiaries, the non-compliance by the
Borrower or any of its Subsidiaries with any Environmental Law (including
applicable permits thereunder) applicable to any Real Property, or any
Environmental Claim asserted against the Borrower, any of its Subsidiaries or
any Real Property at any time owned, leased or operated by the Borrower or any
of its Subsidiaries, including, in each case, without limitation, the reasonable
fees and disbursements of counsel and other consultants incurred in connection
with any such investigation, litigation or other proceeding (but excluding any
losses, liabilities, claims, damages or expenses to the extent incurred by
reason of the gross negligence or willful misconduct of the Person to be
indemnified (as determined by a court of competent jurisdiction in a final and
non-appealable decision)). To the extent that the undertaking to indemnify, pay
or hold harmless the Administrative Agent, any Issuing Lender or any Lender set
forth in the preceding sentence may be unenforceable because it is violative of
any law or public policy, the Borrower shall make the maximum contribution to
the payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law.
          13.02. Right of Setoff.
          (a) In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent, each Issuing Lender and each Lender is hereby authorized
at any time or from time to time, without presentment, demand, protest or other
notice of any kind to any Credit Party or to any other Person, any such notice
being hereby expressly waived, to set off and to appropriate and apply any and
all deposits (general or special) and any other Indebtedness at any time held or
owing by the Administrative Agent, such Issuing Lender or such Lender
(including, without limitation, by branches and agencies of the Administrative
Agent, such Issuing Lender or such Lender wherever located) to or for the credit
or the account of the Borrower or any of its Subsidiaries against and on account
of the Obligations and liabilities of the Credit Parties to the Administrative
Agent, such Issuing Lender or such Lender under this Agreement or under any of
the other Credit Documents, including, without limitation, all interests in
Obligations purchased by such Lender pursuant to Section 13.04(b), and all other
claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not the
Administrative Agent, such Issuing Lender or such Lender shall have made any
demand hereunder and although said Obligations, liabilities or claims, or any of
them, shall be contingent or unmatured.
          (b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE
LOANS OR ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN
CALIFORNIA, NO LENDER SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR
TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE
ANY PROVISION OF THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT
OF THE REQUIRED LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF
SUCH SETOFF OR ACTION

-114-



--------------------------------------------------------------------------------



 



OR PROCEEDING WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE
SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR
SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT
OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE LIENS GRANTED TO THE
COLLATERAL AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE ENFORCEABILITY OF THE
NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY LENDER
OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE REQUIRED LENDERS OR THE
ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS SUBSECTION (b) SHALL BE SOLELY
FOR THE BENEFIT OF EACH OF THE LENDERS AND THE ADMINISTRATIVE AGENT HEREUNDER.
          13.03. Notices. Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including telegraphic, telecopier or cable communication) and mailed,
telegraphed, telecopied, cabled or delivered: if to any Credit Party, at the
address specified opposite its signature below or in the other relevant Credit
Documents; if to any Lender, at its address specified on Schedule II; and if to
the Administrative Agent, at the Notice Office; or, as to any Credit Party or
the Administrative Agent, at such other address as shall be designated by such
party in a written notice to the other parties hereto and, as to each Lender, at
such other address as shall be designated by such Lender in a written notice to
the Borrower and the Administrative Agent. All such notices and communications
shall, when mailed, telegraphed, telecopied, or cabled or sent by overnight
courier, be effective when deposited in the mails, delivered to the telegraph
company, cable company or overnight courier, as the case may be, or sent by
telecopier, except that notices and communications to the Administrative Agent
and the Borrower shall not be effective until received by the Administrative
Agent or the Borrower, as the case may be.
          13.04. Benefit of Agreement; Assignments; Participations.
          (a) This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the respective successors and assigns of the parties
hereto; provided, however, the Borrower may not assign or transfer any of its
rights, obligations or interest hereunder without the prior written consent of
the Lenders and, provided further, that, although any Lender may transfer,
assign or grant participations in its rights hereunder, such Lender shall remain
a “Lender” for all purposes hereunder (and may not transfer or assign all or any
portion of its Revolving Loan Commitments hereunder except as provided in
Sections 2.13 and 13.04(b)) and the transferee, assignee or participant, as the
case may be, shall not constitute a “Lender” hereunder and, provided, further,
that no Lender shall transfer or grant any participation under which the
participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Credit Document except to the extent such amendment or
waiver would (i) extend the final scheduled maturity of any Loan, Note or Letter
of Credit (unless such Letter of Credit is not extended beyond the Revolving
Loan Maturity Date) in which such participant is participating, or reduce the
rate or extend the time of payment of interest or Fees thereon (except in
connection with a waiver of applicability of any post-default increase in
interest rates) or reduce the principal amount thereof (it being understood that
any amendment or modification to the financial definitions in this Agreement or
to Section 13.07(a) shall not constitute a reduction in the rate of interest or
Fees payable hereunder), or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Total Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Revolving Loan Commitment (or the
available portion thereof) or Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by the Borrower of any of
its rights

-115-



--------------------------------------------------------------------------------



 



and obligations under this Agreement or (iii) release all or substantially all
of the Collateral under all of the Security Documents (except as expressly
provided in the Credit Documents) supporting the Loans or Letters of Credit
hereunder in which such participant is participating. In the case of any such
participation, the participant shall not have any rights under this Agreement or
any of the other Credit Documents (the participant’s rights against such Lender
in respect of such participation to be those set forth in the agreement executed
by such Lender in favor of the participant relating thereto) and all amounts
payable by the Borrower hereunder shall be determined as if such Lender had not
sold such participation.
          (b) Notwithstanding the foregoing, any Lender (or any Lender together
with one or more other Lenders) may (x) assign all or a portion of its Revolving
Loan Commitments and related outstanding Obligations (or, if the Revolving Loan
Commitments have terminated, outstanding Obligations) hereunder to (i)(A) its
parent company and/or any affiliate of such Lender which is at least 50% owned
by such Lender or its parent company or (B) to one or more other Lenders or any
affiliate of any such other Lender which is at least 50% owned by such other
Lender or its parent company (provided that any fund that invests in loans and
is managed or advised by the same investment advisor of another fund which is a
Lender (or by an Affiliate of such investment advisor) shall be treated as an
affiliate of such other Lender for the purposes of this sub-clause (x)(i)(B)),
or (ii) in the case of any Lender that is a fund that invests in loans, any
other fund that invests in loans and is managed or advised by the same
investment advisor of any Lender or by an Affiliate of such investment advisor
or (y) assign all, or if less than all, a portion equal to at least $10,000,000
in the aggregate for the assigning Lender or assigning Lenders, of such
Revolving Loan Commitments and related outstanding Obligations (or, if the
Revolving Loan Commitments have terminated, outstanding Obligations) hereunder
to one or more Eligible Transferees (treating any fund that invests in loans and
any other fund that invests in loans and is managed or advised by the same
investment advisor of such fund or by an Affiliate of such investment advisor as
a single Eligible Transferee), each of which assignees shall become a party to
this Agreement as a Lender by execution of an Assignment and Assumption
Agreement, provided that (i) at such time, Schedule I shall be deemed modified
to reflect the Revolving Loan Commitments and/or outstanding Loans, as the case
may be, of such new Lender and of the existing Lenders, (ii) upon the surrender
of the relevant Notes by the assigning Lender (or, upon such assigning Lender’s
indemnifying the Borrower for any lost Note pursuant to a customary
indemnification agreement) new Notes will be issued, at the Borrower’s expense,
to such new Lender and to the assigning Lender upon the request of such new
Lender or assigning Lender, such new Notes to be in conformity with the
requirements of Section 2.05 (with appropriate modifications) to the extent
needed to reflect the revised Revolving Loan Commitments and/or outstanding
Loans, as the case may be, (iii) the consent of the Administrative Agent and the
Issuing Lender and, so long as no Default or Event of Default then exists, the
Borrower, shall be required in connection with any such assignment pursuant to
clause (y) above (such consent, in any case, not to be unreasonably withheld,
delayed or conditioned), (iv) the Administrative Agent shall receive at the time
of each such assignment, from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $3,500 and (v) no such transfer or assignment
will be effective until recorded by the Administrative Agent on the Register
pursuant to Section 13.15. To the extent of any assignment pursuant to this
Section 13.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Revolving Loan Commitments and
outstanding Loans. At the time of each assignment pursuant to this
Section 13.04(b) to a Person which is not already a Lender hereunder and which
is not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for Federal income tax purposes, the respective assignee Lender shall,
to the extent legally entitled to do so, provide to the Borrower the appropriate
Internal Revenue Service Forms (and, if applicable, a Section 5.04(b)(ii)
Certificate) described in Section 5.04(b). To the extent that an assignment of
all or any portion of a Lender’s Revolving Loan Commitments and related
outstanding Obligations pursuant to Section 2.13 or this Section 13.04(b) would,
at the time of such assignment, result in increased costs

-116-



--------------------------------------------------------------------------------



 



under Section 2.10, 3.06 or 5.04 from those being charged by the respective
assigning Lender prior to such assignment, then the Borrower shall not be
obligated to pay such increased costs (although the Borrower, in accordance with
and pursuant to the other provisions of this Agreement, shall be obligated to
pay any other increased costs of the type described above resulting from changes
after the date of the respective assignment).
          (c) Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Loans and Notes hereunder to a Federal Reserve Bank in support
of borrowings made by such Lender from such Federal Reserve Bank and, with prior
notification to the Administrative Agent (but without the consent of the
Administrative Agent or the Borrower), any Lender which is a fund may pledge all
or any portion of its Loans and Notes to its trustee or to a collateral agent
providing credit or credit support to such Lender in support of its obligations
to such trustee, such collateral agent or a holder of such obligations, as the
case may be. No pledge pursuant to this clause (c) shall release the transferor
Lender from any of its obligations hereunder or substitute (by foreclosure or
otherwise) any such pledgee or assignee for such Lender as a party thereto.
          (d) Any Lender which assigns all of its Revolving Loan Commitments
and/or Loans hereunder in accordance with Section 13.04(b) shall cease to
constitute a “Lender” hereunder, except with respect to indemnification
provisions under this Agreement (including, without limitation, Sections 2.10,
2.11, 3.06, 5.04, 12.06, 13.01 and 13.06), which shall survive as to such
assigning Lender.
          13.05. No Waiver; Remedies Cumulative. No failure or delay on the part
of the Administrative Agent, the Collateral Agent, any Issuing Lender or any
Lender in exercising any right, power or privilege hereunder or under any other
Credit Document and no course of dealing between the Borrower or any other
Credit Party and the Administrative Agent, the Collateral Agent, any Issuing
Lender or any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder. The rights,
powers and remedies herein or in any other Credit Document expressly provided
are cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
would otherwise have. No notice to or demand on any Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender to
any other or further action in any circumstances without notice or demand.
          13.06. Payments Pro Rata.
          (a) Except as otherwise provided in this Agreement, the Administrative
Agent agrees that promptly after its receipt of each payment from or on behalf
of the Borrower in respect of the Obligations hereunder, the Administrative
Agent shall distribute such payment to the Lenders entitled thereto (including
to the Fronting Lender (rather than to the Revolving Participants) with respect
to the Revolving Loans made by such Lender and other than any Lender that has
consented in writing to waive its pro rata share of any such payment) pro rata
based upon their respective shares, if any, of the Obligations with respect to
which such payment was received.
          (b) Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise), which is applicable to the payment of the principal of, or interest
on, the Loans, Unpaid Drawings, Commitment Commission or Letter of Credit Fees,
of a sum which with respect

-117-



--------------------------------------------------------------------------------



 



to the related sum or sums received by other Lenders is in a greater proportion
than the total of such Obligation then owed and due to such Lender bears to the
total of such Obligation then owed and due to all of the Lenders immediately
prior to such receipt, then such Lender receiving such excess payment shall
purchase for cash without recourse or warranty from the other Lenders a
Participating Interest in the Obligations of the respective Credit Party to such
Lenders in such amount as shall result in a proportional participation by all
the Lenders in such amount; provided that if all or any portion of such excess
amount is thereafter recovered from such Lenders, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.
          (c) Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 13.06(a) and (b) shall be subject to the
express provisions of this Agreement which require, or permit, differing
payments to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders.
          13.07. Calculations; Computations.
          (a) The financial statements to be furnished to the Lenders pursuant
hereto shall be made and prepared in accordance with U.S. GAAP consistently
applied throughout the periods involved (except as set forth in the notes
thereto or as otherwise disclosed in writing by the Borrower to the Lenders),
provided that (i) if at any time any change in U.S. GAAP is reasonably likely to
cause any financial ratio or requirement set forth in any Credit Document to be
violated or to impose additional obligations on the Borrower, or to prevent any
such violation or any such imposition absent such change, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in U.S. GAAP
(subject to the approval of the Required Lenders); provided that, until so
amended, (x) such ratio or requirement shall continue to be computed in
accordance with U.S. GAAP prior to such change therein (and, for the avoidance
of doubt, if such notice is provided following the last day of a Test Period but
prior to the date the officer’s certificate required pursuant to Section 9.01(e)
has been delivered for such Test Period, such notice shall be deemed to have
been received on the last day of such Test Period) and (y) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in U.S. GAAP,
(ii) to the extent expressly required pursuant to the provisions of this
Agreement, certain calculations shall be made on a Pro Forma Basis and (iii) for
purposes of determining compliance with any incurrence or expenditure tests set
forth in Sections 9 and/or 10, any amounts so incurred or expended (to the
extent incurred or expended in a currency other than Dollars) shall be converted
into Dollars on the basis of the exchange rates (as shown on Reuters ECB page 37
or, if same does not provide such exchange rates, on such other basis as is
reasonably satisfactory to the Administrative Agent) as in effect on the date of
such incurrence or expenditure under any provision of any such Section that has
an aggregate Dollar limitation provided for therein (and to the extent the
respective incurrence or expenditure test regulates the aggregate amount
outstanding at any time and it is expressed in terms of Dollars, all outstanding
amounts originally incurred or spent in currencies other than Dollars shall be
converted into Dollars on the basis of the exchange rates (as shown on Reuters
ECB page 37 or, if same does not provide such exchange rates, on such other
basis as is reasonably satisfactory to the Administrative Agent) as in effect on
the date of any new incurrence or expenditures made under any provision of any
such Section that regulates the Dollar amount outstanding at any time).
          (b) All computations of interest, Commitment Commission and other Fees
hereunder shall be made on the basis of a year of 360 days (except for interest
calculated by reference to (x) the

-118-



--------------------------------------------------------------------------------



 



Prime Lending Rate, which shall be based on a year of 365 or 366 days, as
applicable and (y) Sterling LIBOR, which shall be based on a year of 365 days)
for the actual number of days (including the first day but excluding the last
day; except that in the case of Letter of Credit Fees and Facing Fees, the last
day shall be included) occurring in the period for which such interest,
Commitment Commission or Fees are payable.
          13.08. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF
JURY TRIAL.
          (a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN ANY MORTGAGE, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).
ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE
LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT, THE BORROWER HEREBY IRREVOCABLY ACCEPTS
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS. THE BORROWER HEREBY FURTHER IRREVOCABLY
WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER THE
BORROWER, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE
AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER THE
BORROWER. THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
THE BORROWER AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE
TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. THE BORROWER HEREBY IRREVOCABLY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY
INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST THE BORROWER IN ANY OTHER JURISDICTION.
          (b) THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

-119-



--------------------------------------------------------------------------------



 



          (c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
          13.09. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.
          13.10. Effectiveness. This Agreement shall become effective on the
date (the “Effective Date”) on which the Borrower, the Administrative Agent, the
Lead Arranger and each of the Lenders shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered the same
to the Administrative Agent at the Notice Office or, in the case of the Lenders,
shall have given to the Administrative Agent telephonic (confirmed in writing),
written or telex notice (actually received) at such office that the same has
been signed and mailed to it. The Administrative Agent will give the Borrower
and each Lender prompt written notice of the occurrence of the Effective Date.
          13.11. Headings Descriptive. The headings of the several Sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
          13.12. Amendment or Waiver; etc.
          (a) Neither this Agreement nor any other Credit Document nor any terms
hereof or thereof may be changed, waived, discharged or terminated unless such
change, waiver, discharge or termination is in writing signed by the respective
Credit Parties party hereto or thereto and the Required Lenders (although
additional parties may be added to (and annexes may be modified to reflect such
additions), and Subsidiaries of the Borrower may be released from, the
Subsidiaries Guaranty and the Security Documents in accordance with the
provisions hereof and thereof without the consent of the other Credit Parties
party thereto or the Required Lenders), provided that no such change, waiver,
discharge or termination shall, without the consent of each Lender (other than a
Defaulting Lender) (with Obligations being directly affected in the case of
following clause (i), clause (ix) or clause (x)), (i) extend the final scheduled
maturity of any Loan or Note or extend the stated expiration date of any Letter
of Credit beyond the Revolving Loan Maturity Date, or reduce the rate or extend
the time of payment of interest or Fees thereon (except in connection with the
waiver of applicability of any post-default increase in interest rates), or
reduce (or forgive) the principal amount thereof (it being understood that any
amendment or modification to the financial definitions in this Agreement or to
Section 13.07(a) shall not constitute a reduction in the rate of interest or
Fees for the purposes of this clause (i)), (ii) release all or substantially all
of (x) the Collateral (except as expressly provided in the Credit Documents)
under all the Security Documents or (y) the Subsidiary Guarantors under the
Subsidiaries Guaranties, (iii) amend, modify or waive any provision of this
Section 13.12(a) (except for technical amendments with respect to additional
extensions of credit pursuant to this Agreement which afford the protections to
such additional extensions of credit of the type provided to the Revolving Loan
Commitments on the Effective Date), (iv) reduce the “majority” voting threshold
specified in the definition of Required Lenders (it being understood that, with
the consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the extensions of Revolving Loan Commitments are
included on the Amendment No. 3 Effective Date), (v) consent to the assignment
or transfer by the Borrower of any of its rights and obligations under this
Agreement, (vi)

-120-



--------------------------------------------------------------------------------



 



increase the advance rates applicable to the Borrowing Base over those in effect
on the Initial Borrowing Date (it being understood that the establishment,
modification or elimination of Reserves and adjustment, establishment and
elimination of criteria for Eligible Accounts and Eligible Inventory, in each
case by Administrative Agent in accordance with the terms hereof, will not be
deemed such an increase in advance rates), (vii) increase the percentage of the
Borrowing Base for which Agent Advances may be made pursuant to Section 2.01(e),
(viii) increase the Total Commitment (other than as contemplated by
Section 2.14), (ix) or increase the Revolving Loan Commitment of any Lender,
(x) change any provision of any Loan Document with respect to the order of
payment of the Obligations following an Event of Default, including, without
limitation, Section 7.4 of the Security Agreement or (xi) subordinate all or
substantially all of the ABL Priority Collateral to any other Indebtedness;
provided further, that no such change, waiver, discharge or termination shall,
without the consent of the Supermajority Lenders, (x) amend the definition of
Supermajority Lenders, (x) amend the definition of Borrowing Availability or (y)
amend any of the following definitions, in each case the effect of which would
be to increase the amounts available for borrowing hereunder: Borrowing Base,
Eligible Accounts, Eligible Inventory (including, in each case, the defined
terms used therein) (it being understood that the establishment, modification or
elimination of Reserves and adjustment, establishment and elimination of
criteria for Eligible Accounts and Eligible Inventory, in each case by the
Administrative Agents in accordance with the terms hereof, will not be deemed to
require a Supermajority Lender consent), provided further, that no such change,
waiver, discharge or termination shall (1) without the consent of each Issuing
Lender, amend, modify or waive any provision of Section 1 or alter its rights or
obligations with respect to Letters of Credit, (2) without the consent of the
Swingline Lender, alter the Swingline Lender’s rights or obligations with
respect to Swingline Loans, (3) without the consent of the Administrative Agent,
amend, modify or waive any provision of Section 12 or any other provision as
same relates to the rights or obligations of the Administrative Agent, or
(4) without the consent of Collateral Agent, amend, modify or waive any
provision relating to the rights or obligations of the Collateral Agent.
          (b) If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement as contemplated by
clauses (i) through (v), inclusive, of the first proviso to Section 13.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Borrower shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clause (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders (or,
at the option of the Borrower, if the respective Lender’s consent is required
with respect to less than all Loans (or related Revolving Loan Commitments), to
replace only the Revolving Loan Commitments and/or Loans of the respective
non-consenting Lender which gave rise to the need to obtain such Lender’s
individual consent) with one or more Replacement Lenders pursuant to
Section 2.13 so long as at the time of such replacement, each such Replacement
Lender consents to the proposed change, waiver, discharge or termination or
(B) terminate such non-consenting Lender’s Revolving Loan Commitment (if such
Lender’s consent is required as a result of its Revolving Loan Commitment) the
outstanding Loans of such Lender which gave rise to the need to obtain such
Lender’s consent and/or cash collateralize its applicable RL Percentage of the
Letter of Credit of Outstandings, in accordance with Sections 4.02(b) and/or
5.01(b), provided that, unless the Revolving Loan Commitments which are
terminated and Loans which are repaid pursuant to preceding clause (B) are
immediately replaced in full at such time through the addition of new Lenders or
the increase of the Revolving Loan Commitments and/or outstanding Loans of
existing Lenders (who in each case must specifically consent thereto), then in
the case of any action pursuant to preceding clause (B), the Required Lenders
(determined after giving effect to the proposed action) shall specifically
consent thereto, provided, further, that the Borrower shall not have the right
to replace a Lender, terminate its Revolving Loan Commitment or repay its Loans
solely as a result of the exercise of such Lender’s rights (and the withholding
of any required consent by such Lender) pursuant to the second proviso to
Section 13.12(a).

-121-



--------------------------------------------------------------------------------



 



          13.13. Survival. All indemnities set forth herein including, without
limitation, in Sections 2.10, 2.11, 3.06, 5.04, 12.06 and 13.01 shall survive
the execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Obligations.
          13.14. Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 2.10, 2.11, 3.06 or 5.04 from
those being charged by the respective Lender prior to such transfer, then the
Borrower shall not be obligated to pay such increased costs (although the
Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).
          13.15. Register. The Borrower hereby designates the Administrative
Agent to serve as its agent, solely for purposes of this Section 13.15, to
maintain a register (the “Register”) on which it will record the Revolving Loan
Commitments from time to time of each of the Lenders, the Loans made by each of
the Lenders and each repayment in respect of the principal amount of the Loans
of each Lender. Failure to make any such recordation, or any error in such
recordation, shall not affect the Borrower’s obligations in respect of such
Loans. With respect to any Lender, the transfer of the Revolving Loan
Commitments of such Lender and the rights to the principal of, and interest on,
any Loan made pursuant to such Revolving Loan Commitments shall not be effective
until such transfer is recorded on the Register maintained by the Administrative
Agent with respect to ownership of such Revolving Loan Commitments and Loans and
prior to such recordation all amounts owing to the transferor with respect to
such Revolving Loan Commitments and Loans shall remain owing to the transferor.
The registration of assignment or Revolving Loan transfer of all or part of any
Revolving Loan Commitments and Loans shall be recorded by the Administrative
Agent on the Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment and Assumption Agreement pursuant to
Section 13.04(b). Coincident with the delivery of such an Assignment and
Assumption Agreement to the Administrative Agent for acceptance and registration
of assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note (if
any) evidencing such Loan, and thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the assigning or transferor Lender
and/or the new Lender at the request of any such Lender. The Borrower agrees to
indemnify the Administrative Agent from and against any and all losses, claims,
damages and liabilities of whatsoever nature which may be imposed on, asserted
against or incurred by the Administrative Agent in performing its duties under
this Section 13.15.
          13.16. Confidentiality.
          (a) Subject to the provisions of clause (b) of this Section 13.16,
each Lender agrees that it will use its reasonable efforts not to disclose
without the prior consent of the Borrower (other than to its employees,
auditors, advisors or counsel or to another Lender if such Lender or such
Lender’s holding or parent company in its sole discretion determines that any
such party should have access to such information, provided such Persons shall
be subject to the provisions of this Section 13.16 to the same extent as such
Lender) any information with respect to the Borrower or any of its Subsidiaries
which is now or in the future furnished pursuant to this Agreement or any other
Credit Document, provided that any Lender may disclose any such information
(i) as has become generally available to the public other than by virtue of a
breach of this Section 13.16(a) by the respective Lender, (ii) as may be
required or appropriate in any report, statement or testimony submitted to any
municipal, state or Federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (iii) as may be required or
appropriate in respect to any summons or

-122-



--------------------------------------------------------------------------------



 



subpoena or in connection with any litigation, (iv) in order to comply with any
law, order, regulation or ruling applicable to such Lender, (v) to the
Administrative Agent or the Collateral Agent, (vi) to any direct or indirect
contractual counterparty in any swap, hedge or similar agreement (or to any such
contractual counterparty’s professional advisor), so long as such contractual
counterparty (or such professional advisor) agrees to be bound by the provisions
of this Section 13.16 and (vii) to any prospective or actual transferee or
participant in connection with any contemplated transfer or participation of any
of the Notes or Commitments or any interest therein by such Lender, provided
that such prospective transferee agrees to be bound by the confidentiality
provisions contained in this Section 13.16.
          (b) The Borrower hereby acknowledges and agrees that each Lender may
share with any of its affiliates, and such affiliates may share with such
Lender, any information related to the Borrower or any of its Subsidiaries
(including, without limitation, any non-public customer information regarding
the creditworthiness of the Borrower and its Subsidiaries), provided such
Persons shall be subject to the provisions of this Section 13.16 to the same
extent as such Lender.
          13.17. Special Provisions Regarding Pledges of Equity Interests in,
and Promissory Notes Owed by, Persons Not Organized in the United States. The
parties hereto acknowledge and agree that the provisions of the various Security
Documents executed and delivered by the Credit Parties require that, among other
things, all promissory notes executed by, and capital stock and other Equity
Interests in, various Persons owned by the respective Credit Party be pledged,
and delivered for pledge, pursuant to the Security Documents. The parties hereto
further acknowledge and agree that each Credit Party shall be required to take
all actions under the laws of the jurisdiction in which such Credit Party is
organized to create and perfect all security interests granted pursuant to the
various Security Documents and to take all actions under the laws of the United
States and any State thereof to perfect the security interests in the capital
stock and other Equity Interests of, and promissory notes issued by, any Person
organized under the laws of said jurisdictions (in each case, to the extent said
capital stock, other Equity Interests or promissory notes are owned by any
Credit Party). Except as provided in the immediately preceding sentence, to the
extent any Security Document requires or provides for the pledge of promissory
notes issued by, or capital stock or other Equity Interests in, any Person
organized under the laws of a jurisdiction other than those specified in the
immediately preceding sentence, it is acknowledged that, as of the Amendment
No. 3 Effective Date, no actions have been required to be taken to perfect,
under local law of the jurisdiction of the Person who issued the respective
promissory notes or whose capital stock or other Equity Interests are pledged,
under the Security Documents. The Borrower hereby agrees that, following any
request by the Administrative Agent or the Required Lenders to do so, the
Borrower will, and will cause its Subsidiaries to, take such actions (including,
without limitation, the execution of Additional Security Documents, the making
of any filings and the delivery of appropriate legal opinions) under the local
law of any jurisdiction with respect to which such actions have not already been
taken as are determined by the Administrative Agent or the Required Lenders to
be necessary or desirable in order to fully perfect, preserve or protect the
security interests granted pursuant to the various Security Documents under the
laws of such jurisdictions. If requested to do so pursuant to this
Section 13.17, all such actions shall be taken in accordance with the provisions
of this Section 13.17 and Section 9.12 and within the time periods set forth
therein. All conditions and representations contained in this Agreement and the
other Credit Documents shall be deemed modified to the extent necessary to
effect the foregoing and so that same are not violated by reason of the failure
to take actions under local law (but only with respect to capital stock of,
other Equity Interests in, and promissory notes issued by, Persons organized
under laws of jurisdictions other than the United States and any State thereof)
not required to be taken in accordance with the provisions of this
Section 13.17, provided that to the extent any representation or warranty would
not be true because the foregoing actions were not taken, the respective
representation of warranties shall be required to be true and correct in all
material respects at such time as the respective

-123-



--------------------------------------------------------------------------------



 



action is required to be taken in accordance with the foregoing provisions of
Section 9.12 and this Section 13.17.
          13.18. Patriot Act. Each Lender subject to the USA PATRIOT ACT (Title
111 of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby
notifies the Borrower and the other Credit Parties that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower and the other Credit Parties and other information
that will allow such Lender to identify the Borrower and the other Credit
Parties in accordance with the Act.
* * *

-124-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            DOLE FOOD COMPANY, INC.
      By:           Name:           Title:      

            THE GUARANTORS NAMED IN SCHEDULE I ATTACHED HERETO       By:        
  Name:           Title:                 By:           Name:           Title:  
     

[Signature Page to Amendment No. 3 to ABL Credit Agreement]

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent
      By:           Name:           Title:                 By:           Name:  
        Title:           DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral
Agent
      By:           Name:           Title:                 By:           Name:  
        Title:        

[Signature Page to Amendment No. 3 to ABL Credit Agreement]





--------------------------------------------------------------------------------



 



SCHEDULE I
GUARANTORS1

 
Calazo Corporation
AG 1970, Inc.
AG 1971, Inc.
AG 1972, Inc.
Alyssum Corporation
Barclay Hollander Corporation
Bud Antle, Inc.
Calicahomes, Inc.
California Polaris, Inc.
CB North, LLC
CB South, LLC
Dole ABPIK, Inc.
Dole Arizona Dried Fruit and Nut Company
Dole Carrot Company
Dole Citrus
Dole DF&N, Inc.
Dole Dried Fruit and Nut Company, a California General Partnership
Dole Farming, Inc.
Dole Fresh Vegetables, Inc.
Dole Orland, Inc.
Dole Packaged Foods, LLC
E. T. Wall Company
Earlibest Orange Association, Inc.
Fallbrook Citrus Company, Inc.
Lindero Headquarters Company, Inc.
Lindero Property, Inc.
Milagro Ranch, LLC
Oceanview Produce Company
Prairie Vista, Inc.
Rancho Manana, LLC
Royal Packing Co.
Veltman Terminal Co.
Bananera Antillana (Colombia), Inc.
Clovis Citrus Association
Delphinium Corporation
Dole Berry Company, LLC
Dole Europe Company
Dole Foods Flight Operations, Inc.
Dole Northwest, Inc.
Dole Sunfresh Express, Inc.
Standard Fruit and Steamship Company

 

1   To be confirmed/updated.

[Schedule I-I to Amendment No. 3 to ABL Credit Agreement]

 



--------------------------------------------------------------------------------



 



 
Standard Fruit Company
Sun Country Produce, Inc.
West Foods, Inc.
Cool Advantage, Inc.
Cool Care, Inc.
Saw Grass Transport, Inc.
Blue Anthurium, Inc.
Cerulean, Inc.
Dole Diversified, Inc.
Dole Land Company, Inc.
Dole Packaged Foods Corporation
La Petite d’Agen, Inc.
MK Development, Inc.
Malaga Company, Inc.
Muscat, Inc.
Oahu Transport Company, Limited
Wahiawa Water Company, Inc.
Zante Currant, Inc.
Diversified Imports Co.
Dole Assets, Inc.
Dole Fresh Fruit Company
Dole Holdings, Inc.
Dole Logistics Services, Inc.
Dole Ocean Cargo Express, Inc.
Dole Ocean Liner Express, Inc.
Renaissance Capital Corporation
Sun Giant, Inc.
DNW Services Company
Pacific Coast Truck Company
Pan-Alaska Fisheries, Inc.

[Schedule I-II to Amendment No. 3 to ABL Credit Agreement]



 



--------------------------------------------------------------------------------



 





                                                                        ,
as a Lender
      By:           Name:           Title:        

[Signature Page to Amendment No. 3 to ABL Credit Agreement]

 



--------------------------------------------------------------------------------



 



[EXHIBIT B to
Amendemnet No.3]
 

SECOND AMENDED AND RESTATED INTERCREDITOR AGREEMENT
dated as of March 2, 2010
among
DOLE FOOD COMPANY, INC.,
the other GRANTORS from time to time party hereto,
DEUTSCHE BANK AG NEW YORK BRANCH,
as Collateral Agent
under the ABL Credit Agreement,
DEUTSCHE BANK AG NEW YORK BRANCH,
as Collateral Agent
under the Term Credit Agreement
and

U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent under the Notes Security Documents
 

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page SECTION 1.            DEFINITIONS     2  
 
           
1.1.
  Defined Terms     2  
1.2.
  Terms Generally     23  
 
            SECTION 2.            TL PRIORITY COLLATERAL     24  
 
           
2.1.
  Lien Priorities     24  
2.2.
  Exercise of Remedies     26  
2.3.
  Payments Over     31  
2.4.
  Other Agreements     31  
2.5.
  Insolvency or Liquidation Proceedings     43  
2.6.
  Reliance; Waivers; Etc.     47  
 
            SECTION 3.            ABL PRIORITY COLLATERAL     50  
 
           
3.1.
  Lien Priorities     50  
3.2.
  Exercise of Remedies     52  
3.3.
  Payments Over     57  
3.4.
  Other Agreements     58  
3.5.
  Insolvency or Liquidation Proceedings     69  
3.6.
  Reliance; Waivers; Etc.     73  
 
            SECTION 4.            COOPERATION WITH RESPECT TO ABL PRIORITY
COLLATERAL     76  
 
           
4.1.
  Consent to License to Use Intellectual Property     76  
4.2.
  Access to Information     77  
4.3.
  Access to Property to Process and Sell Inventory     77  
4.4.
  Term Collateral Agent Assurances     80  
4.5.
  Grantor Consent     80  
 
            SECTION 5.            APPLICATION OF PROCEEDS     80  
 
           
5.1.
  Application of Proceeds in Distributions by the Term Collateral Agent     80  
5.2.
  Application of Proceeds in Distributions by the ABL Collateral Agent.     82  
 
            SECTION 6.            MISCELLANEOUS     84  
 
           
6.1.
  Conflicts     84  
6.2.
  Effectiveness; Continuing Nature of This Agreement; Severability     84  
6.3.
  Amendments; Waivers     84  
6.4.
  Information Concerning Financial Condition of the Company and Its Subsidiaries
    85  
6.5.
  Submission to Jurisdiction; Waivers     85  
6.6.
  Notices     86  

-i-



--------------------------------------------------------------------------------



 



                      Page
6.7.
  Further Assurances     86  
6.8.
  APPLICABLE LAW     87  
6.9.
  Binding on Successors and Assigns     87  
6.10.
  Specific Performance     87  
6.11.
  Headings     87  
6.12.
  Counterparts     87  
6.13.
  Authorization; No Conflict     87  
6.14.
  No Third Party Beneficiaries     88  
6.15.
  Provisions Solely to Define Relative Rights     88  
6.16.
  Additional Grantors     88  
6.17.
  Avoidance Issues     89  
6.18.
  Intercreditor Agreement     89  
6.19.
  Foreign Collateral     89  
6.20.
  Cash Collateral (Term Credit Agreement)     89  
6.21.
  Credit-Linked Deposits     89  
 
            Exhibit A            Form of Intercreditor Agreement Joinder        
Annex A            Assignors        

-ii-



--------------------------------------------------------------------------------



 



          This SECOND AMENDED AND RESTATED INTERCREDITOR AGREEMENT is dated as
of March 2, 2010 and is by and among DOLE FOOD COMPANY, INC., a Delaware
corporation (the “Company”), the other GRANTORS (as defined in Section 1.1) from
time to time party hereto, DEUTSCHE BANK AG NEW YORK BRANCH (in its individual
capacity, and any successor corporation thereto by merger, consolidation or
otherwise, “DBAG”), as ABL Collateral Agent (as defined below), DBAG, as Term
Collateral Agent (as defined below), and U.S. BANK NATIONAL ASSOCIATION (in its
individual capacity, and any successor corporation thereto by merger,
consolidation or otherwise, “U.S. Bank”), as Notes Collateral Agent (as defined
below).
RECITALS:
          WHEREAS, certain of the Grantors have entered into a Credit Agreement,
dated as of April 12, 2006, as amended on March 18, 2009, as amended on
October 26, 2009, as amended on March 2, 2010 (as amended, supplemented, amended
and restated or otherwise modified and in effect from time to time, the “ABL
Credit Agreement”), among the Company, as borrower, the lenders from time to
time party thereto (the “ABL Lenders”), DBAG, as administrative agent (in such
capacity and together with its successors and assigns in such capacity, the “ABL
Administrative Agent”), DBAG, as collateral agent (in such capacity and together
with its successors and assigns in such capacity, the “ABL Collateral Agent”),
and the other parties thereto;
          WHEREAS, pursuant to the various ABL Credit Documents, Grantors have
provided guarantees and security for the ABL Obligations;
          WHEREAS, certain of the Grantors have entered into a Credit Agreement,
dated as of March 28, 2003, as amended and restated as of April 18, 2005, as
further amended and restated as of April 12, 2006, as amended on March 18, 2009,
as amended on October 26, 2009, as amended on March 2, 2010 (as amended,
supplemented, amended and restated or otherwise modified and in effect from time
to time, the “Term Credit Agreement” and, together with the ABL Credit
Agreement, the “Credit Agreements”), among the Company, as a borrower (in such
capacity, the “U.S. Term Borrower”), and Solvest, Ltd., a company organized
under the laws of Bermuda, as a borrower (in such capacity the “Bermuda Term
Borrower” and, together with the U.S. Term Borrower, the “Term Borrowers”), the
lenders from time to time party thereto (the “Term Lenders” and, together with
the ABL Lenders, the “Lenders”), DBAG, as administrative agent (in such capacity
and together with its successors and assigns in such capacity, the “Term
Administrative Agent” and, together with the ABL Administrative Agent, the
“Administrative Agents”) and as deposit bank, DBAG, as collateral agent (in such
capacity and together with its successors and assigns in such capacity, the
“Term Collateral Agent”), and the other parties thereto;
          WHEREAS, pursuant to the various Term Documents, Grantors have
provided guarantees and security for the Term Obligations;
          WHEREAS, the Company is party to an Indenture dated as of March 18,
2009 (as amended, restated, supplemented, waived, Refinanced or otherwise
modified from time to time, the “137/8% Notes Indenture”), among the Company,
the guarantors identified therein and U.S.

 



--------------------------------------------------------------------------------



 



Bank, as trustee (in such capacity and together with its successors and assigns
in such capacity, the “137/8% Notes Trustee”), and as collateral agent for the
holders of Notes Obligations (in such capacity and together with its successors
and assigns in such capacity, the “Notes Collateral Agent” and, together with
the ABL Collateral Agent and the Term Collateral Agent, the “Collateral Agents”
and together with the Administrative Agents and the Trustee, the “Agents”);
          WHEREAS, the Company is party to an Indenture dated as of
September 25, 2009 (as amended, restated, supplemented, waived, Refinanced or
otherwise modified from time to time, the “8% Notes Indenture” and, together
with the 137/8% Notes Indenture, the “Indentures”), among the Company, the
guarantors identified therein and Deutsche Bank Trust Company Americas, as
trustee (in such capacity and together with its successors and assigns in such
capacity, the “8% Notes Trustee” and, together with the 137/8% Notes trustee,
the “Trustees”);
          WHEREAS, pursuant to the various Notes Documents, Grantors have
provided guarantees and security for the Notes Obligations;
          WHEREAS, the Company and the other Grantors have secured the ABL
Obligations under the ABL Credit Agreement and any other ABL Documents
(including any Permitted Refinancing thereof) with a First Priority Lien on the
ABL Priority Collateral and a Second Priority Lien on the TL Priority
Collateral;
          WHEREAS, the Company and the other Grantors have secured the Term
Obligations under the Term Credit Agreement and any other Term Documents
(including any Permitted Refinancing thereof) with a First Priority Lien on the
TL Priority Collateral and a Second Priority Lien on the ABL Priority
Collateral; and
          WHEREAS, the Company and the other Grantors have secured the Notes
Obligations under the Indentures and any other Notes Documents with a Third
Priority Lien on the TL Priority Collateral and a Third Priority Lien on the ABL
Priority Collateral.
          NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
Section 1. Definitions.
          1.1. Defined Terms. The following terms when used in this Agreement,
including its preamble and recitals, shall have the following meanings:
          “8% Notes Indenture” shall have the meaning set forth in the recitals.
          “8% Notes Trustee” shall have the meaning set forth in the recitals.
          “137/8% Notes Indenture” shall have the meaning set forth in the
recitals.
          “137/8% Notes Trustee” shall have the meaning set forth in the
recitals.
          “ABL Administrative Agent” shall have the meaning set forth in the
recitals hereto.

-2-



--------------------------------------------------------------------------------



 



          “ABL Collateral Agent” shall have the meaning set forth in the
recitals hereto and includes any New ABL Agent to the extent set forth in
Section 3.4(g).
          “ABL Collateral Priority Lien” shall have the meaning set forth in
Section 3.4(a)(iv).
          “ABL Credit Agreement” shall have the meaning set forth in the
recitals hereto.
          “ABL Documents” shall mean the ABL Credit Agreement and the Credit
Documents (as defined in the ABL Credit Agreement), (y) each Secured Cash
Management Agreement with one or more Secured Cash Management Bankss which is
secured pursuant to one or more of the Security Documents (as defined in the ABL
Credit Agreement) and (z) and each of the other agreements, documents and
instruments providing for or evidencing any ABL Obligations (including any
Permitted Refinancing of any ABL Obligations), and any other document or
instrument executed or delivered at any time in connection with any ABL
Obligations (including any Permitted Refinancing of any ABL Obligations),
together with any amendments, replacements, modifications, extensions, renewals
or supplements to, or restatements of, any of the foregoing.
          “ABL Lenders” shall have the meaning set forth in the recitals hereto.
          “ABL Obligations” shall mean all obligations (including guaranty
obligations) of every nature of each Grantor from time to time owed to (i) the
ABL Secured Parties or any of them, under any ABL Document (including any ABL
Document in respect of a Permitted Refinancing of any ABL Obligations), and
(ii) the Secured Cash Management Banks or any of them, under any Secured Cash
Management Agreement, in each case, whether for principal, premium, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to the Company or any of its Subsidiaries, would have accrued on any ABL
Obligation (including any Permitted Refinancing of any ABL Obligations), whether
or not a claim is allowed against such Person for such interest in the related
bankruptcy proceeding), reimbursement of amounts drawn under (and obligations to
cash collateralize) letters of credit and bank guaranties, fees, expenses,
indemnification or otherwise.
          “ABL Permitted Liens” shall mean the “Permitted Liens” under, and as
defined in, the ABL Credit Agreement as originally in effect.
          “ABL Priority Collateral” shall mean, subject to the relevant
provisions of Sections 6.20 and 6.21, all interests of each Grantor in the
following, in each case whether now owned or existing or hereafter acquired or
arising and wherever located, including (1) all rights of each Grantor to
receive moneys due and to become due under or pursuant to the following, (2) all
rights of each Grantor to receive return of any premiums for or proceeds of any
insurance, indemnity, warranty or guaranty with respect to the following or to
receive condemnation proceeds with respect to the following, (3) all claims of
each Grantor for damages arising out of, or for breach of, or default under, any
of the following, and (4) all rights of each Grantor to terminate, amend,
supplement, modify or waive performance under any of the following, to perform
thereunder and to compel performance and otherwise exercise all remedies
thereunder:

-3-



--------------------------------------------------------------------------------



 



     (i) all Accounts and Receivables, but for purposes of this clause
(i) excluding rights to payment for any property which specifically constitutes
TL Priority Collateral (and not by virtue of clause (xi) of the definition
thereof) which has been or is to be sold, leased, licensed, assigned or
otherwise disposed of;
     (ii) all Chattel Paper;
     (iii) all Deposit Accounts and all cash, checks, other negotiable
instruments, funds and other property held therein or credited thereto, and all
Money (in each case, other than the Asset Sale Proceeds Account, and all cash,
checks, securities, financial assets or other property held therein or credited
thereto which constitute TL Priority Collateral and all identifiable proceeds of
any TL Priority Collateral);
     (iv) all Inventory;
     (v) to the extent evidencing or governing any of the items referred to in
the preceding clauses (i) through (iv), all General Intangibles, Instruments
(including, without limitation, Promissory Notes) and Letter of Credit Rights;
provided that to the extent any of the foregoing also relates to TL Priority
Collateral, only that portion related to the items referred to in the preceding
clauses (i) through (iv) as being included in the ABL Priority Collateral shall
be included in the ABL Priority Collateral;
     (vi) to the extent relating to any of the items referred to in the
preceding clauses (i) through (v), all Documents and Insurance; provided that to
the extent any of the foregoing also relates to TL Priority Collateral only that
portion related to the items referred to in the preceding clauses (i) through
(v) as being included in the ABL Priority Collateral shall be included in the
ABL Priority Collateral;
     (vii) to the extent relating to any of the items referred to in the
preceding clauses (i) through (vi), all Supporting Obligations; provided that to
the extent any of the foregoing also relates to TL Priority Collateral only that
portion related to the items referred to in the preceding clauses (i) through
(vi) as being included in the ABL Priority Collateral shall be included in the
ABL Priority Collateral;
     (viii) all books, Records, Receivables Records and Collateral Records
relating to the foregoing (including without limitation all books, databases,
customer lists, engineer drawings, Records, Receivables Records and Collateral
Records, whether tangible or electronic, which contain any information relating
to any of the foregoing); and
     (ix) all Cash Proceeds, products, accessions, rents and profits of or in
respect of any of the foregoing (including without limitation, all insurance
proceeds) and all collateral security, guarantees and other Collateral Support
given by any Person with respect to any of the foregoing.
Notwithstanding anything to the contrary contained above or in the definition of
the TL Priority Collateral, to the extent proceeds of Collateral are
identifiable proceeds received from the sale or disposition of all or
substantially all of the Capital Stock of any of the Domestic Subsidiaries of
the Company which is a Grantor or all or substantially all of the assets of any
such Domestic

-4-



--------------------------------------------------------------------------------



 



Subsidiary, such proceeds shall constitute (1) first, in an amount equal to the
net book value of the Accounts (as described in clause (i) above, and excluding
any Accounts to the extent excluded pursuant to said clause (i)) and Inventory
owned by such Domestic Subsidiary at the time of such sale, ABL Priority
Collateral and (2) second, to the extent in excess of the amounts described in
preceding clause (1), TL Priority Collateral.
          “ABL Priority Collateral Enforcement Actions” shall have the meaning
set forth in Section 4.3(a).
          “ABL Priority Collateral Lien” shall have the meaning set forth in
Section 3.4(a).
          “ABL Priority Collateral Processing and Sale Period” shall have the
meaning set forth in Section 4.3(a).
          “ABL Secured Parties” shall mean the lenders (including, in any event,
each letter of credit issuer and each swingline lender) and agents under the ABL
Credit Agreement and the Secured Cash Management Banks and shall include all
former lenders and agents under the ABL Credit Agreement and Secured Cash
Management Banks to the extent that any ABL Obligations owing to such Persons
were incurred while such Persons were lenders or agents under the ABL Credit
Agreement or Secured Cash Management Banks and such ABL Obligations have not
been paid or satisfied in full and all new ABL Secured Parties to the extent set
forth in Section 3.4(g).
          “ABL Security Agreement” shall mean the Security Agreement (as defined
in the ABL Credit Agreement).
          “ABL Security Documents” shall mean the ABL Security Agreement and the
other Security Documents (as defined in the ABL Credit Agreement) and any other
agreement, document or instrument pursuant to which a Lien is granted securing
any ABL Obligations (including any Permitted Refinancing of any ABL Obligations)
or under which rights or remedies with respect to such Liens are governed,
together with any amendments, replacements, modifications, extensions, renewals
or supplements to, or restatements of, any of the foregoing.
          “ABL Standstill Period” shall have the meaning set forth in
Section 2.2(a).
          “Account” shall mean any “account” as such term is defined in the UCC
as in effect in the State of New York on the date hereof, and in any event shall
include but shall not be limited to, all rights to payment of any monetary
obligation, whether or not earned by performance, (i) for property that has been
or is to be sold, leased, licensed, assigned or otherwise disposed of, (ii) for
services rendered or to be rendered, (iii) for a policy of insurance issued or
to be issued, (iv) for a secondary obligation incurred or to be incurred,
(v) for energy provided or to be provided, (vi) for the use or hire of a vessel
under a charter or other contract, (vii) arising out of the use of a credit or
charge card or information contained on or for use with the card, or (viii) as
winnings in a lottery or other game of chance operated or sponsored by a State,
governmental unit of a State, or person licensed or authorized to operate the
game by a State or governmental unit of a State. Without limiting the foregoing,
the term “account” shall include all Health-Care-Insurance Receivables.

-5-



--------------------------------------------------------------------------------



 



          “Additional Junior Lien Agreement” shall mean any agreement covering
any additional indebtedness issued by the Company constituting secured
obligations under the Notes Security Documents (pursuant to a joinder agreement
thereto), to the extent such secured indebtedness is permitted to be incurred in
accordance with the Indentures, the Term Credit Agreement and the ABL Credit
Agreement and the terms of such joinder agreement subject the agent and the
holders of such indebtedness to the terms of this Agreement.
          “Administrative Agents” shall have the meaning set forth in the
recitals hereto.
          “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling (including but not limited to all directors
and officers of such Person), controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power (i) to vote 10% or more
of the securities having ordinary voting power for the election of directors (or
equivalent governing body) of such Person or (ii) to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that neither any Agent nor any Lender (nor any Affiliate thereof) shall be
considered an Affiliate of the Company or any Subsidiary thereof.
          “Agents” shall have the meaning set forth in the recitals hereto.
          “Agreement” shall mean this Amended and Restated Intercreditor
Agreement as the same may be amended, modified, restated and/or supplemented
from time to time in accordance with its terms.
          “Asset Sale Proceeds Account” shall mean one or more Deposit Accounts
established by the TL Collateral Agent into which there shall be deposited
proceeds of sales or dispositions of TL Priority Collateral (to the extent such
proceeds constitute TL Priority Collateral).
          “Bankruptcy Code” shall mean Title 11 of the United States Code
entitled “Bankruptcy,” as now and hereafter in effect, or any successor statute.
          “Bankruptcy Law” shall mean the Bankruptcy Code, and any similar
federal or state or non-U.S. law or statute for the supervision, administration
or relief of debtors, including, without limitation, bankruptcy or insolvency
laws.
          “Bermuda Guaranteed Obligations” shall have the meaning set forth in
the definition of Term Obligations.
          “Bermuda Term Borrower” shall have the meaning set forth in the
recitals hereto.
          “Business Day” shall mean any day except Saturday, Sunday and any day
which shall be in New York, New York, a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close.
          “Capital Lease” shall mean, as applied to any Person, any lease of any
property (whether real, person or mixed) by that Person as lessee that, in
conformity with U.S. GAAP, is or should be accounted for as a capital lease on
the balance sheet of that Person.

-6-



--------------------------------------------------------------------------------



 



          “Capital Stock” shall mean any and all shares, interests,
participations or other equivalents (however designated) of capital stock of a
corporation, any and all equivalent ownership interests in a Person (other than
a corporation), including without limitation, partnership interests and
membership interests, and any and all warrants, rights or options to purchase or
other arrangements or rights to acquire any of the foregoing.
          “Capitalized Lease Obligations” shall mean, with respect to any
Person, all obligations under Capital Leases of such Person, in each case taken
at the amount thereof accounted for as indebtedness in accordance with U.S.
GAAP.
          “Cash Proceeds” shall mean all proceeds of any Collateral received by
any Grantor consisting of cash and checks.
          “Chattel Paper” shall mean “chattel paper” as such term is defined in
Article 9 of the UCC, as in effect in the State of New York on the date hereof.
Without limiting the foregoing, the term “Chattel Paper” shall in any event
include all “tangible chattel paper” and all “electronic chattel paper”, as each
term is defined in Article 9 of the UCC as in effect in the State of New York on
the date hereof.
          “Collateral” shall mean all property (whether real, personal, movable
or immovable) with respect to which any security interests have been granted (or
purported to be granted) by any Grantor pursuant to any ABL Security Document,
Term Security Document or Notes Security Document.
          “Collateral Agents” shall have the meaning set forth in the recitals
hereto.
          “Collateral Records” shall mean all books, records, ledger cards,
files, correspondence, customer lists, blueprints, technical specifications,
manuals, computer software, computer printouts, tapes, disks and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon.
          “Collateral Support” shall mean all property (real or personal)
assigned, hypothecated or otherwise securing any Collateral and shall include
any security agreement or other agreement granting a lien or security interest
in such real or personal property.
          “Commercial Tort Claims” shall mean all “commercial tort claims” as
such term is defined in Article 9 of the UCC as in effect in the State of New
York on the date hereof.
          “Commodities Accounts” shall mean all “commodity accounts” as such
term is defined in Article 9 of the UCC as in effect in the State of New York on
the date hereof.
          “Company” shall have the meaning set forth in the recitals hereto.
          “Comparable ABL Security Document” shall mean, in relation to any
Collateral subject to any Lien created under any Term Security Document or Notes
Security Document, that ABL Security Document which creates (or purports to
create) a Lien on the same Collateral, granted by the same Grantor, as the same
may be amended, modified or otherwise supplemented

-7-



--------------------------------------------------------------------------------



 



from time to time in accordance with the terms hereof, thereof and the Credit
Agreements and the Indentures.
          “Comparable Notes Security Document” shall mean, in relation to any
Collateral subject to any Lien created under any Term Security Document or ABL
Security Document, that Notes Security Document which creates (or purports to
create) a Lien on the same Collateral, granted by the same Grantor, as the same
may be amended, modified or otherwise supplemented from time to time in
accordance with the terms hereof, thereof, the Credit Agreements and the
Indentures.
          “Comparable Term Security Document” shall mean, in relation to any
Collateral subject to any Lien created under any ABL Security Document or Notes
Security Document, that Term Security Document which creates (or purports to
create) a Lien on the same Collateral, granted by the same Grantor, as the same
may be amended, modified or otherwise supplemented from time to time in
accordance with the terms hereof, thereof and the Credit Agreements and the
Indentures.
          “Contingent Obligation” shall mean, as to any Person, any obligation
of such Person as a result of such Person being a general partner of any other
Person, unless the underlying obligation is expressly made non-recourse as to
such general partner, and any obligation of such Person guaranteeing or intended
to guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the lesser of (x) the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith and (y) the stated amount
of such Contingent Obligation.
          “Copyright Licenses” shall mean any and all agreements providing for
the granting of any right in or to Copyrights (whether such Grantor is licensee
or licensor thereunder).
          “Copyrights” shall mean any United States or foreign copyright
(including community designs), now or hereafter owned by any Grantor, including,
but not limited to, copyrights in software and databases, and all Mask Works (as
defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether registered or
not registered, and, with respect to any and all of the foregoing: (i) all
registrations and applications therefor (whether in the United States Copyright
Office or any foreign equivalent office), (ii) all extensions and renewals
thereof, (iii) all rights

-8-



--------------------------------------------------------------------------------



 



corresponding thereto throughout the world, (iv) all rights to sue for past,
present and future infringements thereof and (v) all Proceeds of the foregoing,
including licenses, royalties, income, payments, claims, damages and proceeds of
suit.
          “Credit Agreements” shall have the meaning set forth in the recitals
hereto.
          “DBAG” shall have the meaning set forth in the recitals hereto.
          “Defaulting ABL Secured Party” shall have the meaning set forth in
Section 3.4(h).
          “Defaulting Term Secured Party” shall have the meaning set forth in
Section 2.4(h).
          “Deposit Account” shall mean a demand, time, savings, passbook or like
account with a bank, savings and loan association, credit union or like
organization, other than an account evidenced by a negotiable certificate of
deposit.
          “DIP Financing” shall have the meaning set forth in Section 2.5(a).
          “Discharge of ABL Obligations” shall mean, except to the extent
otherwise provided in Section 3.4(f), the occurrence of all of the following:
     (i) termination or expiration of all commitments to extend credit that
would constitute ABL Obligations;
     (ii) payment in full in cash of the principal of and interest and premium
(if any) on all ABL Obligations (other than any undrawn letters of credit or
bank guaranties);
     (iii) discharge or cash collateralization (at 110% of the aggregate undrawn
amount) of all outstanding letters of credit and bank guaranties constituting
ABL Obligations; and
     (iv) payment in full in cash of all other ABL Obligations that are
outstanding and unpaid at the time the termination, expiration, discharge and/or
cash collateralization set forth in clauses (i) through (iii) above have
occurred (other than any obligations for taxes, costs, indemnifications,
reimbursements, damages and other contingent liabilities in respect of which no
claim or demand for payment has been made at such time).
          “Discharge of Term Obligations” shall mean, except to the extent
otherwise provided in Section 2.4(f), the occurrence of all of the following:
     (i) termination or expiration of all commitments to extend credit that
would constitute Term Obligations (including, without limitation the Bermuda
Guaranteed Obligations);

-9-



--------------------------------------------------------------------------------



 



     (ii) payment in full in cash of the principal of and interest and premium
(if any) on all Term Obligations (other than any undrawn letters of credit or
bank guaranties) including, without limitation, any such Term Obligations
constituting Bermuda Guaranteed Obligations;
     (iii) discharge or cash collateralization (at 110% of the aggregate undrawn
amount) of all outstanding letters of credit and bank guaranties constituting
Term Obligations including, without limitation, outstanding letters of credit
and bank guaranties constituting Bermuda Guaranteed Obligations; and
     (iv) payment in full in cash of all other Term Obligations (including,
without limitation, Bermuda Guaranteed Obligations) that are outstanding and
unpaid at the time the termination, expiration, discharge and/or cash
collateralization set forth in clauses (i) through (iii) above have occurred
(other than any obligations for taxes, costs, indemnifications, reimbursements,
damages and other contingent liabilities in respect of which no claim or demand
for payment has been made at such time).
          “Documents” shall mean all “documents” as such term is defined in
Article 9 of the UCC in the State of New York on the date hereof.
          “Domestic Subsidiary” shall have the meaning provided in the Term
Credit Agreement as originally in effect.
          “Eligible ABL Purchaser” shall have the meaning set forth in
Section 2.4(h).
          “Eligible Term Purchaser” shall have the meaning set forth in
Section 3.4(h).
          “Equipment” shall mean any “equipment” as such term is defined in
Article 9 of the UCC as in effect in the State of New York on the date hereof,
and in any event, shall include, but shall not be limited to, all machinery,
equipment, furnishings, appliances, furniture, fixtures, tools, and vehicles now
or hereafter owned by any Grantor in each case, regardless of whether
characterized as equipment under the UCC) and (y) and any and all additions,
substitutions and replacements of any of the foregoing and all accessions
thereto, wherever located, whether or not at any time of determination
incorporated or installed therein or attached thereto, and all replacements
therefore, together with all attachments, components, parts, equipment and
accessories installed thereon or affixed thereto.
          “First Priority” shall mean, (i) with respect to any Lien purported to
be created on any ABL Priority Collateral pursuant to any ABL Security Document,
that such Lien is prior in right to any other Lien thereon, other than any ABL
Permitted Liens (excluding ABL Permitted Liens as described in clause (iii) of
Section 10.03 of the ABL Credit Agreement) applicable to such ABL Priority
Collateral which as a matter of law (and giving effect to any actions taken
pursuant to the last paragraph of Section 10.03 of the ABL Credit Agreement)
have priority over the respective Liens on such ABL Priority Collateral created
pursuant to the relevant ABL Security Document and (ii) with respect to any Lien
purported to be created on any TL Priority Collateral pursuant to any Term
Security Document, that such Lien is prior in right to any other Lien thereon,
other than any TL Permitted Liens (excluding TL Permitted Liens as described in
clause (iii) of Section 9.03 of the Term Credit Agreement) applicable to such TL
Priority Collateral

-10-



--------------------------------------------------------------------------------



 



which as a matter of law (and giving effect to any actions taken pursuant to the
last paragraph of Section 9.03 of the Term Credit Agreement) have priority over
the respective Liens on such TL Priority Collateral created pursuant to the
relevant Term Security Document.
          “Fixtures” shall mean all “fixtures” as such term is defined in
Article 9 of the UCC as in effect in the State of New York on the date hereof.
          “Foreign Subsidiary” shall have the meaning provided in the Term
Credit Agreement as originally in effect.
          “General Intangibles” shall mean “general intangibles” as defined in
Article 9 of the UCC as in effect in the State of New York on the date hereof.
          “Goods” shall mean “goods” as such term is defined in Article 9 of the
UCC as in effect in the State of New York on the date hereof.
          “Grantors” shall mean the Company and each of its Domestic
Subsidiaries that have executed and delivered, or may from time to time
hereafter execute and deliver, an ABL Security Document, a Term Security
Document or a Notes Security Document.
          “Health-Care-Insurance Receivable” shall mean any
“health-care-insurance receivable” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.
          “Hedge Agreement” shall mean any Interest Rate Protection Agreement
and any Other Hedging Agreement.
          “Indebtedness” shall mean, as to any Person, without duplication,
(i) all indebtedness (including principal, interest, fees and charges) of such
Person for borrowed money or for the deferred purchase price of property or
services, (ii) the maximum amount available to be drawn or paid under all
letters of credit, bankers’ acceptances, bank guaranties and similar obligations
issued for the account of such Person and all unpaid drawings and unreimbursed
payments in respect of such letters of credit, bankers’ acceptances, bank
guaranties and similar obligations, (iii) all indebtedness of the types
described in clause (i), (ii), (iv), (v), (vi) or (vii) of this definition
secured by any Lien on any property owned by such Person, whether or not such
indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such indebtedness, such
indebtedness shall be deemed to be in an amount equal to the fair market value
of the property to which such Lien relates as determined in good faith by such
Person), (iv) the aggregate amount of all Capitalized Lease Obligations of such
Person, (v) all obligations of such Person to pay a specified purchase price for
goods or services, whether or not delivered or accepted, i.e., take-or-pay and
similar obligations, (vi) all Contingent Obligations of such Person, and
(vii) all obligations under any Interest Rate Protection Agreement, any Other
Hedging Agreement or under any similar type of agreement and (viii) obligations
arising under Synthetic Leases.
          “Indentures” shall have the meaning set forth in the recitals hereto
and shall also include any Additional Junior Lien Agreement.

-11-



--------------------------------------------------------------------------------



 



          “Insolvency or Liquidation Proceeding” shall mean any of the
following: (i) the filing by any Grantor of a voluntary petition in bankruptcy
under any provision of any bankruptcy law (including, without limitation, the
Bankruptcy Code) or a petition to take advantage of any receivership or
insolvency laws, including, without limitation, any petition seeking the
dissolution, winding up, total or partial liquidation, reorganization,
composition, arrangement, adjustment or readjustment or other relief of such
Grantor, such Grantor’s debts or such Grantor’s assets or the appointment of a
trustee, receiver, liquidator, custodian or similar official for such Grantor or
a material part of such Grantor’s property; (ii) the admission in writing by
such Grantor of its inability to pay its debts generally as they become due;
(iii) the appointment of a receiver, liquidator, trustee, custodian or other
similar official for such Grantor or all or a material part of such Grantor’s
assets; (iv) the filing of any petition against such Grantor under any
bankruptcy law (including, without limitation, the Bankruptcy Code) or other
receivership or insolvency law, including, without limitation, any petition
seeking the dissolution, winding up, total or partial liquidation,
reorganization, composition, arrangement, adjustment or readjustment or other
relief of such Grantor, such Grantor’s debts or such Grantor’s assets or the
appointment of a trustee, receiver, liquidator, custodian or similar official
for such Grantor or a material part of such Grantor’s property; (v) the general
assignment by such Grantor for the benefit of creditors or any other marshalling
of the assets and liabilities of such Grantor; or (vi) a corporate (or similar)
action taken by such Grantor to authorize any of the foregoing.
          “Instrument” shall mean “instruments” as such term is defined in
Article 9 of the UCC as in effect in the State of New York on the date hereof
(provided, however, Instruments shall not include any Instruments received in
connection with grower loans extended in accordance with Section 9.05 of the
Term Credit Agreement, Section 10.05 of the ABL Credit Agreement to the extent
local law or the relevant grower loan documents prohibit such pledge).
          “Insurance” shall mean (i) all insurance policies covering any or all
of the Collateral (regardless of whether the ABL Collateral Agent, the Term
Collateral Agent or the Notes Collateral Agent is the loss payee or additional
insured thereof) and (ii) any key man life insurance policies.
          “Intellectual Property” shall mean, collectively, the Copyrights, the
Copyright Licenses, the Patents, the Patent Licenses, the Trademarks, the
Trademark Licenses, the Trade Secrets, and the Trade Secret Licenses.
          “Intercreditor Agreement Joinder” shall mean an agreement
substantially in the form of Exhibit A.
          “Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement, interest rate floor agreement or other similar agreement
or arrangement.
          “Inventory” shall mean merchandise, inventory and goods, and all
additions, substitutions and replacements thereof and all accessions thereto,
wherever located, together with all goods, supplies, incidentals, packaging
materials, labels, materials and any other items used or usable in
manufacturing, processing, packaging or shipping same, in all stages of
production from raw materials through work in process to finished goods, and all
products and proceeds of

-12-



--------------------------------------------------------------------------------



 



whatever sort and wherever located, any portion thereof which may be returned,
rejected, reclaimed or repossessed by any of the Collateral Agents from any
Grantor’s customers, and shall specifically include all “inventory” as such term
is defined in the UCC as in effect in the State of New York on the date hereof.
          “Investment Accounts” shall mean all Securities Accounts, Commodities
Accounts and Deposit Accounts.
          “Investment Property” shall mean all “investment property” as such
term is defined in Article 9 of the UCC as in effect in the State of New York on
the date hereof.
          “Joint Venture” shall mean a joint venture, partnership or other
similar arrangement, whether in corporate, partnership or other legal form;
provided, in no event shall any corporate subsidiary of any Person be considered
to be a Joint Venture to which such Person is a party.
          “Lender” shall have the meaning set forth in the recitals hereto.
          “Letter of Credit Rights” shall mean “letter-of-credit rights” as such
term is defined in Article 9 of the UCC as in effect in the State of New York on
the date hereof.
          “Lien” shall mean any mortgage, pledge, hypothecation, assignment,
deposit arrangement, security interest, encumbrance, charge, lien (statutory or
other), charge, preference, priority or other security agreement of any kind or
nature whatsoever (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, any financing or similar
statement or notice filed under the UCC or any similar recording or notice
statute or other law, and any lease having substantially the same effect as the
foregoing).
          “Material Contract” shall mean any contract or other arrangement to
which the Company or any of its Subsidiaries is a party (other than the Term
Documents, the ABL Documents and the Notes Documents) for which breach,
nonperformance, cancellation or failure to renew could reasonable be expected to
have a Material Adverse Effect (as defined in the Term Credit Agreement as
originally in effect).
          “Money” shall mean “money” as defined in the UCC as in effect in the
State of New York on the date hereof.
          “New ABL Agent” shall have the meaning set forth in Section 3.4(g).
          “New Term Agent” shall have the meaning set forth in Section 2.4(g).
          “Noteholders” shall mean the holders of the Notes.
          “Notes” shall mean (x) the Company’s 137/8% Senior Secured Notes due
2014 issued pursuant to the terms of the 137/8% Indenture, (y) the Company’s 8%
Senior Secured Notes due 2016 issued pursuant to the terms of the 8% Notes
Indenture and (z) any Indebtedness issued pursuant to any Additional Junior Lien
Agreement.

-13-



--------------------------------------------------------------------------------



 



          “Notes Collateral Agent” shall have the meaning set forth in the
recitals hereto.
          “Notes Documents” shall mean the Indentures and each of the other
agreements, documents and instruments providing for or evidencing any Notes
Obligations (including any Permitted Refinancing of any Notes Obligations), and
any other document or instrument executed or delivered at any time in connection
with any Notes Obligations (including any Permitted Refinancing of any Notes
Obligations), together with any amendments, replacements, modifications,
extensions, renewals or supplements to, or restatements of, any of the
foregoing.
          “Notes Obligations” shall mean all obligations (including guaranty
obligations) of every nature of each Grantor from time to time owed to the
Noteholders or any of them, under any Notes Document (including any Notes
Document in respect of a Permitted Refinancing of any Notes Obligations),
whether for principal, premium, interest (including interest which, but for the
filing of a petition in bankruptcy with respect to the Company or any of its
Subsidiaries, would have accrued on any Notes Obligations (including any
Permitted Refinancing of any Notes Obligations), whether or not a claim is
allowed against such Person for such interest in the related bankruptcy
proceeding), reimbursement of amounts drawn under (and obligations to cash
collateralize) letters of credit and bank guaranties, fees, expenses,
indemnification or otherwise.
          “Notes Permitted Liens” shall mean “Permitted Liens” under, and as
defined in, the Indentures.
          “Notes Secured Parties” shall mean the Notes Collateral Agent, any
other agent or trustee for the Noteholders pursuant to the terms of the
Indentures and the Notes Documents and the Noteholders.
          “Notes Security Agreement” shall mean the Security Agreement (as
defined in the Indentures).
          “Notes Security Documents” shall mean the Notes Security Agreement and
the other Security Documents (as defined in the Indentures) and any other
agreement, document or instrument pursuant to which a Lien is granted securing
any Notes Obligations (including any Permitted Refinancing of any Notes
Obligations) or under which rights or remedies with respect to such Liens are
governed, together with any amendments, replacements, modifications, extensions,
renewals or supplements to, or restatements of, any of the foregoing. For the
avoidance of doubt, “Notes Security Documents” shall not include any ABL
Documents or any Term Documents.
          “Other Hedging Agreements” shall mean any foreign exchange contracts,
currency swap agreements or other similar agreements or arrangements designed to
protect against fluctuations in currency values.
          “Patent Licenses” shall mean all agreements providing for the granting
of any right in or to Patents (whether such Grantor is a licensee or licensor
thereunder).
          “Patents” shall mean all patents (whether United States or foreign) in
or to which any Grantor now has or hereafter has any right, title or interest
therein and certificates of invention, or similar industrial property rights,
and applications for any of the foregoing, including, but

-14-



--------------------------------------------------------------------------------



 



not limited to: (i) all reissues, divisions, continuations (including, but not
limited to, continuations-in-part and improvements thereof), extensions,
renewals, and reexaminations thereof, (ii) all rights corresponding thereto
throughout the world, (iii) all inventions and improvements described therein,
(iv) all rights to sue for past, present and future infringements thereof, (v)
all licenses, claims, damages, and proceeds of suit arising therefrom, and
(vi) all Proceeds of the foregoing, including licenses, royalties, income,
payments, claims, damages, and proceeds of suit.
          “Permitted Refinancing” shall mean, as to any Indebtedness, the
Refinancing of such Indebtedness (“Refinancing Indebtedness”) to refinance such
existing Indebtedness; provided that, in the case of such Refinancing
Indebtedness, the following conditions are satisfied:
     (i) the weighted average life to maturity of such Refinancing Indebtedness
shall be greater than or equal to the weighted average life to maturity of the
Indebtedness being refinanced, and the first scheduled principal payment in
respect of such Refinancing Indebtedness shall not be earlier than the first
scheduled principal payment in respect of the Indebtedness being refinanced;
     (ii) the principal amount of such Refinancing Indebtedness shall be less
than or equal to the principal amount then outstanding of the Indebtedness being
refinanced, except to the extent an increase in the principal amount thereof is
permitted at such time pursuant to the ABL Documents, the Term Documents and the
Notes Documents which then remain in effect; and
     (iii) the terms applicable to such Refinancing Indebtedness and, if
applicable, the related guarantees of such Refinancing Indebtedness, shall not
violate the applicable requirements contained in any Term Documents or ABL
Documents which remain outstanding after giving effect to the respective
Permitted Refinancing.
          “Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.
          “Pledged ABL Priority Collateral” shall have the meaning set forth in
Section 3.4(f).
          “Pledged Debt” shall mean all Indebtedness owed to a Grantor issued by
the obligors named therein, the instruments evidencing such Indebtedness, and
all interest, cash, instruments and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such Indebtedness.
          “Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC
Interests, Pledged Partnership Interests and Pledged Trust Interests.
          “Pledged LLC Interests” shall mean all interests in any limited
liability company and the certificates, if any, representing such limited
liability company interests and any interest of a Grantor on the books and
records of such limited liability company or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions,

-15-



--------------------------------------------------------------------------------



 



cash, warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such limited liability company
interests.
          “Pledged Partnership Interests” shall mean all interests in any
general partnership, limited partnership, limited liability partnership or other
partnership and the certificates, if any, representing such partnership
interests and any interest of a Grantor on the books and records of such
partnership or on the books and records of any securities intermediary
pertaining to such interest and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such partnership interests.
          “Pledged Stock” shall mean all shares of capital stock owned by a
Grantor, and the certificates, if any, representing such shares and any interest
of a Grantor in the entries on the books of the issuer of such shares or on the
books of any securities intermediary pertaining to such shares, and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
shares.
          “Pledged TL Priority Collateral” shall have the meaning set forth in
Section 2.4(f).
          “Pledged Trust Interests” shall mean all interests in a Delaware
business trust or other trust (whether under the laws of the State of Delaware
or otherwise) and the certificates, if any, representing such trust interests
and any interest of a Grantor on the books and records of such trust or on the
books and records of any securities intermediary pertaining to such interest and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
trust interests.
          “Proceeds” shall mean all “proceeds” as such term is defined in
Article 9 of the UCC as in effect in the State of New York on the date hereof
and, in any event, shall also include, but not be limited to, (i) any and all
proceeds of any insurance, indemnity, warranty or guaranty payable to either
Collateral Agent or any Grantor from time to time with respect to any of the
Collateral, (ii) any and all payments (in any form whatsoever) made or due and
payable to any Grantor from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any governmental authority (or any person acting under color of
governmental authority) and (iii) any and all other amounts from time to time
paid or payable under or in connection with any of the Collateral.
          “Processing and Sale Period” shall have the meaning set forth in
Section 4.3(a).
          “Promissory Note” shall mean a “promissory note” as such term is
defined in Article 9 of the UCC as in effect in the State of New York on the
date hereof.
          “Receivables” shall mean all rights to payment, whether or not earned
by performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or

-16-



--------------------------------------------------------------------------------



 



evidenced by any Account, Chattel Paper, Instrument, General Intangible or
Investment Property, together with all of a Grantor’s rights, if any, in any
goods or other property giving rise to such right to payment and all Collateral
Support and Supporting Obligations related thereto and all Receivables Records.
          “Receivables Records” shall mean (i) all original copies of all
documents, instruments or other writings or electronic records or other Records
evidencing Receivables, (ii) all books, correspondence, credit or other files,
Records, ledger sheets or cards, invoices, and other papers relating to
Receivables, including, without limitation, all tapes, cards, computer tapes,
computer discs, computer runs, record keeping systems and other papers and
documents relating to Receivables, whether in the possession or under the
control of a Grantor or any computer bureau or agent from time to time acting
for a Grantor or otherwise, (iii) all evidences of the filing of financing
statements and the registration of other instruments in connection therewith,
and amendments, supplements or other modifications thereto, notices to other
creditors or secured parties, and certificates, acknowledgments, or other
writings, including, without limitation, lien search reports, from filing or
other registration officers, (iv) all credit information, reports and memoranda
relating thereto and (v) all other written or nonwritten forms of information
related in any way to the foregoing or any Receivable.
          “Record” shall have the meaning specified in Article 9 of the UCC as
in effect in the State of New York on the date hereof.
          “Recovery” shall have the meaning set forth in Section 6.17.
          “Refinance” shall mean, in respect of any Indebtedness, to refinance,
extend, renew, retire, defease, amend, modify, supplement, restructure, replace,
refund or repay, or to issue other Indebtedness, in exchange or replacement for,
such Indebtedness in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.
          “Scotia Capital” shall have the meaning set forth in the recitals
hereto.
          “Second Priority” shall mean, (i) with respect to any Lien purported
to be created on any TL Priority Collateral pursuant to the ABL Security
Documents, that such Lien is prior in right to any other Lien thereon, other
than (x) Liens permitted pursuant to clause (y) of Section 10.03(iii) of the ABL
Credit Agreement and (y) TL Permitted Liens permitted to be prior to the Liens
on the TL Priority Collateral in accordance with clause (ii) of the definition
of “First Priority” contained herein; provided that in no event shall any such
TL Permitted Lien be permitted (on a consensual basis) to be junior and
subordinate to any ABL Permitted Liens as described in clause (x) above and
senior in priority to the relevant Liens created pursuant to the ABL Security
Documents and (ii) with respect to any Lien purported to be created on any ABL
Priority Collateral pursuant to the Term Security Documents, that such Lien is
prior in right to any other Lien thereon, other than (x) Liens permitted
pursuant to clause (y) of Section 9.03(iii) of the Term Credit Agreement and
(y) ABL Permitted Liens permitted to be prior to the Liens on the ABL Priority
Collateral in accordance with clause (i) of the definition of “First Priority”
contained herein; provided that in no event shall any such ABL Permitted Lien be
permitted (on a consensual basis) to be junior and subordinate to any TL
Permitted Liens as described in clause (x)

-17-



--------------------------------------------------------------------------------



 



above and senior in priority to the relevant Liens created pursuant to the Term
Security Documents.
          “Secured Cash Management Agreement” means a Treasury Services
Agreement entered into by the Borrower or any of its Subsidiaries with a Secured
Cash Managed Bank.
          “Secured Cash Management Banks” means, with respect to any Treasury
Services Agreement, (x) any ABL Lender or any affiliate thereof (even if such
ABL Lender subsequently ceases to be a Lender under the ABL Credit Agreement for
any reason) or (y) to the extent any such Treasury Services Agreement was
entered into prior to the Amendment No. 3 Effective Date, any Original Lender or
any affiliate thereof (even if such Original Lender ceased to be an Original
Lender under the Original Credit Agreement for any reason).
          “Secured Hedge Counterparty” shall have the meaning provided in the
Term Credit Agreement as originally in effect.
          “Secured Parties” shall mean the ABL Secured Parties, the Term Secured
Parties and the Notes Secured Parties.
          “Securities” shall mean all “securities” as such term is defined in
Article 8 of the UCC as in effect in the State of New York on the date hereof,
any stock, shares, partnership interests, voting trust certificates,
certificates of interest or participation in any profit sharing agreement or
arrangement, options, warrants, bonds, debentures, notes, or other evidences of
indebtedness, secured or unsecured, convertible, subordinated or otherwise, or
in general any instruments commonly known as “securities” or any certificates of
interest, shares or participations in temporary or interim certificates for the
purchase or acquisition of, or any right to subscribe to, purchase or acquire,
any of the foregoing.
          “Securities Accounts” shall mean all “securities accounts” as such
term is defined in Article 8 of the UCC as in effect in the State of New York on
the date hereof.
          “Securities Entitlements” shall mean all “securities entitlements” as
such term is defined in Article 8 of the UCC as in effect in the State of New
York on the date hereof.
          “Subsequent ABL Collateral Priority Lien” shall have the meaning set
forth in Section 3.4(b).
          “Subsequent Term Collateral Priority Lien” shall have the meaning set
forth in Section 2.4(b).
          “Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of owner-

-18-



--------------------------------------------------------------------------------



 



ship interests of any Person controlled by another Person, no ownership interest
in the nature of a “qualifying share” of the former Person shall be deemed to be
outstanding.
          “Supporting Obligations” shall mean any “supporting obligation” as
such term is defined in the UCC as in effect in the State of New York on the
date hereof, now or hereafter owned by any Grantor, or in which any Grantor has
any rights, and, in any event, shall include, but shall not be limited to all of
such Grantor’s rights in any Letter-of-Credit Right or secondary obligation that
supports the payment or performance of, and all security for, any Collateral
consisting of Accounts, Chattel Paper, Documents, General Intangibles,
Instruments or Investment Properties.
          “Synthetic Lease” shall mean, as applied to any Person, any lease
(including leases that may be terminated by the lessee at any time) of any
property (whether real, personal or mixed), (i) that is not a capital lease in
accordance with U.S. GAAP and (ii) in respect of which the lessee retains or
obtains ownership of the property so leased for federal income tax purposes,
other than any such lease under which that Person is the lessor.
          “Term Administrative Agent” shall have the meaning set forth in the
recitals hereto.
          “Term Borrower” shall have the meaning set forth in the recitals
hereto.
          “Term Collateral Agent” shall have the meaning set forth in the
recitals hereto and includes any New Term Agent to the extent set forth in
Section 2.4(g).
          “Term Collateral Priority Lien” shall have the meaning set forth in
Section 2.4(a).
          “Term Credit Agreement” shall have the meaning set forth in the
recitals hereto.
          “Term Documents” shall mean (x) the Term Credit Agreement and the
Credit Documents (as defined in the Term Credit Agreement), (y) each Interest
Rate Protection Agreement or Other Hedging Agreement with one or more Secured
Hedge Counterparties which is secured pursuant to one or more of the Security
Documents (as defined in the Term Credit Agreement) and (z) each of the other
agreements, documents and instruments providing for or evidencing any Term
Obligation (including any Permitted Refinancing of any Term Obligation), and any
other document or instrument executed or delivered at any time in connection
with any Term Obligation (including any Permitted Refinancing of any Term
Obligation), together with any amendments, replacements, modifications,
extensions, renewals or supplements to, or restatements of, any of the
foregoing.
          “Term Lenders” shall have the meaning set forth in the recitals
hereto.
          “Term Obligations” shall mean all obligations (including guaranty
obligations) of every nature of each Grantor, from time to time owed to the Term
Secured Parties or any of them, under any Term Document (including any Term
Document in respect of a Permitted Refinancing of any Term Obligations), whether
for principal, premium, interest (including interest which, but for the filing
of a petition in bankruptcy with respect to such Person, would have accrued on
any Term Obligation (including any Permitted Refinancing of any Term
Obligations),

-19-



--------------------------------------------------------------------------------



 



whether or not a claim is allowed against the Company or any of its Subsidiaries
for such interest in the related bankruptcy proceeding), reimbursement of
amounts drawn under (and obligations to cash collateralize) letters of credit
and bank guaranties, fees, expenses, indemnification or otherwise. For the
avoidance of doubt, it is specifically agreed that (x) each Grantor has provided
a full and unconditional guarantee of all obligations of the Bermuda Term
Borrower under the Term Documents (the “Bermuda Guaranteed Obligations”),
(y) each Grantor has granted a Lien on its Collateral to secure the Bermuda
Guaranteed Obligations and (z) the Bermuda Guaranteed Obligations constitute a
portion of the Term Obligations.
          “Term Pledge Agreement” shall mean the U.S. Pledge Agreement (as
defined in the Term Credit Agreement).
          “Term Secured Parties” shall mean the lenders and agents under the
Term Credit Agreement (including, without limitation, the holders of Bermuda
Guaranteed Obligations) and the Secured Hedge Counterparties and shall include
all former lenders and agents under the Term Credit Agreement and Secured Hedge
Counterparties to the extent that any Term Obligations owing to such Persons
were incurred while such Persons were lenders or agents under the Term Credit
Agreement or Secured Hedge Counterparties and such Term Obligations have not
been paid or satisfied in full and all new Term Secured Parties to the extent
set forth in Section 2.4(f) hereof.
          “Term Security Agreement” shall mean the U.S. Security Agreement (as
defined in the Term Credit Agreement).
          “Term Security Documents” shall mean the Term Security Agreement and
the other Security Documents (as defined in the Term Credit Agreement) and any
other agreement, document or instrument pursuant to which a Lien is granted
securing any Term Obligations (including any Permitted Refinancing of any Term
Obligation) or under which rights or remedies with respect to such Liens are
governed, together with any amendments, replacements, modifications, extensions,
renewals or supplements to, or restatements of, any of the foregoing.
          “Term Standstill Period” shall have the meaning set forth in
Section 3.2(a).
          “Third Priority” shall mean, with respect to any Lien purported to be
created on any Collateral pursuant to the Notes Security Documents, that such
Lien is prior in right to any other Lien thereon other than Liens securing the
ABL Obligations, Liens securing the Term Obligations and Liens securing
obligations permitted to be secured prior to the ABL Obligations and the Term
Obligations pursuant to the definitions of First Priority and Second Priority
contained herein.
          “TL Permitted Liens” shall mean the “Permitted Liens” under, and as
defined in, the Term Credit Agreement as in effect on the Restatement Effective
Date (as defined therein).
          “TL Priority Collateral” shall mean, subject to the relevant
provisions of Sections 6.20 and 6.21, all interests of each Grantor in the
following, in each case whether now owned or existing or hereafter acquired or
arising and wherever located, including (1) all rights of each Grantor to
receive moneys due and to become due under or pursuant to the following, (2) all
rights of each Grantor to receive return of any premiums for or proceeds of any
insurance,

-20-



--------------------------------------------------------------------------------



 



indemnity, warranty or guaranty with respect to the following or to receive
condemnation proceeds with respect to the following, (3) all claims of each
Grantor for damages arising out of or for breach of or default under any of the
following, and (4) all rights of each Grantor to terminate, amend, supplement,
modify or waive performance under any of the following, to perform thereunder
and to compel performance and otherwise exercise all remedies thereunder:
     (i) the Asset Sale Proceeds Account;
     (ii) all Equipment;
     (iii) all Fixtures;
     (iv) all General Intangibles, including, without limitation, Material
Contracts (in each case other than General Intangibles evidencing or governing
ABL Priority Collateral);
     (v) all Instruments (other than Instruments evidencing or governing or
attached to (to the extent so attached) ABL Priority Collateral);
     (vi) all Letter of Credit Rights (other than Letter of Credit Rights
addressed in clause (v) of the definition of “ABL Priority Collateral” herein);
     (vii) without duplication, all Pledged Equity Interests, all Pledged Debt,
all Securities, all Security Entitlements and all Securities Accounts (in each
case, other than any Collateral specifically listed as ABL Priority Collateral
and any Supporting Obligations supporting ABL Priority Collateral);
     (viii) all Intellectual Property;
     (ix) all Commercial Tort Claims;
     (x) all real property (including leasehold interests) on which the Grantors
are required to provide a Lien to the Term Secured Parties pursuant to the Term
Credit Agreement and any title insurance with respect to such real property and
the proceeds thereof;
     (xi) except to the extent constituting, or relating to, the ABL Priority
Collateral, all other personal property (whether tangible or intangible) of such
Grantor;
     (xii) to the extent constituting, or relating to, any of the items referred
to in the preceding clauses (i) through (xi), all Documents and Insurance;
provided that to the extent any of the foregoing also relates to ABL Priority
Collateral only that portion related to the items referred to in the preceding
clauses (i) through (xi) as being included in the TL Priority Collateral shall
be included in the TL Priority Collateral;
     (xiii) to the extent relating to any of the items referred to in the
preceding clauses (i) through (xii), all Supporting Obligations; provided that
to the extent any of the foregoing also relates to ABL Priority Collateral only
that portion related to the items re-

-21-



--------------------------------------------------------------------------------



 



ferred to in the preceding clauses (i) through (xii) as being included in the TL
Priority Collateral shall be included in the TL Priority Collateral;
     (xiv) all books, Records and Collateral Records relating to the foregoing
(including without limitation all books, databases, customer lists, engineer
drawings, Records and Collateral Records, whether tangible or electronic, which
contain any information relating to any of the foregoing); provided that to the
extent any of such books, Records and Collateral Records also relates to ABL
Priority Collateral only that portion related to the items referred to in the
preceding clauses (i) through (xiii) as being included in the TL Priority
Collateral shall be included in the TL Priority Collateral; and
     (xv) all Cash Proceeds and, solely to the extent not constituting ABL
Priority Collateral, non-Cash Proceeds, products, accessions, rents and profits
of or in respect of any of the foregoing and all collateral security, guarantees
and other Collateral Support given by any Person with respect to any of the
foregoing.
Notwithstanding anything to the contrary contained above or in the definition of
“ABL Priority Collateral,” to the extent proceeds of Collateral are identifiable
proceeds received from the sale or disposition of all or substantially all of
the Capital Stock of any of the Domestic Subsidiaries of the Company which is a
Grantor or all or substantially all of the assets of any such Domestic
Subsidiary, such proceeds shall constitute (1) first, in an amount equal to the
net book value of the Accounts (as described in clause (i) of the definition of
ABL Priority Collateral, and excluding any Accounts to the extent excluded
pursuant to said clause (i)) and Inventory owned by such Domestic Subsidiary at
the time of such sale, ABL Priority Collateral and (2) second, to the extent in
excess of the amounts described in the preceding clause (1), TL Priority
Collateral.
          “TL Priority Collateral Enforcement Action Notice” shall have the
meaning set forth in Section 4.3(a).
          “TL Priority Collateral Enforcement Actions” shall have the meaning
set forth in Section 4.3(a).
          “Trade Secret Licenses” shall mean any and all agreements providing
for the granting of any right in or to Trade Secrets (whether a Grantor is a
licensee or licensor thereunder).
          “Trade Secrets” shall mean all trade secrets and all other
confidential or proprietary information and know-how whether or not such Trade
Secret has been reduced to a writing or other tangible form, including all
documents and things embodying, incorporating, or referring in any way to such
Trade Secret, including but not limited to: (i) any secretly held existing
engineering or other data, information, production procedures and other know-how
relating to the design, manufacture, assembly, installation, use, operation,
marketing, sale and/or servicing of any products or business of any Grantor
worldwide, (ii) the right to sue for past, present and future misappropriation
or other violation of any Trade Secret, and (iii) all Proceeds of the foregoing,
including licenses, royalties, income, payments, claims, damages, and proceeds
of suit.
          “Trademark Licenses” shall mean any and all agreements providing for
the granting of any right in or to Trademarks (whether such Grantor is licensee
or licensor thereunder).

-22-



--------------------------------------------------------------------------------



 



          “Trademarks” shall mean (i) all United States and foreign trademarks,
trade names, corporate names, company names, business names, fictitious business
names, Internet domain names, service marks, certification marks, collective
marks, logos, other source or business identifiers, designs and general
intangibles of a like nature, all registrations and applications for any of the
foregoing, (ii) all extensions or renewals of any of the foregoing, (iii) all of
the goodwill of the business connected with the use of and symbolized by the
foregoing, (iv) the right to sue for past, present and future infringement or
dilution of any of the foregoing or for any injury to goodwill, and (v) all
Proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages, and proceeds of suit.
          “Treasury Services Agreement” shall mean any agreement relating to
treasury, depositary and cash management services or automated clearinghouse
transfer of funds.
          “Trustees” shall have the meaning set forth in the recitals hereto.
          “UCC” shall mean the Uniform Commercial Code as in effect from time to
time in the relevant jurisdiction.
          “U.S. Bank” shall have the meaning set forth in the recitals hereto.
          “U.S. GAAP” shall mean generally accepted accounting principles in the
United States of America as in effect from time to time.
          “U.S. Term Borrower” shall have the meaning set forth in the recitals
hereto.
          1.2. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified, (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision of this Agreement, (d) all references herein to Exhibits or Sections
shall be construed to refer to Exhibits or Sections of this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (f) terms
defined in the UCC but not otherwise defined herein shall have the same meanings
herein as are assigned thereto in the UCC, (g) reference to any law means such
law as amended, modified, codified, replaced or re-enacted, in whole or in part,
and in effect on the date hereof, including rules, regulations, enforcement
procedures and any interpretations promulgated thereunder, and (h) references to
Sections or clauses shall refer to those portions of this Agreement, and any
references to a clause shall, unless otherwise identified, refer to the
appropriate clause within the same Section in which such reference occurs.

-23-



--------------------------------------------------------------------------------



 



Section 2. TL Priority Collateral.
          2.1. Lien Priorities.
          (a) Relative Priorities. Notwithstanding (i) the time, manner, order
or method of grant, creation, attachment or perfection of any Liens securing the
ABL Obligations or the Notes Obligations granted on the TL Priority Collateral
or of any Liens securing the Term Obligations granted on the TL Priority
Collateral, (ii) the validity or enforceability of the security interests and
Liens granted in favor of any Collateral Agent or any Secured Party on the TL
Priority Collateral, (iii) the date on which any ABL Obligations, Term
Obligations or Notes Obligations is extended, (iv) any provision of the UCC or
any other applicable law, including any rule for determining priority thereunder
or under any other law or rule governing the relative priorities of secured
creditors, including with respect to real property or fixtures, (v) any
provision set forth in any ABL Document, any Term Document or any Notes Document
(other than this Agreement), (vi) the possession or control by any Collateral
Agent or any Secured Party or any bailee of all or any part of any TL Priority
Collateral as of the date hereof or otherwise, or (vii) any other circumstance
whatsoever, the ABL Collateral Agent, on behalf of itself and the ABL Secured
Parties, and the Notes Collateral Agent, on behalf of itself and the Notes
Secured Parties hereby agree that:
     (i) any Lien on the TL Priority Collateral securing any Term Obligations
now or hereafter held by or on behalf of the Term Collateral Agent or any Term
Secured Parties or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be senior in all respects and prior to (x) any Lien on the TL
Priority Collateral securing any of the ABL Obligations and (y) any Lien on the
TL Priority Collateral securing any of the Notes Obligations;
     (ii) any Lien on the TL Priority Collateral now or hereafter held by or on
behalf of the ABL Collateral Agent, any ABL Secured Parties, the Notes
Collateral Agent, any Notes Secured Parties or any agent or trustee therefor
regardless of how acquired, whether by grant, possession, statute, operation of
law, subrogation or otherwise, shall be junior and subordinate in all respects
to all Liens on the TL Priority Collateral securing any Term Obligations;
     (iii) any Lien on the TL Priority Collateral securing any ABL Obligations
now or hereafter held by or on behalf of the ABL Collateral Agent or any ABL
Secured Parties or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be senior in all respects and prior to any Lien on the TL
Priority Collateral securing any of the Notes Obligations; and
     (iv) any Lien on the TL Priority Collateral now or hereafter held by or on
behalf of the Notes Collateral Agent, any Notes Secured Party or any agent or
trustee therefor regardless of how acquired, whether by grant, possession,
statute, operation of law, subrogation or otherwise, shall be junior and
subordinate in all respects to all Liens on the TL Priority Collateral securing
any ABL Obligations.

-24-



--------------------------------------------------------------------------------



 



All Liens on the TL Priority Collateral securing any Term Obligations shall be
and remain senior in all respects and prior to all Liens on the TL Priority
Collateral securing (x) any ABL Obligations and (y) any Notes Obligations for
all purposes, whether or not such Liens securing any Term Obligations are
subordinated to any Lien securing any other obligation of the Company, any other
Grantor or any other Person. All Liens on the TL Priority Collateral securing
any ABL Obligations shall be and shall remain senior in all respects and prior
to all Liens on the TL Priority Collateral securing any Notes Obligations for
all purposes, whether or not such Liens securing any ABL Obligations are
subordinated to any Lien securing any other obligation of the Company, any other
Grantor or any other Person.
          (b) Prohibition on Contesting Liens. Each of the ABL Collateral Agent,
for itself and on behalf of each ABL Secured Party, the Term Collateral Agent,
for itself and on behalf of each Term Secured Party, and the Notes Collateral
Agent for itself and on behalf of each Notes Secured Party, agrees that it shall
not (and hereby waives any right to) contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), (i) the priority, validity or enforceability of a Lien held by or
on behalf of any of the Term Secured Parties in the TL Priority Collateral, by
or on behalf of any of the ABL Secured Parties in the TL Priority Collateral or
by or on behalf of any of the Notes Secured Parties in the TL Priority
Collateral, as the case may be or (ii) the validity or enforceability of any ABL
Security Document (or any ABL Obligations thereunder), any Term Security
Document (or any Term Obligations thereunder) or any Notes Security Document (or
any Notes Obligations thereunder); provided that nothing in this Agreement shall
be construed to prevent or impair the rights of any of the Collateral Agents or
any Secured Party to enforce this Agreement, including the priority of the Liens
on the TL Priority Collateral securing the Term Obligations, the ABL Obligations
and the Notes Obligations as provided in Sections 2.1(a), 2.2(a) and 2.2(b).
          (c) No New Liens. So long as the Discharge of Term Obligations has not
occurred, the parties hereto agree that the Company or any other Grantor shall
not grant or permit any additional Liens on any asset or property of any Grantor
to secure any ABL Obligation or Notes Obligation unless it has granted or
contemporaneously grants (x)(i) a First Priority Lien on such asset or property
to secure the Term Obligations if such asset or property constitutes TL Priority
Collateral or (ii) a Second Priority Lien on such asset or property to secure
the Term Obligations if such asset or property constitutes ABL Priority
Collateral, (y)(i) a Second Priority Lien on such asset or property to secure
the ABL Obligations if such asset or property constitutes TL Priority Collateral
or (ii) a First Priority Lien on such asset or property to secure the ABL
Obligations if such asset or property constitutes ABL Priority Collateral and
(z) a Third Priority Lien on such asset or property to secure the Notes
Obligations. To the extent that the provisions of clause (x)(i) in the
immediately preceding sentence are not complied with for any reason, without
limiting any other rights and remedies available to the Term Collateral Agent
and/or the Term Secured Parties, each of the ABL Collateral Agent, on behalf of
ABL Secured Parties, and the Notes Collateral Agent, on behalf of the Notes
Secured Parties, agrees that any amounts received by or distributed to any of
them pursuant to or as a result of Liens on the TL Priority Collateral granted
in contravention of such clause (x)(i) of this Section 2.1(c) shall be subject
to Section 2.3.
          (d) Effectiveness of Lien Priorities. Each of the parties hereto
acknowledges that the Lien priorities provided for in this Agreement shall not
be affected or impaired in any

-25-



--------------------------------------------------------------------------------



 



manner whatsoever, including, without limitation, on account of: (i) the
invalidity, irregularity or unenforceability of all or any part of the ABL
Documents, the Term Documents or the Notes Documents; (ii) any amendment, change
or modification of any ABL Documents, Term Documents or Notes Documents; or
(iii) any impairment, modification, change, exchange, release or subordination
of or limitation on, any liability of, or stay of actions or lien enforcement
proceedings against, the Company or any of its Subsidiaries party to any of the
ABL Documents, the Term Documents or the Notes Documents, its property, or its
estate in bankruptcy resulting from any bankruptcy, arrangement, readjustment,
composition, liquidation, rehabilitation, similar proceeding or otherwise
involving or affecting any Secured Party.
          2.2. Exercise of Remedies.
          (a) So long as the Discharge of Term Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Company or any other Grantor:
     (i) none of the ABL Collateral Agent, the ABL Secured Parties, the Notes
Collateral Agent or the Notes Secured Parties (x) will exercise or seek to
exercise any rights or remedies (including, without limitation, setoff) with
respect to any TL Priority Collateral (including, without limitation, the
exercise of any right under any lockbox agreement, account control agreement,
landlord waiver or bailee’s letter or similar agreement or arrangement in
respect of TL Priority Collateral to which the ABL Collateral Agent, the Notes
Collateral Agent, any ABL Secured Party or any Notes Secured Party is a party)
or institute or commence, or join with any Person (other than the Term
Collateral Agent and the Term Secured Parties) in commencing any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure), enforcement, collection or execution; provided, however, that the
ABL Collateral Agent may exercise any or all such rights after the passage of a
period of 180 days from the date of delivery of a notice in writing to the Term
Collateral Agent of the ABL Collateral Agent’s intention to exercise its right
to take such actions (the “ABL Standstill Period”); provided, further, however,
notwithstanding anything herein to the contrary, neither the ABL Collateral
Agent nor any ABL Secured Party will exercise any rights or remedies with
respect to any TL Priority Collateral if, notwithstanding the expiration of the
ABL Standstill Period, the Term Collateral Agent or Term Secured Parties shall
have commenced the exercise of any of their rights or remedies with respect to
all or any portion of the TL Priority Collateral (prompt notice of such exercise
to be given to the ABL Collateral Agent) and are pursuing the exercise thereof,
(y) will contest, protest or object to any foreclosure proceeding or action
brought by the Term Collateral Agent or any Term Secured Party with respect to,
or any other exercise by the Term Collateral Agent or any Term Secured Party of
any rights and remedies relating to, the TL Priority Collateral under the Term
Documents or otherwise, or (z) subject to the rights of the ABL Collateral Agent
under clause (i)(x) above, will object to the forbearance by the Term Collateral
Agent or the Term Secured Parties from bringing or pursuing any foreclosure
proceeding or action or any other exercise of any rights or remedies relating to
the TL Priority Collateral, in each case so long as the respective interests of
the ABL Secured Parties and the Notes Secured Parties attach to the proceeds
thereof subject to the relative priorities described in Section 2.1; provided,
that the Notes Collateral Agent and the Notes Secured

-26-



--------------------------------------------------------------------------------



 



Parties will not object to the forbearance by the ABL Collateral Agent or the
ABL Secured Parties from bringing or pursuing any foreclosure proceeding or
action or any other exercise of any rights or remedies relating to the TL
Priority Collateral, in each case so long as the interests of the Notes Secured
Parties attach to the proceeds thereof subject to the relative priorities
described in Section 2.1; provided, however, that nothing in this Section 2.2(a)
shall be construed to authorize (A) the ABL Collateral Agent, any ABL Secured
Party, the Notes Collateral Agent or any Notes Secured Party to sell any TL
Priority Collateral free of the Lien of the Term Collateral Agent or any Term
Secured Party or (B) the Notes Collateral Agent or any Notes Secured Party to
sell any TL Priority Collateral free of the Lien of the ABL Collateral Agent or
any ABL Secured Party; and
     (ii) subject to Section 4, the Term Collateral Agent and the Term Secured
Parties shall have the exclusive right to enforce rights, exercise remedies
(including setoff and the right to credit bid their debt) and make
determinations regarding the disposition of, or restrictions with respect to,
the TL Priority Collateral without any consultation with or the consent of the
ABL Collateral Agent, any ABL Secured Party, the Notes Collateral Agent or any
Notes Secured Party; provided, that:
     (1) the ABL Collateral Agent may take any action (not adverse to the prior
Liens on the TL Priority Collateral securing the Term Obligations, or the rights
of any Term Collateral Agent or the Term Secured Parties to exercise remedies in
respect thereof) in order to preserve or protect its Lien on the TL Priority
Collateral;
     (2) the Notes Collateral Agent may take any action (not adverse to the
prior Liens on the TL Priority Collateral securing the Term Obligations and the
ABL Obligations, or the rights of any Term Collateral Agent, the Term Secured
Parties, any ABL Collateral Agent or the ABL Secured Parties to exercise
remedies in respect thereof) in order to preserve or protect its Lien on the TL
Priority Collateral;
     (3) the ABL Secured Parties and the Notes Secured Parties shall be entitled
to file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the ABL
Secured Parties or the Notes Secured Parties, as applicable, including without
limitation any claims secured by the TL Priority Collateral, if any, in each
case in accordance with the terms of this Agreement;
     (4) the ABL Secured Parties and the Notes Secured Parties shall be entitled
to file any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of the Grantors arising under either
the Bankruptcy Law or applicable non-bankruptcy law, in each case in accordance
with the terms of this Agreement;
     (5) the ABL Secured Parties and the Notes Secured Parties shall be entitled
to vote on any plan of reorganization and file any proof of claim in an Insol-

-27-



--------------------------------------------------------------------------------



 



vency or Liquidation Proceeding or otherwise and other filings and make any
arguments and motions that are, in each case, in accordance with the terms of
this Agreement, with respect to the TL Priority Collateral; and
     (6) the ABL Collateral Agent or any ABL Secured Party may exercise any of
its rights or remedies with respect to the TL Priority Collateral after the
termination of the ABL Standstill Period to the extent permitted by clause
(i)(x) above.
Subject to Section 4, in exercising rights and remedies with respect to the TL
Priority Collateral, the Term Collateral Agent and the Term Secured Parties may
enforce the provisions of the Term Documents and exercise remedies thereunder,
all in such order and in such manner as they may determine in the exercise of
their sole discretion. Such exercise and enforcement shall include the rights of
an agent appointed by them to sell or otherwise dispose of TL Priority
Collateral upon foreclosure, to incur expenses in connection with such sale or
disposition, and to exercise all the rights and remedies of a secured creditor
under the UCC of any applicable jurisdiction and of a secured creditor under
Bankruptcy Laws of any applicable jurisdiction.
          (b) Following the Discharge of Term Obligations, so long as the
Discharge of ABL Obligations has not occurred, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against the Company or any other
Grantor:
     (i) none of the Notes Collateral Agent and the Notes Secured Parties
(x) will exercise or seek to exercise any rights or remedies (including, without
limitation, setoff) with respect to any TL Priority Collateral (including,
without limitation, the exercise of any right under any lockbox agreement,
account control agreement, landlord waiver or bailee’s letter or similar
agreement or arrangement in respect of TL Priority Collateral to which the Notes
Collateral Agent or any Notes Secured Party is a party) or institute or
commence, or join with any Person (other than the ABL Collateral Agent and the
ABL Secured Parties) in commencing any action or proceeding with respect to such
rights or remedies (including any action of foreclosure), enforcement,
collection or execution; (y) will contest, protest or object to any foreclosure
proceeding or action brought by the ABL Collateral Agent or any ABL Secured
Party with respect to, or any other exercise by the ABL Collateral Agent or any
ABL Secured Party of any rights and remedies relating to, the TL Priority
Collateral under the ABL Documents or otherwise, or (z) will object to the
forbearance by the ABL Collateral Agent or the ABL Secured Parties from bringing
or pursuing any foreclosure proceeding or action or any other exercise of any
rights or remedies relating to the TL Priority Collateral, in each case so long
as the respective interests of the Notes Secured Parties attach to the proceeds
thereof subject to the relative priorities described in Section 2.1; and
     (ii) the ABL Collateral Agent and the ABL Secured Parties shall have the
exclusive right to enforce rights, exercise remedies (including setoff and the
right to credit bid their debt) and make determinations regarding the
disposition of, or restrictions with respect to, the TL Priority Collateral
without any consultation with or the consent of the Notes Collateral Agent or
any Notes Secured Party; provided, that:

-28-



--------------------------------------------------------------------------------



 



     (1) the Notes Collateral Agent may take any action (not adverse to the
prior Liens on the TL Priority Collateral securing the ABL Obligations, or the
rights of any ABL Collateral Agent or the ABL Secured Parties to exercise
remedies in respect thereof) in order to preserve or protect its Lien on the TL
Priority Collateral;
     (2) the Notes Secured Parties shall be entitled to file any necessary
responsive or defensive pleadings in opposition to any motion, claim, adversary
proceeding or other pleading made by any person objecting to or otherwise
seeking the disallowance of the claims of the Notes Secured Parties, including
without limitation any claims secured by the TL Priority Collateral, if any, in
each case in accordance with the terms of this Agreement;
     (3) the Notes Secured Parties shall be entitled to file any pleadings,
objections, motions or agreements which assert rights or interests available to
unsecured creditors of the Grantors arising under either the Bankruptcy Law or
applicable non-bankruptcy law, in each case in accordance with the terms of this
Agreement; and
     (4) the Notes Secured Parties shall be entitled to vote on any plan of
reorganization and file any proof of claim in an Insolvency or Liquidation
Proceeding or otherwise and other filings and make any arguments and motions
that are, in each case, in accordance with the terms of this Agreement, with
respect to the TL Priority Collateral.
In exercising rights and remedies with respect to the TL Priority Collateral,
the ABL Collateral Agent and the ABL Secured Parties may enforce the provisions
of the ABL Documents and exercise remedies thereunder, all in such order and in
such manner as they may determine in the exercise of their sole discretion. Such
exercise and enforcement shall include the rights of an agent appointed by them
to sell or otherwise dispose of TL Priority Collateral upon foreclosure, to
incur expenses in connection with such sale or disposition, and to exercise all
the rights and remedies of a secured creditor under the UCC of any applicable
jurisdiction and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.
          (c) Each of the ABL Collateral Agent, on behalf of itself and the ABL
Secured Parties and the Notes Collateral Agent, on behalf of itself and the
Notes Secured Parties, agree that they will not take or receive any TL Priority
Collateral or any proceeds of TL Priority Collateral in connection with the
exercise of any right or remedy (including setoff) with respect to any TL
Priority Collateral unless and until the Discharge of Term Obligations has
occurred, except as expressly provided in the proviso in clause (ii) of
Section 2.2(a) or in Section 4. Following the Discharge of Term Obligations, the
Notes Collateral Agent, on behalf of itself and the Notes Secured Parties,
agrees that it will not take or receive any TL Priority Collateral or any
proceeds of TL Priority Collateral in connection with the exercise of any right
or remedy (including setoff) with respect to any TL Priority Collateral unless
and until the Discharge of ABL Obligations has occurred. Without limiting the
generality of the foregoing, (x) unless and until the Discharge of Term
Obligations has occurred, except as expressly provided in the proviso in clause
(ii) of Section 2.2(a) or in Section 4, the sole right of the ABL Collateral
Agent, the ABL

-29-



--------------------------------------------------------------------------------



 



Secured Parties with respect to the TL Priority Collateral is to hold a Lien on
the TL Priority Collateral pursuant to the ABL Documents for the period and to
the extent granted therein and to receive a share of the proceeds thereof, if
any, after the Discharge of Term Obligations has occurred in accordance with the
terms hereof, the Term Documents and applicable law and (y) unless and until the
Discharge of Term Obligations and Discharge of ABL Obligations have occurred,
except as expressly provided in the proviso in clause (ii) of Section 2.2(a) and
the proviso in clause (ii) of Section 2.2(b), the sole right of the Notes
Collateral Agent and the Notes Secured Parties with respect to the TL Priority
Collateral is to hold a Lien on the TL Priority Collateral pursuant to the Notes
Documents for the period and to the extent granted therein and to receive a
share of the proceeds thereof, if any, after the Discharge of Term Obligations
and the Discharge of ABL Obligations has occurred in accordance with the terms
hereof, the Term Documents, the ABL Documents and applicable law.
          (d) Subject to the proviso in clause (ii) of Section 2.2(a), the
proviso in clause (ii) of Section 2.2(b) and Section 4:
     (i) the ABL Collateral Agent, for itself and on behalf of the ABL Secured
Parties, agrees that the ABL Collateral Agent and the ABL Secured Parties will
not take any action that would hinder any exercise of remedies under the Term
Documents with respect to the TL Priority Collateral or is otherwise prohibited
hereunder, including any sale, lease, exchange, transfer or other disposition of
the TL Priority Collateral, whether by foreclosure or otherwise,
     (ii) the Notes Collateral Agent, for itself and on behalf of the Notes
Secured Parties, agrees that the Notes Collateral Agent and the Notes Secured
Parties will not take any action that would hinder any exercise of remedies
under the Term Documents or the ABL Documents with respect to the TL Priority
Collateral or is otherwise prohibited hereunder, including any sale, lease,
exchange, transfer or other disposition of the TL Priority Collateral, whether
by foreclosure or otherwise,
     (iii) the ABL Collateral Agent, for itself and on behalf of the ABL Secured
Parties, hereby waives any and all rights it or the ABL Secured Parties may have
as a junior lien creditor with respect to the TL Priority Collateral or
otherwise to object to the manner in which the Term Collateral Agent or the Term
Secured Parties seek to enforce or collect the Term Obligations or the Liens
granted in any of the TL Priority Collateral, regardless of whether any action
or failure to act by or on behalf of the Term Collateral Agent or Term Secured
Parties is adverse to the interest of the ABL Secured Parties, and
     (iv) the Notes Collateral Agent, for itself and on behalf of the Notes
Secured Parties, hereby waives any and all rights it or the Notes Secured
Parties may have as a junior lien creditor with respect to the TL Priority
Collateral or otherwise to object to the manner in which the Term Collateral
Agent, the Term Secured Parties, the ABL Collateral Agent or the ABL Secured
Parties seek to enforce or collect the Term Obligations or the ABL Obligations
or the Liens granted in any of the TL Priority Collateral, regardless of whether
any action or failure to act by or on behalf of the Term Collateral Agent, Term
Secured Parties, the ABL Collateral Agent or the ABL Secured Parties is adverse
to the interest of the Notes Secured Parties.

-30-



--------------------------------------------------------------------------------



 



          (e) The ABL Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any ABL Document (other than
this Agreement) shall be deemed to restrict in any way the rights and remedies
of the Term Collateral Agent or the Term Secured Parties with respect to the TL
Priority Collateral as set forth in this Agreement and the Term Documents.
          (f) The Notes Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Notes Document (other than
this Agreement) shall be deemed to restrict in any way the rights and remedies
of the Term Collateral Agent, the Term Secured Parties, the ABL Collateral Agent
or the ABL Secured Parties with respect to the TL Priority Collateral as set
forth in this Agreement, the Term Documents and the ABL Documents.
          2.3. Payments Over.
          (a) So long as the Discharge of Term Obligations has not occurred, any
TL Priority Collateral, cash proceeds thereof or non-cash proceeds not
constituting ABL Priority Collateral received by the ABL Collateral Agent, the
Notes Collateral Agent, any ABL Secured Parties or any Notes Secured Parties in
connection with the exercise of any right or remedy (including setoff) relating
to the TL Priority Collateral in contravention of this Agreement shall be
segregated and held in trust and forthwith paid over to the Term Collateral
Agent for the benefit of the Term Secured Parties in the same form as received,
with any necessary endorsements or as a court of competent jurisdiction may
otherwise direct. The Term Collateral Agent is hereby authorized to make any
such endorsements as agent for the ABL Collateral Agent, any such ABL Secured
Parties, the Notes Collateral Agent or any such Notes Secured Parties. This
authorization is coupled with an interest and is irrevocable until such time as
this Agreement is terminated in accordance with its terms.
          (b) Following the Discharge of Term Obligations, so long as the
Discharge of ABL Obligations has not occurred, any TL Priority Collateral, cash
proceeds thereof or non-cash proceeds received by the Notes Collateral Agent or
any Notes Secured Parties in connection with the exercise of any right or remedy
(including setoff) relating to the TL Priority Collateral in contravention of
this Agreement shall be segregated and held in trust and forthwith paid over to
the ABL Collateral Agent for the benefit of the ABL Secured Parties in the same
form as received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. The ABL Collateral Agent is hereby authorized
to make any such endorsements as agent for the Notes Collateral Agent or any
such Notes Secured Parties. This authorization is coupled with an interest and
is irrevocable until such time as this Agreement is terminated in accordance
with its terms.
          2.4. Other Agreements.
          (a) Releases by Term Collateral Agent.
          (i) If, in connection with:

-31-



--------------------------------------------------------------------------------



 



     (1) the exercise of any Term Collateral Agent’s remedies in respect of the
TL Priority Collateral provided for in Section 2.2(a), including any sale,
lease, exchange, transfer or other disposition of any such TL Priority
Collateral; or
     (2) any sale, lease, exchange, transfer or other disposition of any TL
Priority Collateral permitted under the terms of the Term Documents, the ABL
Documents and the Notes Documents (whether or not an event of default
thereunder, and as defined therein, has occurred and is continuing),
the Term Collateral Agent, for itself or on behalf of any of the Term Secured
Parties, releases any of its Liens on any part of the TL Priority Collateral
other than, in the case of clause (2) above, (A) in connection with the
Discharge of Term Obligations and (B) after the occurrence and during the
continuance of any event of default under the ABL Credit Agreement or the
Indentures, then the Liens, if any, of the ABL Collateral Agent, for itself or
for the benefit of the ABL Secured Parties and the Notes Collateral Agent, for
itself and on behalf of the Notes Secured Parties, on such TL Priority
Collateral (but not the Proceeds thereof, which shall be subject to the
priorities set forth in this Agreement) shall be automatically, unconditionally
and simultaneously released and the ABL Collateral Agent, for itself or on
behalf of any such ABL Secured Parties, and the Notes Collateral Agent, for
itself and on behalf of the Notes Secured Parties, promptly shall execute and
deliver to the Term Collateral Agent or such Grantor such termination
statements, releases and other documents as the Term Collateral Agent or such
Grantor may request to effectively confirm such release; provided that in the
case of clause (a)(i) above, any proceeds of such disposition shall be applied
in accordance with this Agreement.
          (ii) Until the Discharge of Term Obligations occurs, the ABL
Collateral Agent, for itself and on behalf of the ABL Secured Parties and the
Notes Collateral Agent, for itself and on behalf of the Notes Secured Parties,
hereby irrevocably constitute and appoint the Term Collateral Agent and any
officer or agent of the Term Collateral Agent, with full power of substitution,
as its true and lawful attorney in fact with full irrevocable power and
authority in the place and stead of the ABL Collateral Agent or the Notes
Collateral Agent or such holder or in the Term Collateral Agent’s own name, from
time to time in the Term Collateral Agent’s discretion, for the purpose of
carrying out the terms of this Section 2.4(a) with respect to TL Priority
Collateral, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary to accomplish the purposes of
this Section 2.4(a) with respect to TL Priority Collateral, including any
endorsements or other instruments of transfer or release.
          (iii) Until the Discharge of Term Obligations occurs, to the extent
that the Term Secured Parties (a) have released any Lien on TL Priority
Collateral and any such Lien is later reinstated or (b) obtain any new First
Priority Liens on assets constituting TL Priority Collateral from Grantors, then
the ABL Secured Parties shall be granted a Second Priority Lien on any such TL
Priority Collateral and the Notes Secured Parties shall be granted a Third
Priority Lien or any such TL Priority Collateral.
          (iv) If, prior to the Discharge of Term Obligations, a subordination
of the Term Collateral Agent’s Lien on any TL Priority Collateral is permitted
(or in good faith believed by the Term Collateral Agent to be permitted) under
the Term Credit Agreement and the ABL

-32-



--------------------------------------------------------------------------------



 



Credit Agreement to another Lien permitted under the Term Credit Agreement, the
ABL Credit Agreement and the Indentures (a “Term Collateral Priority Lien”),
then the Term Collateral Agent is authorized to execute and deliver a
subordination agreement with respect thereto in form and substance satisfactory
to it, and the ABL Collateral Agent, for itself and on behalf of the ABL Secured
Parties and the Notes Collateral Agent, for itself and on behalf of the Notes
Secured Parties, shall promptly execute and deliver to the Term Collateral Agent
an identical subordination agreement subordinating (x) the Liens of the ABL
Collateral Agent for the benefit of (and on behalf of) the ABL Secured Parties
to such Term Collateral Priority Lien and (y) the Liens of the Notes Collateral
Agent for the benefit of (and on behalf of) the Notes Secured Parties to such
Term Collateral Priority Lien.
          (b) Releases by ABL Collateral Agent.
          (i) Following the Discharge of Term Obligations, but prior to the
Discharge of ABL Obligations, if, in connection with:
     (1) the exercise of any ABL Collateral Agent’s remedies in respect of the
TL Priority Collateral provided for in Section 2.2(b), including any sale,
lease, exchange, transfer or other disposition of any such TL Priority
Collateral; or
     (2) any sale, lease, exchange, transfer or other disposition of any TL
Priority Collateral permitted under the terms of the ABL Documents and the Notes
Documents (whether or not an event of default thereunder, and as defined
therein, has occurred and is continuing),
the ABL Collateral Agent, for itself or on behalf of any of the ABL Secured
Parties, releases any of its Liens on any part of the TL Priority Collateral
other than, in the case of clause (2) above, (A) in connection with the
Discharge of ABL Obligations and (B) after the occurrence and during the
continuance of any event of default under the Indentures, then the Liens, if
any, of the Notes Collateral Agent, for itself or for the benefit of the Notes
Secured Parties, on such TL Priority Collateral (but not the Proceeds thereof,
which shall be subject to the priorities set forth in this Agreement) shall be
automatically, unconditionally and simultaneously released and the Notes
Collateral Agent, for itself or on behalf of any such Notes Secured Parties,
promptly shall execute and deliver to the ABL Collateral Agent or such Grantor
such termination statements, releases and other documents as the ABL Collateral
Agent or such Grantor may request to effectively confirm such release; provided
that in the case of clause (b)(i) above, any proceeds of such disposition shall
be applied in accordance with this Agreement.
          (ii) Following the Discharge of Term Obligations and until the
Discharge of ABL Obligations occurs, the Notes Collateral Agent, for itself and
on behalf of the Notes Secured Parties, hereby irrevocably constitutes and
appoints the ABL Collateral Agent and any officer or agent of the ABL Collateral
Agent, with full power of substitution, as its true and lawful attorney in fact
with full irrevocable power and authority in the place and stead of the Notes
Collateral Agent or such holder or in the ABL Collateral Agent’s own name, from
time to time in the ABL Collateral Agent’s discretion, for the purpose of
carrying out the terms of this Section 2.4(b) with respect to TL Priority
Collateral, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary to accomplish the purposes of

-33-



--------------------------------------------------------------------------------



 



this Section 2.4(b) with respect to TL Priority Collateral, including any
endorsements or other instruments of transfer or release.
          (iii) Following the Discharge of Term Obligations and until the
Discharge of ABL Obligations occurs, to the extent that the ABL Secured Parties
(a) have released any Lien on TL Priority Collateral and any such Lien is later
reinstated or (b) obtain any new Second Priority Liens on assets constituting TL
Priority Collateral from Grantors, then the Notes Secured Parties shall be
granted a Third Priority Lien on any such TL Priority Collateral.
          (iv) If, prior to the Discharge of ABL Obligations, a subordination of
the ABL Collateral Agent’s Lien on any TL Priority Collateral is permitted (or
in good faith believed by the ABL Collateral Agent to be permitted) under the
ABL Credit Agreement to another Lien permitted under the ABL Credit Agreement
and the Indentures (a “Subsequent Term Collateral Priority Lien”), then the ABL
Collateral Agent is authorized to execute and deliver a subordination agreement
with respect thereto in form and substance satisfactory to it, and the Notes
Collateral Agent, for itself and on behalf of the Notes Secured Parties, shall
promptly execute and deliver to the ABL Collateral Agent an identical
subordination agreement subordinating the Liens of the Notes Collateral Agent
for the benefit of (and on behalf of) the Notes Secured Parties to such
Subsequent Term Collateral Priority Lien.
          (c) Insurance. Unless and until the Discharge of Term Obligations has
occurred, the Term Collateral Agent and the Term Secured Parties shall have the
sole and exclusive right, subject to the rights of the Grantors under the Term
Documents, to adjust settlement for any insurance policy covering the TL
Priority Collateral in the event of any loss thereunder and to approve any award
granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) in respect of the TL Priority Collateral. Following the Discharge
of Term Obligations, unless and until the Discharge of ABL Obligations has
occurred, the ABL Collateral Agent and the ABL Secured Parties shall have the
sole and exclusive right, subject to the rights of the Grantors under the ABL
Documents, to adjust settlement for any insurance policy covering the TL
Priority Collateral in the event of any loss thereunder and to approve any award
granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) in respect of the TL Priority Collateral.
          (d) Amendments to ABL Security Documents or Notes Security Documents.
          (i) Without the prior written consent of the Term Collateral Agent, no
ABL Security Document or Notes Security Document may be amended, supplemented or
otherwise modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new ABL Document or new Notes Document, would
contravene the provisions of this Agreement. Grantors agree that each ABL
Security Document and Notes Security Document shall include the following
language (with any necessary modifications to give effect to applicable
definitions) (or language to similar effect approved by the Term Collateral
Agent):
“Notwithstanding anything herein to the contrary, the liens and security
interests granted to [the ABL Collateral Agent] [the Notes Collateral Agent]
pursuant to this Agreement in any TL Priority Collateral and the exercise of any
right or remedy by [the ABL Collateral Agent] [the Notes Collateral Agent] with
respect to

-34-



--------------------------------------------------------------------------------



 



any TL Priority Collateral hereunder are subject to the provisions of the
Intercreditor Agreement, dated as of [April 12, 2006] [March 18, 2009] (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among DHM HOLDING COMPANY, INC., a Delaware
corporation, DOLE HOLDING COMPANY, LLC, a Delaware limited liability company,
DOLE FOOD COMPANY, INC., a Delaware corporation (the “Company”), the other
GRANTORS from time to time party thereto, DEUTSCHE BANK AG NEW YORK BRANCH, as
ABL Collateral Agent, DBAG, as Term Collateral Agent, U.S. BANK NATIONAL
ASSOCIATION, as Notes Collateral Agent and certain other persons party or that
may become party thereto from time to time. In the event of any conflict between
the terms of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern and control.”
In addition, Grantors agree that (x) each mortgage in favor of the ABL Secured
Parties or the Notes Secured Parties covering any TL Priority Collateral shall
contain such other language as the Term Collateral Agent may reasonably request
to reflect the subordination of such mortgage to the mortgage in favor of the
Term Secured Parties covering such TL Priority Collateral and (y) each mortgage
in favor of the Notes Secured Parties covering any TL Priority Collateral shall
contain such other language as the ABL Collateral Agent may reasonably request
to reflect the subordination of such mortgage to the mortgage in favor of the
ABL Secured Parties covering such TL Priority Collateral.
          (ii) In the event any Term Collateral Agent or the Term Secured
Parties and the relevant Grantor enter into any amendment, waiver or consent in
respect of any of the Term Security Documents for the purpose of adding to, or
deleting from, or waiving or consenting to any departures from any provisions
of, any Term Security Document or changing in any manner the rights of the Term
Collateral Agent, such Term Secured Parties, the Company or any other Grantor
thereunder, in each case with respect to or relating to the TL Priority
Collateral, then such amendment, waiver or consent shall apply automatically to
any comparable provision of (x) the Comparable ABL Security Document without the
consent of the ABL Collateral Agent or the ABL Secured Parties and without any
action by the ABL Collateral Agent, the Company or any other Grantor and (y) the
Comparable Notes Security Document without the consent of the Notes Collateral
Agent or the Notes Secured Parties and without any action by the Notes
Collateral Agent, the Company or any other Grantor, provided, that (A) no such
amendment, waiver or consent shall have the effect of (i) removing assets that
constitute TL Priority Collateral subject to the Lien of the ABL Security
Documents or the Notes Security Documents, except to the extent that a release
of such Lien is permitted or required by Section 2.4(a) and provided that there
is a corresponding release of such Lien securing the Term Obligations,
(ii) imposing duties on the ABL Collateral Agent or the Notes Collateral Agent
without its consent or (iii) permitting other liens on the TL Priority
Collateral not permitted under the terms of the ABL Documents, the Notes
Documents or Section 2.5 and (B) notice of such amendment, waiver or consent
shall have been given to the ABL Collateral Agent and the Notes Collateral Agent
within ten (10) Business Days after the effective date of such amendment, waiver
or consent.
          (iii) Following the Discharge of Term Obligations, in the event any
ABL Collateral Agent or the ABL Secured Parties and the relevant Grantor enter
into any amendment,

-35-



--------------------------------------------------------------------------------



 



waiver or consent in respect of any of the ABL Security Documents for the
purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, any ABL Security Document or changing in any
manner the rights of the ABL Collateral Agent, such ABL Secured Parties, the
Company or any other Grantor thereunder, in each case with respect to or
relating to the TL Priority Collateral, then such amendment, waiver or consent
shall apply automatically to any comparable provision of the Comparable Notes
Security Document without the consent of the Notes Collateral Agent or the Notes
Secured Parties and without any action by the Notes Collateral Agent, the
Company or any other Grantor, provided, that (A) no such amendment, waiver or
consent shall have the effect of (i) removing assets that constitute TL Priority
Collateral subject to the Lien of the Notes Security Documents, except to the
extent that a release of such Lien is permitted or required by Section 2.4(b)
and provided that there is a corresponding release of such Lien securing the ABL
Obligations, (ii) imposing duties on the Notes Collateral Agent without its
consent or (iii) permitting other liens on the TL Priority Collateral not
permitted under the terms of the Notes Documents or Section 2.5 and (B) notice
of such amendment, waiver or consent shall have been given to the Notes
Collateral Agent within ten (10) Business Days after the effective date of such
amendment, waiver or consent.
          (e) Rights As Unsecured Creditors. Except as otherwise set forth in
Section 2.1 and the Notes Documents, the ABL Collateral Agent, the ABL Secured
Parties, the Notes Collateral Agent and the Notes Secured Parties may exercise
rights and remedies as unsecured creditors against the Company or any other
Grantor that has guaranteed the ABL Obligations or the Notes Obligations in
accordance with the terms of the ABL Documents, the Notes Documents and
applicable law. Except as otherwise set forth in Section 2.1, nothing in this
Agreement shall prohibit the receipt by the ABL Collateral Agent, any ABL
Secured Parties, the Notes Collateral Agent or any Notes Secured Parties of the
required payments of interest, principal and other amounts in respect of the ABL
Obligations and Notes Obligations, as applicable, so long as such receipt is not
the direct or indirect result of the exercise by the ABL Collateral Agent, any
ABL Secured Parties, the Notes Collateral Agent or any Notes Secured Parties of
rights or remedies as a secured creditor (including setoff) in respect of the TL
Priority Collateral in contravention of this Agreement or enforcement in
contravention of this Agreement of any Lien held by any of them.
          (f) Bailee for Perfection.
          (i) The Term Collateral Agent agrees to hold that part of the TL
Priority Collateral that is in its possession or control (or in the possession
or control of its agents or bailees) to the extent that possession or control
thereof is taken to perfect a Lien thereon under the UCC (such TL Priority
Collateral being the “Pledged TL Priority Collateral”) as collateral agent for
the Term Secured Parties and as bailee for and, with respect to any collateral
that cannot be perfected in such manner, as agent for, the ABL Collateral Agent
(on behalf of the ABL Secured Parties) and the Notes Collateral Agent (on behalf
of the Notes Secured Parties) and any assignee thereof and act as such agent
under all control agreements relating to the Pledged TL Priority Collateral, in
each case solely for the purpose of perfecting the security interest granted
under the Term Documents, the ABL Documents and the Notes Documents, as
applicable, subject to the terms and conditions of this Section 2.4(f).
Following the Discharge of Term Obligations, the ABL Collateral Agent agrees to
hold the Pledged TL Priority Collateral as collateral agent for the ABL Secured
Parties and as bailee for and, with respect to any collateral that cannot be
per-

-36-



--------------------------------------------------------------------------------



 



fected in such manner, as agent for, the Notes Collateral Agent (on behalf of
the Notes Secured Parties) and any assignee thereof solely for the purpose of
perfecting the security interest granted under the ABL Documents and the Notes
Documents, as applicable, subject to the terms and conditions of this
Section 2.4(f). As security for the payment and performance in full of all the
Notes Obligations and ABL Obligations each Grantor hereby grants to the Term
Collateral Agent for the benefit of the Notes Secured Parties and the ABL
Secured Parties a lien on and security interest in all of the right, title and
interest of such Grantor, in and to and under the Pledged TL Priority Collateral
wherever located and whether now existing or hereafter arising or acquired from
time to time. As security for the payment and performance in full of all the
Notes Obligations, each Grantor hereby grants to the ABL Collateral Agent for
the benefit of the Notes Secured Parties a lien on and security interest in all
of the right, title and interest of such Grantor, in and to and under the
Pledged TL Priority Collateral wherever located and whether now existing or
hereafter arising or acquired from time to time.
          (ii) Subject to the terms of this Agreement, (x) until the Discharge
of Term Obligations has occurred, the Term Collateral Agent shall be entitled to
deal with the Pledged TL Priority Collateral in accordance with the terms of the
Term Documents as if the Liens of the ABL Collateral Agent under the ABL
Security Documents and the Liens of the Notes Collateral Agent under the Notes
Security Documents did not exist and (y) following the Discharge of Term
Obligations and until the Discharge of ABL Obligations has occurred, the ABL
Collateral Agent shall be entitled to deal with the Pledged TL Priority
Collateral in accordance with the terms of the ABL Documents as if the Liens of
the Notes Collateral Agent under the Notes Security Documents did not exist. The
rights of the ABL Collateral Agent and the Notes Collateral Agent shall at all
times be subject to the terms of this Agreement and to the Term Collateral
Agent’s rights under the Term Documents.
          (iii) The Term Collateral Agent shall have no obligation whatsoever to
any Term Secured Party, the ABL Collateral Agent, any ABL Secured Party, the
Notes Collateral Agent or any Notes Secured Party to ensure that the Pledged TL
Priority Collateral is genuine or owned by any of the Grantors or to preserve
rights or benefits of any Person except as expressly set forth in this Section
2.4(f). The duties or responsibilities of the Term Collateral Agent under this
Section 2.4(f) shall be limited solely to holding the Pledged TL Priority
Collateral as bailee or agent in accordance with this Section 2.4(f). The ABL
Collateral Agent shall have no obligation whatsoever to any ABL Secured Party,
the Notes Collateral Agent or any Notes Secured Party to ensure that the Pledged
TL Priority Collateral is genuine or owned by any of the Grantors or to preserve
rights or benefits of any Person except as expressly set forth in this
Section 2.4(f). The duties or responsibilities of the ABL Collateral Agent under
this Section 2.4(f) shall be limited solely to holding the Pledged TL Priority
Collateral as bailee or agent in accordance with this Section 2.4(f).
          (iv) The Term Collateral Agent acting pursuant to this Section 2.4(f)
shall not have by reason of the Term Security Documents, the ABL Security
Documents, the Notes Security Documents, this Agreement or any other document a
fiduciary relationship in respect of any Term Secured Party, the ABL Collateral
Agent, any ABL Secured Party, the Notes Collateral Agent or any Notes Secured
Party. The ABL Collateral Agent acting pursuant to this Section 2.4(f) shall not
have by reason of the ABL Security Documents, the Notes Security Documents,

-37-



--------------------------------------------------------------------------------



 



this Agreement or any other document a fiduciary relationship in respect of any
ABL Secured Party, the Notes Collateral Agent or any Notes Secured Party.
          (v) Upon the Discharge of Term Obligations under the Term Documents to
which the Term Collateral Agent is a party, the Term Collateral Agent shall
deliver or cause to be delivered the remaining Pledged TL Priority Collateral
(if any) in its possession or in the possession of its agents or bailees,
together with any necessary endorsements, first, to the ABL Collateral Agent to
the extent ABL Obligations remain outstanding, second, to the Notes Collateral
Agent to the extent Notes Obligations remain outstanding and third, to the
applicable Grantor to the extent no Term Obligations, ABL Obligations or Notes
Obligations remain outstanding (in each case, so as to allow such Person to
obtain control of such Pledged TL Priority Collateral) and will cooperate with
the ABL Collateral Agent or Notes Collateral Agent, as applicable, in assigning
(without recourse to or warranty by the Term Collateral Agent or any Term
Secured Party or agent or bailee thereof) control over any other Pledged TL
Priority Collateral under its control. The Term Collateral Agent further agrees
to take all other action reasonably requested by such Person in connection with
such Person obtaining a first priority interest in the Pledged TL Priority
Collateral or as a court of competent jurisdiction may otherwise direct.
Following the Discharge of Term Obligations and upon the Discharge of ABL
Obligations under the ABL Documents to which the ABL Collateral Agent is a
party, the ABL Collateral Agent shall deliver or cause to be delivered the
remaining Pledged TL Priority Collateral (if any) in its possession or in the
possession of its agents or bailees, together with any necessary endorsements,
first, to the Notes Collateral Agent to the extent Notes Obligations remain
outstanding, and second, to the applicable Grantor to the extent no ABL
Obligations or Notes Obligations remain outstanding (in each case, so as to
allow such Person to obtain control of such Pledged TL Priority Collateral) and
will cooperate with the Notes Collateral Agent in assigning (without recourse to
or warranty by the ABL Collateral Agent or any ABL Secured Party or agent or
bailee thereof) control over any other Pledged TL Priority Collateral under its
control. The ABL Collateral Agent further agrees to take all other action
reasonably requested by such Person in connection with such Person obtaining a
first priority interest in the Pledged TL Priority Collateral or as a court of
competent jurisdiction may otherwise direct.
          (vi) Notwithstanding anything to the contrary herein, if, for any
reason, any ABL Obligations remain outstanding upon the Discharge of Term
Obligations, all rights of the Term Collateral Agent hereunder and under the
Term Security Documents, the ABL Security Documents or the Notes Security
Documents (1) with respect to the delivery and control of any part of the TL
Priority Collateral, and (2) to direct, instruct, vote upon or otherwise
influence the maintenance or disposition of such TL Priority Collateral, shall
immediately, and (to the extent permitted by law) without further action on the
part of either of the Notes Collateral Agent, the ABL Collateral Agent or the
Term Collateral Agent, pass to the ABL Collateral Agent, who shall thereafter
hold such rights for the benefit of the ABL Secured Parties and as bailee for
and, with respect to any collateral that cannot be perfected in such manner, as
agent for, the Notes Secured Parties. Each of the Term Collateral Agent and the
Grantors agrees that it will, if any ABL Obligations or Notes Obligations remain
outstanding upon the Discharge of Term Obligations, take any other action
required by any law or reasonably requested by the ABL Collateral Agent or the
Notes Collateral Agent, in connection with the ABL Collateral Agent’s
establishment and perfection of a First Priority security interest in the TL
Priority Collateral and the Notes Collateral

-38-



--------------------------------------------------------------------------------



 



Agent’s establishment and perfection of a Second Priority security interest in
the TL Priority Collateral.
          (vii) Notwithstanding anything to the contrary contained herein, if
for any reason, prior to the Discharge of the ABL Obligations, the Term
Collateral Agent or the Notes Collateral Agent acquires possession of any
Pledged ABL Priority Collateral, the Term Collateral Agent or the Notes
Collateral Agent shall hold same as bailee and/or agent to the same extent as is
provided in the preceding clause (i) with respect to Pledged TL Priority
Collateral, provided that as soon as is practicable the Term Collateral Agent or
the Notes Collateral Agent shall deliver or cause to be delivered such Pledged
ABL Priority Collateral to the ABL Collateral Agent in a manner otherwise
consistent with the requirements of the preceding clause (v).
          (g) When Discharge of Term Obligations Deemed to Not Have Occurred.
Notwithstanding anything to the contrary herein, if at any time after the
Discharge of Term Obligations has occurred (or concurrently therewith) the
Company or any other Grantor immediately thereafter (or concurrently therewith)
enters into any Permitted Refinancing of any Term Obligations, then such
Discharge of Term Obligations shall automatically be deemed not to have occurred
for all purposes of this Agreement (other than with respect to any actions taken
prior to the date of such designation as a result of the occurrence of such
first Discharge of Term Obligations), and the obligations under the Permitted
Refinancing shall automatically be treated as Term Obligations (together with
Interest Rate Protection Agreements and Other Hedging Agreements on the basis
provided in the definition of “Term Documents” contained herein) for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein, the term “Term Credit
Agreement” shall be deemed appropriately modified to refer to such Permitted
Refinancing and the Term Collateral Agent under such Term Documents shall be a
Term Collateral Agent for all purposes hereof and the new secured parties under
such Term Documents (together with Secured Hedge Counterparties as provided
herein) shall automatically be treated as Term Secured Parties for all purposes
of this Agreement. Upon receipt of a notice stating that the Company or any
other Grantor has entered into a new Term Document in respect of a Permitted
Refinancing of Term Obligations (which notice shall include the identity of the
new collateral agent, such agent, the “New Term Agent”), and delivery by the New
Term Agent of an Intercreditor Agreement Joinder, the ABL Collateral Agent and
the Notes Collateral Agent shall promptly (i) enter into such documents and
agreements (including amendments or supplements to this Agreement) as the
Company or such New Term Agent shall reasonably request in order to provide to
the New Term Agent the rights contemplated hereby, in each case consistent in
all material respects with the terms of this Agreement and (ii) deliver to the
New Term Agent any Pledged TL Priority Collateral held by the ABL Collateral
Agent or the Notes Collateral Agent together with any necessary endorsements (or
otherwise allow the New Term Agent to obtain control of such Pledged TL Priority
Collateral). The New Term Agent shall agree to be bound by the terms of this
Agreement. If the new Term Obligations under the new Term Documents are secured
by assets of the Grantors of the type constituting TL Priority Collateral that
do not also secure the ABL Obligations and the Notes Obligations, then the ABL
Obligations shall be secured at such time by a Second Priority Lien on such
assets to the same extent provided in the ABL Security Documents with respect to
the other TL Priority Collateral and the Notes Obligations shall be secured at
such time by a Third Priority Lien on such assets to the same extent provided in
the Notes Security Documents with respect to the other TL Priority Collateral.
If the new Term Obligations under the new Term Documents are secured by assets
of

-39-



--------------------------------------------------------------------------------



 



the Grantors of the type constituting ABL Priority Collateral that do not also
secure the ABL Obligations and the Notes Obligations, then the ABL Obligations
shall be secured at such time by a First Priority Lien on such assets to the
same extent provided in the ABL Security Documents with respect to the other ABL
Priority Collateral and the Notes Obligations shall be secured at such time by a
Third Priority Lien on such assets to the same extent provided in the Notes
Security Documents with respect to the other ABL Priority Collateral.
          (h) Option to Purchase Term Obligations.
          (i) Without prejudice to the enforcement of remedies by the Term
Collateral Agent and the Term Secured Parties, any Person or Persons (in each
case who must meet all eligibility standards contained in all relevant Term
Documents) at any time or from time to time designated by the holders of more
than 50% in aggregate outstanding principal amount of the ABL Obligations under
the ABL Credit Agreement as being entitled to exercise all default purchase
options as to the Term Obligations then outstanding (an “Eligible ABL
Purchaser”) shall have the right to purchase by way of assignment (and shall
thereby also assume all commitments and duties of the Term Secured Parties), at
any time during the exercise period described in clause (iii) below of this
Section 2.4(h), all, but not less than all, of the Term Obligations (other than
the Term Obligations of a Defaulting Term Secured Party (as defined below)),
including all principal of and accrued and unpaid interest and fees on and all
prepayment or acceleration penalties and premiums in respect of all Term
Obligations outstanding at the time of purchase; provided that at the time of
(and as a condition to) any purchase pursuant to this Section 2.4(h), all
commitments pursuant to any then outstanding Term Credit Agreement shall have
terminated and all Hedge Agreements constituting Term Documents also shall have
been terminated in accordance with their terms. Any purchase pursuant to this
Section 2.4(h)(i) shall be made as follows:
     (1) for (x) a purchase price equal to the sum of (A)(I) in the case of all
loans, advances or other similar extensions of credit that constitute Term
Obligations (including unreimbursed amounts drawn in respect of letters of
credit and bank guaranties, but excluding the undrawn amount of then outstanding
letters of credit and bank guaranties), 100% of the principal amount thereof and
all accrued and unpaid interest thereon through the date of purchase (without
regard, however, to any acceleration prepayment penalties or premiums other than
customary breakage costs) and (II) in the case of all credit-linked deposits (or
equivalents) related to the foregoing Obligations set forth in the preceding
clause (I) (which credit-linked deposits, for the avoidance of doubt, will
continue to be held by the applicable deposit bank for application pursuant to
the terms of the Term Credit Agreement and it being understood and agreed that
upon any drawing under any letter of credit or any bank guaranty, such deposit
bank and the Term Administrative Agent shall apply the credit-linked deposits
deposited with the deposit bank to repay the respective unpaid drawing or
unreimbursed payment, as the case may be, in accordance with the terms of the
Term Credit Agreement), 100% of the aggregate amount of such credit-linked
deposits and all accrued and unpaid interest thereon through the date of
purchase, (B) in the case of any Hedge Agreement, the aggregate amount then
owing to each Secured Hedge Counterparty (which is a Term Secured Party)
thereunder pursuant to the terms of the respective Hedge Agreement, including
without limitation all amounts owing to such Secured Hedge Counterparty (which
is a Term Secured Party) as a result of the

-40-



--------------------------------------------------------------------------------



 



termination (or early termination) thereof (in each case, to the extent of its
interest as a Term Secured Party) plus (C) all accrued and unpaid fees,
expenses, indemnities and other amounts through the date of purchase; and (y) an
obligation on the part of the respective Eligible ABL Purchasers (which shall be
expressly provided in the assignment documentation described below) to reimburse
each issuing lender and bank guaranty issuer (or, any Term Secured Party
required to pay same) for all amounts thereafter drawn with respect to any
letters of credit and any bank guaranties constituting Term Obligations which
remain outstanding after the date of any purchase pursuant to this Section 2.4
(except to the extent of the credit-linked deposits actually held at such time
by the deposit bank under the Term Credit Agreement which are required, in
accordance with the provisions of the Term Credit Agreement, to be applied to
pay same);
     (2) with the purchase price described in preceding clause (i)(1)(x) payable
in cash on the date of purchase against transfer to the respective Eligible ABL
Purchaser or Eligible ABL Purchasers (without recourse and without any
representation or warranty whatsoever, whether as to the enforceability of any
Term Obligation or the validity, enforceability, perfection, priority or
sufficiency of any Lien securing, or guarantee or other supporting obligation
for, any Term Obligation or as to any other matter whatsoever, except the
representation and warranty that the transferor owns free and clear of all Liens
and encumbrances (other than participation interests not prohibited by the Term
Credit Agreement, in which case the purchase price described in preceding clause
(i)(1)(x) shall be appropriately adjusted so that the Eligible ABL Purchaser or
Eligible ABL Purchasers do not pay amounts represented by any participation
interest which remains in effect), and has the right to convey, whatever claims
and interests it may have in respect of the Term Obligations); provided that the
purchase price in respect of any outstanding letter of credit that remains
undrawn on the date of purchase shall be payable in cash as and when such letter
of credit is drawn upon (i) first, from the credit-linked deposits which then
remain on deposit in accordance with the terms of the Term Credit Agreement (as
described in clause (1)(A)(II) above), until the amounts contained therein have
been exhausted, and (ii) thereafter, directly by the respective Eligible ABL
Purchaser or Eligible ABL Purchasers;
     (3) with the purchase price described in preceding clause (i)(1)(x)
accompanied by a waiver by the ABL Collateral Agent (on behalf of itself and the
other ABL Secured Parties) of all claims arising out of this Agreement and the
transactions contemplated hereby as a result of exercising the purchase option
contemplated by this Section 2.4(h);
     (4) with all amounts payable to the various Term Secured Parties in respect
of the assignments described above to be distributed to them by the Term
Collateral Agent in accordance with their respective holdings of the various
Term Obligations; and
     (5) with such purchase to be made pursuant to assignment documentation in
form and substance reasonably satisfactory to, and prepared by counsel for, the
Term Collateral Agent (with the cost of such counsel to be paid by the Grantors
or, if the Grantors do not make such payment, by the respective Eligible ABL
Purchaser or Eligible ABL Purchasers, who shall have the right to obtain
reimbursement of same from the

-41-



--------------------------------------------------------------------------------



 



Grantors); it being understood and agreed that the Term Collateral Agent and
each other Term Secured Party shall retain all rights to indemnification as
provided in the relevant Term Documents for all periods prior to any assignment
by them pursuant to the provisions of this Section 2.4(h). The relevant
assignment documentation shall also provide that, if for any reason (other than
the gross negligence or willful misconduct of the Term Collateral Agent (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment)), the amount of credit-linked deposits held by the deposit bank under
the terms of the Term Documents is at any time less than the full amounts owing
with respect to any letter of credit and/or any bank guaranty described above
(including facing, fronting, facility and similar fees) then the respective
Eligible ABL Purchaser or Eligible ABL Purchasers shall promptly reimburse the
Term Collateral Agent (who shall pay the respective issuing lender and/or bank
guaranty issuer, as the case may be) the amount of deficiency.
          (ii) The right to exercise the purchase option described in
Section 2.4(h)(i) above shall be exercisable and legally enforceable upon at
least ten (10) Business Days’ prior written notice of exercise (which notice,
once given, shall be irrevocable and fully binding on the respective Eligible
ABL Purchaser or Eligible ABL Purchasers) given to the Term Collateral Agent by
an Eligible ABL Purchaser. Neither the Term Collateral Agent nor any Term
Secured Party shall have any disclosure obligation to any Eligible Term
Purchaser, the ABL Collateral Agent or any ABL Secured Party in connection with
any exercise of such purchase option.
          (iii) The right to purchase the Term Obligations as described in this
Section 2.4(h) may be exercised (by giving the irrevocable written notice
described in preceding clause (ii)) during the period that (1) begins on the
date occurring three Business Days after the first to occur of (x) the date of
the acceleration of the final maturity of the loans under the Term Credit
Agreement, (y) the occurrence of the final maturity of the loans under the Term
Credit Agreement or (z) the occurrence of an Insolvency or Liquidation
Proceeding with respect to the Company or any other Grantor which constitutes an
event of default under the Term Credit Agreement (in each case, so long as the
acceleration, failure to pay amounts due at final maturity or such Insolvency or
Liquidation Proceeding constituting an event of default has not been rescinded
or cured within such 10 Business Day period, and so long as any unpaid amounts
constituting Term Obligations remain owing); provided that if there is any
failure to meet the condition described in the proviso of preceding clause
(i) hereof, the aforementioned date shall be extended until the first date upon
which such condition is satisfied, and (2) ends on the 90th day after the start
of the period described in clause (1) above.
          (iv) The obligations of the Term Secured Parties to sell their
respective Term Obligations under this Section 2.4(h) are several and not joint
and several. To the extent any Term Secured Party breaches its obligation to
sell its Term Obligations under this Section 2.4(h) (a "Defaulting Term Secured
Party”), nothing in this Section 2.4(h) shall be deemed to require the Term
Collateral Agent or any Term Secured Party to purchase such Defaulting Term
Secured Party’s Term Obligations for resale to the holders of ABL Obligations
and in all cases, the Term Collateral Agent and each Term Secured Party
complying with the terms of this Section 2.4(h) shall not be deemed to be in
default of this Agreement or otherwise be deemed liable for any action or
inaction of any Defaulting Term Secured Party; provided that nothing in this
clause (iv) shall require any Eligible ABL Purchaser to purchase less than all
of the Term Obligations.

-42-



--------------------------------------------------------------------------------



 



          (v) Each Grantor irrevocably consents to any assignment effected to
one or more Eligible ABL Purchasers pursuant to this Section 2.4(h) (so long as
they meet all eligibility standards contained in all relevant Term Documents,
other than obtaining the consent of any Grantor to an assignment to the extent
required by such Term Documents) for purposes of all Term Documents and hereby
agrees that no further consent from such Grantor shall be required.
          2.5. Insolvency or Liquidation Proceedings.
          (a) Finance and Sale Issues.
          (i) Until the Discharge of Term Obligations has occurred, if the
Company or any other Grantor shall be subject to any Insolvency or Liquidation
Proceeding and the Term Collateral Agent shall desire to permit the use of cash
collateral constituting TL Priority Collateral on which the Term Collateral
Agent or any other creditor has a Lien or to permit the Company or any other
Grantor to obtain financing, whether from the Term Secured Parties or any other
entity under Section 363 or Section 364 of the Bankruptcy Code or any similar
Bankruptcy Law (each, a “DIP Financing”), then the ABL Collateral Agent, on
behalf of itself and the ABL Secured Parties and the Notes Collateral Agent, on
behalf of itself and the Notes Secured Parties, agree that they will raise no
objection to such use of cash collateral constituting TL Priority Collateral or
to the fact that such DIP Financing may be granted Liens on the TL Priority
Collateral and will not request adequate protection or any other relief in
connection therewith (except, as expressly, agreed by the Term Collateral Agent
or to the extent permitted by Section 2.5(c)) and, to the extent the Liens on
the TL Priority Collateral securing the Term Obligations are subordinated or
pari passu with the Liens on the TL Priority Collateral securing such DIP
Financing, the ABL Collateral Agent and the Notes Collateral Agent will
subordinate their Liens in the TL Priority Collateral to the Liens securing such
DIP Financing (and all obligations relating thereto). The ABL Collateral Agent,
on behalf of the ABL Secured Parties, and the Notes Collateral Agent, on behalf
of itself and the Notes Secured Parties, agree that they will not raise any
objection or oppose a sale or other disposition of any TL Priority Collateral
free and clear of its Liens (subject to attachment of proceeds with respect to
the Second Priority Lien on the TL Priority Collateral in favor of the ABL
Collateral Agent and the Third Priority Lien on the TL Priority Collateral in
favor of the Notes Collateral Agent in the same order and manner as otherwise
set forth herein) or other claims under Section 363 of the Bankruptcy Code if
the Term Secured Parties have consented to such sale or disposition of such
assets.
          (ii) Following the Discharge of Term Obligations and until the
Discharge of ABL Obligations has occurred, if the Company or any other Grantor
shall be subject to any Insolvency or Liquidation Proceeding and the ABL
Collateral Agent shall desire to permit the Company or any other Grantor to
obtain a DIP Financing, then the Notes Collateral Agent, on behalf of itself and
the Notes Secured Parties, agrees that it will raise no objection to such use of
cash collateral constituting TL Priority Collateral or to the fact that such DIP
Financing may be granted Liens on the TL Priority Collateral and will not
request adequate protection or any other relief in connection therewith (except,
as expressly, agreed by the ABL Collateral Agent or to the extent permitted by
Section 2.5(c)) and, to the extent the Liens on the TL Priority Collateral
securing the ABL Obligations are subordinated or pari passu with the Liens on
the TL Priority Collateral securing such DIP Financing, the Notes Collateral
Agent will subordinate its Liens in the TL Priority Collateral to the Liens
securing such DIP Financing (and all obligations relating

-43-



--------------------------------------------------------------------------------



 



thereto). Following the Discharge of Term Obligations, the Notes Collateral
Agent, on behalf of the Notes Secured Parties, agrees that it will not raise any
objection or oppose a sale or other disposition of any TL Priority Collateral
free and clear of its Liens (subject to attachment of proceeds with respect to
the Third Priority Lien on the TL Priority Collateral in favor of the Notes
Collateral Agent in the same order and manner as otherwise set forth herein) or
other claims under Section 363 of the Bankruptcy Code if the ABL Secured Parties
have consented to such sale or disposition of such assets.
          (b) Relief from the Automatic Stay. Until the Discharge of Term
Obligations has occurred, the ABL Collateral Agent, on behalf of itself and the
ABL Secured Parties and the Notes Collateral Agent, on behalf of itself and the
Notes Secured Parties, agree that none of them shall seek relief from the
automatic stay or any other stay in any Insolvency or Liquidation Proceeding in
respect of the TL Priority Collateral without the prior written consent of the
Term Collateral Agent. Following the Discharge of Term Obligations, until the
Discharge of ABL Obligations has occurred, the Notes Collateral Agent, on behalf
of itself and the Notes Secured Parties, agrees that none of them shall seek
relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the TL Priority Collateral without the
prior written consent of the ABL Collateral Agent.
          (c) Adequate Protection.
          (i) The ABL Collateral Agent, on behalf of itself and the ABL Secured
Parties and the Notes Collateral Agent, on behalf of itself and the Notes
Secured Parties, agree that none of them shall contest (or support any other
person contesting) (i) any request by the Term Collateral Agent or the Term
Secured Parties for adequate protection with respect to any TL Priority
Collateral or (ii) any objection by the Term Collateral Agent or the Term
Secured Parties to any motion, relief, action or proceeding based on the Term
Collateral Agent or the Term Secured Parties claiming a lack of adequate
protection with respect to the TL Priority Collateral. Notwithstanding the
foregoing provisions in this Section 2.5(c), in any Insolvency or Liquidation
Proceeding, (A) if the Term Secured Parties (or any subset thereof) are granted
adequate protection in the form of additional collateral in the nature of assets
constituting TL Priority Collateral in connection with any DIP Financing, then
the ABL Collateral Agent, on behalf of itself or any of the ABL Secured Parties
and the Notes Collateral Agent, on behalf of itself and the Notes Secured
Parties, may seek or request adequate protection in the form of a Lien on such
additional collateral, which Lien of the ABL Collateral Agent will be
subordinated to the Liens securing the Term Obligations and such DIP Financing
(and all obligations relating thereto) on the same basis as the other Liens on
TL Priority Collateral securing the ABL Obligations are so subordinated to the
Term Obligations under this Agreement and which Lien of the Notes Collateral
Agent will be subordinated to the Liens securing the Term Obligations, such DIP
Financing (and all obligations relating thereto) and the ABL Obligations on the
same basis as the other Liens on TL Priority Collateral securing the Notes
Obligations are so subordinated to the Term Obligations and ABL Obligations
under this Agreement, and (B) in the event the ABL Collateral Agent, on behalf
of itself and the ABL Secured Parties or the Notes Collateral Agent, on behalf
of itself and the Notes Secured Parties, seek or request adequate protection in
respect of TL Priority Collateral securing ABL Obligations or the Notes
Obligations, as applicable, and such adequate protection is granted in the form
of additional collateral in the nature of assets constituting TL Priority
Collateral, then the ABL Collateral Agent, on behalf of itself or any of the ABL
Secured Parties and

-44-



--------------------------------------------------------------------------------



 



the Notes Collateral Agent, on behalf of itself and the Notes Secured Parties,
agree that the Term Collateral Agent shall also be granted a senior Lien on such
additional collateral as security for the Term Obligations and for any such DIP
Financing provided by the Term Secured Parties and that any Lien on such
additional collateral securing the ABL Obligations and the Notes Obligations
shall be subordinated to the Liens on such collateral securing the Term
Obligations and any such DIP Financing provided by the Term Secured Parties (and
all obligations relating thereto) and to any other Liens granted to the Term
Secured Parties as adequate protection on the same basis as the other Liens on
TL Priority Collateral securing the ABL Obligations and the Notes Obligations
are so subordinated to such Term Obligations under this Agreement.
          (ii) Prior to the Discharge of ABL Obligations, the Notes Collateral
Agent, on behalf of itself and the Notes Secured Parties, agrees that none of
them shall contest (or support any other person contesting) (i) any request by
the ABL Collateral Agent or the ABL Secured Parties for adequate protection with
respect to any TL Priority Collateral or (ii) any objection by the ABL
Collateral Agent or the ABL Secured Parties to any motion, relief, action or
proceeding based on the ABL Collateral Agent or the ABL Secured Parties claiming
a lack of adequate protection with respect to the TL Priority Collateral.
Notwithstanding the foregoing provisions in this Section 2.5(c), in any
Insolvency or Liquidation Proceeding, (A) if the ABL Secured Parties (or any
subset thereof) are granted adequate protection in the form of additional
collateral in the nature of assets constituting TL Priority Collateral in
connection with any DIP Financing, then the Notes Collateral Agent, on behalf of
itself and the Notes Secured Parties, may seek or request adequate protection in
the form of a Lien on such additional collateral, which Lien will be
subordinated to the Liens securing the ABL Obligations and such DIP Financing
(and all obligations relating thereto) on the same basis as the other Liens on
TL Priority Collateral securing the Notes Obligations are so subordinated to the
ABL Obligations under this Agreement, and (B) in the event the Notes Collateral
Agent, on behalf of itself and the Notes Secured Parties, seek or request
adequate protection in respect of TL Priority Collateral securing the Notes
Obligations, and such adequate protection is granted in the form of additional
collateral in the nature of assets constituting TL Priority Collateral, then the
Notes Collateral Agent, on behalf of itself and the Notes Secured Parties, agree
that the ABL Collateral Agent shall also be granted a senior Lien on such
additional collateral as security for the ABL Obligations and for any such DIP
Financing provided by the ABL Secured Parties and that any Lien on such
additional collateral securing the Notes Obligations shall be subordinated to
the Liens on such collateral securing the ABL Obligations and any such DIP
Financing provided by the ABL Secured Parties (and all obligations relating
thereto) and to any other Liens granted to the ABL Secured Parties as adequate
protection on the same basis as the other Liens on TL Priority Collateral
securing the Notes Obligations are so subordinated to such ABL Obligations under
this Agreement.
          (d) No Waiver. Subject to the proviso in clause (ii) of
Section 2.2(a), nothing contained herein shall prohibit or in any way limit the
Term Collateral Agent or any Term Secured Party from objecting in any Insolvency
or Liquidation Proceeding or otherwise to any action taken by the ABL Collateral
Agent, any of the ABL Secured Parties, the Notes Collateral Agent or any of the
Notes Secured Parties in respect of the TL Priority Collateral, including the
seeking by the ABL Collateral Agent, any ABL Secured Parties, the Notes
Collateral Agent or any Notes Secured Parties of adequate protection in respect
thereof or the asserting by the ABL Collateral Agent, any ABL Secured Parties,
the Notes Collateral Agent or any Notes Secured Parties of any of its rights and
remedies under the ABL Documents, the Notes Documents or

-45-



--------------------------------------------------------------------------------



 



otherwise in respect thereof. Subject to the proviso in clause (ii) of
Section 2.2(b), nothing contained herein shall prohibit or in any way limit the
ABL Collateral Agent or any ABL Secured Party from objecting in any Insolvency
or Liquidation Proceeding or otherwise to any action taken by the Notes
Collateral Agent or any of the Notes Secured Parties in respect of the TL
Priority Collateral, including the seeking by the Notes Collateral Agent or any
Notes Secured Parties of adequate protection in respect thereof or the asserting
by the Notes Collateral Agent or any Notes Secured Parties of any of its rights
and remedies under the Notes Documents or otherwise in respect thereof.
          (e) Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, on account of Term
Obligations, on account of ABL Obligations and on account of Notes Obligations,
then, to the extent the debt obligations distributed on account of the Term
Obligations, on account of the ABL Obligations and on account of Notes
Obligations are secured by Liens upon the same property, the provisions of this
Agreement will survive the distribution of such debt obligations pursuant to
such plan and will apply with like effect to the Liens securing such debt
obligations.
          (f) Post-Petition Interest.
          (i) None of the ABL Collateral Agent, any ABL Secured Party, the Notes
Collateral Agent or any Notes Secured Party shall oppose or seek to challenge
any claim by the Term Collateral Agent or any Term Secured Party for allowance
in any Insolvency or Liquidation Proceeding of Term Obligations consisting of
post-petition interest, fees or expenses to the extent of the value of the Term
Secured Party’s Lien on the TL Priority Collateral, without regard to the
existence of the Lien of the ABL Collateral Agent on behalf of the ABL Secured
Parties on the TL Priority Collateral or the Lien of the Notes Collateral Agent
on behalf of the Notes Secured Parties on the TL Priority Collateral. None of
the Notes Collateral Agent or any Notes Secured Party shall oppose or seek to
challenge any claim by the ABL Collateral Agent or any ABL Secured Party for
allowance in any Insolvency or Liquidation Proceeding of ABL Obligations
consisting of post-petition interest, fees or expenses to the extent of the
value of the ABL Secured Party’s Lien on the TL Priority Collateral, without
regard to the existence of the Lien of the Notes Collateral Agent on behalf of
the Notes Secured Parties on the TL Priority Collateral.
          (ii) Neither the Term Collateral Agent nor any other Term Secured
Party shall oppose or seek to challenge any claim by the ABL Collateral Agent,
any ABL Secured Party, the Notes Collateral Agent or any Notes Secured Party for
allowance in any Insolvency or Liquidation Proceeding of ABL Obligations or
Notes Obligations consisting of post-petition interest, fees or expenses to the
extent of the value of the Lien of the ABL Collateral Agent on behalf of the ABL
Secured Parties on the TL Priority Collateral or the Lien of the Notes
Collateral Agent on behalf of the Notes Secured Parties on the TL Priority
Collateral (after taking into account the Lien of the Term Secured Parties on
the TL Priority Collateral and with respect to the Lien of the Notes Collateral
Agent, after taking into account the Lien of the ABL Secured Parties on the TL
Priority Collateral). Neither the ABL Collateral Agent nor any other ABL Secured
Party shall oppose or seek to challenge any claim by the Notes Collateral Agent
or any Notes Secured Party for allowance in any Insolvency or Liquidation
Proceeding of Notes Obligations consisting of

-46-



--------------------------------------------------------------------------------



 



post-petition interest, fees or expenses to the extent of the value of the Lien
of the Notes Collateral Agent on behalf of the Notes Secured Parties on the TL
Priority Collateral (after taking into account the Lien of the Term Secured
Parties and the ABL Secured Parties on the TL Priority Collateral).
          (g) Waiver. The ABL Collateral Agent, for itself and on behalf of the
ABL Secured Parties, and the Notes Collateral Agent, for itself and on behalf of
the Notes Secured Parties, waive any claim they may hereafter have against any
Term Secured Party arising out of the election of any Term Secured Party of the
application of Section 111l(b)(2) of the Bankruptcy Code, and/or out of any cash
collateral or financing arrangement or out of any grant of a security interest
in connection with the TL Priority Collateral in any Insolvency or Liquidation
Proceeding.
          2.6. Reliance; Waivers; Etc.
          (a) Reliance. Other than any reliance on the terms of this Agreement,
the ABL Collateral Agent, on behalf of itself and the ABL Secured Parties, and
the Notes Collateral Agent, for itself and on behalf of the Notes Secured
Parties, acknowledge that they and such ABL Secured Parties and such Notes
Secured Parties have, independently and without reliance on the Term Collateral
Agent or any Term Secured Parties, and based on documents and information deemed
by them appropriate, made their own credit analysis and decision to enter into
such ABL Documents and Notes Documents and be bound by the terms of this
Agreement and they will continue to make their own credit decision in taking or
not taking any action under the ABL Credit Agreement, the Indentures or this
Agreement.
          (b) No Warranties or Liability. The ABL Collateral Agent, on behalf of
itself and the ABL Secured Parties, and the Notes Collateral Agent, for itself
and on behalf of the Notes Secured Parties, acknowledge and agree that the Term
Collateral Agent and the Term Secured Parties have made no express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectability or enforceability of any of the Term
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon. The Term Secured Parties will be entitled to manage and supervise
their respective loans and extensions of credit under their respective Term
Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate. The Term Collateral Agent and the Term Secured
Parties shall have no duty to the ABL Collateral Agent, any of the ABL Secured
Parties, the Notes Collateral Agent or any of the Notes Secured Parties to act
or refrain from acting in a manner which allows, or results in, the occurrence
or continuance of an event of default or default under any agreements with the
Company or any other Grantor (including the Term Documents, the ABL Documents
and the Notes Documents), regardless of any knowledge thereof which they may
have or be charged with.
          (c) No Waiver of Lien Priorities.
          (i) No right of the Term Secured Parties, the Term Collateral Agent or
any of them to enforce any provision of this Agreement or any Term Document
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of the Company or any other Grantor or by any act or failure to
act by any Term Secured Party or the Term Collateral

-47-



--------------------------------------------------------------------------------



 



Agent, or by any noncompliance by any Person with the terms, provisions and
covenants of this Agreement, any of the Term Documents, any of the ABL Documents
or any of the Notes Documents, regardless of any knowledge thereof which the
Term Collateral Agent or the Term Secured Parties, or any of them, may have or
be otherwise charged with.
          (ii) Without in any way limiting the generality of the foregoing
paragraph (but subject to the rights of the Company and the other Grantors under
the Term Documents and subject to the provisions of Section 2.4(c)), the Term
Secured Parties, the Term Collateral Agent and any of them may, at any time and
from time to time in accordance with the Term Documents and/or applicable law,
without the consent of, or notice to, the ABL Collateral Agent, any ABL Secured
Party, the Notes Collateral Agent or any Notes Secured Party, without incurring
any liabilities to the ABL Collateral Agent, any ABL Secured Party, the Notes
Collateral Agent or any Notes Secured Party and without impairing or releasing
the Lien priorities and other benefits provided in this Agreement (even if any
right of subrogation or other right or remedy of the ABL Collateral Agent, any
ABL Secured Party, the Notes Collateral Agent or any Notes Secured Party is
affected, impaired or extinguished thereby) do any one or more of the following:
     (1) sell, exchange, realize upon, enforce or otherwise deal with in any
manner (subject to the terms hereof) and in any order any part of the TL
Priority Collateral or any liability of the Company or any other Grantor to the
Term Secured Parties or the Term Collateral Agent, or any liability incurred
directly or indirectly in respect thereof;
     (2) settle or compromise any Term Obligation or any other liability of the
Company or any other Grantor or any security therefor or any liability incurred
directly or indirectly in respect thereof; and
     (3) exercise or delay in or refrain from exercising any right or remedy
against the Company or any security or any other Grantor or any other Person,
elect any remedy and otherwise deal freely with the Company, any other Grantor
or any TL Priority Collateral and any security and any guarantor or any
liability of the Company or any other Grantor to the Term Secured Parties or any
liability incurred directly or indirectly in respect thereof.
          (iii) The ABL Collateral Agent, on behalf of itself and the ABL
Secured Parties and the Notes Collateral Agent, on behalf of itself and the
Notes Secured Parties, also agree that the Term Secured Parties and the Term
Collateral Agent shall have no liability to the ABL Collateral Agent, any ABL
Secured Party, the Notes Collateral Agent or any Notes Secured Party, and the
ABL Collateral Agent, on behalf of itself and the ABL Secured Parties and the
Notes Collateral Agent, on behalf of itself and the Notes Secured Parties,
hereby waive any claim against any Term Secured Party or the Term Collateral
Agent, arising out of any and all actions which the Term Secured Parties or the
Term Collateral Agent may take or permit or omit to take with respect to:
          (1) the Term Documents (other than this Agreement);
          (2) the collection of the Term Obligations; or

-48-



--------------------------------------------------------------------------------



 



          (3) the foreclosure upon, or sale, liquidation or other disposition
of, any TL Priority Collateral.
The ABL Collateral Agent, on behalf of itself and the ABL Secured Parties and
the Notes Collateral Agent, on behalf of itself and the Notes Secured Parties,
agree that the Term Secured Parties and the Term Collateral Agent have no duty
to the ABL Collateral Agent, the ABL Secured Parties, the Notes Collateral Agent
or the Notes Secured Parties in respect of the maintenance or preservation of
the TL Priority Collateral, the Term Obligations or otherwise.
          (iv) The Notes Collateral Agent, on behalf of itself and the Notes
Secured Parties, also agrees that the ABL Secured Parties and the ABL Collateral
Agent shall have no liability to the Notes Collateral Agent or any Notes Secured
Party, and the Notes Collateral Agent, on behalf of itself and the Notes Secured
Parties, hereby waives any claim against any ABL Secured Party or the ABL
Collateral Agent, arising out of any and all actions which the ABL Secured
Parties or the ABL Collateral Agent may take or permit or omit to take with
respect to:
          (1) the ABL Documents (other than this Agreement);
          (2) the collection of the ABL Obligations; or
          (3) the foreclosure upon, or sale, liquidation or other disposition
of, any TL Priority Collateral.
The Notes Collateral Agent, on behalf of itself and the Notes Secured Parties,
agrees that the ABL Secured Parties and the ABL Collateral Agent have no duty to
the Notes Collateral Agent or the Notes Secured Parties in respect of the
maintenance or preservation of the TL Priority Collateral, the ABL Obligations
or otherwise.
          (v) The ABL Collateral Agent, on behalf of itself and the ABL Secured
Parties, and the Notes Collateral Agent, on behalf of itself and the Notes
Secured Parties agree not to assert and hereby waive, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
otherwise claim the benefit of, any marshalling, appraisal, valuation or other
similar right that may otherwise be available under applicable law with respect
to the TL Priority Collateral or any other similar rights a junior secured
creditor may have under applicable law.
          (vi) The Notes Collateral Agent, on behalf of itself and the Notes
Secured Parties, agrees not to assert and hereby waive, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
otherwise claim the benefit of, any marshalling, appraisal, valuation or other
similar right that may otherwise be available under applicable law with respect
to the TL Priority Collateral or any other similar rights a junior secured
creditor may have under applicable law.
          (d) Obligations Unconditional. All rights, interests, agreements and
obligations of the Term Collateral Agent and the Term Secured Parties and the
ABL Collateral Agent, the ABL Secured Parties, the Notes Collateral Agent and
the Notes Secured Parties, respectively, hereunder shall remain in full force
and effect irrespective of:

-49-



--------------------------------------------------------------------------------



 



     (i) any lack of validity or enforceability of any Term Document, any ABL
Document or any Notes Document;
     (ii) except as otherwise set forth in the Agreement, any change permitted
hereunder in the time, manner or place of payment of, or in any other terms of,
all or any of the Term Obligations, the ABL Obligations or the Notes
Obligations, or any amendment or waiver or other modification permitted
hereunder, whether by course of conduct or otherwise, of the terms of any Term
Document, any ABL Document or any Notes Document;
     (iii) any exchange of any security interest in any TL Priority Collateral
or any amendment, waiver or other modification permitted hereunder, whether in
writing or by course of conduct or otherwise, of all or any of the Term
Obligations, the ABL Obligations or the Notes Obligations;
     (iv) the commencement of any Insolvency or Liquidation Proceeding in
respect of the Company or any other Grantor; or
     (v) any other circumstances which otherwise might constitute a defense
available to, or a discharge of, the Company or any other Grantor in respect of
the Term Obligations, or of the ABL Collateral Agent or any ABL Secured Party,
or of the Notes Collateral Agent or any Notes Secured Party in respect of this
Agreement.
Section 3. ABL Priority Collateral.
          3.1. Lien Priorities.
          (a) Relative Priorities. Notwithstanding (i) the time, manner, order
or method of grant, creation, attachment or perfection of any Liens securing the
Term Obligations or the Notes Obligations granted on the ABL Priority Collateral
or of any Liens securing the ABL Obligations granted on the ABL Priority
Collateral, (ii) the validity or enforceability of the security interests and
Liens granted in favor of any Collateral Agent or any Secured Party on the ABL
Priority Collateral, (iii) the date on which any ABL Obligations, Term
Obligations or Notes Obligations are extended, (iv) any provision of the UCC or
any other applicable law, including any rule for determining priority thereunder
or under any other law or rule governing the relative priorities of secured
creditors, including with respect to real property or fixtures, (v) any
provision set forth in any ABL Document, any Term Document or any Notes Document
(other than this Agreement), (vi) the possession or control by any Collateral
Agent or any Secured Party or any bailee of all or any part of any ABL Priority
Collateral as of the date hereof or otherwise, or (vii) any other circumstance
whatsoever, the Term Collateral Agent, on behalf of itself and the Term Secured
Parties, and the Notes Collateral Agent, on behalf of itself and the Notes
Secured Parties, hereby agree that:
     (i) any Lien on the ABL Priority Collateral securing any ABL Obligations
now or hereafter held by or on behalf of the ABL Collateral Agent or any ABL
Secured Parties or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be senior in all respects and prior to (x) any Lien on the ABL
Priority Collateral securing any of the Term

-50-



--------------------------------------------------------------------------------



 



Obligations and (y) any Lien on the ABL Priority Collateral securing any of the
Notes Obligations;
     (ii) any Lien on the ABL Priority Collateral now or hereafter held by or on
behalf of the Term Collateral Agent, any Term Secured Parties, the Notes
Collateral Agent, any Notes Secured Parties or any agent or trustee therefor
regardless of how acquired, whether by grant, possession, statute, operation of
law, subrogation or otherwise, shall be junior and subordinate in all respects
to all Liens on the ABL Priority Collateral securing any ABL Obligations;
     (iii) any Lien on the ABL Priority Collateral securing any Term Obligations
now or hereafter held by or on behalf of the Term Collateral Agent or any Term
Secured Parties or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be senior in all respects and prior to any Lien on the ABL
Priority Collateral securing any of the Notes Obligations; and
     (iv) any Lien on the ABL Priority Collateral now or hereafter held by or on
behalf of the Notes Collateral Agent, any Notes Secured Party or any agent or
trustee therefor regardless of how acquired, whether by grant, possession,
statute, operation of law, subrogation or otherwise, shall be junior and
subordinate in all respects to all Liens on the ABL Priority Collateral securing
any Term Obligations.
All Liens on the ABL Priority Collateral securing any ABL Obligations shall be
and remain senior in all respects and prior to all Liens on the ABL Priority
Collateral securing (x) any Term Obligations and (y) any Notes Obligations for
all purposes, whether or not such Liens securing any ABL Obligations are
subordinated to any Lien securing any other obligation of the Company, any other
Grantor or any other Person. All Liens on the ABL Priority Collateral securing
any Term Obligations shall be and remain senior in all respects and prior to all
Liens on the ABL Priority Collateral securing any Notes Obligations for all
purposes, whether or not such Liens securing any Term Obligations are
subordinated to any Lien securing any other obligation of the Company, any other
Grantor or any other Person.
          (b) Prohibition on Contesting Liens. Each of the Term Collateral
Agent, for itself and on behalf of each Term Secured Party, the ABL Collateral
Agent, for itself and on behalf of each ABL Secured Party, and the Notes
Collateral Agent, for itself and on behalf of each Notes Secured Party, agrees
that it shall not (and hereby waives any right to) contest or support any other
Person in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), (i) the priority, validity or enforceability of a Lien held by or
on behalf of any of the ABL Secured Parties in the ABL Priority Collateral, by
or on behalf of any of the Term Secured Parties in the ABL Priority Collateral
or by or on behalf of any of the Notes Secured Parties in the ABL Priority
Collateral, as the case may be, or (ii) the validity or enforceability of any
Term Security Document (or any Term Obligations thereunder), any ABL Security
Document (or any ABL Obligations thereunder) or any Notes Security Document (or
any Notes Obligations thereunder); provided that nothing in this Agreement shall
be construed to prevent or impair the rights of any of the Collateral Agents or
any Secured Party to enforce this Agreement, including the

-51-



--------------------------------------------------------------------------------



 



priority of the Liens on the ABL Priority Collateral securing the ABL
Obligations, the Term Obligations and the Notes Obligations as provided in
Sections 3.1(a), 3.2(a) and 3.2(b).
          (c) No New Liens. So long as the Discharge of ABL Obligations has not
occurred, the parties hereto agree that the Company or any other Grantor shall
not grant or permit any additional Liens on any asset or property of any Grantor
to secure any Term Obligation or Notes Obligation unless it has granted or
contemporaneously grants (x)(i) a First Priority Lien on such asset or property
to secure the ABL Obligations if such asset or property constitutes ABL Priority
Collateral or (ii) a Second Priority Lien on such asset or property to secure
the ABL Obligations if such asset or property constitutes TL Priority
Collateral, (y)(i) a Second Priority Lien on such asset or property to secure
the Term Obligations if such asset or property constitutes ABL Priority
Collateral or (ii) a First Priority Lien on such asset or property to secure the
Term Obligations if such asset or property constitutes TL Priority Collateral
and (z) a Third Priority Lien on such asset or property to secure the Notes
Obligations. To the extent that the provisions of clause (x)(i) in the
immediately preceding sentence are not complied with for any reason, without
limiting any other rights and remedies available to the ABL Collateral Agent
and/or the ABL Secured Parties, each of the Term Collateral Agent, on behalf of
Term Secured Parties, and the Notes Collateral Agent, on behalf of the Notes
Secured Parties, agrees that any amounts received by or distributed to any of
them pursuant to or as a result of Liens on the ABL Priority Collateral granted
in contravention of such clause (x)(i) of this Section 3.1(c) shall be subject
to Section 3.3.
          (d) Effectiveness of Lien Priorities. Each of the parties hereto
acknowledges that the Lien priorities provided for in this Agreement shall not
be affected or impaired in any manner whatsoever, including, without limitation,
on account of: (i) the invalidity, irregularity or unenforceability of all or
any part of the ABL Documents, the Term Documents or the Notes Documents;
(ii) any amendment, change or modification of any ABL Documents, Term Documents
or Notes Documents; or (iii) any impairment, modification, change, exchange,
release or subordination of or limitation on, any liability of, or stay of
actions or lien enforcement proceedings against, the Company or any of its
Subsidiaries party to any of the ABL Documents, the Term Documents or the Notes
Documents, its property, or its estate in bankruptcy resulting from any
bankruptcy, arrangement, readjustment, composition, liquidation, rehabilitation,
similar proceeding or otherwise involving or affecting any Secured Party.
          3.2. Exercise of Remedies.
          (a) So long as the Discharge of ABL Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Company or any other Grantor:
     (i) none of the Term Collateral Agent, the Term Secured Parties, the Notes
Collateral Agent or the Notes Secured Parties (x) will exercise or seek to
exercise any rights or remedies (including, without limitation, setoff) with
respect to any ABL Priority Collateral (including, without limitation, the
exercise of any right under any lockbox agreement, account control agreement,
landlord waiver or bailee’s letter or similar agreement or arrangement in
respect of ABL Priority Collateral to which the Term Collateral Agent, any Term
Secured Party, the Notes Collateral Agent or any Notes Secured

-52-



--------------------------------------------------------------------------------



 



Party is a party) or institute or commence or join with any Person (other than
the ABL Collateral Agent and the ABL Secured Parties) in commencing any action
or proceeding with respect to such rights or remedies (including any action of
foreclosure, enforcement, collection or execution); provided, however, that the
Term Collateral Agent may exercise any or all such rights after the passage of a
period of 180 days from the date of delivery of a notice in writing to the ABL
Collateral Agent of the Term Collateral Agent’s intention to exercise its right
to take such actions (the “Term Standstill Period”); provided, further, however,
notwithstanding anything herein to the contrary, neither the Term Collateral
Agent nor any Term Secured Party will exercise any rights or remedies with
respect to any ABL Priority Collateral if, notwithstanding the expiration of the
Term Standstill Period, the ABL Collateral Agent or ABL Secured Parties shall
have commenced the exercise of any of their rights or remedies with respect to
all or any portion of the ABL Priority Collateral (prompt notice of such
exercise to be given to the Term Collateral Agent) and are pursuing the exercise
thereof, (y) will contest, protest or object to any foreclosure proceeding or
action brought by the ABL Collateral Agent or any ABL Secured Party with respect
to, or any other exercise by the ABL Collateral Agent or any ABL Secured Party
of any rights and remedies relating to, the ABL Priority Collateral under the
ABL Documents or otherwise, or (z) subject to the rights of the Term Collateral
Agent under clause (i)(x) above, will object to the forbearance by the ABL
Collateral Agent or the ABL Secured Parties from bringing or pursuing any
foreclosure proceeding or action or any other exercise of any rights or remedies
relating to the ABL Priority Collateral, in each case so long as the respective
interests of the Term Secured Parties and the Notes Secured Parties attach to
the proceeds thereof subject to the relative priorities described in
Section 3.1; provided, that the Notes Collateral Agent and the Notes Secured
Parties will not object to the forbearance by the Term Collateral Agent or the
Term Secured Parties from bringing or pursuing any foreclosure proceeding or
action or any other exercise of any rights or remedies relating to the ABL
Priority Collateral, in each case so long as the interests of the Notes Secured
Parties attach to the proceeds thereof subject to the relative priorities
described in Section 3.1; provided, however, that nothing in this Section 3.2(a)
shall be construed to authorize (A) the Term Collateral Agent, any Term Secured
Party, the Notes Collateral Agent or any Notes Secured Party to sell any ABL
Priority Collateral free of the Lien of the ABL Collateral Agent or any ABL
Secured Party or (B) the Notes Collateral Agent or any Notes Secured Party to
sell any ABL Priority Collateral free of the Lien of the Term Collateral Agent
or any Term Secured Party; and
     (ii) the ABL Collateral Agent and the ABL Secured Parties shall have the
exclusive right to enforce rights, exercise remedies (including setoff and the
right to credit bid their debt) and make determinations regarding the
disposition of, or restrictions with respect to, the ABL Priority Collateral
without any consultation with or the consent of the Term Collateral Agent, any
Term Secured Party, the Notes Collateral Agent or any Notes Secured Party;
provided, that:
     (1) the Term Collateral Agent may take any action (not adverse to the prior
Liens on the ABL Priority Collateral securing the ABL Obligations, or the rights
of any ABL Collateral Agent or the ABL Secured Parties to exercise remedies in
respect thereof) in order to preserve or protect its Lien on the ABL Priority
Collateral;

-53-



--------------------------------------------------------------------------------



 



     (2) the Notes Collateral Agent may take any action (not adverse to the
prior Liens on the ABL Priority Collateral securing the ABL Obligations and the
Term Obligations, or the rights of any ABL Collateral Agent, the ABL Secured
Parties, any Term Collateral Agent or the Term Secured Parties to exercise
remedies in respect thereof) in order to preserve or protect its Lien on the ABL
Priority Collateral;
     (3) the Term Secured Parties and the Notes Secured Parties shall be
entitled to file any necessary responsive or defensive pleadings in opposition
to any motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Term
Secured Parties or the Notes Secured Parties, as applicable, including without
limitation any claims secured by the ABL Priority Collateral, if any, in each
case in accordance with the terms of this Agreement;
     (4) the Term Secured Parties and the Notes Secured Parties shall be
entitled to file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either the Bankruptcy Law or applicable non-bankruptcy law, in each case
in accordance with the terms of this Agreement;
     (5) the Term Secured Parties and the Notes Secured Parties shall be
entitled to vote on any plan of reorganization and file any proof of claim in an
Insolvency or Liquidation Proceeding or otherwise and other filings and make any
arguments and motions that are, in each case, in accordance with the terms of
this Agreement, with respect to the ABL Priority Collateral; and
     (6) the Term Collateral Agent or any Term Secured Party may exercise any of
its rights or remedies with respect to the ABL Priority Collateral after the
termination of the Term Standstill Period to the extent permitted by clause
(i)(x) above.
          In exercising rights and remedies with respect to the ABL Priority
Collateral, the ABL Collateral Agent and the ABL Secured Parties may enforce the
provisions of the ABL Documents and exercise remedies thereunder, all in such
order and in such manner as they may determine in the exercise of their sole
discretion. Such exercise and enforcement shall include the rights of an agent
appointed by them to sell or otherwise dispose of ABL Priority Collateral upon
foreclosure, to incur expenses in connection with such sale or disposition, and
to exercise all the rights and remedies of a secured creditor under the UCC of
any applicable jurisdiction and of a secured creditor under Bankruptcy Laws of
any applicable jurisdiction.
          (b) Following the Discharge of ABL Obligations, so long as the
Discharge of Term Obligations has not occurred, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against the Company or any other
Grantor:
          (i) none of the Notes Collateral Agent and the Notes Secured Parties
(x) will exercise or seek to exercise any rights or remedies (including, without
limitation, setoff)

-54-



--------------------------------------------------------------------------------



 



with respect to any ABL Priority Collateral (including, without limitation, the
exercise of any right under any lockbox agreement, account control agreement,
landlord waiver or bailee’s letter or similar agreement or arrangement in
respect of ABL Priority Collateral to which the Notes Collateral Agent or any
Notes Secured Party is a party) or institute or commence, or join with any
Person (other than the Term Collateral Agent and the Term Secured Parties) in
commencing any action or proceeding with respect to such rights or remedies
(including any action of foreclosure), enforcement, collection or execution; (y)
will contest, protest or object to any foreclosure proceeding or action brought
by the Term Collateral Agent or any Term Secured Party with respect to, or any
other exercise by the Term Collateral Agent or any Term Secured Party of any
rights and remedies relating to, the ABL Priority Collateral under the Term
Documents or otherwise, or (z) will object to the forbearance by the Term
Collateral Agent or the Term Secured Parties from bringing or pursuing any
foreclosure proceeding or action or any other exercise of any rights or remedies
relating to the ABL Priority Collateral, in each case so long as the respective
interests of the Notes Secured Parties attach to the proceeds thereof subject to
the relative priorities described in Section 3.1; and
     (ii) the Term Collateral Agent and the Term Secured Parties shall have the
exclusive right to enforce rights, exercise remedies (including setoff and the
right to credit bid their debt) and make determinations regarding the
disposition of, or restrictions with respect to, the ABL Priority Collateral
without any consultation with or the consent of the Notes Collateral Agent or
any Notes Secured Party; provided, that:
     (1) the Notes Collateral Agent may take any action (not adverse to the
prior Liens on the ABL Priority Collateral securing the Term Obligations, or the
rights of any Term Collateral Agent or the Term Secured Parties to exercise
remedies in respect thereof) in order to preserve or protect its Lien on the ABL
Priority Collateral;
     (2) the Notes Secured Parties shall be entitled to file any necessary
responsive or defensive pleadings in opposition to any motion, claim, adversary
proceeding or other pleading made by any person objecting to or otherwise
seeking the disallowance of the claims of the Notes Secured Parties, including
without limitation any claims secured by the ABL Priority Collateral, if any, in
each case in accordance with the terms of this Agreement;
     (3) the Notes Secured Parties shall be entitled to file any pleadings,
objections, motions or agreements which assert rights or interests available to
unsecured creditors of the Grantors arising under either the Bankruptcy Law or
applicable non-bankruptcy law, in each case in accordance with the terms of this
Agreement; and
     (4) the Notes Secured Parties shall be entitled to vote on any plan of
reorganization and file any proof of claim in an Insolvency or Liquidation
Proceeding or otherwise and other filings and make any arguments and motions
that are, in each case, in accordance with the terms of this Agreement, with
respect to the ABL Priority Collateral.

-55-



--------------------------------------------------------------------------------



 



          In exercising rights and remedies with respect to the ABL Priority
Collateral, the Term Collateral Agent and the Term Secured Parties may enforce
the provisions of the Term Documents and exercise remedies thereunder, all in
such order and in such manner as they may determine in the exercise of their
sole discretion. Such exercise and enforcement shall include the rights of an
agent appointed by them to sell or otherwise dispose of ABL Priority Collateral
upon foreclosure, to incur expenses in connection with such sale or disposition,
and to exercise all the rights and remedies of a secured creditor under the UCC
of any applicable jurisdiction and of a secured creditor under Bankruptcy Laws
of any applicable jurisdiction.
          (c) Each of the Term Collateral Agent, on behalf of itself and the
Term Secured Parties, and the Notes Collateral Agent, on behalf of itself and
the Notes Secured Parties, agrees that it will not take or receive any ABL
Priority Collateral or any proceeds of ABL Priority Collateral in connection
with the exercise of any right or remedy (including setoff) with respect to any
ABL Priority Collateral unless and until the Discharge of ABL Obligations has
occurred, except as expressly provided in the proviso in clause (ii) of
Section 3.2(a). Following the Discharge of ABL Obligations, the Notes Collateral
Agent, on behalf of itself and the Notes Secured Parties, agrees that it will
not take or receive any ABL Priority Collateral or any proceeds of ABL Priority
Collateral in connection with the exercise of any right or remedy (including
setoff) with respect to any ABL Priority Collateral unless and until the
Discharge of Term Obligations has occurred. Without limiting the generality of
the foregoing, (x) unless and until the Discharge of ABL Obligations has
occurred, except as expressly provided in the proviso in clause (ii) of Section
3.2(a), the sole right of the Term Collateral Agent and the Term Secured Parties
with respect to the ABL Priority Collateral is to hold a Lien on the ABL
Priority Collateral pursuant to the Term Documents for the period and to the
extent granted therein and to receive a share of the proceeds thereof, if any,
after the Discharge of ABL Obligations has occurred in accordance with the terms
hereof, the Term Documents and applicable law and (y) unless and until the
Discharge of ABL Obligations and the Discharge of Term Obligations have
occurred, except as expressly provided in the proviso in clause (ii) of
Section 3.2(a) and the proviso in clause (ii) of Section 3.2(b), the sole right
of the Notes Collateral Agent and the Notes Secured Parties with respect to the
ABL Priority Collateral is to hold a Lien on the ABL Priority Collateral
pursuant to the Notes Documents for the period and to the extent granted therein
and to receive a share of the proceeds thereof, if any, after the Discharge of
ABL Obligations and the Discharge of Term Obligations have occurred in
accordance with the terms hereof, the ABL Documents, the Term Documents and
applicable law.
          (d) Subject to the proviso in clause (ii) of Section 3.2(a), the
proviso in clause (ii) of Section 3.2(b):
     (i) the Term Collateral Agent, for itself and on behalf of the Term Secured
Parties, agrees that the Term Collateral Agent and the Term Secured Parties will
not take any action that would hinder any exercise of remedies under the ABL
Documents with respect to the ABL Priority Collateral or is otherwise prohibited
hereunder, including any sale, lease, exchange, transfer or other disposition of
the ABL Priority Collateral, whether by foreclosure or otherwise;
     (ii) the Notes Collateral Agent, for itself and on behalf of the Notes
Secured Parties, agrees that the Notes Collateral Agent and the Notes Secured
Parties will not take

-56-



--------------------------------------------------------------------------------



 



any action that would hinder any exercise of remedies under the ABL Documents or
the Term Documents with respect to the ABL Priority Collateral or is otherwise
prohibited hereunder, including any sale, lease, exchange, transfer or other
disposition of the ABL Priority Collateral, whether by foreclosure or otherwise;
     (iii) the Term Collateral Agent, for itself and on behalf of the Term
Secured Parties, hereby waives any and all rights it or the Term Secured Parties
may have as a junior lien creditor with respect to the ABL Priority Collateral
or otherwise to object to the manner in which the ABL Collateral Agent or the
ABL Secured Parties seek to enforce or collect the ABL Obligations or the Liens
granted in any of the ABL Priority Collateral, regardless of whether any action
or failure to act by or on behalf of the ABL Collateral Agent or ABL Secured
Parties is adverse to the interest of the Term Secured Parties; and
     (iv) the Notes Collateral Agent, for itself and on behalf of the Notes
Secured Parties, hereby waives any and all rights it or the Notes Secured
Parties may have as a junior lien creditor with respect to the ABL Priority
Collateral or otherwise to object to the manner in which the ABL Collateral
Agent, the ABL Secured Parties, the Term Collateral Agent or the Term Secured
Parties seek to enforce or collect the ABL Obligations or the Term Obligations
or the Liens granted in any of the ABL Priority Collateral, regardless of
whether any action or failure to act by or on behalf of the ABL Collateral
Agent, the ABL Secured Parties, the Term Collateral Agent or the Term Secured
Parties is adverse to the interest of the Notes Secured Parties.
          (e) The Term Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Term Document (other than
this Agreement) shall be deemed to restrict in any way the rights and remedies
of the ABL Collateral Agent or the ABL Secured Parties with respect to the ABL
Priority Collateral as set forth in this Agreement and the ABL Documents.
          (f) The Notes Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Notes Document (other than
this Agreement) shall be deemed to restrict in any way the rights and remedies
of the ABL Collateral Agent, the ABL Secured Parties, the Term Collateral Agent
or the Term Secured Parties with respect to the ABL Priority Collateral as set
forth in this Agreement, the ABL Documents and the Term Documents.
          3.3. Payments Over.
          (a) So long as the Discharge of ABL Obligations has not occurred, any
ABL Priority Collateral, cash proceeds thereof or non-cash proceeds not
constituting TL Priority Collateral received by the Term Collateral Agent, the
Notes Collateral Agent, any Term Secured Parties or any Notes Secured Parties in
connection with the exercise of any right or remedy (including setoff) relating
to the ABL Priority Collateral in contravention of this Agreement shall be
segregated and held in trust and forthwith paid over to the ABL Collateral Agent
for the benefit of the ABL Secured Parties in the same form as received, with
any necessary endorsements or as a court of competent jurisdiction may otherwise
direct. The ABL Collateral Agent is hereby au-

-57-



--------------------------------------------------------------------------------



 



thorized to make any such endorsements as agent for the Term Collateral Agent,
any such Term Secured Parties, the Notes Collateral Agent or any such Notes
Secured Parties. This authorization is coupled with an interest and is
irrevocable until such time as this Agreement is terminated in accordance with
its terms.
          (b) Following the Discharge of ABL Obligations, so long as the
Discharge of Term Obligations has not occurred, any ABL Priority Collateral,
cash proceeds thereof or non-cash proceeds received by the Notes Collateral
Agent or any Notes Secured Parties in connection with the exercise of any right
or remedy (including setoff) relating to the ABL Priority Collateral in
contravention of this Agreement shall be segregated and held in trust and
forthwith paid over to the Term Collateral Agent for the benefit of the Term
Secured Parties in the same form as received, with any necessary endorsements or
as a court of competent jurisdiction may otherwise direct. The Term Collateral
Agent is hereby authorized to make any such endorsements as agent for the Notes
Collateral Agent or any such Notes Secured Parties. This authorization is
coupled with an interest and is irrevocable until such time as this Agreement is
terminated in accordance with its terms.
          3.4. Other Agreements.
          (a) Releases by ABL Collateral Agent.
          (i) If, in connection with:
     (1) the exercise of any ABL Collateral Agent’s remedies in respect of the
ABL Priority Collateral provided for in Section 3.2(a), including any sale,
lease, exchange, transfer or other disposition of any such ABL Priority
Collateral; or
     (2) any sale, lease, exchange, transfer or other disposition of any ABL
Priority Collateral permitted under the terms of the ABL Documents, the Term
Documents and the Notes Documents (whether or not an event of default
thereunder, and as defined therein, has occurred and is continuing),
the ABL Collateral Agent, for itself or on behalf of any of the ABL Secured
Parties, releases any of its Liens on any part of the ABL Priority Collateral
other than, in the case of clause (2) above, (A) in connection with the
Discharge of ABL Obligations and (B) after the occurrence and during the
continuance of any event of default under the Term Credit Agreement or the
Indentures, then the Liens, if any, of the Term Collateral Agent, for itself or
for the benefit of the Term Secured Parties, and of the Notes Collateral Agent,
for itself or for the benefit of the Notes Secured Parties, on such ABL Priority
Collateral (but not the Proceeds thereof, which shall be subject to the
priorities set forth in this Agreement) shall be automatically, unconditionally
and simultaneously released and the Term Collateral Agent, for itself or on
behalf of any such Term Secured Parties, and the Notes Collateral Agent, for
itself or on behalf of any such Notes Secured Parties, promptly shall execute
and deliver to the ABL Collateral Agent or such Grantor such termination
statements, releases and other documents as the ABL Collateral Agent or such
Grantor may request to effectively confirm such release; provided that in the
case of clause (a)(i) above, any Proceeds of such disposition shall be applied
in accordance with this Agreement.

-58-



--------------------------------------------------------------------------------



 



          (ii) Until the Discharge of ABL Obligations occurs, the Term
Collateral Agent, for itself and on behalf of the Term Secured Parties, and the
Notes Collateral Agent, for itself and an on behalf of the Notes Secured
Parties, hereby irrevocably constitute and appoint the ABL Collateral Agent and
any officer or agent of the ABL Collateral Agent, with full power of
substitution, as its true and lawful attorney in fact with full irrevocable
power and authority in the place and stead of the Term Collateral Agent, the
Notes Collateral Agent or such holder or in the ABL Collateral Agent’s own name,
from time to time in the ABL Collateral Agent’s discretion, for the purpose of
carrying out the terms of this Section 3.4(a) with respect to ABL Priority
Collateral, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary to accomplish the purposes of
this Section 3.4(a) with respect to ABL Priority Collateral, including any
endorsements or other instruments of transfer or release.
          (iii) Until the Discharge of ABL Obligations occurs, to the extent
that the ABL Secured Parties (a) have released any Lien on ABL Priority
Collateral and any such Lien is later reinstated or (b) obtain any new First
Priority Liens on assets constituting ABL Priority Collateral from Grantors,
then the Term Secured Parties shall be granted a Second Priority Lien on any
such ABL Priority Collateral and the Notes Secured Parties shall be grated a
Third Priority Lien on any such ABL Priority Collateral.
          (iv) If, prior to the Discharge of ABL Obligations, a subordination of
the ABL Collateral Agent’s Lien on any ABL Priority Collateral is permitted (or
in good faith believed by the ABL Collateral Agent to be permitted) under the
ABL Credit Agreement and the Term Credit Agreement to another Lien permitted
under the ABL Credit Agreement, the Term Credit Agreement and the Indentures (an
“ABL Collateral Priority Lien”), then the ABL Collateral Agent is authorized to
execute and deliver a subordination agreement with respect thereto in form and
substance satisfactory to it, and the Term Collateral Agent, for itself and on
behalf of the Term Secured Parties, and the Notes Collateral Agent for itself
and on behalf of the Notes Secured Parties, shall promptly execute and deliver
to the ABL Collateral Agent an identical subordination agreement subordinating
(x) the Liens of the Term Collateral Agent for the benefit of (and on behalf of)
the Term Secured Parties to such ABL Collateral Priority Lien and (y) the Liens
of the Notes Collateral Agent for the benefit of (and on behalf of) the Notes
Secured Parties to such ABL Collateral Priority Lien.
          (b) Releases by Term Collateral Agent.
          (i) Following the Discharge of ABL Obligations, but prior to the
Discharge of Term Obligations, if, in connection with:
     (1) the exercise of any Term Collateral Agent’s remedies in respect of the
ABL Priority Collateral provided for in Section 3.2(b), including any sale,
lease, exchange, transfer or other disposition of any such ABL Priority
Collateral; or
     (2) any sale, lease, exchange, transfer or other disposition of any ABL
Priority Collateral permitted under the terms of the Term Documents and the
Notes Documents (whether or not an event of default thereunder, and as defined
therein, has occurred and is continuing),

-59-



--------------------------------------------------------------------------------



 



the Term Collateral Agent, for itself or on behalf of any of the Term Secured
Parties, releases any of its Liens on any part of the ABL Priority Collateral
other than, in the case of clause (2) above, (A) in connection with the
Discharge of Term Obligations and (B) after the occurrence and during the
continuance of any event of default under the Indentures, then the Liens, if
any, of the Notes Collateral Agent, for itself or for the benefit of the Notes
Secured Parties, on such ABL Priority Collateral (but not the Proceeds thereof,
which shall be subject to the priorities set forth in this Agreement) shall be
automatically, unconditionally and simultaneously released and the Notes
Collateral Agent, for itself or on behalf of any such Notes Secured Parties,
promptly shall execute and deliver to the Term Collateral Agent or such Grantor
such termination statements, releases and other documents as the Term Collateral
Agent or such Grantor may request to effectively confirm such release; provided
that in the case of clause (b)(i) above, any Proceeds of such disposition shall
be applied in accordance with this Agreement.
          (ii) Following the Discharge of ABL Obligations and until the
Discharge of Term Obligations occurs, the Notes Collateral Agent, for itself and
on behalf of the Notes Secured Parties, hereby irrevocably constitutes and
appoints the Term Collateral Agent and any officer or agent of the Term
Collateral Agent, with full power of substitution, as its true and lawful
attorney in fact with full irrevocable power and authority in the place and
stead of the Notes Collateral Agent or such holder or in the Term Collateral
Agent’s own name, from time to time in the Term Collateral Agent’s discretion,
for the purpose of carrying out the terms of this Section 3.4(b) with respect to
ABL Priority Collateral, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary to accomplish the
purposes of this Section 3.4(b) with respect to ABL Priority Collateral,
including any endorsements or other instruments of transfer or release.
          (iii) Following the Discharge of ABL Obligations and until the
Discharge of Term Obligations occurs, to the extent that the Term Secured
Parties (a) have released any Lien on ABL Priority Collateral and any such Lien
is later reinstated or (b) obtain any new Second Priority Liens on assets
constituting ABL Priority Collateral from Grantors, then the Notes Secured
Parties shall be granted a Third Priority Lien on any such ABL Priority
Collateral.
          (iv) If, prior to the Discharge of Term Obligations, a subordination
of the Term Collateral Agent’s Lien on any ABL Priority Collateral is permitted
(or in good faith believed by the Term Collateral Agent to be permitted) under
the Term Credit Agreement to another Lien permitted under the Term Credit
Agreement and the Indentures (a “Subsequent ABL Collateral Priority Lien”), then
the Term Collateral Agent is authorized to execute and deliver a subordination
agreement with respect thereto in form and substance satisfactory to it, and the
Notes Collateral Agent, for itself and on behalf of the Notes Secured Parties,
shall promptly execute and deliver to the Term Collateral Agent an identical
subordination agreement subordinating the Liens of the Notes Collateral Agent
for the benefit of (and on behalf of) the Notes Secured Parties to such
Subsequent Term Collateral Priority Lien.
          (c) Insurance. Unless and until the Discharge of ABL Obligations has
occurred, the ABL Collateral Agent and the ABL Secured Parties shall have the
sole and exclusive right, subject to the rights of the Grantors under the ABL
Documents, to adjust settlement for any insurance policy covering the ABL
Priority Collateral in the event of any loss thereunder and to approve any award
granted in any condemnation or similar proceeding (or any deed in lieu of

-60-



--------------------------------------------------------------------------------



 



condemnation) in respect of the ABL Priority Collateral. Following the Discharge
of ABL Obligations, unless and until the Discharge of Term Obligations has
occurred, the Term Collateral Agent and the Term Secured Parties shall have the
sole and exclusive right, subject to the rights of the Grantors under the Term
Documents, to adjust settlement for any insurance policy covering the ABL
Priority Collateral in the event of any loss thereunder and to approve any award
granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) in respect of the ABL Priority Collateral.
          (d) Amendments to Term Security Documents or Notes Security Documents.
          (i) Without the prior written consent of the ABL Collateral Agent, no
Term Security Document or Notes Security Document may be amended, supplemented
or otherwise modified or entered into to the extent such amendment, supplement
or modification, or the terms of any new Term Document or new Notes Document,
would contravene the provisions of this Agreement. Grantors agree that each Term
Security Document and Notes Security Document (other than (x) any mortgage, deed
of trust or similar security document relating to real property and fixtures
thereon and (y) any Term Security Document and Notes Security Document where the
party or parties granting security interests thereunder are not parties hereto,
as contemplated by Section 6.19) shall include the following language (with any
necessary modifications to give effect to applicable definitions) (or language
to similar effect approved by the ABL Collateral Agent):
“Notwithstanding anything herein to the contrary, the liens and security
interests granted to [the Term Collateral Agent] [the Notes Collateral Agent]
pursuant to this Agreement in any ABL Priority Collateral and the exercise of
any right or remedy by [the Term Collateral Agent] [the Notes Collateral Agent]
with respect to any ABL Priority Collateral hereunder are subject to the
provisions of the Intercreditor Agreement, dated as of [April 12, 2006]
[March 18, 2009] (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among DHM HOLDING COMPANY, INC., a
Delaware corporation, DOLE HOLDING COMPANY, LLC, a Delaware limited liability
company, DOLE FOOD COMPANY, INC., a Delaware corporation (the “Company”), the
other GRANTORS from time to time party thereto, DEUTSCHE BANK AG NEW YORK
BRANCH, as ABL Collateral Agent, DBAG, as Term Collateral Agent, [U.S. BANK
NATIONAL ASSOCIATION, as Notes Collateral Agent], and certain other persons
party or that may become party thereto from time to time. In the event of any
conflict between the terms of the Intercreditor Agreement and this Agreement,
the terms of the Intercreditor Agreement shall govern and control.”
          (ii) In the event any ABL Collateral Agent or the ABL Secured Parties
and the relevant Grantor enter into any amendment, waiver or consent in respect
of any of the ABL Security Documents for the purpose of adding to, or deleting
from, or waiving or consenting to any departures from any provisions of, any ABL
Security Document or changing in any manner the rights of the ABL Collateral
Agent, such ABL Secured Parties, the Company or any other Grantor thereunder, in
each case with respect to or relating to the ABL Priority Collateral, then such
amendment, waiver or consent shall apply automatically to any comparable
provision of (x) the

-61-



--------------------------------------------------------------------------------



 



Comparable Term Security Document without the consent of the Term Collateral
Agent or the Term Secured Parties and without any action by the Term Collateral
Agent, the Company or any other Grantor and (y) the Comparable Notes Security
Document without the consent of the Notes Collateral Agent or the Notes Secured
Parties and without any action by the Notes Collateral Agent, the Company or any
other Grantor, provided that (A) no such amendment, waiver or consent shall have
the effect of (i) removing assets that constitute ABL Priority Collateral
subject to the Lien of the Term Security Documents or the Notes Security
Documents, except to the extent that a release of such Lien is permitted or
required by Section 3.4(a) and provided that there is a corresponding release of
such Lien securing the ABL Obligations, (ii) imposing duties on the Term
Collateral Agent or the Notes Collateral Agent without its consent or
(iii) permitting other liens on the ABL Priority Collateral not permitted under
the terms of the Term Documents, the Notes Documents or Section 3.5 and
(B) notice of such amendment, waiver or consent shall have been given to the
Term Collateral Agent and the Notes Collateral Agent within ten (10) Business
Days after the effective date of such amendment, waiver or consent.
          (iii) Following the Discharge of ABL Obligations, in the event any
Term Collateral Agent or the Term Secured Parties and the relevant Grantor enter
into any amendment, waiver or consent in respect of any of the Term Security
Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any Term Security Document
or changing in any manner the rights of the Term Collateral Agent, such Term
Secured Parties, the Company or any other Grantor thereunder, in each case with
respect to or relating to the ABL Priority Collateral, then such amendment,
waiver or consent shall apply automatically to any comparable provision of the
Comparable Notes Security Document without the consent of the Notes Collateral
Agent or the Notes Secured Parties and without any action by the Notes
Collateral Agent, the Company or any other Grantor, provided that (A) no such
amendment, waiver or consent shall have the effect of (i) removing assets that
constitute ABL Priority Collateral subject to the Lien of the Notes Security
Documents, except to the extent that a release of such Lien is permitted or
required by Section 3.4(b) and provided that there is a corresponding release of
such Lien securing the Term Obligations, (ii) imposing duties on the Notes
Collateral Agent without its consent or (iii) permitting other liens on the ABL
Priority Collateral not permitted under the terms of the Notes Documents or
Section 2.5 and (B) notice of such amendment, waiver or consent shall have been
given to the Notes Collateral Agent within ten (10) Business Days after the
effective date of such amendment, waiver or consent.
          (e) Rights As Unsecured Creditors. Except as otherwise set forth in
Section 3.1 and the Notes Documents, the Term Collateral Agent, the Term Secured
Parties, the Notes Collateral Agent and the Notes Secured Parties may exercise
rights and remedies as unsecured creditors against the Company or any other
Grantor that has guaranteed the Term Obligations or the Notes Obligations in
accordance with the terms of the Term Documents, the Notes Documents and
applicable law. Except as otherwise set forth in Section 3.1, nothing in this
Agreement shall prohibit the receipt by the Term Collateral Agent, any Term
Secured Parties, the Notes Collateral Agent or any Notes Secured Parties of the
required payments of interest, principal and other amounts in respect of the
Term Obligations and Notes Obligations, as applicable, so long as such receipt
is not the direct or indirect result of the exercise by the Term Collateral
Agent, any Term Secured Parties, the Notes Collateral Agent or any Notes Secured
Parties of rights or remedies as a secured creditor (including setoff) in
respect of the ABL Priority Collateral or enforcement in contravention of this
Agreement of any Lien held by any of them.

-62-



--------------------------------------------------------------------------------



 



          (f) Bailee for Perfection.
          (i) The ABL Collateral Agent agrees to hold that part of the ABL
Priority Collateral that is in its possession or control (or in the possession
or control of its agents or bailees) to the extent that possession or control
thereof is taken to perfect a Lien thereon under the UCC (such ABL Priority
Collateral being the “Pledged ABL Priority Collateral”) as collateral agent for
the ABL Secured Parties and as bailee for and, with respect to any collateral
that cannot be perfected in such manner, as agent for, the Term Collateral Agent
(on behalf of the Term Secured Parties) and the Notes Collateral Agent (on
behalf of the Notes Secured Parties) and any assignee thereof and act as such
agent under all control agreements relating to the Pledged ABL Priority
Collateral, in each case solely for the purpose of perfecting the security
interest granted under the ABL Credit Documents, the Term Documents and the
Notes Documents, as applicable, subject to the terms and conditions of this
Section 3.4(f). Following the Discharge of ABL Obligations, the Term Collateral
Agent agrees to hold the Pledged ABL Priority Collateral as collateral agent for
the Term Secured Parties and as bailee for and, with respect to any collateral
that cannot be perfected in such manner, as agent for, the Notes Collateral
Agent (on behalf of the Notes Secured Parties) and any assignee thereof solely
for the purpose of perfecting the security interest granted under the Term
Documents and the Notes Documents, as applicable, subject to the terms and
conditions of this Section 3.4(f). As security for the payment and performance
in full of all the Notes Obligations and Term Obligations each Grantor hereby
grants to the ABL Collateral Agent for the benefit of the Notes Secured Parties
and the Term Secured Parties a lien on and security interest in all of the
right, title and interest of such Grantor, in and to and under the Pledged ABL
Priority Collateral wherever located and whether now existing or hereafter
arising or acquired from time to time. As security for the payment and
performance in full of all the Notes Obligations, each Grantor hereby grants to
the Term Collateral Agent for the benefit of the Notes Secured Parties a lien on
and security interest in all of the right, title and interest of such Grantor,
in and to and under the Pledged ABL Priority Collateral wherever located and
whether now existing or hereafter arising or acquired from time to time.
          (ii) Subject to the terms of this Agreement, (x) until the Discharge
of ABL Obligations has occurred, the ABL Collateral Agent shall be entitled to
deal with the Pledged ABL Priority Collateral in accordance with the terms of
the ABL Documents as if the Liens of the Term Collateral Agent under the Term
Security Documents and the Liens of the Notes Collateral Agent under the Notes
Security Documents did not exist and (y) following the Discharge of ABL
Obligations and until the Discharge of Term Obligations has occurred, the Term
Collateral Agent shall be entitled to deal with the Pledged ABL Priority
Collateral in accordance with the terms of the Term Documents as if the Liens of
the Notes Collateral Agent under the Notes Security Documents did not exist. The
rights of the Term Collateral Agent and the Notes Collateral Agent shall at all
times be subject to the terms of this Agreement and to the ABL Collateral
Agent’s rights under the ABL Documents.
          (iii) The ABL Collateral Agent shall have no obligation whatsoever to
any ABL Secured Party, the Term Collateral Agent, any Term Secured Party, the
Notes Collateral Agent or any Notes Secured Party to ensure that the Pledged ABL
Priority Collateral is genuine or owned by any of the Grantors or to preserve
rights or benefits of any Person except as expressly set forth in this Section
3.4(f). The duties or responsibilities of the ABL Collateral Agent under this
Section 3.4(f) shall be limited solely to holding the Pledged ABL Priority
Collateral as

-63-



--------------------------------------------------------------------------------



 



bailee or agent in accordance with this Section 3.4(f). The Term Collateral
Agent shall have no obligation whatsoever to any Term Secured Party, the Notes
Collateral Agent or any Notes Secured Party to ensure that the Pledged ABL
Priority Collateral is genuine or owned by any of the Grantors or to preserve
rights or benefits of any Person except as expressly set forth in this Section
3.4(f). The duties or responsibilities of the Term Collateral Agent under this
Section 3.4(f) shall be limited solely to holding the Pledged ABL Priority
Collateral as bailee or agent in accordance with this Section 3.4(f).
          (iv) The ABL Collateral Agent acting pursuant to this Section 3.4(f)
shall not have by reason of the ABL Security Documents, the Term Security
Documents, the Notes Security Documents, this Agreement or any other document a
fiduciary relationship in respect of any ABL Secured Party, the Term Collateral
Agent, any Term Secured Party, the Notes Collateral Agent or any Notes Secured
Party. The Term Collateral Agent acting pursuant to this Section 3.4(f) shall
not have by reason of the Term Security Documents, the Notes Security Documents,
this Agreement or any other document a fiduciary relationship in respect of any
Term Secured Party, the Notes Collateral Agent or any Notes Secured Party.
          (v) Upon the Discharge of ABL Obligations under the ABL Documents to
which the ABL Collateral Agent is a party, the ABL Collateral Agent shall
deliver or cause to be delivered the remaining Pledged ABL Priority Collateral
(if any) in its possession or in the possession of its agents or bailees,
together with any necessary endorsements, first, to the Term Collateral Agent to
the extent Term Obligations remain outstanding, second, to the Notes Collateral
Agent to the extent Notes Obligations remain outstanding, and third, to the
applicable Grantor to the extent no ABL Obligations, Term Obligations or Notes
Obligations remain outstanding (in each case, so as to allow such Person to
obtain control of such Pledged ABL Priority Collateral) and will cooperate with
the Term Collateral Agent or Notes Collateral Agent, as applicable, in assigning
(without recourse to or warranty by the ABL Collateral Agent or any ABL Secured
Party or agent or bailee thereof) control over any other Pledged ABL Priority
Collateral under its control. The ABL Collateral Agent further agrees to take
all other action reasonably requested by such Person in connection with such
Person obtaining a first priority interest in the Pledged ABL Priority
Collateral or as a court of competent jurisdiction may otherwise direct.
Following the Discharge of ABL Obligations and upon the Discharge of Term
Obligations under the Term Documents to which the Term Collateral Agent is a
party, the Term Collateral Agent shall deliver or cause to be delivered the
remaining Pledged ABL Priority Collateral (if any) in its possession or in the
possession of its agents or bailees, together with any necessary endorsements,
first, to the Notes Collateral Agent to the extent Notes Obligations remain
outstanding, and second, to the applicable Grantor to the extent no Term
Obligations or Notes Obligations remain outstanding (in each case, so as to
allow such Person to obtain control of such Pledged ABL Priority Collateral) and
will cooperate with the Notes Collateral Agent in assigning (without recourse to
or warranty by the Term Collateral Agent or any Term Secured Party or agent or
bailee thereof) control over any other Pledged ABL Priority Collateral under its
control. The Term Collateral Agent further agrees to take all other action
reasonably requested by such Person in connection with such Person obtaining a
first priority interest in the Pledged ABL Priority Collateral or as a court of
competent jurisdiction may otherwise direct.
          (vi) Notwithstanding anything to the contrary herein, if, for any
reason, any Term Obligations remain outstanding upon the Discharge of ABL
Obligations, all rights of the

-64-



--------------------------------------------------------------------------------



 



ABL Collateral Agent hereunder and under the Term Security Documents, the ABL
Security Documents or the Notes Security Documents (1) with respect to the
delivery and control of any part of the ABL Priority Collateral, and (2) to
direct, instruct, vote upon or otherwise influence the maintenance or
disposition of such ABL Priority Collateral, shall immediately, and (to the
extent permitted by law) without further action on the part of either of the
Term Collateral Agent, the ABL Collateral Agent or the Notes Collateral Agent,
pass to the Term Collateral Agent, who shall thereafter hold such rights for the
benefit of the Term Secured Parties and as bailee for and, with respect to any
collateral that cannot be perfected in such manner, as agent for, the Notes
Secured Parties. Each of the ABL Collateral Agent and the Grantors agrees that
it will, if any Term Obligations or Notes Obligations remain outstanding upon
the Discharge of ABL Obligations, take any other action required by any law or
reasonably requested by the Term Collateral Agent or the Notes Collateral Agent,
in connection with the Term Collateral Agent’s establishment and perfection of a
First Priority security interest in the ABL Priority Collateral and the Notes
Collateral Agent’s establishment and perfection of a Second Priority security
interest in the ABL Priority Collateral.
          (vii) Notwithstanding anything to the contrary contained herein, if
for any reason, prior to the Discharge of Term Obligations, the ABL Collateral
Agent or the Notes Collateral Agent acquires possession of any Pledged Term
Priority Collateral, the ABL Collateral Agent or the Notes Collateral Agent
shall hold same as bailee and/or agent to the same extent as is provided in
preceding clause (i) with respect to Pledged ABL Priority Collateral, provided
that as soon as is practicable the ABL Collateral Agent or the Notes Collateral
Agent shall deliver or cause to be delivered such Pledged Term Priority
Collateral to the Term Collateral Agent in a manner otherwise consistent with
the requirements of the preceding clause (v).
          (g) When Discharge of ABL Obligations Deemed to Not Have Occurred.
Notwithstanding anything to the contrary herein, if at any time after the
Discharge of ABL Obligations has occurred (or concurrently therewith) the
Company or any other Grantor immediately thereafter (or concurrently therewith)
enters into any Permitted Refinancing of any ABL Obligations, then such
Discharge of ABL Obligations shall automatically be deemed not to have occurred
for all purposes of this Agreement (other than with respect to any actions taken
prior to the date of such designation as a result of the occurrence of such
first Discharge of ABL Obligations), and the obligations under the Permitted
Refinancing shall automatically be treated as ABL Obligations (together with
Secured Cash Management Agreements on the basis provided in the definition of
“ABL Documents” contained herein) for all purposes of this Agreement, including
for purposes of the Lien priorities and rights in respect of Collateral set
forth herein, the term “ABL Credit Agreement” shall be deemed appropriately
modified to refer to such Permitted Refinancing and the ABL Collateral Agent
under such ABL Documents shall be an ABL Collateral Agent for all purposes
hereof and the new secured parties under such ABL Documents (together with
Secured Cash Management Banks as provided herein) shall automatically be treated
as ABL Secured Parties for all purposes of this Agreement. Upon receipt of a
notice stating that the Company or any other Grantor has entered into a new ABL
Document in respect of a Permitted Refinancing of ABL Obligations (which notice
shall include the identity of the new collateral agent, such agent, the “New ABL
Agent”), and delivery by the New ABL Agent of an Intercreditor Agreement
Joinder, the Term Collateral Agent and the Notes Collateral Agent shall promptly
(i) enter into such documents and agreements (including amendments or
supplements to this Agreement) as the Company or such New ABL Agent shall
reasonably request in order to pro-

-65-



--------------------------------------------------------------------------------



 



vide to the New ABL Agent the rights contemplated hereby, in each case
consistent in all material respects with the terms of this Agreement and
(ii) deliver to the New ABL Agent any Pledged ABL Priority Collateral held by
the Term Collateral Agent or the Notes Collateral Agent together with any
necessary endorsements (or otherwise allow the New ABL Agent to obtain control
of such Pledged ABL Priority Collateral). The New ABL Agent shall agree to be
bound by the terms of this Agreement. If the new ABL Obligations under the new
ABL Documents are secured by assets of the Grantors of the type constituting ABL
Priority Collateral that do not also secure the Term Obligations and the Notes
Obligations, then the Term Obligations shall be secured at such time by a Second
Priority Lien on such assets to the same extent provided in the Term Security
Documents with respect to the other ABL Priority Collateral and the Notes
Obligations shall be secured at such time by a Third Priority Lien on such
assets to the same extent provided in the Notes Security Documents with respect
to the other ABL Priority Collateral. If the new ABL Obligations under the new
ABL Documents are secured by assets of the Grantors of the type constituting TL
Priority Collateral that do not also secure the Term Obligations and the Notes
Obligations, then the Term Obligations shall be secured at such time by a First
Priority Lien on such assets to the same extent provided in the Term Security
Documents with respect to the other TL Priority Collateral and the Notes
Obligations shall be secured at such time by a Third Priority Lien on such
assets to the same extent provided in the Notes Security Documents with respect
to the other TL Priority Collateral.
          (h) Option to Purchase ABL Obligations.
          (i) Without prejudice to the enforcement of remedies by the ABL
Collateral Agent and the ABL Secured Parties, any Person or Persons (in each
case who must meet all eligibility standards contained in all relevant ABL
Documents) at any time or from time to time designated by the holders of more
than 50% in aggregate outstanding principal amount of the Term Obligations under
the Term Credit Agreement as being entitled to exercise all default purchase
options as to the Term Obligations then outstanding (an “Eligible Term
Purchaser”) shall have the right to purchase by way of assignment (and shall
thereby also assume all commitments and duties of the Term Secured Parties), at
any time during the exercise period described in clause (iii) below of this
Section 3.4(h), all, but not less than all, of the ABL Obligations (other than
the ABL Obligations of a Defaulting ABL Secured Party (as defined below)),
including all principal of and accrued and unpaid interest and fees on and all
prepayment or acceleration penalties and premiums in respect of all ABL
Obligations outstanding at the time of purchase; provided, that at the time of
(and as a condition to) any purchase pursuant to this Section 3.4(h), all
commitments pursuant to any then outstanding ABL Credit Agreement shall have
terminated in accordance with their terms. Any purchase pursuant to this
Section 3.4(h)(i) shall be made as follows:
     (1) for (x) a purchase price equal to the sum of (A) in the case of all
loans, advances or other similar extensions of credit that constitute ABL
Obligations (including unreimbursed amounts drawn in respect of letters of
credit, but excluding the undrawn amount of then outstanding letters of credit),
100% of the principal amount thereof and all accrued and unpaid interest thereon
through the date of purchase (without regard, however, to any acceleration or
other prepayment penalties or premiums other than customary breakage costs) plus
(B) all accrued and unpaid fees, expenses, indemnities and other amounts through
the date of purchase; and (y) an obligation on the part of the re-

-66-



--------------------------------------------------------------------------------



 



spective Eligible Term Purchasers (which shall be expressly provided in the
assignment documentation described below) to reimburse each issuing lender and
bank guaranty issuer (or any ABL Secured Party required to pay same) for all
amounts thereafter drawn with respect to any letters of credit and any bank
guaranties constituting ABL Obligations which remain outstanding after the date
of any purchase pursuant to this Section 3.4, together with all facing fees and
other amounts which may at any future time be owing to the respective issuing
lender or bank guaranty issues with respect to such letters of credit and bank
guaranties;
     (2) with the purchase price described in the preceding clause (i)(1)(x)
payable in cash on the date of purchase against transfer to the respective
Eligible Term Purchaser or Eligible Term Purchasers (without recourse and
without any representation or warranty whatsoever, whether as to the
enforceability of any ABL Obligation or the validity, enforceability,
perfection, priority or sufficiency of any Lien securing, or guarantee or other
supporting obligation for, any ABL Obligation or as to any other matter
whatsoever, except the representation and warranty that the transferor owns free
and clear of all Liens and encumbrances (other than participation interests not
prohibited by the ABL Credit Agreement, in which case the purchase price
described in preceding clause (i)(1)(x) shall be appropriately adjusted so that
the Eligible Term Purchaser or Eligible Term Purchasers do not pay amounts
represented by any participation interest which remains in effect), and has the
right to convey, whatever claims and interests it may have in respect of the ABL
Obligations); provided that the purchase price in respect of any outstanding
letter of credit that remains undrawn on the date of purchase shall be payable
in cash as and when such letter of credit is drawn upon (i) first, from the cash
collateral account described in clause (a)(3) below, until the amounts contained
therein have been exhausted, and (ii) thereafter, directly by the respective
Eligible Term Purchaser or Eligible Term Purchasers;
     (3) with such purchase accompanied by a deposit of cash collateral under
the sole dominion and control of the ABL Collateral Agent or its designee in an
amount equal to 110% of the sum of the aggregate undrawn amount of all then
outstanding letters of credit and bank guaranties pursuant to the ABL Documents
and the aggregate facing and similar fees which will accrue thereon through the
stated maturity of the letters of credit and bank guaranties (assuming no
drawings thereon before stated maturity), as security for the respective
Eligible Term Purchaser’s or Eligible Term Purchasers’ obligation to pay amounts
as provided in preceding clause (i)(l)(y), it being understood and agreed that
(x) at the time any facing or similar fees are owing to an issuer with respect
to any letter of credit, the ABL Collateral Agent may apply amounts deposited
with it as described above to pay same and (y) upon any drawing under any letter
of credit, the ABL Collateral Agent shall apply amounts deposited with it as
described above to repay the respective unpaid drawing. After giving effect to
any payment made as described above in this clause (3), those amounts (if any)
then on deposit with the ABL Collateral Agent as described in this clause
(3) which exceed 110% of the sum of the aggregate undrawn amount of all then
outstanding letters of credit and bank guaranties and the aggregate facing and
similar fees (to the respective issuers) which will accrue thereon through the
stated maturity of the then outstanding letters of credit and bank guaranties
(assuming no drawings thereon before stated maturity), shall be returned to the
respective Eligible

-67-



--------------------------------------------------------------------------------



 



Term Purchaser or Eligible Term Purchasers (as their interests appear).
Furthermore, at such time as all letters of credit and bank guaranties have been
cancelled, expired or been fully drawn, as the case may be, and after all
applications described above have been made, any excess cash collateral
deposited as described above in this clause (3) (and not previously applied or
released as provided above) shall be returned to the respective Eligible Term
Purchaser or Eligible Term Purchasers, as their interests appear;
     (4) with the purchase price described in preceding clause (i)(1)(x)
accompanied by a waiver by the Term Collateral Agent (on behalf of itself and
the other Term Secured Parties) of all claims arising out of this Agreement and
the transactions contemplated hereby as a result of exercising the purchase
option contemplated by this Section 3.4(h);
     (5) with all amounts payable to the various ABL Secured Parties in respect
of the assignments described above to be distributed to them by the ABL
Collateral Agent in accordance with their respective holdings of the various ABL
Obligations; and
     (6) with such purchase to be made pursuant to assignment documentation in
form and substance reasonably satisfactory to, and prepared by counsel for, the
ABL Collateral Agent (with the cost of such counsel to be paid by the Grantors
or, if the Grantors do not make such payment, by the respective Eligible Term
Purchaser or Eligible Term Purchasers, who shall have the right to obtain
reimbursement of same from the Grantors); it being understood and agreed that
the ABL Collateral Agent and each other ABL Secured Party shall retain all
rights to indemnification as provided in the relevant ABL Documents for all
periods prior to any assignment by them pursuant to the provisions of this
Section 3.4(h). The relevant assignment documentation shall also provide that,
if for any reason (other than the gross negligence or willful misconduct of the
ABL Collateral Agent (as determined by a court of competent jurisdiction in a
final and non-appealable judgment)), the amount of cash collateral held by the
ABL Collateral Agent or its designee pursuant to preceding clause (a)(3) is at
any time less than the full amounts owing with respect to any letter of credit
described above (including facing and similar fees) then the respective Eligible
Term Purchaser or Eligible Term Purchasers shall promptly reimburse the ABL
Collateral Agent (who shall pay the respective issuing bank) the amount of
deficiency.
          (ii) The right to exercise the purchase option described in
Section 3.4(h)(i) above shall be exercisable and legally enforceable upon at
least ten (10) Business Days’ prior written notice of exercise (which notice,
once given, shall be irrevocable and fully binding on the respective Eligible
Term Purchaser or Eligible Term Purchasers) given to the ABL Collateral Agent by
an Eligible Term Purchaser. Neither the ABL Collateral Agent nor any ABL Secured
Party shall have any disclosure obligation to any Eligible Term Purchaser, the
Term Collateral Agent or any Term Secured Party in connection with any exercise
of such purchase option.
          (iii) The right to purchase the ABL Obligations as described in this
Section 3.4(h) may be exercised (by giving the irrevocable written notice
described in preceding clause (ii)) during the period that (1) begins on the
date occurring three Business Days after the first to occur of (x) the date of
the acceleration of the final maturity of the loans under the ABL Credit

-68-



--------------------------------------------------------------------------------



 



Agreement, (y) the occurrence of the final maturity of the loans under the ABL
Credit Agreement or (z) the occurrence of an Insolvency or Liquidation
Proceeding with respect to the Company or any other Grantor which constitutes an
event of default under the ABL Credit Agreement (in each case, so long as the
acceleration, failure to pay amounts due at final maturity or such Insolvency or
Liquidation Proceeding constituting an event of default has not been rescinded
or cured within such 10 Business Day period, and so long as any unpaid amounts
constituting ABL Obligations remain owing); provided that if there is any
failure to meet the condition described in the proviso of preceding clause
(i) hereof, the aforementioned date shall be extended until the first date upon
which such condition is satisfied, and (2) ends on the 90th day after the start
of the period described in clause (1) above.
          (iv) The obligations of the ABL Secured Parties to sell their
respective ABL Obligations under this Section 3.4(h) are several and not joint
and several. To the extent any ABL Secured Party breaches its obligation to sell
its ABL Obligations under this Section 3.4(h) (a “Defaulting ABL Secured
Party”), nothing in this Section 3.4(h) shall be deemed to require the ABL
Collateral Agent or any other ABL Secured Party to purchase such Defaulting ABL
Secured Party’s ABL Obligations for resale to the holders of Term Obligations
and in all cases, the ABL Collateral Agent and each ABL Secured Party complying
with the terms of this Section 3.4(h) shall not be deemed to be in default of
this Agreement or otherwise be deemed liable for any action or inaction of any
Defaulting ABL Secured Party; provided that nothing in this clause (iv) shall
require any Eligible Term Purchaser to purchase less than all of the ABL
Obligations.
          (v) Each Grantor irrevocably consents to any assignment effected to
one or more Eligible Term Purchasers pursuant to this Section 3.4(h) (so long as
they meet all eligibility standards contained in all relevant Term Documents,
other than obtaining the consent of any Grantor to an assignment to the extent
required by such ABL Documents) for purposes of all Term Documents and hereby
agrees that no further consent from such Grantor shall be required.
          3.5. Insolvency or Liquidation Proceedings.
          (a) Finance and Sale Issues.
          (i) Until the Discharge of ABL Obligations has occurred, if the
Company or any other Grantor shall be subject to any Insolvency or Liquidation
Proceeding and the ABL Collateral Agent shall desire to permit the use of cash
collateral constituting ABL Priority Collateral on which the ABL Collateral
Agent or any other creditor has a Lien or to permit the Company or any other
Grantor to obtain a DIP Financing, then the Term Collateral Agent, on behalf of
itself and the Term Secured Parties, and the Notes Collateral Agent, on behalf
of itself and the Notes Secured Parties, agree that they will raise no objection
to such use of cash collateral constituting ABL Priority Collateral or to the
fact that such DIP Financing may be granted Liens on the ABL Priority Collateral
and will not request adequate protection or any other relief in connection
therewith (except, as expressly agreed by the ABL Collateral Agent or to the
extent permitted by Section 3.5(c)) and, to the extent the Liens on the ABL
Priority Collateral securing the ABL Obligations are subordinated or pari passu
with the Liens on the ABL Priority Collateral securing such DIP Financing, the
Term Collateral Agent and the Notes Collateral Agent will subordinate their
Liens in the ABL Priority Collateral to the Liens securing such DIP Financing
(and all obligations relating thereto). The Term Collateral Agent, on behalf of
the Term Secured

-69-



--------------------------------------------------------------------------------



 



Parties, and the Notes Collateral Agent, on behalf of itself and the Notes
Secured Parties, agree that it will not raise any objection or oppose a sale or
other disposition of any ABL Priority Collateral free and clear of its Liens
(subject to attachment of proceeds with respect to the Second Priority Lien on
the ABL Priority Collateral in favor of the Term Collateral Agent and the Third
Priority Lien on the ABL Priority Collateral in favor of the Notes Collateral
Agent in the same order and manner as otherwise set forth herein) or other
claims under Section 363 of the Bankruptcy Code if the ABL Secured Parties have
consented to such sale or disposition of such assets.
          (ii) Following the Discharge of ABL Obligations and until the
Discharge of Term Obligations has occurred, if the Company or any other Grantor
shall be subject to any Insolvency or Liquidation Proceeding and the Term
Collateral Agent shall desire to permit the Company or any other Grantor to
obtain a DIP Financing, then the Notes Collateral Agent, on behalf of itself and
the Notes Secured Parties, agrees that it will raise no objection to such use of
cash collateral constituting ABL Priority Collateral or to the fact that such
DIP Financing may be granted Liens on the ABL Priority Collateral and will not
request adequate protection or any other relief in connection therewith (except,
as expressly, agreed by the Term Collateral Agent or to the extent permitted by
Section 3.5(c)) and, to the extent the Liens on the ABL Priority Collateral
securing the Term Obligations are subordinated or pari passu with the Liens on
the ABL Priority Collateral securing such DIP Financing, the Notes Collateral
Agent will subordinate its Liens in the ABL Priority Collateral to the Liens
securing such DIP Financing (and all obligations relating thereto). Following
the Discharge of ABL Obligations, the Notes Collateral Agent, on behalf of the
Notes Secured Parties, agrees that it will not raise any objection or oppose a
sale or other disposition of any ABL Priority Collateral free and clear of its
Liens (subject to attachment of proceeds with respect to the Third Priority Lien
on the ABL Priority Collateral in favor of the Notes Collateral Agent in the
same order and manner as otherwise set forth herein) or other claims under
Section 363 of the Bankruptcy Code if the Term Secured Parties have consented to
such sale or disposition of such assets.
          (b) Relief from the Automatic Stay. Until the Discharge of ABL
Obligations has occurred, the Term Collateral Agent, on behalf of itself and the
Term Secured Parties, and the Notes Collateral Agent, on behalf of itself and
the Notes Secured Parties, agree that none of them shall seek relief from the
automatic stay or any other stay in any Insolvency or Liquidation Proceeding in
respect of the ABL Priority Collateral, without the prior written consent of the
ABL Collateral Agent. Following the Discharge of ABL Obligations, until the
Discharge of Term Obligations has occurred, the Notes Collateral Agent, on
behalf of itself and the Notes Secured Parties, agrees that none of them shall
seek relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the ABL Priority Collateral without the
prior written consent of the Term Collateral Agent.
          (c) Adequate Protection.
          (i) The Term Collateral Agent, on behalf of itself and the Term
Secured Parties, and the Notes Collateral Agent, on behalf of itself and the
Notes Secured Parties, agree that none of them shall contest (or support any
other person contesting) (i) any request by the ABL Collateral Agent or the ABL
Secured Parties for adequate protection with respect to any ABL Priority
Collateral or (ii) any objection by the ABL Collateral Agent or the ABL Secured
Parties to any motion, relief, action or proceeding based on the ABL Collateral
Agent or the ABL Se-

-70-



--------------------------------------------------------------------------------



 



cured Parties claiming a lack of adequate protection with respect to the ABL
Priority Collateral. Notwithstanding the foregoing provisions in this
Section 3.5(c), in any Insolvency or Liquidation Proceeding, (A) if the ABL
Secured Parties (or any subset thereof) are granted adequate protection in the
form of additional collateral in the nature of assets constituting ABL Priority
Collateral in connection with any DIP Financing, then the Term Collateral Agent,
on behalf of itself or any of the Term Secured Parties, and the Notes Collateral
Agent, on behalf of itself and the Notes Secured Parties, may seek or request
adequate protection in the form of a Lien on such additional collateral, which
Lien of the Term Collateral Agent will be subordinated to the Liens securing the
ABL Obligations and such DIP Financing (and all obligations relating thereto) on
the same basis as the other Liens on ABL Priority Collateral securing the Term
Obligations are so subordinated to the ABL Obligations under this Agreement and
which Lien of the Notes Collateral Agent will be subordinated to the Liens
securing the ABL Obligations, such DIP Financing (and all obligations relating
thereto) and the Term Obligations on the same basis as the other Liens on ABL
Priority Collateral securing the Notes Obligations are so subordinated to the
ABL Obligations and Term Obligations under this Agreement, and (B) in the event
the Term Collateral Agent, on behalf of itself and the Term Secured Parties, or
the Notes Collateral Agent, on behalf of itself and the Notes Secured Parties,
seeks or requests adequate protection in respect of ABL Priority Collateral
securing Term Obligations or the Notes Obligations, as applicable, and such
adequate protection is granted in the form of additional collateral in the
nature of assets constituting ABL Priority Collateral, then the Term Collateral
Agent, on behalf of itself or any of the Term Secured Parties, and the Notes
Collateral Agent, on behalf of itself and the Notes Secured Parties, agree that
the ABL Collateral Agent shall also be granted a senior Lien on such additional
collateral as security for the ABL Obligations and for any such DIP Financing
provided by the ABL Secured Parties and that any Lien on such additional
collateral securing the Term Obligations and the Notes Obligations shall be
subordinated to the Liens on such collateral securing the ABL Obligations and
any such DIP Financing provided by the ABL Secured Parties (and all obligations
relating thereto) and to any other Liens granted to the ABL Secured Parties as
adequate protection on the same basis as the other Liens on ABL Priority
Collateral securing the Term Obligations and Notes Obligations are so
subordinated to such ABL Obligations under this Agreement.
          (ii) Prior to the Discharge of Term Obligations, the Notes Collateral
Agent, on behalf of itself and the Notes Secured Parties, agrees that none of
them shall contest (or support any other person contesting) (i) any request by
the Term Collateral Agent or the Term Secured Parties for adequate protection
with respect to any ABL Priority Collateral or (ii) any objection by the Term
Collateral Agent or the Term Secured Parties to any motion, relief, action or
proceeding based on the Term Collateral Agent or the Term Secured Parties
claiming a lack of adequate protection with respect to the ABL Priority
Collateral. Notwithstanding the foregoing provisions in this Section 3.5(c), in
any Insolvency or Liquidation Proceeding, (A) if the Term Secured Parties (or
any subset thereof) are granted adequate protection in the form of additional
collateral in the nature of assets constituting ABL Priority Collateral in
connection with any DIP Financing, then the Notes Collateral Agent, on behalf of
itself and the Notes Secured Parties, may seek or request adequate protection in
the form of a Lien on such additional collateral, which Lien will be
subordinated to the Liens securing the Term Obligations and such DIP Financing
(and all obligations relating thereto) on the same basis as the other Liens on
ABL Priority Collateral securing the Notes Obligations are so subordinated to
the Term Obligations under this Agreement, and (B) in the event the Notes
Collateral Agent, on behalf of itself and the Notes

-71-



--------------------------------------------------------------------------------



 



Secured Parties, seeks or requests adequate protection in respect of ABL
Priority Collateral securing the Notes Obligations, and such adequate protection
is granted in the form of additional collateral in the nature of assets
constituting ABL Priority Collateral, then the Notes Collateral Agent, on behalf
of itself and the Notes Secured Parties, agrees that the Term Collateral Agent
shall also be granted a senior Lien on such additional collateral as security
for the Term Obligations and for any such DIP Financing provided by the Term
Secured Parties and that any Lien on such additional collateral securing the
Notes Obligations shall be subordinated to the Liens on such collateral securing
the Term Obligations and any such DIP Financing provided by the Term Secured
Parties (and all obligations relating thereto) and to any other Liens granted to
the Term Secured Parties as adequate protection on the same basis as the other
Liens on ABL Priority Collateral securing the Notes Obligations are so
subordinated to such Term Obligations under this Agreement.
          (d) No Waiver. Subject to the proviso in clause (ii) of
Section 3.2(a), nothing contained herein shall prohibit or in any way limit the
ABL Collateral Agent or any ABL Secured Party from objecting in any Insolvency
or Liquidation Proceeding or otherwise to any action taken by the Term
Collateral Agent, any of the Term Secured Parties, the Notes Collateral Agent or
any of the Notes Secured Parties in respect of the ABL Priority Collateral,
including the seeking by the Term Collateral Agent, any Term Secured Parties,
the Notes Collateral Agent or any Notes Secured Parties of adequate protection
in respect thereof or the asserting by the Term Collateral Agent, any Term
Secured Parties, the Notes Collateral Agent or any Notes Secured Parties of any
of its rights and remedies under the Term Documents, the Notes Documents or
otherwise in respect thereof. Subject to the proviso in clause (ii) of
Section 3.2(b), nothing contained herein shall prohibit or in any way limit the
Term Collateral Agent or any Term Secured Party from objecting in any Insolvency
or Liquidation Proceeding or otherwise to any action taken by the Notes
Collateral Agent or any of the Notes Secured Parties in respect of the ABL
Priority Collateral, including the seeking by the Notes Collateral Agent or any
Notes Secured Parties of adequate protection in respect thereof or the asserting
by the Notes Collateral Agent or any Notes Secured Parties of any of its rights
and remedies under the Notes Documents or otherwise in respect thereof.
          (e) Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, on account of ABL
Obligations, on account of Term Obligations and on account of the Notes
Obligations, then, to the extent the debt obligations distributed on account of
the ABL Obligations, on account of the Term Obligations and on account of the
Notes Obligations are secured by Liens upon the same property, the provisions of
this Agreement will survive the distribution of such debt obligations pursuant
to such plan and will apply with like effect to the Liens securing such debt
obligations.
          (f) Post-Petition Interest.
          (i) None of the Term Collateral Agent, any Term Secured Party, the
Notes Collateral Agent or any Notes Secured Party shall oppose or seek to
challenge any claim by the ABL Collateral Agent or any ABL Secured Party for
allowance in any Insolvency or Liquidation Proceeding of ABL Obligations
consisting of post-petition interest, fees or expenses to the extent

-72-



--------------------------------------------------------------------------------



 



of the value of the ABL Secured Party’s Lien on the ABL Priority Collateral,
without regard to the existence of the Lien of the Term Collateral Agent on
behalf of the Term Secured Parties on the ABL Priority Collateral or the Lien of
the Notes Collateral Agent on behalf of the Notes Secured Parties on the ABL
Priority Collateral. None of the Notes Collateral Agent or any Notes Secured
Party shall oppose or seek to challenge any claim by the Term Collateral Agent
or any Term Secured Party for allowance in any Insolvency or Liquidation
Proceeding of Term Obligations consisting of post-petition interest, fees or
expenses to the extent of the value of the Term Secured Party’s Lien on the ABL
Priority Collateral, without regard to the existence of the Lien of the Notes
Collateral Agent on behalf of the Notes Secured Parties on the ABL Priority
Collateral.
          (ii) Neither the ABL Collateral Agent nor any other ABL Secured Party
shall oppose or seek to challenge any claim by the Term Collateral Agent, any
Term Secured Party, the Notes Collateral Agent or any Notes Secured Party for
allowance in any Insolvency or Liquidation Proceeding of Term Obligations or
Notes Obligations consisting of post-petition interest, fees or expenses to the
extent of the value of the Lien of the Term Collateral Agent on behalf of the
Term Secured Parties on the ABL Priority Collateral or the Lien of the Notes
Collateral Agent on behalf of the Notes Secured Parties on the ABL Priority
Collateral (after taking into account the Lien of the ABL Secured Parties on the
ABL Priority Collateral and with respect to the Lien of the Notes Collateral
Agent, after taking into account the Lien of the Term Secured Parties on the ABL
Priority Collateral). Neither the Term Collateral Agent nor any other Term
Secured Party shall oppose or seek to challenge any claim by the Notes
Collateral Agent or any Notes Secured Party for allowance in any Insolvency or
Liquidation Proceeding of Notes Obligations consisting of post-petition
interest, fees or expenses to the extent of the value of the Lien of the Notes
Collateral Agent on behalf of the Notes Secured Parties on the ABL Priority
Collateral (after taking into account the Lien of the ABL Secured Parties and
the Term Secured Parties on the ABL Priority Collateral).
          (g) Waiver. The Term Collateral Agent, for itself and on behalf of the
Term Secured Parties, and the Notes Collateral Agent, for itself and on behalf
of the Notes Secured Parties, waive any claim they may hereafter have against
any ABL Secured Party arising out of the election of any ABL Secured Party of
the application of Section 1111(b)(2) of the Bankruptcy Code, and/or out of any
cash collateral or financing arrangement or out of any grant of a security
interest in connection with the ABL Priority Collateral in any Insolvency or
Liquidation Proceeding.
          3.6. Reliance; Waivers; Etc.
          (a) Reliance. Other than any reliance on the terms of this Agreement,
the Term Collateral Agent, on behalf of itself and the Term Secured Parties, and
the Notes Collateral Agent, for itself and on behalf of the Notes Secured
Parties, acknowledge that they and such Term Secured Parties and Notes Secured
Parties have, independently and without reliance on the ABL Collateral Agent or
any ABL Secured Parties, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into such Term
Documents and Notes Documents and be bound by the terms of this Agreement and
they will continue to make their own credit decision in taking or not taking any
action under the Term Credit Agreement, the Indentures or this Agreement.

-73-



--------------------------------------------------------------------------------



 



          (b) No Warranties or Liability. The Term Collateral Agent, on behalf
of itself and the Term Obligations, and the Notes Collateral Agent, for itself
and on behalf of the Notes Secured Parties, acknowledge and agree that the ABL
Collateral Agent and the ABL Secured Parties have made no express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectability or enforceability of any of the ABL
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon. The ABL Secured Parties will be entitled to manage and supervise
their respective loans and extensions of credit under their respective ABL
Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate. The ABL Collateral Agent and the ABL Secured
Parties shall have no duty to the Term Collateral Agent, or any of the Term
Secured Parties, the Notes Collateral Agent or any of the Notes Secured Parties
to act or refrain from acting in a manner which allows, or results in, the
occurrence or continuance of an event of default or default under any agreements
with the Company or any other Grantor (including the ABL Documents, the Term
Documents and the Notes Documents), regardless of any knowledge thereof which
they may have or be charged with.
          (c) No Waiver of Lien Priorities.
          (i) No right of the ABL Secured Parties, the ABL Collateral Agent or
any of them to enforce any provision of this Agreement or any ABL Document shall
at any time in any way be prejudiced or impaired by any act or failure to act on
the part of the Company or any other Grantor or by any act or failure to act by
any ABL Secured Party or the ABL Collateral Agent, or by any noncompliance by
any Person with the terms, provisions and covenants of this Agreement, any of
the ABL Documents, any of the Term Documents or any of the Notes Documents,
regardless of any knowledge thereof which the ABL Collateral Agent or the ABL
Secured Parties, or any of them, may have or be otherwise charged with.
          (ii) Without in any way limiting the generality of the foregoing
paragraph (but subject to the rights of the Company and the other Grantors under
the ABL Documents and subject to the provisions of Section 3.4(c)), the ABL
Secured Parties, the ABL Collateral Agent and any of them may, at any time and
from time to time in accordance with the ABL Documents and/or applicable law,
without the consent of, or notice to, the Term Collateral Agent, any Term
Secured Party, the Notes Collateral Agent or any Notes Secured Party without
incurring any liabilities to the Term Collateral Agent, any Term Secured
Parties, the Notes Collateral Agent or any Notes Secured Party and without
impairing or releasing the Lien priorities and other benefits provided in this
Agreement (even if any right of subrogation or other right or remedy of the Term
Collateral Agent, any Term Secured Party, the Notes Collateral Agent or any
Notes Secured Party is affected, impaired or extinguished thereby) do any one or
more of the following:
     (1) sell, exchange, realize upon, enforce or otherwise deal with in any
manner (subject to the terms hereof) and in any order any part of the ABL
Priority Collateral or any liability of the Company or any other Grantor to the
ABL Secured Parties or the ABL Collateral Agent, or any liability incurred
directly or indirectly in respect thereof;
     (2) settle or compromise any ABL Obligation or any other liability of the
Company or any other Grantor or any security therefor or any liability incurred
directly or indirectly in respect thereof; and

-74-



--------------------------------------------------------------------------------



 



     (3) exercise or delay in or refrain from exercising any right or remedy
against the Company or any security or any other Grantor or any other Person,
elect any remedy and otherwise deal freely with the Company, any other Grantor
or any ABL Priority Collateral and any security and any guarantor or any
liability of the Company or any other Grantor to the ABL Secured Parties or any
liability incurred directly or indirectly in respect thereof.
          (iii) The Term Collateral Agent, on behalf of itself and the Term
Secured Parties, and the Notes Collateral Agent, on behalf of itself and the
Notes Secured Parties, also agree that the ABL Secured Parties and the ABL
Collateral Agent shall have no liability to the Term Collateral Agent, any Term
Secured Party, the Notes Collateral Agent or any Notes Secured Party, and the
Term Collateral Agent, on behalf of itself and the Term Secured Parties, and the
Notes Collateral Agent, on behalf of itself and the Notes Secured Parties,
hereby waive any claim against any ABL Secured Party or the ABL Collateral
Agent, arising out of any and all actions which the ABL Secured Parties or the
ABL Collateral Agent may take or permit or omit to take with respect to:
     (1) the ABL Documents (other than this Agreement);
     (2) the collection of the ABL Obligations; or
     (3) the foreclosure upon, or sale, liquidation or other disposition of, any
ABL Priority Collateral.
          The Term Collateral Agent, on behalf of itself and the Term Secured
Parties, and the Notes Collateral Agent, on behalf of itself and the Notes
Secured Parties, agree that the ABL Secured Parties and the ABL Collateral Agent
have no duty to the Term Collateral Agent, the Term Secured Parties, the Notes
Collateral Agent or the Notes Secured Parties in respect of the maintenance or
preservation of the ABL Priority Collateral, the ABL Obligations or otherwise.
          (iv) The Notes Collateral Agent, on behalf of itself and the Notes
Secured Parties, also agrees that the Term Secured Parties and the Term
Collateral Agent shall have no liability to the Notes Collateral Agent or any
Notes Secured Party, and the Notes Collateral Agent, on behalf of itself and the
Notes Secured Parties, hereby waives any claim against any Term Secured Party or
the Term Collateral Agent, arising out of any and all actions which the Term
Secured Parties or the Term Collateral Agent may take or permit or omit to take
with respect to:
     (1) the Term Documents (other than this Agreement);
     (2) the collection of the Term Obligations; or
     (3) the foreclosure upon, or sale, liquidation or other disposition of, any
ABL Priority Collateral.
          The Notes Collateral Agent, on behalf of itself and the Notes Secured
Parties, agrees that the Term Secured Parties and the Term Collateral Agent have
no duty to the Notes Collateral Agent or the Notes Secured Parties in respect of
the maintenance or preservation of the ABL Priority Collateral, the Term
Obligations or otherwise.

-75-



--------------------------------------------------------------------------------



 



          (v) The Term Collateral Agent, on behalf of itself and the Term
Secured Parties, and the Notes Collateral Agent, on behalf of itself and the
Notes Secured Parties, agree not to assert and hereby waive, to the fullest
extent permitted by law, any right to demand, request, plead or otherwise assert
or otherwise claim the benefit of, any marshalling, appraisal, valuation or
other similar right that may otherwise be available under applicable law with
respect to the ABL Priority Collateral or any other similar rights a junior
secured creditor may have under applicable law.
          (vi) The Notes Collateral Agent, on behalf of itself and the Notes
Secured Parties, agrees not to assert and hereby waive, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
otherwise claim the benefit of, any marshalling, appraisal, valuation or other
similar right that may otherwise be available under applicable law with respect
to the ABL Priority Collateral or any other similar rights a junior secured
creditor may have under applicable law.
          (d) Obligations Unconditional. All rights, interests, agreements and
obligations of the ABL Collateral Agent and the ABL Secured Parties and the Term
Collateral Agent, the Term Secured Parties, the Notes Collateral Agent and the
Notes Secured Parties, respectively, hereunder shall remain in full force and
effect irrespective of:
     (i) any lack of validity or enforceability of any ABL Document, any Term
Document or any Notes Document;
     (ii) except as otherwise set forth in the Agreement, any change permitted
hereunder in the time, manner or place of payment of, or in any other terms of,
all or any of the ABL Obligations, Term Obligations or Notes Document, or any
amendment or waiver or other modification permitted hereunder, whether by course
of conduct or otherwise, of the terms of any ABL Document, any Term Document or
any Notes Document;
     (iii) any exchange of any security interest in any ABL Priority Collateral
or any amendment, waiver or other modification permitted hereunder, whether in
writing or by course of conduct or otherwise, of all or any of the ABL
Obligations, Term Obligations or Notes Obligations;
     (iv) the commencement of any Insolvency or Liquidation Proceeding in
respect of the Company or any other Grantor; or
     (v) any other circumstances which otherwise might constitute a defense
available to, or a discharge of, the Company or any other Grantor in respect of
the ABL Obligations, or of the Term Collateral Agent or any Term Secured Party,
or of the Notes Collateral Agent or any Notes Secured Party in respect of this
Agreement.
Section 4. Cooperation With Respect To ABL Priority Collateral.
          4.1. Consent to License to Use Intellectual Property. The Term
Collateral Agent and the Notes Collateral Agent (and any purchaser, assignee or
transferee of assets as provided in Section 4.3) (a) consent (without any
representation, warranty or obligation whatsoever)

-76-



--------------------------------------------------------------------------------



 



to the grant by any Grantor to the ABL Collateral Agent of a non-exclusive
royalty-free license to use for a period not to exceed 180 days (commencing with
the initiation of any enforcement of Liens by any of the Term Collateral Agent
(provided that the ABL Collateral Agent and the Notes Collateral Agent have
received notice thereof), the ABL Collateral Agent or the Notes Collateral
Agent) any Patent, Trademark or proprietary information of such Grantor that is
subject to a Lien held by the Term Collateral Agent or the Notes Collateral
Agent (or any Patent, Trademark or proprietary information acquired by such
purchaser, assignee or transferee from any Grantor, as the case may be) and
(b) grant, in its capacity as a secured party (or as a purchaser, assignee or
transferee, as the case may be), to the ABL Collateral Agent a non-exclusive
royalty-free license to use for a period not to exceed 180 days (commencing with
(x) the initiation of any enforcement of Liens by the Term Collateral Agent
(provided that the ABL Collateral Agent and the Notes Collateral Agent have
received notice thereof) or the ABL Collateral Agent or (y) the purchase,
assignment or transfer of, as the case may be, any Patent, Trademark or
proprietary information that is subject to a Lien held by the Term Collateral
Agent or Notes Collateral Agent (or subject to such purchase, assignment or
transfer, as the case may be), in each case in connection with the enforcement
of any Lien held by the ABL Collateral Agent upon any Inventory or other ABL
Priority Collateral of any Grantor and to the extent the use of such Patent,
Trademark or proprietary information is necessary or appropriate, in the good
faith opinion of the ABL Collateral Agent, to process, ship, produce, store,
complete, supply, lease, sell or otherwise dispose of any such inventory in any
lawful manner.
          4.2. Access to Information. If the Term Collateral Agent or the Notes
Collateral Agent takes actual possession of any documentation of a Grantor
(whether such documentation is in the form of a writing or is stored in any data
equipment or data record in the physical possession of the Term Collateral Agent
or the Notes Collateral Agent), then upon request of the ABL Collateral Agent
and reasonable advance notice, the Term Collateral Agent or the Notes Collateral
Agent, as applicable, will permit the ABL Collateral Agent or its representative
to inspect and copy such documentation if and to the extent the ABL Collateral
Agent certifies to the Term Collateral Agent or the Notes Collateral Agent, as
applicable, that:
     (a) such documentation contains or may contain information necessary or
appropriate, in the good faith opinion of the ABL Collateral Agent, to the
enforcement of the ABL Collateral Agent’s Liens upon any ABL Priority
Collateral; and
     (b) the ABL Collateral Agent and the ABL Secured Parties are entitled to
receive and use such information under applicable law and, in doing so, will
comply with all obligations imposed by law or contract in respect of the
disclosure or use of such information.
          4.3. Access to Property to Process and Sell Inventory.
          (a) (i) If the ABL Collateral Agent commences any action or proceeding
with respect to any of its rights or remedies (including, but not limited to,
any action of foreclosure), enforcement, collection or execution with respect to
the ABL Priority Collateral (“ABL Priority Collateral Enforcement Actions”) or
if the Term Collateral Agent commences any action or proceeding with respect to
any of its rights or remedies (including any action of foreclosure),
enforcement, collection or execution with respect to the TL Priority Collateral
and the Term Col-

-77-



--------------------------------------------------------------------------------



 



lateral Agent (or a purchaser at a foreclosure sale conducted in foreclosure of
any Term Collateral Agent’s Liens) takes actual or constructive possession of TL
Priority Collateral of any Grantor (“TL Priority Collateral Enforcement
Actions”), then the Term Secured Parties and the Term Collateral Agent shall
(subject to, in the case of any TL Priority Collateral Enforcement Action, a
prior written request by the ABL Collateral Agent to the Term Collateral Agent
(the "TL Priority Collateral Enforcement Action Notice”)) (x) cooperate with the
ABL Collateral Agent (and with its officers, employees, representatives and
agents) in its efforts to conduct ABL Priority Collateral Enforcement Actions in
the ABL Priority Collateral and to finish any work-in-process and process, ship,
produce, store, complete, supply, lease, sell or otherwise handle, deal with,
assemble or dispose of, in any lawful manner, the ABL Priority Collateral, (y)
not hinder or restrict in any respect the ABL Collateral Agent from conducting
ABL Priority Collateral Enforcement Actions in the ABL Priority Collateral or
from finishing any work-in-process or processing, shipping, producing, storing,
completing, supplying, leasing, selling or otherwise handling, dealing with,
assembling or disposing of, in any lawful manner, the ABL Priority Collateral,
and (z) permit the ABL Collateral Agent, its employees, agents, advisers and
representatives, at the cost and expense of the ABL Secured Parties (but with
the Grantors’ reimbursement and indemnity obligation with respect thereto, which
shall not be limited), to enter upon and use the TL Priority Collateral
(including, without limitation, equipment, processors, computers and other
machinery related to the storage or processing of records, documents or files
and intellectual property), for a period commencing on (I) the date of the
initial ABL Priority Collateral Enforcement Action or the date of delivery of
the TL Priority Collateral Enforcement Action Notice, as the case may be, and
(II) ending on the earlier of the date occurring 180 days thereafter and the
date on which all ABL Priority Collateral (other than ABL Priority Collateral
abandoned by the ABL Collateral Agent in writing) has been removed from the TL
Priority Collateral (such period, the “ABL Priority Collateral Processing and
Sale Period”), for purposes of:
     (A) assembling and storing the ABL Priority Collateral and completing the
processing of and turning into finished goods any ABL Priority Collateral
consisting of work-in-process;
     (B) selling any or all of the ABL Priority Collateral located in or on such
TL Priority Collateral, whether in bulk, in lots or to customers in the ordinary
course of business or otherwise;
     (C) removing and transporting any or all of the ABL Priority Collateral
located in or on such TL Priority Collateral;
     (D) otherwise processing, shipping, producing, storing, completing,
supplying, leasing, selling or otherwise handling, dealing with, assembling or
disposing of, in any lawful manner, the ABL Priority Collateral; and/or
     (E) taking reasonable actions to protect, secure, and otherwise enforce the
rights or remedies of the ABL Secured Parties and/or the ABL Collateral Agent
(including with respect to any ABL Priority Collateral Enforcement Actions) in
and to the ABL Priority Collateral;

-78-



--------------------------------------------------------------------------------



 



provided, however, that nothing contained in this Agreement shall restrict the
rights of the Term Collateral Agent from selling, assigning or otherwise
transferring any TL Priority Collateral prior to the expiration of such ABL
Priority Collateral Processing and Sale Period if the purchaser, assignee or
transferee thereof agrees in writing (for the benefit of the ABL Collateral
Agent and the ABL Secured Parties) to be bound by the provisions of this
Section 4.3 and Section 4.1. If any stay or other order prohibiting the exercise
of remedies with respect to the ABL Priority Collateral has been entered by a
court of competent jurisdiction, such ABL Priority Collateral Processing and
Sale Period shall be tolled during the pendency of any such stay or other order.
          (ii) During the period of actual occupation, use and/or control by the
ABL Secured Parties and/or the ABL Collateral Agent (or their respective
employees, agents, advisers and representatives) of any TL Priority Collateral,
the ABL Secured Parties and the ABL Collateral Agent shall be obligated to
repair at their expense any physical damage to such TL Priority Collateral
resulting from such occupancy, use or control, and to leave such TL Priority
Collateral in substantially the same condition as it was at the commencement of
such occupancy, use or control, ordinary wear and tear excepted. Notwithstanding
the foregoing, in no event shall the ABL Secured Parties or the ABL Collateral
Agent have any liability to the Term Secured Parties and/or to the Term
Collateral Agent pursuant to this Section 4.3(a) as a result of any condition
(including any environmental condition, claim or liability) on or with respect
to the TL Priority Collateral existing prior to the date of the exercise by the
ABL Secured Parties (or the ABL Collateral Agent, as the case may be) of their
rights under this Section 4.3(a) and the ABL Secured Parties shall have no duty
or liability to maintain the TL Priority Collateral in a condition or manner
better than that in which it was maintained prior to the use thereof by the ABL
Secured Parties, or for any diminution in the value of the TL Priority
Collateral that results from ordinary wear and tear resulting from the use of
the TL Priority Collateral by the ABL Secured Parties in the manner and for the
time periods specified under this Section 4.3(a). Without limiting the rights
granted in this Section 4.3(a), the ABL Secured Parties and the ABL Collateral
Agent shall cooperate with the Term Secured Parties and/or the Term Collateral
Agent in connection with any efforts made by the Term Secured Parties and/or the
Term Collateral Agent to sell the TL Priority Collateral.
          (b) the Term Collateral Agent shall be entitled, as a condition of
permitting such access and use, to demand and receive assurances reasonably
satisfactory to it that the access or use requested and all activities
incidental thereto:
     (i) will be permitted, lawful and enforceable under applicable law and will
be conducted in accordance with prudent manufacturing practices; and
     (ii) will be adequately insured for damage to property and liability to
persons, including property and liability insurance for the benefit of the Term
Collateral Agent and the holders of the Term Obligations, at no cost to the Term
Collateral Agent or such holders.
The Term Collateral Agent (x) shall provide reasonable cooperation to the ABL
Collateral Agent in connection with the manufacture, production, completion,
handling, removal and sale of any ABL Priority Collateral by the ABL Collateral
Agent as provided above and (y) shall be entitled

-79-



--------------------------------------------------------------------------------



 



to receive, from the ABL Collateral Agent, fair compensation and reimbursement
for their reasonable costs and expenses incurred in connection with such
cooperation, support and assistance to the ABL Collateral Agent. The Term
Collateral Agent and/or any such purchaser (or its transferee or successor)
shall not otherwise be required to manufacture, produce, complete, remove,
insure, protect, store, safeguard, sell or deliver any inventory subject to any
First Priority Lien held by the ABL Collateral Agent or to provide any support,
assistance or cooperation to the ABL Collateral Agent in respect thereof.
          4.4. Term Collateral Agent Assurances. The Term Collateral Agent may
condition its performance of any obligation set forth in this Article 4 upon its
prior receipt (without cost to it) of:
     (a) such assurances as it may reasonably request to confirm that the
performance of such obligation and all activities of the ABL Collateral Agent or
its officers, employees and agents in connection therewith or incidental
thereto:
     (i) will be permitted, lawful and enforceable under applicable law; and
     (ii) will not impose upon the Term Collateral Agent (or any Term Secured
Party) any legal duty, legal liability or risk of uninsured loss; and
     (b) such indemnity or insurance as the Term Collateral Agent may reasonably
request in connection therewith.
          4.5. Grantor Consent. The Company and the other Grantors consent to
the performance by the Term Collateral Agent of the obligations set forth in
this Article 4 and acknowledge and agree that neither the Term Collateral Agent
(nor any holder of Term Obligations) shall ever be accountable or liable for any
action taken or omitted by the ABL Collateral Agent or any ABL Secured Party or
its or any of their officers, employees, agents successors or assigns in
connection therewith or incidental thereto or in consequence thereof, including
any improper use or disclosure of any proprietary information or other
intellectual property by the ABL Collateral Agent or any ABL Secured Party or
its or any of their officers, employees, agents, successors or assigns or any
other damage to or misuse or loss of any property of the Grantors as a result of
any action taken or omitted by the ABL Collateral Agent or its officers,
employees, agents, successors or assigns.
Section 5. Application of Proceeds.
          5.1. Application of Proceeds in Distributions by the Term Collateral
Agent.
          (a) The Term Collateral Agent will apply the proceeds of any
collection, sale, foreclosure or other realization upon any TL Priority
Collateral and, after the Discharge of ABL Obligations, the proceeds of any
collection, sale, foreclosure or other realization of any ABL Priority
Collateral by Term Collateral Agent as expressly permitted hereunder, and, in
each case the proceeds of any title insurance policy required under any Term
Document, ABL Document or Notes Document, in the following order of application:

-80-



--------------------------------------------------------------------------------



 



     First, to the payment of all amounts payable under the Term Documents on
account of the Term Collateral Agent’s fees and any reasonable legal fees, costs
and expenses or other liabilities of any kind incurred by the Term Collateral
Agent or any co-trustee or agent of the Term Collateral Agent in connection with
any Term Document;
     Second, to the Term Administrative Agent for application to the payment of
all outstanding Term Obligations (including, without limitation, Bermuda
Guaranteed Obligations) that are then due and payable in such order as may be
provided in the Term Documents in an amount sufficient to pay in full in cash
all outstanding Term Obligations that are then due and payable (including all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, and including any applicable post-default rate,
specified in the Term Documents, even if such interest is not enforceable,
allowable or allowed as a claim in such proceeding and including the discharge
or cash collateralization (at 110% of the aggregate undrawn amount (as
determined by the Term Administrative Agent)) of all outstanding letters of
credit and bank guaranties, if any, constituting Term Obligations);
     Third, to the payment of all amounts payable under the ABL Documents on
account of the ABL Collateral Agent’s fees and any reasonable legal fees, costs
and expenses or other liabilities of any kind incurred by the ABL Collateral
Agent or any co-Notes Collateral Agent or agent of the ABL Collateral Agent in
connection with any ABL Document;
     Fourth, to the ABL Administrative Agent for application to the payment of
all outstanding ABL Obligations that are then due and payable in such order as
may be provided in the ABL Documents in an amount sufficient to pay in full in
cash all outstanding ABL Obligations that are then due and payable (including
all interest accrued thereon after the commencement of any Insolvency or
Liquidation Proceeding at the rate, including any applicable post-default rate,
specified in the ABL Documents, even if such interest is not enforceable,
allowable or allowed as a claim in such proceeding, and including the discharge
or cash collateralization (at 110% of the aggregate undrawn amount) of all
outstanding letters of credit and bank guaranties, if any, constituting ABL
Obligations);
     Fifth, to the payment of all amounts payable under the Notes Documents on
account of the Notes Collateral Agent’s fees and any reasonable legal fees,
costs and expenses or other liabilities of any kind incurred by the Notes
Collateral Agent or any co-trustee or agent of the Notes Collateral Agent in
connection with any Notes Document;
     Sixth, to the Notes Collateral Agent for application to the payment of all
outstanding Notes Obligations that are then due and payable in such order as may
be provided in the Notes Documents in an amount sufficient to pay in full in
cash all outstanding Notes Obligations that are then due and payable (including
all interest accrued thereon after the commencement of any Insolvency or
Liquidation Proceeding at the rate, including any applicable post-default rate,
specified in the Notes Documents, even if such interest is not enforceable,
allowable or allowed as a claim in such proceeding); and

-81-



--------------------------------------------------------------------------------



 



     Seventh, any surplus remaining after the payment in full in cash of the
amounts described in the preceding clauses will be paid to the Company or the
applicable Grantor, as the case may be, its successors or assigns, or as a court
of competent jurisdiction may direct.
          (b) In connection with the application of proceeds pursuant to
Section 5.1(a), except as otherwise directed by the Required Lenders under (and
as defined in) the Term Documents, the Term Collateral Agent may sell any
non-cash proceeds for cash prior to the application of the proceeds thereof.
          (c) If the Term Collateral Agent or any Term Secured Party collects or
receives any proceeds of such foreclosure, collection or other enforcement that
should have been applied to the payment of the ABL Obligations or Notes
Obligations in accordance with Section 5.2(a) below, whether after the
commencement of an Insolvency or Liquidation Proceeding or otherwise, such Term
Secured Party will forthwith deliver the same to the ABL Collateral Agent, for
the account of the holders of the ABL Obligations, or to the Notes Collateral
Agent, for the account of the holders of the Notes Obligations, as applicable,
to be applied in accordance with Section 5.2(a). Until so delivered, such
proceeds will be held by that Term Secured Party for the benefit of the holders
of the ABL Obligations and Notes Obligations.
          5.2. Application of Proceeds in Distributions by the ABL Collateral
Agent.
          (a) The ABL Collateral Agent will apply the proceeds of any
collection, sale, foreclosure or other realization upon any ABL Priority
Collateral and, after the Discharge of Term Obligations, the proceeds of any
collection, sale, foreclosure or other realization of any TL Priority Collateral
by the ABL Collateral Agent as expressly permitted hereunder, and the proceeds
of any title insurance policy required under any Term Document, ABL Document or
Notes Document permitted to be received by it, in the following order of
application:
     First, to the payment of all amounts payable under the ABL Documents on
account of the ABL Collateral Agent’s fees and any reasonable legal fees, costs
and expenses or other liabilities of any kind incurred by the ABL Collateral
Agent or any co-trustee or agent of the ABL Collateral Agent in connection with
any ABL Document;
     Second, to the ABL Administrative Agent for application to the payment of
all outstanding ABL Obligations that are then due and payable in such order as
may be provided in the ABL Documents in an amount sufficient to pay in full in
cash all outstanding ABL Obligations that are then due and payable (including
all interest accrued thereon after the commencement of any Insolvency or
Liquidation Proceeding at the rate, and including any applicable post-default
rate, specified in the ABL Documents, even if such interest is not enforceable,
allowable or allowed as a claim in such proceeding and including the discharge
or cash collateralization (at 110% of the aggregate undrawn amount) of all
outstanding letters of credit and bank guaranties, if any, constituting ABL
Obligations);
     Third, to the payment of all amounts payable under the Term Documents on
account of the Term Collateral Agent’s fees and any reasonable legal fees, costs
and ex-

-82-



--------------------------------------------------------------------------------



 



penses or other liabilities of any kind incurred by the Term Collateral Agent or
any co-trustee or agent of the Term Collateral Agent in connection with any Term
Document;
     Fourth, to the Term Administrative Agent for application to the payment of
all outstanding Term Obligations (including, without limitation, Bermuda
Guaranteed Obligations) that are then due and payable in such order as may be
provided in the Term Documents in an amount sufficient to pay in full in cash
all outstanding Term Obligations that are then due and payable (including all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, and including any applicable post-default rate,
specified in the Term Documents, even if such interest is not enforceable,
allowable or allowed as a claim in such proceeding and including the discharge
or cash collateralization (at 110% of the aggregate undrawn amount (as
determined by the Term Administrative Agent)) of all outstanding letters of
credit and bank guaranties, if any, constituting Term Obligations);
     Fifth, to the payment of all amounts payable under the Notes Documents on
account of the Notes Collateral Agent’s fees and any reasonable legal fees,
costs and expenses or other liabilities of any kind incurred by the Notes
Collateral Agent or any co-trustee or agent of the Notes Collateral Agent in
connection with any Notes Document;
     Sixth, to the Notes Collateral Agent for application to the payment of all
outstanding Notes Obligations that are then due and payable in such order as may
be provided in the Notes Documents in an amount sufficient to pay in full in
cash all outstanding Notes Obligations that are then due and payable (including
all interest accrued thereon after the commencement of any Insolvency or
Liquidation Proceeding at the rate, including any applicable post-default rate,
specified in the Notes Documents, even if such interest is not enforceable,
allowable or allowed as a claim in such proceeding; and
     Seventh, any surplus remaining after the payment in full in cash of the
amounts described in the preceding clauses will be paid to the Company or the
other applicable Grantor, as the case may be, its successors or assigns, or as a
court of competent jurisdiction may direct.
          (b) In connection with the application of proceeds pursuant to
Section 5.2(a), except as otherwise directed by the Required Lenders under (and
as defined in) the ABL Documents, the ABL Collateral Agent may sell any non-cash
proceeds for cash prior to the application of the proceeds thereof.
          (c) If the ABL Collateral Agent or any ABL Secured Party collects or
receives any proceeds of such foreclosure, collection or other enforcement that
should have been applied to the payment of the Term Obligations or Notes
Obligations in accordance with Section 5.1(a) above, whether after the
commencement of an Insolvency or Liquidation Proceeding or otherwise, such ABL
Secured Party will forthwith deliver the same to the Term Collateral Agent, for
the account of the holders of the Term Obligations, or to the Notes Collateral
Agent, for the account of the holders of Notes Obligations, as applicable, to be
applied in accordance with Section 5.1(a). Until so delivered, such proceeds
will be held by that ABL Secured Party for the benefit of the holders of the
Term Obligations and Notes Obligations.

-83-



--------------------------------------------------------------------------------



 



Section 6. Miscellaneous.
          6.1. Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of the Term Documents, the ABL Documents or
the Notes Documents, the provisions of this Agreement shall govern and control.
Each Secured Party acknowledges and agrees that the terms and provisions of this
Agreement do not violate any term or provisions of its respective Term Document,
ABL Document or Notes Document.
          6.2. Effectiveness; Continuing Nature of This Agreement; Severability.
          (a) This Agreement shall become effective when executed and delivered
by the parties hereto. The terms of this Agreement shall survive, and shall
continue in full force and effect, in any Insolvency or Liquidation Proceeding.
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. All references to
the Company or any other Grantor shall include the Company or such Grantor as
debtor and debtor in possession and any receiver or trustee for the Company or
any other Grantor (as the case may be) in any Insolvency or Liquidation
Proceeding.
          (b) This Agreement shall terminate and be of no further force and
effect:
          (i) with respect to the ABL Collateral Agent, the ABL Secured Parties
and the ABL Obligations, upon the Discharge of ABL Obligations, subject to the
rights of the ABL Secured Parties under Section 6.17;
          (ii) with respect to the Term Collateral Agent, the Term Secured
Parties and the Term Obligations, upon the Discharge of Term Obligations,
subject to the rights of the Term Secured Parties under Section 6.17; and
          (iii) with respect to the Notes Collateral Agent, the Notes Secured
Parties and the Notes Obligations, upon a satisfaction and discharge, legal
defeasance or covenant defeasance of the Indentures and each Additional Junior
Lien Agreement in accordance with the terms thereof.
          6.3. Amendments; Waivers. No amendment, modification or waiver of any
of the provisions of this Agreement by the Term Collateral Agent, the ABL
Collateral Agent or the Notes Collateral Agent shall be deemed to be made unless
the same shall be in writing signed on behalf of each party hereto or its
authorized agent and each waiver, if any, shall be a waiver only with respect to
the specific instance involved and shall in no way impair the rights of the
parties making such waiver or the obligations of the other parties to such party
in any other respect or at any other time. Notwithstanding the foregoing, the
Company or any other Grantor shall not have any right to consent to or approve
any amendment, modification or waiver of any provision of this Agreement except
to the extent its rights are directly affected (which includes any amendment to
the Grantors’ ability to cause additional obligations to constitute Term
Obligations, ABL Obligations or Notes Obligations as the Company and/or any
other Grantor may designate).

-84-



--------------------------------------------------------------------------------



 



          6.4. Information Concerning Financial Condition of the Company and Its
Subsidiaries. The Term Collateral Agent and the Term Secured Parties, the ABL
Collateral Agent and the ABL Secured Parties and the Notes Collateral Agent and
the Notes Secured Parties, shall each be responsible for keeping themselves
informed of (a) the financial condition of the Company and its Subsidiaries and
all endorsers and/or guarantors of the Term Obligations, the ABL Obligations or
the Notes Obligations and (b) all other circumstances bearing upon the risk of
nonpayment of the ABL Obligations, the Term Obligations or the Notes
Obligations. The Term Collateral Agent and Term Secured Parties shall have no
duty to advise the ABL Collateral Agent, any ABL Secured Parties, the Notes
Collateral Agent or any Notes Secured Parties of information known to it or them
regarding such condition or any such circumstances or otherwise. The ABL
Collateral Agent and ABL Secured Parties shall have no duty to advise the Term
Collateral Agent, any Term Secured Parties, the Notes Collateral Agent or any
Notes Secured Parties of information known to it or them regarding such
condition or any such circumstances or otherwise. The Notes Collateral Agent and
Notes Secured Parties shall have no duty to advise the Term Collateral Agent,
any Term Secured Parties, the ABL Collateral Agent or any ABL Secured Parties of
information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that any of the Term Collateral Agent,
any of the Term Secured Parties, the ABL Collateral Agent, any of the ABL
Secured Parties, the Notes Collateral Agent or any Notes Secured Parties, in its
or their sole discretion, undertakes at any time or from time to time to provide
any such information to any other party hereto, it or they shall be under no
obligation (w) to make, and such informing party shall not make, any express or
implied representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided,
(x) to provide any additional information or to provide any such information on
any subsequent occasion, (y) to undertake any investigation or (z) to disclose
any information which, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.
          6.5. Submission to Jurisdiction; Waivers.
          (a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF
OR RELATING HERETO MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY (a) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (b) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (c) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 6.6; AND (d) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (c) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT.

-85-



--------------------------------------------------------------------------------



 



          (b) EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
HEREUNDER. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER HEREOF, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
6.5(b) AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN
THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
          6.6. Notices. All notices to the ABL Secured Parties, the Term Secured
Parties and the Notes Secured Parties permitted or required under this Agreement
shall also be sent to the ABL Collateral Agent, the Term Collateral Agent and
the Notes Collateral Agent, respectively. Unless otherwise specifically provided
herein, any notice hereunder shall be in writing and may be personally served,
telexed or sent by telefacsimile or United States mail or courier service and
shall be deemed to have been given when delivered in person or by courier
service and signed for against receipt thereof, upon receipt of telefacsimile or
telex, or three Business Days after depositing it in the United States mail with
postage prepaid and properly addressed. For the purposes hereof, the addresses
of the parties hereto shall be as set forth below each party’s name on the
signature pages hereto, or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties.
          6.7. Further Assurances. The Term Collateral Agent, on behalf of
itself and the Term Secured Parties, the ABL Collateral Agent, on behalf of
itself and the ABL Secured Parties, the Notes Collateral Agent, on behalf of
itself and the Notes Secured Parties, and each Grantor, agrees that each of them
shall take such further action and shall execute (without recourse or warranty)
and deliver such additional documents and instruments (in recordable form, if
requested) as the Term Collateral Agent, the ABL Collateral Agent or the Notes
Collateral Agent may reasonably request to effectuate the terms of and the lien
priorities contemplated by this Agreement. The parties hereto agree, subject to
the other provisions of this Agreement:
     (a) upon request by the Term Collateral Agent, the ABL Collateral Agent or
the Notes Collateral Agent, to cooperate in good faith (and to direct their
counsel to cooperate in good faith) from time to time in order to determine the
specific items included in the TL Priority Collateral and the ABL Priority
Collateral and the steps taken to per-

-86-



--------------------------------------------------------------------------------



 



fect their respective Liens thereon and the identity of the respective parties
obligated under the Term Documents, the ABL Documents and the Notes Documents;
and
     (b) that the Term Security Documents, the ABL Security Documents and the
Notes Security Documents creating Liens on the TL Priority Collateral and the
ABL Priority Collateral shall be in all material respects the same forms of
documents other than with respect to the First Priority, the Second Priority and
Third Priority nature of the Liens created thereunder in such Collateral.
          6.8. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS
CONFLICTS OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE
NEW YORK GENERAL OBLIGATION LAWS).
          6.9. Binding on Successors and Assigns. This Agreement shall be
binding upon the parties hereto, the Term Secured Parties, the ABL Secured
Parties, the Notes Secured Parties and their respective successors and assigns.
          6.10. Specific Performance. Each of the Term Collateral Agent, the ABL
Collateral Agent and the Notes Collateral Agent may demand specific performance
of this Agreement. The Term Collateral Agent, on behalf of itself and the Term
Secured Parties, the ABL Collateral Agent, on behalf of itself and the ABL
Secured Parties, and the Notes Collateral Agent, on behalf of itself and the
Notes Secured Parties, hereby irrevocably waives any defense based on the
adequacy of a remedy at law and any other defense which might be asserted to bar
the remedy of specific performance in any action which may be brought by the
Term Collateral Agent, the ABL Collateral Agent or the Notes Collateral Agent,
as the case may be.
          6.11. Headings. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.
          6.12. Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement or such other document or instrument, as applicable.
          6.13. Authorization; No Conflict. Each of the parties represents and
warrants to all other parties hereto that the execution, delivery and
performance by or on behalf of such party to this Agreement has been duly
authorized by all necessary action, corporate or otherwise, does not violate any
provision of law, governmental regulation, or any agreement or instrument by
which such party is bound, and requires no governmental or other consent that
has not been obtained and is not in full force and effect.

-87-



--------------------------------------------------------------------------------



 



          6.14. No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of the Term Secured Parties, the ABL
Secured Parties, the Notes Secured Parties and each of their respective
successors and assigns. No other Person shall have or be entitled to assert
rights or benefits hereunder.
          6.15. Provisions Solely to Define Relative Rights.
          (a) The provisions of this Agreement are and are intended solely for
the purpose of defining the relative rights of the Term Secured Parties, the ABL
Secured Parties and the Notes Secured Parties. None of the Company, any other
Grantor or any other creditor thereof shall have any rights hereunder. Nothing
in this Agreement is intended to or shall impair the obligations of the Company
or any other Grantor, which are absolute and unconditional, to pay the Term
Obligations, the ABL Obligations and the Notes Obligations as and when the same
shall become due and payable in accordance with their terms.
          (b) Nothing in this Agreement shall relieve the Company or any Grantor
from the performance of any term, covenant, condition or agreement on the
Company’s or such Grantor’s part to be performed or observed under or in respect
of any of the Collateral pledged by it or from any liability to any Person under
or in respect of any of such Collateral or impose any obligation on any
Collateral Agent to perform or observe any such term, covenant, condition or
agreement on the Company’s or such Grantor’s part to be so performed or observed
or impose any liability on any Collateral Agent for any act or omission on the
part of the Company’s or such any Grantor relative thereto or for any breach of
any representation or warranty on the part of the Company or such Grantor
contained in this Agreement or any ABL Document or any Term Document or any
Notes Document, or in respect of the Collateral pledged by it. The obligations
of the Company and each Grantor contained in this paragraph shall survive the
termination of this Agreement and the discharge of the Company’s or such
Grantor’s other obligations hereunder.
          (c) Each of the Collateral Agents and the Administrative Agents
acknowledge and agree that neither has made any representation or warranty with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any other ABL Document, any Term Document or any Notes
Document. Except as otherwise provided in this Agreement, each of the Collateral
Agents and the Administrative Agents will be entitled to manage and supervise
their respective extensions of credit to the Company or any of its Subsidiaries
in accordance with law and their usual practices, modified from time to time as
they deem appropriate.
          6.16. Additional Grantors. The Company will cause each Person that
becomes a Grantor or is a Domestic Subsidiary required by any Term Document, ABL
Document or Notes Document to become a party to this Agreement to become a party
to this Agreement, for all purposes of this Agreement, by causing such Person to
execute and deliver to the parties hereto an Intercreditor Agreement Joinder,
whereupon such Person will be bound by the terms hereof to the same extent as if
it had executed and delivered this Agreement as of the date hereof. The Company
shall promptly provide each Collateral Agent and the Notes Collateral Agent with
a copy of each Intercreditor Agreement Joinder executed and delivered pursuant
to this Section 6.16.

-88-



--------------------------------------------------------------------------------



 



          6.17. Avoidance Issues. If any ABL Secured Party, Term Secured Party
or Notes Secured Party is required in any Insolvency or Liquidation Proceeding
or otherwise to turn over or otherwise pay to the estate of the Company or any
other Grantor any amount (a “Recovery”), then such ABL Secured Party, Term
Secured Party or Notes Secured Party, as applicable, shall be entitled to a
reinstatement of ABL Obligations, Term Obligations or Notes Obligations, as
applicable, with respect to all such recovered amounts. If this Agreement shall
have been terminated prior to such Recovery, this Agreement shall be reinstated
in full force and effect, and such prior termination shall not diminish,
release, discharge, impair or otherwise affect the obligations of the parties
hereto from such date of reinstatement.
          6.18. Intercreditor Agreement. This Agreement is the Intercreditor
Agreement referred to in the ABL Credit Agreement, the Term Credit Agreement and
the Indentures. Nothing in this Agreement shall be deemed to subordinate the
right of any ABL Secured Party to receive payment to the right of any Term
Secured Party to receive payment or of any Term Secured Party to receive payment
to the right of any ABL Secured Party to receive payment or the right of any
Notes Secured Party to receive payment to the right of any Term Secured Party or
ABL Secured Party to receive payment (whether before or after the occurrence of
an Insolvency or Liquidation Proceeding), it being the intent of the parties
that this Agreement shall effectuate a subordination of Liens but not a
subordination of Indebtedness.
          6.19. Foreign Collateral. For avoidance of doubt, it is understood and
agreed that the Bermuda Term Borrower and various Foreign Subsidiaries of the
Company and/or the Bermuda Term Borrower have granted security interests in
certain of their property, securing their Term Obligations, and that as of the
date of this Agreement, no such security interests have been provided by the
Bermuda Term Borrower or any other Foreign Subsidiary to secure any ABL
Obligations or Notes Obligations. It is understood and agreed by all parties
hereto that this Agreement does not apply to any security interests granted by
the Bermuda Term Borrower or any other Foreign Subsidiary, and that any assets
or property pledged by the Bermuda Term Borrower or any other Foreign Subsidiary
to secure (or which are subject to a Lien to secure) any Term Obligations or ABL
Obligations or Notes Obligations shall not be subject to the terms or provisions
of this Agreement. Neither the Bermuda Term Borrower nor any Foreign Subsidiary
shall constitute a Grantor hereunder or be bound by the provisions hereof.
          6.20. Cash Collateral (Term Credit Agreement). The parties hereto
acknowledge and agree that, all cash and Cash Equivalents (as defined in the
Term Credit Agreement as in effect on the date hereof, after giving effect to
the Restatement Effective Date as defined therein) actually delivered to the
Term Administrative Agent or Term Collateral Agent pursuant to Sections 2B.07
and/or 4.02(a) of the Term Credit Agreement, but in each case only to the extent
of the aggregate stated amounts and/or face amounts of letters of credit and
bank guaranties (calculated in accordance with the Term Credit Agreement) exceed
the sum of (x) the relevant commitments thereunder plus (y) any required cushion
or over-collateralization thereof, then such cash and Cash Equivalents may be
held as collateral as provided in the Term Credit Agreement and shall constitute
TL Priority Collateral rather than ABL Priority Collateral.
          6.21. Credit-Linked Deposits. The parties hereto acknowledge and agree
that, notwithstanding anything to the contrary contained herein, the
Credit-Linked Deposits (as defined in the Term Credit Agreement) shall remain
property of the respective Term Lenders as

-89-



--------------------------------------------------------------------------------



 



provided in the Term Credit Agreement and shall not constitute Collateral
hereunder; provided, that, without limiting the foregoing, if, notwithstanding
the foregoing, such Credit Linked Deposits (or any portion thereof) are deemed
to be Collateral (whether as a matter of applicable law or otherwise) then such
Credit-Linked Deposits or the applicable portion thereof, as the case may be,
shall be deemed to constitute TL Priority Collateral, rather than ABL Priority
Collateral, for all purposes hereunder.
* * *

-90-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor
Agreement to be executed by their respective officers or representatives as of
the day and year first above written.

     
Each assignor’s address is as listed on Annex A attached hereto
  DOLE FOOD COMPANY, INC.
 
  CALAZO CORPORATION
 
  AG 1970, INC.
 
  AG 1971, INC.
 
  AG 1972, INC.
 
  ALYSSUM CORPORATION
 
  BARCLAY HOLLANDER CORPORATION
 
  BUD ANTLE, INC.
 
  CALICAHOMES, INC.
 
  CALIFORNIA POLARIS, INC.
 
  CB NORTH, LLC
 
  CB SOUTH, LLC
 
  DOLE ABPIK, INC.
 
  DOLE ARIZONA DRIED FRUIT AND NUT COMPANY
 
  DOLE CARROT COMPANY
 
  DOLE CITRUS
 
  DOLE DF&N, INC.
 
  DOLE DRIED FRUIT AND NUT COMPANY, A
 
  CALIFORNIA GENERAL PARTNERSHIP
 
  DOLE FARMING, INC.
 
  DOLE FRESH VEGETABLES, INC.
 
  DOLE ORLAND, INC.
 
  DOLE PACKAGED FOODS, LLC
 
  E.T. WALL COMPANY
 
  EARLIBEST ORANGE ASSOCIATION, INC.
 
  FALLBROOKE CITRUS COMPANY, INC.
 
  LINDERO HEADQUARTERS COMPANY, INC.
 
  LINDERO PROPERTY, INC.
 
  MILAGRO RANCH, LLC
 
  OCEANVIEW PRODUCE COMPANY
 
  PRAIRIE VISTA, INC.
 
  RANCHO MANANA, LLC
 
  ROYAL PACKING CO.
 
  VELTMAN TERMINAL CO.
 
  BANANERA ANTILLANA (COLOMBIA), INC.

                  By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

     
 
  CLOVIS CITRUS ASSOCIATION
 
  DELPHINIUM CORPORATION
 
  DOLE BERRY COMPANY, LLC
 
  DOLE EUROPE COMPANY
 
  DOLE FOODS FLIGHT OPERATIONS, INC.
 
  DOLE NORTHWEST, INC.
 
  DOLE SUNFRESH EXPRESS, INC.
 
  STANDARD FRUIT AND STEAMSHIP COMPANY
 
  STANDARD FRUIT COMPANY
 
  SUN COUNTRY PRODUCE, INC.
 
  WEST FOODS, INC.
 
  COOL ADVANTAGE, INC.
 
  COOL CARE, INC.
 
  SAW GRASS TRANSPORT, INC.
 
  BLUE ANTHURUIM, INC.
 
  CERULEAN, INC.
 
  DOLE DIVERSIFIED, INC.
 
  DOLE LAND COMPANY, INC.
 
  DOLE PACKAGED FOODS CORPORATION
 
  LA PETITE D’AGEN, INC.
 
  M K DEVELOPMENT, INC.
 
  MALAGA COMPANY, INC.
 
  MUSCAT, INC.
 
  OAHU TRANSPORT COMPANY, LIMITED
 
  WAHIAWA WATER COMPANY, INC.
 
  ZANTE CURRANT, INC.
 
  DIVERSIFIED IMPORTS CO.
 
  DOLE ASSETS, INC.
 
  DOLE FRESH FRUIT COMPANY
 
  DOLE HOLDINGS, INC.
 
  DOLE LOGISTICS SERVICES, INC.
 
  DOLE OCEAN CARGO EXPRESS, INC.
 
  DOLE OCEAN LINER EXPRESS, INC.
 
  RENAISSANCE CAPITAL CORPORATION
 
  SUN GIANT, INC.
 
  DNW SERVICES COMPANY
 
  PACIFIC COAST TRUCK COMPANY
 
  PAN-ALASKA FISHERIES, INC.

                  By:           Name:           Title:      

-2-



--------------------------------------------------------------------------------



 



         

     
Address:
  DEUTSCHE BANK AG NEW YORK BRANCH,
 
  as Term Collateral Agent
60 Wall Street
   
New York, NY 10005
   
Attention: Scottye Lindsey
   
Telecopier: (646) 736-7095
   

                  By:           Name:           Title:                 By:      
    Name:           Title:      

-3-



--------------------------------------------------------------------------------



 



         

     
Address:
  DEUTSCHE BANK AG NEW YORK BRANCH,
 
  as ABL Collateral Agent
60 Wall Street
   
New York, NY 10005
   
Attention: Scottye Lindsey
   
Telecopier: (646) 736-7095
   

                  By:           Name:           Title:                 By:      
    Name:           Title:      

-4-



--------------------------------------------------------------------------------



 



         

     
Address:
  U.S. BANK NATIONAL ASSOCIATION,
 
  as Notes Collateral Agent
EP-MN-WS3C
   
60 Livingston Avenue
   
St. Paul, MN 55107
   
Attention: Corporate Trust Services
   
Telecopier: (651) 495-8097
   

                  By:           Name:           Title:      

-5-



--------------------------------------------------------------------------------



 



FORM OF
INTERCREDITOR AGREEMENT JOINDER
          The undersigned, ___, a ___, hereby agrees to become party as [a
Grantor] [a ABL Collateral Agent] [a Term Collateral Agent] [a Notes Collateral
Agent] under the Second Amended and Restated Intercreditor Agreement dated as of
March [  ], 2010 (the “Intercreditor Agreement”) among DOLE FOOD COMPANY, INC.,
a Delaware corporation (the “Company”), the other GRANTORS from time to time
party thereto, DEUTSCHE BANK AG NEW YORK BRANCH (“DBAG”), as ABL Collateral
Agent, DBAG, as Term Collateral Agent, and U.S. BANK NATIONAL ASSOCIATION, as
Notes Collateral Agent as amended, supplemented, amended and restated or
otherwise modified and in effect from time to time, for all purposes thereof on
the terms set forth therein, and to be bound by the terms of the Intercreditor
Agreement as fully as if the undersigned had executed and delivered the
Intercreditor Agreement as of the date thereof.
          The provisions of Article 6 of the Intercreditor Agreement will apply
with like effect to this Intercreditor Agreement Joinder.
          IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor
Agreement Joinder to be executed by their respective officers or representatives
as of ___, 20___.
[________________________]

                  By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



ANNEX A

                                  Type of Organization                        
(or, if the Assignor is   Registered Or       Assignor’s Location   Assignor’s
Organization   Transmitting Exact Legal Name of   an Individual, so  
ganization?   Jurisdiction of   (for purposes of NY   Identification Number (or,
  Utility? Assignor   indicate)   (Yes/No)   Organization   UCC § 9-307)   if it
has none, so indicate)   (Yes/No)
Calazo Corporation
  Corporation   Y   Arizona   One Dole Drive
Westlake Village, CA 91362     02020698     N
 
                           
AG 1970, Inc.
  Corporation   Y   California   One Dole Drive
Westlake Village, CA 91362     C1597059     N
 
                           
AG 1971, Inc.
  Corporation   Y   California   One Dole Drive
Westlake Village, CA 91362     C1597063     N
 
                           
AG 1972, Inc.
  Corporation   Y   California   One Dole Drive
Westlake Village, CA 91362     C1597062     N
 
                           
Alyssum Corporation
  Corporation   Y   California   One Dole Drive
Westlake Village, CA 91362     C1815356     N
 
                           
Barclay Hollander Corporation
  Corporation   Y   California   One Dole Drive
Westlake Village, CA 91362     C0564697     N
 
                           
Bud Antle, Inc.
  Corporation   Y   California   639 S. Sanborn Road
Salinas, CA 93902     C0777840     N
 
                           
Calicahomes, Inc.
  Corporation   Y   California   One Dole Drive
Westlake Village, CA 91362     C0474028     N
 
                           
California Polaris, Inc.
  Corporation   Y   California   One Dole Drive
Westlake Village, CA 91362     C0915447     N
 
                           
CB North, LLC
  LLC   Y   California   One Dole Drive
Westlake Village, CA 91362     200226310119     N
 
                           
CB South, LLC
  LLC   Y   California   One Dole Drive
Westlake Village, CA 91362     200226310118     N
 
                           
Dole ABPIK, Inc.
  Corporation   Y   California   7170 N. Financial Drive Fresno, CA 93710    
C1629807     N
 
                           
Dole Arizona Dried Fruit and Nut Company
  Corporation   Y   California   One Dole Drive
Westlake Village, CA 91362     C1822834     N
 
                           
Dole Carrot Company
  Corporation   Y   California   639 S. Sanborn Road
Salinas, CA 93902     C1179103     N

 



--------------------------------------------------------------------------------



 



                                  Type of Organization                        
(or, if the Assignor is   Registered Or       Assignor’s Location   Assignor’s
Organization   Transmitting Exact Legal Name of   an Individual, so  
ganization?   Jurisdiction of   (for purposes of NY   Identification Number (or,
  Utility? Assignor   indicate)   (Yes/No)   Organization   UCC § 9-307)   if it
has none, so indicate)   (Yes/No)
Dole Citrus
  Corporation   Y   California   One Dole Drive
Westlake Village, CA 91362     C0940152     N
 
                           
Dole DF&N, Inc.
  Corporation   Y   California   3366 Muscat Avenue
Fresno, CA 93725     C1629808     N
 
                           
Dole Dried Fruit and Nut Company, a California General Partnership
  General Partnership   Y   California   One Dole Drive
Westlake Village, CA 91362           N
 
                           
Dole Farming, Inc.
  Corporation   Y   California   One Dole Drive
Westlake Village, CA 91362     C0454623     N
 
                           
Dole Fresh Vegetables, Inc.
  Corporation   Y   California   639 S. Sanborn Road
Salinas, CA 93902     C1177297     N
 
                           
Dole Orland, Inc.
  Corporation   Y   California   One Dole Drive
Westlake Village, CA 91362     C0767252     N
 
                           
Dole Packaged Foods, LLC
  LLC   Y   California   One Dole Drive
Westlake Village, CA 91362     200600910228     N
 
                           
E. T. Wall Company
  Corporation   Y   California   One Dole Drive
Westlake Village, CA 91362     C0759411     N
 
                           
Earlibest Orange Association, Inc.
  Corporation   Y   California   One Dole Drive
Westlake Village, CA 91362     C0460741     N
 
                           
Fallbrook Citrus Company, Inc.
  Corporation   Y   California   One Dole Drive
Westlake Village, CA 91362     C1237504     N
 
                           
Lindero Headquarters Company, Inc.
  Corporation   Y   California   One Dole Drive
Westlake Village, CA 91362     C2070249     N
 
                           
Lindero Property, Inc.
  Corporation   Y   California   One Dole Drive
Westlake Village, CA 91362     C1698635     N
 
                           
Milagro Ranch, LLC
  LLC   Y   California   One Dole Drive
Westlake Village, CA 91362     200421910230     N
 
                           
Oceanview Produce Company
  Corporation   Y   California   One Dole Drive
Westlake Village, CA 91362     C1463723     N

-2-



--------------------------------------------------------------------------------



 



                                  Type of Organization                        
(or, if the Assignor is   Registered Or       Assignor’s Location   Assignor’s
Organization   Transmitting Exact Legal Name of   an Individual, so  
ganization?   Jurisdiction of   (for purposes of NY   Identification Number (or,
  Utility? Assignor   indicate)   (Yes/No)   Organization   UCC § 9-307)   if it
has none, so indicate)   (Yes/No)
Prairie Vista, Inc.
  Corporation   Y   California   One Dole Drive
Westlake Village, CA 91362     C0280565     N
 
                           
Rancho Manana, LLC
  LLC   Y   California   One Dole Drive
Westlake Village, CA 91362     200422210034     N
 
                           
Royal Packing Co.
  Corporation   Y   California   639 S. Sanborn Road
Salinas, CA 93901     C1658935     N
 
                           
Veltman Terminal Co.
  Corporation   Y   California   One Dole Drive
Westlake Village, CA 91362     C0308794     N
 
                           
Bananera Antillana (Colombia), Inc.
  Corporation   Y   Delaware   100 W. 10th Street
Wilmington, DE 19801     845992     N
 
                           
Clovis Citrus Association
  Corporation   Y   Delaware   One Dole Drive
Westlake Village, CA 91362     0805383     N
 
                           
Delphinium Corporation
  Corporation   Y   Delaware   One Dole Drive
Westlake Village, CA 91362     0839429     N
 
                           
Dole Berry Company, LLC
  LLC   Y   Delaware   One Dole Drive
Westlake Village, CA 91362     2753691     N
 
                           
Dole Europe Company
  Corporation   Y   Delaware   One Dole Drive
Westlake Village, CA 91362     0486011     N
 
                           
Dole Food Company, Inc.
  Corporation   Y   Delaware   One Dole Drive
Westlake Village, CA 91362     3376670     N
 
                           
Dole Foods Flight Operations, Inc.
  Corporation   Y   Delaware   3366 Muscat Avenue
Fresno, CA 93725     2133517     N
 
                           
Dole Northwest, Inc.
  Corporation   Y   Delaware   80 McNeil Canyon Road
Chelan, WA 98816     0227108     N
 
                           
Dole Sunfresh Express, Inc.
  Corporation   Y   Delaware   One Dole Drive
Westlake Village, CA 91362     2091327     N
 
                           
Standard Fruit and Steamship Company
  Corporation   Y   Delaware   One Dole Drive
Westlake Village, CA 91362     0669719     N
 
                           
Standard Fruit Company
  Corporation   Y   Delaware   One Dole Drive
Westlake Village, CA 91362     0485718     N

-3-



--------------------------------------------------------------------------------



 



                                  Type of Organization                        
(or, if the Assignor is   Registered Or       Assignor’s Location   Assignor’s
Organization   Transmitting Exact Legal Name of   an Individual, so  
ganization?   Jurisdiction of   (for purposes of NY   Identification Number (or,
  Utility? Assignor   indicate)   (Yes/No)   Organization   UCC § 9-307)   if it
has none, so indicate)   (Yes/No)
Sun Country Produce, Inc.
  Corporation   Y   Delaware   One Dole Drive
Westlake Village, CA 91362     939918     N
 
                           
West Foods, Inc.
  Corporation   Y   Delaware   639 S. Sanborn Road
Salinas, CA 93901     0789683     N
 
                           
Cool Advantage, Inc.
  Corporation   Y   Florida   One Dole Drive
Westlake Village, CA 91362   P 98000104868     N
 
                           
Cool Care, Inc.
  Corporation   Y   Florida   601 NW 12th Avenue
Deerfield Beach, FL 33442     J34542     N
 
                           
Saw Grass Transport, Inc.
  Corporation   Y   Florida   10055 NW 12th Street
Miami, FL 33172   P 99000058957     N
 
                           
Blue Anthurium, Inc.
  Corporation   Y   Hawaii   1116 Whitmore Avenue
Wahiawa, HI 96786     D1 87978     N
 
                           
Cerulean, Inc.
  Corporation   Y   Hawaii   1116 Whitmore Avenue
Wahiawa, HI 96786     D1 97231     N
 
                           
Dole Diversified, Inc.
  Corporation   Y   Hawaii   1116 Whitmore Avenue
Wahiawa, HI 96786     D1 78742     N
 
                           
Dole Land Company, Inc.
  Corporation   Y   Hawaii   1116 Whitmore Avenue
Wahiawa, HI 96786     D1 4     N
 
                           
Dole Packaged Foods
Corporation
  Corporation   Y   Hawaii   1116 Whitmore Avenue
Wahiawa, HI 96786     D1 79181     N
 
                           
La Petite d’Agen, Inc.
  Corporation   Y   Hawaii   1116 Whitmore Avenue
Wahiawa, HI 96786     D1 9421     N
 
                           
M K Development, Inc.
  Corporation   Y   Hawaii   1116 Whitmore Avenue
Wahiawa, HI 96786   HI-70337 D1   N
 
                           
Malaga Company, Inc.
  Corporation   Y   Hawaii   1116 Whitmore Avenue
Wahiawa, HI 96786     D1 79501     N
 
                           
Muscat, Inc.
  Corporation   Y   Hawaii   1116 Whitmore Avenue
Wahiawa, HI 96786     D1 14633     N
 
                           
Oahu Transport Company,
Limited
  Corporation   Y   Hawaii   1116 Whitmore Avenue
Wahiawa, HI 96786     D1 3728     N

-4-



--------------------------------------------------------------------------------



 



                                  Type of Organization                        
(or, if the Assignor is   Registered Or       Assignor’s Location   Assignor’s
Organization   Transmitting Exact Legal Name of   an Individual, so  
ganization?   Jurisdiction of   (for purposes of NY   Identification Number (or,
  Utility? Assignor   indicate)   (Yes/No)   Organization   UCC § 9-307)   if it
has none, so indicate)   (Yes/No)
Wahiawa Water Company, Inc.
  Corporation   Y   Hawaii   1116 Whitmore Avenue
Wahiawa, HI 96786     D1 29035     N
 
                           
Zante Currant, Inc.
  Corporation   Y   Hawaii   1116 Whitmore Avenue
Wahiawa, HI 96786     D1 19015     N
 
                           
Diversified Imports Co.
  Corporation   Y   Nevada   One Dole Drive
Westlake Village, CA 91362     C9076-1987     N
 
                           
Dole Assets, Inc.
  Corporation   Y   Nevada   One Dole Drive
Westlake Village, CA 91362     C19261-1997     N
 
                           
Dole Fresh Fruit Company
  Corporation   Y   Nevada   One Dole Drive
Westlake Village, CA 91362     C6123-1985     N
 
                           
Dole Holdings, Inc.
  Corporation   Y   Nevada   One Dole Drive
Westlake Village, CA 91362     C7119-1983     N
 
                           
Dole Logistics Services, Inc.
  Corporation   Y   Nevada   One Dole Drive
Westlake Village, CA 91362     C1173-1993     N
 
                           
Dole Ocean Cargo Express, Inc.
  Corporation   Y   Nevada   9485 Regency Square Blvd., Suite 425-420,
Jacksonville, FL 32225     C17227-1999     N
 
                           
Dole Ocean Liner Express, Inc.
  Corporation   Y   Nevada   One Dole Drive
Westlake Village, CA 91362     C6529-1993     N
 
                           
Renaissance Capital
Corporation
  Corporation   Y   Nevada   One Dole Drive
Westlake Village, CA 91362     C12741-1995     N
 
                           
Sun Giant, Inc.
  Corporation   Y   Nevada   One Dole Drive
Westlake Village, CA 91362     C9306-1987     N
 
                           
DNW Services Company
  Corporation   Y   Washington   One Dole Drive
Westlake Village, CA 91362     601-881-469     N
 
                           
Pacific Coast Truck Company
  Corporation   Y   Washington   One Dole Drive
Westlake Village, CA 91362     601-640-771     N
 
                           
Pan-Alaska Fisheries, Inc.
  Corporation   Y   Washington   One Dole Drive
Westlake Village, CA 91362     578-035-177     N

-5-



--------------------------------------------------------------------------------



 



SCHEDULE I
LENDER COMMITMENTS

          Lender   Commitment
Deutsche Bank AG New York Branch
  $ 33,000,000  
Wells Fargo Capital Finance, LLC
  $ 33,000,000  
Bank of America, N.A.
  $ 33,000,000  
The Bank of Nova Scotia
  $ 21,000,000  
CoBank, ACB
  $ 28,000,000  
PNC Bank, National Association
  $ 15,000,000  
Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A. “Rabobank International”
New York Branch
  $ 21,000,000  
HSBC Bank USA, National Association
  $ 21,000,000  
Siemens Financial Services, Inc.
  $ 21,000,000  
Union Bank, N.A.
  $ 10,000,000  
U.S. Bank National Association
  $ 21,000,000  
Natixis
  $ 15,000,000  
RZB Finance LLC
  $ 21,000,000  
Capital One Leverage Finance Corp
  $ 15,000,000  
JPMorgan Chase Bank, N.A.
  $ 21,000,000  
SunTrust Bank
  $ 21,000,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE II
LENDER ADDRESSES

      Lender   Address
Deutsche Bank AG New York Branch
  60 Wall Street
New York, NY 10005
Attention: Scottye D. Lindsey
Tel.: 212-250-6115
Fax: 212-797-4655
 
   
Wells Fargo Capital Finance, LLC
  2459 Colorado Ave
Suite 3000 West
Santa Monica, CA 90404
Attention: Kurt Duerfeldt
Tel: 310-453-7324
 
   
Bank of America, N.A.
  One Bryant Park
New York, New York 10036
Attention: Steven Sharp
Tel: 626-584-4511
 
   
The Bank of Nova Scotia
  580 California Street
Suite 2100
San Francisco, CA 91404
Attention: Maarty Van Otterloo
Tel: 415-986-1100
 
   
CoBank, ACB
  5500 South Quebec Street
Greenwood, CO 80111
Attention: Hal Nelson
Tel:303-740-4312
 
   
PNC Bank, National Association
  2 N Lake Ave Suite 440
Pasadena, CA 91101
Attention: Steve Roberts
Tel: 626-432-6128
 
   
Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A. “Rabobank International”
New York Branch
  245 Park Avenue
New York, NY 10167-0062
Attention: Janet Lee
 
   
HSBC Bank USA, National Association
  660 South Figueroa Street
Suite 800
Los Angeles, CA 90017
Attention: Steven Brennan
Tel: 213-553-8000
 
   
Siemens Financial Services, Inc.
  170 Wood Avenue South
Iselin, NJ 08830
Attention: David Kantes
Tel:732-590-6629

 



--------------------------------------------------------------------------------



 



      Lender   Address
Union Bank, N.A.
  445 South Figueroroa Street, 10th fl
Los Angeles, CA 90017
Attention: Peter Thompson
Tel: 213-236-6911
 
   
U.S. Bank National Association
  1 U.S. Bank Plaza
St. Louis, MO 63101
Attention: Jeffrey Patton
Tel: 314-418-3995
 
   
Natixis, New York Branch
  9 West 57th Street, 35th Floor
New York, NY 10019
Attention: Pieter van Tulder
Tel: 212-872-5117
 
   
RZB Finance LLC
  24 Grassy Plain Street
Bethel, CT 06801
Attention: John Valiska
Tel: 203-207-7722
 
   
Capital One Leverage Finance Corp
  265 Broadhollow Road
Melville, NY 11747
Attention: Michael Burns
Tel: 631-531-2775
 
   
JPMorgan Chase Bank, N.A.
  270 Park Avenue
New York, NY 10017
Attention: Maureen Reilly
Tel: 415-615-5635

 
   
SunTrust Bank
  303 Peachtree Street NE 23rd Floor
Atlanta, GA 30080
Attention: Jamie Hurley
Tel: 404-813-6733

 



--------------------------------------------------------------------------------



 



SCHEDULE III
ACCOUNTS
The schedule of Accounts separately furnished to the Administrative Agent is
incorporated herein by reference.

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
EXISTING INDEBTEDNESS
The schedule of Existing Indebtedness separately furnished to the Administrative
Agent is incorporated herein by reference.

 



--------------------------------------------------------------------------------



 



SCHEDULE V
REAL PROPERTY
See attached. Not more than 90 days after the Amendment No. 3 Effective Date, or
such later date as is acceptable to the Administrative Agent, the Borrower shall
provide to the Administrative Agent revised information to be added to this
Schedule V to complete such Schedule V.

 



--------------------------------------------------------------------------------



 



SCHEDULE VI
PENSION PLANS

      Plan Number   Plan Name
029
  Consolidated Retirement Plan for Employees of Dole Food Company, Inc.
 
   
001
  Western Conference of Teamsters Pension Plan*
 
   
98
  Supplemental Executive Retirement Plan
 
   
60
  401(k) Plan for Salaried Employees of Dole Food Company, Inc. and
Participating Divisions and Subsidiaries
 
   
68
  401(k) Plan for Hourly Employees of Dole Food Company, Inc. and Participating
Divisions and Subsidiaries

 

*   Multiemployer plan

 



--------------------------------------------------------------------------------



 



      SCHEDULE VII CAPITALIZATION

None.

 



--------------------------------------------------------------------------------



 



SCHEDULE VIII
SUBSIDIARIES

                  % Effective   Jurisdiction of Company Name   Ownership  
Organization
STANDARD FRUIT, S.A. (ARGENTINA)
    100.0000     Argentina
DOLE AUSTRALIA PTY, LTD
    100.0000     Australia
TRANSTRADING OVERSEAS, LTD
    100.0000     Bahamas
DOLE EXPORT COMPANY, LTD.
    100.0000     Barbados
DOLE ANTWERP
    100.0000     Belgium
AGOURA LIMITED
    100.0000     Bermuda
BALTIME LIMITED.
    100.0000     Bermuda
CAMARILLO LIMITED
    100.0000     Bermuda
COOKSTOWN FINANCIAL, LTD
    35.0000     Bermuda
DOLE FOREIGN HOLDINGS, LTD
    100.0000     Bermuda
DOLE FOREIGN HOLDINGS II, LTD
    100.0000     Bermuda
DOLE FRESH FRUIT INTERNATIONAL LIMITED
    100.0000     Bermuda
DOLE INTERNATIONAL, LTD.
    100.0000     Bermuda
DOLE PACKAGED FOODS ASIA
    100.0000     Bermuda
INTERFRUIT COMPANY, LIMITED
    100.0000     Bermuda
MAHELE, LIMITED
    100.0000     Bermuda
DOLE FOREIGN HOLDINGS II, LTD.
    100.0000     Bermuda
MENDOCINO LIMITED
    100.0000     Bermuda
REEFERSHIP MARINE SERVICES, LTD
    100.0000     Bermuda
SOLAMERICA, LTD.
    100.0000     Bermuda
SOLVEST, LTD.
    100.0000     Bermuda
STANDARD FRUIT CO. (BERMUDA) LTD
    100.0000     Bermuda
VENTURA TRADING LTD.
    100.0000     Bermuda
DOLE BRASIL, LTDA
    100.0000     Brazil
BANAPLUS, INCORPORATED
    100.0000     British Virgin Islands
DOLE FOODS OF CANADA, LTD
    100.0000     Canada
AGRICOLA CALIFORNIA, LTDA.
    100.0000     Chile
AGRICOLA PENCAHUE LTDA.
    100.0000     Chile
AGRICOLA PUNITAQUI LTDA.
    100.0000     Chile
AGRICOLA RAUQUEN LTDA.
    100.0000     Chile
DOLE CHILE S.A.
    100.0000     Chile
DOLE THOMSEN S.A.
    51.0000     Chile
EMBALAJES STANDARD, S.A.
    100.0000     Chile

 



--------------------------------------------------------------------------------



 



                  % Effective   Jurisdiction of Company Name   Ownership  
Organization
INVERSIONES DEL PACIFICO S.A.
    100.0000     Chile
SHANGHAI DOLE FOOD CO. LTD.
    100.0000     China
INVERSIONES DOBAN S.A.S.
    100.0000     Columbia
AEROFUMIGACION CENTROAMERICANA, S.A.
    100.0000     Costa Rica
AGROINDUSTRIAL PINAS DEL BOSQUE, S.A.
    100.0000     Costa Rica
ALMACENES ATALANTA S.A.
    100.0000     Costa Rica
ALPPHA SIDERAL, S.A.
    100.0000     Costa Rica
BANANERA EL PORVENIR, S.A.
    100.0000     Costa Rica
BANANERA LA PAZ, S.A.
    100.0000     Costa Rica
CIA. BANANERA DEBA, S.A.
    100.0000     Costa Rica
CIA. BANANERA EL ENCANTO, S.A.
    100.0000     Costa Rica
CIA. FRUTOS DE LA TIERRA, S.A.
    100.0000     Costa Rica
COMERCIALIZADORA E IMPORTADORA VINA DEL MAR S.A.
    100.0000     Costa Rica
COMPANIA MUSA CERO NUEVE SOCIEDAD ANINIMA, S.A.
    100.0000     Costa Rica
DESARROLLO BANANERO LA ESPERANZA, S.A.
    100.0000     Costa Rica
DIVERSIFICADOS DE COSTA RICA DICORI, S.A.
    100.0000     Costa Rica
DOLE SHARED SERVICES, LIMITED
    100.0000     Costa Rica
ECO PINAS DEL ARENAL, S.A.
    100.0000     Costa Rica
ESTIBADORA CARIBE, S.A.
    50.0000     Costa Rica
ESTIBADORES DEL TROPICO, S.A.
    50.0000     Costa Rica
ESTIBADORES GOLFITENOS
    100.0000     Costa Rica
HACIENDA LA ROSALIA, S.A.
    100.0000     Costa Rica
ROXANA FARMS, S.A.
    100.0000     Costa Rica
STANDARD FRUIT DE COSTA RICA S.A.
    100.0000     Costa Rica
DOLE EAST S.R.O.
    100.0000     Czech Republic
ACTIVIDADES AGRICOLAS, S.A.
    100.0000     Ecuador
AGROVERDE S.A.
    100.0000     Ecuador
BANANAPUERTO PUERTO BANANERO S.A.
    35.0000     Ecuador
BANCUBER, S.A.
    100.0000     Ecuador
BRUNETTI S.A.
    100.0000     Ecuador
CIA. NAVIERA AGMARESA, S.A.
    100.0000     Ecuador
COMERCIAL INDUSTRIAL ECUATORIANA, S.A.
    85.5100     Ecuador
FRIOCONT, S.A.
    100.0000     Ecuador
FRUTBAN, S.A.
    100.0000     Ecuador
GRANELCONT, S.A.
    100.0000     Ecuador
GUAYAMI, S.A.
    100.0000     Ecuador

 



--------------------------------------------------------------------------------



 



                  % Effective   Jurisdiction of Company Name   Ownership  
Organization
INDUSTRIAL Y COMERCIAL TRILEX, S.A.
    40.0000     Ecuador
MEGABANANA, S.A.
    100.0000     Ecuador
NAPORTEC, S.A.
    100.0000     Ecuador
PESCASEROLI S.A.
    100.0000     Ecuador
PRODUCTORA CARTONERA, S.A.
    99.9700     Ecuador
PRODUCTOS DEL LITORAL, S.A.
    100.0000     Ecuador
PROPOLISA, S.A.
    99.9700     Ecuador
REDAMAWAL, S.A.
    100.0000     Ecuador
SIEMBRANUEVA, S.A.
    100.0000     Ecuador
SOCIEDAD AGROPECUARIA PIMOCHA C.A.
    100.0000     Ecuador
TALLERES Y LLANTAS, S.A.
    100.0000     Ecuador
TECNICOS Y ELECTRICISTAS, S.A.
    100.0000     Ecuador
TRANSPORTES POR MAR, S.A.
    100.0000     Ecuador
UNION DE BANANEROS ECUATORIANOS, S.A.
    100.0000     Ecuador
ZANPOTI, S.A.
    100.0000     Ecuador
ENERO S.A.
    80.3726     El Salvador
COMPAGNIE FINANCIERE DE PARTICIPATION
    40.0000     France
COMPAGNIE FRUITIERE IMPORT S.A.
    100.0000     France
DOLE EUROPE S.A.S
    100.0000     France
DOLE FRANCE, S.A. (FKA DOLE MARSEILLE)
    100.0000     France
DOLE FRESH FRUIT SOUTH SAS
    100.0000     France
DOLE PACKAGED FOODS EUROPE (fka DOLE FRANCE SERVICES, S.A.)
    100.0000     France
SOLEIL HOLDING FRANCE S.A.
    100.0000     France
DOLE DEUTSCHLAND BETEILIGUNGSGESELLSCHAFT MBH
    100.0000     Germany
DOLE GERMANY OHG
  PARTNERSHIP   Germany
DOLE SHARED SERVICES DEUTSCHLAND GMBH
    100.0000     Germany
EUFRUCHT FRUCHTIMPORT GMBH
    33.0000     Germany
FRUCHTHOF ROSTOCK GmbH
    36.0000     Germany
FRUCHTVERTRIEB SCHWERIN GmbH
    44.0000     Germany
HAFRU HANDELSGESELLCHAFT FRUCHTRING mbH & CO. KG
    30.0000     Germany
PAUL KEMPOWSKI GmbH & Co. KG (Limited Partnership)
    100.0000     Germany
DOLE FRESH FRUIT HELLAS
    100.0000     Greece
ENERGUA S.A. MATRIZ GUATEMALA
    100.0000     Guatemala
AGRICOLA SANTA INES, S.A.
    100.0000     Honduras
AGROINDUSTRIA DEL CARIBE, S.A.
    100.0000     Honduras

 



--------------------------------------------------------------------------------



 



                  % Effective   Jurisdiction of Company Name   Ownership  
Organization
AGROINDUSTRIAL ALMA VERDE, S.A.
    100.0000     Honduras
BANANERA RIO MAME, SA
    100.0000     Honduras
BIENES Y SERVICIOS S de R L de CV
    97.1000     Honduras
BIENES Y VALORES, S.A.
    97.1000     Honduras
CIA. AGRICOLA EL PROGRESO, S.A.
    100.0000     Honduras
CIA. AGRICOLA MAZAPAN, S.A.
    100.0000     Honduras
CIA. AGROPECUARIA EL PORVENIR, S.A.
    100.0000     Honduras
CLINICAS MEDICAS DEL AGUAN, S.A.
    99.8731     Honduras
DISTRIBUIDORA DE PRODUCTOS DIVERSOS, S.A.
    100.0000     Honduras
ENERGUA S.A. SUCURSALl HONDURAS
    100.0000     Honduras
EQUIPO PESADO S.A.
    99.8246     Honduras
HOSPITAL COYOLES, S.A.
    99.8731     Honduras
CIA.INVERSIONES MEDICAS NACIONALE SA
    99.8731     Honduras
INVERSIONES Y VALORES DE MONTECRISTO,SA
    100.0000     Honduras
LABORATORIOS Y SERVICIOS DE MERISTEMOS, S.A.
    100.0000     Honduras
MANUFACTURAS DE CARTON, S.A.
    97.5715     Honduras
MULTISERVICIOS, S.A.
    99.8264     Honduras
PINA ANTILLANA, S.A.
    100.0000     Honduras
PLASTICOS, S.A.
    99.7572     Honduras
PRODUCTORA AGRICOLA DE ATLANTIDA, S.A.
    100.0000     Honduras
SERVICIOS E INVESTIGACIONES AEREAS, SA
    100.0000     Honduras
SOGAS, S.A.
    100.0000     Honduras
STANDARD FRUIT DE HONDURAS
    100.0000     Honduras
VIGILANCIA Y SEGURIDAD, S.A.
    100.0000     Honduras
CASTLE & COOKE WORLDWIDE, LTD
    100.0000     Hong Kong
DOLE CHINA LIMITED
    100.0000     Hong Kong
DOLE HONG KONG LTD.
    100.0000     Hong Kong
DOLE ITIALIA S.P.A.
    100.0000     Italy
DOLE TERM S.R.L.
    51.0000     Italy
LA FIORITA
    91.0000     Italy
TROPICAL SHIPPING, ITALIANA, S.P.A.
    100.0000     Italy
DOLE JAPAN, LTD.
    100.0000     Japan
FRESH SYSTEMS, LTD.
    40.0000     Japan
K. I. FRESH ACCESS, LTD
    20.0000     Japan
DFC FOODS, INC.
    100.0000     Korea
DLC INC
    100.0000     Korea
DOLE KOREA, LTD (fka: TSC KOREA, LTD.)
    100.0000     Korea

 



--------------------------------------------------------------------------------



 



                  % Effective   Jurisdiction of Company Name   Ownership  
Organization
DOLE LUXEMBOURG S.A.R.L.
    100.0000     Luxembourg
DOLE LUXEMBOURG II S.A.R.L.
    100.0000     Luxembourg
DOLE MACAU LIMITED
    100.0000     Macau
DOLE FOOD MALAYSIA
    100.0000     Malaysia
TROPICAL NAVIGATION (MALTA) LIMITED
    100.0000     Malta
DOLE SHANGHAI CO. LTD. (aka SHANGHAI DOLE FOOD CO, LTD.)
    100.0000     Mauritius
QINGDAO DOLE FOOD CO., LTD.
    100.0000     Mauritius
FLORES LUCITANIA S. DE R.L.
    100.0000     Mexico
DOLE MEXICO (fka: MEXICOTEC)
    100.0000     Mexico
DOLE EUROPE B.V.
    100.0000     Netherlands
DOLE NEW ZEALAND LTD.
    100.0000     New Zealand
NZ RIPENERS LIMITED
    24.9000     New Zealand
STANDARD FRUIT DE NICARAGUA S.A.
    100.0000     Nicaragua
BENVUE INTERNATIONAL, INC.
    100.0000     Panama
DOLE AVIATION
    100.0000     Panama
DOLE FRESH FRUIT INTERNATIONAL, INC.
    100.0000     Panama
OPERACIONES TROPICALES, S.A.
    100.0000     Panama
STANDARD FRUIT DE PANAMA, S.A.
    100.0000     Panama
COPDEBAN S.A.C.
    100.0000     Peru
DA SYSTEM SOLUTIONS INC (fka DAVAO TECHNO AGRO)
    32.0000     Philippines
DIAMOND FARMS, INC.
    63.5746     Philippines
DOLE PHILIPPINES, INC.
    99.6154     Philippines
PACIFIC INTERNATIONAL TERMINAL SERVICES, INC.
    74.3868     Philippines
SARANGANI RESOURCES CORPORATION
    49.4100     Philippines
DOLE POLAND SP ZOO
    100.0000     Poland
MIRADERO FISHING CO., INC.
    100.0000     Puerto Rico
DOLE AFRICA (PTY)
    100.0000     South Africa
DOLE SOUTH AFRICA PTY
    100.0000     South Africa
FRUIT CARE SERVICES
    100.0000     South Africa
DOLE FOOD ESPANA, S.A.
    100.0000     Spain
AB Banan-Kompaniet
    60.0000     Sweden
S Attehogen Ostra 3 KB
    60.0000     Sweden
Saba Blommor AB
    60.0000     Sweden
SABA FRESH CUTS SA fka: Färskvarucentralen i Malmö AB
    60.0000     Sweden
Saba Frükt & Grönt AB
    60.0000     Sweden
Saba Trading AB
    60.0000     Sweden

 



--------------------------------------------------------------------------------



 



                  % Effective   Jurisdiction of Company Name   Ownership  
Organization
Saba Trading Holding AB
    100.0000     Sweden
DOLE NORDIC AB
    60.0000     Sweden
DOLE THAILAND, LTD
    64.3300     Thailand
KHAO ANG KAEW CO,. LTD
    56.8351     Thailand
T.A.I.C. LIMITED
    49.0000     Thailand
THAI AMERICAN FOOD CO., LTD.
    99.9900     Thailand
DOLE FRESH FRUIT MED.
    100.0000     Turkey
AG 1970, INC.
    100.0000     U.S.
AG 1971, INC.
    100.0000     U.S.
AG 1972, INC.
    100.0000     U.S.
ALYSSUM CORPORATION
    100.0000     U.S.
APACHE GROVE LAND, 1972 LIMITED
  PARTNERSHIP   U.S.
BANANA PRODUCTS CORP.
    15.4000     U.S.
BANANERA ANTILLANA (COLOMBIA), INC.
    100.0000     U.S.
BARCLAY HOLLANDER CORPORATION
    100.0000     U.S.
BLUE ANTHURIUM, INC.
    100.0000     U.S.
BUD ANTLE, INC.
    100.0000     U.S.
CALAZO CORPORATION
    100.0000     U.S.
CALICAHOMES, INC.
    100.0000     U.S.
CALIFORNIA POLARIS, INC.
    100.0000     U.S.
CB NORTH, LLC
    100.0000     U.S.
CB SOUTH, LLC
    100.0000     U.S.
CERULEAN, INC.
    100.0000     U.S.
CLOVIS CITRUS ASSOCIATION
    100.0000     U.S.
COOL ADVANTAGE, INC.
    100.0000     U.S.
COOL CARE, INC.
    100.0000     U.S.
COUNTY LINE MUTUAL WATER COMPANY
    100.0000     U.S.
DELPHINIUM CORPORATION
    100.0000     U.S.
DIVERSIFIED IMPORTS CO.
    100.0000     U.S.
DNW SERVICES COMPANY
    100.0000     U.S.
DOLE ABPIK, INC.
    100.0000     U.S.
DOLE ARIZONA DRIED FRUIT & NUT COMPANY
    100.0000     U.S.
DOLE ASSETS, INC.
    100.0000     U.S.
DOLE BERRY COMPANY, LLC
    100.0000     U.S.
DOLE CARROT COMPANY
    100.0000     U.S.
DOLE CITRUS
    100.0000     U.S.
DOLE DF&N, INC.
    100.0000     U.S.

 



--------------------------------------------------------------------------------



 



                  % Effective   Jurisdiction of Company Name   Ownership  
Organization
DOLE DIVERSIFIED, INC.
    100.0000     U.S.
DOLE DRIED FRUIT AND NUT COMPANY, A CALIFORNIA GENERAL PARTNERSHIP
    100.0000     U.S.
DOLE EUROPE COMPANY
    100.0000     U.S.
DOLE FARMING INC.
    100.0000     U.S.
DOLE FOODS FLIGHT OPERATIONS, INC.
    100.0000     U.S.
DOLE FRESH FRUIT COMPANY
    100.0000     U.S.
DOLE FRESH VEGETABLES, INC.
    100.0000     U.S.
DOLE HOLDINGS, INC.
    100.0000     U.S.
DOLE LAND COMPANY, INC.
    100.0000     U.S.
DOLE LOGISTICS SERVICES, INC.
    100.0000     U.S.
DOLE NORTHWEST, INC.
    100.0000     U.S.
DOLE OCEAN CARGO EXPRESS, INC.
    100.0000     U.S.
DOLE OCEAN LINER EXPRESS, INC.
    100.0000     U.S.
DOLE ORLAND, INC.
    100.0000     U.S.
DOLE PACKAGED FOODS CORPORATION
    100.0000     U.S.
DOLE PACKAGED FOODS, LLC
    100.0000     U.S.
DOLE SUNFRESH EXPRESS, INC.
    100.0000     U.S.
E. T. WALL COMPANY
    100.0000     U.S.
EARLIBEST ORANGE ASSOCIATION, INC.
    100.0000     U.S.
FALLBROOK CITRUS COMPANY, INC.
    100.0000     U.S.
LA PETITE D’AGEN, INC.
    100.0000     U.S.
LINDERO HEADQUARTERS COMPANY, INC.
    100.0000     U.S.
LINDERO PROPERTY, INC.
    100.0000     U.S.
M K DEVELOPMENT, INC.
    100.0000     U.S.
MALAGA COMPANY, INC.
    100.0000     U.S.
MILAGRO RANCH, LLC
    100.0000     U.S.
MUSCAT, INC.
    100.0000     U.S.
OAHU TRANSPORT COMPANY, LIMITED
    100.0000     U.S.
OCEANVIEW PRODUCE COMPANY
    100.0000     U.S.
PACIFIC COAST TRUCK COMPANY
    100.0000     U.S.
PAN-ALASKA FISHERIES, INC.
    100.0000     U.S.
PRAIRIE VISTA, INC.
    100.0000     U.S.
RANCHO MANANA, LLC
    100.0000     U.S.
RENAISSANCE CAPITAL CORPORATION
    100.0000     U.S.
ROYAL PACKING CO.
    100.0000     U.S.
SAW GRASS TRANSPORT, INC.
    100.0000     U.S.

 



--------------------------------------------------------------------------------



 



                  % Effective   Jurisdiction of Company Name   Ownership  
Organization
STANDARD FRUIT AND STEAMSHIP COMPANY
    100.0000     U.S.
STANDARD FRUIT COMPANY
    100.0000     U.S.
SUN COUNTRY PRODUCE, INC.
    100.0000     U.S.
SUN GIANT, INC.
    100.0000     U.S.
VELTMAN TERMINAL CO.
    100.0000     U.S.
WAHIAWA WATER COMPANY
    100.0000     U.S.
WEST FOODS, INC.
    100.0000     U.S.
ZANTE CURRANT, INC.
    100.0000     U.S.
DOLE U.K. LIMITED
    100.0000     United Kingdom
JP FRESH, LTD
    100.0000     United Kingdom
DOLE DE VENEZUELA, S.A.
    100.0000     Venezuela
INVERSIONES AGRICA, S.A.
    100.0000     Venezuela
INVERSIONES DEL AGRO, C.A.
    100.0000     Venezuela
DOLE VIETNAM, LLC
    100.0000     Vietnam

 



--------------------------------------------------------------------------------



 



SCHEDULE IX
EXISTING INVESTMENTS
The schedule of Existing Investments separately furnished to the Administrative
Agent is incorporated herein by reference.

 



--------------------------------------------------------------------------------



 



SCHEDULE X
TAX MATTERS
The schedule of Tax Matters separately furnished to the Administrative Agent is
incorporated herein by reference.

 



--------------------------------------------------------------------------------



 



SCHEDULE XI
INSURANCE
The schedule of Insurance separately furnished to the Administrative Agent is
incorporated herein by reference.

 



--------------------------------------------------------------------------------



 



SCHEDULE XIII
NON-GUARANTOR SUBSIDIARIES;
EXCLUDED FOREIGN SUBSIDIARIES
Part A — Non-Guarantor Subsidiaries:
County Line Mutual Water Company
All Subsidiaries of the U.S. Borrower organized under the laws of any
jurisdiction other than the United States.

 



--------------------------------------------------------------------------------



 



SCHEDULE XVI
TRANSACTIONS WITH AFFILIATES
The schedule of Transactions with Affiliates separately furnished to the
Administrative Agent is incorporated herein by reference.

 



--------------------------------------------------------------------------------



 



SCHEDULE XVII
PRINCIPAL PROPERTIES

                  Real Property   Property Owner   Property Location  
Parcel/Assessment No.
Soledad Facility
  Bud Antle, Inc.   Soledad, CA     257-081-038-000  
 
               
Springfield Value
Added Processing
Plant
  Dole Dried Fruit and Nut Company, a California General Partnership  
Springfield, OH     33-07-0004-000-064  
 
               
Atwater Processing Plant — Frozen Foods
  Dole Packaged
Foods, LLC   Atwater, CA     150-030-035
150-030-038  
 
               
Bessemer City Plant
  Bud Antle, Inc.   Bessemer City, NC     209208  

 



--------------------------------------------------------------------------------



 



SCHEDULE XVIII
EXISTING LIENS

                                      FILING         ENTITY   JURISDICTION  
SECURED PARTY   DATE   FILING NUMBER   COLLATERAL
Calazo Corporation
  AZ Secretary of State   DBNY   4/3/03
Continuation
12/21/07     200312557823     All assets
 
      DBNY   04/20/06     200614172486     All assets
 
      US Bank National
Association   03/19/09     200915718575     All assets
 
                       
AG 1970, Inc.
  CA Secretary of State   DBNY   4/3/03
Continuation
12/20/07   0309760064
Continuation
0771411238   All assets
 
      DBNY   09/25/06     067086107338     All assets
 
      US Bank National
Association   03/18/09     097190939744     All assets
 
                       
AG 1971, Inc.
  CA Secretary of State   DBNY   4/3/03
Continuation
12/20/07   0309760004
Continuation
0771411244   All assets
 
      DBNY   04/20/06     067067202898     All assets
 
      US Bank National
Association   03/18/09     097190939865     All assets
 
                       
AG 1972, Inc.
  CA Secretary of State   DBNY   4/3/03
Continuation
12/20/07   0309760001
Continuation
0771411245   All assets
 
      DBNY   04/20/06     067067203041     All assets
 
      US Bank National
Association   03/18/09     097190939986     All assets
 
                       
Alyssum Corporation
  CA Secretary of State   DBNY   4/3/03
Continuation
12/20/07   0309760002
Continuation
0771411248   All assets
 
      DBNY   04/20/06     067067203162     All assets
 
      US Bank National
Association   03/18/2009     097190940039     All assets
 
                       
Barclay Hollander Corporation
  CA Secretary of State   DBNY   4/3/03
Continuation   0309460660 Continuation   All assets

 



--------------------------------------------------------------------------------



 



                                      FILING         ENTITY   JURISDICTION  
SECURED PARTY   DATE   FILING NUMBER   COLLATERAL
 
          12/20/07     0771411250      
 
      DBNY   04/20/06     067067203304     All assets
 
      US Bank National
Association   03/18/09     097190940150     All assets
 
                       
Bud Antle, Inc.
  CA Secretary of State   DBNY   4/3/03
Continuation
12/20/07   0309460685
Continuation
0771411276   All assets
 
      DBNY   4/20/06     067067203425     All assets
 
      US Bank National
Association   3/18/09     097190940271     All assets
 
  CA Ventura County   DBNY   4/16/06     20060419-0084017     Deed of Trust,
Security Agt., Asgnt. of Leases, Rents and Profits, Financing Statement and
Fixture Filing
 
      DBNY   4/16/06     20060419-0084018     Security Agt., Asgnt. of Leases,
Rents and Profits, Financing Statement and Fixture Filing
 
      DBNY   3/20/09     20090320-00043413-0     Security Agt., Asgnt. of
Leases, Rents and Profits, Financing Statement and Fixture Filing
 
      US Bank National
Association   3/20/09     20090320-00043416-0     Third Lien Deed of Trust,
Security Agt., Asgnt. of Leases, Rents and Profits, Financing Statement and
Fixture Filing
 
                       
Calicahomes, Inc.
  CA Secretary of State   DBNY   4/3/03
Continuation
12/20/07   0309760044
Continuation
0771411277   All assets
 
      DBNY   4/20/06     067067203546     All assets
 
      US Bank National
Association   3/18/09     097190940392     All assets
 
                       
California Polaris, Inc.
  CA Secretary of State   DBNY   4/3/03
Continuation
12/20/07   0309460658
Continuation
0771411279   All assets
 
      DBNY   4/20/06     067067203667     All assets
 
      US Bank National
Association   3/18/09     097190940413     All assets

 



--------------------------------------------------------------------------------



 



                                      FILING         ENTITY   JURISDICTION  
SECURED PARTY   DATE   FILING NUMBER   COLLATERAL
CB North, LLC
  CA Secretary of State   DBNY   12/29/04
Continuation
07/15/09   047010326730
Continuation
0972025049   All assets
 
      DBNY   4/20/06     067067203788     All assets
 
      US Bank National
Association   3/18/09     097190940534     All assets
 
                       
CB South, LLC
  CA Secretary of State   DBNY   12/29/04
Continuation
07/15/09   047010327004
Continuation
0972025050   All assets
 
      DBNY   4/20/06     067067203809     All assets
 
      US Bank National
Association   3/18/09     097190943709     All assets
 
                       
Dole ABPIK, Inc.
  CA Secretary of State   DBNY   4/3/03
Continuation
12/20/07   0309760082
Continuation
0771411280   All assets
 
      DBNY   4/20/06     067067204173     All assets
 
      US Bank National
Association   3/18/09     097190943820     All assets
 
                       
Dole Arizona Dried Fruit and Nut Company
  CA Secretary of State   DBNY   4/3/03
Continuation
12/20/07   0309760075
Continuation
0771411285   All assets
 
      DBNY   4/20/06     067067204799     All assets
 
      US Bank National
Association   3/18/09     097190943941     All assets
 
                       
Dole Berry Company, LLC
  CA Secretary of State   Power Machinery
Center   4/27/05     057024753710     Forklift, 2 batteries, and charger
 
      Power Machinery
Center   4/27/05     057024760708     4 Forklifts and 8 batteries
 
                       
Dole Carrot Company
  CA Secretary of State   DBNY   4/3/03
Continuation
12/20/2007   0309760101
Continuation
0771411288   All assets
 
      DBNY   4/20/06     067067205821     All assets
 
      US Bank National
Association   3/18/09     097190944073     All assets

 



--------------------------------------------------------------------------------



 



                                      FILING         ENTITY   JURISDICTION  
SECURED PARTY   DATE   FILING NUMBER   COLLATERAL
Dole Citrus
  CA Secretary of State   DBNY   4/3/03
Continuation
12/20/07   0309760092
Continuation
0771411312   All assets
 
      DBNY   4/20/06     067067207106     All assets
 
      US Bank National
Association   3/18/09     097190944194     All assets
 
                       
Dole DF&N, Inc.
  CA Secretary of State   DBNY   4/3/03
Continuation
12/20/07   0309460661
Continuation
0771411319   All assets
 
      DBNY   4/20/06     067067210150     All assets
 
      US Bank National
Association   3/18/09     097190944215     All assets
 
                       
Dole Dried Fruit and Nut Company, a California General Partnership
  CA Secretary of State   DBNY   4/03/03
Continuation
12/20/07   0309460663
Continuation
0771411323   All assets
 
      DBNY   4/20/06     067067211787     All assets
 
      DBNY   02/09/09     097187275127     All assets
 
      DBNY   03/18/09     097190939623     All assets
 
      US Bank National
Association   03/18/09     097190944336     All assets
 
      US Bank National
Association   03/18/09     097190944457     All assets
 
                       
Dole Farming, Inc.
  CA Secretary of State   DBNY   4/3/03
Continuation
12/20/07   0309760570
Continuation
0771411325   All assets
 
      DBNY   4/20/06     067067212677     All assets
 
      US Bank National
Association   3/18/09     097190944578     All assets
 
                       
Dole Food Company, Inc.
  CA Secretary of State   Dolphin Capital
Corporation   12/2/05     057050671899     Furnished Modular Complex
 
                       
Dole Fresh Fruit Company
  CA Secretary of State   Puget Sound Leasing   9/24/07     077130156656    
Commercial espresso machine
 
                       
Dole Fresh Vegetables, Inc.
  CA Secretary of State   Ameritech Credit
Corporation   9/15/00
Continuation
7/22/05   0026660751
Continuation
0570351874   All controllers, modems, computers and other date transmission
devices, etc. subject to lease agreement.

 



--------------------------------------------------------------------------------



 



                                      FILING         ENTITY   JURISDICTION  
SECURED PARTY   DATE   FILING NUMBER   COLLATERAL
 
      Farm Credit Leasing
Services
Corporation   10/29/01
Continuation
9/8/06   0130260875
Continuation
0670843026   2001 full car vacuum tube system and related equipment subject to
lease agreement.
 
      Santa Barbara Bank
& Trust Leasing   7/18/03
Assignment
7/31/07
Continuation
3/25/08   0320460568
Assignment
0771236345
Continuation
0871517393   1 jumbo trash compactor
 
      Wells Fargo Equipment Finance, Inc.   8/15/03
Continuation
6/26/08   0323160449
Continuation
0871629841   Precautionary filing relating to lease forklift truck
 
      Farm Credit Leasing
Services
Corporation   2/18/04
Continuation
12/23/08   0405560915
Continuation
0871824578   2 field vacuum tube systems and related equipment subject to lease
agreement.
 
      De Lage Landen Financial Services Inc.   5/14/04
Continuation
4/8/09   0414360036
Continuation
0971929261   Leased equipment
 
      DBNY   4/03/03
Continuation
12/20/07   0309760205
Continuation
0771411327   All assets
 
      Farm Credit Leasing
Services
Corporation   2/11/05
Continuation
11/20/09   057015716911
Continuation
0972149388   1 field vacuum tube system and related equipment subject to lease
agreement.
 
      Farm Credit Leasing
Services
Corporation   3/14/05
Continuation
12/21/09   057019139904
Continuation
0972174984   2 field vacuum tube systems and related equipment subject to lease
agreement.
 
      IOS Capital   04/11/05     057022758086     Leased equipment
 
      De Lage Landen Financial Services Inc.   4/27/05     057024680113    
Leased equipment
 
      De Lage Landen Financial Services Inc.   4/27/05     057024680234    
Leased equipment
 
      Printpack, Inc.   9/2/05     057040107731     Consigned inventory
 
      IOS Capital   12/20/05     057052578897     Leased equipment
 
                       
 
      Toyota Motor Credit
Corporation/Prolift   1/07/06     067054500330     Toyota forklifts

 



--------------------------------------------------------------------------------



 



                                      FILING         ENTITY   JURISDICTION  
SECURED PARTY   DATE   FILING NUMBER   COLLATERAL
 
      Industrial Equipment Co. LLC                
 
      NMGH Financial
Services   3/27/06     067063951633     Leased equipment
 
      DBNY   4/20/06     067067216853     All assets
 
      IOS Capital   5/1/06     067068393810     Leased equipment
 
      IOS Capital   1/11/07     077098327508     Leased equipment
 
      Citicapital
Commercial Corp   2/28/07     077104349752     Ford truck and utility body with
ladder rack
 
      Toyota Material
Handling Midwest   5/23/07     077114842741     Forklifts, batteries, and side
shifters
 
      IBM Credit   6/25/07     077118698906     IBM equipment
 
      US Bancorp   7/03/07     077120083806     Janitorial cleaning
 
      Salinas Valley Ford
Sales, Toyota Motor
Credit Corp   12/21/07
Amendment
12/21/07   077141062391
Amendment
0771410662   7 Ford trucks
 
      Salinas Valley Ford
Sales   2/6/08     087146299501     2 Ford trucks
 
      Salinas Valley Ford
Sales   2/11/08     087146809104     2 Ford trucks
 
      Salinas Valley Ford
Sales   2/14/08     087147284819     Ford truck
 
      RDO Equipment Co.   4/3/08     087152779804     Ingersol Rand Reach truck
 
      GE Capital Corp   4/28/08
Amendment
8/8/08   087155589987
Amendment
0871681682   Camera/laser sorter system
 
      Motion Industries   5/7/08     087156872448     Maintenance, repair, and
operational assets supplied by Secured Party
 
      GE Capital Corp   5/30/08     087159766776     2 Camera/laser sorter
systems
 
      Co Active, US
Bancorp   8/28/08
Assignment
10/14/08   087170284784
Assignment
0871751658   Waste recycling system
 
      GE Capital Corp   9/26/08     087173351762     Camera/laser sorter system
 
      RDO Equipment Co.   11/05/08     087177608488     John Deere Reach Fork

 



--------------------------------------------------------------------------------



 



                                      FILING         ENTITY   JURISDICTION  
SECURED PARTY   DATE   FILING NUMBER   COLLATERAL
 
      IKON Financial
Services   11/09/08     087177985820     Leased equipment
 
      RDO Equipment Co.   3/2/09     097189208276     Ingersol Rand Reach fork
 
      US Bank National
Association   3/18/09     097190944699     All assets
 
      Wells Fargo Bank, N.A.   8/20/09     097206163195     Nissan forklifts
 
      Smurfit-Stone
Container
Enterprises   8/31/09     097206992125     3 Meta 150 and Conveyors
 
      Toyota Material
Handling Midwest,
Toyota Motor Credit   9/9/09
Amendment
9/10/09   097207701639
Amendment
0972078284   22 Toyota forklifts
 
      IKON Financial
Services   10/31/09     097212900535     Leased equipment
 
      GE Capital Corp   12/7/09
Amendment
2/5/10   097216383786
Amendment
1072223937   Food processing equipment
 
      GE Capital Corp   1/4/10     107218902363     Food processing equipment
 
                       
Dole Orland, Inc.
  CA Secretary of State   DBNY   4/03/03
Continuation
12/20/07   0309760210
Continuation
0771411331   All assets
 
      DBNY   4/20/06     067067216974     All assets
 
      US Bank National
Association   3/18/09     097190944710     All assets
 
                       
Dole Packaged Foods, LLC
  CA Secretary of State   DBNY   4/20/06     067067217006     All assets
 
      Verizon Credit   11/2/07     077135358716     Leased CallPilot expansion
and Nortel equipment
 
      Wells Fargo Bank NA   8/1/08     087167294599     Forklifts
 
      Bank of the West, Trinity Division, First American Comm. Bancorp   9/2/08
Assignment
2/24/09   087170507661
Assignment
0971885915   All Leased and Owned Equipment
 
      Bank of the West, Trinity Division, First American Comm. Bancorp   9/11/08
Assignment
2/24/09   087171594375
Assignment
0971885953   All Leased and Owned Equipment

 



--------------------------------------------------------------------------------



 



                                      FILING         ENTITY   JURISDICTION  
SECURED PARTY   DATE   FILING NUMBER   COLLATERAL
 
      DBNY   2/9/09     097187277381     All assets
 
      US Bank National
Association   3/18/09     097190944831     All assets
 
      Wells Fargo Bank NA   10/13/09     097211052805     Forklift
 
                       
E. T. Wall Company
  CA Secretary of State   DBNY   4/03/03
Continuation
12/20/07   0309760237
Continuation
0771411355   All assets
 
      DBNY   4/20/06     067067217127     All assets
 
      US Bank National
Association   3/18/09     097190944952     All assets
 
                       
Earlibest Orange Association, Inc.
  CA Secretary of State   DBNY   4/03/03
Continuation
12/20/07   0309760189
Continuation
0771411336   All assets
 
      DBNY   4/20/06     067067217248     All assets
 
      US Bank National
Association   3/18/09     097190945084     All assets
 
                       
Fallbrook Citrus Company, Inc.
  CA Secretary of State   DBNY   4/03/03
Continuation
12/20/07   0309760263
Continuation
0771411339   All assets
 
      DBNY   4/20/06     067067217369     All assets
 
      US Bank National
Association   3/18/09     097190945347     All assets
 
                       
Lindero Headquarters Company, Inc.
  CA Secretary of State   DBNY   4/03/03
Continuation
12/20/07   0309760256
Continuation
0771411343   All assets
 
      DBNY   4/20/06     067067217480     All assets
 
      US Bank National
Association   3/18/09     097190945468     All assets
 
                       
Lindero Property, Inc.
  CA Secretary of State   DBNY   4/03/03
Continuation
12/20/07   0309760553
Continuation
0771411344   All assets
 
      DBNY   4/20/06     067067217622     All assets
 
      US Bank National
Association   3/18/09     097190945589     All assets
 
                       
Milagro Ranch, LLC
  CA Secretary of State   DBNY   12/29/04
Continuation   047010328257
Continuation
  All assets

 



--------------------------------------------------------------------------------



 



                                      FILING         ENTITY   JURISDICTION  
SECURED PARTY   DATE   FILING NUMBER   COLLATERAL
 
          07/15/09     0972025052      
 
      DBNY   4/20/06     067067217743     All assets
 
      US Bank National
Association   3/18/09     097190945600     All assets
 
                       
Oceanview Produce Company
  CA Secretary of State   DBNY   4/03/03
Continuation
12/20/07   0309760619
Continuation
0771411348   All assets
 
      AGCO Finance LLC   6/13/03
Amendment
12/15/03
Continuation
4/14/08   0316960442
Amendment
03353C0099
Continuation
0871542919   Certain leased equipment
 
      DBNY   4/20/06     067067217864     All assets
 
      AGCO Finance LLC   7/10/06     067077630884     Certain leased equipment
 
      US Bank National
Association   3/18/09     097190945721     All assets
 
      Toyota Motor Credit
Corp   11/23/09     097215171821     3 Forklifts
 
                       
Prairie Vista, Inc.
  CA Secretary of State   DBNY   4/03/03
Continuation
12/20/07   0309460686
Continuation
0771411349   All assets
 
      Fannie Mae (assigned to Citibank West, FSB)   8/25/05
Assignment
9/8/08   057039425136
Assignment
0871710937   Property, rents and profits, fixtures, and ancillary rights
 
      DBNY   4/20/06     067067217985     All assets
 
      US Bank National
Association   3/18/09     097190945842     All assets
 
                       
Rancho Manana, LLC
  CA Secretary of State   DBNY   12/29/04
Continuation
7/15/09   04701329147
Continuation
0972025053   All assets
 
      DBNY   4/20/06     067067218017     All assets
 
      US Bank National
Association   3/18/09     097190945963     All assets
 
                       
Royal Packing Co.
  CA Secretary of State   DBNY   4/03/03
Continuation
12/20/07   0309760591
Continuation
0771411351   All assets

 



--------------------------------------------------------------------------------



 



                                      FILING         ENTITY   JURISDICTION  
SECURED PARTY   DATE   FILING NUMBER   COLLATERAL
 
      CNH Capital America
LLC   10/26/05     057046390802     Tractor
 
      DBNY   4/20/06     067067218259     All assets
 
      CNH Capital America
LLC   8/31/06     067083463380     Tractor
 
      CNH Capital America
LLC   1/20/07     077099417135     4 Tractors
 
      CNH Capital America
LLC   1/23/07     077099587062     2 Tractors
 
      CNH Capital America
LLC   10/10/08     087174879758     Tractor and Trimble RTK Autopilot
Precautionary Filing
 
      CNH Capital America
LLC   10/10/08     087174879879     Tractor Precautionary Filing
 
      CNH Capital America
LLC   12/31/08     087183085000     2 Tractors and 2 Autopilots Precautionary
Filing
 
      US Bank National
Association   3/18/09     097190946095     All assets
 
                       
Veltman Terminal Co.
  CA Secretary of State   DBNY   4/03/03
Continuation
12/20/07   0309760609
Continuation
0771411354   All assets
 
      DBNY   4/20/06     067067218370     All assets
 
      US Bank National
Association   3/18/09     097190946116     All assets
 
                       
Dole Food Company, Inc.
  DE Secretary of State   DBNY   4/03/03
Continuation
12/20/07   30878853
Continuation
2007 4890538   All assets
 
      IBM Credit LLC   09/09/04     42533059     Leased IBM equipment and
software
 
      IBM Credit LLC   09/23/04     42678862     Leased IBM equipment and
software
 
      IOS Capital   9/20/04     42691584     Leased equipment
 
      Forsythe Technology, Inc./McArthur Associates, Inc.   10/05/04
Amendment
12/01/04   42791855
Amendment
42791855   Leased computer equipment
 
      IBM Credit LLC   05/23/05     51581801     Leased IBM equipment and
software

 



--------------------------------------------------------------------------------



 



                                      FILING         ENTITY   JURISDICTION  
SECURED PARTY   DATE   FILING NUMBER   COLLATERAL
 
      IBM Credit LLC   08/11/05     52494798     Leased IBM equipment and
software
 
      IBM Credit LLC   10/13/05     53164341     Leased IBM equipment and
software
 
      IBM Credit LLC   10/14/05     53180339     Leased IBM equipment and
software
 
      IBM Credit LLC   11/21/05     53610087     Leased IBM equipment and
software
 
      DBNY   4/20/06     61338797     All assets
 
      IBM Credit LLC   4/9/07     2007 1311058     Leased IBM equipment and
software
 
      IBM Credit LLC   6/21/07     2007 2367257     Leased IBM equipment and
software
 
      IKON Financial
Services   10/3/07     2007 3720447     Leased equipment
 
      IKON Financial
Services   10/3/07     2007 3720454     Leased equipment
 
      NFS Leasing   10/29/07
Assignment
1/30/09   2007 4102603
Assignment
2009 0413077   Leased computer equipment and peripherals
 
      Verizon Credit Inc.   11/2/07     2007 4182001     Leased Nortel equipment
 
      Solarcom Capital, LLC, et al and Popular Equipment Finance   2/8/08
Amendment
4/23/08   2008 0485530
Amendment
2008 1411931   Leased computer equipment
 
      Solarcom Capital, LLC, et al and Popular Equipment Finance   2/14/08
Amendment
7/2/08   2008 0556900
Amendment
2008 2266441   Leased computer equipment
 
      Solarcom Capital and Key Equipment Finance   2/14/08     2008 0557221    
Leased equipment
 
      Presidio Technology Capital and Key Equipment Finance   7/22/08     2008
2506465     Leased equipment
 
      US Bank National
Association   3/18/09     2009 0874013     All assets

 



--------------------------------------------------------------------------------



 



                                      FILING         ENTITY   JURISDICTION  
SECURED PARTY   DATE   FILING NUMBER   COLLATERAL
 
      NFS Leasing   5/5/09     2009 1411351     Leased computer equipment
 
      Wells Fargo
Financing Leasing   5/11/09     2009 1555876     Leased networking equipment and
software
 
      NFS Leasing and Danversbank, et al   6/2/09     2009 1734034     Leased
computer equipment and peripherals
 
      Presidio Technology Capital and Heartland Business Credit, et al   9/24/09
    2009 3058069     Leased equipment
 
      Forsythe/Mcarthur
Associates   10/5/09     2009 3191936     Leased computer and other equipment
 
      Presidio Technology Capital and Heartland Business Credit, et al  
10/30/09     2009 3494272     Leased equipment
 
      IBM Credit LLC   12/31/09     2009 4191380     Leased IBM equipment and
software
 
      Presidio Technology Capital and Heartland Business Credit, et al   1/14/10
    2010 0148969     Leased equipment
 
                       
Bananera Antillana (Colombia) Inc.
  DE Secretary of State   DBNY   4/03/03
Continuation
12/20/07   30875289
Continuation
2007 4890603   All assets
 
      DBNY   4/20/06     61338854     All assets
 
      US Bank National   3/18/09     2009 0874286     All assets
 
                       
Clovis Citrus Association
  DE Secretary of State   DBNY   3/04/03
Continuation
12/20/07   030878747
Continuation
2007 4890595   All assets
 
      DBNY   4/20/06     61338847     All assets
 
      US Bank National
Association   3/18/09     2009 0874260     All assets
 
                       
Delphinium Corporation
  DE Secretary of State   DBNY   3/04/03
Continuation
12/20/07   30878838
Continuation
2007 4890561   All assets
 
      DBNY   4/20/06     61338813     All assets
 
      US Bank National
Association   3/18/09     2009 0874229     All assets
 
                       
Dole Berry Company, LLC
  DE Secretary of State   DBNY   4/20/06     61338821     All assets

 



--------------------------------------------------------------------------------



 



                                      FILING         ENTITY   JURISDICTION  
SECURED PARTY   DATE   FILING NUMBER   COLLATERAL
 
      DBNY   2/2409     2009 0595808     All assets
 
      US Bank National
Association   3/18/09     2009 0874195     All assets
 
                       
Dole Europe Company
  DE Secretary of State   DBNY   4/03/03
Continuation
12/20/07   30878846
Continuation
2007 4890546   All assets
 
      DBNY   4/20/06     61338839     All assets
 
      US Bank National
Association   3/18/09     2009 0874161     All assets
 
                       
Dole Foods Flight Operations, Inc.
  DE Secretary of State   DBNY   4/03/03
Continuation
12/20/07   30878861
Continuation
2007 4890512   All assets
 
      DBNY   4/20/06     61338789     All assets
 
      US Bank National
Association   3/18/09     2009 0873999     All assets
 
      General Electric
Capital Corporation   4/01/03
Continuation
11/16/07   30845423
Continuation
2007 4381033   Bombardier Global Express aircraft
 
                       
Dole Northwest, Inc.
  DE Secretary of State   DBNY   04/3/03
Continuation
12/20/07   30878879
Continuation
2007 4890496   All assets
 
      DBNY   4/20/06     61338730     All assets
 
      US Bank National
Association   3/18/09     2009 0873965     All assets
 
                       
Dole Sunfresh Express, Inc.
  DE Secretary of State   DBNY   04/3/03
Continuation
12/20/07   30878903
Continuation
2007 4890462   All assets
 
      DBNY   4/20/06     61338748     All assets
 
      US Bank National
Association   3/18/09     2009 0873957     All assets
 
                       
Standard Fruit and Steamship Company
  DE Secretary of State   DBNY   04/3/03
Continuation
12/20/07   30878895
Continuation
2007 4890454   All assets
 
      DBNY   4/20/06     61338722     All assets
 
      US Bank National
Association   3/18/09     2009 1174504     All assets

 



--------------------------------------------------------------------------------



 



                                      FILING         ENTITY   JURISDICTION  
SECURED PARTY   DATE   FILING NUMBER   COLLATERAL
Standard Fruit Company
  DE Secretary of State   DBNY   04/3/03
Continuation
12/20/07   30878697
Continuation
2007 4890447   All assets
 
      DBNY   4/20/06     61338698     All assets
 
      US Bank National
Association   3/18/09     2009 0873890     All assets
 
                       
Sun Country Produce, Inc.
  DE Secretary of State   DBNY   04/3/03
Continuation
12/20/07   30878705
Continuation
2007 4890421   All assets
 
      DBNY   4/20/06     61338672     All assets
 
      US Bank National
Association   3/18/09     2009 0873866     All assets
 
                       
West Foods, Inc.
  DE Secretary of State   DBNY   04/3/03
Continuation
12/20/07   30878721
Continuation
2007 4890413   All assets
 
      DBNY   4/20/06     61338649     All assets
 
      US Bank National
Association   3/18/09     2009 0873817     All assets
 
                       
Cool Advantage, Inc.
  FL Secured Transaction
Registry   DBNY   4/03/03
Continuation
12/20/07   200303648250
Continuation
20070727008X   All assets
 
      DBNY   4/20/06     200602439653     All assets
 
      US Bank National
Association   3/18/09     200900200926     All assets
 
                       
Cool Care, Inc.
  FL Secured Transaction
Registry   DBNY   04/3/03
Continuation
12/20/07   200303648269
Continuation
200707270098   All assets
 
      DBNY   4/20/06     200602439645     All assets
 
      US Bank National
Association   3/18/09     200900200934     All assets
 
                       
Saw Grass Transport, Inc.
  FL Secured Transaction
Registry   DBNY   04/3/03
Continuation
12/20/07   200303648285
Continuation
200707270187   All assets
 
      DBNY   4/20/06     200602439661     All assets
 
      US Bank National
Association   3/18/09     200900200942     All assets

 



--------------------------------------------------------------------------------



 



                                      FILING         ENTITY   JURISDICTION  
SECURED PARTY   DATE   FILING NUMBER   COLLATERAL
DNW Services Company
  WA Department of Licensing   DBNY   04/3/03
Continuation
2/27/08   2003-098-9527-1
Continuation
2008-058-0723-5   All assets
 
      DBNY   4/20/06     2006-114-3317-8     All assets
 
      US Bank National
Association   3/18/09     2009-079-3383-2     All assets
 
                       
Pacific Coast Truck Company
  WA Department of Licensing   DBNY   04/3/03
Continuation
2/27/08   2003-098-9525-7
Continuation
2008-058-0722-8   All assets
 
      International Truck and Engine Corporation and/or Navistar Financial
Corporation   02/05/02
Amendment
06/12/02
Amendment
06/22/05
Amendment
3/29/06
Amendment
3/29/06
Continuation
8/21/06   2002-051-1455-1
Amendment
2002-163-1973-0
Amendment
2005-173-9753-6
Amendment
2006-088-6482-4
Amendment
2006-088-6492-3
Continuation
2006-235-3114-5   Trucks and trailers
 
      DBNY   4/20/06     2006-114-3323-9     All assets
 
      Navistar Financial
Corporation   7/20/06     2006-201-9275-2     Motor vehicles and accessories
 
      Navistar Financial
Corporation   9/22/06     2006-265-1002-4     Motor vehicles and accessories
 
      US Bank National
Association   3/19/09     2009-079-3382-5     All assets
 
      US Bancorp   10/30/09     2009-303-7853-2     For informational purposes:
1 5675PT WTM000714; 1 MFP3635XT LBP252814
 
                       
Pan-Alaska Fisheries, Inc.
  WA Department of Licensing   DBNY   04/3/03
Continuation
2/27/08   2003-098-9526-4
Continuation
2008-058-0721-1   All assets
 
      DBNY   4/20/06     2006-114-3326-0     All assets
 
      US Bank National
Association   3/18/09     2009-079-3381-8     All assets

 



--------------------------------------------------------------------------------



 



                                      FILING         ENTITY   JURISDICTION  
SECURED PARTY   DATE   FILING NUMBER   COLLATERAL
Diversified Imports Co.
  NV Secretary of State   DBNY   04/3/03
Continuation
2/26/08   2003009378-6
Continuation
2008006391-1   All assets
 
      DBNY   4/20/06     2006012427-2     All assets
 
      US Bank National
Association   3/18/09     2009006897-5     All assets
 
                       
Dole Assets, Inc.
  NV Secretary of State   DBNY   04/3/03
Continuation
2/26/08   2003009379-8
Continuation
2008006390-9   All assets
 
      DBNY   4/20/06     2006012428-4     All assets
 
      US Bank National
Association   3/18/09     2009006898-7     All assets
 
                       
Dole Fresh Fruit Company
  NV Secretary of State   DBNY   04/3/03
Continuation
2/26/08   2003009380-1
Continuation
2008006389-6   All assets
 
      DBNY   4/20/06     2006012429-6     All assets
 
      US Bank National
Association   3/18/09     2009006899-9     All assets
 
                       
Dole Holdings, Inc.
  NV Secretary of State   DBNY   04/3/03
Continuation
2/26/08   2003009381-3
Continuation
2008006386-0   All assets
 
      DBNY   4/20/06     2006012430-9     All assets
 
      US Bank National
Association   3/18/09     2009006900-4     All assets
 
                       
Dole Logistics Services, Inc.
  NV Secretary of State   DBNY   04/3/03
Continuation
2/26/08   2003009382-5
Continuation
2008006384-6   All assets
 
      DBNY   4/20/06     2006012432-3     All assets
 
      US Bank National
Association   3/18/09     2009006901-6     All assets
 
                       
Dole Ocean Cargo Express, Inc.
  NV Secretary of State   DBNY   04/3/03
Continuation
12/20/07   2003009384-9
Continuation
2008006383-4   All assets
 
      DBNY   4/20/06     2006012434-7     All assets
 
      US Bank National
Association   3/18/09     2009006902-8     All assets

 



--------------------------------------------------------------------------------



 



                                      FILING         ENTITY   JURISDICTION  
SECURED PARTY   DATE   FILING NUMBER   COLLATERAL
Dole Ocean Liner Express, Inc.
  NV Secretary of State   DBNY   04/3/03
Continuation
2/26/08   2003009383-7
Continuation
2008006382-2   All assets
 
      DBNY   4/20/06     2006012435-9     All assets
 
      US Bank National
Association   3/18/09     2009006903-0     All assets
 
                       
Renaissance Capital Corporation.
  NV Secretary of State   DBNY   04/3/03
Continuation
2/26/08   2003009385-1
Continuation
2008006381-0   All assets
 
      DBNY   4/20/06     2006012439-7     All assets
 
      US Bank National
Association   3/18/09     2009006904-2     All assets
 
                       
Sun Giant, Inc.
  NV Secretary of State   DBNY   04/3/03
Continuation
2/26/08   2003009386-3
Continuation
2008006388-4   All assets
 
      DBNY   4/20/06     2006012441-2     All assets
 
      US Bank National
Association   3/18/09     2009006905-4     All assets
 
                       
Blue Anthurium, Inc.
  HI Bureau of Conveyances   DBNY   04/04/03
Continuation
12/20/07   2003-062776
Continuation
2007-219149   All assets
 
      DBNY   4/20/06     2006-073264     All assets
 
      US Bank National
Association   3/18/09     2009-041179     All assets
 
                       
Cerulean, Inc.
  HI Bureau of Conveyances   DBNY   04/04/03
Continuation
12/20/07   2003-062777
Continuation
2007-219150   All assets
 
      DBNY   4/20/06     2006-073265     All assets
 
      US Bank National
Association   3/18/09     2009-041180     All assets
 
                       
Dole Diversified, Inc.
  HI Bureau of Conveyances   DBNY   04/04/03
Continuation
12/20/07   2003-062765
Continuation
2007-219152   All assets
 
      DBNY   4/20/06     2006-073273     All assets
 
      US Bank National
Association   3/18/09     2009-041181     All assets

 



--------------------------------------------------------------------------------



 



                                      FILING         ENTITY   JURISDICTION  
SECURED PARTY   DATE   FILING NUMBER   COLLATERAL
Dole Land Company, Inc.
  HI Bureau of Conveyances   DBNY   04/03/03
Continuation
12/20/07   2003-062766
Continuation
2007-219151   All assets
 
      DBNY   4/20/06     2006-073268     All assets
 
      US Bank National
Association   3/18/09     2009-041182     All assets
 
                       
Dole Packaged Foods Corporation
  HI Bureau of Conveyances   DBNY   04/03/03
Continuation
12/20/07   2003-062767
Continuation
2007-219153   All assets
 
      DBNY   4/20/06     2006-073269     All assets
 
      US Bank National
Association   3/18/09     2009-041183     All assets
 
                       
La Petitie d’Agen, Inc.
  HI Bureau of Conveyances   DBNY   04/03/03
Continuation
12/20/07   2003-062775
Continuation
2007-219155   All assets
 
      DBNY   4/19/06     2006-073272     All assets
 
      US Bank National
Association   3/18/09     2009-041184     All assets
 
      DBNY   3/23/09     2009-043090     Mortgage, Leases, Rents and Profits,
Fixture Filing, and ancillary rights
 
      DBNY   3/23/09     2009-043091     Mortgage, Security Agreement,
Assignment of Leases, Rents and Profits, Financing Statement and Fixture Filing
 
      US Bank National
Association   3/23/09     2009-043101     Mortgage, Security Agreement,
Assignment of Leases, Rents and Profits, Financing Statement and Fixture Filing
 
                       
M K Development, Inc.
  HI Bureau of Conveyances   DBNY   04/03/03
Continuation
2/26/08   2003-062768
Continuation
2008-028363   All assets
 
      DBNY   4/20/06     2006-073266     All assets
 
      US Bank National
Association   3/18/09     2009-041185     All assets
 
                       
Malaga Company, Inc.
  HI Bureau of Conveyances   DBNY   04/03/03
Continuation   2003-062769
Continuation
  All assets

 



--------------------------------------------------------------------------------



 



                                      FILING         ENTITY   JURISDICTION  
SECURED PARTY   DATE   FILING NUMBER   COLLATERAL
 
          12/20/07     2007-219156      
 
      DBNY   4/20/06     2006-073267     All assets
 
      US Bank National
Association   3/18/09     2009-041186     All assets
 
                       
Muscat, Inc.
  HI Bureau of Conveyances   DBNY   04/03/03
Continuation
2/26/08   2003-062770
Continuation
2008-028364   All assets
 
      DBNY   4/20/06     2006-073270     All assets
 
      US Bank National
Association   3/18/09     2009-041187     All assets
 
                       
Oahu Transport Company, Limited
  HI Bureau of Conveyances   DBNY   04/03/03
Continuation
2/26/08   2003-062771
Continuation
2006-028365   All assets
 
      DBNY   4/20/06     2006-073274     All assets
 
      US Bank National
Association   3/18/09     2009-041188     All assets
 
                       
Wahiawa Water Company, Inc.
  HI Bureau of Conveyances   DBNY   4/04/03
Continuation
2/26/08   2003-062772
Continuation
2006-028367   All assets
 
      DBNY   4/20/06     2006-073271     All assets
 
      US Bank National
Association   3/18/09     2009-041189     All assets
 
      DBNY   3/23/09     2009-043088     Mortgage, Security Agreement,
Assignment of Leases, Rents and Profits, Financing Statement and Fixture Filing
 
      DBNY   3/23/09     2009-043089     Mortgage, Security Agreement,
Assignment of Leases, Rents and Profits, Financing Statement and Fixture Filing
 
      US Bank National
Association   3/23/09     2009-043105     Mortgage, Security Agreement,
Assignment of Leases, Rents and Profits, Financing Statement and Fixture Filing
 
                       
Zante Currant, Inc.
  HI Bureau of Conveyances   DBNY   4/03/03
Continuation   2003-062774
Continuation
  All assets

 



--------------------------------------------------------------------------------



 



                                      FILING         ENTITY   JURISDICTION  
SECURED PARTY   DATE   FILING NUMBER   COLLATERAL
 
          2/26/08     2008-028368      
 
      DBNY   4/20/06     2006-073263     All assets
 
      US Bank National
Association   3/18/09     2009-041190     All assets
 
                       
Dole Fresh Fruit International
Limited
  DC Recorder of Deeds   Bank of America, N.A.   11/15/01     2001110459    
Precautionary filing in
connection with a lease
 
      DBNY   04/07/03     2003040117     All assets
 
      DBNY   12/22/03     2003183975     All right, title and interest in the
Bahamian Flag vessel, Dole Costa Rica
 
      DBNY   12/22/03     2003183980     All right, title and interest in the
Bahamian Flag vessel, Dole Honduras
 
      DBNY   12/22/03     2003183981     All right, title and interest in the
Bahamian Flag vessel, Dole California
 
      DBNY   12/22/03     2003183982     All right, title and interest in the
Bahamian Flag vessel, Dole Honduras
 
                       
Ventura Trading Ltd.
  DC Recorder of Deeds   DBNY   01/03/05     2005000587     All right, title and
interest in the Bahamian Flag vessel, Dole Europa
 
      DBNY   01/03/05     2005000591     All right, title and interest in the
Bahamian Flag vessel, Dole Costa Rica
 
      DBNY   01/03/05     2005000557     All right, title and interest in the
Bahamian Flag vessel, Dole California
 
      DBNY   01/03/05     2005000561     All right, title and interest in the
Bahamian Flag vessel, Tropical Sky
 
      DBNY   01/03/05     2005000574     All right, title and interest in the
Bahamian Flag vessel, Tropical Star
 
      DBNY   01/03/05     2005000575     All right, title and interest in the
Bahamian Flag vessel, Tropical Star

 



--------------------------------------------------------------------------------



 



                                      FILING         ENTITY   JURISDICTION  
SECURED PARTY   DATE   FILING NUMBER   COLLATERAL
 
      DBNY   01/03/05     2005000578     All right, title and interest in the
Bahamian Flag vessel, Tropical Mist
 
      DBNY   01/03/05     2005000579     All right, title and interest in the
Bahamian Flag vessel, Dole Asia
 
      DBNY   01/03/05     2005000585     All right, title and interest in the
Bahamian Flag vessel, Dole Africa
 
      DBNY   01/03/05     2005000589     All right, title and interest in the
Bahamian Flag vessel, Dole America
 
      DBNY   01/03/05     2005000593     All right, title and interest in the
Bahamian Flag vessel, Dole Honduras
 
      DBNY   01/03/05     2005000602     All right, title and interest in the
Bahamian Flag vessel, Dole Ecuador
 
      DBNY   01/13/05     2005006216     All right, title and interest in the
Bahamian Flag vessel, Tropical Morn

$43,870,000 collateral deposit (combination of cash and letter of credit)
pursuant to the ISDA Credit Support Annex dated June 16, 2009 with Bank of
America.
$26,390,000 collateral deposit (combination of cash and letter of credit)
pursuant to the ISDA Credit Support Annex dated June 16, 2009 with Bank of Nova
Scotia.

 



--------------------------------------------------------------------------------



 



Exhibit D to
Amendment No. 3
 

SECURITY AGREEMENT
among
DOLE FOOD COMPANY, INC.,
CERTAIN SUBSIDIARIES OF DOLE FOOD COMPANY, INC.
and
DEUTSCHE BANK AG NEW YORK BRANCH,
as COLLATERAL AGENT
 
Dated as of April 12, 2006
as amended on March 2, 2010
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
  ARTICLE I        
 
           
 
  SECURITY INTERESTS        
 
           
1.1
  Grant of Security Interests     2  
1.2
  Power of Attorney     4  
 
           
 
  ARTICLE II        
 
           
 
  GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS        
 
           
2.1
  Necessary Filings     5  
2.2
  No Liens     5  
2.3
  Other Financing Statements     5  
2.4
  Chief Executive Office; Record Locations     5  
2.5
  Location of Inventory and Included Equipment     5  
2.6
  Legal Names; Type of Organization (and Whether a Registered Organization
and/or a Transmitting Utility); Jurisdiction of Organization; Location;
Organizational Identification Numbers; Changes Thereto; Etc.     5  
2.7
  Trade Names; Etc.     6  
2.8
  Certain Significant Transactions     6  
2.9
  Non-UCC Property     6  
2.10
  As-Extracted Collateral; Timber-to-Be-Cut     7  
2.11
  Collateral in the Possession of a Bailee     7  
2.12
  Recourse     7  
 
           
 
  ARTICLE III        
 
           
 
  SPECIAL PROVISIONS CONCERNING INCLUDED ACCOUNTS; INCLUDED CONTRACT RIGHTS;
INCLUDED INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL        
 
           
3.1
  Additional Representations and Warranties     7  
3.2
  Maintenance of Records     7  
3.3
  Direction to Account Debtors; Contracting Parties; Etc.     8  
3.4
  Modification of Terms; Etc.     8  
3.5
  Collection     8  
3.6
  Included Instruments     9  
3.7
  Assignors Remain Liable Under Included Accounts     9  
3.8
  Assignors Remain Liable Under Included Contracts     9  
3.9
  Deposit Accounts; Etc.     10  
3.10
  Letter-of-Credit Rights     10  
3.11
  Commercial Tort Claims     11  
3.12
  Chattel Paper     11  
3.13
  Further Actions     11  
3.14
  Overriding Provisions with Respect to TL Priority Collateral     11  

-i-



--------------------------------------------------------------------------------



 



                      Page
 
  ARTICLE IV        
 
           
 
  SPECIAL PROVISIONS CONCERNING TRADEMARKS AND DOMAIN NAMES        
 
           
4.1
  Additional Representations and Warranties     11  
4.2
  Licenses and Assignments     12  
4.3
  Infringements     12  
4.4
  Preservation of Marks and Domain Names     12  
4.5
  Maintenance of Registration     12  
4.6
  Future Registered Marks and Domain Names     12  
4.7
  Remedies     13  
 
           
 
  ARTICLE V        
 
           
 
  SPECIAL PROVISIONS CONCERNING
PATENTS, COPYRIGHTS AND TRADE SECRETS        
 
           
5.1
  Additional Representations and Warranties     13  
5.2
  Licenses and Assignments     13  
5.3
  Infringements     13  
5.4
  Maintenance of Patents or Copyright     14  
5.5
  Prosecution of Patent or Copyright Applications     14  
5.6
  Other Patents and Copyrights     14  
5.7
  Remedies     14  
 
           
 
  ARTICLE VI        
 
           
 
  PROVISIONS CONCERNING ALL COLLATERAL        
 
           
6.1
  Protection of Collateral Agent’s Security     15  
6.2
  Warehouse Receipts Non-Negotiable     15  
6.3
  Additional Information     15  
6.4
  Further Actions     15  
6.5
  Financing Statements     15  
 
           
 
  ARTICLE VII        
 
           
 
  REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT        
 
           
7.1
  Remedies; Obtaining the Collateral upon Default     16  
7.2
  Remedies; Disposition of the Collateral     17  
7.3
  Waiver of Claims     18  
7.4
  Application of Proceeds     18  
7.5
  Remedies Cumulative     21  
7.6
  Discontinuance of Proceedings     22  

-ii-



--------------------------------------------------------------------------------



 



                      Page
 
  ARTICLE VIII        
 
           
 
  INDEMNITY        
 
           
8.1
  Indemnity     22  
8.2
  Indemnity Obligations Secured by Collateral; Survival     23  
 
           
 
  ARTICLE IX        
 
           
 
  DEFINITIONS        
 
           
 
  ARTICLE X        
 
           
 
  MISCELLANEOUS        

             
10.1
  Notices     30  
10.2
  Waiver; Amendment     31  
10.3
  Obligations Absolute     31  
10.4
  Successors and Assigns     31  
10.5
  Headings Descriptive     31  
10.6
  GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL     31
 
10.7
  Assignors’ Duties     32  
10.8
  Termination; Release     32  
10.9
  Counterparts     34  
10.10
  Severability     34  
10.11
  The Collateral Agent and the Other Secured Creditors     34  
10.12
  Additional Assignors     34  
10.13
  Release of Assignors     34  

     
ANNEX A
  Schedule of Chief Executive Offices Address(es) of Chief Executive Office
ANNEX B
  Schedule of Inventory and Equipment Locations
ANNEX C
  Schedule of Legal Names, Type of Organization (and Whether a Registered
Organization and/or a Transmitting Utility), Jurisdiction of Organization,
Location and Organizational Identification Numbers
ANNEX D
  Schedule of Trade and Fictitious Names
ANNEX E
  Description of Certain Significant Transactions Occurring Within One Year
Prior to the Date of the Security Agreement
ANNEX F
  Schedule of Deposit Accounts
ANNEX G
  Form of Control Agreement Regarding Deposit Accounts
ANNEX H
  Schedule of Commercial Tort Claims
ANNEX I
  Schedule of Marks and Applications; Internet Domain Name Registrations
ANNEX J
  Schedule of Patents
ANNEX K
  Schedule of Copyrights
ANNEX L
  Grant of Security Interest in United States Trademarks
ANNEX M
  Grant of Security Interest in United States Patents
ANNEX N
  Grant of Security Interest in United States Copyrights
ANNEX O
  The Collateral Agent

-iii-



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT
          SECURITY AGREEMENT, dated as of April 12, 2006, as amended on March 2,
2010, made by each of the undersigned assignors (each, an “Assignor” and,
together with any other entity that becomes an assignor hereunder pursuant to
Section 10.12 hereof, the “Assignors”) in favor of DEUTSCHE BANK AG NEW YORK
BRANCH (in its individual capacity, and any successor corporation thereto by
merger, consolidation or otherwise, “DBNY”), as Collateral Agent (together with
any successor Collateral Agent, the “Collateral Agent”), for the benefit of the
Secured Creditors (as defined below). Certain capitalized terms as used herein
are defined in Article IX hereof. Except as otherwise defined herein, all
capitalized terms used herein and defined in the Credit Agreement (as defined
below) shall be used herein as therein defined.
W I T N E S S E T H:
          WHEREAS, Dole Food Company, Inc., a Delaware corporation (the
“Borrower”), various financial institutions from time to time party thereto (the
“Lenders”) and DBNY, as Administrative Agent (in such capacity, together with
any successor agent, the “Administrative Agent”; with the Lenders, each Issuing
Lender and the Collateral Agent, collectively, the “Lender Creditors”), have
entered into a Credit Agreement, dated as of April 12, 2006, as amended on
March 18, 2009, as amended on October 26, 2009 and as amended on March 2, 2010,
providing for the making of Loans to the Borrower and the issuance of, and
participation in, Letters of Credit for the account of the Borrower, all as
contemplated therein (as used herein, the term “Credit Agreement” means the
Credit Agreement described above in this paragraph, as the same may be amended,
modified, extended, renewed, replaced, restated, supplemented or refinanced from
time to time, and including any agreement extending the maturity of, or
refinancing or restructuring (including, but not limited to, the inclusion of
additional borrowers or guarantors thereunder or any increase in the amount
borrowed) all or any portion of, the indebtedness under such agreement or any
successor agreement, whether or not with the same agent, trustee,
representative, lenders or holders; provided that, with respect to any agreement
providing for the refinancing or replacement of indebtedness under the Credit
Agreement, such agreement shall only be treated as, or as part of, the Credit
Agreement hereunder if (i) either (A) all obligations under the Credit Agreement
being refinanced or replaced shall be paid in full at the time of such
refinancing or replacement, and all commitments and letters of credit issued
pursuant to the refinanced or replaced Credit Agreement shall have terminated in
accordance with their terms or, with respect to certain Letters of Credit, been
continued, with the consent of the respective issuer thereof, under such
refinancing or replacement indebtedness or (B) the Required Lenders shall have
consented in writing to the refinancing or replacement indebtedness being
treated as indebtedness pursuant to the Credit Agreement, and (ii) a notice to
the effect that the refinancing or replacement indebtedness shall be treated as
issued under the Credit Agreement shall be delivered by the Borrower to the
Collateral Agent);
          WHEREAS, pursuant to the Subsidiaries Guaranty, each Subsidiary
Guarantor has jointly and severally guaranteed to the Secured Creditors the
payment when due of all Guaranteed Obligations (as defined in the Subsidiaries
Guaranty);
          WHEREAS, the Intercreditor Agreement governs the relative rights and
priorities of the Secured Creditors and the Term Secured Parties in respect of
the TL Priority Collateral and the ABL Priority Collateral;
          WHEREAS, it is a condition precedent to the making of Loans to the
Borrower, and the issuance of, and participation in, Letters of Credit for the
account of the Borrower under the Credit Agreement that each Assignor shall have
executed and delivered to the Collateral Agent this Agreement; and

 



--------------------------------------------------------------------------------



 



           WHEREAS, each Assignor will obtain benefits from the incurrence of
Loans by the Borrower, and the issuance of, and participation in, Letters of
Credit for the account of, the Borrower under the Credit Agreement, and,
accordingly, each Assignor desires to enter into this Agreement in order to
satisfy the condition described in the preceding paragraph;
          NOW, THEREFORE, in consideration of the benefits accruing to each
Assignor, the receipt and sufficiency of which are hereby acknowledged, each
Assignor hereby makes the following representations and warranties to the
Collateral Agent for the benefit of the Secured Creditors and hereby covenants
and agrees with the Collateral Agent for the benefit of the Secured Creditors as
follows:
ARTICLE I
SECURITY INTERESTS
          1.1 Grant of Security Interests.
          (a) Subject to the terms of the Intercreditor Agreement with respect
to rights and remedies between the Collateral Agent and the Term Collateral
Agent, as security for the prompt and complete payment and performance when due
of all of its Obligations, each Assignor does hereby assign and transfer unto
the Collateral Agent, and does hereby pledge and grant to the Collateral Agent,
for the benefit of the Secured Creditors, a continuing security interest in all
of the right, title and interest of such Assignor in, to and under all of the
following personal property and fixtures (and all rights therein) of such
Assignor, or in which or to which such Assignor has any rights, in each case
whether now existing or hereafter from time to time acquired:
     (i) each and every Account;
     (ii) all cash;
     (iii) the Cash Collateral Account and all monies, securities, Instruments
and other investments deposited or required to be deposited in the Cash
Collateral Account;
     (iv) all Chattel Paper (including, without limitation, all Tangible Chattel
Paper and all Electronic Chattel Paper);
     (v) all Commercial Tort Claims;
     (vi) all computer programs of such Assignor and all intellectual property
rights therein and all other proprietary information of such Assignor, including
but not limited to Domain Names and Trade Secret Rights;
     (vii) all Contracts, together with all Contract Rights arising thereunder;
     (viii) all Copyrights;
     (ix) all Deposit Accounts and all other demand, deposit, time, savings,
cash management, passbook and similar accounts maintained by such Assignor with
any Person and all monies, securities, Instruments and other investments
deposited or required to be deposited in any of the foregoing;
     (x) all Documents;

-2-



--------------------------------------------------------------------------------



 



     (xi) all Equipment;
     (xii) all General Intangibles;
     (xiii) all Goods (including, without limitation, crops grown, growing or to
be grown);
     (xiv) all Instruments;
     (xv) all Inventory;
     (xvi) all Investment Property (other than Investment Property pledged
pursuant to the Pledge Agreement);
     (xvii) all Letter-of-Credit Rights (whether or not the respective letter of
credit is evidenced by a writing);
     (xviii) all Marks, together with the registrations and right to all
renewals thereof, and the goodwill of the business of such Assignor symbolized
by the Marks;
     (xix) all Patents;
     (xx) all Permits;
     (xxi) all Software and all Software licensing rights, all writings, plans,
specifications and schematics, all engineering drawings, customer lists,
goodwill and licenses, and all recorded data of any kind or nature, regardless
of the medium of recording;
     (xxii) all Farm Products;
     (xxiii) all Supporting Obligations; and
     (xxiv) all Proceeds (other than Excluded Proceeds) and products of any and
all of the foregoing
(all of the above, the “Collateral”).
          (b) The security interest of the Collateral Agent under this Agreement
extends to all Collateral which any Assignor may acquire, or with respect to
which any Assignor may obtain rights, at any time during the term of this
Agreement.
          (c) Notwithstanding anything to the contrary contained in clauses
(a) and (b) above, the security interest created by this Agreement shall not
extend to, and the term “Collateral” shall not include, Excluded Collateral
owned by any Assignor.
          (d) Notwithstanding anything herein to the contrary, (A) the term
“Collateral” shall not include any governmental license, permit or other
approval that, under the terms and conditions of such governmental license,
permit or approval or under applicable law, cannot be subjected to a Lien in
favor of the Secured Creditors without the consent of the relevant governmental
authority which consent has not been obtained; provided, however, that (i) the
right to receive payments of money in respect of such licenses, permits or
approvals shall not be excluded from the “Collateral” or the security interest
created hereunder and (ii) such rights and assets described above shall be
excluded from the Collateral only

-3-



--------------------------------------------------------------------------------



 



to the extent and for so long as such license, permit or other agreement
continues validly to prohibit the creation of such security interest, and upon
the expiration of such prohibition (by consent or otherwise), the licenses,
permits or other approvals (or interest therein) as to which such prohibition
previously applied shall automatically be included in the Collateral, without
further action on the part of any Assignor, the Collateral Agent or any other
Secured Creditor, and (B) each Assignor agrees to use its commercially
reasonable best efforts to obtain and maintain in full force and effect all
consents contemplated pursuant to clause (i) of the preceding proviso.
          (e) Notwithstanding anything to the contrary contained in this
Section 1.1 or elsewhere in this Agreement, each Assignor and the Collateral
Agent (on behalf of the Secured Creditors) acknowledges and agrees that:
     (x) the security interest granted pursuant to this Agreement (including
pursuant to this Section 1.1) to the Collateral Agent for the benefit of the
Secured Creditors (i) in the ABL Priority Collateral, shall be a First Priority
Lien and (ii) in the TL Priority Collateral, shall be a Second Priority Lien,
fully junior, subordinated and subject to the security interest granted to the
Term Collateral Agent for the benefit of the Term Secured Parties in the TL
Priority Collateral on the terms and conditions set forth in the Term Documents
and the Intercreditor Agreement and all other rights and benefits afforded
hereunder to the Secured Creditors with respect to the TL Priority Collateral
are expressly subject to the terms and conditions of the Intercreditor
Agreement; and
     (y) the Term Secured Parties’ security interests in the Collateral
constitute security interests separate and apart (and of a different class and
claim) from the Secured Creditors’ security interests in the Collateral.
          (f) NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE RELATIVE
RIGHTS AND REMEDIES OF THE COLLATERAL AGENT AND THE SECURED CREDITORS HEREUNDER
SHALL BE SUBJECT TO AND GOVERNED BY THE TERMS OF THE INTERCREDITOR AGREEMENT AT
ANY TIME THE INTERCREDITOR AGREEMENT IS IN EFFECT. IN THE EVENT OF ANY
INCONSISTENCY BETWEEN THE TERMS HEREOF AND THE TERMS OF THE INTERCREDITOR
AGREEMENT, THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL CONTROL AT ANY TIME
THE INTERCREDITOR AGREEMENT IS IN EFFECT.
          1.2 Power of Attorney. Each Assignor hereby constitutes and appoints
the Collateral Agent its true and lawful attorney, irrevocably, with full power
after the occurrence of and during the continuance of an Event of Default (in
the name of such Assignor or otherwise) to act, require, demand, receive,
compound and give acquittance for any and all moneys and claims for moneys due
or to become due to such Assignor under or arising out of the Collateral, to
endorse any checks or other instruments or orders in connection therewith and to
file any claims or take any action or institute any proceedings which the
Collateral Agent may deem to be necessary or advisable in the good faith opinion
of the Collateral Agent to protect the interests of the Secured Creditors, which
appointment as attorney is coupled with an interest.
ARTICLE II
GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS
          Each Assignor represents, warrants and covenants, which
representations, warranties and covenants shall survive execution and delivery
of this Agreement, as follows:

-4-



--------------------------------------------------------------------------------



 



          2.1 Necessary Filings. All filings, registrations, recordings and
other actions necessary or appropriate to create and preserve the security
interest granted by such Assignor to the Collateral Agent hereby in respect of
the Collateral have been accomplished and the security interest granted to the
Collateral Agent pursuant to this Agreement in and to the Collateral creates a
valid and, together with all such filings, registrations, recordings and other
actions, a perfected security interest therein prior to the rights of all other
Persons therein and subject to no other Liens (other than Permitted Liens) and
is entitled to all the rights, priorities and benefits afforded by the Uniform
Commercial Code or other relevant law as enacted in any relevant jurisdiction to
perfected security interests, in each case to the extent that the Collateral
consists of the type of property in which a security interest may be perfected
by possession or control (within the meaning of the UCC as in effect on the
Effective Date in the State of New York), by filing a financing statement under
the Uniform Commercial Code as enacted in any relevant jurisdiction or by a
filing of a Grant of Security Interest in the respective form attached hereto in
the United States Patent and Trademark Office or in the United States Copyright
Office.
          2.2 No Liens. Such Assignor is, and as to all Collateral acquired by
it from time to time after the Effective Date such Assignor will be, the owner
of all Collateral free from any Lien, security interest, encumbrance or other
right, title or interest of any Person (other than Permitted Liens), and such
Assignor shall defend the Collateral against all claims and demands of all
Persons at any time claiming the same or any interest therein adverse to the
interests of the Collateral Agent in any material respect.
          2.3 Other Financing Statements. As of the Effective Date, there is no
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) covering or purporting to cover any interest of any
kind in the Collateral (other than financing statements filed in respect of
Permitted Liens), and so long as the Termination Date has not occurred, such
Assignor will not execute or authorize to be filed in any public office any
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) or statements relating to the Collateral, except
financing statements filed or to be filed in respect of and covering the
security interests granted hereby by such Assignor or in connection with
Permitted Liens.
          2.4 Chief Executive Office; Record Locations. The chief executive
office of such Assignor is, on the Effective Date, located at the address
indicated on Annex A hereto for such Assignor. During the period of the four
calendar months preceding the date of this Agreement, the chief executive office
of such Assignor has not been located at any address other than that indicated
on Annex A in accordance with the immediately preceding sentence, in each case
unless each such other address is also indicated on Annex A hereto for such
Assignor.
          2.5 Location of Inventory and Included Equipment. All Inventory and
Included Equipment held on the Effective Date, or held at any time during the
four calendar months prior to the Effective Date, by each Assignor is located at
one of the locations shown on Annex B hereto for such Assignor.
          2.6 Legal Names; Type of Organization (and Whether a Registered
Organization and/or a Transmitting Utility); Jurisdiction of Organization;
Location; Organizational Identification Numbers; Changes Thereto; Etc. On the
Effective Date, the exact legal name of each Assignor, the type of organization
of such Assignor, whether or not such Assignor is a Registered Organization, the
jurisdiction of organization of such Assignor, such Assignor’s Location, the
organizational identification number (if any) of such Assignor, and whether or
not such Assignor is a Transmitting Utility, is listed on Annex C hereto for
such Assignor. Such Assignor shall not change its legal name, its type of
organization, its status as a Registered Organization (in the case of a
Registered Organization), its status as a Transmitting Utility or as a Person
which is not a Transmitting Utility, as the case may be, its jurisdiction of

-5-



--------------------------------------------------------------------------------



 



organization, its Location, or its organizational identification number (if any)
from that used on Annex C hereto, except that any such changes shall be
permitted (so long as not in violation of the applicable requirements of the
Credit Documents and so long as same do not involve (x) a Registered
Organization ceasing to constitute same or (y) such Assignor changing its
jurisdiction of organization or Location from the United States or a State
thereof to a jurisdiction of organization or Location, as the case may be,
outside the United States or a State thereof) if (i) it shall have given to the
Collateral Agent not less than 10 days’ prior written notice of each change to
the information listed on Annex C (as adjusted for any subsequent changes
thereto previously made in accordance with this sentence), together with a
supplement to Annex C which shall correct all information contained therein for
such Assignor, and (ii) in connection with the respective such change or
changes, it shall have taken all action reasonably requested by the Collateral
Agent to maintain the security interests of the Collateral Agent in the
Collateral intended to be granted hereby at all times fully perfected and in
full force and effect. In addition, to the extent that such Assignor does not
have an organizational identification number on the Effective Date and later
obtains one, such Assignor shall promptly thereafter notify the Collateral Agent
of such organizational identification number and shall take all actions
reasonably satisfactory to the Collateral Agent to the extent necessary to
maintain the security interest of the Collateral Agent in the Collateral
intended to be granted hereby fully perfected and in full force and effect.
          2.7 Trade Names; Etc. Such Assignor does not have or operate in any
jurisdiction under, or in the five years preceding the Effective Date has not
had or has not operated in any jurisdiction under, any material trade names,
fictitious names or other names except its legal name as specified in Annex C
and such other trade or fictitious names as are listed on Annex D hereto for
such Assignor. Such Assignor shall not assume or operate in any jurisdiction
under any material new trade, fictitious or other name until (i) it shall have
given to the Collateral Agent not less than 10 days’ written notice of its
intention so to do, clearly describing such new name and the jurisdictions in
which such new name will be used and providing such other information in
connection therewith as the Collateral Agent may reasonably request and
(ii) with respect to such new name, it shall have taken all action reasonably
requested by the Collateral Agent to maintain the security interest of the
Collateral Agent in the Collateral intended to be granted hereby at all times
fully perfected and in full force and effect.
          2.8 Certain Significant Transactions. During the one year period
preceding the Effective Date, no Person shall have merged or consolidated with
or into any Assignor, and no Person shall have liquidated into, or transferred
all or substantially all of its assets to, any Assignor, in each case except as
described in Annex E hereto. With respect to any transactions so described in
Annex E hereto, the respective Assignor shall have furnished such information
with respect to the Person (and the assets of the Person and locations thereof)
which merged with or into or consolidated with such Assignor, or was liquidated
into or transferred all or substantially all of its assets to such Assignor, and
shall have furnished to the Collateral Agent such UCC lien searches as may have
been requested with respect to such Person and its assets, to establish that no
security interest (excluding Permitted Liens) continues perfected on the
Effective Date with respect to any Person described above (or the assets
transferred to the respective Assignor by such Person), including without
limitation pursuant to Section 9-316(a)(3) of the UCC.
          2.9 Non-UCC Property. If the aggregate fair market value (as
determined by the Assignors in good faith) of all property of the types
described in clauses (1), (2) and (3) of Section 9-311(a) of the UCC at any time
owned by all Assignors exceeds $15,000,000, the Assignors shall provide prompt
written notice thereof to the Collateral Agent and, upon the request of the
Collateral Agent, the Assignors shall promptly (and in any event within 30 days)
take such actions (at their own cost and expense) as may be required under the
respective United States, State or other laws referenced in Section 9-311 (a) of
the UCC to perfect the security interests granted herein in any Collateral where
the filing of a financing state—

-6-



--------------------------------------------------------------------------------



 



ment does not perfect the security interest in such property in accordance with
the provisions of Section 9-311(a) of the UCC.
          2.10 As-Extracted Collateral; Timber-to-be-Cut. On the Effective Date,
such Assignor does not own, or expect to acquire, any property which
constitutes, or would constitute, As-Extracted Collateral or Timber-to-Be-Cut.
If at any time after the date of this Agreement, such Assignor owns, acquires or
obtains rights to any As-Extracted Collateral or Timber-to-Be-Cut, such Assignor
shall furnish the Collateral Agent with prompt written notice thereof (which
notice shall describe in reasonable detail or the As-Extracted Collateral and/or
Timber-to-Be-Cut and the locations thereof) and shall take all actions as may be
deemed reasonably necessary or desirable by the Collateral Agent to perfect the
security interest of the Collateral Agent therein.
          2.11 Collateral in the Possession of a Bailee. Subject to the
provisions of the Intercreditor Agreement, if a Specified Default or an Event of
Default shall occur and if any Inventory or other Goods are at any time in the
possession of a bailee, such Assignor shall promptly notify the Collateral Agent
thereof and, if requested by the Collateral Agent, shall use its reasonable best
efforts to promptly obtain an acknowledgment from such bailee, in form and
substance reasonably satisfactory to the Collateral Agent, that the bailee holds
such Collateral for the benefit of the Collateral Agent and shall act upon the
instructions of the Collateral Agent, without the further consent of such
Assignor. The Collateral Agent agrees with such Assignor that the Collateral
Agent shall not give any such instructions unless an Event of Default has
occurred and is continuing or would occur after taking into account any action
by the respective Assignor with respect to any such bailee.
          2.12 Recourse. This Agreement is made with full recourse to each
Assignor and pursuant to and upon all the warranties, representations, covenants
and agreements on the part of such Assignor contained herein and in the other
Secured Debt Agreements and otherwise in writing in connection herewith or
therewith.
ARTICLE III
SPECIAL PROVISIONS CONCERNING INCLUDED ACCOUNTS; INCLUDED
CONTRACT RIGHTS; INCLUDED INSTRUMENTS; CHATTEL PAPER AND CERTAIN
OTHER COLLATERAL
          3.1 Additional Representations and Warranties. As of the time when
each of its Included Accounts arises, each Assignor shall be deemed to have
represented and warranted that each such Included Account, and all records,
papers and documents relating thereto (if any) are genuine and what they purport
to be, and that all papers and documents (if any) relating thereto (i) will, to
the knowledge of such Assignor, represent the genuine, legal, valid and binding
obligation of the account debtor evidencing indebtedness unpaid and owed by the
respective account debtor arising out of the performance of labor or services or
the sale or lease and delivery of the merchandise listed therein, or both,
(ii) will be the only original writings evidencing and embodying such obligation
of the account debtor named therein (other than copies created for general
accounting purposes), (iii) will, to the knowledge of such Assignor, evidence
true and valid obligations, enforceable in accordance with their respective
terms, and (iv) will be in compliance and will conform in all material respects
with all applicable federal, state and local laws and applicable laws of any
relevant foreign jurisdiction.
          3.2 Maintenance of Records. Each Assignor will keep and maintain at
its own cost and expense accurate records of its Included Accounts and Included
Contracts, including, but not limited to, originals of all documentation
(including each Included Contract) with respect thereto, records of all payments
received, all credits granted thereon, all merchandise returned and all other
dealings therewith,

-7-



--------------------------------------------------------------------------------



 



and such Assignor will make the same available on such Assignor’s premises to
the Collateral Agent for inspection, at such Assignor’s own cost and expense, at
any and all reasonable times upon prior notice to such Assignor and otherwise in
accordance with the Credit Agreement. Upon the occurrence and during the
continuance of an Event of Default and at the request of the Collateral Agent,
such Assignor shall, at its own cost and expense, deliver all tangible evidence
of its Included Accounts and Included Contract Rights (including, without
limitation, all documents evidencing the Included Accounts and all Included
Contracts) and such books and records to the Collateral Agent or to its
representatives (copies of which evidence and books and records may be retained
by such Assignor). Upon the occurrence and during the continuance of an Event of
Default and if the Collateral Agent so directs, such Assignor shall legend, in
form and manner satisfactory to the Collateral Agent, the Included Accounts and
the Included Contracts, as well as books, records and documents (if any) of such
Assignor evidencing or pertaining to such Included Accounts and Included
Contracts with an appropriate reference to the fact that such Included Accounts
and Included Contracts have been assigned to the Collateral Agent and that the
Collateral Agent has a security interest therein.
          3.3 Direction to Account Debtors; Contracting Parties; Etc. Upon the
occurrence and during the continuance of an Event of Default, if the Collateral
Agent so directs, subject to the provisions of the Intercreditor Agreement, any
Assignor, such Assignor agrees (x) to cause all payments on account of the
Included Accounts and Included Contracts to be made directly to the Cash
Collateral Account, (y) that the Collateral Agent may, at its option, directly
notify the obligors with respect to any Included Accounts and/or under any
Included Contracts to make payments with respect thereto as provided in the
preceding clause (x), and (z) that the Collateral Agent may enforce collection
of any such Included Accounts and Included Contracts and may adjust, settle or
compromise the amount of payment thereof, in the same manner and to the same
extent as such Assignor. Without notice to or assent by any Assignor, the
Collateral Agent may, upon the occurrence and during the continuance of an Event
of Default, subject to the provisions of the Intercreditor Agreement, apply any
or all amounts then in, or thereafter deposited in, the Cash Collateral Account
toward the payment of the Obligations in the manner provided in Section 7.4 of
this Agreement. The reasonable costs and expenses of collection (including
reasonable attorneys’ fees), whether incurred by an Assignor or the Collateral
Agent, shall be borne by the relevant Assignor. The Collateral Agent shall
deliver a copy of each notice referred to in the preceding clause (y) to the
relevant Assignor, provided that (x) the failure by the Collateral Agent to so
notify such Assignor shall not affect the effectiveness of such notice or the
other rights of the Collateral Agent created by this Section 3.3 and (y) no such
notice shall be required if an Event of Default of the type described in
Section 11.05 of the Credit Agreement has occurred and is continuing.
          3.4 Modification of Terms; Etc. Except in accordance with such
Assignor’s ordinary course of business and consistent with reasonable business
judgment or as permitted by Section 3.5, no Assignor shall rescind or cancel any
indebtedness evidenced by any Included Account or under any Included Contract,
or modify any material term thereof or make any material adjustment with respect
thereto, or extend or renew the same, or compromise or settle any material
dispute, claim, suit or legal proceeding relating thereto, or sell any Included
Account or Included Contract, or interest therein, without the prior written
consent of the Collateral Agent. No Assignor will do anything to impair the
security interests of the Collateral Agent in the Included Accounts or Included
Contracts.
          3.5 Collection. Each Assignor shall endeavor in accordance with
reasonable business practices to cause to be collected from the account debtor
named in each of its Included Accounts or obligor under any Included Contract,
as and when due (including, without limitation, amounts which are delinquent,
such amounts to be collected in accordance with generally accepted lawful
collection procedures) any and all amounts owing under or on account of such
Included Account or Included Contract, and apply forthwith upon receipt thereof
all such amounts as are so collected to the outstanding balance of

-8-



--------------------------------------------------------------------------------



 



such Included Account or under such Included Contract. Except as otherwise
directed by the Collateral Agent after the occurrence and during the
continuation of an Event of Default, any Assignor may allow in the ordinary
course of business as adjustments to amounts owing under its Included Accounts
and Included Contracts (i) an extension or renewal of the time or times of
payment, or settlement for less than the total unpaid balance, which such
Assignor finds appropriate in accordance with reasonable business judgment and
(ii) a refund or credit due as a result of returned or damaged merchandise or
improperly performed services or for other reasons which such Assignor finds
appropriate in accordance with reasonable business judgment. The reasonable
costs and expenses (including, without limitation, reasonable attorneys’ fees)
of collection, whether incurred by an Assignor or the Collateral Agent, shall be
borne by the relevant Assignor.
          3.6 Included Instruments. Subject to the terms of the Intercreditor
Agreement, if any Assignor owns or acquires any Included Instrument in excess of
$500,000 constituting Collateral (other than checks and other payment
instruments received and collected in the ordinary course of business), such
Assignor will within 10 Business Days notify the Collateral Agent thereof, and
upon request by the Collateral Agent will promptly deliver such Included
Instrument to the Collateral Agent appropriately endorsed to the order of the
Collateral Agent.
          3.7 Assignors Remain Liable Under Included Accounts. Anything herein
to the contrary notwithstanding, the Assignors shall remain liable under each of
the Included Accounts to observe and perform all of the conditions and
obligations to be observed and performed by them thereunder, all in accordance
in all material respects with the terms of any agreement giving rise to such
Included Accounts. Neither the Collateral Agent nor any other Secured Creditor
shall have any obligation or liability under any Included Account (or any
agreement giving rise thereto) by reason of or arising out of this Agreement or
the receipt by the Collateral Agent or any other Secured Creditor of any payment
relating to such Included Account pursuant hereto, nor shall the Collateral
Agent or any other Secured Creditor be obligated in any manner to perform any of
the obligations of any Assignor under or pursuant to any Included Account (or
any agreement giving rise thereto), to make any payment, to make any inquiry as
to the nature or the sufficiency of any payment received by them or as to the
sufficiency of any performance by any party under any Included Account (or any
agreement giving rise thereto), to present or file any claim, to take any action
to enforce any performance or to collect the payment of any amounts which may
have been assigned to them or to which they may be entitled at any time or
times.
          3.8 Assignors Remain Liable Under Included Contracts. Anything herein
to the contrary notwithstanding, the Assignors shall remain liable under each of
the Included Contracts to observe and perform all of the conditions and
obligations to be observed and performed by them thereunder, all in accordance
in all material respects with and pursuant to the terms and provisions of each
Included Contract. Neither the Collateral Agent nor any other Secured Creditor
shall have any obligation or liability under any Included Contract by reason of
or arising out of this Agreement or the receipt by the Collateral Agent or any
other Secured Creditor of any payment relating to such Included Contract
pursuant hereto, nor shall the Collateral Agent or any other Secured Creditor be
obligated in any manner to perform any of the obligations of any Assignor under
or pursuant to any Included Contract, to make any payment, to make any inquiry
as to the nature or the sufficiency of any performance by any party under any
Included Contract, to present or file any claim, to take any action to enforce
any performance or to collect the payment of any amounts which may have been
assigned to them or to which they may be entitled at any time or times.

-9-



--------------------------------------------------------------------------------



 



          3.9 Deposit Accounts; Etc.
          (a) No Assignor maintains, or at any time after the date of this
Agreement shall establish or maintain, any demand, time, savings, passbook or
similar account, except for such accounts maintained with a bank (as defined in
Section 9-102 of the UCC) whose jurisdiction (determined in accordance with
Section 9-304 of the UCC) is within a State of the United States. Annex F hereto
accurately sets forth, as of the Effective Date, for each Assignor, each Deposit
Account maintained by such Assignor (including a description thereof and the
respective account number), the name of the respective bank with which such
Deposit Account is maintained, and the jurisdiction of the respective bank with
respect to such Deposit Account and (other than (i) the Cash Collateral Account
or any other Deposit Account maintained with the Collateral Agent, (ii) Deposit
Accounts with an aggregate monthly balance of less than $500,000, provided that,
with respect to this clause (ii) only, the aggregate amount in all such Deposit
Accounts excluded pursuant to this clause (ii) does not exceed $5,000,000 at any
time, (iii) deposit accounts specially and exclusively used for payroll, payroll
taxes and other employee wage and benefit payments to or for the benefit of the
Assignors’ salaried employees, (iv) such other accounts used solely for
disbursement purposes and (v) Deposit Accounts which constitute ABL Priority
Collateral) for each such Deposit Account, the respective Assignor shall subject
to the provisions of the Intercreditor Agreement and Section 3.14 hereof, cause
the bank with which the Deposit Account is maintained to execute and deliver to
the Collateral Agent, within 90 days after the date of this Agreement or, if
later, at the time of the establishment of the respective Deposit Account, a
“control agreement” in the form of Annex G hereto (appropriately completed),
with such changes thereto as may be acceptable to the Collateral Agent. If any
bank with which a Deposit Account is maintained refuses to, or does not, enter
into such a “control agreement,” then the respective Assignor shall promptly
(and in any event within 90 days after the Effective Date or, if later, 30 days
after the establishment of such account) close the respective Deposit Account
and transfer all balances therein to the Cash Collateral Account or another
Deposit Account meeting the requirements of this Section 3.9. If any bank with
which a Deposit Account is maintained refuses to subordinate all its claims with
respect to such Deposit Account to the Collateral Agent’s security interest
therein on terms reasonably satisfactory to the Collateral Agent, then the
Collateral Agent, at its option, may (x) require that such Deposit Account be
terminated in accordance with the immediately preceding sentence or (y) agree to
a “control agreement” without such subordination, provided that in such event
the Collateral Agent may at any time, at its option, subsequently require that
such Deposit Account be terminated (within 90 days after notice from the
Collateral Agent) in accordance with the requirements of the immediately
preceding sentence.
          (b) After the date of this Agreement, no Assignor shall establish any
new demand, time, savings, passbook or similar account, except for Deposit
Accounts established and maintained with banks and meeting the requirements of
preceding clause (a). At the time any such Deposit Account is established, the
appropriate “control agreement” shall be entered into in accordance with the
requirements of preceding clause (a) and the respective Assignor shall furnish
to the Collateral Agent a supplement to Annex F hereto containing the relevant
information with respect to the respective Deposit Account and the bank with
which same is established.
          3.10 Letter-of-Credit Rights. If any Assignor is at anytime a
beneficiary under a letter of credit with a stated amount of $2,000,000 or more,
such Assignor shall promptly notify the Collateral Agent thereof and, at the
request of the Collateral Agent, such Assignor shall, pursuant to an agreement
in form and substance reasonably satisfactory to the Collateral Agent, use its
reasonable best efforts to (i) arrange for the issuer and any confirmer of such
letter of credit to consent to an assignment to the Collateral Agent of the
proceeds of any drawing under such letter of credit or (ii) arrange for the
Collateral Agent, subject to the provisions of the Intercreditor Agreement, to
become the transferee beneficiary of such letter of credit, with the Collateral
Agent agreeing, in each case, that the proceeds of any drawing

-10-



--------------------------------------------------------------------------------



 



under the letter of credit are to be applied as provided in this Agreement and
the Intercreditor Agreement after the occurrence and during the continuance of
an Event of Default.
          3.11 Commercial Tort Claims. All Commercial Tort Claims of each
Assignor in existence on the date of this Agreement are described in Annex H
hereto. If any Assignor shall at any time after the date of this Agreement
acquire a Commercial Tort Claim in an amount (taking the greater of the
aggregate claimed damages thereunder or the reasonably estimated value thereof)
of $2,000,000 or more, such Assignor shall promptly notify the Collateral Agent
thereof in a writing signed by such Assignor and describing the details thereof
and shall grant to the Collateral Agent in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement and
the Intercreditor Agreement, with such writing to be in form and substance
reasonably satisfactory to the Collateral Agent.
          3.12 Chattel Paper. Upon the reasonable request of the Collateral
Agent made at any time or from time to time, each Assignor shall promptly
furnish to the Collateral Agent a list of all Electronic Chattel Paper held or
owned by such Assignor. Furthermore, if reasonably requested by the Collateral
Agent, each Assignor shall promptly take all actions which are reasonably
practicable so that the Collateral Agent, subject to the provisions of the
Intercreditor Agreement, has “control” of all Electronic Chattel Paper in
accordance with the requirements of Section 9-105 of the UCC. Each Assignor will
promptly (and in any event within 10 days) following any reasonable request by
the Collateral Agent, subject to the provisions of the Intercreditor Agreement,
deliver all of its Tangible Chattel Paper to the Collateral Agent.
          3.13 Further Actions. Each Assignor will, at its own expense, make,
execute, endorse, acknowledge, file and/or deliver to the Collateral Agent from
time to time such vouchers, invoices, schedules, confirmatory assignments,
conveyances, financing statements, transfer endorsements, certificates, reports
and other assurances or instruments and take such further steps, including any
and all actions as may be necessary or required under the Federal Assignment of
Claims Act, relating to its Included Accounts, Included Contracts, Included
Instruments and other property or rights covered by the security interest hereby
granted, as the Collateral Agent may reasonably require.
          3.14 Overriding Provisions with respect to TL Priority Collateral.
Notwithstanding anything to the contrary contained above in this Article III, or
elsewhere in this Agreement or any other Security Document, to the extent the
provisions of this Agreement (or any other Security Documents) require the
delivery of, or control over, TL Priority Collateral to be granted to the
Collateral Agent at any time prior to the TL Credit Document Obligations
Termination Date, then delivery of such TL Priority Collateral (or control with
respect thereto) shall instead be granted to the Term Collateral Agent, to be
held in accordance with the Term Documents and the Intercreditor Agreement.
Furthermore, at all times prior to the TL Credit Document Obligations
Termination Date, the Collateral Agent is authorized by the parties hereto to
effect transfers of TL Priority Collateral at any time in its possession (and
any “control” or similar agreements with respect to TL Priority Collateral) to
the Term Collateral Agent.
ARTICLE IV
SPECIAL PROVISIONS CONCERNING TRADEMARKS AND DOMAIN NAMES
          4.1 Additional Representations and Warranties. Each Assignor
represents and warrants that, on the Effective Date, it is the true and lawful
owner of or otherwise has the right to use the registered Marks and Domain Names
listed in Annex I hereto for such Assignor and that said listed Marks and Domain
Names include all United States marks and applications for United States marks
registered in the United States Patent and Trademark Office and all Domain Names
that such Assignor owns or uses in connection with its business as of the
Effective Date. Each Assignor represents and warrants that it owns,

-11-



--------------------------------------------------------------------------------



 



is licensed to use or otherwise has the right to use, all material Marks and
Domain Names that it uses. Each Assignor further warrants that no Senior Officer
of such Assignor has knowledge of any third party claim received by it that any
aspect of such Assignor’s present or contemplated business operations infringes
or will infringe any trademark, service mark or trade name of any other Person
other than as could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Each Assignor represents and
warrants that it is the true and lawful owner of or otherwise has the right to
use all U.S. trademark registrations and applications and Domain Name
registrations listed in Annex I hereto and that said registrations are valid,
subsisting, have not been canceled and that such Assignor is not aware of any
third-party claim that any of said registrations is invalid or unenforceable,
and is not aware that there is any reason that any of said registrations is
invalid or unenforceable, and is not aware that there is any reason that any of
said applications will not mature into registrations. Each Assignor hereby
grants to the Collateral Agent an absolute power of attorney to sign, upon the
occurrence and during the continuance of an Event of Default, any document which
may be required by the United States Patent and Trademark Office or similar
registrar in order to effect an absolute assignment of all right, title and
interest in each Mark and/or Domain Name, and record the same.
          4.2 Licenses and Assignments. Except as otherwise permitted by the
Secured Debt Agreements, each Assignor hereby agrees not to divest itself of any
right under any Mark or Domain Name absent prior written approval of the
Collateral Agent.
          4.3 Infringements. Each Assignor agrees, promptly upon a Senior
Officer learning thereof, to notify the Collateral Agent in writing of the name
and address of, and to furnish such pertinent information that may be available
with respect to, any party who such Assignor believes is, or may be, infringing
or diluting or otherwise violating any of such Assignor’s rights in and to any
Mark or Domain Name in any manner that could reasonably be expected to have a
Material Adverse Effect, or with respect to any party claiming that such
Assignor’s use of any Mark or Domain Name material to such Assignor’s business
violates in any material respect any property right of that party. Each Assignor
further agrees to prosecute diligently in accordance with reasonable business
practices any Person infringing any Mark or Domain Name in any manner that could
reasonably be expected to have a Material Adverse Effect.
          4.4 Preservation of Marks and Domain Names. Each Assignor agrees to
use its Marks and Domain Names which are material to such Assignor’s business in
interstate commerce during the time in which this Agreement is in effect and to
take all such other actions as are reasonably necessary to preserve such Marks
as trademarks or service marks under the laws of the United States (other than
any such Marks which are no longer used or useful in its business or
operations).
          4.5 Maintenance of Registration. Each Assignor shall, at its own
expense, diligently process all documents reasonably required to maintain all
Mark and/or Domain Name registrations, including but not limited to affidavits
of use and applications for renewals of registration in the United States Patent
and Trademark Office for all of its material registered Marks, and shall pay all
fees and disbursements in connection therewith and shall not abandon any such
filing of affidavit of use or any such application of renewal prior to the
exhaustion of all administrative and judicial remedies without prior written
consent of the Collateral Agent (other than with respect to registrations and
applications deemed by such Assignor in its reasonable business judgment to be
no longer prudent to pursue).
          4.6 Future Registered Marks and Domain Names. If any Mark registration
is issued hereafter to any Assignor as a result of any application now or
hereafter pending before the United States Patent and Trademark Office or any
Domain Name is registered by Assignor, within 30 days of receipt of such
certificate or similar indicia of ownership, such Assignor shall deliver to the
Collateral Agent a copy of such registration certificate or similar indicia of
ownership, and a grant of a security interest in such

-12-



--------------------------------------------------------------------------------



 



Mark and/or Domain Name, to the Collateral Agent and at the expense of such
Assignor, confirming the grant of a security interest in such Mark and/or Domain
Name to the Collateral Agent hereunder, the form of such security to be
substantially in the form of Annex L hereto or in such other form as may be
reasonably satisfactory to the Collateral Agent.
          4.7 Remedies. Subject to the terms of the Intercreditor Agreement, if
an Event of Default shall occur and be continuing, the Collateral Agent may, by
written notice to the relevant Assignor, take any or all of the following
actions: (i) declare the entire right, title and interest of such Assignor in
and to each of the Marks and Domain Names, together with all trademark rights
and rights of protection to the same, vested in the Collateral Agent for the
benefit of the Secured Creditors, in which event such rights, title and interest
shall immediately vest, in the Collateral Agent for the benefit of the Secured
Creditors, and the Collateral Agent shall be entitled to exercise the power of
attorney referred to in Section 4.1 hereof to execute, cause to be acknowledged
and notarized and record said absolute assignment with the applicable agency or
registrar; (ii) take and use or sell the Marks or Domain Names and the goodwill
of such Assignor’s business symbolized by the Marks or Domain Names and the
right to carry on the business and use the assets of such Assignor in connection
with which the Marks or Domain Names have been used; and (iii) direct such
Assignor to refrain, in which event such Assignor shall refrain, from using the
Marks or Domain Names in any manner whatsoever, directly or indirectly, and such
Assignor shall execute such further documents that the Collateral Agent may
reasonably request to further confirm this and to transfer ownership of the
Marks and Domain Names and registrations and any pending trademark applications
in the United States Patent and Trademark Office or applicable Domain Name
registrar to the Collateral Agent.
ARTICLE V
SPECIAL PROVISIONS CONCERNING
PATENTS, COPYRIGHTS AND TRADE SECRETS
          5.1 Additional Representations and Warranties. Each Assignor
represents and warrants that it is the true and lawful owner of all rights in
(i) all Trade Secret Rights, (ii) the Patents listed in Annex J hereto for such
Assignor and that said Patents include all the United States patents and
applications for United States patents that such Assignor owns as of the
Effective Date and (iii) the Copyrights listed in Annex K hereto for such
Assignor and that said Copyrights include all the United States copyrights
registered with the United States Copyright Office and applications to United
States copyrights that such Assignor owns as of the Effective Date. Each
Assignor further warrants that no Senior Officer of such Assignor has knowledge
of any third party claim that any aspect of such Assignor’s present or
contemplated business operations infringes or will infringe any patent of any
other Person or such Assignor has misappropriated any trade secret or
proprietary information which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Each Assignor hereby
grants to the Collateral Agent an absolute power of attorney to sign, upon the
occurrence and during the continuance of any Event of Default, any document
which may be required by the United States Patent and Trademark Office or the
United States Copyright Office in order to effect an absolute assignment of all
right, title and interest in each Patent or Copyright, and to record the same.
          5.2 Licenses and Assignments. Except as otherwise permitted by the
Secured Debt Agreements, each Assignor hereby agrees not to divest itself of any
right under any Patent or Copyright absent prior written approval of the
Collateral Agent.
          5.3 Infringements. Each Assignor agrees, promptly upon a Senior
Officer of such Assignor learning thereof, to furnish the Collateral Agent in
writing with all pertinent information avail-

-13-



--------------------------------------------------------------------------------



 



able to such Assignor with respect to any infringement, contributing
infringement or active inducement to infringe or other violation of such
Assignor’s rights in any Patent or Copyright or to any claim that the practice
of any Patent or use of any Copyright violates any property right of a third
party, or with respect to any misappropriation of any Trade Secret Right or any
claim that practice of any Trade Secret Right violates any property right of a
third party, in each case, in any manner which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. Each
Assignor further agrees, absent direction of the Collateral Agent to the
contrary, to diligently prosecute, in accordance with its reasonable business
judgment, any Person infringing any Patent or Copyright or any Person
misappropriating any Trade Secret Right, in each case to the extent that such
infringement or misappropriation, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
          5.4 Maintenance of Patents or Copyright. At its own expense, each
Assignor shall make timely payment of all post-issuance fees required to
maintain in force its rights under each Patent or Copyright, absent prior
written consent of the Collateral Agent (other than any such Patents or
Copyrights which are no longer used or are deemed by such Assignor in its
reasonable business judgment to no longer be useful in its business or
operations).
          5.5 Prosecution of Patent or Copyright Applications. At its own
expense, each Assignor shall diligently prosecute all material applications for
(i) United States Patents listed in Annex J hereto and (ii) Copyrights listed on
Annex K hereto, in each case for such Assignor and shall not abandon any such
application prior to exhaustion of all administrative and judicial remedies
(other than applications that are deemed by such Assignor in its reasonable
business judgment to no longer be necessary in the conduct of the Assignor’s
business), absent written consent of the Collateral Agent.
          5.6 Other Patents and Copyrights. Within 30 days of the acquisition or
issuance of a United States Patent, registration of a Copyright, or acquisition
of a registered Copyright, or of filing of an application for a United States
Patent or Copyright, the relevant Assignor shall deliver to the Collateral Agent
a copy of said Copyright or Patent, or certificate or registration of, or
application therefor, as the case may be, with a grant of a security interest as
to such Patent or Copyright, as the case may be, to the Collateral Agent and at
the expense of such Assignor, confirming the grant of a security interest, the
form of such grant of a security interest to be substantially in the form of
Annex M or Annex N hereto, as appropriate, or in such other form as may be
reasonably satisfactory to the Collateral Agent.
          5.7 Remedies. If an Event of Default shall occur and be continuing,
the Collateral Agent may, subject to the provisions of the Intercreditor
Agreement, by written notice to the relevant Assignor, take any or all of the
following actions: (i) declare the entire right, title, and interest of such
Assignor in each of the Patents and Copyrights vested in the Collateral Agent
for the benefit of the Secured Creditors, in which event such right, title, and
interest shall immediately vest in the Collateral Agent for the benefit of the
Secured Creditors, in which case the Collateral Agent shall be entitled to
exercise the power of attorney referred to in Section 5.1 hereof to execute,
cause to be acknowledged and notarized and to record said absolute assignment
with the applicable agency; (ii) take and practice or sell the Patents and
Copyrights; and (iii) direct such Assignor to refrain, in which event such
Assignor shall refrain, from practicing the Patents and using the Copyrights
directly or indirectly, and such Assignor shall execute such further documents
as the Collateral Agent may reasonably request father to confirm this and to
transfer ownership of the Patents and Copyrights to the Collateral Agent for the
benefit of the Secured Creditors.

-14-



--------------------------------------------------------------------------------



 



ARTICLE VI
PROVISIONS CONCERNING ALL COLLATERAL
          6.1 Protection of Collateral Agent’s Security. Except as otherwise
permitted by the Secured Debt Agreements and the Intercreditor Agreement, each
Assignor will do nothing to impair the rights of the Collateral Agent in the
Collateral. Each Assignor will at all times maintain insurance, at such
Assignor’s own expense to the extent and in the manner provided in the Secured
Debt Agreements. Except to the extent otherwise permitted to be retained by such
Assignor or applied by such Assignor pursuant to the terms of the Secured Debt
Agreements, the Collateral Agent shall, subject to the provisions of the
Intercreditor Agreement, at the time any proceeds of such insurance are
distributed to the Secured Creditors, apply such proceeds in accordance with
Section 7.4 hereof. Each Assignor assumes all liability and responsibility in
connection with the Collateral acquired by it and the liability of such Assignor
to pay the Obligations shall in no way be affected or diminished by reason of
the fact that such Collateral may be lost, destroyed, stolen, damaged or for any
reason whatsoever unavailable to such Assignor (except to the extent resulting
from the Collateral Agent’s gross negligence or willful misconduct).
          6.2 Warehouse Receipts Non-Negotiable. If a Specified Default or an
Event of Default shall occur, each Assignor agrees that if any warehouse receipt
or receipt in the nature of a warehouse receipt is issued with respect to any of
its Inventory, such Assignor shall request that such warehouse receipt or
receipt in the nature thereof shall not be “negotiable” (as such term is used in
Section 7-104 of the Uniform Commercial Code as in effect in any relevant
jurisdiction or under other relevant law).
          6.3 Additional Information. Each Assignor will, at its own expense,
from time to time upon the reasonable request of the Collateral Agent, promptly
(and in any event within 10 days after its receipt of the respective request)
furnish to the Collateral Agent such information with respect to the Collateral
(including the identity of the Collateral or such components thereof as may have
been requested by the Collateral Agent, the value and location of such
Collateral, etc.) as may be requested by the Collateral Agent. Without limiting
the forgoing, each Assignor agrees that it shall promptly (and in any event
within 10 days after its receipt of the respective request) furnish to the
Collateral Agent such updated Annexes hereto as may from time to time be
reasonably requested by the Collateral Agent.
          6.4 Further Actions. Each Assignor will, at its own expense and upon
the reasonable request of the Collateral Agent, make, execute, endorse,
acknowledge, file and/or deliver to the Collateral Agent from time to time such
lists, descriptions and designations of its Collateral, warehouse receipts,
receipts in the nature of warehouse receipts, bills of lading, documents of
title, vouchers, invoices, schedules, confirmatory assignments, conveyances,
financing statements, transfer endorsements, certificates, reports and other
assurances or instruments and take such further steps relating to the Collateral
and other property or rights covered by the security interest hereby granted,
which the Collateral Agent deems reasonably appropriate or advisable to perfect,
preserve or protect its security interest in the Collateral.
          6.5 Financing Statements. Subject to the terms of the Intercreditor
Agreement, each Assignor agrees to execute and deliver to the Collateral Agent
such financing statements, in form reasonably acceptable to the Collateral
Agent, as the Collateral Agent may from time to time reasonably request or as
are reasonably necessary or desirable in the opinion of the Collateral Agent to
establish and maintain a valid, enforceable, perfected security interest in the
Collateral as provided herein and the other rights and security contemplated
hereby. Each Assignor will pay any applicable filing fees, recordation taxes and
related expenses relating to its Collateral. Each Assignor hereby authorizes the
Collateral

-15-



--------------------------------------------------------------------------------



 



Agent to file any such financing statements without the signature of such
Assignor where permitted by law (and such authorization includes describing the
Collateral as “all assets” of such Assignor).
ARTICLE VII
REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT
          7.1 Remedies; Obtaining the Collateral upon Default. Each Assignor
agrees that, if any Event of Default shall have occurred and be continuing, then
and in every such case, the Collateral Agent, in addition to any rights now or
hereafter existing under applicable law and under the other provisions of this
Agreement, shall have all rights as a secured creditor under any UCC, and such
additional rights and remedies to which a secured creditor is entitled under the
laws in effect in all relevant jurisdictions and, subject to the provisions of
the Intercreditor Agreement, may:
     (i) personally, or by agents or attorneys, immediately take possession of
the Collateral or any part thereof, from such Assignor or any other Person who
then has possession of any part thereof with or without notice or process of
law, and for that purpose may enter upon such Assignor’s premises where any of
the Collateral is located and remove the same and use in connection with such
removal any and all services, supplies, aids and other facilities of such
Assignor;
     (ii) instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Included Accounts and the
Included Contracts) constituting the Collateral to make any payment required by
the terms of such agreement, instrument or other obligation directly to the
Collateral Agent and may exercise any and all remedies of such Assignor in
respect of such Collateral;
     (iii) instruct all banks which have entered into a control agreement with
the Collateral Agent to transfer all monies, securities and instruments held by
such depositary bank to the Cash Collateral Account;
     (iv) sell, assign or otherwise liquidate any or all of the Collateral or
any part thereof in accordance with Section 7.2 hereof, or direct such Assignor
to sell, assign or otherwise liquidate any or all of the Collateral or any part
thereof, and, in each case, take possession of the proceeds of any such sale or
liquidation;
     (v) take possession of the Collateral or any part thereof, by directing
such Assignor in writing to deliver the same to the Collateral Agent at any
reasonable place or places designated by the Collateral Agent, in which event
such Assignor shall at its own expense:
     (x) forthwith cause the same to be moved to the place or places so
designated by the Collateral Agent and there delivered to the Collateral Agent;
     (y) store and keep any Collateral so delivered to the Collateral Agent at
such place or places pending further action by the Collateral Agent as provided
in Section 7.2 hereof; and
     (z) while the Collateral shall be so stored and kept, provide such security
and maintenance services as shall be reasonably necessary to protect the same
and to preserve and maintain it in good condition;

-16-



--------------------------------------------------------------------------------



 



     (vi) license or sublicense, whether on an exclusive or nonexclusive basis,
any Marks, Domain Names, Patents or Copyrights included in the Collateral for
such term and on such conditions and in such manner as the Collateral Agent
shall in its sole judgment determine;
     (vii) apply any monies constituting Collateral or proceeds thereof in
accordance with the provisions of Section 7.4; and
     (viii) take any other action as specified in clauses (1) through (5),
inclusive, of Section 9-607 of the UCC;
it being understood that each Assignor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Assignor of said obligation. By
accepting the benefits of this Agreement and each other Security Document, the
Secured Creditors expressly acknowledge and agree that this Agreement and each
other Security Document may be enforced only by the action of the Collateral
Agent acting upon the instructions of the Required Secured Creditors and that no
other Secured Creditor shall have any right individually to seek to enforce or
to enforce this Agreement or to realize upon the security to be granted hereby,
it being understood and agreed that such rights and remedies may be exercised by
the Collateral Agent for the benefit of the Secured Creditors upon the terms of
this Agreement and the other Security Documents and subject to the terms of the
Intercreditor Agreement.
          7.2 Remedies; Disposition of the Collateral. If any Event of Default
shall have occurred and be continuing, then any Collateral repossessed by the
Collateral Agent under or pursuant to Section 7.1 hereof and any other
Collateral whether or not so repossessed by the Collateral Agent, may, subject
to the provisions of the Intercreditor Agreement, be sold, assigned, leased or
otherwise disposed of under one or more contracts or as an entirety, and without
the necessity of gathering at the place of sale the property to be sold, and in
general in such manner, at such time or times, at such place or places and on
such terms as the Collateral Agent may, in compliance with any mandatory
requirements of applicable law, determine to be commercially reasonable. Any of
such Collateral may be sold, leased or otherwise disposed of, in the condition
in which the same existed when taken by the Collateral Agent or after any
overhaul or repair at the expense of the relevant Assignor which the Collateral
Agent shall determine to be commercially reasonable. Any such sale, lease or
other disposition may be effected by means of a public disposition or private
disposition, effected in accordance with the applicable requirements (in each
case if and to the extent applicable) of Sections 9-610 through 9-613 of the UCC
and/or such other mandatory requirements of applicable law as may apply to the
respective disposition. The Collateral Agent may, without notice or publication,
adjourn any public or private disposition or cause the same to be adjourned from
time to time by announcement at the time and place fixed for the disposition,
and such disposition may be made at any time or place to which the disposition
may be so adjourned. To the extent permitted by any such requirement of law, the
Collateral Agent may bid for and become the purchaser (and may pay all or any
portion of the purchase price by crediting Obligations against the purchase
price) of the Collateral or any item thereof, offered for disposition in
accordance with this Section 7.2 without accountability to the relevant
Assignor. If, under applicable law, the Collateral Agent shall be permitted to
make disposition of the Collateral within a period of time which does not permit
the giving of notice to the relevant Assignor as hereinabove specified, the
Collateral Agent need give such Assignor only such notice of disposition as
shall be required by such applicable law. Each Assignor agrees to do or cause to
be done all such other acts and things as may be reasonably necessary to make
such disposition or dispositions of all or any portion of the Collateral valid
and binding and in compliance with any and all applicable laws, regulations,
orders, writs, injunctions, decrees or awards of any and all courts, arbitrators
or

-17-



--------------------------------------------------------------------------------



 



governmental instrumentalities, domestic or foreign, having jurisdiction over
any such sale or sales, all at such Assignor’s expense.
          7.3 Waiver of Claims. Except as otherwise provided in this Agreement,
EACH ASSIGNOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE
AND JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION
OR THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING,
WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT
REMEDY OR REMEDIES, and each Assignor hereby further waives, to the extent
permitted by law:
     (i) all damages occasioned by such taking of possession or any such
disposition except any damages which are the direct result of the Collateral
Agent’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision);
     (ii) all other requirements as to the time, place and terms of sale or
other requirements with respect to the enforcement of the Collateral Agent’s
rights hereunder; and
     (iii) all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and each Assignor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.
Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Assignor therein and
thereto, and shall be a perpetual bar both at law and in equity against such
Assignor and against any and all Persons claiming or attempting to claim the
Collateral so sold, optioned or realized upon, or any part thereof, from,
through and under such Assignor.
          7.4 Application of Proceeds.
          (a) (I) Subject to the terms of the Intercreditor Agreement, all
moneys collected by the Collateral Agent (or, to the extent the Pledge Agreement
or any other Security Document requires proceeds of collateral thereunder, which
constitutes ABL Priority Collateral, to be applied in accordance with the
provisions of this Agreement, the Pledgee under the Pledge Agreement or the
collateral agent or mortgagee under such other Security Document) upon any sale
or other disposition of the ABL Priority Collateral, together with all other
moneys received by the Collateral Agent hereunder (or, to the extent the Pledge
Agreement or any other Security Document requires proceeds of collateral
thereunder, which constitutes ABL Priority Collateral, to be applied in
accordance with the provisions of this Agreement, the Pledgee under the Pledge
Agreement or the collateral agent or mortgagee under such other Security
Document) with respect thereto, shall be applied as follows:
     (i) first, to the payment of all amounts owing the Collateral Agent of the
type described in clauses (iii), (iv) and (v) of the definition of
“Obligations”;
     (ii) second, to the extent proceeds remain after the application pursuant
to preceding clause (i), to the payment of all amounts owing to any Agent of the
type described in clause (vi) of the definition of “Obligations”;

-18-



--------------------------------------------------------------------------------



 



     (iii) third, to the extent proceeds remain after the application pursuant
to preceding clauses (i) and (ii), an amount equal to the outstanding Primary
Obligations (other than Cash Management Obligations) shall be paid to the
Secured Creditors as provided in Section 7.4(e) hereof, with (x) each Secured
Creditor receiving an amount equal to its outstanding Primary Obligations (other
than Cash Management Obligations) or, if the proceeds are insufficient to pay in
full all such Primary Obligations, its Pro Rata Share of the amount remaining to
be distributed, (y) the amount received by any Lender Creditor in respect of
Primary Obligations consisting of Credit Document Obligations pursuant to this
clause (iii) to be applied in satisfaction of the Primary Obligations owing to
such Lender Creditor by the Borrower and by the other Credit Parties;
     (iv) fourth, to the extent proceeds remain after the application pursuant
to preceding clauses (i) through (iii), inclusive, an amount equal to the
outstanding Secondary Obligations (other than Cash Management Obligations) shall
be paid to the Secured Creditors as provided in Section 7.4(e) hereof, with each
Secured Creditor receiving an amount equal to its outstanding Secondary
Obligations (other than Cash Management Obligations) or, if the proceeds are
insufficient to pay in full all such Secondary Obligations, its Pro Rata Share
of the amount remaining to be distributed;
     (v) fifth, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (iv), inclusive, an amount equal to all Primary
Obligations that are Cash Management Obligations owing to any Secured Cash
Management Bank shall be paid to the Secured Cash Management Banks as provided
in Section 7.4(e) hereof with each Secured Cash Management Bank receiving an
amount equal to its outstanding Primary Obligations that are Cash Management
Obligations or, if the proceeds are insufficient to pay in full all such Primary
Obligations, its Pro Rata Share of the amount remaining to be distributed;
     (vi) sixth, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (v), inclusive, an amount equal to all Secondary
Obligations are Cash Management Obligations owing to any Secured Cash Management
Bank shall be paid to the Secured Cash Management Banks as provided in
Section 7.4(e) hereof with each Secured Cash Management Bank receiving an amount
equal to its Secondary Obligation are Cash Management Obligations or, if the
proceeds are insufficient to pay in full all such Secondary Obligations, its Pro
Rata Share of the amount remaining to be distributed;
     (vii) seventh, to the extent proceeds remain after the application pursuant
to preceding clauses (i) through (vi), inclusive, if the TL Credit Document
Obligations Termination Date has not theretofore occurred, amounts equal to the
Term Obligations shall be paid to the Term Collateral Agent for application to
the Term Obligations in accordance with sub-clauses third and fourth of
Section 5.2(a) of the Intercreditor Agreement; and
     (viii) eighth, to the extent proceeds remain after the application pursuant
to preceding clauses (i) through (vii), inclusive, and following the termination
of this Agreement pursuant to Section 10.8(a) hereof, to the relevant Assignor
or to whoever may be lawfully entitled to receive such surplus.
          (II) Subject to the terms of the Intercreditor Agreement, all moneys
collected by the Collateral Agent (or, to the extent the Pledge Agreement or any
other Security Document requires proceeds of collateral thereunder, which
constitutes TL Priority Collateral, to be applied in accordance with the
provisions of this Agreement, the Pledgee under the Pledge Agreement or the
collateral agent or mortgagee under such other Security Document) upon any sale
or other disposition of the TL Priority Collateral, together with all other
moneys received by the Collateral Agent hereunder (or, to the extent the

-19-



--------------------------------------------------------------------------------



 



Pledge Agreement or any other Security Document requires proceeds of collateral
thereunder, which constitutes TL Priority Collateral, to be applied in
accordance with the provisions of this Agreement, the Pledgee under the Pledge
Agreement or the collateral agent or mortgagee under such other Security
Document) with respect thereto, shall be applied as follows:
     (i) first, in accordance with subclauses first and second of Section 5.1(a)
of the Intercreditor Agreement, to the Term Collateral Agent for application to
Term Obligations until same have been repaid in full;
     (ii) second, to the extent proceeds remain after the application pursuant
to preceding clause (i), as otherwise provided in Section 7.4(a)(I).
          (b) For purposes of this Agreement: (x) “Pro Rata Share” shall mean,
when calculating a Secured Creditor’s portion of any distribution or amount,
that amount (expressed as a percentage) equal to a fraction the numerator of
which is the then unpaid amount of such Secured Creditor’s Primary Obligations
or Secondary Obligations, as the case may be, of a specified type described in
subclause (iii), (iv), (v) or (vi) of Section 7.4(a), and the denominator of
which is the then outstanding amount of all Primary Obligations or Secondary
Obligations, as the case may be; of such type described in subclause (iii),
(iv), (v) or (vi) of Section 7.4(a), (y) “Primary Obligations” shall mean (i) in
the case of the Credit Document Obligations, all principal of, premium, fees and
interest on, all Loans, all reimbursement obligations and Unpaid Drawings with
respect to Letters of Credit, the Stated Amount of all outstanding Letters of
Credit and all Fees and (ii) in the case of the Secured Cash Management
Obligations, all principal owed, and interest on, extension of credit made under
any Cash Management Agreement; and (z) “Secondary Obligations” shall mean all
Obligations other than Primary Obligations.
          (c) When payments to Secured Creditors are based upon their respective
Pro Rata Shares, the amounts received by such Secured Creditors hereunder
pursuant to subclause (iii), (iv), (v) or (vi) of Section 7.4(a), shall be
applied (for purposes of making determinations under this Section 7.4 only) (i)
first, to their Primary Obligations, if any, described in such subclause and
(ii) second, to their Secondary Obligations, if any, described in such
subclause. If any payment to any Secured Creditor of its Pro Rata Share of any
distribution pursuant to subclause (iii), (iv), (v) or (vi) of Section 7.4(a)
would result in overpayment to such Secured Creditor, such excess amount shall
instead be distributed in respect of the unpaid Primary Obligations or Secondary
Obligations, as the case may be, of the other Secured Creditors described in
such subclause, with each Secured Creditor whose Primary Obligations or
Secondary Obligations, as the case may be, described in such subclause have not
been paid in full to receive an amount equal to such excess amount multiplied by
a fraction the numerator of which is the unpaid Primary Obligations or Secondary
Obligations, as the case may be, of such Secured Creditor described in such
subclause and the denominator of which is the unpaid Primary Obligations or
Secondary Obligations, as the case may be, described in such subclause of all
Secured Creditors entitled to such distribution.
          (d) Each of the Secured Creditors, by its acceptance of the benefits
hereof and of the other Security Documents, agrees and acknowledges that if the
Lender Creditors receive a distribution on account of undrawn amounts with
respect to Letters of Credit issued under the Credit Agreement (which shall only
occur after all Unpaid Drawings have been paid in full), such amounts shall be
paid to the Administrative Agent under the Credit Agreement and held by it, for
the equal and ratable benefit of the Lender Creditors,, as cash security for the
repayment of Obligations owing to the Lender Creditors as such. If any amounts
are held as cash security pursuant to the immediately preceding sentence, then
upon the termination of all outstanding Letters of Credit under the Credit
Agreement, and after the application of all such cash security to the repayment
of all Obligations owing to the Lender Creditors after giving

-20-



--------------------------------------------------------------------------------



 



effect to the termination of all such Letters of Credit, if there remains any
excess cash, such excess cash shall be returned by the Administrative Agent to
the Collateral Agent for distribution in accordance with Section 7.4(a) hereof.
          (e) Subject to the terms of the Intercreditor Agreement, all payments
required to be made hereunder shall be made (x) if to the Lender Creditors, to
the Administrative Agent for the account of the Lender Creditors, (y) if to the
Term Secured Parties, to the Term Collateral Agent for the account of the Term
Secured Parties and (z) if to the Secured Cash Management Banks, directly to the
Secured Cash Management Banks.
          (f) For purposes of applying payments received in accordance with this
Section 7.4, the Collateral Agent shall be entitled to rely upon the (i) the
Administrative Agent and (ii) the Secured Cash Management Banks for a
determination (which the Administrative Agent and the Secured Cash Management
Banks agree (or shall agree) to provide upon request of the Collateral Agent) of
the outstanding Primary Obligations and Secondary Obligations (and Dollar
Equivalents thereof) owed to the Lender Creditors and the Secured Cash
Management Banks. Unless it has received written notice from a Lender Creditor
or a Secured Cash Management Bank to the contrary, the Administrative Agent, in
furnishing information pursuant to the preceding sentence, and the Collateral
Agent, in acting hereunder, shall be entitled to assume that no Secondary
Obligations are outstanding. Unless it has written notice from the Borrower to
the contrary, the Collateral Agent, in acting hereunder, shall be entitled to
assume that no Cash Management Obligations and no Secured Cash Management
Agreements are in existence.
          (g) It is understood that the Assignors shall remain jointly and
severally liable to the extent of any deficiency between the amount of the
proceeds of the Collateral and the aggregate amount of the Obligations.
          (h) It is understood and agreed by all parties hereto that the
Collateral Agent shall have no liability for any determinations made by it in
this Section 7.4 (including, without limitation, as to whether given Collateral
constitutes TL Priority Collateral or ABL Priority Collateral), in each case
except to the extent resulting from the gross negligence or willful misconduct
of the Collateral Agent (as determined by a court of competent jurisdiction in a
final and non-appealable decision). The parties also agree that the Collateral
Agent may (but shall not be required to), at any time and in its sole
discretion, and with no liability resulting therefrom, petition a court of
competent jurisdiction regarding any application of Collateral in accordance
with the requirements hereof and of the Intercreditor Agreement, and the
Collateral Agent shall be entitled to wait for, and may conclusively rely on,
any such determination.
          7.5 Remedies Cumulative. Subject to the terms of (and to the extent
not inconsistent with) the Intercreditor Agreement, each and every right, power
and remedy hereby specifically given to the Collateral Agent shall be in
addition to every other right, power and remedy specifically given to the
Collateral Agent under this Agreement, the other Secured Debt Agreements or now
or hereafter existing at law, in equity or by statute and each and every right,
power and remedy whether specifically herein given or otherwise existing may be
exercised from time to time or simultaneously and as often and in such order as
may be deemed expedient by the Collateral Agent. All such rights, powers and
remedies shall be cumulative and the exercise or the beginning of the exercise
of one shall not be deemed a waiver of the right to exercise any other or
others. No delay or omission of the Collateral Agent in the exercise of any such
right, power or remedy and no renewal or extension of any of the Obligations
shall impair any such right, power or remedy or shall be construed to be a
waiver of any Default or Event of Default or an acquiescence thereof. No notice
to or demand on any Assignor in any case shall entitle it to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of any of the rights of the Collateral Agent to any other or further
action in any circumstances without notice or demand. In the

-21-



--------------------------------------------------------------------------------



 



event that the Collateral Agent shall bring any suit to enforce any of its
rights hereunder and shall be entitled to judgment, then in such suit the
Collateral Agent may recover reasonable expenses, including reasonable
attorneys’ fees, and the amounts thereof shall be included in such judgment.
          7.6 Discontinuance of Proceedings. In case the Collateral Agent shall
have instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Assignor, the Collateral Agent and each holder of any of the Obligations shall
be restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Agreement, and
all rights, remedies and powers of the Collateral Agent shall continue as if no
such proceeding had been instituted.
ARTICLE VIII
INDEMNITY
          8.1 Indemnity.
          (a) Each Assignor jointly and severally agrees to indemnify, reimburse
and hold the Collateral Agent, each other Secured Creditor and their respective
successors, assigns, employees, affiliates and agents (hereinafter in this
Section 8.1 referred to individually as “Indemnitee,” and collectively as
“Indemnitees”) harmless from any and all liabilities, obligations, damages,
injuries, penalties, claims, demands, actions, suits, judgments and any and all
costs, expenses or disbursements (including reasonable attorneys’ fees and
expenses) (for the purposes of this Section 8.1 the foregoing are collectively
called “expenses”) of whatsoever kind and nature imposed on, asserted against or
incurred by any of the Indemnitees in any way relating to or arising out of this
Agreement, any other Credit Document or any other document executed in
connection herewith or therewith or in any other way connected with the
administration of the transactions contemplated hereby or thereby or the
enforcement of any of the terms of, or the preservation of any rights under any
thereof, or in any way relating to or arising out of the manufacture, ownership,
ordering, purchase, delivery, control, acceptance, lease, financing, possession,
operation, condition, sale, return or other disposition, or use of the
Collateral (including, without limitation, latent or other defects, whether or
not discoverable), the violation of the laws of any country, state or other
governmental body or unit, any tort (including, without limitation, claims
arising or imposed under the doctrine of strict liability, or for or on account
of injury to or the death of any Person (including any Indemnitee), or property
damage), or contract claim; provided that no Indemnitee shall be indemnified
pursuant to this Section 8.1(a) for losses, damages or liabilities to the extent
caused by the gross negligence or willful misconduct of such Indemnitee (as
determined by a court of competent jurisdiction in a final and non-appealable
decision). Each Assignor agrees that upon written notice by any Indemnitee of
the assertion of such a liability, obligation, damage, injury, penalty, claim,
demand, action, suit or judgment, the relevant Assignor shall assume full
responsibility for the defense thereof. Each Indemnitee agrees to use its best
efforts to promptly notify the relevant Assignor of any such assertion of which
such Indemnitee has knowledge.
          (b) Without limiting the application of Section 8.1(a) hereof, each
Assignor agrees, jointly and severally, to pay or reimburse the Collateral Agent
for any and all reasonable fees, costs and expenses of whatever kind or nature
incurred in connection with the creation, preservation or protection of the
Collateral Agent’s Liens on, and security interest in, the Collateral,
including, without limitation, all fees and taxes in connection with the
recording or filing of instruments and documents in public offices, payment or
discharge of any taxes or Liens upon or in respect of the Collateral, premiums
for

-22-



--------------------------------------------------------------------------------



 



insurance with respect to the Collateral and all other fees, costs and expenses
in connection with protecting, maintaining or preserving the Collateral and the
Collateral Agent’s interest therein, whether through judicial proceedings or
otherwise, or in defending or prosecuting any actions, suits or proceedings
arising out of or relating to the Collateral.
          (c) Without limiting the application of Section 8.1(a) or (b) hereof,
each Assignor agrees, jointly and severally, to pay, indemnify and hold each
Indemnitee harmless from and against any loss, costs, damages and expenses which
such Indemnitee may suffer, expend or incur in consequence of or growing out of
any material misrepresentation by any Assignor in this Agreement, any other
Credit Document or in any writing contemplated by or made or delivered pursuant
to or in connection with this Agreement or any other Credit Document.
          (d) If and to the extent that the obligations of any Assignor under
this Section 8.1 are unenforceable for any reason, such Assignor hereby agrees
to make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law.
          8.2 Indemnity Obligations Secured by Collateral; Survival. Any amounts
paid by any Indemnitee as to which such Indemnitee has the right to
reimbursement shall constitute Obligations secured by the Collateral. The
indemnity obligations of each Assignor contained in this Article VIII shall
continue in full force and effect notwithstanding the full payment of all of the
other Obligations and notwithstanding the full payment of all the Notes issued,
and Loans made, under the Credit Agreement, the termination of all Letters of
Credit (and the full payment of all Unpaid Drawings) issued under the Credit
Agreement, the termination of all Secured Cash Management Agreements provided by
Secured Cash Management Banks and the payment of all other Obligations and
notwithstanding the discharge thereof and the occurrence of the Termination
Date.
ARTICLE IX
DEFINITIONS
          The following terms shall have the meanings herein specified. Such
definitions shall be equally applicable to the singular and plural forms of the
terms defined.
          “ABL Priority Collateral” shall have the meaning assigned that term in
the Intercreditor Agreement.
          “Account” shall mean any “account” as such term is defined in the
Uniform Commercial Code as in effect on the Effective Date in the State of New
York, and in any event shall include but shall not be limited to, all rights to
payment of any monetary obligation, whether or not earned by performance,
(i) for property that has been or is to be sold, leased, licensed, assigned or
otherwise disposed of, (ii) for services rendered or to be rendered, (iii) for a
policy of insurance issued or to be issued, (iv) for a secondary obligation
incurred or to be incurred, (v) for energy provided or to be provided, (vi) for
the use or hire of a vessel under a charter or other contract, (vii) arising out
of the use of a credit or charge card or information contained on or for use
with the card, or (viii) as winnings in a lottery or other game of chance
operated or sponsored by a State, governmental unit of a State, or person
licensed or authorized to operate the game by a State or governmental unit of a
State. Without limiting the foregoing, the term “account” shall include all
Health-Care-Insurance Receivables.
          “Administrative Agent” shall have the meaning provided in the recitals
of this Agreement.

-23-



--------------------------------------------------------------------------------



 



          “Agreement” shall mean this Security Agreement, as the same may be
amended, modified, restated and/or supplemented from time to time in accordance
with its terms.
          “As-Extracted Collateral” shall mean “as-extracted collateral” as such
term is defined in the Uniform Commercial Code as in effect on the Effective
Date in the State of New York.
          “Assignor” shall have the meaning provided in the first paragraph of
this Agreement.
          “Borrower” shall have the meaning provided in the recitals to this
Agreement.
          “Cash Collateral Account” shall mean a non-interest bearing cash
collateral account maintained with, and in the sole dominion and control of, the
Collateral Agent for the benefit of the Secured Creditors.
          “Cash Management Obligations” shall have the meaning provided in the
definition of “Obligations” in this Article IX.
          “Chattel Paper” shall mean “chattel paper” as such term is defined in
the Uniform Commercial Code as in effect on the Effective Date in the State of
New York. Without limiting the foregoing, the term “Chattel Paper” shall in any
event include all Tangible Chattel Paper and all Electronic Chattel Paper.
          “Collateral” shall have the meaning provided in Section 1.1(a) of this
Agreement.
          “Collateral Agent” shall have the meaning provided in the first
paragraph of this Agreement.
          “Commercial Tort Claims” shall mean “commercial tort claims” as such
term is defined in the Uniform Commercial Code as in effect on the date hereof
in the State of New York.
          “Contract Rights” shall mean all rights of any Assignor under each
Contract, including, without limitation, (i) any and all rights to receive and
demand payments under any or all Contracts, (ii) any and all rights to receive
and compel performance under any or all Contracts and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.
          “Contracts” shall mean all contracts between any Assignor and one or
more additional parties (including, without limitation, any licensing agreements
and any partnership agreements, joint venture agreements and limited liability
company agreements).
          “Copyrights” shall mean any United States or foreign copyright now or
hereafter owned by any Assignor, including any registrations of any copyrights,
in the United States Copyright Office or any foreign equivalent office, as well
as any application for a copyright registration now or hereafter made with the
United States Copyright Office or any foreign equivalent office by any Assignor.
          “Credit Agreement” shall have the meaning provided in the recitals of
this Agreement.
          “Credit Document Obligations” shall have the meaning provided in the
definition of “Obligations” in this Article IX.

-24-



--------------------------------------------------------------------------------



 



          “Credit Documents” shall have the meaning provided in the Credit
Agreement and shall include any documentation executed and delivered in
connection with any replacement or refinancing Credit Agreement.
          “Deposit Accounts” shall mean all “deposit accounts” as such term is
defined in the Uniform Commercial Code as in effect on the Effective Date in the
State of New York.
          “Discharge of Term Obligations” shall have the meaning assigned that
term in the Intercreditor Agreement.
          “Documents” shall mean “documents” as such term is defined in the
Uniform Commercial Code as in effect on the Effective Date in the State of New
York.
          “Domain Names” shall mean all Internet domain names and associated URL
addresses in or to which any Assignor now or hereafter has any right, title or
interest.
          “Electronic Chattel Paper” shall mean “electronic chattel paper” as
such term is defined in the Uniform Commercial Code as in effect on the
Effective Date in the State of New York.
          “Equipment” shall mean any “equipment” as such term is defined in the
Uniform Commercial Code as in effect on the Effective Date in the State of New
York, and in any event, shall include, but shall not be limited to, all
machinery, equipment, furnishings, fixtures and vehicles now or hereafter owned
by any Assignor and any and all additions, substitutions and replacements of any
of the foregoing and all accessions thereto, wherever located, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto.
          “Event of Default” shall mean any Event of Default under, and as
defined in the Credit Agreement.
          “Excluded Collateral” shall have the meaning provided in the Credit
Agreement.
          “Excluded Proceeds” means, at any time, all cash Proceeds received by
any Assignor from any sale of Collateral where the respective Collateral is
released pursuant to the provisions of Section 10.8(b) of this Agreement and
such Proceeds are applied (or required to be applied) to pay Credit Document
Obligations in accordance with the requirements of the Credit Agreement.
          “Farm Products” shall mean “farm products” as such term is defined in
the Uniform Commercial Code as in effect on the date hereof in the State of New
York.
          “General Intangibles” shall mean “general intangibles” as such term is
defined in the Uniform Commercial Code as in effect on the Effective Date in the
State of New York.
          “Goods” shall mean “goods” as such term is defined in the Uniform
Commercial Code as in effect on Effective Date in the State of New York.
          “Health-Care-Insurance Receivable” shall mean any
“health-care-insurance receivable” as such term is defined in the Uniform
Commercial Code as in effect on the Effective Date in the State of New York.
          “Included Account” shall mean any Account other than Accounts which
constitute Excluded Collateral.

-25-



--------------------------------------------------------------------------------



 



          “Included Contract” shall mean any Contract other than Contracts which
Excluded Collateral.
          “Included Contract Rights” shall mean all rights of any Assignor under
each Included Contract, including, without limitation, (i) any and all rights to
receive and demand payments under any or all Included Contracts, (ii) any and
all rights to receive and compel performance under any and all Included
Contracts and (iii) any and all rights, interests and claims now existing or in
the future arising in connection with any or all Included Contracts.
          “Included Equipment” shall mean any Equipment other than Equipment
which constitutes Excluded Collateral.
          “Included Instrument” shall mean any Instrument other than Instruments
which constitute Excluded Collateral.
          “Indemnitee” shall have the meaning provided in Section 8.1(a) of this
Agreement.
          “Instrument” shall mean “instruments” as such term is defined in the
Uniform Commercial Code as in effect on the Effective Date in the State of New
York (provided, however, that Instruments shall not include any Instruments
received in connection with grower loans extended in accordance with
Section 10.05 of the Credit Agreement to the extent local law or the relevant
grower loan documents prohibit such pledge).
          “Inventory” shall mean merchandise, inventory and goods, and all
additions, substitutions and replacements thereof and all accessions thereto,
wherever located, together with all goods, supplies, incidentals, packaging
materials, labels, materials and any other items used or usable in
manufacturing, processing, packaging or shipping same, in all stages of
production from raw materials through work in process to finished goods, and all
products and proceeds of whatever sort and wherever located any portion thereof
which may be returned, rejected, reclaimed or repossessed by the Collateral
Agent from any Assignor’s customers, and shall specifically include all
“inventory” as such term is defined in the Uniform Commercial Code as in effect
on the Effective Date in the State of New York.
          “Investment Property” shall mean “investment property” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.
          “Lender Creditors” shall have the meaning provided in the recitals of
this Agreement.
          “Lenders” shall have the meaning provided in the recitals of this
Agreement.
          “Letter-of-Credit Rights” shall mean “letter-of-credit rights” as such
term is defined in the Uniform Commercial Code as in effect on the Effective
Date hereof in the State of New York.
          “Location” of any Assignor, shall mean such Assignor’s “location” as
determined pursuant to Section 9-307 of the UCC.
          “Marks” shall mean all right, title and interest in and to any
trademarks, service marks and trade names now held or hereafter acquired by any
Assignor, including any registration or application for registration of any
trademarks and service marks now held or hereafter acquired by any Assignor,
which are registered or filed in the United States Patent and Trademark Office
or the equivalent thereof in any state of the United States or any equivalent
foreign office or agency, as well as any unregistered

-26-



--------------------------------------------------------------------------------



 



trademarks and service marks used by an Assignor and any trade dress including
logos, designs, fictitious business names and other business identifiers used by
any Assignor.
          “Material Adverse Effect” shall mean a material adverse effect on the
business, property, assets, liabilities (actual or contingent), operations,
condition (financial or otherwise) or prospects of the Borrower and its
Subsidiaries taken as a whole.
          “Obligations” shall mean and include, as to any Assignor, all of the
following:
     (i) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest (including, without
limitation, all interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Assignor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding), reimbursement obligations under Letters of
Credit, fees, costs and indemnities) of such Assignor to the Lender Creditors,
whether now existing or hereafter incurred under, arising out of, or in
connection with, the Credit Agreement and the other Credit Documents to which
such Assignor is a party (including, without limitation, in the event such
Assignor is a Subsidiary Guarantor, all such obligations, liabilities and
indebtedness of such Assignor under its Subsidiaries Guaranty) and the due
performance and compliance by such Assignor with all of the terms, conditions
and agreements contained in the Credit Agreement and in such other Credit
Documents (all such obligations, liabilities and indebtedness under this clause
(i) being herein collectively called the “Credit Document Obligations”);
     (ii) the full and prompt payment when due (whether at the stated maturity,
by acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Assignor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding) owing by such Assignor to the Secured Cash
Management Banks, now existing or hereafter incurred under, arising out of or in
connection with any Secured Cash Management Agreement, whether such Secured Cash
Management Agreement is now in existence or hereafter arising (including,
without limitation, in the case of an Assignor that is a Subsidiary Guarantor,
all obligations, liabilities and indebtedness of such Assignor under its
Subsidiaries Guaranty in respect of the Secured Cash Management Agreements), and
the due performance and compliance by such Assignor with all of the terms,
conditions and agreements contained in each such Secured Cash Management
Agreement (all such obligations, liabilities and indebtedness under this clause
(ii) being herein collectively called the “Cash Management Obligations”);
     (iii) any and all sums advanced by the Collateral Agent in order to
preserve the Collateral or preserve its security interest in the Collateral;
     (iv) in the event of any proceeding for the collection or enforcement of
any indebtedness, obligations, or liabilities of such Assignor referred to in
clauses (i), (ii) and (iii) above, after an Event of Default shall have occurred
and be continuing, the reasonable expenses of retaking, holding, preparing for
sale or lease, selling or otherwise disposing of or realizing on the Collateral,
or of any exercise by the Collateral Agent of its rights hereunder, together
with reasonable attorneys’ fees and court costs;

-27-



--------------------------------------------------------------------------------



 



     (v) all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement under Section 8.1 of this Agreement; and
     (vi) all amounts owing to any Agent or any of its affiliates pursuant to
any of the Credit Documents in its capacity as such;
it being acknowledged and agreed that the “Obligations” shall include extensions
of credit of the types described above, whether outstanding on the date of this
Agreement or extended from time to time after the date of this Agreement.
          “Patents” shall mean any patent in or to which any Assignor now or
hereafter has any right, title or interest therein, and any divisions,
continuations (including, but not limited to, continuations-in-parts) and
improvements thereof, as well as any application for a patent now or hereafter
made by any Assignor.
          “Permits” shall mean, to the extent permitted to be assigned by the
terms thereof or by applicable law, all licenses, permits, rights, orders,
variances, franchises or authorizations of or from any governmental authority or
agency.
          “Primary Obligations” shall have the meaning provided in
Section 7.4(b) of this Agreement.
          “Pro Rata Share” shall have the meaning provided in Section 7.4(b) of
this Agreement.
          “Proceeds” shall mean all “proceeds” as such term is defined in the
Uniform Commercial Code as in effect in the State of New York on the Effective
Date and, in any event, shall also include, but not be limited to, (i) any and
all proceeds of any insurance, indemnity, warranty or guaranty payable to the
Collateral Agent or any Assignor from time to time with respect to any of the
Collateral, (ii) any and all payments (in any form whatsoever) made or due and
payable to any Assignor from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any governmental authority (or any person acting under color of
governmental authority) and (iii) any and all other amounts from time to time
paid or payable under or in connection with any of the Collateral.
          “Registered Organization” shall have the meaning provided in the
Uniform Commercial Code as in effect in the State of New York.
          “Required Secured Creditors” shall mean the Required Lenders (or, to
the extent provided in Section 13.12 of the Credit Agreement, each of the
Lenders).
          “Secondary Obligations” shall have the meaning provided in
Section 7.4(b) of this Agreement.
          “Secured Cash Management Agreement” means a Treasury Services
Agreement entered into by the Borrower or any of its Subsidiaries with a Secured
Cash Managed Bank.
          “Secured Cash Management Banks” means, with respect to any Treasury
Services Agreement, any Lender or any affiliate thereof (even if such Lender
subsequently ceases to be a Lender under the Credit Agreement for any reason);
provided that the Borrower shall have provided written notice to the
Administrative Agent and the Collateral Agent on (i) the Amendment No. 3
Effective Date or

-28-



--------------------------------------------------------------------------------



 



(ii) if later, the time of entering into such Treasury Services Agreement, in
each case, indicating that such Person is intended to be a “Secured Cash
Management Bank” within the meaning of this Agreement.
          “Secured Creditors” shall mean the Lender Creditors and the Secured
Cash Management Banks.
          “Secured Debt Agreements” shall mean and include the Credit Documents
and the Secured Cash Management Agreements.
          “Software” shall mean “software” as such term is defined in the
Uniform Commercial Code as in effect on the Effective Date in the State of New
York.
          “Supporting Obligations” shall mean any “supporting obligation” as
such term is defined in the Uniform Commercial Code as in effect on the
Effective Date in the State of New York, now or hereafter owned by any Assignor,
or in which any Assignor has any rights, and, in any event, shall include, but
shall not be limited to all of such Assignor’s rights in any Letter-of-Credit
Right or secondary obligation that supports the payment or performance of, and
all security for, any Collateral consisting of Accounts, Chattel Paper,
Documents, General Intangibles, Instruments or Investment Properties.
          “Tangible Chattel Paper” shall mean “tangible chattel paper” as such
term is defined in the Uniform Commercial Code as in effect on the Effective
Date in the State of New York.
          “Termination Date” shall have the meaning provided in Section 10.8(a)
of this Agreement.
          “Timber-to-Be-Cut” shall mean “timber-to-be-cut” as such term is used
in the Uniform Commercial Code as in effect on the Effective Date in the State
of New York.
          “Term Agreement” shall have the meaning assigned that term in the
Intercreditor Agreement.
          “Term Collateral Agent” shall have the meaning assigned that term in
the Intercreditor Agreement.
          “Term Documents” shall have the meaning assigned that term in the
Intercreditor Agreement.
          “Term Obligations” shall have the meaning assigned that term in the
Intercreditor Agreement.
          “Term Secured Parties” shall have the meaning assigned that term in
the Intercreditor Agreement.
          “TL Credit Document Obligations Termination Date” shall mean that date
upon which the Discharge of Term Obligations shall have occurred.
          “TL Priority Collateral” shall have the meaning assigned that term in
the Intercreditor Agreement.
          “Trade Secrets” shall mean any secretly held existing engineering or
other data, information, production procedures and other know-how relating to
the design manufacture, assembly, installation,

-29-



--------------------------------------------------------------------------------



 



use, operation, marketing, sale and/or servicing of any products or business of
an Assignor worldwide whether written or not.
          “Trade Secret Rights” shall mean the rights of an Assignor in any
Trade Secret it holds.
          “Treasury Services Agreement” shall mean any agreement relating to
treasury, depositary and cash management services or automated clearinghouse
transfer of funds.
          “Transmitting Utility” shall have the meaning given such term in
Section 9-102(a)(80) of the UCC.
          “UCC” shall mean the Uniform Commercial Code as in effect from time to
time in the relevant jurisdiction.
ARTICLE X
MISCELLANEOUS
          10.1 Notices. Except as otherwise specified herein, all notices,
requests, demands or other communications to or upon the respective parties
hereto shall be sent or delivered by mail, telegraph, telex, telecopy, cable or
courier service and all such notices and communications shall, when mailed,
telegraphed, telexed, telecopied, or cabled or sent by courier, be effective
when deposited in the mails, delivered to the telegraph company, cable company
or overnight courier, as the case may be, or sent by telex or telecopier, except
that notices and communications to the Collateral Agent or any Assignor shall
not be effective until received by the Collateral Agent or such Assignor, as the
case may be. All notices and other communications shall be in writing and
addressed as follows:

  (a)   if to any Assignor, c/o:         Dole Food Company, Inc.
One Dole Drive
Westlake Village, CA 91362
Attention:
Telephone No.: [ ]
Telecopier No.: [ ]         Copy to: Peter Tennyson
Telephone No.: (714) 668 6237
Telecopier No.: (714) 979 1921     (b)   if to the Collateral Agent, at:      
60 Wall Street
New York, NY 10005
Attention: Marguerite Sutton
Telephone No.: (212) 250-6150
Telecopier No.: (212) 797-4655

     (c) if to any Lender Creditor other than the Collateral Agent, at such
address as such Lender Creditor shall have specified in the Credit Agreement;

-30-



--------------------------------------------------------------------------------



 



or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.
          10.2 Waiver; Amendment. None of the terms and conditions of this
Agreement (or, to the extent any other Security Document requires waivers or
amendments thereunder to occur in accordance with the provisions of this
Agreement, such other Security Document) may be changed, waived, modified or
varied in any manner whatsoever unless in writing duly signed by each Assignor
(or, to the extent any other Security Document requires waivers or amendments
thereunder to occur in accordance with the provisions of this Agreement, the
pledger, transferor, mortgagor or other corresponding party under such other
Security Document) directly affected thereby and the Collateral Agent (or, to
the extent any other Security Document requires waivers or amendments thereunder
to occur in accordance with the provisions of this Agreement, the collateral
agent or mortgagee under such other Security Document) (with the written consent
of the Required Secured Creditors) and subject to the terms of the Intercreditor
Agreement; provided that, subject to the provisions of the Intercreditor
Agreement, (i) additional Assignors may be added as parties hereto from time to
time in accordance with Section 10.12 (or the corresponding section in such
other Security Document) without the consent of any other Assignor or of the
Secured Creditors, and (ii) Assignors may be removed as parties hereto from time
to time in accordance with Section 10.13 (or the corresponding section in such
other Security Document), without the consent of any other Assignor or of the
Secured Creditors.
          10.3 Obligations Absolute. Subject to the terms of the Intercreditor
Agreement, the obligations of each Assignor hereunder shall remain in full force
and effect without regard to, and shall not be impaired by, (a) any bankruptcy,
insolvency, reorganization, arrangement, readjustment, composition, liquidation
or the like of such Assignor; (b) any exercise or non-exercise, or any waiver
of, any right, remedy, power or privilege under or in respect of this Agreement
or any other Secured Debt Agreement; or (c) any amendment to or modification of
any Secured Debt Agreement or any security for any of the Obligations (in each
case), whether or not such Assignor shall have notice or knowledge of any of the
foregoing.
          10.4 Successors and Assigns. This Agreement shall create a continuing
security interest in the Collateral and shall (i) remain in full force and
effect, subject to release and/or termination as set forth in Section 10.8,
(ii) be binding upon each Assignor, its successors and assigns; provided however
that no Assignor shall assign any of its rights or obligations hereunder without
the prior written consent of the Collateral Agent (with the consent of the
Required Secured Creditors), and (iii) inure, together with the rights and
remedies of the Collateral Agent hereunder, to the benefit of the Collateral
Agent, the other Secured Creditors and their respective successors, transferees
and assigns. All agreements, statements, representations and warranties made by
each Assignor herein or in any certificate or other instrument delivered by such
Assignor or on its behalf under this Agreement shall be considered to have been
relied upon by the Secured Creditors and shall survive the execution and
delivery of this Agreement and the other Secured Debt Agreements regardless of
any investigation made by the Secured Creditors or on their behalf.
          10.5 Headings Descriptive. The headings of the several sections of
this Agreement are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Agreement.
          10.6 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.
          (a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOV-

-31-



--------------------------------------------------------------------------------



 



ERNED BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
ASSIGNOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS. EACH ASSIGNOR HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH
COURTS LACK JURISDICTION OVER SUCH ASSIGNOR, AND AGREES NOT TO PLEAD OR CLAIM IN
ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN ANY OF THE AFORESAID COURTS THAT ANY SUCH COURT LACKS
JURISDICTION OVER SUCH ASSIGNOR. EACH ASSIGNOR FURTHER IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO ANY SUCH ASSIGNOR AT ITS ADDRESS FOR NOTICES AS
PROVIDED IN SECTION 10.1 ABOVE, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER
SUCH MAILING. EACH ASSIGNOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT
DOCUMENT THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE COLLATERAL AGENT UNDER THIS
AGREEMENT, OR ANY SECURED CREDITOR, TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY ASSIGNOR IN ANY OTHER JURISDICTION.
          (b) EACH ASSIGNOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
          (c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
          10.7 Assignors’ Duties. It is expressly agreed, anything herein
contained to the contrary notwithstanding, that each Assignor shall remain
liable to perform all of the obligations, if any, assumed by it with respect to
the Collateral and the Collateral Agent shall not have any obligations or
liabilities with respect to any Collateral by reason of or arising out of this
Agreement, nor shall the Collateral Agent be required or obligated in any manner
to perform or fulfill any of the obligations of any Assignor under or with
respect to any Collateral.
          10.8 Termination; Release.
          (a) After the Termination Date, this Agreement (or, to the extent any
other Security Document requires termination or releases thereunder to occur in
accordance with the provisions of this

-32-



--------------------------------------------------------------------------------



 



Agreement, such other Security Document) shall terminate (provided that all
indemnities set forth herein including, without limitation in Section 8.1
hereof, shall survive such termination) and the Collateral Agent (or, to the
extent any other Security Document requires termination or releases thereunder
to occur in accordance with the provisions of this Agreement, the collateral
agent or mortgagee under such other Security Document), at the request and
expense of the respective Assignor (or, to the extent any other Security
Document requires termination or releases thereunder to occur in accordance with
the provisions of this Agreement, the pledgor, transferor, mortgagor or other
corresponding party under such other Security Document), will, subject to the
provisions of the Intercreditor Agreement, promptly execute and deliver to such
Assignor a proper instrument or instruments (including Uniform Commercial Code
termination statements on form UCC-3) acknowledging the satisfaction and
termination of this Agreement, and will duly assign, transfer and deliver to
such Assignor (without recourse and without any representation or warranty) such
of the Collateral as may be in the possession of the Collateral Agent or any of
its sub-agents hereunder and as has not theretofore been sold or otherwise
applied or released pursuant to this Agreement. As used in this Agreement,
“Termination Date” shall mean the date upon which the Revolving Loan Commitments
under the Credit Agreement have been terminated, no Letter of Credit or Note (as
defined in the Credit Agreement) is outstanding (and all Loans and Unpaid
Drawings have been paid in full), all Letters of Credit have been terminated,
and all other Obligations other than indemnities under the Credit Documents
which are not then due and payable) then due and payable have been paid in full.
          (b) In the event that any part of the Collateral is sold or otherwise
disposed of (to a Person other than a Credit Party), in connection with a sale
or disposition permitted by Section 10.02 of the Credit Agreement or is
otherwise released at the direction of the Required Lenders (or all the Lenders
if required by Section 13.12 of the Credit Agreement) and the proceeds of such
sale or disposition (or from such release) are applied in accordance with the
terms of the Credit Agreement to the extent required to be so applied, the
Collateral Agent, at the request and expense of such Assignor, will duly release
from the security interest created hereby (and will execute and deliver such
documentation, including termination or partial release statements and the like
in connection therewith) and assign, transfer and deliver to such Assignor
(without recourse and without any representation or warranty) such of the
Collateral as is then being (or has been) so sold or otherwise disposed of, or
released, and as may be in the possession of the Collateral Agent (or any of its
sub-agents hereunder) and has not theretofore been released pursuant to this
Agreement. Furthermore, upon the release of any Subsidiary Guarantor from the
Subsidiaries Guaranty in accordance with the provisions thereof, such Assignor
(and the Collateral at such time assigned by the respective Assignor pursuant
hereto) shall be released from this Agreement. Notwithstanding anything to the
contrary contained above in this clause (b), at the time of each release of
Collateral pursuant to this clause (b), the Assignor requesting such release
shall certify to the Collateral Agent that, at the time of such release and
immediately after giving effect thereto (and to the sale of the respective
Collateral), either (x) no Obligations are or will be then due and payable or
(y) that all Obligations which will then be due and payable shall be paid on
such date in accordance with the requirements of the respective Secured Debt
Agreement(s).
          (c) At any time that an Assignor desires that the Collateral Agent
take any action to acknowledge or give effect to any release of Collateral
pursuant to the foregoing Section 10.8(a) or (b), such Assignor shall deliver to
the Collateral Agent (and the relevant subagent, if any, designated hereunder) a
certificate signed by an officer of such Assignor stating that the release of
the respective Collateral is permitted pursuant to such Section 10.8(a) or (b).
At any time that the Borrower or the respective Assignor desires that a
Subsidiary of the Borrower which has been released from the Subsidiaries
Guaranty be released hereunder as provided in the penultimate sentence of
Section 10.8(b), it shall deliver to the Collateral Agent a certificate signed
by an officer of the Borrower and the respective Assignor stating that the
release of the respective Assignor (and its Collateral) is permitted pursuant to
such Section 10.8(b). If reasonably requested by the Collateral Agent (although
the Collateral Agent shall have no ob-

-33-



--------------------------------------------------------------------------------



 



ligation to make any such request), the respective Assignor shall furnish
appropriate legal opinions (from counsel acceptable to the Collateral Agent) to
the effect set forth in this Section 10.8(c).
          (d) The Collateral Agent shall have no liability whatsoever to any
other Secured Creditor as the result of any release of Collateral by it in
accordance with, or which the Collateral Agent believes to be in accordance
with, this Section 10.8.
          10.9 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Collateral Agent.
          10.10 Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          10.11 The Collateral Agent and the Other Secured Creditors. The
Collateral Agent will hold in accordance with this Agreement (and to the extent
applicable, the Intercreditor Agreement) all items of the Collateral at any time
received under this Agreement. It is expressly understood and agreed that the
obligations of the Collateral Agent as holder of the Collateral and interests
therein and with respect to the disposition thereof, and otherwise under this
Agreement, are only those expressly set forth in this Agreement. The Collateral
Agent shall act hereunder on the terms and conditions set forth herein and in
Annex O hereto, the terms of which shall be deemed incorporated herein by
reference as fully as if same were set forth herein in their entirety.
          10.12 Additional Assignors. It is understood and agreed that any
Subsidiary Guarantor that desires to become an Assignor hereunder, or is
required to execute a counterpart of this Agreement after the Effective Date
pursuant to the requirements of the Credit Agreement or any other Credit
Document, shall become an Assignor hereunder by executing a counterpart hereof
and delivering same to the Collateral Agent, or by executing a joinder agreement
in form and substance satisfactory to the Collateral Agent, (y) delivering
supplements to Annexes A through F, inclusive, and H through K, inclusive,
hereto as are necessary to cause such Annexes to be complete and accurate with
respect to such additional Assignor on such date and (z) taking all actions as
specified in this Agreement as would have been taken by such Assignor had it
been an original party to this Agreement, in each case with all documents
required above to be delivered to the Collateral Agent and with all documents
and actions required above to be taken to the reasonable satisfaction of the
Collateral Agent.
          10.13 Release of Assignors. If at any time all of the Equity Interests
of any Assignor (or, to the extent any other Security Document requires releases
thereunder to occur in accordance with the provisions of this Agreement, the
pledgor, transferor, mortgagor or other corresponding party under such other
Security Document) owned by the Borrower and its Subsidiaries are sold (to a
person other than the Borrower or any of its Wholly-Owned Subsidiaries) in a
transaction permitted pursuant to the Credit Agreement (and which does not
violate the terms of any other Secured Debt Agreement then in effect), then, at
the request and expense of the Borrower, the respective Assignor shall be
released as an Assignor pursuant to this Agreement (and the Collateral Agent
(or, to the extent any other Security Document requires releases thereunder to
occur in accordance with the provisions of this Agreement, the collateral agent
or mortgagee under such other Security Document) is authorized and directed to
execute and deliver such instruments of release as are reasonably satisfactory
to it). At any time that the Borrower

-34-



--------------------------------------------------------------------------------



 



desires that an Assignor be released from this Agreement as provided in this
Section 10.13, the Borrower shall deliver to the Collateral Agent a certificate
signed by an officer of the Borrower stating that the release of the respective
Assignor is permitted pursuant to this Section 10.13. If reasonably requested by
the Collateral Agent (although the Collateral Agent shall have no obligation to
make any such request), the Borrower shall furnish legal opinions (from counsel
acceptable to the Collateral Agent) to the effect set forth in the immediately
preceding sentence. The Collateral Agent shall have no liability whatsoever to
any other Secured Creditor as a result of the release of any Assignor by it in
accordance with, or which it believes to be in accordance with, this
Section 10.13.

-35-



--------------------------------------------------------------------------------



 



[Signature Pages Intentionally Omitted]

 



--------------------------------------------------------------------------------



 



          Accepted and Agreed to:    
 
       
DEUTSCHE BANK AG NEW YORK BRANCH,
    as Collateral Agent
 
       
 
       
By:
  /s/ Marguerite Sutton    
 
       
 
  Name: Marguerite Sutton    
 
  Title: Director    
 
       
 
       
By:
  /s/ Evelyn Thierry    
 
       
 
  Name: Evelyn Thierry    
 
  Title: Vice President    

 



--------------------------------------------------------------------------------



 



Exhibit E to
Amendment No. 3
PLEDGE AGREEMENT
          PLEDGE AGREEMENT, dated as of April 12, 2006, as amended on March 2,
2010 (as the same may be amended, restated, modified and/or supplemented from
time to time, this “Agreement”), among each of the undersigned pledgors (each, a
“Pledgor” and, together with any other entity that becomes a pledgor hereunder
pursuant to Section 30 hereof, the “Pledgors”) and DEUTSCHE BANK AG NEW YORK
BRANCH (“DBNY”), as collateral agent (in such capacity, together with any
successor collateral agent, the “Pledgee”), for the benefit of the Secured
Creditors (as defined below). Except as otherwise defined herein, all
capitalized terms used herein and defined in the Credit Agreement (as defined
below) shall be used herein as therein defined.
W I T N E S S E T H :
          WHEREAS, Dole Food Company, Inc., a Delaware corporation (the
“Borrower”), various financial institutions from time to time party thereto (the
“Lenders”), DBNY, as Administrative Agent (in such capacity, together with any
successor agent, the “Administrative Agent”, and, together with the Lenders,
each Issuing Lender, the Collateral Agent and the Pledgee are herein called the
“Lender Creditors”) have entered into a Credit Agreement, dated as of April 12,
2006, as amended on March 18, 2009, as amended on October 26, 2009 and as
amended on March 2, 2010, providing for the making of Loans to the Borrower and
the issuance of, and participation in, Letters of Credit for the account of the
Borrower all as contemplated therein (as used herein, the term “Credit
Agreement” means the Credit Agreement described above in this paragraph, as the
same may be amended, modified, extended, renewed, replaced, restated,
supplemented or refinanced from time to time, and including any agreement
extending the maturity of, or refinancing or restructuring (including, but not
limited to, the inclusion of additional Borrower or guarantors thereunder or any
increase in the amount borrowed) all or any portion of, the indebtedness under
such agreement or any successor agreement, whether or not with the same agent,
trustee, representative, lenders or holders; provided that, with respect to any
agreement providing for the refinancing or replacement of indebtedness under the
Credit Agreement, such agreement shall only be treated as, or as part of, the
Credit Agreement hereunder if (i) either (A) all obligations under the Credit
Agreement being refinanced or replaced shall be paid in full at the time of such
refinancing or replacement, and all Revolving Loan Commitments and Letters of
Credit issued pursuant to the refinanced or replaced Credit Agreement shall have
terminated in accordance with their terms or, with respect to certain Letters of
Credit, been continued, with the consent of the respective issuer thereof, under
such refinancing or replacement indebtedness or (B) the Required Lenders shall
have consented in writing to the refinancing or replacement indebtedness being
treated as indebtedness pursuant to the Credit Agreement, and (ii) a notice to
the effect that the refinancing or replacement indebtedness shall be treated as
issued under the Credit Agreement shall be delivered by the Borrower to the
Collateral Agent);

 



--------------------------------------------------------------------------------



 



          WHEREAS, pursuant to the Subsidiaries Guaranty, each Subsidiary
Guarantor has jointly and severally guaranteed to the Lender Creditors the
payment when due of all Guaranteed Obligations (as defined in the Subsidiaries
Guaranty);
          WHEREAS, it is a condition precedent to the making of Loans to the
Borrower and the issuance of, and participation in, Letters of Credit for the
account of the Borrower under the Credit Agreement that each Pledgor shall have
executed and delivered to the Collateral Agent this Agreement; and
          WHEREAS, each Pledgor has obtained and will continue to obtain
benefits from the incurrence of Loans by the Borrower and the issuance of, and
participation in, Letters of Credit for the account of the Borrower under the
Credit Agreement;
          NOW, THEREFORE, the parties hereto agree as follows:
          1. SECURITY FOR OBLIGATIONS. Subject to the terms of the Intercreditor
Agreement, this Agreement is made by (A) each Pledgor for the benefit of (i) the
Lender Creditors to secure the full and prompt payment when due (whether at
stated maturity, by acceleration or otherwise) of all obligations, liabilities
and indebtedness (including, without limitation, principal, premium, interest
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Pledgor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding) and reimbursement obligations under Letters
of Credit, fees, costs and indemnities) of such Pledgor owing to the Lender
Creditors, whether now existing or hereafter incurred under, arising out of, or
in connection with, the Credit Agreement and the other Credit Documents to which
such Pledgor is a party (including, in the event such Pledgor is a Subsidiary
Guarantor, all such obligations, liabilities and indebtedness of such Pledgor
under its Subsidiaries Guaranty) and the due performance and compliance by such
Pledgor with all of the terms, conditions and agreements contained in the Credit
Agreement and in such other Credit Documents (all such obligations, liabilities
and indebtedness under this clause (i) being herein, collectively, the “Credit
Document Obligations”); and (ii) the Secured Cash Management Banks to secure the
full and prompt payment when due (whether at stated maturity, by acceleration or
otherwise) of all obligations, liabilities and indebtedness (including, without
limitation, principal, premium, interest (including, without limitation, all
interest that accrues after the commencement of any case, proceeding or other
action relating to the bankruptcy, insolvency, reorganization or similar
proceeding of any Pledgor at the rate provided for in the respective
documentation, whether or not a claim for post-petition interest is allowed in
any such proceeding) and fees, costs and indemnities) of such Pledgor owing to
the Secured Cash Management Banks, whether now existing or hereafter incurred
under, arising out of, or in connection with, the Secured Cash Management
Agreements to which such Pledgor is a party (including, in the event such
Pledgor is a Subsidiary Guarantor, all such obligations, liabilities and
indebtedness of such Pledgor under its Subsidiaries Guaranty) and the due
performance and compliance by such Pledgor with all of the terms, conditions and
agreements contained in the Secured Cash Management Agreements (all such
obligations, liabilities and indebtedness under this clause (ii) being herein,
collectively, the “Cash Management Obligations”);

-2-



--------------------------------------------------------------------------------



 



     (B) each Pledgor for the benefit of each Secured Creditor to secure:
     (i) any and all sums advanced by the Pledgee in order to preserve the
Collateral or preserve its security interest in the Collateral;
     (ii) in the event of any proceeding for the collection or enforcement of
any indebtedness, obligations, or liabilities of such Pledgor referred to in
clauses (A) and (B) above, after an Event of Default shall have occurred and be
continuing, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, or of
any exercise by the Pledgee of its rights hereunder, together with reasonable
attorneys’ fees and court costs;
     (iii) all amounts paid by any Indemnitee as to which such Indemnitee has
the right to reimbursement under Section 11 of this Agreement; and
     (iv) all amounts owing to any Agent or any of its affiliates pursuant to
any of the Credit Documents in its capacity as such.
All such obligations, liabilities, indebtedness, sums and expenses set forth in
clauses (A) and (B) of this Section 1 above being herein collectively called the
“Obligations”, it being acknowledged and agreed that the “Obligations” shall,
subject to the immediately succeeding sentence, include extensions of credit of
the types described above, whether outstanding on the date of this Agreement or
extended from time to time after the date of this Agreement.
          (C) NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE RELATIVE
RIGHTS AND REMEDIES OF THE COLLATERAL AGENT AND THE SECURED CREDITORS HEREUNDER
SHALL BE SUBJECT TO AND GOVERNED BY THE TERMS OF THE INTERCREDITOR AGREEMENT AT
ANY TIME THE INTERCREDITOR AGREEMENT IS IN EFFECT. IN THE EVENT OF ANY
INCONSISTENCY BETWEEN THE TERMS HEREOF AND THE TERMS OF THE INTERCREDITOR
AGREEMENT, THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL CONTROL AT ANY TIME
THE INTERCREDITOR AGREEMENT IS IN EFFECT.
          2. DEFINITIONS.
          (a) Unless otherwise defined herein, all capitalized terms used herein
and defined in the Credit Agreement shall be used herein as therein defined.
Reference to singular terms shall include the plural and vice versa.
          (b) The following capitalized terms used herein shall have the
definitions specified below:
     “ABL Priority Collateral” shall have the meaning set forth in the
Intercreditor Agreement.
     “Administrative Agent” shall have the meaning set forth in the recitals
hereto.

-3-



--------------------------------------------------------------------------------



 



     “Adverse Claim” shall have the meaning given such term in
Section 8-102(a)(1) of the UCC.
     “Agreement” shall have the meaning set forth in the recitals hereto.
     “Borrower” shall have the meaning set forth in the recitals hereto.
     “Cash Management Obligations” shall have the meaning set forth in Section
1(A)(ii) hereof.
     “Certificated Security” shall have the meaning given such term in Section
8-102(a)(4) of the UCC.
     “Class” shall have the meaning set forth in Section 22 hereof.
     “Clearing Corporation” shall have the meaning given such term in Section
8-102(a)(5) of the UCC.
     “Collateral” shall have the meaning set forth in Section 3.1 hereof.
     “Collateral Accounts” shall mean any and all accounts established and
maintained by the Pledgee in the name of any Pledgor to which Collateral may be
credited.
     “Credit Agreement” shall have the meaning set forth in the recitals hereto.
     “Credit Document Obligations” shall have the meaning set forth in Section
1(A)(i) hereof.
     “Credit Documents” shall have the meaning provided in the Credit Agreement
and shall include any documentation executed and delivered in connection with
any replacement or refinancing of the Credit Agreement.
     “Discharge of Term Obligations” shall have the meaning provided in the
Intercreditor Agreement.
     “Domestic Corporation” shall have the meaning set forth in the definition
of “Stock.”
     “Event of Default” shall mean any Event of Default under, and as defined in
the Credit Agreement.
     “Excluded Collateral” shall have the meaning provided in the Credit
Agreement.
     “Excluded Proceeds” shall mean, at any time, all cash Proceeds received by
any Pledgor from any sale of Collateral where the respective Collateral is
released pursuant to the provisions of Section 20(b) of this Agreement and such
Proceeds are applied (or required to be applied) to pay Obligations and/or Term
Obligations, in each case in accordance with the requirements of the Credit
Agreement.

-4-



--------------------------------------------------------------------------------



 



     “Exempted Foreign Entity” shall mean any Foreign Corporation and any
limited liability company organized under the laws of a jurisdiction other than
the United States or any State or territory thereof that, in any such case, is
treated as a corporation or an association taxable as a corporation for U.S.
Federal income tax purposes.
     “Financial Asset” shall have the meaning given such term in
Section 8-102(a)(9) of the UCC.
     “Foreign Corporation” shall have the meaning set forth in the definition of
“Stock.”
     “Indemnitees” shall have the meaning set forth in Section 11 hereof.
     “Instrument” shall have the meaning given such term in Section 9-102(a)(47)
of the UCC.
     “Investment Property” shall have the meaning given such term in Section
9-102(a)(49) of the UCC.
     “Lenders” shall have the meaning set forth in the recitals hereto.
     “Limited Liability Company Assets” shall mean all assets, whether tangible
or intangible and whether real, personal or mixed (including, without
limitation, all limited liability company capital and interest in other limited
liability companies), at any time owned by any Pledgor or represented by any
Limited Liability Company Interest.
     “Limited Liability Company Interests” shall mean the entire limited
liability company interest at any time owned by any Pledgor in any limited
liability company; provided that the term “Limited Liability Company Interest”
shall not include any limited liability company interest in any limited
liability company that is not a Subsidiary of such Pledgor to the extent (and
only to the extent) the amount invested in such limited liability company
interests owned or held by such Pledgor does not exceed $1,000,000.
     “Location” of any Pledgor shall mean such Pledgor’s “location” as
determined pursuant to Section 9-307 of the UCC.
     “Non-Voting Equity Interests” shall mean all Equity Interests of any Person
which are not Voting Equity Interests.
     “Notes” shall mean (x) all intercompany notes at any time issued to each
Pledgor and (y) all other promissory notes from time to time issued to, or held
by, each Pledgor.
     “Obligations” shall have the meaning set forth in Section 1 hereof.
     “Obligations Termination Date” shall mean that date upon which all
Obligations (other than indemnities for which no claim has been made) have been
paid in full and all Revolving Loan Commitments and Letters of Credit under the
Credit Agreement have been terminated.

-5-



--------------------------------------------------------------------------------



 



     “Partnership Assets” shall mean all assets, whether tangible or intangible
and whether real, personal or mixed (including, without limitation, all
partnership capital and interest in other partnerships), at any time owned by
any Pledgor or represented by any Partnership Interest.
     “Partnership Interest” shall mean the entire general partnership interest
or limited partnership interest at any time owned by any Pledgor in any general
partnership or limited partnership; provided that the term “Partnership
Interest” shall not include any partnership interest in any partnership that is
not a Subsidiary of such Pledgor to the extent (and only to the extent) the
amount invested in such partnership interests owned or held by such Pledgor does
not exceed $1,000,000.
     “Pledged Limited Liability Company Interests” shall mean all Limited
Liability Company Interests at any time pledged or required to be pledged
hereunder.
     “Pledged Notes” shall mean all Notes at any time pledged or required to be
pledged hereunder.
     “Pledged Partnership Interests” shall mean all Partnership Interest at any
time pledged or required to be pledged hereunder.
     “Pledged Securities” shall mean all Securities at any time pledged or
required to be pledged hereunder.
     “Pledged Stock” shall mean all Stock at any time pledged or required to be
pledged hereunder.
     “Pledgee” shall have the meaning set forth in the first paragraph hereof.
     “Pledgor” shall have the meaning set forth in the first paragraph hereof.
     “Proceeds” shall have the meaning given such term in Section 9-102(a)(64)
of the UCC.
     “Registered Organization” shall have the meaning given such term in Section
9-102(a)(70) of the UCC.
     “Required Lenders” shall have the meaning given such term in the Credit
Agreement.
     “Required Secured Creditors” shall mean the Required Lenders (or, to the
extent provided in Section 13.12 of the Credit Agreement, each of the Lenders).
     “Secured Cash Management Agreement” means a Treasury Services Agreement
entered into by the Borrower or any of its Subsidiaries with a Secured Cash
Management Bank.

-6-



--------------------------------------------------------------------------------



 



     “Secured Cash Management Banks” means, with respect to any Treasury
Services Agreement, any Lender or any affiliate thereof (even if such Lender
subsequently ceases to be a Lender under the Credit Agreement for any reason).
     “Secured Creditors” shall mean the Lender Creditors and the Secured Cash
Management Banks.
     “Secured Debt Agreements” shall mean and include the Credit Documents and
the Secured Cash Management Agreements.
     “Securities Act” shall mean the Securities Act of 1933, as amended, as in
effect from time to time.
     “Securities Intermediary” shall have the meaning given such term in Section
8-102(14) of the UCC.
     “Security” and “Securities” shall have the meaning given such term in
Section 8-102(a)(15) of the UCC and shall in any event include all Stock and
Notes (to the extent same constitute “Securities” under Section 8-102(a)(15)).
     “Security Entitlement” shall have the meaning given such term in Section
8-102(a)(17) of the UCC.
     “Specified Default” shall have the meaning set forth in Section 5 hereof.
     “Stock” shall mean (x) with respect to corporations incorporated under the
laws of the United States or any State or territory thereof or the District of
Columbia (each, a “Domestic Corporation”), all of the issued and outstanding
shares of capital stock of any Domestic Corporation at any time owned by any
Pledgor and (y) with respect to corporations not Domestic Corporations (each, a
“Foreign Corporation”), all of the issued and outstanding shares of capital
stock of any Foreign Corporation at any time owned by any Pledgor, provided that
the term “Stock” shall not include any capital stock of a corporation that is
not a Subsidiary of such Pledgor to the extent (and only to the extent) the
amount invested in all such capital stock owned or held by such Pledgor does not
exceed $1,000,000.
     “Termination Date” shall have the meaning set forth in Section 20 hereof.
     “Term Collateral Agent” shall have the meaning set forth in the
Intercreditor Agreement.
     “Term Documents” shall have the meaning set forth in the Intercreditor
Agreement.
     “Term Obligations” shall have the meaning set forth in the Intercreditor
Agreement.

-7-



--------------------------------------------------------------------------------



 



     “Term Secured Parties” shall have the meaning set forth in the
Intercreditor Agreement.
     “TL Credit Document Obligations Termination Date” shall mean the date on
which the Discharge of Term Obligations shall have occurred.
     “TL Priority Collateral” shall have the meaning set forth in the
Intercreditor Agreement.
     “Transmitting Utility” has the meaning given such term in
Section 9-102(a)(80) of the UCC.
     “Treasury Services Agreement” shall mean any agreement relating to
treasury, depositary and cash management services or automated clearinghouse
transfer of funds.
     “UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York from time to time; provided that all references herein to specific
Sections or subsections of the UCC are references to such Sections or
subsections, as the case may be, of the Uniform Commercial Code as in effect in
the State of New York on the Effective Date.
     “Uncertificated Security” shall have the meaning given such term in Section
8-102(a)(18) of the UCC.
     “Voting Equity Interests” of any Person shall mean all classes of Equity
Interests of such Person entitled to vote.
          3. PLEDGE OF SECURITIES, ETC.
          3.1 Pledge. (i) To secure the Obligations now or hereafter owed or to
be performed by such Pledgor (but subject to clause (x) of the proviso at the
end of this Section 3.1 in the case of Voting Equity Interests of Exempted
Foreign Entities pledged hereunder), each Pledgor does hereby grant, pledge and
assign to the Pledgee for the benefit of the Secured Creditors, and does hereby
create a continuing security interest (subject to those Liens permitted to exist
with respect to the Collateral pursuant to the terms of all Secured Debt
Agreements then in effect) in favor of the Pledgee for the benefit of the
Secured Creditors in, all of its right, title and interest in and to the
following, whether now existing or hereafter from time to time acquired
(collectively, the “Collateral”):
     (a) each of the Collateral Accounts (to the extent a security interest
therein is not created pursuant to the Security Agreement), including any and
all assets of whatever type or kind deposited by such Pledgor in any such
Collateral Account, whether now owned or hereafter acquired, existing or
arising, including, without limitation, all Financial Assets, Investment
Property, monies, checks, drafts, Instruments, Securities or interests therein
of any type or nature deposited or required by the Credit Agreement or any other
Secured Debt Agreement to be deposited in such Collateral Account, and all
investments and all certificates and other Instruments (including depository
receipts, if any)

-8-



--------------------------------------------------------------------------------



 



from time to time representing or evidencing the same, and all dividends,
interest, distributions, cash and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the foregoing;
     (b) all Securities owned or held by such Pledgor from time to time and all
options and warrants owned by such Pledgor from time to time to purchase
Securities;
     (c) all Limited Liability Company Interests owned by such Pledgor from time
to time and all of its right, title and interest in each limited liability
company to which each such Limited Liability Company Interest relates, whether
now existing or hereafter acquired, including, without limitation, to the
fullest extent permitted under the terms and provisions of the documents and
agreements governing such Limited Liability Company Interests and applicable
law:
     (A) all its capital therein and its interest in all profits, income,
surpluses, losses, Limited Liability Company Assets and other distributions to
which such Pledgor shall at any time be entitled in respect of such Limited
Liability Company Interests;
     (B) all other payments due or to become due to such Pledgor in respect of
Limited Liability Company Interests, whether under any limited liability company
agreement or otherwise, whether as contractual obligations, damages, insurance
proceeds or otherwise;
     (C) all of its claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under any limited liability
company agreement or operating agreement, or at law or otherwise in respect of
such Limited Liability Company Interests;
     (D) all present and future claims, if any, of such Pledgor against any such
limited liability company for monies loaned or advanced, for services rendered
or otherwise;
     (E) all of such Pledgor’s rights under any limited liability company
agreement or operating agreement or at law to exercise and enforce every right,
power, remedy, authority, option and privilege of such Pledgor relating to such
Limited Liability Company Interests, including any power to terminate, cancel or
modify any such limited liability company agreement or operating agreement, to
execute any instruments and to take any and all other action on behalf of and in
the name of any of such Pledgor in respect of such Limited Liability Company
Interests and any such limited liability company, to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing or for any Limited Liability Company Asset, to
enforce or execute any checks, or other instruments or orders, to file any
claims and to take any action in connection with any of the foregoing; and

-9-



--------------------------------------------------------------------------------



 



     (F) all other property hereafter delivered in substitution for or in
addition to any of the foregoing, all certificates and instruments representing
or evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;
     (d) all Partnership Interests owned by such Pledgor from time to time and
all of its right, title and interest in each partnership to which each such
Partnership Interest relates, whether now existing or hereafter acquired,
including, without limitation, to the fullest extent permitted under the terms
and provisions of the documents and agreements governing such Partnership
Interests and applicable law:
     (A) all its capital therein and its interest in all profits, income,
surpluses, losses, Partnership Assets and other distributions to which such
Pledgor shall at any time be entitled in respect of such Partnership Interests;
     (B) all other payments due or to become due to such Pledgor in respect of
Partnership Interests, whether under any partnership agreement or otherwise,
whether as contractual obligations, damages, insurance proceeds or otherwise;
     (C) all of its claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under any partnership agreement
or operating agreement, or at law or otherwise in respect of such Partnership
Interests;
     (D) all present and future claims, if any, of such Pledgor against any such
partnership for monies loaned or advanced, for services rendered or otherwise;
     (E) all of such Pledgor’s rights under any partnership agreement or
operating agreement or at law to exercise and enforce every right, power,
remedy, authority, option and privilege of such Pledgor relating to such
Partnership Interests, including any power to terminate, cancel or modify any
partnership agreement or operating agreement, to execute any instruments and to
take any and all other action on behalf of and in the name of such Pledgor in
respect of such Partnership Interests and any such partnership, to make
determinations, to exercise any election (including, but not limited to,
election of remedies) or option or to give or receive any notice, consent,
amendment, waiver or approval, together with full power and authority to demand,
receive, enforce, collect or receipt for any of the foregoing or for any
Partnership Asset, to enforce or execute any checks, or other instruments or
orders, to file any claims and to take any action in connection with any of the
foregoing; and
     (F) all other property hereafter delivered in substitution for or in
addition to any of the foregoing, all certificates and instruments representing
or evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;

-10-



--------------------------------------------------------------------------------



 



     (e) all Financial Assets and Investment Property owned by such Pledgor from
time to time;
     (f) all Security Entitlements owned by such Pledgor from time to time in
any and all of the foregoing; and
     (g) all Proceeds (other than Excluded Proceeds) of any and all of the
foregoing;
provided that (x) no Voting Equity Interests of any Exempted Foreign Entity
which represents more than 65% of the total combined voting power of all classes
of Voting Equity Interests of the respective Exempted Foreign Entity shall be
pledged hereunder, (y) each Pledgor shall be required to pledge hereunder 100%
of the Non-Voting Equity Interests of each Exempted Foreign Entity at any time
and from time to time acquired by such Pledgor, which Non-Voting Equity
Interests shall not be subject to the limitations described in preceding clause
(x) and (z) notwithstanding (i) anything to the contrary contained above in this
Section 3.1, the security interest created pursuant to this Agreement shall not
extend to, and the term “Collateral” shall not include (A) Excluded Collateral
owned or held by any Pledgor, and (B) any Instruments received in connection
with grower loans extended in accordance with Section 10.05 of the Credit
Agreement to the extent local law or the relevant grower loan documents prohibit
such pledge and (ii) anything to the contrary contained in this Agreement, such
Pledgor shall not be required to pledge any Notes hereunder with an outstanding
principal amount of $500,000 or less, provided that no more than $2,500,000 in
aggregate principal amount for all such Notes for all Pledgors hereunder
(including, for this purpose, any Instruments (as defined in the Security
Agreement) not required to be delivered pursuant to the Security Agreement)
shall be excluded from the pledge and delivery requirements under this
Agreement.
          (ii) Notwithstanding anything to the contrary contained in this
Section 3.1 or elsewhere in this Agreement, each Pledgor and the Pledgee (on
behalf of the Secured Creditors) acknowledges and agrees that:
     (x) the security interest granted pursuant to this Agreement (including
pursuant to this Section 3.1) to the Pledgee for the benefit of the Secured
Creditors (i) in the ABL Priority Collateral, shall be a First Priority Lien and
(ii) in the TL Priority Collateral, shall be a Second Priority Lien in the TL
Priority Collateral fully junior, subordinated and subject to the security
interest granted to the Term Collateral Agent for the benefit of the Term
Secured Parties in the TL Priority Collateral on the terms and conditions set
forth in the Term Documents and the Intercreditor Agreement and all other rights
and benefits afforded hereunder to the Secured Creditors with respect to the TL
Priority Collateral are expressly subject to the terms and conditions of the
Intercreditor Agreement; and
     (y) the Secured Creditors’ security interests in the Collateral constitute
security interests separate and apart (and of a different class and claim) from
the Term Secured Parties’ security interests in the Collateral.

-11-



--------------------------------------------------------------------------------



 



          3.2 Procedures.
          (a) To the extent that any Pledgor at any time or from time to time
owns, acquires or obtains any right, title or interest in any Collateral, such
Collateral shall automatically (and without the taking of any action by such
Pledgor) be pledged pursuant to Section 3.1 of this Agreement and, in addition
thereto (but subject to the terms of the Intercreditor Agreement), such Pledgor
shall (to the extent provided below and not inconsistent with the terms of the
Intercreditor Agreement) take the following actions with respect to such
Collateral as set forth below (as promptly as practicable and, in any event,
within 10 days after it obtains such Collateral) for the benefit of the Pledgee
and the other Secured Creditors:
     (i) with respect to a Certificated Security (other than a Certificated
Security credited on the books of a Clearing Corporation or Securities
Intermediary), such Pledgor shall physically deliver such Certificated Security
to the Pledgee, endorsed to the Pledgee or endorsed in blank;
     (ii) with respect to an Uncertificated Security (other than an
Uncertificated Security credited on the books of a Clearing Corporation or
Securities Intermediary), such Pledgor shall cause the issuer of such
Uncertificated Security to duly authorize, execute, and deliver to the Pledgee,
an agreement for the benefit of the Pledgee and the other Secured Creditors
substantially in the form of Annex H hereto (appropriately completed to the
satisfaction of the Pledgee and with such modifications, if any, as shall be
satisfactory to the Pledgee) pursuant to which such issuer agrees to comply with
any and all instructions originated by the Pledgee without further consent by
the registered owner and not to comply with instructions regarding such
Uncertificated Security (and any Partnership Interests and Limited Liability
Company Interests issued by such issuer) originated by any other Person other
than a court of competent jurisdiction;
     (iii) with respect to a Certificated Security, Uncertificated Security,
Partnership Interest or Limited Liability Company Interest credited on the books
of a Clearing Corporation or Securities Intermediary (including a Federal
Reserve Bank, Participants Trust Company or The Depository Trust Company), such
Pledgor shall promptly notify the Pledgee thereof and shall promptly take
(x) all actions required (i) to comply with the applicable rules of such
Clearing Corporation or Securities Intermediary and (ii) to perfect the security
interest of the Pledgee under applicable law (including, in any event, under
Sections 9-314(a), (b) and (c), 9-106 and 8-106(d) of the UCC) and (y) such
other actions as the Pledgee deems necessary or desirable to effect the
foregoing;
     (iv) with respect to a Partnership Interest or a Limited Liability Company
Interest (other than a Partnership Interest or Limited Liability Company
Interest credited on the books of a Clearing Corporation or Securities
Intermediary), (1) if such Partnership Interest or Limited Liability Company
Interest is represented by a certificate and is a Security for purposes of the
UCC, the procedure set forth in Section 3.2(a)(i) hereof, and (2) if such
Partnership Interest or Limited Liability Company Interest is not represented by
a certificate or is not a Security for purposes of the UCC, the procedure set
forth in Section 3.2(a)(ii) hereof;

-12-



--------------------------------------------------------------------------------



 



     (v) with respect to any Note, physical delivery of such Note to the
Pledgee, endorsed in blank, or, at the request of the Pledgee, endorsed to the
Pledgee; and
     (vi) with respect to cash proceeds from any of the Collateral described in
Section 3.1 hereof, (i) establishment by the Pledgee, upon a Specified Default
or Event of Default, of a cash account in the name of such Pledgor over which
the Pledgee shall (to the extent not inconsistent with the Intercreditor
Agreement) have “control” within the meaning of the UCC and from which no
withdrawals or transfers may be made by any Person except with the prior written
consent of the Pledgee (subject to the terms of the Intercreditor Agreement) and
(ii) deposit of such cash in such cash account.
          (b) In addition to the actions required to be taken pursuant to
Section 3.2(a) hereof, each Pledgor shall take the following additional actions
with respect to the Collateral:
     (i) with respect to all Collateral of such Pledgor whereby or with respect
to which the Pledgee may obtain “control” thereof within the meaning of
Section 8-106 of the UCC (or under any provision of the UCC as same may be
amended or supplemented from time to time, or under the laws of any relevant
State other than the State of New York), such Pledgor shall take all actions (to
the extent not inconsistent with the Intercreditor Agreement) as may be
reasonably requested from time to time by the Pledgee so that “control” of such
Collateral is obtained and at all times held by the Pledgee; and
     (ii) each Pledgor shall from time to time cause appropriate financing
statements (on appropriate forms) under the Uniform Commercial Code as in effect
in the various relevant States, covering all Collateral hereunder (with the form
of such financing statements to be satisfactory to the Pledgee), to be filed in
the relevant filing offices so that at all times the Pledgee’s security interest
in all Investment Property and other Collateral which can be perfected by the
filing of such financing statements (in each case to the maximum extent
perfection by filing may be obtained under the laws of the relevant States,
including, without limitation, Section 9-312(a) of the UCC) is so perfected.
          3.3 Subsequently Acquired Collateral. If any Pledgor shall acquire (by
purchase, stock dividend, distribution or otherwise) any additional Collateral
at any time or from time to time after the date hereof, such Collateral shall
automatically (and without any further action being required to be taken) be
subject to the pledge and security interests created pursuant to Section 3.1
hereof and, furthermore, such Pledgor will, to the extent not inconsistent with
the Intercreditor Agreement, thereafter take (or cause to be taken) all action
(as promptly as practicable and, in any event, within 10 days after it obtains
such Collateral) with respect to such Collateral in accordance with the
procedures set forth in Section 3.2 hereof, and will to the extent not
inconsistent with the terms of the Intercreditor Agreement, promptly thereafter
deliver to the Pledgee (i) a certificate executed by an authorized officer of
such Pledgor describing such Collateral and certifying that the same has been
duly pledged in favor of the Pledgee (for the benefit of the Secured Creditors)
hereunder and (ii) supplements to Annexes A through G hereto as are necessary to
cause such Annexes to be complete and accurate at such time, provided, however,
that in the event that such Collateral constitutes Stock, Limited Liability
Company Interests and/or Partnership Interests of a Shell Corporation, such
actions shall not be required to be taken until 60 days after formation,
creation, or establishment of such Shell Corporation. Without lim–

-13-



--------------------------------------------------------------------------------



 



iting the foregoing, each Pledgor shall be required to pledge hereunder the
Equity Interests of any Exempted Foreign Entity at any time and from time to
time after the date hereof acquired by such Pledgor, provided that (x) any such
pledge of Voting Equity Interests of any Exempted Foreign Entity shall be
subject to the provisions of clause (x) of the proviso to Section 3.1(A) hereof,
(y) each Pledgor shall be required to pledge hereunder 100% of the Non-Voting
Equity Interests of each Exempted Foreign Entity at any time and from time to
time acquired by such Pledgor and (z) each Pledgor shall be required to pledge
hereunder any Notes at any time and from time to time after the date hereof
acquired by such Pledgor, provided that any such pledge or Note shall be subject
to the provisions of clause (z)(ii) of the proviso to Section 3.1(A) hereof.
          3.4 Transfer Taxes. Each pledge of Collateral under Section 3.1 or
Section 3.3 hereof shall be accompanied by any transfer tax stamps required in
connection with the pledge of such Collateral.
          3.5 Certain Representations and Warranties Regarding the Collateral.
Each Pledgor that was a Pledgor on the Effective Date (each, an “Initial
Pledgor”) represents and warrants that as of the Effective Date: (i) each
Subsidiary of such Pledgor, and the direct ownership thereof, is listed in Annex
B hereto; (ii) the Pledged Stock (and any warrants or options to purchase
Pledged Stock) held by such Pledgor consists of the number and type of shares of
the stock (or warrants or options to purchase any stock) of the corporations as
described in Annex C hereto; (iii) such Pledged Stock referenced in clause
(ii) of this paragraph constitutes that percentage of the issued and outstanding
capital stock of the issuing corporation as is set forth in Annex C hereto;
(iv) the Pledged Notes held by such Pledgor consist of the promissory notes
described in Annex D hereto where such Pledgor is listed as the lender; (v) the
Pledged Limited Liability Company Interests held by such Pledgor consist of the
number and type of interests of the Persons described in Annex E hereto;
(vi) each such Pledged Limited Liability Company Interest referenced in clause
(v) of this paragraph constitutes that percentage of the issued and outstanding
equity interest of the issuing Person as set forth in Annex E hereto; (vii) the
Pledged Partnership Interests held by such Pledgor consist of the number and
type of interests of the Persons described in Annex F hereto; (viii) each such
Pledged Partnership Interest referenced in clause (vii) of this paragraph
constitutes that percentage or portion of the entire partnership interest of the
issuing Person as set forth in Annex F hereto; (ix) the exact address of each
chief executive office of such Pledgor is listed on Annex G hereto; (x) the
Pledgor has complied with the respective procedure set forth in Section 3.2(a)
hereof with respect to each item of Collateral described in Annexes C through F
hereto; and (xi) on the date hereof, such Pledgor owns no other Pledged
Securities, Pledged Stock, Pledged Notes, Pledged Limited Liability Company
Interests or Pledged Partnership Interests.
          3.6 Overriding Provisions with respect to TL Priority Collateral.
Notwithstanding anything to the contrary contained above in this Section 3, or
elsewhere in this Agreement or any other Security Document, to the extent the
provisions of this Agreement (or any other Security Documents) require the
delivery of, or control over, TL Priority Collateral to be granted to the
Pledgee at any time prior to the TL Credit Document Obligations Termination
Date, then delivery of such TL Priority Collateral (or control with respect
thereto) shall instead be granted to the Term Collateral Agent, to be held in
accordance with the Term Documents and the Intercreditor Agreement. Furthermore,
at all times prior to the TL Credit Document Obliga–

-14-



--------------------------------------------------------------------------------



 



tions Termination Date, the Collateral Agent is authorized by the parties hereto
to effect transfers of TL Priority Collateral at any time in its possession (and
any “control” or similar agreements with respect to TL Priority Collateral) to
the Term Collateral Agent.
          4. APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC. The Pledgee shall
have the right to appoint one or more sub-agents for the purpose of retaining
physical possession of the Collateral, which may be held (in the discretion of
the Pledgee) in the name of the relevant Pledgor, endorsed or assigned in blank
or in favor of the Pledgee or any nominee or nominees of the Pledgee or a
sub-agent appointed by the Pledgee.
          5. VOTING, ETC., WHILE NO EVENT OF DEFAULT OR SPECIFIED DEFAULT.
Unless and until there shall have occurred and be continuing any Event of
Default under the Credit Agreement or a Default under Section 11.01 or 11.05 of
the Credit Agreement (each such Default, a “Specified Default”), each Pledgor
shall be entitled to exercise any and all voting and other consensual rights
pertaining to the Collateral owned by it, and to give consents, waivers or
ratifications in respect thereof; provided that, in each case, no vote shall be
cast or any consent, waiver or ratification given or any action taken or omitted
to be taken which would violate, result in a breach of any covenant contained
in, or be inconsistent in any material respect with any of the terms of the
Intercreditor Agreement or Secured Debt Agreement, or which could reasonably be
expected to have the effect of impairing the value of the Collateral or any part
thereof or the position or interests of the Pledgee or any other Secured
Creditor in the Collateral, unless expressly permitted by the terms of the
Intercreditor Agreement or the Credit Documents. All such rights of each Pledgor
to vote and to give consents, waivers and ratifications shall cease in case an
Event of Default has occurred and is continuing, and Section 7 hereof shall
become applicable.
          6. DIVIDENDS AND OTHER DISTRIBUTIONS. Subject to the terms of the
Intercreditor Agreement, unless and until there shall have occurred and be
continuing an Event of Default, all cash dividends, cash distributions, cash
Proceeds and other cash amounts payable in respect of the Collateral shall be
paid to the respective Pledgor, provided that all cash dividends payable in
respect of the Pledged Stock which are determined by the Pledgee to represent in
whole or in part an extraordinary, liquidating or other distribution in return
of capital shall be paid, to the extent so determined to represent an
extraordinary, liquidating or other distribution in return of capital, to the
Pledgee and retained by it as part of the Collateral. Subject to the terms of
the Intercreditor Agreement, the Pledgee shall be entitled to receive directly,
and to retain as part of the Collateral, subject to the other terms of this
Agreement:
     (i) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash dividends other than as set forth
above) paid or distributed by way of dividend or otherwise in respect of the
Collateral;
     (ii) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash (although such cash may be paid
directly to the respective Pledgor so long as no Event of Default then exists))
paid or distributed in respect of the Collateral by

-15-



--------------------------------------------------------------------------------



 



way of stock-split, spin-off, split-up, reclassification, combination of shares
or similar rearrangement; and
     (iii) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash) which may be paid in respect of
the Collateral by reason of any consolidation, merger, exchange of stock,
conveyance of assets, liquidation or similar corporate or other reorganization.
Except as set forth in the Intercreditor Agreement, nothing contained in this
Section 6 shall limit or restrict in any way the Pledgee’s right to receive the
proceeds of the Collateral in any form in accordance with Section 3 of this
Agreement. To the extent not inconsistent with the terms of the Intercreditor
Agreement, all dividends, distributions or other payments which are received by
any Pledgor contrary to the provisions of this Section 6 or Section 7 hereof
shall be received in trust for the benefit of the Pledgee, shall be segregated
from other property or funds of such Pledgor and shall be forthwith paid over to
the Pledgee as Collateral in the same form as so received (with any necessary
endorsement).
          7. REMEDIES IN CASE OF AN EVENT OF DEFAULT OR A SPECIFIED DEFAULT.
          (a) If there shall have occurred and be continuing an Event of
Default, then and in every such case, to the extent not inconsistent with the
terms of the Intercreditor Agreement, the Pledgee shall be entitled to exercise
all of the rights, powers and remedies (whether vested in it by this Agreement,
any other Secured Debt Agreement or by law) for the protection and enforcement
of its rights in respect of the Collateral, and the Pledgee shall be entitled to
exercise all the rights and remedies of a secured party under the UCC as in
effect in any relevant jurisdiction and also shall be entitled, without
limitation, to exercise the following rights, which each Pledgor hereby agrees
to be commercially reasonable:
     (i) to receive all amounts payable in respect of the Collateral otherwise
payable under Section 6 hereof to the respective Pledgor;
     (ii) to transfer all or any part of the Collateral into the Pledgee’s name
or the name of its nominee or nominees;
     (iii) to accelerate any Pledged Note which may be accelerated in accordance
with its terms, and take any other lawful action to collect upon any Pledged
Note (including, without limitation, to make any demand for payment thereon);
     (iv) to vote (and exercise all rights and powers in respect of voting) all
or any part of the Collateral (whether or not transferred into the name of the
Pledgee) and give all consents, waivers and ratifications in respect of the
Collateral and otherwise act with respect thereto as though it were the outright
owner thereof (each Pledgor hereby irrevocably constituting and appointing the
Pledgee the proxy and attorney-in-fact of such Pledgor, with full power of
substitution to do so);

-16-



--------------------------------------------------------------------------------



 



     (v) at any time and from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Collateral, or any interest therein,
at any public or private sale, without demand of performance, advertisement or,
notice of intention to sell or of the time or place of sale or adjournment
thereof or to redeem or otherwise purchase or dispose (all of which are hereby
waived by each Pledgor), for cash, on credit or for other property, for
immediate or future delivery without any assumption of credit risk, and for such
price or prices and on such terms as the Pledgee in its absolute discretion may
determine, provided at least 10 days’ written notice of the time and place of
any such sale shall be given to the respective Pledgor. The Pledgee shall not be
obligated to make any such sale of Collateral regardless of whether any such
notice of sale has theretofore been given. Each Pledgor hereby waives and
releases to the fullest extent permitted by law any right or equity of
redemption with respect to the Collateral, whether before or after sale
hereunder, and all rights, if any, of marshalling the Collateral and any other
security or the Obligations or otherwise. At any such sale, unless prohibited by
applicable law, the Pledgee on behalf of the Secured Creditors may bid for and
purchase all or any part of the Collateral so sold free from any such right or
equity of redemption. Neither the Pledgee nor any other Secured Creditor shall
be liable for failure to collect or realize upon any or all of the Collateral or
for any delay in so doing nor shall any of them be under any obligation to take
any action whatsoever with regard thereto; and
     (vi) to set off any and all Collateral against any and all Obligations, and
to withdraw any and all cash or other Collateral from any and all Collateral
Accounts and to apply such cash and other Collateral to the payment of any and
all Obligations.
          (b) If there shall have occurred and be continuing a Specified
Default, then and in every such case, the Pledgee shall be entitled to vote (and
exercise all rights and powers in respect of voting) all or any part of the
Collateral (whether or not transferred into the name of the Pledgee) and give
all consents, waivers and ratifications in respect of the Collateral and
otherwise act with respect thereto as though it were the outright owner thereof
(each Pledgor hereby irrevocably constituting and appointing the Pledgee the
proxy and attorney-in-fact of such Pledgor, with full power of substitution to
do so).
          8. REMEDIES, CUMULATIVE, ETC. Subject to the terms of (and to the
extent not inconsistent with) the Intercreditor Agreement, each and every right,
power and remedy of the Pledgee provided for in this Agreement or in any other
Secured Debt Agreement, or now or hereafter existing at law or in equity or by
statute shall be cumulative and concurrent and shall be in addition to every
other such right, power or remedy. The exercise or beginning of the exercise by
the Pledgee or any other Secured Creditor of any one or more of the rights,
powers or remedies provided for in this Agreement or any other Secured Debt
Agreement (including, without limitation, the Intercreditor Agreement) or now or
hereafter existing at law or in equity or by statute or otherwise shall not
preclude the simultaneous or later exercise by the Pledgee or any other Secured
Creditor of all such other rights, powers or remedies, and no failure or delay
on the part of the Pledgee or any other Secured Creditor to exercise any such
right, power or remedy shall operate as a waiver thereof. No notice to or demand
on any Pledgor in any case shall entitle it to any other or further notice or
demand in similar or other circumstances or constitute a waiver of any of the
rights of the Pledgee or any other Secured Creditor to any other or further

-17-



--------------------------------------------------------------------------------



 



action in any circumstances without notice or demand. The Secured Creditors
agree that this Agreement may be enforced only by the action of the Pledgee, in
each case, acting upon the instructions of the Required Secured Creditors, and
that no other Secured Creditor shall have any right individually to seek to
enforce or to enforce this Agreement or to realize upon the security to be
granted hereby, it being understood and agreed that such rights and remedies may
be exercised by the Pledgee for the benefit of the Secured Creditors upon the
terms of this Agreement and the Security Agreement.
          9. APPLICATION OF PROCEEDS.
          (a) Subject to the terms of the Intercreditor Agreement, all monies
collected by the Pledgee upon any sale or other disposition of the Collateral
pursuant to the terms of this Agreement, together with all other monies received
by the Pledgee hereunder, shall be applied in the manner provided in Section 7.4
of the Security Agreement.
          (b) It is understood that the Pledgors shall remain jointly and
severally liable to the extent of any deficiency between the amount of the
proceeds of the Collateral and the aggregate amount of the Obligations.
          (c) It is understood and agreed by all parties hereto that the Pledgee
shall have no liability for any determinations made by it in this Section 9
(including, without limitation, as to whether given Collateral constitutes TL
Priority Collateral or ABL Priority Collateral), in each case except to the
extent resulting from the gross negligence or willful misconduct of the Pledgee
(as determined by a court of competent jurisdiction in a final and
non-appealable decision). The parties also agree that the Pledgee may (but shall
not be required to), at any time and in its sole discretion, and with no
liability resulting therefrom, petition a court of competent jurisdiction
regarding any application of Collateral in accordance with the requirements
hereof and of the Intercreditor Agreement, and the Pledgee shall be entitled to
wait for, and may conclusively rely on, any such determination.
          10. PURCHASERS OF COLLATERAL. Upon any sale of the Collateral by the
Pledgee hereunder (whether by virtue of the power of sale herein granted,
pursuant to judicial process or otherwise), the receipt of the Pledgee or the
officer making such sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold, and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Pledgee or such officer or be answerable in any way for the
misapplication or nonapplication thereof.
          11. INDEMNITY. Each Pledgor jointly and severally agrees (i) to
indemnify, reimburse and hold harmless the Pledgee and each other Secured
Creditor and their respective successors, assigns, employees, agents and
affiliates (individually an “Indemnitee”, and collectively, the “Indemnitees”)
from and against any and all obligations, damages, injuries, penalties, claims,
demands, losses, judgments and liabilities (including, without limitation,
liabilities for penalties) of whatsoever kind or nature, and (ii) to reimburse
each Indemnitee for all reasonable costs, expenses and disbursements, including
reasonable attorneys’ fees and expenses, in each case arising out of or
resulting from this Agreement or the exercise by any Indemnitee of any right or
remedy granted to it hereunder or under any other Credit Documents (but
excluding any

-18-



--------------------------------------------------------------------------------



 



obligations, damages, injuries, penalties, claims, demands, losses, judgments
and liabilities (including, without limitation, liabilities for penalties) or
expenses of whatsoever kind or nature to the extent incurred or arising by
reason of gross negligence or willful misconduct of such Indemnitee (as
determined by a court of competent jurisdiction in a final and non-appealable
decision)). In no event shall the Pledgee hereunder be liable, in the absence of
gross negligence or willful misconduct on its part (as determined by a court of
competent jurisdiction in a final and non-appealable decision), for any matter
or thing in connection with this Agreement other than to account for monies or
other property actually received by it in accordance with the terms hereof. If
and to the extent that the obligations of any Pledgor under this Section 11 are
unenforceable for any reason, such Pledgor hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under applicable law. The indemnity obligations of each Pledgor
contained in this Section 11 shall continue in full force and effect
notwithstanding the full payment of all the Notes issued under the Credit
Agreement, the termination of all Letters of Credit, and the payment of all
other Obligations and notwithstanding the discharge thereof and the occurrence
of the Termination Date.
          12. PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER.
          (a) Nothing herein shall be construed to make the Pledgee or any other
Secured Creditor liable as a member of any limited liability company or as a
partner of any partnership and neither the Pledgee nor any other Secured
Creditor by virtue of this Agreement or otherwise (except as referred to in the
following sentence) shall have any of the duties, obligations or liabilities of
a member of any limited liability company or as a partner in any partnership.
The parties hereto expressly agree that, unless the Pledgee shall become the
absolute owner of Collateral consisting of a Limited Liability Company Interest
or a Partnership Interest pursuant hereto, this Agreement shall not be construed
as creating a partnership or joint venture among the Pledgee, any other Secured
Creditor, any Pledgor and/or any other Person.
          (b) Except as provided in the last sentence of paragraph (a) of this
Section 12, the Pledgee, by accepting this Agreement, did not intend to become a
member of any limited liability company or a partner of any partnership or
otherwise be deemed to be a co-venturer with respect to any Pledgor, any limited
liability company, partnership and/or any other Person either before or after an
Event of Default shall have occurred. The Pledgee shall have only those powers
set forth herein and the Secured Creditors shall assume none of the duties,
obligations or liabilities of a member of any limited liability company or as a
partner of any partnership or any Pledgor except as provided in the last
sentence of paragraph (a) of this Section 12.
          (c) The Pledgee and the other Secured Creditors shall not be obligated
to perform or discharge any obligation of any Pledgor as a result of the pledge
hereby effected.
          (d) The acceptance by the Pledgee of this Agreement, with all the
rights, powers, privileges and authority so created, shall not at any time or in
any event obligate the Pledgee or any other Secured Creditor to appear in or
defend any action or proceeding relating to the Collateral to which it is not a
party, or to take any action hereunder or thereunder, or to expend any money or
incur any expenses or perform or discharge any obligation, duty or liability
under the Collateral.

-19-



--------------------------------------------------------------------------------



 



          13. FURTHER ASSURANCES; POWER-OF-ATTORNEY.
          (a) Each Pledgor agrees that it will join with the Pledgee in
executing and, at such Pledgor’s own expense, file and refile under the UCC or
other applicable law such financing statements, continuation statements and
other documents, in form reasonably acceptable to the Pledgee, in such offices
as the Pledgee (acting on its own or on the instructions of the Required Secured
Creditors) may reasonably deem necessary or appropriate and wherever required or
permitted by law in order to perfect and preserve the Pledgee’s security
interest in the Collateral hereunder and hereby authorizes the Pledgee to file
financing statements and amendments thereto relative to all or any part of the
Collateral (including, without limitation, financing statements which list the
Collateral specifically and/or “all assets” as collateral) without the signature
of such Pledgor where permitted by law, and agrees to do such further acts and
things and to execute and deliver to the Pledgee such additional conveyances,
assignments, agreements and instruments as the Pledgee may reasonably require or
deem advisable to carry into effect the purposes of this Agreement or to further
assure and confirm unto the Pledgee its rights, powers and remedies hereunder or
thereunder.
          (b) Each Pledgor hereby constitutes and appoints the Pledgee its true
and lawful attorney-in-fact, irrevocably, with full authority in the place and
stead of such Pledgor and in the name of such Pledgor or otherwise, from time to
time after the occurrence and during the continuance of an Event of Default, in
the Pledgee’s discretion, to act, require, demand, receive and give acquittance
for any and all monies and claims for monies due or to become due to such
Pledgor under or arising out of the Collateral, to endorse any checks or other
instruments or orders in connection therewith and to file any claims or take any
action or institute any proceedings and to execute any instrument which the
Pledgee may deem necessary or advisable to accomplish the purposes of this
Agreement, which appointment as attorney is coupled with an interest.
          14. THE PLEDGEE AS COLLATERAL AGENT. Subject to the terms of the
Intercreditor Agreement, the Pledgee will hold in accordance with this Agreement
all items of the Collateral at any time received under this Agreement. It is
expressly understood, acknowledged and agreed by each Secured Creditor that by
accepting the benefits of this Agreement each such Secured Creditor acknowledges
and agrees that the obligations of the Pledgee as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement and
in Annex O to the Security Agreement hereto. The Pledgee shall act hereunder on
the terms and conditions set forth herein and in Annex O to the Security
Agreement, the terms of which shall be deemed incorporated herein by reference
as fully as if the same were set forth herein in its entirety.
          15. TRANSFER BY THE PLEDGORS. Except as permitted pursuant to the
Credit Agreement, no Pledgor will sell or otherwise dispose of, grant any option
with respect to, or mortgage, pledge or otherwise encumber any of the Collateral
or any interest therein.
          16. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS.
          (a) Each Pledgor represents, warrants and covenants as to itself and
each of its Subsidiaries that:

-20-



--------------------------------------------------------------------------------



 



     (i) it is the legal, beneficial and record owner of, and has good and
marketable title to, all of its Collateral consisting of one or more Securities,
Partnership Interests and Limited Liability Company Interests and that it has
sufficient ownership interest in all of its Collateral in which a security
interest is purported to be created hereunder for such security interest to
attach (subject, in each case, to no pledge, lien, mortgage, hypothecation,
security interest, charge, option, Adverse Claim or other encumbrance
whatsoever, except the liens and security interests created by this Agreement or
permitted under the Secured Debt Agreements);
     (ii) it has full Company power, authority and legal right to pledge all the
Collateral pledged by it pursuant to this Agreement;
     (iii) this Agreement has been duly authorized, executed and delivered by
such Pledgor and constitutes a legal, valid and binding obligation of such
Pledgor enforceable against such Pledgor in accordance with its terms, except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and by general equitable principles
(regardless of whether enforcement is sought in equity or at law);
     (iv) except to the extent already obtained or made, no consent of any other
party (including, without limitation, any stockholder, partner, member or
creditor of such Pledgor or any of its Subsidiaries) and no consent, license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
to be obtained by such Pledgor in connection with (a) the execution, delivery or
performance of this Agreement by such Pledgor, (b) the validity or
enforceability of this Agreement against such Pledgor (except as set forth in
clause (iii) above), (c) the perfection or enforceability of the Pledgee’s
security interest in such Pledgor’s Collateral or (d) except for compliance with
or as may be required by applicable securities laws, the exercise by the Pledgee
of any of its rights or remedies provided herein;
     (v) neither the execution, delivery or performance by such Pledgor of this
Agreement, or any other Secured Debt Agreement to which it is a party, nor
compliance by it with the terms and provisions hereof and thereof nor the
consummation of the transactions contemplated therein: (i) will contravene any
material provision of any applicable law, statute, rule or regulation, or any
applicable order, writ, injunction or decree of any court, arbitrator or
governmental instrumentality, domestic or foreign, applicable to such Pledgor;
(ii) will conflict or be inconsistent with or result in any breach of any of the
terms, covenants, conditions or provisions of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien (except pursuant to the Security Documents) upon any of the material
properties or assets of such Pledgor or any of its Subsidiaries pursuant to the
terms of any indenture, lease, mortgage, deed of trust, credit agreement, loan
agreement or any other material agreement, contract or other instrument to which
such Pledgor or any of its Subsidiaries is a party or is otherwise bound, or by
which it or any of its material properties or assets is bound or to which it may
be subject; or (iii) will violate any provision of the certificate of
incorporation, by-

-21-



--------------------------------------------------------------------------------



 



laws, certificate of partnership, partnership agreement, certificate of
formation or limited liability company agreement (or equivalent organizational
documents), as the case may be, of such Pledgor or any of its Subsidiaries;
     (vi) all of such Pledgor’s Collateral consisting of Securities, Limited
Liability Company Interests and Partnership Interests has been duly and validly
issued, is fully paid and non-assessable and is subject to no options to
purchase or similar rights;
     (vii) to such Pledgor’s knowledge, each of such Pledgor’s Pledged Notes
constitutes, or when executed by the obligor thereof will constitute, the legal,
valid and binding obligation of such obligor, enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and by general equitable principles
(regardless of whether enforcement is sought in equity or at law);
     (viii) the pledge, collateral assignment and delivery to the Pledgee of
such Pledgor’s Collateral consisting of Certificated Securities and Pledged
Notes pursuant to this Agreement creates a valid and perfected first priority
security interest in such Certificated Securities and Pledged Notes, and the
proceeds thereof, subject to no prior Lien or encumbrance or to any agreement
purporting to grant to any third party a Lien or encumbrance on the property or
assets of such Pledgor which would include the Securities (other than the liens
and security interests permitted under the Credit Documents then in effect) and
the Pledgee is entitled to all the rights, priorities and benefits afforded by
the UCC or other relevant law as enacted in any relevant jurisdiction to perfect
security interests in respect of such Collateral; and
     (ix) “control” (as defined in Section 8-106 of the UCC) has been obtained
by the Pledgee over all of such Pledgor’s Collateral consisting of Securities
(including, without limitation, Pledged Notes which are Securities) with respect
to which such “control” may be obtained pursuant to Section 8-106 of the UCC,
except to the extent that the obligation of the applicable Pledgor to provide
the Pledgee with “control” of such Collateral has not yet arisen under this
Agreement; provided that in the case of the Pledgee obtaining “control” over
Collateral consisting of a Security Entitlement, such Pledgor shall have taken
all steps in its control so that the Pledgee obtains “control” over such
Security Entitlement.
          (b) Each Pledgor covenants and agrees that it will defend the
Pledgee’s right, title and security interest in and to such Pledgor’s Collateral
and the proceeds thereof against the claims and demands of all persons
whomsoever; and each Pledgor covenants and agrees that it will have like title
to and right to pledge any other property at any time hereafter pledged to the
Pledgee by such Pledgor as Collateral hereunder and will likewise defend the
right thereto and security interest therein of the Pledgee and the other Secured
Creditors.
          (c) Each Pledgor covenants and agrees that it will take no action
which would violate any of the terms of any Credit Document.

-22-



--------------------------------------------------------------------------------



 



          17. LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED
ORGANIZATION AND/OR A TRANSMITTING UTILITY); JURISDICTION OF ORGANIZATION;
LOCATION; ORGANIZATIONAL IDENTIFICATION NUMBERS; CHANGES THERETO; ETC. The exact
legal name of each Initial Pledgor, the type of organization of such Initial
Pledgor, whether or not such Initial Pledgor is a Registered Organization, the
jurisdiction of organization of such Initial Pledgor, such Initial Pledgor’s
Location, the organizational identification number (if any) of such Initial
Pledgor, and whether or not such Initial Pledgor is a Transmitting Utility, is
listed on Annex A hereto for such Initial Pledgor as of the Effective Date. No
Pledgor shall change its legal name, its type of organization, its status as a
Registered Organization (in the case of a Registered Organization), its status
as a Transmitting Utility or as a Person which is not a Transmitting Utility, as
the case may be, its jurisdiction of organization, its Location, or its
organizational identification number (if any), except that any such changes
shall be permitted (so long as not in violation of the applicable requirements
of the Credit Documents and so long as same do not involve (x) a Registered
Organization ceasing to constitute same or (y) any Pledgor changing its
jurisdiction of organization or Location from the United States or a State
thereof to a jurisdiction of organization or Location, as the case may be,
outside the United States or a State thereof) if (i) it shall have given to the
Collateral Agent not less than 15 days’ prior written notice of each change to
the information listed on Annex A (as adjusted for any subsequent changes
thereto previously made in accordance with this sentence), together with a
supplement to Annex A which shall correct all information contained therein for
such Pledgor, and (ii) in connection with the respective change or changes, it
shall have taken all action reasonably requested by the Collateral Agent to
maintain the security interests of the Collateral Agent in the Collateral
intended to be granted hereby at all times fully perfected and in full force and
effect. In addition, to the extent that any Pledgor does not have an
organizational identification number on the date hereof and later obtains one,
such Pledgor shall promptly thereafter deliver a notification of the Collateral
Agent of such organizational identification number and shall take all actions
reasonably satisfactory to the Collateral Agent to the extent necessary to
maintain the security interest of the Collateral Agent in the Collateral
intended to be granted hereby fully perfected and in full force and effect.
          18. PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC. The obligations of each
Pledgor under this Agreement shall be absolute and unconditional and shall
remain in full force and effect without regard to, and shall not be released,
suspended, discharged, terminated or otherwise affected by, any circumstance or
occurrence whatsoever (other than termination of this Agreement pursuant to
Section 20 hereof), including, without limitation:
     (i) any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from any Secured Debt Agreement (other than this
Agreement in accordance with its terms), or any other instrument or agreement
referred to therein, or any assignment or transfer of any thereof;
     (ii) any waiver, consent, extension, indulgence or other action or inaction
under or in respect of any such agreement or instrument including, without
limitation, this Agreement (other than a waiver, consent or extension with
respect to this Agreement in accordance with its terms);

-23-



--------------------------------------------------------------------------------



 



     (iii) any furnishing of any additional security to the Pledgee or its
assignee or any acceptance thereof or any release of any security by the Pledgee
or its assignee;
     (iv) any limitation on any party’s liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof; or
     (v) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any Pledgor or any
Subsidiary of any Pledgor, or any action taken with respect to this Agreement by
any trustee or receiver, or by any court, in any such proceeding, whether or not
such Pledgor shall have notice or knowledge of any of the foregoing.
          19. SALE OF COLLATERAL WITHOUT REGISTRATION.
          (a) If an Event of Default shall have occurred and be continuing and
any Pledgor shall have received from the Pledgee a written request or requests
that such Pledgor cause any registration, qualification or compliance under any
federal or state securities law or laws to be effected with respect to all or
any part of the Collateral consisting of Securities, Limited Liability Company
Interests or Partnership Interests, such Pledgor as soon as practicable and at
its expense will use its best efforts to cause such registration to be effected
(and be kept effective) and will use its best efforts to cause such
qualification and compliance to be effected (and be kept effective) as may be so
requested and as would permit or facilitate the sale and distribution of such
Collateral consisting of Securities, Limited Liability Company Interests or
Partnership Interests, including, without limitation, registration under the
Securities Act, as then in effect (or any similar statute then in effect),
appropriate qualifications under applicable blue sky or other state securities
laws and appropriate compliance with any other governmental requirements;
provided that the Pledgee shall furnish to such Pledgor such information
regarding the Pledgee as such Pledgor may request in writing and as shall be
required in connection with any such registration, qualification or compliance.
Each Pledgor will cause the Pledgee to be kept reasonably advised in writing as
to the progress of each such registration, qualification or compliance and as to
the completion thereof, will furnish to the Pledgee such number of prospectuses,
offering circulars and other documents incident thereto as the Pledgee from time
to time may reasonably request, and will indemnify, to the extent permitted by
law, the Pledgee and all other Secured Creditors participating in the
distribution of such Collateral consisting of Securities, Limited Liability
Company Interests or Partnership Interests against all claims, losses, damages
and liabilities caused by any untrue statement (or alleged untrue statement) of
a material fact contained therein (or in any related registration statement,
notification or the like) or by any omission (or alleged omission) to state
therein (or in any related registration statement, notification or the like) a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as the same may have been caused by an
untrue statement or omission based upon information furnished in writing to such
Pledgor by the Pledgee or such other Secured Creditor expressly for use therein.
          (b) If at any time when the Pledgee shall determine to exercise its
right to sell all or any part of the Collateral consisting of Securities,
Limited Liability Company Interests or Partnership Interests pursuant to
Section 7 hereof, and such Collateral or the part thereof to be

-24-



--------------------------------------------------------------------------------



 



sold shall not, for any reason whatsoever, be effectively registered under the
Securities Act, as then in effect, the Pledgee may, in its sole and absolute
discretion, sell such Collateral or part thereof by private sale in such manner
and under such circumstances as the Pledgee may deem necessary or advisable in
order that such sale may legally be effected without such registration. Without
limiting the generality of the foregoing, in any such event the Pledgee, in its
sole and absolute discretion (i) may proceed to make such private sale
notwithstanding that a registration statement for the purpose of registering
such Collateral or part thereof shall have been filed under such Securities Act,
(ii) may approach and negotiate with a single possible purchaser to effect such
sale, and (iii) may restrict such sale to a purchaser who will represent and
agree that such purchaser is purchasing for its own account, for investment, and
not with a view to the distribution or sale of such Collateral or part thereof.
In the event of any such sale, the Pledgee shall incur no responsibility or
liability for selling all or any part of the Collateral at a price which the
Pledgee, in its sole and absolute discretion, may in good faith deem reasonable
under the circumstances, notwithstanding the possibility that a substantially
higher price might be realized if the sale were deferred until the registration
as aforesaid.
          20. TERMINATION; RELEASE.
          (a) On the Termination Date (as defined below), this Agreement shall
terminate (provided that all indemnities set forth herein including, without
limitation, in Section 11 hereof shall survive any such termination) and the
Pledgee, at the request and expense of such Pledgor, will execute and deliver to
such Pledgor a proper instrument or instruments (including UCC termination
statements) acknowledging the satisfaction and termination of this Agreement
(including, without limitation, UCC termination statements and instruments of
satisfaction, discharge and/or reconveyance), and will, subject to the
provisions of the Intercreditor Agreement, duly release from the security
interest created hereby and assign, transfer and deliver to such Pledgor
(without recourse and without any representation or warranty) such of the
Collateral as may be in the possession of the Pledgee or any of its sub-agents
hereunder and as has not theretofore been sold or otherwise applied or released
pursuant to this Agreement, together with any moneys at the time held by the
Pledgee or any of its sub-agents hereunder and, with respect to any Collateral
consisting of an Uncertificated Security, a Partnership Interest or a Limited
Liability Company Interest (other than an Uncertificated Security, Partnership
Interest or Limited Liability Company Interest credited on the books of a
Clearing Corporation or Securities Intermediary), a termination of the agreement
relating thereto executed and delivered by the issuer of such Uncertificated
Security pursuant to Section 3.2(a)(ii) or by the respective partnership or
limited liability company pursuant to Section 3.2(a)(iv)(2). As used in this
Agreement, “Termination Date” shall mean the date upon which the Obligations
Termination Date shall have occurred.
          (b) In the event that any part of the Collateral is sold or otherwise
disposed of (to a Person other than a Credit Party), in connection with a sale
or disposition permitted by Section 10.02 of the Credit Agreement, or is
otherwise released at the direction of the Required Lenders (or all the Lenders
if required by Section 13.12 of the Credit Agreement) and the proceeds of such
sale or disposition (or from such release) are applied in accordance with the
terms of the Credit Agreement to the extent required to be so applied, the
Pledgee, at the request and expense of such Pledgor, will duly release from the
security interest created hereby (and will

-25-



--------------------------------------------------------------------------------



 



execute and deliver such documentation, including termination or partial release
statements and the like in connection therewith) and assign, transfer and
deliver to such Pledgor (without recourse and without any representation or
warranty) such of the Collateral as is then being (or has been) so sold or
otherwise disposed of, or released, and as may be in the possession of the
Pledgee (or, in the case of Collateral held by any sub-agent designated pursuant
to Section 4 hereof, such sub-agent) and has not theretofore been released
pursuant to this Agreement. Furthermore, upon the release of any Subsidiary
Guarantor from the Subsidiaries Guaranty in accordance with the provisions
thereof, such Pledgor (and the Collateral at such time assigned by the
respective Pledgor pursuant hereto) shall be released from this Agreement.
Notwithstanding anything to the contrary contained above in this clause (b), at
the time of each release of Collateral pursuant to this clause (b), the Pledgor
requesting such release shall certify to the Pledgee that, at the time of such
release and immediately after giving effect thereto (and to the sale of the
respective Collateral), either (x) no Obligations are or will be then due and
payable or (y) that all Obligations which will then be due and payable shall be
paid on such date in accordance with the requirements of the respective Secured
Debt Agreement(s).
          (c) At any time that any Pledgor desires that Collateral be released
as provided in the foregoing Section 20(a) or (b), such Pledgor shall deliver to
the Pledgee (and the relevant sub-agent, if any, designated pursuant to
Section 4 hereof) a certificate signed by an officer of such Pledgor stating
that the release of the respective Collateral is permitted pursuant to Section
20(a) or (b) hereof. At any time that the Borrower or the respective Pledgor
desires that a Subsidiary of the Borrower which has been released from the
Subsidiaries Guaranty be released hereunder as provided in the penultimate
sentence of Section 20(b), it shall deliver to the Pledgee a certificate signed
by an officer of the Borrower and the respective Pledgor stating that the
release of the respective Pledgor (and its Collateral) is permitted pursuant to
such Section 20(b). If reasonably requested by the Pledgee (although the Pledgee
shall have no obligation to make any such request), the respective Pledgor shall
furnish appropriate legal opinions (from counsel, reasonably acceptable to the
Pledgee) to the effect set forth in the immediately preceding sentence.
          (d) The Pledgee shall have no liability whatsoever to any other
Secured Creditor as the result of any release of Collateral by it in accordance
with, or which the Collateral Agent believes to be in accordance with, this
Section 20.
          21. NOTICES, ETC. Except as otherwise specified herein, all notices,
requests, demands or other communications to or upon the respective parties
hereto shall be sent or delivered by mail, telegraph, telex, telecopy, cable or
courier service and all such notices and communications shall, when mailed,
telegraphed, telexed, telecopied, or cabled or sent by courier, be effective
when deposited in the mails, delivered to the telegraph company, cable company
or overnight courier, as the case may be, or sent by telex or telecopier, except
that notices and communications to the Pledgee or any Pledgor shall not be
effective until received by the Pledgee or such Pledgor, as the case may be. All
notices and other communications shall be in writing and addressed as follows:
          (a) if to any Pledgor, at its address set forth opposite its signature
below;
          (b) if to the Pledgee, at:

-26-



--------------------------------------------------------------------------------



 



60 Wall Street
New York, NY 10005
Attention: Scottye Lindsey
Telephone No.: 212-250-6150
Telecopier No.: 212-797-4645
     (c) if to any Secured Creditor, either (x) to the Administrative Agent, at
the address of the Administrative Agent specified in the Credit Agreement, or
(y) at such address as such Secured Creditor shall have specified in the Credit
Agreement;
or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.
          22. WAIVER; AMENDMENT. None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in any manner whatsoever
unless in writing duly signed by each Pledgor directly and adversely affected
thereby and the Pledgee (with the consent of the Required Secured Creditors).
          23. SUCCESSORS AND ASSIGNS. This Agreement shall create a continuing
security interest in the Collateral and shall (i) remain in full force and
effect, subject to release and/or termination as set forth in Section 20,
(ii) be binding upon each Pledgor, its successors and assigns; provided,
however, that no Pledgor shall assign any of its rights or obligations hereunder
without the prior written consent of the Pledgee (with the consent of the
Required Secured Creditors), and (iii) inure, together with the rights and
remedies of the Pledgee hereunder, to the benefit of the Pledgee, the other
Secured Creditors and their respective successors, transferees and assigns. All
agreements, statements, representations and warranties made by each Pledgor
herein or in any certificate or other instrument delivered by such Pledgor or on
its behalf under this Agreement shall be considered to have been relied upon by
the Secured Creditors and shall survive the execution and delivery of this
Agreement and the other Secured Debt Agreements regardless of any investigation
made by the Secured Creditors or on their behalf.
          24. HEADINGS DESCRIPTIVE. The headings of the several Sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.
          25. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.
          (a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN
EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PLEDGOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND

-27-



--------------------------------------------------------------------------------



 



UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH
PLEDGOR HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
PERSONAL JURISDICTION OVER SUCH PLEDGOR, AND AGREES NOT TO PLEAD OR CLAIM IN ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT BROUGHT IN ANY OF THE AFORESAID COURTS THAT ANY SUCH COURT LACKS
PERSONAL JURISDICTION OVER SUCH PLEDGOR. EACH PLEDGOR FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO ANY SUCH PLEDGOR AT ITS ADDRESS FOR NOTICES
AS PROVIDED IN SECTION 21 ABOVE, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER
SUCH MAILING. EACH PLEDGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT
DOCUMENT THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE PLEDGEE UNDER THIS AGREEMENT, OR
ANY SECURED CREDITOR, TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY PLEDGOR IN ANY
OTHER JURISDICTION.
          (b) EACH PLEDGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
          (c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
          26. PLEDGOR’S DUTIES. It is expressly agreed, anything herein
contained to the contrary notwithstanding, that each Pledgor shall remain liable
to perform all of the obligations, if any, assumed by it with respect to the
Collateral and the Pledgee shall not have any obligations or liabilities with
respect to any Collateral by reason of or arising out of this Agreement, except
for the safekeeping of Collateral actually in Pledgor’s possession, nor shall
the Pledgee be required or obligated in any manner to perform or fulfill any of
the obligations of any Pledgor under or with respect to any Collateral.

-28-



--------------------------------------------------------------------------------



 



          27. COUNTERPARTS. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with each Pledgor and the
Pledgee.
          28. SEVERABILITY. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          29. RECOURSE. This Agreement is made with full recourse to each
Pledgor and pursuant to and upon all the representations, warranties, covenants
and agreements on the part of such Pledgor contained herein and in the other
Secured Debt Agreements and otherwise in writing in connection herewith or
therewith.
          30. ADDITIONAL PLEDGORS. It is understood and agreed that any
Subsidiary of the Company that is required to become a party to this Agreement
after the date hereof pursuant to the requirements of the Credit Agreement or
any other Credit Document, shall become a Pledgor hereunder by (x) executing a
counterpart hereof and delivering same to the Pledgee, (y) delivering
supplements to Annexes A through G hereto as are necessary to cause such annexes
to be complete and accurate with respect to such additional Pledgor on such date
and (z) taking all actions as specified in this Agreement as would have been
taken by such Pledgor had it been an original party to this Agreement, in each
case with all documents required above to be delivered to the Pledgee and with
all documents and actions required above to be taken to the reasonable
satisfaction of the Pledgee.
          31. LIMITED OBLIGATIONS. It is the desire and intent of each Pledgor
and the Secured Creditors that this Agreement shall be enforced against each
Pledgor to the fullest extent permissible under the laws applied in each
jurisdiction in which enforcement is sought. Notwithstanding anything to the
contrary contained herein, in furtherance of the foregoing, it is noted that the
obligations of each Pledgor constituting a Subsidiary Guarantor have been
limited as provided in the Subsidiaries Guaranty.
          32. RELEASE OF PLEDGORS. If at any time all of the Equity Interests of
any Pledgor owned by the Borrower or any of its Subsidiaries are sold (to a
Person other than the Borrower or any of its Wholly-Owned Subsidiaries) in a
transaction permitted pursuant to the Credit Agreement (and which does not
violate the terms of any other Secured Debt Agreement then in effect), then, at
the request and expense of the Borrower, the respective Pledgor shall be
released as a Pledgor pursuant to this Agreement without any further action
hereunder (it being understood that the sale of all of the Equity Interests in
any Person that owns, directly or indirectly, all of the Equity Interests in any
Pledgor shall be deemed to be a sale of all of the Equity Interests in such
Pledgor for purposes of this Section), and the Pledgee is authorized and
directed to execute and deliver such instruments of release as are reasonably
satisfactory to it. At any time that the Borrower desires that a Pledgor be
released from this Agreement as provided in this Section 32, the Borrower shall
deliver to the Pledgee a certificate signed by an officer of the Bor–

-29-



--------------------------------------------------------------------------------



 



rower stating that the release of the respective Pledgor is permitted pursuant
to this Section 32. If reasonably requested by Pledgee (although the Pledgee
shall have no obligation to make any such request), the Borrower shall furnish
legal opinions (from counsel acceptable to the Pledgee) to the effect set forth
in the immediately preceding sentence. The Pledgee shall have no liability
whatsoever to any other Secured Creditor as a result of the release of any
Pledgor by it in accordance with, or which it believes to be in accordance with,
this Section 32.
* * * *

-30-



--------------------------------------------------------------------------------



 



Exhibit E to
Amendment No. 3
[Signature Pages Intentionally Omitted]

 



--------------------------------------------------------------------------------



 



Exhibit E to
Amendment No. 3
ANNEX A
to
PLEDGE AGREEMENT
SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION
(AND WHETHER A REGISTERED ORGANIZATION AND/OR
A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION,
LOCATION AND ORGANIZATIONAL IDENTIFICATION NUMBERS

                                                                  Assignor’s    
        Type of                           Organization             Organization
(or,                           Identification             if the Assignor is  
Registered           Assignor’s Location   Number (or, if it   Transmitting
Exact Legal   an Individual, so   Organization?   Jurisdiction of   (for
purposes of NY   has none, so   Utility? Name of Assignor   indicate)   (Yes/No)
  Organization   UCC § 9-307)   indicate)   (Yes/No)

 



--------------------------------------------------------------------------------



 



Exhibit E to
Amendment No. 3
ANNEX B
to
PLEDGE AGREEMENT
SCHEDULE OF SUBSIDIARIES

                          JURISDICTION                 OF ENTITY   OWNERSHIP    
ORGANIZATION

 



--------------------------------------------------------------------------------



 



Exhibit E to
Amendment No. 3
ANNEX C
to
PLEDGE AGREEMENT
SCHEDULE OF STOCK
1. Pledgor: Dole Holding Company LLC

                                          Sub-clause of Name of Issuing        
          Section 3.2(a) of Corporation   Type of Shares   Number of Shares  
Certificate No.   Percentage Owned   Pledge Agreement Dole Food Company,
Inc.   common stock   1000   NY200162   100%   (i)

2. Pledgor: Dole Holdings, Inc.

                                          Sub-clause of Name of Issuing   Type
of       Certificate   Percentage   Section 3.2(a) of Corporation   Shares  
Number of Shares   No.   Owned   Pledge Agreement Banana Products
Corp.   common stock   15.4   29   14%   (i)

 



--------------------------------------------------------------------------------



 



ANNEX D
to
PLEDGE AGREEMENT
SCHEDULE OF NOTES
1. BUD ANTLE, INC.

                          Sub-clause of             Section 3.2(a) of Amount  
Maturity Date   Obligor   Pledge Agreement $750,000   April 7, 2004   JASCO, LLC
  (v)

2. COOL CARE, INC.

                          Sub-clause of             Section 3.2(a) of Amount  
Maturity Date   Obligor   Pledge Agreement That amount owing
under the
Conditional Sales
Contract of
September 04,1997,
as amended by
the Addendum dated
February 20, 1998   As set forth in
such agreement   N.A. Plus S.A.   (v)

-2-



--------------------------------------------------------------------------------



 



ANNEX E
to
PLEDGE AGREEMENT
SCHEDULE OF LIMITED LIABILITY COMPANY INTERESTS
None.

-3-



--------------------------------------------------------------------------------



 



ANNEX F
to
PLEDGE AGREEMENT
SCHEDULE OF PARTNERSHIP INTERESTS
1.

              Name of   Type of   Percentage   Sub-clause of Section Issuing
Partnership   Interest   Owned   3.2(a) of Pledge Agreement

-4-



--------------------------------------------------------------------------------



 



Exhibit E to
Amendment No.3
ANNEX G
to
PLEDGE AGREEMENT
SCHEDULE OF CHIEF EXECUTIVE OFFICES

 



--------------------------------------------------------------------------------



 



Exhibit E to
Amendment No.3
ANNEX H
to
PLEDGE AGREEMENT
Form of Agreement Regarding Uncertificated Securities,
Limited Liability Company Interests and Partnership Interests
          AGREEMENT (as amended, modified, restated and/or supplemented from
time to time, this “Agreement”), dated as of [                     ___, 200_],
among the undersigned pledgor (the “Pledgor”), [                    ], not in
its individual capacity but solely as Collateral Agent (the “Pledgee”), and
[                    ], as the issuer of the Uncertificated Securities, Limited
Liability Company Interests and/or Partnership Interests (each as defined below)
(the “Issuer”).
W I T N E S S E T H
:
          WHEREAS, the Pledgor, certain of its affiliates and the Pledgee have
entered into a Pledge Agreement, dated as of April 12, 2006 (as the same may be
amended, modified, restated and/or supplemented from time to time, the “Pledge
Agreement”), under which, among other things, in order to secure the payment of
the Obligations (as defined in the Pledge Agreement), the Pledgor has or will
pledge to the Pledgee for the benefit of the Secured Creditors (as defined in
the Pledge Agreement), and grant a security interest in favor of the Pledgee for
the benefit of the Secured Creditors in, all of the right, title and interest of
the Pledgor in and to any and all Collateral (as defined in the Pledge
Agreement) constituting [“uncertificated securities” (as defined in
Section 8-102(a)(18) of the Uniform Commercial Code, as adopted in the State of
New York) (“Uncertificated Securities”)] [Partnership Interests (as defined in
the Pledge Agreement)] [Limited Liability Company Interests (as defined in the
Pledge Agreement)], from time to time by the Issuer, whether now existing or
hereafter from time to time acquired by the Pledgor (with all of such
[Uncertificated Securities] [Partnership Interests] [Limited Liability Company
Interests] being herein collectively called the “Issuer Pledged Interests”); and
          WHEREAS, the Pledgor desires the Issuer to enter into this Agreement
in order to perfect the security interest of the Pledgee under the Pledge
Agreement in the Issuer Pledged Interests, to vest in the Pledgee control of the
Issuer Pledge Interests and to provide for the rights of the parties under this
Agreement;
          NOW, THEREFORE, in consideration of the premises and the mutual
promises and agreements contained herein, and for other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
          1. The Pledgor hereby irrevocably authorizes and directs the Issuer,
and the Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Pledgee (and its successors and assigns) regarding any and all
of the Issuer Pledged Interests without the further consent by the registered
owner (including the Pledgor), and, following its receipt of a notice from the
Pledgee stating that an “Event of Default” has occurred and is continuing, not
to comply with any instructions or orders regarding any or all of the Issuer
Pledged

 



--------------------------------------------------------------------------------



 



Interests originated by any person or entity other than the Pledgee (and its
successors and assigns) or a court of competent jurisdiction.
          2. The Issuer hereby certifies that (i) no notice of any security
interest, lien or other encumbrance or claim affecting the Issuer Pledged
Interests (other than the security interest of the Pledgee) has been received by
it, and (ii) the security interest of the Pledgee in the Issuer Pledged
Interests has been registered in the books and records of the Issuer.
          3. The Issuer hereby represents and warrants that (i) the pledge by
the Pledgor of, and the granting by the Pledgor of a security interest in, the
Issuer Pledged Interests to the Pledgee, for the benefit of the Secured
Creditors, does not violate the charter, by-laws, partnership agreement,
membership agreement or any other agreement governing the Issuer or the Issuer
Pledged Interests, and (ii) the Issuer Pledged Interests consisting of capital
stock of a corporation are fully paid and nonassessable.
          4. All notices, statements of accounts, reports, prospectuses,
financial statements and other communications to be sent to the Pledgor by the
Issuer in respect of the Issuer will also be sent to the Pledgee at the
following address:
60 Wall Street
New York, NY 10005
Attention: Scottye Lindsey
Telephone No.: 212-250-6150
Telecopier No.: 212-797-4645
          5. Following its receipt of a notice from the Pledgee stating that the
Pledgee is exercising exclusive control of the Issuer Pledged Interests and
until the Pledgee shall have delivered written notice to the Issuer that all of
the Obligations have been paid in full and this Agreement is terminated, the
Issuer will send any and all redemptions, distributions, interest or other
payments in respect of the Issuer Pledged Interests from the Issuer for the
account of the Pledgee only by wire transfers to such account as the Pledgee
shall instruct.
          6. Except as expressly provided otherwise in Sections 4 and 5, all
notices, instructions, orders and communications hereunder shall be sent or
delivered by mail, telegraph, telex, telecopy, cable or overnight courier
service and all such notices and communications shall, when mailed, telexed,
telecopied, cabled or sent by overnight courier, be effective when deposited in
the mails or delivered to overnight courier, prepaid and properly addressed for
delivery on such or the next Business Day, or sent by telex or telecopier,
except that notices and communications to the Pledgee or the Issuer shall not be
effective until received. All notices and other communications shall be in
writing and addressed as follows:

-2-



--------------------------------------------------------------------------------



 



          if to the Pledgor, at:
                                                  
                                                  
                                                  
                                                  
          Attention:                     
          Telephone No.:
          Fax No.:
          (a) if to the Pledgee, at the address given in Section 4 hereof;
          (b) if to the Issuer, at:
                                                  
                                                  
                                                  
or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder. As used in this
Section 6, “Business Day” means any day other than a Saturday, Sunday, or other
day in which banks in New York are authorized to remain closed.
          7. This Agreement shall be binding upon the successors and assigns of
the Pledgor and the Issuer and shall inure to the benefit of and be enforceable
by the Pledgee and its successors and assigns. This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument. In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding on all parties hereto. None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in any manner whatsoever
except in writing signed by the Pledgee, the Issuer and the Pledgor.
          8. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to its principles of
conflict of laws.

-3-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have
caused this Agreement to be executed by their duly elected officers duly
authorized as of the date first above written.

            [     ],
as Pledgor
      By:           Name:           Title:           DEUTSCHE BANK AG NEW YORK
BRANCH,
     not in its individual capacity but solely
     as Collateral Agent and Pledgee
      By:           Name:           Title:                 By:           Name:  
        Title:           [     ],
     as Issuer
      By:           Name:           Title:      

-4-



--------------------------------------------------------------------------------



 



         

ANNEX I
to
PLEDGE AGREEMENT
THE PLEDGEE AND
SECURED CREDITOR ACKNOWLEDGEMENTS1
          1. Appointment. The Secured Creditors, by their acceptance of the
benefits of the Pledge Agreement to which this Annex I is attached (the “Pledge
Agreement”) hereby irrevocably designate Deutsche Bank AG New York Branch (and
any successor Pledgee) to act as specified herein, therein, in the other
Security Documents and in the Intercreditor Agreement. Each Secured Creditor
hereby irrevocable authorizes, and each holder of any Obligation by the
acceptance of such Obligation and by the acceptance of the benefits of the
Pledge Agreement and the other Security Documents shall be deemed irrevocably to
authorize, the Pledgee to take such action on its behalf under the provisions of
the Security Documents, the Intercreditor Agreement and any instruments and
agreements referred to therein and to exercise such powers and to perform such
duties hereunder and thereunder as are specifically delegated to or required of
the Pledgee by the terms hereof and thereof and such other powers as are
reasonably incidental thereto. The Pledgee may perform any of its duties
hereunder or thereunder by or through its authorized agents, sub-agents or
employees. The Pledgee, for itself and its successors and assigns, hereby
accepts such appointment created hereby upon the terms and conditions specified
herein.
          2. Nature of Duties.
          (a) The Pledgee shall have no duties or responsibilities except those
expressly set forth herein, in the respective Security Documents and in the
Intercreditor Agreement. The duties of the Pledgee shall be mechanical and
administrative in nature; the Pledgee shall not have by reason of this
Agreement, any other Credit Document or any other Secured Debt Agreement a
fiduciary relationship in respect of any Secured Creditor; and nothing in this
Agreement, any other Credit Document or any other Secured Debt Agreement,
expressed or implied, is intended to or shall be so construed as to impose upon
the Pledgee any obligations in respect of the Security Documents except as
expressly set forth herein and therein.
          (b) The Pledgee shall not be responsible for insuring the Collateral
(which term, for purposes of this Annex I, shall include the “collateral” under
all of the Security Documents) or for the payment of taxes, charges or
assessments or discharging of Liens upon the Collateral or otherwise as to the
maintenance of the Collateral.
 

1   Unless otherwise defined herein, all capitalized terms used herein (x) and
defined in the Pledge Agreement, are used herein as therein defined and (y) not
defined the Pledge Agreement, are used herein as defined in the Credit Agreement
referenced in the Pledge Agreement.

-5-



--------------------------------------------------------------------------------



 



          (c) The Pledgee shall not be required to ascertain or inquire as to
the performance by any Pledgor of any of the covenants or agreements contained
in any Security Document, any other Credit Document or any other Secured Debt
Agreement.
          (d) The Pledgee shall be under no obligation or duty to take any
action under, or with respect to, any Security Document or the Intercreditor
Agreement if taking such action (i) would subject the Pledgee to a tax in any
jurisdiction where it is not then subject to a tax or (ii) would require the
Pledgee to qualify to do business, or obtain any license, in any jurisdiction
where it is not then so qualified or licensed or (iii) would subject the Pledgee
to in personam jurisdiction in any locations where it is not then so subject.
          (e) Notwithstanding any other provision of this Annex I, neither the
Pledgee nor any of its officers, directors, employees, affiliates or agents
shall, in its individual capacity, be personally liable for any action taken or
omitted to be taken by it in accordance with, or pursuant to this Annex I of,
the Pledge Agreement, any other Security Document or the Intercreditor
Agreement, unless caused by its or their own gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).
          (f) Notwithstanding any other provision of any Security Document, the
Intercreditor Agreement or this Annex I, the Pledgee shall not be responsible or
liable for perfecting, or maintaining the priority of, the Liens created
pursuant to the Security Documents.
          3. Lack of Reliance on the Pledgee. Independently and without reliance
upon the Pledgee, each Secured Creditor, to the extent it deems appropriate, has
made and shall continue to make (i) its own independent investigation of the
financial condition and affairs of each Pledgor and its Subsidiaries in
connection with the making and the continuance of the Obligations and the taking
or not taking of any action in connection therewith, and (ii) its own appraisal
of the creditworthiness of each Pledgor and its Subsidiaries, and the Pledgee
shall have no duty or responsibility, either initially or on a continuing basis,
to provide any Secured Creditor with any credit or other information with
respect thereto, whether coming into its possession before the extension of any
Obligations or the purchase of any Notes or at any time or times thereafter. The
Pledgee shall not be responsible or liable in any manner whatsoever to any
Secured Creditor for the correctness of any recitals, statements, information,
representations or warranties herein, in the other Secured Debt Agreements or in
any document, certificate or other writing delivered in connection herewith or
therewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of any
Security Document or the security interests granted thereunder or the financial
condition of any Pledgor or any Subsidiary of any Pledgor or be required to make
any inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of any Security Document or any other Secured Debt
Agreement, or the financial condition of any Pledgor or any Subsidiary of any
Pledgor, or the existence or possible existence of any Default or Event of
Default (or similar term) under any Secured Debt Agreement. The Pledgee makes no
representations as to the value or condition of the Collateral or any part
thereof, or as to the title of any Pledgor thereto or as to the security
afforded by any Security Document.

-6-



--------------------------------------------------------------------------------



 



          4. Certain Rights of the Pledgee.
          (a) No Secured Creditor shall have the right to take any action with
respect to (or against) any Collateral, or cause the Pledgee to take any action
with respect to (or against) any Collateral, with only the Required Secured
Creditors having the right to direct the Pledgee by written instruction in
accordance with Section 4(d) of this Annex I to take any such action. Except for
actions required to be taken by the Pledgee in accordance with the respective
Security Documents, if the Pledgee shall request instructions from the Required
Secured Creditors with respect to any act or action (including failure to act)
in connection with any Security Document and the Required Secured Creditors
shall fail to instruct the Pledgee with respect to any act or action (including
failure to act and refrain from acting) in connection with such Security
Document, the Pledgee shall be entitled to refrain from such act or taking such
action unless and until it shall have received express instructions from the
Required Secured Creditors and to the extent requested, appropriate
indemnification in respect of actions to be taken, and the Pledgee shall not
incur liability to any Secured Creditor or any other Person by reason of so
refraining. Without limiting the foregoing, (x) no Secured Creditor shall have
any right of action whatsoever against the Pledgee as a result of the Pledgee
acting or refraining from acting hereunder or under the Security Documents in
accordance with the instructions of the Required Secured Creditors or as
expressly provided in the Security Documents and (y) without limiting preceding
clause (x), the Pledgee shall not be liable to any Secured Creditor or any other
Person for any action taken or omitted to be taken by it hereunder or under the
Security Documents, unless caused by its gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision).
          (b) Notwithstanding anything to the contrary contained herein (and
subject to Section 2(f) of this Annex I), the Pledgee is authorized, but not
obligated, (i) to take any action reasonably required to perfect or continue the
perfection of the Liens on the Collateral for the benefit of the Secured
Creditors and (ii) when instructions from the Required Secured Creditors have
been requested by the Pledgee but have not yet been received, to take any action
which the Pledgee, in good faith, believes to be reasonably required to promote
and protect the interests of the Secured Creditors in the Collateral; provided
that once instructions have been received, the actions of the Pledgee shall be
governed thereby and the Pledgee shall not take any further action which would
be contrary thereto.
          (c) Notwithstanding anything to the contrary contained herein or in
any Security Document, the Pledgee shall not be required to take or refrain from
taking, and shall have no liability to any Secured Creditor for taking or
refraining from taking, any action that exposes or, in the good faith judgment
of the Pledgee may expose, the Pledgee or its officers, directors, agents,
employees or representatives to personal liability, unless the Pledgee shall be
adequately indemnified as provided herein or that is, or in the good faith
judgment of the Pledgee may be, contrary to any Security Document, any other
Secured Debt Agreement or applicable law.
          (d) For purposes of each Security Document, each Secured Creditor
shall appoint a Person as such Secured Creditor’s authorized representative
(each, an “Authorized Representative”) for the purpose of giving or delivering
any notices or instructions thereunder. Any instructions given by the Required
Secured Creditors to the Pledgee pursuant to the Security

-7-



--------------------------------------------------------------------------------



 



Documents shall be in writing signed by the Authorized Representative(s) of the
various Secured Creditors comprising the Required Secured Creditors with respect
to such instructions and such instructions shall certify to and for the benefit
of the Pledgee that the Secured Creditors issuing or delivering such
instructions constitute the Required Secured Creditors for purposes of this
Section 4 and the instructions being delivered. The Pledgee shall be entitled to
conclusively and absolutely rely on such instructions and certification as to
the identity of the Required Secured Creditors with respect to such
instructions, and the Pledgee shall not be required to take any action, and
shall not be liable to any Secured Creditor for failing or refusing to act,
pursuant to any instructions which are not given or delivered by the Authorized
Representatives of various Secured Creditors comprising the Required Secured
Creditors with respect to such instructions. The parties hereto acknowledge that
the Authorized Representative of each of the Secured Creditors shall be (x) the
Administrative Agent, in the case of the Lender Creditors, and (y) in the case
of any Hedging Creditor, such representative as may be designated by such
Hedging Creditor by written notice to the Pledgee from time to time.
          5. Reliance; Interpretation. The Pledgee shall be entitled to rely,
and shall be fully protected in relying, upon, any note, writing, resolution,
notice, statement, certificate, telex, teletype or telescopes message,
cablegram, radiogram, order or other document or telephone message signed, sent
or made by the proper Person or entity, and, with respect to all legal matters
pertaining hereto or to the Security Documents and its duties thereunder and
hereunder, upon advice of counsel selected by it. If, in its good faith
judgment, the Pledgee reasonably believes that any instructions given or
delivered pursuant to any Security Document or the Intercreditor Agreement
require judicial interpretation or are invalid or otherwise contrary to the
provisions of any Security Document, the Intercreditor Agreement, any other
Secured Debt Agreement or applicable law, the Pledgee shall have the right to
petition a court of competent jurisdiction to determine the validity of, or
otherwise interpret, any such instructions. In such event, the Pledgee shall not
be required to carry out such instructions unless directed to do so, or it is
determined that it may do so, by such court.
          6. Indemnification. To the extent the Pledgee is not reimbursed and
indemnified by the Pledgors under the Security Documents or the Intercreditor
Agreement, the TL Creditors will reimburse and indemnify the Pledgee, in
proportion to their respective outstanding principal amounts (including, for
this purpose, the Stated Amount of outstanding Letters of Credit (without giving
effect to clause (y) of the proviso in the definition of Stated Amount), the
Face Amount of outstanding Bank Guaranties (without giving effect to clause
(y) of the proviso in the definition of Face Amount) and any unpaid TL Primary
Obligations in respect of Interest Rate Protection Agreements and Other Hedging
Agreements, as outstanding principal) of Obligations, for and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against the Pledgee in performing its
duties hereunder, or in any way relating to or arising out of its actions as
Pledgee in respect of the Security Documents except for those resulting solely
from the Pledgee’s own gross negligence or willful misconduct (as determined by
a court of competent jurisdiction in a final and non-appealable decision). The
indemnities set forth in this Section 6 shall survive the repayment of all
Obligations, with the respective indemnification at such time to be based upon
the outstanding principal amounts (determined as described above) of Obligations
at the time of the respective occurrence

-8-



--------------------------------------------------------------------------------



 



upon which the claim against the Pledgee is based or, if same is not reasonably
determinable, based upon the outstanding principal amounts (determined as
described above) of Obligations as in effect immediately prior to the
termination of the Security Documents. The indemnities set forth in this
Section 6 are in addition to any indemnities provided by the Lenders to the
Pledgee pursuant to the Credit Agreement, with the effect being that the Lenders
shall be responsible for indemnifying the Pledgee to the extent the Pledgee does
not receive payments pursuant to this Section 6 of this Annex I from the TL
Creditors (although in such event, and upon the payment in full of all such
amounts owing to the Pledgee by the Lenders, the Lenders shall be subrogated to
any rights of the Pledgee to receive payment from the TL Creditors).
          7. The Pledgee in its Individual Capacity. With respect to its
obligations as a Secured Creditor under any Secured Debt Agreement to which the
Pledgee is a party, and to act as agent under one or more of such Secured Debt
Agreements, the Pledgee shall have the rights and powers specified therein and
herein for a “Secured Creditor”, and may exercise the same rights and powers as
though it were not performing the duties specified herein; and the terms
“Secured Creditors”, “Required Secured Creditors”, “TL Creditors”, “Lender
Creditors”, “Lenders”, “Required Lenders”, “Requisite Lenders”, “Hedging
Creditors”, “holders of Notes”, or any similar terms shall, unless the context
clearly otherwise indicates, include the Pledgee in its individual capacity. The
Pledgee and its affiliates may accept deposits from, lend money to, and
generally engage in any kind of banking, investment banking, trust or other
business with any Pledgor or any Affiliate or Subsidiary of any Pledgor as if it
were not performing the duties specified herein or in the other Secured Debt
Agreements, and may accept fees and other consideration from the Pledgors for
services in connection with the Credit Agreement, the other Secured Debt
Agreements and otherwise without having to account for the same to the Secured
Creditors.
          8. Holders. The Pledgee may deem and treat the payee of any Note as
the owner respectively thereof for all purposes hereof unless and until written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Pledgee. Any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is the holder of any Note, shall be final and conclusive and binding on
any subsequent holder, transferee, assignee or endorsee, as the case may be, of
such Note, or of any Note issued in exchange therefor.
          9. Resignation and Removal of the Pledgee.
          (a) The Pledgee may resign from the performance of all of its
functions and duties hereunder and under the other Security Documents at any
time by giving 30 Business Days’ prior written notice to the Borrower and the
Authorized Representatives. Such resignation shall take effect upon the
appointment of a successor Pledgee pursuant to clause (b) or (c) below.
          (b) Upon any such notice of resignation by the Pledgee, the Required
Secured Creditors, with the consent (unless a Specified Default or an Event of
Default shall exist, in which case no such consent shall be required) of the
Company (which consent shall not be unreasonably withheld or delayed), shall
then appoint a successor Pledgee who shall serve as Pledgee hereunder or
thereunder until such time, if any, as the Required Secured Creditors appoint a
successor Pledgee as provided above.

-9-



--------------------------------------------------------------------------------



 



          (c) If no successor Pledgee has been appointed pursuant to clause
(b) above by the 30th Business Day after the date of such notice of resignation
was given by the Pledgee, as a result of a failure by the Company to consent to
the appointment of such a successor Pledgee, (i) the Pledgee shall then appoint
a successor Pledgee who shall serve as Pledgee hereunder or thereunder or (ii)
if the Pledgee shall have failed to appoint a successor Pledgee by the 25th
Business Day after the date such notice of resignation was given by the Pledgee,
the Pledgee may appoint (or petition a court of competent jurisdiction to
appoint) a successor Pledgee who shall serve as Pledgee hereunder or thereunder,
in either such case until such time, if any, as the Required Secured Creditors
appoint a successor Pledgee as provided above.
          (d) Notwithstanding anything to the contrary contained herein, after
the TL Credit Document Obligations Termination Date, the Required Secured
Creditors may remove the Pledgee by an instrument in writing executed by the
Required Secured Creditors and, thereupon, appoint a successor Pledgee
designated by the Required Secured Creditors, effective as provided in Section
9(e) below.
          (e) The resignation or removal of a Pledgee shall become effective
only upon the execution and delivery of such documents or instruments as are
necessary to transfer the rights and obligations of the Pledgee under the
Security Documents and the recording or filing of such documents, instruments or
financing statements as may be necessary to maintain the priority and perfection
of any security interest granted by the Security Documents. Copies of each such
document or instrument shall be delivered to the Company and the Administrative
Agent. The appointment of a successor Pledgee pursuant to this Section 9 of this
Annex I shall become effective upon the acceptance of such appointment (and
execution by such successor of the documents, instruments or financing
statements referred to above) and such successor Pledgee shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Pledgee.
          (f) After any resignation or removal hereunder of the Pledgee, the
indemnification provisions specified in this Annex I and in the Credit Documents
shall continue to inure to its benefit as to any actions taken or omitted to be
taken by it in connection with its agency hereunder while it was Pledgee.
          10. Co-Pledgees; Separate Pledgees.
          (a) If at any time or times it shall be necessary or prudent in order
to conform to any law of any jurisdiction in which any of the Collateral shall
be located, or the Pledgee shall be advised by counsel, satisfactory to it, that
it is necessary or prudent in the interest of the Pledgee or the Secured
Creditors (or any class thereof), then the Pledgee shall be entitled to appoint
one or more sub-Pledgees or co-Pledgees, and in such case the Pledgee, the
Borrower and each of the other Pledgors having an interest in the Collateral
located in the jurisdiction in which such separate or sub-Pledgee or co-Pledgee
is to act shall execute and deliver all instruments and agreements necessary or
proper to constitute another bank or trust company, or one or more individuals
approved by the Pledgee, either to act as co-Pledgee or co-Pledgees jointly with
the Pledgee originally named herein or any successor or successors, or to act as
a separate or sub-Pledgee or agents of the Pledgee and the Secured Creditors in
respect of any or all of the Collateral. If the Borrower and each of the other
Pledgors having an interest in the Collateral located

-10-



--------------------------------------------------------------------------------



 



in the jurisdiction in which such separate or sub-Pledgee or co-Pledgee is to
act shall not have joined in the execution of such instruments or agreements
within 10 days after the receipt of a written request from the Pledgee so to do,
or if a Default or an Event of Default shall be continuing, the Pledgee may act
under the foregoing provisions of this Section 10 of this Annex I without the
concurrence of the Borrower and the other Pledgors, and the Borrower and each of
the other Pledgors hereby irrevocably appoint the Pledgee as their agent and
attorney to act for them under the foregoing provisions of this Section 10 in
either of such contingencies.
          (b) Every separate or sub-Pledgee (and all references herein to a
“separate Pledgee” shall be deemed to refer also to a “sub-Pledgee” or a
“collateral sub-agent”) and every co-Pledgee, other than any Pledgee which may
be appointed as successor to any Pledgee, shall, to the extent permitted by
applicable law, be appointed and act and be such, subject to the following
provisions and conditions, namely:
     (i) all rights, remedies, powers, duties and obligations conferred upon,
reserved to or imposed upon the Pledgee in respect of the custody, control and
management of monies, papers or securities shall be exercised solely by the
Pledgee hereunder;
     (ii) all rights, remedies, powers, duties and obligations conferred upon,
reserved to or imposed upon the Pledgee hereunder shall be conferred, reserved
or imposed and exercised or performed by the Pledgee and such separate Pledgee
or separate Pledgees or co-Pledgee or co-Pledgees, jointly or severally, as
shall be provided in the instrument appointing such separate Pledgee or separate
Pledgees or co-Pledgee or co-Pledgees, except to the extent that, under any law
of any jurisdiction in which any particular act or acts are to be performed, the
Pledgee shall be incompetent or unqualified to perform such act or acts, in
which event such rights, remedies, powers, duties and obligations shall be
exercised and performed by such separate Pledgee or separate Pledgees or
co-Pledgee or co-Pledgees;
     (iii) no power given hereby to, or which it is provided hereby may be
exercised by, any such separate Pledgee or separate Pledgees or co-Pledgee or
co-Pledgees shall be exercised hereunder by such separate Pledgee or separate
Pledgees or co-Pledgee or co-Pledgees except (subject to applicable law) jointly
with, or with the consent or at the direction in writing of, the Pledgee (which
direction shall be made in accordance with the provisions of the Pledge
Agreement);
     (iv) all provisions of the respective Security Documents and the
Intercreditor Agreement relating to the Pledgee or to releases of Collateral
shall apply to any such separate Pledgee or separate Pledgees or co-Pledgee or
co-Pledgees;
     (v) no Pledgee constituted under this Section 10 of this Annex I shall be
personally liable by reason of any act or omission of any other separate or
co-Pledgee or the Pledgee hereunder; and
     (vi) the Pledgee at any time by an instrument in writing, executed by it,
may accept the resignation of any such separate Pledgee or co-Pledgee and the
Pledgee or the Required Secured Creditors may individually or jointly remove any
such separate

-11-



--------------------------------------------------------------------------------



 



Pledgee or co-Pledgee, and in that case, by an instrument in writing executed by
the Pledgee or the Required Secured Creditors, as the case may be, and the
Pledgee or the Required Secured Creditors, as the case may be, may appoint a
successor to such separate Pledgee or co-Pledgee, as the case may be, anything
in this Annex I to the contrary notwithstanding. If the Borrower and each of the
other Pledgors shall not have joined in the execution of any such instrument
within 10 days after the receipt of a written request from the Pledgee so to do,
or if a Default or an Event of Default shall be continuing, the Pledgee shall
have the power to accept the resignation of or remove any such separate Pledgee
or co-Pledgee and to appoint a successor to such separate Pledgee or co-Pledgee,
as the case may be, and to execute any such instrument without the concurrence
of the Borrower or such other Pledgors, and the Borrower and each of the other
Pledgors hereby irrevocably appoint the Pledgee their agent and attorney to act
for them in such connection in either of such contingencies. If the Pledgee
shall have appointed a separate Pledgee or separate Pledgees or co-Pledgee or
co-Pledgees as above provided, the Pledgee may at any time, by an instrument in
writing, accept the resignation of or remove any such separate Pledgee or
co-Pledgee, the successor to any such separate Pledgee or co-Pledgee to be
appointed by the Borrower and each of the other Pledgors and the Pledgee, or by
the Pledgee alone, as hereinabove provided in this Section 10.
          11. Acknowledgment of Priorities of Security Interests and Liens.
          (a) Each Secured Creditor, by its acceptance of the benefits hereunder
and of the Security Documents, hereby agrees for the benefit of the other
Secured Creditors that, to the extent any additional or substitute collateral
for any of the Obligations of the type covered by the Pledge Agreement delivered
by a Pledgor to or for the benefit of any Secured Creditor, such collateral
shall be subject to the provisions of this Annex I and of the Pledge Agreement.
          (b) If any Secured Creditor shall acquire by indemnification,
subrogation, contract or otherwise (including pursuant to the Pledge Agreement),
any lien, estate, right or other interest in, or possession or control of, any
of the assets of any Pledgor that would otherwise constitute Collateral to
secure (or providing security for) the respective Obligations owed to such
Secured Creditor, that lien, estate, right or other interest shall, and any such
possession or control shall, be held for the benefit of the Secured Creditors
under the Pledge Agreement and shall be subject to the relative priorities set
forth in the Pledge Agreement.
          12. Sharing Arrangements.
          (a) The Secured Creditors agree that none of them shall be entitled to
benefit from any avoidance action affecting or otherwise relating to any
distribution or allocation made in accordance with the Security Documents,
whether by preference or otherwise, it being understood and agreed that the
benefit of any such avoidance action otherwise allocable to them shall instead
be allocated and turned over for application in accordance with the priorities
set forth in the Pledge Agreement.
          (b) In the event that any payment or distribution shall be received by
any Secured Creditor in a manner that is inconsistent with the provisions of
Section 9 of the Pledge Agreement, such payment or distribution shall be held by
such Secured Creditor for the benefit

-12-



--------------------------------------------------------------------------------



 



of, and shall be paid over or delivered to, the respective Secured Creditors
entitled thereto for application to such Secured Creditors’ Obligations
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Pledgor at the rate provided for in
the respective documentation for such Obligations, whether or not a claim for
post-petition interest is allowed in any such proceeding) in accordance with
Section 9 of the Pledge Agreement.
          13. Provisions in the Event of Insolvency Proceedings. Without
limiting the other provisions of this Annex I, upon the commencement of a case
under the Bankruptcy Code by or against any Pledgor:
     (a) The Security Documents shall remain in full force and effect and
enforceable pursuant to their respective terms in accordance with Section 510(a)
of the Bankruptcy Code, and all references herein to such Pledgor shall be
deemed to apply to such entity as debtor-in-possession and to any trustee in
bankruptcy for the estate of such entity.
     (b) In the event that any of the Term Obligations shall be paid in full and
subsequently, for whatever reason (including, but not limited to, an order or
judgment for disgorgement of a preference under Title 11 of the United Stated
Code, or any similar law, or the settlement of any claim in respect thereof),
formerly paid or satisfied TL Obligations become unpaid or unsatisfied, the
terms and conditions of this Annex I shall be fully applicable thereto until all
such Term Obligations are again paid in full in cash.
          14. Special Releases and Waivers. Each Secured Creditor agrees that
neither the Pledgee nor the Required Secured Creditors (in directing the Pledgee
to take any action with respect to the Collateral) shall have any duty or
obligation to realize first upon any type of Collateral or to sell, dispose of
or otherwise liquidate all or any portion of the Collateral in any manner that
would maximize the return to any Class of Secured Creditors holding Obligations
of any type (whether Credit Document Obligations, Cash Management Obligations or
Hedging Obligations), notwithstanding that the order and timing of any such
realization, sale, disposition or liquidation may affect the amount of proceeds
actually received by such Class of Secured Creditors from such realization,
sale, disposition or liquidation.
          15. Successors and Assigns. Each of the agreements and acknowledgments
made by each Secured Creditor is made on behalf of itself and its successors and
assigns and is deemed effective by virtue of such Secured Creditor’s acceptance
of the benefits of the Pledge Agreement and the other Security Documents.
* * *

-13-



--------------------------------------------------------------------------------



 



Exhibit E to
Amendment No. 3
TABLE OF CONTENTS

              Page  
1. SECURITY FOR OBLIGATIONS
    2  
 
       
2. DEFINITIONS.
    3  
 
       
3. PLEDGE OF SECURITIES, ETC.
    8  
 
       
3. 1 Pledge
    8  
3. 2 Procedures
    12  
3. 3 Subsequently Acquired Collateral
    13  
3. 4 Transfer Taxes
    14  
3. 5 Certain Representations and Warranties Regarding the Collateral
    14  
3. 6 Overriding Provisions with respect to TL Priority Collateral
    14  
 
       
4. APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC.
    15  
 
       
5. VOTING, ETC. , WHILE NO EVENT OF DEFAULT OR SPECIFIED DEFAULT
    15  
 
       
6. DIVIDENDS AND OTHER DISTRIBUTIONS
    15  
 
       
7. REMEDIES IN CASE OF AN EVENT OF DEFAULT OR A SPECIFIED DEFAULT
    16  
 
       
8. REMEDIES, CUMULATIVE, ETC.
    17  
 
       
9. APPLICATION OF PROCEEDS
    18  
 
       
10. PURCHASERS OF COLLATERAL
    18  
 
       
11. INDEMNITY
    18  
 
       
12. PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER
    19  
 
       
13. FURTHER ASSURANCES; POWER-OF-ATTORNEY
    20  
 
       
14. THE PLEDGEE AS COLLATERAL AGENT
    20  
 
       
15. TRANSFER BY THE PLEDGORS
    20  

 



--------------------------------------------------------------------------------



 



              Page  
16. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS
    20  
 
       
17. LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED ORGANIZATION
AND/OR A TRANSMITTING UTILITY); JURISDICTION OF ORGANIZATION; LOCATION;
ORGANIZATIONAL IDENTIFICATION NUMBERS; CHANGES THERETO; ETC.
    23  
 
       
18. PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC.
    23  
 
       
19. SALE OF COLLATERAL WITHOUT REGISTRATION
    24  
 
       
20. TERMINATION; RELEASE
    25  
 
       
21. NOTICES, ETC.
    26  
 
       
22. WAIVER; AMENDM ENT
    27  
 
       
23. SUCCESSORS AND ASSIGNS
    27  
 
       
24. HEADINGS DESCRIPTIVE
    27  
 
       
25. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
    27  
 
       
26. PLEDGOR’S DUTIES
    28  
 
       
27. COUNTERPARTS
    29  
 
       
28. SEVERABILITY
    29  
 
       
29. RECOURSE
    29  
 
       
30. ADDITIONAL PLEDGORS
    29  
 
       
31. LIMITED OBLIGATIONS
    29  
 
       
32. RELEASE OF PLEDGORS
    29  
 
       

          ANNEX A   —   SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION (AND
WHETHER A REGISTERED ORGANIZATION AND/OR A TRANSMITTING UTILITY), JURISDICTION
OF ORGANIZATION, LOCATION AND ORGANIZATIONAL IDENTIFICATION NUMBERS ANNEX B   —
  SCHEDULE OF SUBSIDIARIES ANNEX C   —   SCHEDULE OF STOCK

-2-



--------------------------------------------------------------------------------



 



         
ANNEX D
  —   SCHEDULE OF NOTES ANNEX E   —   SCHEDULE OF LIMITED LIABILITY COMPANY
INTERESTS ANNEX F   —   SCHEDULE OF PARTNERSHIP INTERESTS ANNEX G   —   SCHEDULE
OF CHIEF EXECUTIVE OFFICES ANNEX H   —   FORM OF AGREEMENT REGARDING
UNCERTIFICATED SECURITIES, LIMITED LIABILITY COMPANY INTERESTS AND PARTNERSHIP
INTERESTS ANNEX I   —   THE PLEDGEE AND SECURED CREDITOR ACKNOWLEDGEMENTS

-3-



--------------------------------------------------------------------------------



 



Exhibit F to
Amendment No. 3
SUBSIDIARIES GUARANTY
          GUARANTY, dated as of April 12, 2006, as amended on March 2, 2010 (as
amended, restated, modified and/or supplemented from time to time, this
“Guaranty”), made by each of the undersigned guarantors (each, a “Guarantor”
and, together with any other entity that becomes a guarantor hereunder pursuant
to Section 25 hereof, the “Guarantors”). Except as otherwise defined herein, all
capitalized terms used herein and defined in the Credit Agreement (as defined
below) shall be used herein as therein defined.
W I T N E S S E T H :
          WHEREAS, Dole Food Company, Inc. (the “Borrower”), various financial
institutions from time to time party thereto (the “Lenders”) and Deutsche Bank
AG New York Branch, as Administrative Agent (in such capacity, together with any
successor agent, the “Administrative Agent”), have entered into a Credit
Agreement, dated as of April 12, 2006, as amended on March 18, 2009, as amended
on October 26, 2009 and amended on March 2, 2010 (as amended, restated, modified
and/or supplemented from time to time, the “Credit Agreement”), providing for
the making of Loans to the Borrower, the issuance of, and participation in,
Letters of Credit for the respective accounts of the Borrower, all as
contemplated therein (the Lenders, the Administrative Agent, the Lead Arranger,
the Collateral Agent and each Issuing Lender are herein called the “Lender
Creditors”);
          WHEREAS, each Guarantor is a direct or indirect Wholly-Owned Domestic
Subsidiary of the Borrower;
          WHEREAS, it is a condition precedent to the making of Loans to the
Borrower and the issuance of, and participation in, Letters of Credit for the
respective accounts of the Borrower under the Credit Agreement that each
Guarantor shall have executed and delivered this Guaranty; and
          WHEREAS, each Guarantor will obtain benefits from the incurrence of
Loans by the Borrower and the issuance of, and participation in, Letters of
Credit for the respective accounts of the Borrower under the Credit Agreement
and, accordingly, desires to execute this Guaranty in order to satisfy the
condition described in the preceding paragraph and to induce the Lenders to make
Loans to the Borrower, issue, and/or participate in Letters of Credit for the
respective accounts of the Borrower;
          NOW, THEREFORE, in consideration of the foregoing and other benefits
accruing to each Guarantor, the receipt and sufficiency of which are hereby
acknowledged, each Guarantor hereby makes the following representations and
warranties to the Secured Creditors and hereby covenants and agrees with each
Secured Creditor as follows:
          1. Each Guarantor, jointly and severally, irrevocably, absolutely and
unconditionally guarantees as a primary obligor and not merely as surety: (i) to
the Lender Creditors the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of (x) the principal of, premium, if
any, and interest on the Notes issued by, and the Loans

 



--------------------------------------------------------------------------------



 



made to, the Borrower under the Credit Agreement and all reimbursement
obligations and Unpaid Drawings with respect to Letters of Credit and (y) all
other obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due), liabilities and
indebtedness owing by the Borrower to the Lender Creditors under the Credit
Agreement and each other Credit Document to which the Borrower is a party
(including, without limitation, indemnities, Fees and interest thereon
(including any interest accruing after the commencement of any bankruptcy,
insolvency, receivership or similar proceeding at the rate provided for in the
Credit Agreement, whether or not such interest is an allowed claim in any such
proceeding)), whether now existing or hereafter incurred under, arising out of
or in connection with the Credit Agreement and any such other Credit Document
and the due performance and compliance by the Borrower with all of the terms,
conditions and agreements contained in all such Credit Documents (all such
principal, premium, interest, liabilities, indebtedness and obligations under
this clause (i), except to the extent consisting of obligations or liabilities
with respect to Interest Rate Protection Agreements or Other Hedging Agreements,
being herein collectively called the “Credit Document Guaranteed Obligations”)
and (ii) to the Secured Cash Management Banks the full and prompt payment when
due (whether at the stated maturity, by acceleration or otherwise) of (x) the
principal of, premium, if any, and interest on any obligations under any Secured
Cash Management Agreements and (y) all other obligations (including obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due), liabilities and indebtedness owing by the Borrower or any of
its Subsidiaries to the Secured Cash Management Banks under Secured Cash
Management Agreements to which the Borrower or any of its Subsidiaries is a
party (including, without limitation, indemnities, fees and interest thereon
(including any interest accruing after the commencement of any bankruptcy,
insolvency, receivership or similar proceeding, whether or not such interest is
an allowed claim in any such proceeding)), whether now existing or hereafter
incurred under, arising out of or in connection with any Secured Cash Management
Agreement and the due performance and compliance by the Borrower and its
Subsidiaries with all of the terms, conditions and agreements contained in all
such Secured Cash Management Agreements (all such principal, premium, interest,
liabilities, indebtedness and obligations under this clause (ii) being herein
collectively called the “Cash Management Guaranteed Obligations” and together
with the Credit Document Guaranteed Obligations, the “Guaranteed Obligations”).
          For purposes of this Guaranty:
     (i) “Guaranteed Party” shall mean the Borrower and each Subsidiary of the
Borrower party to any Secured Cash Management with a Secured Cash Management
Bank.
     (ii) “Secured Cash Management Agreement” means a Treasury Services
Agreement entered into by the Borrower or any of its Subsidiaries with a Secured
Cash Management Bank;
     (iii) “Secured Cash Management Banks” means, with respect to any Treasury
Services Agreement, any Lender or any affiliate thereof (even if such Lender
subsequently ceases to be a Lender under the Credit Agreement for any reason);

-2-



--------------------------------------------------------------------------------



 



     (iv) “Secured Creditors” means the Lender Creditors and each Secured Cash
Management Bank; and
     (v) “Treasury Services Agreement” shall mean any agreement relating to
treasury, depositary and cash management services or automated clearinghouse
transfer of funds.
          2. Additionally, each Guarantor, jointly and severally,
unconditionally, absolutely and irrevocably, guarantees the payment of any and
all Guaranteed Obligations of such Guarantor (whether or not due or payable by
the Borrower or any other Guaranteed Party) upon the occurrence in respect of
the Borrower or any such other Guaranteed Party of any of the events specified
in Section 11.05 of the Credit Agreement, and unconditionally, absolutely and
irrevocably, jointly and severally, promises to pay such Guaranteed Obligations
to the Secured Creditors, or order, on demand. This Guaranty shall constitute a
guaranty of payment, and not of collection.
          3. The liability of each Guarantor hereunder is primary, absolute,
joint and several, and unconditional and is exclusive and independent of any
security for or other guaranty of the Guaranteed Obligations of the Borrower or
any other Guaranteed Party whether executed by such Guarantor, any other
Guarantor, any other guarantor or by any other party, and the liability of each
Guarantor hereunder shall not be affected or impaired by any circumstance or
occurrence whatsoever, including, without limitation (a) any direction as to
application of payment by the Borrower or any other Guaranteed Party or by any
other party, (b) any other continuing or other guaranty, undertaking or maximum
liability of a Guarantor or of any other party as to the Guaranteed Obligations,
(c) any payment on or in reduction of any such other guaranty or undertaking,
(d) any dissolution, termination or increase, decrease or change in personnel by
the Borrower or any other Guaranteed Party, (e) any payment made to any Secured
Creditor on the Guaranteed Obligations which any Secured Creditor repays the
Borrower or any other Guaranteed Party pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each Guarantor waives any right to the deferral or modification
of its obligations hereunder by reason of any such proceeding, (f) any action or
inaction by the Secured Creditors as contemplated in Section 6 hereof or (g) any
invalidity, irregularity or unenforceability of all or any part of the
Guaranteed Obligations or of any security therefor.
          4. The obligations of each Guarantor hereunder are independent of the
obligations of any other Guarantor, any other guarantor, the Borrower or any
other Guaranteed Party, and a separate action or actions may be brought and
prosecuted against each Guarantor whether or not action is brought against any
other Guarantor, any other guarantor, the Borrower or any other Guaranteed Party
and whether or not any other Guarantor, any other guarantor, the Borrower or any
other Guaranteed Party be joined in any such action or actions. Each Guarantor
waives, to the fullest extent permitted by law, the benefits of any statute of
limitations affecting its liability hereunder or the enforcement thereof. Any
payment by the Borrower or any other Guaranteed Party or other circumstance
which operates to toll any statute of limitations as to the Borrower or such
other Guaranteed Party shall operate to toll the statute of limitations as to
each Guarantor.

-3-



--------------------------------------------------------------------------------



 



          5. Each Guarantor hereby waives (to the fullest extent permitted by
applicable law) notice of acceptance of this Guaranty and notice of any
liability to which it may apply, and waives promptness, diligence, presentment,
demand of payment, protest, notice of dishonor or nonpayment of any such
liabilities, suit or taking of other action by the Administrative Agent or any
other Secured Creditor against, and any other notice to, any party liable
thereon (including such Guarantor, any other Guarantor, any other guarantor, the
Borrower or any other Guaranteed Party).
          6. Subject to Section 18, any Secured Creditor may (except as shall be
required by applicable statute and cannot be waived) at any time and from time
to time without the consent of, or notice to, any Guarantor, without incurring
responsibility to such Guarantor, without impairing or releasing the obligations
of such Guarantor hereunder, upon or without any terms or conditions and in
whole or in part:
     (a) change the manner, place or terms of payment of, and/or change,
increase or extend the time of payment of, renew, increase, accelerate or alter,
any of the Guaranteed Obligations (including any increase or decrease in the
rate of interest thereon or the principal amount thereof), any security
therefor, or any liability incurred directly or indirectly in respect thereof,
and the guaranty herein made shall apply to the Guaranteed Obligations as so
changed, extended, renewed or altered;
     (b) take and hold security for the payment of the Guaranteed Obligations
and sell, exchange, release, surrender, impair, realize upon or otherwise deal
with in any manner and in any order any property by whomsoever at any time
pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;
     (c) exercise or refrain from exercising any rights against the Borrower,
any other Guaranteed Party, any other Credit Party, any Subsidiary thereof, any
other guarantor of the Borrower or any other Guaranteed Party or others or
otherwise act or refrain from acting;
     (d) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrower or any other Guaranteed Party to creditors of the Borrower or such
other Guaranteed Party other than the Secured Creditors;
     (e) apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of the Borrower or any other Guaranteed Party to the
Secured Creditors regardless of what liabilities of the Borrower or such other
Guaranteed Party remain unpaid;
     (f) consent to or waive any breach of, or any act, omission or default
under the Credit Documents or any of the instruments or agreements referred to
therein, or

-4-



--------------------------------------------------------------------------------



 



otherwise amend, modify or supplement any of the Credit Documents or any of such
other instruments or agreements;
     (g) act or fail to act in any manner which may deprive such Guarantor of
its right to subrogation against the Borrower or any other Guaranteed Party to
recover full indemnity for any payments made pursuant to this Guaranty;
     (h) release or substitute any one or more endorsers, Guarantors, other
guarantors, the Borrower, any other Guaranteed Party or other obligors; and/or
     (i) take any other action which would, under otherwise applicable
principles of common law, give rise to a legal or equitable discharge of such
Guarantor from its liabilities under this Guaranty.
          7. No invalidity, irregularity or unenforceability of all or any part
of the Guaranteed Obligations or of any security therefor shall affect, impair
or be a defense to this Guaranty, and this Guaranty shall be primary, absolute
and unconditional notwithstanding the occurrence of any event or the existence
of any other circumstances which might constitute a legal or equitable discharge
of a surety or guarantor except payment in full in cash of the Guaranteed
Obligations.
          8. This Guaranty is a continuing one and all liabilities to which it
applies or may apply under the terms hereof shall be conclusively presumed to
have been created in reliance hereon. No failure or delay on the part of any
Secured Creditor in exercising any right, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein expressly specified are cumulative and not exclusive of any
rights or remedies which any Secured Creditor would otherwise have. No notice to
or demand on any Guarantor in any case shall entitle such Guarantor to any other
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of any Secured Creditor to any other or further action in
any circumstances without notice or demand. It is not necessary for any Secured
Creditor to inquire into the capacity or powers of the Borrower or any other
Guaranteed Party or the officers, directors, partners or agents acting or
purporting to act on its or their behalf, and any indebtedness made or created
in reliance upon the professed exercise of such powers shall be guaranteed
hereunder.
          9. Any indebtedness of the Borrower or any other Guaranteed Party now
or hereafter held by any Guarantor is hereby subordinated to the indebtedness of
the Borrower or such other Guaranteed Party to the Secured Creditors; and such
indebtedness of the Borrower or such other Guaranteed Party to any Guarantor, if
the Administrative Agent or the Collateral Agent, after an Event of Default has
occurred and is continuing, so requests, shall be collected, enforced and
received by such Guarantor as trustee for the Secured Creditors and be paid over
to the Secured Creditors on account of the indebtedness of the Borrower or such
other Guaranteed Party to the Secured Creditors, but without affecting or
impairing in any manner the liability of such Guarantor under the other
provisions of this Guaranty. Prior to the transfer by any Guarantor of any note
or negotiable instrument evidencing any indebtedness of the Borrower or any
other Guaranteed Party to such Guarantor, such Guarantor shall mark such note or
negotiable

-5-



--------------------------------------------------------------------------------



 



instrument with a legend that the same is subject to this subordination. Without
limiting the generality of the foregoing, each Guarantor hereby agrees with the
Secured Creditors that it will not exercise any right of subrogation which it
may at any time otherwise have as a result of this Guaranty (whether
contractual, under Section 509 of the Bankruptcy Code or otherwise) until all
Guaranteed Obligations have been irrevocably paid in full in cash.
          10. (a) Each Guarantor waives any right (except as shall be required
by applicable statute or law and cannot be waived) to require the Secured
Creditors to: (i) proceed against the Borrower, any other Guaranteed Party, any
other Guarantor, any other guarantor of any Guaranteed Obligations or any other
party; (ii) proceed against or exhaust any security held from the Borrower, any
other Guaranteed Party, any other Guarantor, any other guarantor of the
Guaranteed Obligations or any other party; or (iii) pursue any other remedy in
the Secured Creditors’ power whatsoever. Each Guarantor waives any (to the
fullest extent permitted by applicable law) defense based on or arising out of
any defense of the Borrower, any other Guaranteed Party, any other Guarantor,
any other guarantor of the Guaranteed Obligations or any other party other than
payment in full in cash of the Guaranteed Obligations, including, without
limitation, any defense based on or arising out of the disability of the
Borrower, any other Guaranteed Party, any other Guarantor, any other guarantor
of the Guaranteed Obligations or any other party, or the unenforceability of the
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of the Borrower or any other Guaranteed Party other
than payment in full in cash of the Guaranteed Obligations. The Secured
Creditors may, at their election, foreclose on any security held by the
Administrative Agent, the Collateral Agent or the other Secured Creditors by one
or more judicial or nonjudicial sales, whether or not every aspect of any such
sale is commercially reasonable (to the extent such sale is permitted by
applicable law), or exercise any other right or remedy the Secured Creditors may
have against the Borrower, any other Guaranteed Party or any other party, or any
security, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Guaranteed Obligations have been
paid in full in cash. Each Guarantor waives any defense arising out of any such
election by the Secured Creditors, even though such election operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
of such Guarantor against the Borrower, any other Guaranteed Party or any other
party or any security.
          (b) Each Guarantor waives all presentments, demands for performance,
protests and notices, including, without limitation, notices of nonperformance,
notices of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional
indebtedness. Each Guarantor assumes all responsibility for being and keeping
itself informed of the Borrower’s and each other Guaranteed Party’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks which such Guarantor assumes and incurs hereunder, and agrees that the
Secured Creditors shall have no duty to advise any Guarantor of information
known to them regarding such circumstances or risks.
          (c) Each Guarantor hereby acknowledges and affirms that it understands
that to the extent the Guaranteed Obligations are secured by Real Property
located in the State of California, such Guarantor shall be liable for the full
amount of the liability hereunder notwithstanding foreclosure on such Real
Property by trustee sale or any other reason impairing such

-6-



--------------------------------------------------------------------------------



 



Guarantor’s or any Secured Creditors’ right to proceed against the Borrower, any
other Guaranteed Party or any other guarantor of the Guaranteed Obligations.
          (d) Each Guarantor hereby waives, to the fullest extent permitted by
applicable law, all rights and benefits under Section 580a, 580b, 580d and 726
of the California Code of Civil Procedure. Each Guarantor hereby further waives,
to the fullest extent permitted by applicable law, without limiting the
generality of the foregoing or any other provision hereof, all rights and
benefits which might otherwise be available to such Guarantor under
Sections 2809, 2810, 2815, 2819, 2821, 2839, 2845, 2848, 2849, 2850, 2899 and
3433 of the California Civil Code.
          (e) Until the Guaranteed Obligations have been paid in full in cash,
each Guarantor waives its rights of subrogation and reimbursement and any other
rights and defenses available to such Guarantor by reason of Sections 2787 to
2855, inclusive, of the California Civil Code, including, without limitation,
(1) any defenses such Guarantor may have to this Guaranty by reason of an
election of remedies by the Secured Creditors and (2) any rights or defenses
such Guarantor may have by reason of protection afforded to the Borrower or any
other Guaranteed Party pursuant to the antideficiency or other laws of
California limiting or discharging the Borrower’s or such other Guaranteed
Party’s indebtedness, including, without limitation, Section 580a, 580b, 580d or
726 of the California Code of Civil Procedure. In furtherance of such
provisions, each Guarantor hereby waives all rights and defenses arising out of
an election of remedies by the Secured Creditors, even though that election of
remedies, such as a nonjudicial foreclosure, destroys such Guarantor’s rights of
subrogation and reimbursement against the Borrower or any other Guaranteed Party
by the operation of Section 580d of the California Code of Civil Procedure or
otherwise.
          (f) Each Guarantor warrants and agrees that each of the waivers set
forth above is made with full knowledge of its significance and consequences and
that if any of such waivers are determined to be contrary to any applicable law
or public policy, such waivers shall be effective only to the maximum extent
permitted by law.
          11. Notwithstanding anything to the contrary contained elsewhere in
this Guaranty, the Secured Creditors agree (by their acceptance of the benefits
of this Guaranty) that this Guaranty may be enforced only by the action of the
Administrative Agent or the Collateral Agent, in each case acting upon the
instructions of the Required Lenders and that no other Secured Creditor shall
have any right individually to seek to enforce or to enforce this Guaranty or to
realize upon the security to be granted by the Security Documents, it being
understood and agreed that such rights and remedies may be exercised by the
Administrative Agent or the Collateral Agent for the benefit of the Secured
Creditors upon the terms of this Guaranty and the Security Documents. The
Secured Creditors further agree that this Guaranty may not be enforced against,
and shall be non-recourse with respect to, any director, officer, employee,
partner, member or stockholder of any Guarantor (except to the extent such
partner, member or stockholder is also a Guarantor hereunder). It is understood
and agreed that the agreement in this Section 11 is among and solely for the
benefit of the Secured Creditors and that if the Required Lenders so agree
(without requiring the consent of any Guarantor), this Guaranty may be directly
enforced by any Secured Creditor.

-7-



--------------------------------------------------------------------------------



 



          12. In order to induce the Lenders to make Loans to the Borrower and
to issue, and/or participate in, Letters of Credit for the respective accounts
of the Borrower pursuant to the Credit Agreement, each Guarantor represents,
warrants and covenants that:
     (a) such Guarantor (i) is a duly organized and validly existing Company in
good standing under the laws of the jurisdiction of its organization, (ii) has
the Company power and authority to own its property and assets and to transact
the business in which it is engaged and presently proposes to engage and
(iii) is duly qualified and is authorized to do business and is in good standing
in all jurisdictions where it is required to be so qualified and where the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect;
     (b) such Guarantor has the Company power and authority to execute, deliver
and perform the terms and provisions of this Guaranty and each other Credit
Document (such term, for purposes of this Guaranty, to mean each Credit Document
(as defined in the Credit Agreement) to which it is a party and has taken all
necessary Company action to authorize the execution, delivery and performance by
it of this Guaranty and each such other Credit Document;
     (c) such Guarantor has duly executed and delivered this Guaranty and each
other Credit Document to which it is a party, and this Guaranty and each such
other Credit Document constitutes the legal, valid and binding obligation of
such Guarantor enforceable in accordance with its terms, except to the extent
that the enforceability hereof or thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law);
     (d) neither the execution, delivery or performance by such Guarantor of
this Guaranty or any other Credit Document to which it is a party, nor
compliance by it with the terms and provisions hereof and thereof, will
(i) contravene any material provision of any applicable law, statute, rule or
regulation or any applicable order, writ, injunction or decree of any court or
governmental instrumentality, (ii) conflict with or be inconsistent with or
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien (except pursuant to the
Security Documents) upon any of the material property or assets of such
Guarantor or any of its Subsidiaries pursuant to the terms of any indenture,
mortgage, deed of trust, loan agreement, credit agreement, or any other material
agreement, contract or instrument to which such Guarantor or any of its
Subsidiaries is a party or by which it or any of its material property or assets
is bound or to which it may be subject or (iii) violate any provision of the
certificate or articles of incorporation, by-laws, partnership agreement or
limited liability company agreement (or equivalent organizational documents), as
the case may be, of such Guarantor or any of its Subsidiaries;
     (e) no order, consent, approval, license, authorization or validation of,
or filing, recording or registration with (except as may have been obtained or
made prior to the date when required and which remain in full force and effect),
or exemption by, any gov

-8-



--------------------------------------------------------------------------------



 



ernmental or public body or authority, or any subdivision thereof, is required
to authorize, or is required in connection with, (i) the execution, delivery and
performance of this Guaranty by such Guarantor or any other Credit Document to
which such Guarantor is a party or (ii) the legality, validity, binding effect
or enforceability of this Guaranty or any other Credit Document to which such
Guarantor is a party; and
     (f) there are no actions, suits or proceedings pending or, to such
Guarantor’s knowledge, threatened (i) with respect to this Guaranty or any other
Credit Document to which such Guarantor is a party, (ii) with respect to such
Guarantor or any of its Subsidiaries that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect or
(iii) that could reasonably be expected to have a material adverse effect on the
rights or remedies of the Secured Creditors or on the ability of such Guarantor
to perform its respective obligations to the Secured Creditors hereunder and
under the other Credit Documents to which it is a party.
          13. Each Guarantor covenants and agrees that on and after the
Effective Date and until the termination of the Total Commitment and until such
time as no Note or Letter of Credit remains outstanding and all Guaranteed
Obligations have been paid in full (other than indemnities described in
Section 13.13 of the Credit Agreement and analogous provisions in the Security
Documents which are not then due and payable), such Guarantor will comply and
will cause each of its Subsidiaries to comply with, all of the applicable
provisions, covenants and agreements contained in Sections 9 and 10 of the
Credit Agreement, and shall take, or will refrain from taking, as the case may
be, all actions that are necessary to be taken or not taken so that no violation
of any provision, covenant or agreement contained in Section 9 or 10 of the
Credit Agreement, and so that no Default or Event of Default, is caused by the
actions of such Guarantor or any of its Subsidiaries.
          14. The Guarantors hereby jointly and severally agree to pay all
reasonable out-of-pocket costs and expenses of each Secured Creditor in
connection with the enforcement of this Guaranty and the protection of such
Secured Creditor’s rights hereunder and any amendment, waiver or consent
relating hereto (including, in each case, without limitation, the reasonable
fees and disbursements of counsel (including in-house counsel) employed by any
Secured Creditor).
          15. This Guaranty shall be binding upon each Guarantor and its
successors and assigns and shall inure to the benefit of the Secured Creditors
and their successors and assigns.
          16. Neither this Guaranty nor any provision hereof may be changed,
waived, discharged or terminated except with the written consent of each
Guarantor directly affected thereby (it being understood that the addition or
release of any Guarantor hereunder shall not constitute a change, waiver,
discharge or termination affecting any Guarantor other than the Guarantor so
added or released) and with the written consent of the Required Lenders (or to
the extent required by Section 13.12 of the Credit Agreement, with the written
consent of each Lender) at all times prior to the time at which all Credit
Document Obligations have been paid in full.

-9-



--------------------------------------------------------------------------------



 



          17. Each Guarantor acknowledges that an executed (or conformed) copy
of each of the Credit Documents has been made available to an Authorized Officer
of such Guarantor and such Authorized Officer is familiar with the contents
thereof.
          18. In addition to any rights now or hereafter granted under
applicable law (including, without limitation, Section 151 of the New York
Debtor and Creditor Law) and not by way of limitation of any such rights, upon
the occurrence and during the continuance of an Event of Default (such term to
mean and include any “Event of Default” as defined in the Credit Agreement),
each Secured Creditor is hereby authorized, at any time or from time to time,
without notice to any Guarantor or to any other Person, any such notice being
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other indebtedness at any time held or owing by
such Secured Creditor to or for the credit or the account of such Guarantor,
against and on account of the obligations and liabilities of such Guarantor to
such Secured Creditor under this Guaranty, irrespective of whether or not such
Secured Creditor shall have made any demand hereunder and although said
obligations, liabilities, deposits or claims, or any of them, shall be
contingent or unmatured. Notwithstanding anything to the contrary contained in
this Guaranty, at any time that the Guaranteed Obligations shall be secured by
any Real Property located in the State of California, no Secured Creditor shall
exercise any right of set-off, lien or counterclaim or take any court or
administrative action or institute any proceedings to enforce any provisions of
this Guaranty without the prior consent of the Administrative Agent or the
Required Lenders or, to the extent required by Section 13.12 of the Credit
Agreement, all of the Lenders, if such setoff or action or proceeding would or
might (pursuant to Sections 580a, 580b, 580d and 726 of the California Code of
Civil Procedure or Section 2924 of the California Civil Code, if applicable, or
otherwise) affect or impair the validity, priority, or enforceability of the
liens granted to the Collateral Agent pursuant to the Security Documents or the
enforceability of the Guaranteed Obligations hereunder, and any attempted
exercise by any Secured Creditor or the Administrative Agent of any such right
without obtaining such consent of the Required Lenders or the Administrative
Agent shall be null and void. It is understood and agreed that the foregoing
sentence of this Section 18 is for the sole benefit of the Secured Creditors and
may be amended, modified or waived in any respect by the Required Lenders
without the requirement of prior notice to or consent by any Credit Party and
does not constitute a waiver of any rights against any Credit Party or against
any Collateral. Each Secured Creditor (by its acceptance of the benefits hereof)
acknowledges and agrees that the provisions of this Section 18 are subject to
the sharing provisions set forth in Section 13.06(b) of the Credit Agreement.
          19. All notices, requests, demands or other communications pursuant
hereto shall be deemed to have been duly given or made when delivered to the
Person to which such notice, request, demand or other communication is required
or permitted to be given or made under this Guaranty, addressed to such party at
(i) in the case of any Lender Creditor, as provided in the Credit Agreement,
(ii) in the case of any Secured Cash Management Bank, as provided in the
applicable Secured Cash Management Agreement and (iii) in the case of any
Guarantor, at its address set forth opposite its signature below; or in any case
at such other address as any of the Persons listed above may hereafter notify
the others in writing.
          20. If claim is ever made upon any Secured Creditor for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any

-10-



--------------------------------------------------------------------------------



 



judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property or (ii) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including the Borrower or any other Guaranteed Party), then and in such event
each Guarantor agrees that any such judgment, decree, order, settlement or
compromise shall be binding upon such Guarantor, notwithstanding any revocation
hereof or the cancellation of any Note, or any other instrument evidencing any
liability of the Borrower or any other Guaranteed Party, and such Guarantor
shall be and remain liable to the aforesaid payees hereunder for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by any such payee.
          21. (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE SECURED
CREDITORS AND OF THE UNDERSIGNED HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. Any legal action or proceeding
with respect to this Guaranty or any other Credit Document to which any
Guarantor is a party may be brought in the courts of the State of New York or of
the United States of America for the Southern District of New York, in each case
located within the City of New York, and, by execution and delivery of this
Guaranty, each Guarantor hereby irrevocably accepts for itself and in respect of
its property, generally and unconditionally, the jurisdiction of the aforesaid
courts. Each Guarantor hereby further irrevocably waives any claim that any such
courts lack jurisdiction over such Guarantor, and agrees not to plead or claim,
in any legal action or proceeding with respect to this Guaranty or any other
Credit Document to which such Guarantor is a party brought in any of the
aforesaid courts, that any such court lacks jurisdiction over such Guarantor.
Each Guarantor further irrevocably consents to the service of process out of any
of the aforementioned courts in any such action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to each
Guarantor at its address set forth opposite its signature below, such service to
become effective 30 days after such mailing. Each Guarantor hereby irrevocably
waives any objection to such service of process and further irrevocably waives
and agrees not to plead or claim in any action or proceeding commenced hereunder
or under any other Credit Document to which such Guarantor is a party that such
service of process was in any way invalid or ineffective. Nothing herein shall
affect the right of any of the Secured Creditors to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against each Guarantor in any other jurisdiction.
          (b) Each Guarantor hereby irrevocably waives any objection which it
may now or hereafter have to the laying of venue of any of the aforesaid actions
or proceedings arising out of or in connection with this Guaranty or any other
Credit Document to which such Guarantor is a party brought in the courts
referred to in clause (a) above and hereby further irrevocably waives and agrees
not to plead or claim in any such court that such action or proceeding brought
in any such court has been brought in an inconvenient forum.
          (c) EACH GUARANTOR AND EACH SECURED CREDITOR (BY ITS ACCEPTANCE OF THE
BENEFITS OF THIS GUARANTY) HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS GUARANTY, THE OTHER CREDIT DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

-11-



--------------------------------------------------------------------------------



 



          22. In the event that all of the capital stock or other Equity
Interests of one or more Guarantors is sold or otherwise disposed of or
liquidated in compliance with the requirements of Section 10.02 of the Credit
Agreement (or such sale, other disposition or liquidation has been approved in
writing by the Required Lenders (or all Lenders if required by Section 13.12 of
the Credit Agreement)) and the proceeds of such sale, disposition or liquidation
are applied in accordance with the provisions of the Credit Agreement, to the
extent applicable, such Guarantor shall, upon consummation of such sale or other
disposition (except to the extent that such sale or disposition is to the
Borrower or any of its Wholly-Owned Subsidiaries), be released from this
Guaranty and this Guaranty shall, as to each such Guarantor or Guarantors,
terminate, and have no further force or effect (it being understood and agreed
that the sale of one or more Persons that own, directly or indirectly, all of
the capital stock or other equity interests of any Guarantor shall be deemed to
be a sale of such Guarantor for the purposes of this Section 22).
          23. Each Guarantor and each Secured Creditor (by its acceptance of the
benefits of this Guaranty) hereby confirms that it is its intention that this
Guaranty not constitute a fraudulent transfer or conveyance for purposes of the
Bankruptcy Code, the Uniform Fraudulent Conveyance Act of any similar Federal or
state law. To effectuate the foregoing intention, each Guarantor and each
Secured Creditor (by its acceptance of the benefits of this Guaranty) hereby
irrevocably agrees that the Guaranteed Obligations guaranteed by such Guarantor
shall be limited to such amount as will, after giving effect to such maximum
amount and all other (contingent or otherwise) liabilities of such Guarantor
that are relevant under such laws (it being understood that it is the intention
of the parties to this Guaranty and the parties to any guaranty of the Existing
2013 Senior Notes, Existing 2014 Senior Notes and the Existing 2016 Senior Notes
(collectively, the “Senior Notes”) that, to the maximum extent permitted under
applicable laws, the liabilities in respect of the guarantees of the Senior
Notes shall not be included for the foregoing purposes and that, if any
reduction is required to the amount guaranteed by any Guarantor hereunder and
with respect to the Senior Notes that its guarantee of amounts owing in respect
of the Senior Notes shall first be reduced) and after giving effect to any
rights to contribution pursuant to any agreement providing for an equitable
contribution among such Guarantor and the other Guarantors, result in the
Guaranteed Obligations of such Guarantor in respect of such maximum amount not
constituting a fraudulent transfer or conveyance. Notwithstanding the provisions
of the two preceding sentences, as between the Secured Creditors and the holders
of the Senior Notes, it is agreed (and the provisions of the relevant indentures
governing the Senior Notes so provide) that any diminution (whether pursuant to
court decree or otherwise) of any Guarantor’s obligation to make any
distribution or payment pursuant to this Guaranty shall have no force or effect
for purposes of the subordination provisions contained in the respective
indenture governing such Senior Notes, and that any payments received in respect
of a Guarantor’s obligations with respect to the Senior Notes shall be turned
over to the holders of the Guarantor Senior Debt (as defined in each indenture
governing Senior Notes) (or obligations which would have constituted Guarantor
Senior Debt if same had not been reduced or disallowed) of such Guarantor (which
Guarantor Senior Debt shall be calculated as if there were no diminution thereto
pursuant to this Section 23 or for any other reason other than the irrevocable
payment in full in cash of the respective obligations which would otherwise have
constituted Guarantor Senior Debt) until all such Guarantor Senior Debt (or
obligations which would have constituted Guarantor Senior Debt if same had not
been reduced or disallowed) has been irrevocably paid in full in cash.

-12-



--------------------------------------------------------------------------------



 



          24. This Guaranty may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent.
          25. It is understood and agreed that any Wholly-Owned Domestic
Subsidiary of the Borrower that is required to become a party to this Guaranty
after the date hereof pursuant to the requirements of the Credit Agreement shall
become a Guarantor hereunder by (x) executing a counterpart hereof and/or an
assumption agreement, in each case in form and substance reasonably satisfactory
to the Administrative Agent, and (y) taking all actions as specified in this
Guaranty as would have been taken by such Guarantor had it been an original
party to this Guaranty, in each case with all documents and actions required to
be taken to be taken above to the reasonable satisfaction of the Administrative
Agent.
          26. (a) All payments made by any Guarantor hereunder will be made
without setoff, counterclaim or other defense, will be made in the relevant
Available Currency in which the respective Guaranteed Obligations are owing and
will be made on the same basis as payments are made by the Borrower under
Sections 5.03 and 5.04 of the Credit Agreement and in accordance with the
following provisions of this Section 26.
          (b) The Guarantors obligations hereunder to make payments in the
respective Available Currency (such Available Currency being herein called the
“Obligation Currency”) shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent, the
Collateral Agent or the respective other Secured Creditor of the full amount of
the Obligation Currency expressed to be payable to the Administrative Agent, the
Collateral Agent or such other Secured Creditor under this Guaranty or the other
Credit Documents as applicable. If for the purpose of obtaining or enforcing
judgment against any Guarantor in any court or in any jurisdiction, it becomes
necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made, at the Dollar Equivalent thereof, as the case may be, or, in the case of
conversion into other currencies, at the rate of exchange (as quoted by the
Administrative Agent or if the Administrative Agent does not quote a rate of
exchange on such currency, by a known dealer in such currency designated by the
Administrative Agent) determined, in each case, as of the date immediately
preceding the day on which the judgment is given (such day being hereinafter
referred to as the “Judgment Currency Conversion Date”).
          (c) If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, the Guarantors jointly and severally covenant and agree to pay, or
cause to be paid, such additional amounts, if any (but in any event not a lesser
amount), as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of the Obligation Currency which could have
been

-13-



--------------------------------------------------------------------------------



 



purchased with the amount of Judgment Currency stipulated in the judgment or
judicial award at the rate of exchange prevailing on the Judgment Currency
Conversion Date.
          (d) For purposes of determining the Euro Equivalent, the Dollar
Equivalent or any other rate of exchange for this Section 26, such amounts shall
include any premium and costs payable in connection with the purchase of the
Obligation Currency.
          27. At any time a payment in respect of the Guaranteed Obligations is
made under this Guaranty, the right of contribution of each Guarantor against
each other Guarantor shall be determined as provided in the immediately
following sentence, with the right of contribution of each Guarantor to be
revised and restated as of each date on which a payment (a “Relevant Payment”)
is made on the Guaranteed Obligations under this Guaranty. At any time that a
Relevant Payment is made by a Guarantor that results in the aggregate payments
made by such Guarantor in respect of the Guaranteed Obligations to and including
the date of the Relevant Payment exceeding such Guarantor’s Contribution
Percentage (as defined below) of the aggregate payments made by all Guarantors
in respect of the Guaranteed Obligations to and including the date of the
Relevant Payment (such excess, the “Aggregate Excess Amount”), each such
Guarantor shall have a right of contribution against each other Guarantor who
has made payments in respect of the Guaranteed Obligations to and including the
date of the Relevant Payment in an aggregate amount less than such other
Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date of the Relevant Payment by all Guarantors in respect of the
Guaranteed Obligations (the aggregate amount of such deficit, the “Aggregate
Deficit Amount”) in an amount equal to (x) a fraction the numerator of which is
the Aggregate Excess Amount of such Guarantor and the denominator of which is
the Aggregate Excess Amount of all Guarantors multiplied by (y) the Aggregate
Deficit Amount of such other Guarantor. A Guarantor’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment to the time of each computation; provided that no
Guarantor may take any action to enforce such right until the Guaranteed
Obligations have been irrevocably paid in full in cash, it being expressly
recognized and agreed by all parties hereto that any Guarantor’s right of
contribution arising pursuant to this Section 27 against any other Guarantor
shall be expressly junior and subordinate to such other Guarantor’s obligations
and liabilities in respect of the Guaranteed Obligations and any other
obligations owing under this Guaranty. As used in this Section 27: (i) each
Guarantor’s “Contribution Percentage” shall mean the percentage obtained by
dividing (x) the Adjusted Net Worth (as defined below) of such Guarantor by
(y) the aggregate Adjusted Net Worth of all Guarantors; (ii) the “Adjusted Net
Worth” of each Guarantor shall mean the greater of (x) the Net Worth (as defined
below) of such Guarantor and (y) zero; and (iii) the “Net Worth” of each
Guarantor shall mean the amount by which the fair saleable value of such
Guarantor’s assets on the date of any Relevant Payment exceeds its existing
debts and other liabilities (including contingent liabilities, but without
giving effect to any Guaranteed Obligations arising under this Guaranty or any
guaranteed obligations arising under any guaranty of the Senior Notes) on such
date. All parties hereto recognize and agree that, except for any right of
contribution arising pursuant to this Section 27, each Guarantor who makes any
payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Guarantor in respect of such
payment until all of the Guaranteed Obligations have been irrevocably paid in
full in cash. Each of the Guarantors recognizes and acknowledges that the rights
to contribution arising hereunder shall constitute an asset in favor of the
party entitled to such contribution. In this connection, each Guarantor has

-14-



--------------------------------------------------------------------------------



 



the right to waive its contribution right against any Guarantor to the extent
that after giving effect to such waiver such Guarantor would remain solvent, in
the determination of the Required Lenders.
* * *

-15-



--------------------------------------------------------------------------------



 



[Signature Pages Intentionally Omitted]

S-1



--------------------------------------------------------------------------------



 



                                                  Borrowing base as of [ ]      
                                  Packaged Foods     Packaged Frozen     Fresh
Vegetables     Fresh Fruit     FF Packaging     Total  
Total accounts receivable
  $ 0             $ 0     $ 0     $ 0     $ 0  
 
                                               
Ineligible AR
                                               
Aged accounts receivable
    —               —       —       —       —  
Unapplied cash
    —               —       —       —       —  
Allowance accrual
    —               —       —       —       —  
Chargebacks
    —               —       —       —       —  
In-transit
    —               —       —       —       —  
Shortpayments
    —               —       —       —       —  
AR-related accruals
    —               —       —       —       —  
Aged credits
    —               —       —       —       —  
Cross-age (50%)
    —               —       —       —       —  
Contras
    —               —       —       —       —  
Freight receivables
    —               —       —       —       —  
Modified receivables
    —               —       —       —       —  
Backlogged credit memos
    —               —       —       —       —  
Bankrupt obligors
    —               —       —       —       —  
Intercompany accounts
    —               —       —       —       —  
Non-trade AR
    —               —       —       —       —  
Canadian GST
    —               —       —       —       —  
Foreign accounts
    —               —       —       —       —  
Other
    —               —       —       —       —  
 
                                     
Total ineligibles
    —               —       —       —       —  
 
                                               
Eligible accounts receivable
    —               —       —       —       —  
Advance rate
    85.0 %             85.0 %     85.0 %     85.0 %        
Receivable availability
  $ 0             $ 0     $ 0     $ 0     $ 0  
Dilution reserve
    —               —       —       —       —  
 
                                     
Net AR availability
  $ 0             $ 0     $ 0     $ 0     $ 0  
 
                                               
Total inventory
  $ 0     $ 0     $ 0     $ 0     $ 0     $ 0  
 
                                               
Ineligible inventory
                                               
Freight accrual
    —       —       —       —       —       —  
Deferred crop costs
    —       —       —       —       —       —  
Packaging materials
    —       —       —       —       —       —  
Maintenance parts
    —       —       —       —       —       —  
Fruit inventory reserve
    —       —       —       —       —       —  
Operating supplies
    —       —       —       —       —       —  
Capitalized variances
    —       —       —       —       —       —  
Packaging reserve
    —       —       —       —       —       —  
Supplies & other
    —       —       —       —       —       —  
 
                                   
Total ineligibles
    —       —       —       —       —       —  
 
                                               
Eligible inventory
    —       —       —       —       —       —  
Advance rate (capped)
    72.0 %     72.0 %     57.0 %     70.0 %     70.0 %        
(A) Inventory availability (capped advance rate)
    —       —       —       —       —     $ 0  
 
                                               
Appraised NOLV
    91.9 %     75.1 %     71.8 %     95.0 %     55.0 %        
85% of appraised NOLV
    78.1 %     63.8 %     61.0 %     80.8 %     46.8 %        
(B) Inventory availability (85% of NOLV basis)
  $ 0     $ 0     $ 0     $ 0     $ 0     $ 0  
 
                                               
Lesser of total of (A) or (B)
                                          $ 0  
 
                                               
Total availability
                                          $ 0  
Loans outstanding as of o
                                            —  
Letters of credit as of o
                                            —  
PACA reserve
                                            (5,070 )
Rent reserve
                                            (5,438 )
 
                                             
Net availability
                                            ($10,508 )

